UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-00816 AMERICAN CENTURY MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 10-31 Date of reporting period: 07-01-2012 – 06-30-2013 Item 1. Proxy Voting Record. All Cap Growth ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 06, 2013 Meeting Type: Annual Record Date: DEC 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Elect Director William L. Kimsey For For Management 2.2 Elect Director Robert I. Lipp For For Management 2.3 Elect Director Pierre Nanterme For For Management 2.4 Elect Director Gilles C. Pelisson For For Management 2.5 Elect Director Wulf von Schimmelmann For For Management 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend 2010 Share Incentive Plan For Against Management 6 Authorize the Holding of the 2or For Management at a Location Outside Ireland 7 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 8 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock 9 Report on Lobbying Payments and Policy Against Against Shareholder ACTAVIS, INC. Ticker: ACT Security ID: 00507K103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jack Michelson For For Management 1b Elect Director Ronald R. Taylor For For Management 1c Elect Director Andrew L. Turner For For Management 1d Elect Director Paul M. Bisaro For For Management 1e Elect Director Christopher W. Bodine For For Management 1f Elect Director Michael J. Feldman For For Management 1g Elect Director Fred G. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention Against Against Shareholder ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director William R. Keller For For Management 1.4 Elect Director Joseph A. Madri For For Management 1.5 Elect Director Larry L. Mathis For For Management 1.6 Elect Director R. Douglas Norby For For Management 1.7 Elect Director Alvin S. Parven For For Management 1.8 Elect Director Andreas Rummelt For For Management 1.9 Elect Director Ann M. Veneman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David E.I. Pyott For For Management 1b Elect Director Michael R. Gallagher For For Management 1c Elect Director Deborah Dunsire For For Management 1d Elect Director Dawn Hudson For For Management 1e Elect Director Trevor M. Jones For For Management 1f Elect Director Louis J. Lavigne, Jr. For For Management 1g Elect Director Peter J. McDonnell For For Management 1h Elect Director Timothy D. Proctor For For Management 1i Elect Director Russell T. Ray For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5.1 Provide Right to Act by Written Consent Against For Shareholder 5.2 Report on Lobbying Payments and Policy Against Against Shareholder ALLIANCE DATA SYSTEMS CORPORATION Ticker: ADS Security ID: 018581108 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence M. Benveniste For For Management 1.2 Elect Director D. Keith Cobb For For Management 1.3 Elect Director Kenneth R. Jensen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Provide Right to Call Special Meeting For For Management 5 Ratify Auditors For For Management ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Thomas W. Jones For For Management 1.7 Elect Director Debra J. Kelly-Ennis For For Management 1.8 Elect Director W. Leo Kiely, III For For Management 1.9 Elect Director Kathryn B. McQuade For For Management 1.10 Elect Director George Munoz For For Management 1.11 Elect Director Nabil Y. Sakkab For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director William B. Gordon For For Management 1e Elect Director Jamie S. Gorelick For For Management 1f Elect Director Alain Monie For For Management 1g Elect Director Jonathan J. Rubinstein For For Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For For Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against Against Shareholder AMC NETWORKS INC. Ticker: AMCX Security ID: 00164V103 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil M. Ashe For For Management 1.2 Elect Director Alan D. Schwartz For For Management 1.3 Elect Director Leonard Tow For For Management 1.4 Elect Director Carl E. Vogel For For Management 1.5 Elect Director Robert C. Wright For For Management 2 Ratify Auditors For For Management AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charlene Barshefsky For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Peter Chernin For For Management 1.5 Elect Director Anne Lauvergeon For For Management 1.6 Elect Director Theodore J. Leonsis For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S Reinemund For For Management 1.11 Elect Director Daniel L. Vasella For For Management 1.12 Elect Director Robert D. Walter For For Management 1.13 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder AMERICAN VANGUARD CORPORATION Ticker: AVD Security ID: 030371108 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence S. Clark For For Management 1.2 Elect Director Debra F. Edwards For For Management 1.3 Elect Director Alfred F. Ingulli For For Management 1.4 Elect Director John L. Killmer For For Management 1.5 Elect Director Carl R. Soderlind For For Management 1.6 Elect Director Irving J. Thau For For Management 1.7 Elect Director Eric G. Wintemute For For Management 1.8 Elect Director M. Esmail Zirakparvar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights ARM HOLDINGS PLC Ticker: ARM Security ID: G0483X122 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: APR 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Re-elect Sir John Buchanan as Director For For Management 5 Re-elect Warren East as Director For For Management 6 Re-elect Andy Green as Director For For Management 7 Re-elect Larry Hirst as Director For For Management 8 Re-elect Mike Muller as Director For For Management 9 Re-elect Kathleen O'Donovan as Director For For Management 10 Re-elect Janice Roberts as Director For For Management 11 Re-elect Philip Rowley as Director For For Management 12 Re-elect Tim Score as Director For For Management 13 Re-elect Simon Segars as Director For For Management 14 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Approve Long Term Incentive Plan For Against Management 17 Authorise Issue of Equity with For Against Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise the Company to Call EGM with For For Management Two Weeks' Notice ATWOOD OCEANICS, INC. Ticker: ATW Security ID: 050095108 Meeting Date: FEB 14, 2013 Meeting Type: Annual Record Date: DEC 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Deborah A. Beck For For Management 1.2 Elect Director George S. Dotson For For Management 1.3 Elect Director Jack E. Golden For For Management 1.4 Elect Director Hans Helmerich For For Management 1.5 Elect Director James R. Montague For For Management 1.6 Elect Director Robert J. Saltiel For For Management 1.7 Elect Director Phil D. Wedemeyer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Change Range for Size of the Board For Against Management 5 Ratify Auditors For For Management BAXTER INTERNATIONAL INC. Ticker: BAX Security ID: 071813109 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Thomas F. Chen For For Management 1b Elect Director Blake E. Devitt For For Management 1c Elect Director John D. Forsyth For For Management 1d Elect Director Gail D. Fosler For For Management 1e Elect Director Carole J. Shapazian For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Provide Right to Call Special Meeting For For Management BE AEROSPACE, INC. Ticker: BEAV Security ID: 073302101 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard G. Hamermesh For For Management 1.2 Elect Director Amin J. Khoury For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Change Company Name For For Management 4 Ratify Auditors For For Management 5 Amend Omnibus Stock Plan For Against Management BLUE NILE, INC. Ticker: NILE Security ID: 09578R103 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Chris Bruzzo For For Management 1.2 Elect Director Harvey Kanter For For Management 1.3 Elect Director Leslie Lane For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CAMERON INTERNATIONAL CORPORATION Ticker: CAM Security ID: 13342B105 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James T. Hackett For For Management 1.2 Elect Director Michael E. Patrick For For Management 1.3 Elect Director Jon Erik Reinhardsen For For Management 1.4 Elect Director Bruce W. Wilkinson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management CANADIAN PACIFIC RAILWAY LIMITED Ticker: CP Security ID: 13645T100 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Deloitte LLP as Auditors For For Management 2 Advisory Vote on Executive For Against Management Compensation Approach 3.1 Elect Director William A. Ackman For For Management 3.2 Elect Director Gary F. Colter For For Management 3.3 Elect Director Isabelle Courville For For Management 3.4 Elect Director Paul G. Haggis For For Management 3.5 Elect Director E. Hunter Harrison For For Management 3.6 Elect Director Paul C. Hilal For For Management 3.7 Elect Director Krystyna T. Hoeg For For Management 3.8 Elect Director Richard C. Kelly For For Management 3.9 Elect Director Rebecca MacDonald For For Management 3.10 Elect Director Anthony R. Melman For For Management 3.11 Elect Director Linda J. Morgan For For Management 3.12 Elect Director Andrew F. Reardon For For Management 3.13 Elect Director Stephen C. Tobias For For Management CARPENTER TECHNOLOGY CORPORATION Ticker: CRS Security ID: 144285103 Meeting Date: OCT 08, 2012 Meeting Type: Annual Record Date: AUG 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl G. Anderson, Jr. For For Management 1.2 Elect Director Philip M. Anderson For For Management 1.3 Elect Director Jeffrey Wadsworth For For Management 1.4 Elect Director William A. Wulfsohn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CATALYST HEALTH SOLUTIONS, INC. Ticker: CHSI Security ID: 14888B103 Meeting Date: JUL 02, 2012 Meeting Type: Special Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For Against Management CATAMARAN CORPORATION Ticker: CTRX Security ID: 148887102 Meeting Date: MAY 14, 2013 Meeting Type: Annual/Special Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Thierer For For Management 1.2 Elect Director Peter J. Bensen For For Management 1.3 Elect Director Steven Cosler For For Management 1.4 Elect Director William J. Davis For For Management 1.5 Elect Director Steven B. Epstein For For Management 1.6 Elect Director Betsy D. Holden For For Management 1.7 Elect Director Karen L. Katen For For Management 1.8 Elect Director Harry M. Kraemer For For Management 1.9 Elect Director Anthony Masso For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration CERNER CORPORATION Ticker: CERN Security ID: 156782104 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gerald E. Bisbee, Jr. For For Management 1b Elect Director Denis A. Cortese For For Management 1c Elect Director Linda M. Dillman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Increase Authorized Common Stock For For Management CHART INDUSTRIES, INC. Ticker: GTLS Security ID: 16115Q308 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel F. Thomas For For Management 1.2 Elect Director W. Douglas Brown For For Management 1.3 Elect Director Richard E. Goodrich For For Management 1.4 Elect Director Steven W. Krablin For For Management 1.5 Elect Director Michael W. Press For For Management 1.6 Elect Director James M. Tidwell For For Management 1.7 Elect Director Thomas L. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHICAGO BRIDGE & IRON COMPANY NV Ticker: CBI Security ID: 167250109 Meeting Date: DEC 18, 2012 Meeting Type: Special Record Date: NOV 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement between The For Against Management Shaw Group Inc. and Crystal Acquisition Subsidiary Inc. 2 Adjourn Meeting For Against Management CINTAS CORPORATION Ticker: CTAS Security ID: 172908105 Meeting Date: OCT 16, 2012 Meeting Type: Annual Record Date: AUG 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gerald S. Adolph For For Management 1b Elect Director John F. Barrett For For Management 1c Elect Director Melanie W. Barstad For For Management 1d Elect Director Richard T. Farmer For For Management 1e Elect Director Scott D. Farmer For For Management 1f Elect Director James J. Johnson For For Management 1g Elect Director Robert J. Kohlhepp For For Management 1h Elect Director Joseph Scaminace For For Management 1i Elect Director Ronald W. Tysoe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director M. Michele Burns For For Management 1d Elect Director Michael D. Capellas For For Management 1e Elect Director Larry R. Carter For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Richard M. Kovacevich For For Management 1k Elect Director Roderick C. McGeary For For Management 1l Elect Director Arun Sarin For For Management 1m Elect Director Steven M. West For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Eliminating Conflict Against Against Shareholder Minerals from Supply Chain COACH, INC. Ticker: COH Security ID: 189754104 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lew Frankfort For For Management 1.2 Elect Director Susan Kropf For For Management 1.3 Elect Director Gary Loveman For For Management 1.4 Elect Director Ivan Menezes For For Management 1.5 Elect Director Irene Miller For For Management 1.6 Elect Director Michael Murphy For For Management 1.7 Elect Director Stephanie Tilenius For For Management 1.8 Elect Director Jide Zeitlin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Ticker: CTSH Security ID: 192446102 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Maureen Breakiron-Evans For For Management 1b Elect Director John E. Klein For For Management 1c Elect Director Lakshmi Narayanan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management 6 Provide Right to Act by Written Consent Against For Shareholder COMMVAULT SYSTEMS, INC. Ticker: CVLT Security ID: 204166102 Meeting Date: AUG 22, 2012 Meeting Type: Annual Record Date: JUL 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director N. Robert Hammer For For Management 1.2 Elect Director Keith Geeslin For For Management 1.3 Elect Director Gary B. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONCHO RESOURCES INC. Ticker: CXO Security ID: 20605P101 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary A. Merriman For For Management 1.2 Elect Director Ray M. Poage For For Management 1.3 Elect Director A. Wellford Tabor For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin S. Carson, Sr. For For Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director W. Craig Jelinek For For Management 1.5 Elect Director Jill S. Ruckelshaus For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder COVANCE INC. Ticker: CVD Security ID: 222816100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph L. Herring For For Management 1.2 Elect Director John McCartney For For Management 1.3 Elect Director Bradley T. Sheares For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management COVIDIEN PLC Ticker: COV Security ID: G2554F113 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jose E. Almeida For For Management 1b Elect Director Joy A. Amundson For For Management 1c Elect Director Craig Arnold For For Management 1d Elect Director Robert H. Brust For For Management 1e Elect Director John M. Connors, Jr. For For Management 1f Elect Director Christopher J. Coughlin For For Management 1g Elect Director Randall J. Hogan, III For For Management 1h Elect Director Martin D. Madaus For For Management 1i Elect Director Dennis H. Reilley For For Management 1j Elect Director Joseph A. Zaccagnino For For Management 2 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Authorize Open-Market Purchases of For For Management Ordinary Shares 6 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares 7 Amend Articles of Association to For For Management expand the authority to execute instruments of transfer 8 Approve Creation of Distributable For For Management Reserves CYTEC INDUSTRIES INC. Ticker: CYT Security ID: 232820100 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Chris A. Davis For For Management 1b Elect Director Shane D. Fleming For For Management 1c Elect Director Louis L. Hoynes, Jr. For For Management 1d Elect Director William P. Powell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DISCOVER FINANCIAL SERVICES Ticker: DFS Security ID: 254709108 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Aronin For For Management 1.2 Elect Director Mary K. Bush For For Management 1.3 Elect Director Gregory C. Case For For Management 1.4 Elect Director Cynthia A. Glassman For For Management 1.5 Elect Director Richard H. Lenny For For Management 1.6 Elect Director Thomas G. Maheras For For Management 1.7 Elect Director Michael H. Moskow For For Management 1.8 Elect Director David W. Nelms For For Management 1.9 Elect Director E. Follin Smith For For Management 1.10 Elect Director Mark A. Thierer For For Management 1.11 Elect Director Lawrence A. Weinbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DISCOVERY COMMUNICATIONS, INC. Ticker: DISCA Security ID: 25470F104 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul A. Gould For Withhold Management 1.2 Elect Director John S. Hendricks For Withhold Management 1.3 Elect Director M. LaVoy Robison For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management EAST WEST BANCORP, INC. Ticker: EWBC Security ID: 27579R104 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: MAR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Iris S. Chan For For Management 1.2 Elect Director Rudolph I. Estrada For For Management 1.3 Elect Director Julia S. Gouw For For Management 1.4 Elect Director Paul H. Irving For For Management 1.5 Elect Director Andrew S. Kane For For Management 1.6 Elect Director Tak-Chuen Clarence Kwan For For Management 1.7 Elect Director John Lee For For Management 1.8 Elect Director Herman Y. Li For For Management 1.9 Elect Director Jack C. Liu For For Management 1.10 Elect Director Dominic Ng For For Management 1.11 Elect Director Keith W. Renken For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation EATON CORPORATION PLC Ticker: ETN Security ID: G29183103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George S. Barrett For For Management 1b Elect Director Todd M. Bluedorn For For Management 1c Elect Director Christopher M. Connor For For Management 1d Elect Director Michael J. Critelli For For Management 1e Elect Director Alexander M. Cutler For For Management 1f Elect Director Charles E. Golden For For Management 1g Elect Director Linda A. Hill For For Management 1h Elect Director Arthur E. Johnson For For Management 1i Elect Director Ned C. Lautenbach For For Management 1j Elect Director Deborah L. McCoy For For Management 1k Elect Director Gregory R. Page For For Management 1l Elect Director Gerald B. Smith For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Approval of Overseas Market Purchases For For Management of the Company Shares 7 Approve the Price Range for the For For Management Reissuance of Shares EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David M. Moffett For For Management 1b Elect Director Richard T. Schlosberg, For For Management III 1c Elect Director Thomas J. Tierney For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Report on Lobbying Payments and Policy Against Against Shareholder 4 Report on Privacy and Data Security Against Against Shareholder 5 Ratify Auditors For For Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director Edmund F. Kelly For For Management 1g Elect Director Judith A. Miscik For For Management 1h Elect Director Windle B. Priem For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent For For Management 7 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George (Skip) Battle For For Management 1.2 Elect Director Pamela L. Coe For Withhold Management 1.3 Elect Director Barry Diller For Withhold Management 1.4 Elect Director Jonathan L. Dolgen For Withhold Management 1.5 Elect Director Craig A. Jacobson For Withhold Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For Withhold Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Samuel K. Skinner For For Management 1l Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Erskine B. Bowles For For Management 1.3 Elect Director Susan D. For For Management Desmond-Hellmann 1.4 Elect Director Donald E. Graham For For Management 1.5 Elect Director Reed Hastings For For Management 1.6 Elect Director Sheryl K. Sandberg For For Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 4 Ratify Auditors For For Management FAMILY DOLLAR STORES, INC. Ticker: FDO Security ID: 307000109 Meeting Date: JAN 17, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark R. Bernstein For For Management 1.2 Elect Director Pamela L. Davies For For Management 1.3 Elect Director Sharon Allred Decker For For Management 1.4 Elect Director Edward C. Dolby For For Management 1.5 Elect Director Glenn A. Eisenberg For For Management 1.6 Elect Director Edward P. Garden For For Management 1.7 Elect Director Howard R. Levine For For Management 1.8 Elect Director George R. Mahoney, Jr. For For Management 1.9 Elect Director James G. Martin For For Management 1.10 Elect Director Harvey Morgan For For Management 1.11 Elect Director Dale C. Pond For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Adopt ILO Based Code of Conduct Against Against Shareholder FLIR SYSTEMS, INC. Ticker: FLIR Security ID: 302445101 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Carter For For Management 1.2 Elect Director Michael T. Smith For For Management 1.3 Elect Director John W. Wood, Jr. For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors FLOWSERVE CORPORATION Ticker: FLS Security ID: 34354P105 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gayla J. Delly For For Management 1.2 Elect Director Rick J. Mills For For Management 1.3 Elect Director Charles M. Rampacek For For Management 1.4 Elect Director William C. Rusnack For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For For Management 4 Ratify Auditors For For Management 5 Provide Right to Act by Written Consent Against For Shareholder FMC CORPORATION Ticker: FMC Security ID: 302491303 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pierre Brondeau For For Management 1.2 Elect Director Dirk A. Kempthorne For For Management 1.3 Elect Director Robert C. Pallash For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management FORD MOTOR COMPANY Ticker: F Security ID: 345370860 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen G. Butler For For Management 1.2 Elect Director Kimberly A. Casiano For For Management 1.3 Elect Director Anthony F. Earley, Jr. For For Management 1.4 Elect Director Edsel B. Ford II For For Management 1.5 Elect Director William Clay Ford, Jr. For For Management 1.6 Elect Director Richard A. Gephardt For For Management 1.7 Elect Director James H. Hance, Jr. For For Management 1.8 Elect Director William W. Helman IV For For Management 1.9 Elect Director Jon M. Huntsman, Jr. For For Management 1.10 Elect Director Richard A. Manoogian For Against Management 1.11 Elect Director Ellen R. Marram For For Management 1.12 Elect Director Alan Mulally For For Management 1.13 Elect Director Homer A. Neal For For Management 1.14 Elect Director Gerald L. Shaheen For For Management 1.15 Elect Director John L. Thornton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For Against Management 5 Amend Omnibus Stock Plan For Against Management 6 Approval of Tax Benefits Preservation For For Management Plan 7 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 8 Amend Bylaws Call Special Meetings Against For Shareholder GENESEE & WYOMING INC. Ticker: GWR Security ID: 371559105 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Bott For For Management 1.2 Elect Director Oivind Lorentzen, III For For Management 1.3 Elect Director Philip J. Ringo For For Management 1.4 Elect Director Mark A. Scudder For For Management 1.5 Elect Director Gregory S. Ledford For For Management 2 Ratify Auditors For For Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Cogan For For Management 1.2 Elect Director Etienne F. Davignon For For Management 1.3 Elect Director Carla A. Hills For For Management 1.4 Elect Director Kevin E. Lofton For For Management 1.5 Elect Director John W. Madigan For For Management 1.6 Elect Director John C. Martin For For Management 1.7 Elect Director Nicholas G. Moore For For Management 1.8 Elect Director Richard J. Whitley For For Management 1.9 Elect Director Gayle E. Wilson For For Management 1.10 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Increase Authorized Common Stock For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Require Independent Board Chairman Against Against Shareholder 7 Provide Right to Act by Written Consent Against For Shareholder GNC HOLDINGS, INC. Ticker: GNC Security ID: 36191G107 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip E. Mallott For For Management 1.2 Elect Director C. Scott O'Hara For For Management 1.3 Elect Director Richard J. Wallace For For Management 2 Eliminate Class of Common Stock For For Management 3 Establish Range For Board Size For For Management 4 Declassify the Board of Directors For For Management 5 Amendment to Delete Various Provisions For For Management Related to the Company's Former 'Sponsors' which are Now Inapplicable 6 Provide Right to Act by Written Consent For For Management 7 Ratify Auditors For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against Against Shareholder 6 Adopt Policy on Succession Planning Against Against Shareholder GRIFOLS SA Ticker: GRF Security ID: E5706X124 Meeting Date: DEC 03, 2012 Meeting Type: Special Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Capitalization of Reserves For For Management of EUR 1.63 Million for a 1:20 Bonus Issue 2 Approve 2:1 Stock Split For For Management 3 Authorize Increase in Capital up to 50 For Against Management Percent via Issuance of Equity or Equity-Linked Securities without Preemptive Rights 4 Approve Listing of Class A Shares on For For Management NASDAQ 5 Authorize Board to Ratify and Execute For For Management Approved Resolutions GRIFOLS SA Ticker: GRF Security ID: E5706X124 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAY 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Standalone Financial For For Management Statements, Allocation of Income, and Dividend Payment 2 Approve Consolidated Financial For For Management Statements 3 Approve Discharge of Board For For Management 4 Renew Appointment of KPMG as Auditor For For Management of Standalone Financial Statements 5 Renew Appointment of KPMG as Auditor For For Management of Consolidated Financial Statements 6.1 Elect Belen Villalonga Morenes as For For Management Director 6.2 Fix Number of Directors at 12 For For Management 7 Approve Remuneration of Directors For For Management 8 Advisory Vote on Remuneration Policy For Against Management Report 9 Authorize Board to Ratify and Execute For For Management Approved Resolutions HARLEY-DAVIDSON, INC. Ticker: HOG Security ID: 412822108 Meeting Date: APR 27, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry K. Allen For For Management 1.2 Elect Director R. John Anderson For For Management 1.3 Elect Director Richard R. Beattie For For Management 1.4 Elect Director Martha F. Brooks For For Management 1.5 Elect Director Michael J. Cave For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Donald A. James For For Management 1.8 Elect Director Sara L. Levinson For For Management 1.9 Elect Director N. Thomas Linebarger For For Management 1.10 Elect Director George L. Miles, Jr. For For Management 1.11 Elect Director James A. Norling For For Management 1.12 Elect Director Keith E. Wandell For For Management 1.13 Elect Director Jochen Zeitz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HYUNDAI MOTOR CO. Ticker: 005380 Security ID: Y38472109 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 1,900 per Common Share, KRW 1,950 per Preferred Share 1, KRW 2,000 per Preferred Share 2, and KRW 1,950 per Preferred Share 3 2 Reelect Two Inside Directors and Two For For Management Outside Directors(Bundled) 3 Reelect Nam Sung-Il as Member of Audit For For Management Committee 4 Amend Articles of Incorporation - For For Management Business Objectives 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors IDEXX LABORATORIES, INC. Ticker: IDXX Security ID: 45168D104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan W. Ayers For For Management 1.2 Elect Director Robert J. Murray For For Management 1.3 Elect Director M. Anne Szostak For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management KANSAS CITY SOUTHERN Ticker: KSU Security ID: 485170302 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terrence P. Dunn For For Management 1.2 Elect Director Antonio O. Garza, Jr. For For Management 1.3 Elect Director David L. Starling For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder LAZARD LTD Ticker: LAZ Security ID: G54050102 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Laurent Mignon as Director For For Management 1.2 Elect Richard D. Parsons as Director For For Management 1.3 Elect Hal S. Scott as Director For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder LENNOX INTERNATIONAL INC. Ticker: LII Security ID: 526107107 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Todd M. Bluedorn For For Management 1.2 Elect Director C.L. (Jerry) Henry For For Management 1.3 Elect Director Terry D. Stinson For For Management 1.4 Elect Director Richard L. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LINKEDIN CORPORATION Ticker: LNKD Security ID: 53578A108 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. George "Skip" Battle For For Management 1.2 Elect Director Michael J. Moritz For For Management 2 Ratify Auditors For For Management LOWE'S COMPANIES, INC. Ticker: LOW Security ID: 548661107 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director David W. Bernauer For For Management 1.3 Elect Director Leonard L. Berry For For Management 1.4 Elect Director Peter C. Browning For For Management 1.5 Elect Director Richard W. Dreiling For For Management 1.6 Elect Director Dawn E. Hudson For For Management 1.7 Elect Director Robert L. Johnson For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Richard K. Lochridge For For Management 1.10 Elect Director Robert A. Niblock For For Management 1.11 Elect Director Eric C. Wisemen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder LUMBER LIQUIDATORS HOLDINGS, INC. Ticker: LL Security ID: 55003T107 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Macon F. Brock, Jr. For For Management 1.2 Elect Director John M. Presley For For Management 1.3 Elect Director Thomas D. Sullivan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MARTIN MARIETTA MATERIALS, INC. Ticker: MLM Security ID: 573284106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Howard Nye For For Management 1.2 Elect Director Laree E. Perez For For Management 1.3 Elect Director Dennis L. Rediker For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MASTEC, INC. Ticker: MTZ Security ID: 576323109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Dwyer For For Management 1.2 Elect Director Frank E. Jaumot For For Management 1.3 Elect Director Jose S. Sorzano For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Approve Omnibus Stock Plan For Against Management MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard Haythornthwaite For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Silvio Barzi For For Management 1d Elect Director David R. Carlucci For For Management 1e Elect Director Steven J. Freiberg For For Management 1f Elect Director Nancy J. Karch For For Management 1g Elect Director Marc Olivie For For Management 1h Elect Director Rima Qureshi For For Management 1i Elect Director Jose Octavio Reyes For For Management Lagunes 1j Elect Director Mark Schwartz For For Management 1k Elect Director Jackson P. Tai For For Management 1l Elect Director Edward Suning Tian For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management MCDERMOTT INTERNATIONAL, INC. Ticker: MDR Security ID: 580037109 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bookout, III For For Management 1.2 Elect Director Roger A. Brown For For Management 1.3 Elect Director Stephen G. Hanks For For Management 1.4 Elect Director Stephen M. Johnson For For Management 1.5 Elect Director D. Bradley McWilliams For For Management 1.6 Elect Director William H. Schumann, For For Management III 1.7 Elect Director Mary L. Shafer-Malicki For For Management 1.8 Elect Director David A. Trice For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MEAD JOHNSON NUTRITION COMPANY Ticker: MJN Security ID: 582839106 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Steven M. Altschuler For For Management 1b Elect Director Howard B. Bernick For For Management 1c Elect Director Kimberly A. Casiano For For Management 1d Elect Director Anna C. Catalano For For Management 1e Elect Director Celeste A. Clark For For Management 1f Elect Director James M. Cornelius For For Management 1g Elect Director Stephen W. Golsby For For Management 1h Elect Director Peter Kasper Jakobsen For For Management 1i Elect Director Peter G. Ratcliffe For For Management 1j Elect Director Elliott Sigal For For Management 1k Elect Director Robert S. Singer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MEDIVATION, INC. Ticker: MDVN Security ID: 58501N101 Meeting Date: JUN 28, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel D. Adams For For Management 1.2 Elect Director Kim D. Blickenstaff For For Management 1.3 Elect Director Kathryn E. Falberg For For Management 1.4 Elect Director Dawn Graham For For Management 1.5 Elect Director David T. Hung For For Management 1.6 Elect Director W. Anthony Vernon For For Management 1.7 Elect Director Wendy L. Yarno For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Amend Omnibus Stock Plan For Against Management 6 Approve Executive Incentive Bonus Plan For For Management MICHAEL KORS HOLDINGS LTD. Ticker: KORS Security ID: G60754101 Meeting Date: AUG 08, 2012 Meeting Type: Annual Record Date: JUN 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect M. William Benedetto as Director For For Management 2b Elect Stephen F. Reitman as a Director For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 31, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Chicoine For For Management 1b Elect Director Arthur H. Harper For For Management 1c Elect Director Gwendolyn S. King For For Management 1d Elect Director Jon R. Moeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Risk of Genetically Against Against Shareholder Engineered Products NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: 637071101 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Merrill A. Miller, Jr. For For Management 1B Elect Director Greg L. Armstrong For For Management 1C Elect Director Ben A. Guill For For Management 1D Elect Director David D. Harrison For For Management 1E Elect Director Roger L. Jarvis For For Management 1F Elect Director Eric L. Mattson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management NATURAL GROCERS BY VITAMIN COTTAGE, INC. Ticker: NGVC Security ID: 63888U108 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: JAN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard Halle For For Management 1.2 Elect Director Elizabeth Isely For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management NETSUITE INC. Ticker: N Security ID: 64118Q107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Beane III For For Management 1.2 Elect Director Deborah Farrington For For Management 1.3 Elect Director Edward Zander For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management NUANCE COMMUNICATIONS, INC. Ticker: NUAN Security ID: 67020Y100 Meeting Date: JAN 25, 2013 Meeting Type: Annual Record Date: DEC 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul A. Ricci For For Management 1b Elect Director Robert G. Teresi For For Management 1c Elect Director Robert J. Frankenberg For For Management 1d Elect Director Katharine A. Martin For For Management 1e Elect Director Patrick T. Hackett For For Management 1f Elect Director William H. Janeway For For Management 1g Elect Director Mark B. Myers For For Management 1h Elect Director Philip J. Quigley For For Management 1i Elect Director Mark R. Laret For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management ONYX PHARMACEUTICALS, INC. Ticker: ONXX Security ID: 683399109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Corinne H. Nevinny For For Management 1.2 Elect Director Thomas G. Wiggans For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management PALO ALTO NETWORKS, INC. Ticker: PANW Security ID: 697435105 Meeting Date: DEC 12, 2012 Meeting Type: Annual Record Date: OCT 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John M. Donovan For For Management 1b Elect Director Nir Zuk For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management PATTERSON-UTI ENERGY, INC. Ticker: PTEN Security ID: 703481101 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark S. Siegel For For Management 1.2 Elect Director Kenneth N. Berns For For Management 1.3 Elect Director Charles O. Buckner For For Management 1.4 Elect Director Michael W. Conlon For For Management 1.5 Elect Director Curtis W. Huff For For Management 1.6 Elect Director Terry H. Hunt For For Management 1.7 Elect Director Cloyce A. Talbott For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PERRIGO COMPANY Ticker: PRGO Security ID: 714290103 Meeting Date: NOV 06, 2012 Meeting Type: Annual Record Date: SEP 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary M. Cohen For For Management 1.2 Elect Director David T. Gibbons For Withhold Management 1.3 Elect Director Ran Gottfried For For Management 1.4 Elect Director Ellen R. Hoffing For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Angel Cabrera For For Management 1b Elect Director Rita V. Foley For For Management 1c Elect Director Rakesh Gangwal For For Management 1d Elect Director Joseph S. Hardin, Jr. For For Management 1e Elect Director Gregory P. Josefowicz For For Management 1f Elect Director Richard K. Lochridge For For Management 1g Elect Director Robert F. Moran For For Management 1h Elect Director Barbara Munder For For Management 1i Elect Director Thomas G. Stemberg For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Andre Calantzopoulos For For Management 1.4 Elect Director Louis C. Camilleri For For Management 1.5 Elect Director J. Dudley Fishburn For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Graham Mackay For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect DirectorLucio A. Noto For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Carlos Slim Helu For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PRECISION CASTPARTS CORP. Ticker: PCP Security ID: 740189105 Meeting Date: AUG 14, 2012 Meeting Type: Annual Record Date: JUN 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark Donegan For For Management 1.2 Elect Director Vernon E. Oechsle For For Management 1.3 Elect Director Ulrich Schmidt For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management PRICELINE.COM INCORPORATED Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tim Armstrong For For Management 1.2 Elect Director Howard W. Barker, Jr. For For Management 1.3 Elect Director Jeffery H. Boyd For For Management 1.4 Elect Director Jan L. Docter For For Management 1.5 Elect Director Jeffrey E. Epstein For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Nancy B. Peretsman For For Management 1.8 Elect Director Thomas E. Rothman For For Management 1.9 Elect Director Craig W. Rydin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Pro-rata Vesting of Equity Awards Against Against Shareholder PRICESMART, INC. Ticker: PSMT Security ID: 741511109 Meeting Date: JAN 22, 2013 Meeting Type: Annual Record Date: NOV 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sherry S. Bahrambeygui For For Management 1.2 Elect Director Gonzalo Barrutieta For For Management 1.3 Elect Director Katherine L. Hensley For For Management 1.4 Elect Director Leon C. Janks For For Management 1.5 Elect Director Jose Luis Laparte For For Management 1.6 Elect Director Mitchell G. Lynn For For Management 1.7 Elect Director Robert E. Price For Withhold Management 1.8 Elect Director Edgar Zurcher For Withhold Management 2 Approve Omnibus Stock Plan For Against Management QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For For Management 1b Elect Director Donald G. Cruickshank For For Management 1c Elect Director Raymond V. Dittamore For For Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For For Management 1f Elect Director Paul E. Jacobs For For Management 1g Elect Director Sherry Lansing For For Management 1h Elect Director Duane A. Nelles For For Management 1i Elect Director Francisco Ros For For Management 1j Elect Director Brent Scowcroft For For Management 1k Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation QUANTA SERVICES, INC. Ticker: PWR Security ID: 74762E102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Ball For For Management 1.2 Elect Director J. Michal Conaway For For Management 1.3 Elect Director Vincent D. Foster For For Management 1.4 Elect Director Bernard Fried For For Management 1.5 Elect Director Louis C. Golm For For Management 1.6 Elect Director Worthing F. Jackman For For Management 1.7 Elect Director James F. O'Neil III For For Management 1.8 Elect Director Bruce Ranck For For Management 1.9 Elect Director Margaret B. Shannon For For Management 1.10 Elect Director Pat Wood, III For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RACKSPACE HOSTING, INC. Ticker: RAX Security ID: 750086100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Lanham Napier For For Management 1.2 Elect Director George J. Still, Jr. For For Management 1.3 Elect Director Michael Sam Gilliland For For Management 2 Ratify Auditors For For Management REALOGY HOLDINGS CORP. Ticker: RLGY Security ID: 75605Y106 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director V. Ann Hailey For For Management 1.2 Elect Director M. Ali Rashid For Withhold Management 1.3 Elect Director Brett White For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management REGENERON PHARMACEUTICALS, INC. Ticker: REGN Security ID: 75886F107 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael S. Brown For For Management 1.2 Elect Director Leonard S. Schleifer For For Management 1.3 Elect Director Eric M. Shooter For For Management 1.4 Elect Director George D. Yancopoulos For For Management 2 Ratify Auditors For For Management SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: MAR 20, 2013 Meeting Type: Special Record Date: FEB 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For Against Management SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stratton Sclavos For For Management 1.2 Elect Director Lawrence Tomlinson For For Management 1.3 Elect Director Shirley Young For For Management 2 Declassify the Board of Directors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SBA COMMUNICATIONS CORPORATION Ticker: SBAC Security ID: 78388J106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin L. Beebe For For Management 1.2 Elect Director Jack Langer For For Management 1.3 Elect Director Jeffrey A. Stoops For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SPLUNK INC. Ticker: SPLK Security ID: 848637104 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Hornik For For Management 1.2 Elect Director Thomas M. Neustaetter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Howard Schultz For For Management 1b Elect Director William W. Bradley For For Management 1c Elect Director Robert M. Gates For For Management 1d Elect Director Mellody Hobson For For Management 1e Elect Director Kevin R. Johnson For For Management 1f Elect Director Olden Lee For For Management 1g Elect Director Joshua Cooper Ramo For For Management 1h Elect Director James G. Shennan, Jr. For For Management 1i Elect Director Clara Shih For For Management 1j Elect Director Javier G. Teruel For For Management 1k Elect Director Myron E. Ullman, III For For Management 1l Elect Director Craig E. Weatherup For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Prohibit Political Spending Against For Shareholder SVB FINANCIAL GROUP Ticker: SIVB Security ID: 78486Q101 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Greg W. Becker For For Management 1.2 Elect Director Eric A. Benhamou For For Management 1.3 Elect Director David M. Clapper For For Management 1.4 Elect Director Roger F. Dunbar For For Management 1.5 Elect Director Joel P. Friedman For For Management 1.6 Elect Director C. Richard Kramlich For For Management 1.7 Elect Director Lata Krishnan For For Management 1.8 Elect Director Jeffrey N. Maggioncalda For For Management 1.9 Elect Director Kate D. Mitchell For For Management 1.10 Elect Director John F. Robinson For For Management 1.11 Elect Director Garen K. Staglin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SXC HEALTH SOLUTIONS CORP. Ticker: SXCI Security ID: 78505P100 Meeting Date: JUL 02, 2012 Meeting Type: Special Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Amend Omnibus Stock Plan For Against Management 3 Change Company Name to Catamaran For For Management Corporation 4 Adjourn Meeting For Against Management TECK RESOURCES LIMITED Ticker: TCK.B Security ID: 878742204 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mayank M. Ashar For For Management 1.2 Elect Director Jalynn H. Bennett For For Management 1.3 Elect Director Hugh J. Bolton For For Management 1.4 Elect Director Felix P. Chee For For Management 1.5 Elect Director Jack L. Cockwell For For Management 1.6 Elect Director Edward C. Dowling For For Management 1.7 Elect Director Norman B. Keevil For For Management 1.8 Elect Director Norman B. Keevil, III For For Management 1.9 Elect Director Takeshi Kubota For Withhold Management 1.10 Elect Director Takashi Kuriyama For For Management 1.11 Elect Director Donald R. Lindsay For For Management 1.12 Elect Director Janice G. Rennie For For Management 1.13 Elect Director Warren S.R. Seyffert For For Management 1.14 Elect Director Chris M.T. Thompson For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward P. Boykin For For Management 1b Elect Director Cary T. Fu For For Management 1c Elect Director Victor L. Lund For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Shareholder THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: JUL 10, 2012 Meeting Type: Special Record Date: MAY 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Split For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Richard M. Daley For For Management 1.5 Elect Director Barry Diller For For Management 1.6 Elect Director Helene D. Gayle For For Management 1.7 Elect Director Evan G. Greenberg For For Management 1.8 Elect Director Alexis M. Herman For For Management 1.9 Elect Director Muhtar Kent For For Management 1.10 Elect Director Robert A. Kotick For For Management 1.11 Elect Director Maria Elena Lagomasino For For Management 1.12 Elect Director Donald F. McHenry For For Management 1.13 Elect Director Sam Nunn For For Management 1.14 Elect Director James D. Robinson, III For For Management 1.15 Elect Director Peter V. Ueberroth For For Management 1.16 Elect Director Jacob Wallenberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Establish Board Committee on Human Against Against Shareholder Rights THE COOPER COMPANIES, INC. Ticker: COO Security ID: 216648402 Meeting Date: MAR 21, 2013 Meeting Type: Annual Record Date: JAN 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Thomas Bender For For Management 1.2 Elect Director Michael H. Kalkstein For For Management 1.3 Elect Director Jody S. Lindell For For Management 1.4 Elect Director Gary S. Petersmeyer For For Management 1.5 Elect Director Donald Press For For Management 1.6 Elect Director Steven Rosenberg For For Management 1.7 Elect Director Allan E. Rubenstein For For Management 1.8 Elect Director Robert S. Weiss For For Management 1.9 Elect Director Stanley Zinberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Ari Bousbib For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Bonnie G. Hill For For Management 1i Elect Director Karen L. Katen For For Management 1j Elect Director Mark Vadon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Prepare Employment Diversity Report Against Against Shareholder 7 Adopt Stormwater Run-off Management Against Against Shareholder Policy THE SHERWIN-WILLIAMS COMPANY Ticker: SHW Security ID: 824348106 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur F. Anton For For Management 1.2 Elect Director Christopher M. Connor For For Management 1.3 Elect Director David F. Hodnik For For Management 1.4 Elect Director Thomas G. Kadien For For Management 1.5 Elect Director Richard J. Kramer For For Management 1.6 Elect Director Susan J. Kropf For For Management 1.7 Elect Director Richard K. Smucker For For Management 1.8 Elect Director John M. Stropki For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management THE TJX COMPANIES, INC. Ticker: TJX Security ID: 872540109 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zein Abdalla For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Alan M. Bennett For For Management 1.4 Elect Director Bernard Cammarata For For Management 1.5 Elect Director David T. Ching For For Management 1.6 Elect Director Michael F. Hines For For Management 1.7 Elect Director Amy B. Lane For For Management 1.8 Elect Director Dawn G. Lepore For For Management 1.9 Elect Director Carol Meyrowitz For For Management 1.10 Elect Director John F. O'Brien For For Management 1.11 Elect Director Willow B. Shire For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director William P. Barr For For Management 1.3 Elect Director Jeffrey L. Bewkes For For Management 1.4 Elect Director Stephen F. Bollenbach For For Management 1.5 Elect Director Robert C. Clark For For Management 1.6 Elect Director Mathias Dopfner For For Management 1.7 Elect Director Jessica P. Einhorn For For Management 1.8 Elect Director Fred Hassan For For Management 1.9 Elect Director Kenneth J. Novack For For Management 1.10 Elect Director Paul D. Wachter For For Management 1.11 Elect Director Deborah C. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management TOLL BROTHERS, INC. Ticker: TOL Security ID: 889478103 Meeting Date: MAR 13, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas C. Yearley, Jr. For For Management 1.2 Elect Director Robert S. Blank For For Management 1.3 Elect Director Edward G. Boehne For For Management 1.4 Elect Director Richard J. Braemer For For Management 1.5 Elect Director Carl E. Marbach For For Management 1.6 Elect Director Stephen A. Novick For For Management 1.7 Elect Director Paul E. Shapiro For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Require a Majority Vote for the Against For Shareholder Election of Directors TRANSDIGM GROUP INCORPORATED Ticker: TDG Security ID: 893641100 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: JAN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mervin Dunn For For Management 1.2 Elect Director Michael S. Graff For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors None For Shareholder TRIMBLE NAVIGATION LIMITED Ticker: TRMB Security ID: 896239100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven W. Berglund For For Management 1.2 Elect Director John B. Goodrich For For Management 1.3 Elect Director William Hart For For Management 1.4 Elect Director Merit E. Janow For For Management 1.5 Elect Director Ulf J. Johansson For For Management 1.6 Elect Director Ronald S. Nersesian For For Management 1.7 Elect Director Mark S. Peek For For Management 1.8 Elect Director Nickolas W. Vande Steeg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TRINITY INDUSTRIES, INC. Ticker: TRN Security ID: 896522109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Adams For For Management 1.2 Elect Director Rhys J. Best For For Management 1.3 Elect Director David W. Biegler For For Management 1.4 Elect Director Leldon E. Echols For For Management 1.5 Elect Director Ronald J. Gafford For For Management 1.6 Elect Director Adrian Lajous For For Management 1.7 Elect Director Melendy E. Lovett For For Management 1.8 Elect Director Charles W. Matthews For For Management 1.9 Elect Director Douglas L. Rock For For Management 1.10 Elect Director Timothy R. Wallace For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management ULTA SALON, COSMETICS & FRAGRANCE, INC. Ticker: ULTA Security ID: 90384S303 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles Heilbronn For For Management 1.2 Elect Director Michael R. MacDonald For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation URBAN OUTFITTERS, INC. Ticker: URBN Security ID: 917047102 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Belair For Withhold Management 1.2 Elect Director Robert H. Strouse For For Management 1.3 Elect Director Margaret A. Hayne For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Eliminate Cumulative Voting and Adopt For For Management Majority Vote Standard 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity VALMONT INDUSTRIES, INC. Ticker: VMI Security ID: 920253101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kaj den Daas For For Management 1.2 Elect Director James B. Milliken For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Carrion For For Management 1.2 Elect Director Melanie L. Healey For For Management 1.3 Elect Director M. Frances Keeth For For Management 1.4 Elect Director Robert W. Lane For For Management 1.5 Elect Director Lowell C. McAdam For For Management 1.6 Elect Director Sandra O. Moose For For Management 1.7 Elect Director Joseph Neubauer For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Hugh B. Price For For Management 1.11 Elect Director Rodney E. Slater For For Management 1.12 Elect Director Kathryn A. Tesija For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Commit to Wireless Network Neutrality Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 9 Amend Articles/Bylaws/Charter- Call Against For Shareholder Special Meetings 10 Provide Right to Act by Written Consent Against For Shareholder WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Douglas N. Daft For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Marissa A. Mayer For For Management 1h Elect Director Gregory B. Penner For For Management 1i Elect Director Steven S. Reinemund For For Management 1j Elect Director H. Lee Scott, Jr. For For Management 1k Elect Director Jim C. Walton For For Management 1l Elect Director S. Robson Walton For For Management 1m Elect Director Christopher J. Williams For For Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Disclosure of Recoupment Activity from Against Against Shareholder Senior Officers WESTLAKE CHEMICAL CORPORATION Ticker: WLK Security ID: 960413102 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert T. Blakely For For Management 1.2 Elect Director Albert Chao For Withhold Management 1.3 Elect Director Michael J. Graff For For Management 1.4 Elect Director R. Bruce Northcutt For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Elstrott For For Management 1.2 Elect Director Gabrielle Greene For For Management 1.3 Elect Director Shahid 'Hass' Hassan For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director John Mackey For For Management 1.6 Elect Director Walter Robb For For Management 1.7 Elect Director Jonathan Seiffer For For Management 1.8 Elect Director Morris 'Mo' Siegel For For Management 1.9 Elect Director Jonathan Sokoloff For For Management 1.10 Elect Director Ralph Sorenson For For Management 1.11 Elect Director William 'Kip' Tindell, For For Management III 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Require Independent Board Chairman Against Against Shareholder Balanced ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Label and Eliminate GMO Ingredients in Against Against Shareholder Products 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Cease Compliance Adjustments to Against For Shareholder Performance Criteria 9 Pro-rata Vesting of Equity Awards Against Against Shareholder ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Edward J. Rapp For For Management 1.3 Elect Director Roy S. Roberts For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 06, 2013 Meeting Type: Annual Record Date: DEC 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Elect Director William L. Kimsey For For Management 2.2 Elect Director Robert I. Lipp For For Management 2.3 Elect Director Pierre Nanterme For For Management 2.4 Elect Director Gilles C. Pelisson For For Management 2.5 Elect Director Wulf von Schimmelmann For For Management 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend 2010 Share Incentive Plan For Against Management 6 Authorize the Holding of the 2or For Management at a Location Outside Ireland 7 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 8 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock 9 Report on Lobbying Payments and Policy Against Against Shareholder ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philippe G. H. Capron For Against Management 1.2 Elect Director Jean-Yves Charlier For Against Management 1.3 Elect Director Robert J. Corti For For Management 1.4 Elect Director Frederic R. Crepin For Against Management 1.5 Elect Director Jean-Francois Dubos For Against Management 1.6 Elect Director Lucian Grainge For Against Management 1.7 Elect Director Brian G. Kelly For Against Management 1.8 Elect Director Robert A. Kotick For Against Management 1.9 Elect Director Robert J. Morgado For For Management 1.10 Elect Director Richard Sarnoff For For Management 1.11 Elect Director Regis Turrini For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management ACTUANT CORPORATION Ticker: ATU Security ID: 00508X203 Meeting Date: JAN 15, 2013 Meeting Type: Annual Record Date: NOV 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Arzbaecher For For Management 1.2 Elect Director Gurminder S. Bedi For For Management 1.3 Elect Director Gustav H.P. Boel For For Management 1.4 Elect Director Thomas J. Fischer For For Management 1.5 Elect Director William K. Hall For For Management 1.6 Elect Director R. Alan Hunter, Jr. For For Management 1.7 Elect Director Robert A. Peterson For For Management 1.8 Elect Director Holly A. Van Deursen For For Management 1.9 Elect Director Dennis K. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Amy L. Banse For For Management 1b Elect Director Kelly J. Barlow For For Management 1c Elect Director Edward W. Barnholt For For Management 1d Elect Director Robert K. Burgess For For Management 1e Elect Director Frank A. Calderoni For For Management 1f Elect Director Michael R. Cannon For For Management 1g Elect Director James E. Daley For For Management 1h Elect Director Laura B. Desmond For For Management 1i Elect Director Charles M. Geschke For For Management 1j Elect Director Shantanu Narayen For For Management 1k Elect Director Daniel L. Rosensweig For For Management 1l Elect Director Robert Sedgewick For For Management 1m Elect Director John E. Warnock For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos For For Management 1b Elect Director John Shelby Amos, II For For Management 1c Elect Director Paul S. Amos, II For For Management 1d Elect Director W. Paul Bowers For For Management 1e Elect Director Kriss Cloninger, III For For Management 1f Elect Director Elizabeth J. Hudson For For Management 1g Elect Director Douglas W. Johnson For For Management 1h Elect Director Robert B. Johnson For For Management 1i Elect Director Charles B. Knapp For For Management 1j Elect Director E. Stephen Purdom For For Management 1k Elect Director Barbara K. Rimer For For Management 1l Elect Director Melvin T. Stith For For Management 1m Elect Director David Gary Thompson For For Management 1n Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul N. Clark For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Tadataka Yamada For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder ALASKA AIR GROUP, INC. Ticker: ALK Security ID: 011659109 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William S. Ayer For For Management 1.2 Elect Director Patricia M. Bedient For For Management 1.3 Elect Director Marion C. Blakey For For Management 1.4 Elect Director Phyllis J. Campbell For For Management 1.5 Elect Director Jessie J. Knight, Jr. For For Management 1.6 Elect Director R. Marc Langland For For Management 1.7 Elect Director Dennis F. Madsen For For Management 1.8 Elect Director Byron I. Mallott For For Management 1.9 Elect Director J. Kenneth Thompson For For Management 1.10 Elect Director Bradley D. Tilden For For Management 1.11 Elect Director Eric K. Yeaman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Awards Against Against Shareholder ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG Ticker: AWH Security ID: H01531104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Barbara T. Alexander as Director For For Management 1.2 Elect Scott Hunter as Director For For Management 1.3 Elect Patrick de Saint-Aignan as For For Management Director 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Accept Consolidated Financial For For Management Statements and Statutory Reports 4 Approve Retention of Disposable Profits For For Management 5 Approve Dividends For For Management 6 Approve Reduction in Share Capital For For Management 7 Appoint Deloitte & Touche Ltd. as For For Management Independent Auditors and Deloitte AG as Statutory Auditors 8 Appoint PricewaterhouseCoopers AG as For For Management Special Auditor 9 Approve Discharge of Board and Senior For For Management Management ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Thomas W. Jones For For Management 1.7 Elect Director Debra J. Kelly-Ennis For For Management 1.8 Elect Director W. Leo Kiely, III For For Management 1.9 Elect Director Kathryn B. McQuade For For Management 1.10 Elect Director George Munoz For For Management 1.11 Elect Director Nabil Y. Sakkab For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder AMERICAN EAGLE OUTFITTERS, INC. Ticker: AEO Security ID: 02553E106 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Hanson For For Management 1.2 Elect Director Thomas R. Ketteler For For Management 1.3 Elect Director Cary D. McMillan For For Management 1.4 Elect Director David M. Sable For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charlene Barshefsky For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Peter Chernin For For Management 1.5 Elect Director Anne Lauvergeon For For Management 1.6 Elect Director Theodore J. Leonsis For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S Reinemund For For Management 1.11 Elect Director Daniel L. Vasella For For Management 1.12 Elect Director Robert D. Walter For For Management 1.13 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874784 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert H. Benmosche For For Management 1b Elect Director W. Don Cornwell For For Management 1c Elect Director John H. Fitzpatrick For For Management 1d Elect Director William G. Jurgensen For For Management 1e Elect Director Christopher S. Lynch For For Management 1f Elect Director Arthur C. Martinez For For Management 1g Elect Director George L. Miles, Jr. For For Management 1h Elect Director Henry S. Miller For For Management 1i Elect Director Robert S. Miller For For Management 1j Elect Director Suzanne Nora Johnson For For Management 1k Elect Director Ronald A. Rittenmeyer For For Management 1l Elect Director Douglas M. Steenland For For Management 1m Elect Director Theresa M. Stone For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Auditors For For Management 6 Limit Total Number of Boards on Which Against Against Shareholder Company Directors May Serve AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Baltimore For For Management 1.2 Elect Director Frank J. Biondi, Jr. For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Francois de Carbonnel For For Management 1.5 Elect Director Vance D. Coffman For For Management 1.6 Elect Director Robert A. Eckert For For Management 1.7 Elect Director Rebecca M. Henderson For For Management 1.8 Elect Director Frank C. Herringer For For Management 1.9 Elect Director Tyler Jacks For For Management 1.10 Elect Director Gilbert S. Omenn For For Management 1.11 Elect Director Judith C. Pelham For For Management 1.12 Elect Director Leonard D. Schaeffer For For Management 1.13 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management AMTRUST FINANCIAL SERVICES, INC. Ticker: AFSI Security ID: 032359309 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald T. DeCarlo For For Management 1.2 Elect Director Susan C. Fisch For For Management 1.3 Elect Director Abraham Gulkowitz For For Management 1.4 Elect Director George Karfunkel For For Management 1.5 Elect Director Michael Karfunkel For Withhold Management 1.6 Elect Director Jay J. Miller For For Management 1.7 Elect Director Barry D. Zyskind For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aart J. de Geus For For Management 1b Elect Director Stephen R. Forrest For For Management 1c Elect Director Thomas J. Iannotti For For Management 1d Elect Director Susan M. James For For Management 1e Elect Director Alexander A. Karsner For For Management 1f Elect Director Gerhard H. Parker For For Management 1g Elect Director Dennis D. Powell For For Management 1h Elect Director Willem P. Roelandts For For Management 1i Elect Director James E. Rogers For For Management 1j Elect Director Michael R. Splinter For For Management 1k Elect Director Robert H. Swan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: NOV 01, 2012 Meeting Type: Annual Record Date: SEP 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Mollie Hale Carter For For Management 1.4 Elect Director Terrell K. Crews For For Management 1.5 Elect Director Pierre Dufour For For Management 1.6 Elect Director Donald E. Felsinger For For Management 1.7 Elect Director Antonio Maciel For For Management 1.8 Elect Director Patrick J. Moore For For Management 1.9 Elect Director Thomas F. O'Neill For For Management 1.10 Elect Director Daniel Shih For For Management 1.11 Elect Director Kelvin R. Westbrook For For Management 1.12 Elect Director Patricia A. Woertz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings ASSURANT, INC. Ticker: AIZ Security ID: 04621X108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Elaine D. Rosen For For Management 1b Elect Director Howard L. Carver For For Management 1c Elect Director Juan N. Cento For For Management 1d Elect Director Elyse Douglas For For Management 1e Elect Director Lawrence V. Jackson For For Management 1f Elect Director David B. Kelso For For Management 1g Elect Director Charles J. Koch For For Management 1h Elect Director Jean-Paul L. Montupet For For Management 1i Elect Director Robert B. Pollock For For Management 1j Elect Director Paul J. Reilly For For Management 1k Elect Director Robert W. Stein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Gilbert F. Amelio For For Management 1.3 Elect Director Reuben V. Anderson For For Management 1.4 Elect Director James H. Blanchard For For Management 1.5 Elect Director Jaime Chico Pardo For For Management 1.6 Elect Director Scott T. Ford For For Management 1.7 Elect Director James P. Kelly For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Michael B. McCallister For For Management 1.10 Elect Director John B. McCoy For For Management 1.11 Elect Director Joyce M. Roche For For Management 1.12 Elect Director Matthew K. Rose For For Management 1.13 Elect Director Laura D'Andrea Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Stock Purchase and Deferral Plan For For Management 5 Report on Political Contributions Against Against Shareholder 6 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 7 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 8 Require Independent Board Chairman Against Against Shareholder AXIS CAPITAL HOLDINGS LIMITED Ticker: AXS Security ID: G0692U109 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Geoffrey Bell as Director For For Management 1.2 Elect Albert A. Benchimol as Director For For Management 1.3 Elect Christopher V. Greetham as For For Management Director 1.4 Elect Maurice A. Keane as Director For For Management 1.5 Elect Henry B. Smith as Director For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche Ltd as For For Management Auditors BALLY TECHNOLOGIES, INC. Ticker: BYI Security ID: 05874B107 Meeting Date: DEC 04, 2012 Meeting Type: Annual Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Andrew McKenna For For Management 1.2 Elect Director David Robbins For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sharon L. Allen For For Management 1.2 Elect Director Susan S. Bies For For Management 1.3 Elect Director Jack O. Bovender, Jr. For For Management 1.4 Elect Director Frank P. Bramble, Sr. For For Management 1.5 Elect Director Arnold W. Donald For For Management 1.6 Elect Director Charles K. Gifford For For Management 1.7 Elect Director Charles O. Holliday, Jr. For For Management 1.8 Elect Director Linda P. Hudson For For Management 1.9 Elect Director Monica C. Lozano For For Management 1.10 Elect Director Thomas J. May For For Management 1.11 Elect Director Brian T. Moynihan For For Management 1.12 Elect Director Lionel L. Nowell, III For For Management 1.13 Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Against Shareholder 5 Adopt Proxy Access Right Against Against Shareholder 6 Amend Bylaw to Limit Multiple Board Against Against Shareholder Service 7 Report on Feasibility of Prohibiting Against Against Shareholder Political Contributions 8 Review Fair Housing and Fair Lending Against Against Shareholder Compliance BANK OF MONTREAL Ticker: BMO Security ID: 063671101 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Astley For For Management 1.2 Elect Director Janice M. Babiak For For Management 1.3 Elect Director Sophie Brochu For For Management 1.4 Elect Director George A. Cope For For Management 1.5 Elect Director William A. Downe For For Management 1.6 Elect Director Christine A. Edwards For For Management 1.7 Elect Director Ronald H. Farmer For For Management 1.8 Elect Director Eric R. La Fleche For For Management 1.9 Elect Director Bruce H. Mitchell For For Management 1.10 Elect Director Philip S. Orsino For For Management 1.11 Elect Director Martha C. Piper For For Management 1.12 Elect Director J. Robert S. Prichard For For Management 1.13 Elect Director Don M. Wilson III For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote on Executive For For Management Compensation Approach 4 SP 1: Increase Disclosure of Pension Against Against Shareholder Plans 5 SP 2: Adopt Policy for Equitable Against Against Shareholder Treatment under the Pension Plans 6 SP 3: Adopt Policy on Gender Equality Against Against Shareholder in Executive Positions 7 SP 4: Adopt an Internal Pay Ratio Against Against Shareholder 8 SP 5: Publish Summary of Annual Against Against Shareholder Meetings and Questions Raised at Meetings BB&T CORPORATION Ticker: BBT Security ID: 054937107 Meeting Date: APR 23, 2013 Meeting Type: Special Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Incorporation of For For Management BB&T to Change the Payment Dates of its Preferred Stock Dividends to Conform with the Payment Date of its Common Stock Dividends and Conform Preferred Stock Record Dates 2 Adjourn Meeting For Against Management BB&T CORPORATION Ticker: BBT Security ID: 054937107 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Allison, IV For For Management 1.2 Elect Director Jennifer S. Banner For For Management 1.3 Elect Director K. David Boyer, Jr. For For Management 1.4 Elect Director Anna R. Cablik For For Management 1.5 Elect Director Ronald E. Deal For For Management 1.6 Elect Director James A. Faulkner For For Management 1.7 Elect Director I. Patricia Henry For For Management 1.8 Elect Director John P. Howe, III For For Management 1.9 Elect Director Eric C. Kendrick For For Management 1.10 Elect Director Kelly S. King For For Management 1.11 Elect Director Louis B. Lynn For For Management 1.12 Elect Director Edward C. Milligan For Withhold Management 1.13 Elect Director Charles A. Patton For For Management 1.14 Elect Director Nido R. Qubein For For Management 1.15 Elect Director Tollie W. Rich, Jr. For For Management 1.16 Elect Director Thomas E. Skains For For Management 1.17 Elect Director Thomas N. Thompson For For Management 1.18 Elect Director Edwin H. Welch For For Management 1.19 Elect Director Stephen T. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures 5 Require a Majority Vote for the Against For Shareholder Election of Directors BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670702 Meeting Date: MAY 04, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Donald R. Keough For For Management 1.10 Elect Director Thomas S. Murphy For For Management 1.11 Elect Director Ronald L. Olson For For Management 1.12 Elect Director Walter Scott, Jr. For For Management 1.13 Elect Director Meryl B. Witmer For For Management 2 Adopt Quantitative Goals for GHG and Against Against Shareholder Other Air Emissions BORGWARNER INC. Ticker: BWA Security ID: 099724106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jere A. Drummond For For Management 2 Elect Director John R. McKernan, Jr. For For Management 3 Elect Director Ernest J. Novak, Jr. For For Management 4 Elect Director James R. Verrier For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Shareholder BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Lamberto Andreotti For For Management 1B Elect Director Lewis B. Campbell For For Management 1C Elect Director James M. Cornelius For For Management 1D Elect Director Laurie H. Glimcher For For Management 1E Elect Director Michael Grobstein For For Management 1F Elect Director Alan J. Lacy For For Management 1G Elect Director Vicki L. Sato For For Management 1H Elect Director Elliott Sigal For For Management 1I Elect Director Gerald L. Storch For For Management 1J Elect Director Togo D. West, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BROADCOM CORPORATION Ticker: BRCM Security ID: 111320107 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Finocchio, Jr. For For Management 1.2 Elect Director Nancy H. Handel For For Management 1.3 Elect Director Eddy W. Hartenstein For For Management 1.4 Elect Director Maria M. Klawe For For Management 1.5 Elect Director John E. Major For For Management 1.6 Elect Director Scott A. McGregor For For Management 1.7 Elect Director William T. Morrow For For Management 1.8 Elect Director Henry Samueli For For Management 1.9 Elect Director Robert E. Switz For For Management 2 Ratify Auditors For For Management BROCADE COMMUNICATIONS SYSTEMS, INC. Ticker: BRCD Security ID: 111621306 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judy Bruner For For Management 1.2 Elect Director Lloyd A. Carney For For Management 1.3 Elect Director Renato DiPentima For For Management 1.4 Elect Director Alan Earhart For For Management 1.5 Elect Director John W. Gerdelman For For Management 1.6 Elect Director David L. House For For Management 1.7 Elect Director Glenn C. Jones For For Management 1.8 Elect Director L. William Krause For For Management 1.9 Elect Director Sanjay Vaswani For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Non-Employee Director Omnibus For Against Management Stock Plan 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management BUCKEYE TECHNOLOGIES INC. Ticker: BKI Security ID: 118255108 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: SEP 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Red Cavaney For For Management 1.2 Elect Director John B. Crowe For For Management 1.3 Elect Director David B. Ferraro For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Amend Omnibus Stock Plan For Against Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CA, INC. Ticker: CA Security ID: 12673P105 Meeting Date: AUG 01, 2012 Meeting Type: Annual Record Date: JUN 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jens Alder For For Management 2 Elect Director Raymond J. Bromark For For Management 3 Elect Director Gary J. Fernandes For For Management 4 Elect Director Rohit Kapoor For For Management 5 Elect Director Kay Koplovitz For For Management 6 Elect Director Christopher B. Lofgren For For Management 7 Elect Director William E. McCracken For For Management 8 Elect Director Richard Sulpizio For For Management 9 Elect Director Laura S. Unger For For Management 10 Elect Director Arthur F. Weinbach For For Management 11 Elect Director Renato (Ron) Zambonini For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Outside Director Stock Awards For For Management in Lieu of Cash CAMPBELL SOUP COMPANY Ticker: CPB Security ID: 134429109 Meeting Date: NOV 14, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edmund M. Carpenter For For Management 1.2 Elect Director Paul R. Charron For For Management 1.3 Elect Director Bennett Dorrance For For Management 1.4 Elect Director Lawrence C. Karlson For For Management 1.5 Elect Director Randall W. Larrimore For For Management 1.6 Elect Director Mary Alice Dorrance For For Management Malone 1.7 Elect Director Sara Mathew For For Management 1.8 Elect Director Denise M. Morrison For For Management 1.9 Elect Director Charles R. Perrin For For Management 1.10 Elect Director A. Barry Rand For For Management 1.11 Elect Director Nick Shreiber For For Management 1.12 Elect Director Tracey T. Travis For For Management 1.13 Elect Director Archbold D. van Beuren For For Management 1.14 Elect Director Les C. Vinney For For Management 1.15 Elect Director Charlotte C. Weber For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director James H. Graves For For Management 1.5 Elect Director B.D. Hunter For For Management 1.6 Elect Director Timothy J. McKibben For For Management 1.7 Elect Director Alfred M. Micallef For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard Barker For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder CENTURYLINK, INC. Ticker: CTL Security ID: 156700106 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Bruce Hanks For For Management 1.2 Elect Director C. G. Melville, Jr. For For Management 1.3 Elect Director Fred R. Nichols For For Management 1.4 Elect Director William A. Owens For For Management 1.5 Elect Director Harvey P. Perry For For Management 1.6 Elect Director Glen F. Post, III For For Management 1.7 Elect Director Laurie A. Siegel For For Management 1.8 Elect Director Joseph R. Zimmel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4a Share Retention Policy Against Against Shareholder 4b Adopt Policy on Bonus Banking Against Against Shareholder 4c Proxy Access Against For Shareholder 4d Provide for Confidential Voting Against For Shareholder CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2a Elect Director Robert C. Arzbaecher For For Management 2b Elect Director Stephen J. Hagge For For Management 2c Elect Director Edward A. Schmitt For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity 7 Report on Political Contributions Against Against Shareholder 8 Report on Sustainability Against Against Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director George L. Kirkland For For Management 1f Elect Director Charles W. Moorman, IV For For Management 1g Elect Director Kevin W. Sharer For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Carl Ware For For Management 1k Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 6 Report on Offshore Oil Wells and Spill Against Against Shareholder Mitigation Measures 7 Report on Financial Risks of Climate Against Against Shareholder Change 8 Report on Lobbying Payments and Policy Against Against Shareholder 9 Prohibit Political Contributions Against Against Shareholder 10 Provide for Cumulative Voting Against For Shareholder 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Require Director Nominee with Against Against Shareholder Environmental Expertise 13 Adopt Guidelines for Country Selection Against Against Shareholder CHICAGO BRIDGE & IRON COMPANY NV Ticker: CBI Security ID: 167250109 Meeting Date: DEC 18, 2012 Meeting Type: Special Record Date: NOV 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement between The For Against Management Shaw Group Inc. and Crystal Acquisition Subsidiary Inc. 2 Adjourn Meeting For Against Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director M. Michele Burns For For Management 1d Elect Director Michael D. Capellas For For Management 1e Elect Director Larry R. Carter For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Richard M. Kovacevich For For Management 1k Elect Director Roderick C. McGeary For For Management 1l Elect Director Arun Sarin For For Management 1m Elect Director Steven M. West For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Eliminating Conflict Against Against Shareholder Minerals from Supply Chain COEUR D'ALENE MINES CORPORATION Ticker: CDE Security ID: 192108504 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda L. Adamany For For Management 1.2 Elect Director Kevin S. Crutchfield For For Management 1.3 Elect Director Sebastian Edwards For For Management 1.4 Elect Director Randolph E. Gress For For Management 1.5 Elect Director Mitchell J. Krebs For For Management 1.6 Elect Director Robert E. Mellor For For Management 1.7 Elect Director John H. Robinson For For Management 1.8 Elect Director J. Kenneth Thompson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Change State of Incorporation [from For For Management Idaho to Delaware] COINSTAR, INC. Ticker: CSTR Security ID: 19259P300 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nora M. Denzel For For Management 1b Elect Director Ronald B. Woodard For For Management 2 Change Company Name For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Joseph J. Collins For For Management 1.4 Elect Director J. Michael Cook For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director Brian L. Roberts For For Management 1.9 Elect Director Ralph J. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For For Management 2 Ratify Auditors For For Management 3 Pro-rata Vesting of Equity Awards Against For Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share CONAGRA FOODS, INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 21, 2012 Meeting Type: Annual Record Date: JUL 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mogens C. Bay For For Management 1.2 Elect Director Stephen G. Butler For For Management 1.3 Elect Director Steven F. Goldstone For For Management 1.4 Elect Director Joie A. Gregor For For Management 1.5 Elect Director Rajive Johri For For Management 1.6 Elect Director W.G. Jurgensen For For Management 1.7 Elect Director Richard H. Lenny For For Management 1.8 Elect Director Ruth Ann Marshall For For Management 1.9 Elect Director Gary M. Rodkin For For Management 1.10 Elect Director Andrew J. Schindler For For Management 1.11 Elect Director Kenneth E. Stinson For For Management 2 Ratification Of The Appointment Of For For Management Independent Auditor 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director James E. Copeland, Jr. For For Management 1d Elect Director Jody L. Freeman For For Management 1e Elect Director Gay Huey Evans For For Management 1f Elect Director Ryan M. Lance For For Management 1g Elect Director Mohd H. Marican For For Management 1h Elect Director Robert A. Niblock For For Management 1i Elect Director Harald J. Norvik For For Management 1j Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 27, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry A. Fromberg For For Management 1.2 Elect Director Jeananne K. Hauswald For For Management 1.3 Elect Director Paul L. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share 7 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin S. Carson, Sr. For For Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director W. Craig Jelinek For For Management 1.5 Elect Director Jill S. Ruckelshaus For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder CRANE CO. Ticker: CR Security ID: 224399105 Meeting Date: APR 22, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard S. Forte For For Management 1.2 Elect Director Ellen McClain Haime For For Management 1.3 Elect Director Ronald C. Lindsay For For Management 1.4 Elect Director Jennifer M. Pollino For For Management 1.5 Elect Director James L.L. Tullis For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown II For For Management 1.2 Elect Director David W. Dorman For For Management 1.3 Elect Director Anne M. Finucane For For Management 1.4 Elect Director Kristen Gibney Williams For For Management 1.5 Elect Director Larry J. Merlo For For Management 1.6 Elect Director Jean-Pierre Millon For For Management 1.7 Elect Director Richard J. Swift For For Management 1.8 Elect Director William C. Weldon For For Management 1.9 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Reduce Vote Requirement Under the Fair For For Management Price Provision 6 Report on Political Contributions Against Against Shareholder 7 Pro-rata Vesting of Equity Awards Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Against Shareholder DANAHER CORPORATION Ticker: DHR Security ID: 235851102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald J. Ehrlich For For Management 1.2 Elect Director Linda Hefner Filler For For Management 1.3 Elect Director Teri List-Stoll For For Management 1.4 Elect Director Walter G. Lohr, Jr. For For Management 1.5 Elect Director Steven M. Rales For For Management 1.6 Elect Director John T. Schwieters For For Management 1.7 Elect Director Alan G. Spoon For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Political Contributions Against Against Shareholder DEAN FOODS COMPANY Ticker: DF Security ID: 242370104 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregg L. Engles For For Management 1.2 Elect Director Tom C. Davis For For Management 1.3 Elect Director Jim L. Turner For For Management 1.4 Elect Director Robert T. Wiseman For For Management 2 Approve Reverse Stock Split For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management 6 Pro-rata Vesting of Equity Plans Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Adopt Policy to Require Suppliers to Against Against Shareholder Eliminate Cattle Dehorning 9 Require Independent Board Chairman Against Against Shareholder DELL INC. Ticker: DELL Security ID: 24702R101 Meeting Date: JUL 13, 2012 Meeting Type: Annual Record Date: MAY 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James W. Breyer For For Management 2 Elect Director Donald J. Carty For For Management 3 Elect Director Janet F. Clark For For Management 4 Elect Director Laura Conigliaro For For Management 5 Elect Director Michael S. Dell For For Management 6 Elect Director Kenneth M. Duberstein For For Management 7 Elect Director William H. Gray, III For For Management 8 Elect Director Gerard J. Kleisterlee For For Management 9 Elect Director Klaus S. Luft For For Management 10 Elect Director Alex J. Mandl For For Management 11 Elect Director Shantanu Narayen For For Management 12 Elect Director H. Ross Perot, Jr. For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management DELUXE CORPORATION Ticker: DLX Security ID: 248019101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald C. Baldwin For For Management 1.2 Elect Director Charles A. Haggerty For For Management 1.3 Elect Director Cheryl E. Mayberry For For Management McKissack 1.4 Elect Director Don J. McGrath For For Management 1.5 Elect Director Neil J. Metviner For For Management 1.6 Elect Director Stephen P. Nachtsheim For For Management 1.7 Elect Director Mary Ann O'Dwyer For For Management 1.8 Elect Director Martyn R. Redgrave For For Management 1.9 Elect Director Lee J. Schram For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DILLARD'S, INC. Ticker: DDS Security ID: 254067101 Meeting Date: MAY 18, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Frank R. Mori For For Management 1b Elect Director Reynie Rutledge For For Management 1c Elect Director J.C. Watts, Jr. For For Management 1d Elect Director Nick White For For Management 2 Ratify Auditors For For Management E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lamberto Andreotti For For Management 1b Elect Director Richard H. Brown For For Management 1c Elect Director Robert A. Brown For For Management 1d Elect Director Bertrand P. Collomb For For Management 1e Elect Director Curtis J. Crawford For For Management 1f Elect Director Alexander M. Cutler For For Management 1g Elect Director Eleuthere I. Du Pont For For Management 1h Elect Director Marillyn A. Hewson For For Management 1i Elect Director Lois D. Juliber For For Management 1j Elect Director Ellen J. Kullman For For Management 1k Elect Director Lee M. Thomas For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Report on Genetically Engineered Seed Against Against Shareholder 7 Report on Pay Disparity Against Against Shareholder ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph Alvarez For For Management 2 Elect Director Winfried Bischoff For For Management 3 Elect Director R. David Hoover For For Management 4 Elect Director Franklyn G. Prendergast For For Management 5 Elect Director Kathi P. Seifert For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Omnibus Stock Plan For Against Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director Edmund F. Kelly For For Management 1g Elect Director Judith A. Miscik For For Management 1h Elect Director Windle B. Priem For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent For For Management 7 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions ENERGIZER HOLDINGS, INC. Ticker: ENR Security ID: 29266R108 Meeting Date: JAN 28, 2013 Meeting Type: Annual Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Heinrich For For Management 1.2 Elect Director R. David Hoover For For Management 1.3 Elect Director John C. Hunter, III For For Management 1.4 Elect Director John E. Klein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ENERGY XXI (BERMUDA) LIMITED Ticker: 5E3B Security ID: G10082140 Meeting Date: NOV 06, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Paul Davison as Director For For Management 1.2 Elect Hill Feinberg as Director For For Management 2 Approve UHY LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration EQUIFAX INC. Ticker: EFX Security ID: 294429105 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James E. Copeland, Jr. For For Management 1b Elect Director Robert D. Daleo For For Management 1c Elect Director Walter W. Driver, Jr. For For Management 1d Elect Director Mark L. Feidler For For Management 1e Elect Director L. Phillip Humann For For Management 1f Elect Director Siri S. Marshall For For Management 1g Elect Director John A. McKinley For For Management 1h Elect Director Richard F. Smith For For Management 1i Elect Director Mark B. Templeton For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George (Skip) Battle For For Management 1.2 Elect Director Pamela L. Coe For Withhold Management 1.3 Elect Director Barry Diller For Withhold Management 1.4 Elect Director Jonathan L. Dolgen For Withhold Management 1.5 Elect Director Craig A. Jacobson For Withhold Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For Withhold Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director U.M. Burns For For Management 1.4 Elect Director L.R. Faulkner For For Management 1.5 Elect Director J.S. Fishman For For Management 1.6 Elect Director H.H. Fore For For Management 1.7 Elect Director K.C. Frazier For For Management 1.8 Elect Director W.W. George For For Management 1.9 Elect Director S.J. Palmisano For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.W. Tillerson For For Management 1.12 Elect Director W.C. Weldon For For Management 1.13 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Limit Directors to a Maximum of Three Against Against Shareholder Board Memberships in Companies with Sales over $500 Million Annually 7 Report on Lobbying Payments and Policy Against Against Shareholder 8 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions 9 Adopt Sexual Orientation Anti-bias Against Against Shareholder Policy 10 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FEDEX CORPORATION Ticker: FDX Security ID: 31428X106 Meeting Date: SEP 24, 2012 Meeting Type: Annual Record Date: JUL 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director John A. Edwardson For For Management 1.3 Elect Director Shirley Ann Jackson For For Management 1.4 Elect Director Steven R. Loranger For For Management 1.5 Elect Director Gary W. Loveman For For Management 1.6 Elect Director R. Brad Martin For For Management 1.7 Elect Director Joshua Cooper Ramo For For Management 1.8 Elect Director Susan C. Schwab For For Management 1.9 Elect Director Frederick W. Smith For For Management 1.10 Elect Director Joshua I. Smith For For Management 1.11 Elect Director David P. Steiner For For Management 1.12 Elect Director Paul S. Walsh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Political Contributions Against Against Shareholder FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ken C. Hicks For For Management 1.2 Elect Director Guillermo G. Marmol For For Management 1.3 Elect Director Dona D. Young For For Management 1.4 Elect Director Maxine Clark For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 25, 2013 Meeting Type: Annual Record Date: MAY 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director JeromeL. Davis For For Management 1.2 Elect Director R. Richard Fontaine For For Management 1.3 Elect Director Steven R. Koonin For For Management 1.4 Elect Director Stephanie M. Shern For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Amend Omnibus Stock Plan For Against Management GARMIN LTD. Ticker: GRMN Security ID: H2906T109 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve Dividends For For Management 4 Approve Discharge of Board and Senior For For Management Management 5.1 Elect Director Joseph J. Hartnett For For Management 5.2 Elect Director Thomas P. Poberezny For For Management 6 Amend Omnibus Stock Plan For Against Management 7 Ratify Ernst and Young LLP as Auditors For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Transact Other Business (Voting) For Against Management GENERAL DYNAMICS CORPORATION Ticker: GD Security ID: 369550108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary T. Barra For For Management 1.2 Elect Director Nicholas D. Chabraja For For Management 1.3 Elect Director James S. Crown For For Management 1.4 Elect Director William P. Fricks For For Management 1.5 Elect Director Paul G. Kaminski For For Management 1.6 Elect Director John M. Keane For For Management 1.7 Elect Director Lester L. Lyles For For Management 1.8 Elect Director Phebe N. Novakovic For For Management 1.9 Elect Director William A. Osborn For For Management 1.10 Elect Director Robert Walmsley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Review and Assess Human Rights Policy Against For Shareholder GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director John J. Brennan For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director Francisco D'Souza For For Management 5 Elect Director Marijn E. Dekkers For For Management 6 Elect Director Ann M. Fudge For For Management 7 Elect Director Susan Hockfield For For Management 8 Elect Director Jeffrey R. Immelt For For Management 9 Elect Director Andrea Jung For For Management 10 Elect Director Robert W. Lane For For Management 11 Elect Director Ralph S. Larsen For For Management 12 Elect Director Rochelle B. Lazarus For For Management 13 Elect Director James J. Mulva For For Management 14 Elect Director Mary L. Schapiro For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director James S. Tisch For For Management 17 Elect Director Douglas A. Warner, III For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Ratify Auditors For For Management 20 Cessation of All Stock Options and Against Against Shareholder Bonuses 21 Establish Term Limits for Directors Against Against Shareholder 22 Require Independent Board Chairman Against Against Shareholder 23 Provide Right to Act by Written Consent Against Against Shareholder 24 Stock Retention/Holding Period Against Against Shareholder 25 Require More Director Nominations Than Against Against Shareholder Open Seats GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against Against Shareholder 6 Adopt Policy on Succession Planning Against Against Shareholder HANESBRANDS INC. Ticker: HBI Security ID: 410345102 Meeting Date: APR 03, 2013 Meeting Type: Annual Record Date: FEB 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lee A. Chaden For For Management 1.2 Elect Director Bobby J. Griffin For For Management 1.3 Elect Director James C. Johnson For For Management 1.4 Elect Director Jessica T. Mathews For For Management 1.5 Elect Director J. Patrick Mulcahy For For Management 1.6 Elect Director Ronald L. Nelson For For Management 1.7 Elect Director Richard A. Noll For For Management 1.8 Elect Director Andrew J. Schindler For For Management 1.9 Elect Director Ann E. Ziegler For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management HASBRO, INC. Ticker: HAS Security ID: 418056107 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Alan R. Batkin For For Management 1.3 Elect Director Frank J. Biondi, Jr. For For Management 1.4 Elect Director Kenneth A. Bronfin For For Management 1.5 Elect Director John M. Connors, Jr. For For Management 1.6 Elect Director Michael W. O. Garrett For For Management 1.7 Elect Director Lisa Gersh For For Management 1.8 Elect Director Brian D. Goldner For For Management 1.9 Elect Director Jack M. Greenberg For For Management 1.10 Elect Director Alan G. Hassenfeld For For Management 1.11 Elect Director Tracy A. Leinbach For For Management 1.12 Elect Director Edward M. Philip For For Management 1.13 Elect Director Alfred J. Verrecchia For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Require Suppliers to Publish Against Against Shareholder Sustainability Report HCC INSURANCE HOLDINGS, INC. Ticker: HCC Security ID: 404132102 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Emmanuel T. Ballases For For Management 1.2 Elect Director Judy C. Bozeman For For Management 1.3 Elect Director Frank J. Bramanti For For Management 1.4 Elect Director Walter M. Duer For For Management 1.5 Elect Director James C. Flagg For For Management 1.6 Elect Director Thomas M. Hamilton For For Management 1.7 Elect Director Leslie S. Heisz For For Management 1.8 Elect Director John N. Molbeck, Jr. For For Management 1.9 Elect Director Robert A. Rosholt For For Management 1.10 Elect Director J. Mikesell Thomas For For Management 1.11 Elect Director Christopher J.B. For For Management Williams 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Amend Omnibus Stock Plan For For Management HELIX ENERGY SOLUTIONS GROUP, INC. Ticker: HLX Security ID: 42330P107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Owen Kratz For For Management 1.2 Elect Director John V. Lovoi For For Management 1.3 Elect Director Jan Rask For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HILLSHIRE BRANDS CO. Ticker: HSH Security ID: 432589109 Meeting Date: OCT 25, 2012 Meeting Type: Annual Record Date: SEP 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Todd A. Becker For For Management 1b Elect Director Christopher B. Begley For For Management 1c Elect Director Ellen L. Brothers For For Management 1d Elect Director Virgis W. Colbert For For Management 1e Elect Director Sean M. Connolly For For Management 1f Elect Director Laurette T. Koellner For For Management 1g Elect Director Craig P. Omtvedt For For Management 1h Elect Director Ian Prosser For For Management 1i Elect Director Jonathan P. Ward For For Management 1j Elect Director James D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management HUNTSMAN CORPORATION Ticker: HUN Security ID: 447011107 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nolan D. Archibald For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director Jon M. Huntsman, Jr. For For Management 1.4 Elect Director Robert J. Margetts For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann C. Berzin For For Management 1b Elect Director John Bruton For For Management 1c Elect Director Jared L. Cohon For For Management 1d Elect Director Gary D. Forsee For For Management 1e Elect Director Edward E. Hagenlocker For For Management 1f Elect Director Constance J. Horner For For Management 1g Elect Director Michael W. Lamach For For Management 1h Elect Director Theodore E. Martin For For Management 1i Elect Director Nelson Peltz For For Management 1j Elect Director John P. Surma For For Management 1k Elect Director Richard J. Swift For For Management 1l Elect Director Tony L. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Approve Omnibus Stock Plan For Against Management 5 Amend the Company's Articles of For For Management Association to Give the Board of Directors Authority to Declare Non-Cash Dividends 6 Capital Reduction and Creation of For For Management Distributable Reserves 7 Amend the Company's Articles of For For Management Association to Expand the Authority to Execute Instruments of Transfer 8 Amend the Company's Articles of For For Management Association to Provide for Escheatment in Accordance with U.S. Laws INGREDION INCORPORATED Ticker: INGR Security ID: 457187102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard J. Almeida For For Management 1b Elect Director Luis Aranguren-Trellez For For Management 1c Elect Director David B. Fischer For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Paul Hanrahan For For Management 1f Elect Director Wayne M. Hewett For For Management 1g Elect Director Gregory B. Kenny For For Management 1h Elect Director Barbara A. Klein For For Management 1i Elect Director James M. Ringler For For Management 1j Elect Director Dwayne A. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Andy D. Bryant For For Management 1c Elect Director Susan L. Decker For For Management 1d Elect Director John J. Donahoe For For Management 1e Elect Director Reed E. Hundt For For Management 1f Elect Director James D. Plummer For For Management 1g Elect Director David S. Pottruck For For Management 1h Elect Director Frank D. Yeary For For Management 1i Elect Director David B. Yoffie For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Stock Retention/Holding Period Against Against Shareholder INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder INTUIT INC. Ticker: INTU Security ID: 461202103 Meeting Date: JAN 17, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher W. Brody For For Management 1b Elect Director William V. Campbell For For Management 1c Elect Director Scott D. Cook For For Management 1d Elect Director Diane B. Greene For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director Suzanne Nora Johnson For For Management 1g Elect Director Dennis D. Powell For For Management 1h Elect Director Brad D. Smith For For Management 1i Elect Director Jeff Weiner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management JANUS CAPITAL GROUP INC. Ticker: JNS Security ID: 47102X105 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Timothy K. Armour For For Management 1b Elect Director G. Andrew Cox For For Management 1c Elect Director J. Richard Fredericks For For Management 1d Elect Director Deborah R. Gatzek For For Management 1e Elect Director Seiji Inagaki For For Management 1f Elect Director Lawrence E. Kochard For For Management 1g Elect Director Richard M. Weil For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Ian E.L. Davis For For Management 1.4 Elect Director Alex Gorsky For For Management 1.5 Elect Director Michael M.E. Johns For For Management 1.6 Elect Director Susan L. Lindquist For For Management 1.7 Elect Director Anne M. Mulcahy For For Management 1.8 Elect Director Leo F. Mullin For For Management 1.9 Elect Director William D. Perez For For Management 1.10 Elect Director Charles Prince For For Management 1.11 Elect Director A. Eugene Washington For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values 6 Require Independent Board Chairman Against Against Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James A. Bell For For Management 1b Elect Director Crandall C.Bowles For For Management 1c Elect Director Stephen B. Burke For For Management 1d Elect Director David M. Cote For Against Management 1e Elect Director James S. Crown For Against Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Ellen V. Futter For Against Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 9 Report on Lobbying Payments and Policy Against Against Shareholder KLA-TENCOR CORPORATION Ticker: KLAC Security ID: 482480100 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert P. Akins For Withhold Management 1.2 Elect Director Robert T. Bond For For Management 1.3 Elect Director Kiran M. Patel For For Management 1.4 Elect Director David C. Wang For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation L-3 COMMUNICATIONS HOLDINGS, INC. Ticker: LLL Security ID: 502424104 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Claude R. Canizares For For Management 1.2 Elect Director Thomas A. Corcoran For For Management 1.3 Elect Director Lloyd W. Newton For For Management 1.4 Elect Director Vincent Pagano, Jr. For For Management 1.5 Elect Director Alan H. Washkowitz For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Declassify the Board of Directors For For Management 4 Reduce Supermajority Vote Requirement For For Management 5 Provide Right to Act by Written Consent For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIFE TECHNOLOGIES CORPORATION Ticker: LIFE Security ID: 53217V109 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George F. Adam, Jr. For For Management 1.2 Elect Director Raymond V. Dittamore For For Management 1.3 Elect Director Donald W. Grimm For For Management 1.4 Elect Director Craig J. Mundie For For Management 1.5 Elect Director Ora H. Pescovitz For For Management 1.6 Elect Director Per A. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management LYONDELLBASELL INDUSTRIES NV Ticker: LYB Security ID: N53745100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Aigrain For For Management 1.2 Elect Director Scott M. Kleinman For For Management 1.3 Elect Director Bruce A. Smith For For Management 2 Adopt Financial Statements and For For Management Statutory Reports 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7 Approve Remuneration of Supervisory For For Management Board 8 Approve Dividends of USD 4.20 Per Share For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Approve Cancellation of up to 10 For For Management Percent of Issued Share Capital in Treasury Account 12 Amend Articles of Association For For Management MARATHON PETROLEUM CORPORATION Ticker: MPC Security ID: 56585A102 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Evan Bayh For For Management 1.2 Elect Director William L. Davis For For Management 1.3 Elect Director Thomas J. Usher For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management MATTEL, INC. Ticker: MAT Security ID: 577081102 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Dolan For For Management 1b Elect Director Trevor A. Edwards For For Management 1c Elect Director Frances D. Fergusson For For Management 1d Elect Director Dominic Ng For For Management 1e Elect Director Vasant M. Prabhu For For Management 1f Elect Director Andrea L. Rich For For Management 1g Elect Director Dean A. Scarborough For For Management 1h Elect Director Christopher A. Sinclair For For Management 1i Elect Director Bryan G. Stockton For For Management 1j Elect Director Dirk Van de Put For For Management 1k Elect DirectorKathy White Loyd For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andy D. Bryant For For Management 2 Elect Director Wayne A. Budd For For Management 3 Elect Director John H. Hammergren For For Management 4 Elect Director Alton F. Irby, III For For Management 5 Elect Director M. Christine Jacobs For For Management 6 Elect Director Marie L. Knowles For For Management 7 Elect Director David M. Lawrence For For Management 8 Elect Director Edward A. Mueller For For Management 9 Elect Director Jane E. Shaw For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Provide Right to Act by Written Consent Against For Shareholder 13 Require Independent Board Chairman Against Against Shareholder 14 Stock Retention Against Against Shareholder 15 Pro-rata Vesting of Equity Awards Against For Shareholder MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 23, 2012 Meeting Type: Annual Record Date: JUN 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Victor J. Dzau For For Management 1.3 Elect Director Omar Ishrak For For Management 1.4 Elect Director Shirley Ann Jackson For For Management 1.5 Elect Director Michael O. Leavitt For For Management 1.6 Elect Director James T. Lenehan For For Management 1.7 Elect Director Denise M. O'Leary For For Management 1.8 Elect Director Kendall J. Powell For For Management 1.9 Elect Director Robert C. Pozen For For Management 1.10 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Adopt Proxy Access Right Against Against Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Kenneth C. Frazier For For Management 1d Elect Director Thomas H. Glocer For For Management 1e Elect Director William B. Harrison Jr. For For Management 1f Elect Director C. Robert Kidder For For Management 1g Elect Director Rochelle B. Lazarus For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Patricia F. Russo For For Management 1j Elect Director Craig B. Thompson For For Management 1k Elect Director Wendell P. Weeks For For Management 1l Elect Director Peter C. Wendell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Report on Charitable and Political Against Against Shareholder Contributions 7 Report on Lobbying Activities Against Against Shareholder METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard For For Management 1.2 Elect Director Steven A. Kandarian For For Management 1.3 Elect Director John M. Keane For For Management 1.4 Elect Director Alfred F. Kelly, Jr. For For Management 1.5 Elect Director James M. Kilts For For Management 1.6 Elect Director Catherine R. Kinney For For Management 1.7 Elect Director Hugh B. Price For For Management 1.8 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 31, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Chicoine For For Management 1b Elect Director Arthur H. Harper For For Management 1c Elect Director Gwendolyn S. King For For Management 1d Elect Director Jon R. Moeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Risk of Genetically Against Against Shareholder Engineered Products NEWELL RUBBERMAID INC. Ticker: NWL Security ID: 651229106 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Scott S. Cowen For For Management 1b Elect Director Cynthia A. Montgomery For For Management 1c Elect Director Jose Ignacio For For Management Perez-lizaur 1d Elect Director Michael B. Polk For For Management 1e Elect Director Michael A. Todman For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NEWMARKET CORPORATION Ticker: NEU Security ID: 651587107 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Phyllis L. Cothran For For Management 1.2 Elect Director Mark M. Gambill For For Management 1.3 Elect Director Bruce C. Gottwald For For Management 1.4 Elect Director Thomas E. Gottwald For For Management 1.5 Elect Director Patrick D. Hanley For For Management 1.6 Elect Director James E. Rogers For For Management 1.7 Elect Director Charles B. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NORTHERN TRUST CORPORATION Ticker: NTRS Security ID: 665859104 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda Walker Bynoe For For Management 1.2 Elect Director Nicholas D. Chabraja For For Management 1.3 Elect Director Susan Crown For For Management 1.4 Elect Director Dipak C. Jain For For Management 1.5 Elect Director Robert W. Lane For For Management 1.6 Elect Director Edward J. Mooney For For Management 1.7 Elect Director Jose Luis Prado For For Management 1.8 Elect Director John W. Rowe For For Management 1.9 Elect Director Martin P. Slark For For Management 1.10 Elect Director David H. B. Smith, Jr. For For Management 1.11 Elect Director Charles A. Tribbett, III For For Management 1.12 Elect Director Frederick H. Waddell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley G. Bush For For Management 1.2 Elect Director Victor H. Fazio For For Management 1.3 Elect Director Donald E. Felsinger For For Management 1.4 Elect Director Stephen E. Frank For For Management 1.5 Elect Director Bruce S. Gordon For For Management 1.6 Elect Director Madeleine A. Kleiner For For Management 1.7 Elect Director Karl J. Krapek For For Management 1.8 Elect Director Richard B. Myers For For Management 1.9 Elect Director Aulana L. Peters For For Management 1.10 Elect Director Gary Roughead For For Management 1.11 Elect Director Thomas M. Schoewe For For Management 1.12 Elect Director Kevin W. Sharer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder NU SKIN ENTERPRISES, INC. Ticker: NUS Security ID: 67018T105 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nevin N. Andersen For For Management 1.2 Elect Director Daniel W. Campbell For For Management 1.3 Elect Director M. Truman Hunt For For Management 1.4 Elect Director Andrew D. Lipman For For Management 1.5 Elect Director Steven J. Lund For For Management 1.6 Elect Director Patricia A. Negron For For Management 1.7 Elect Director Neil H. Offen For For Management 1.8 Elect Director Thomas R. Pisano For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 67103H107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Larry O'Reilly For For Management 1b Elect Director Rosalie O'Reilly-Wooten For For Management 1c Elect Director Thomas T. Hendrickson For For Management 2 Declassify the Board of Directors For For Management 3 Provide Right to Call Special Meeting For For Management 4 Amend Articles of Incorporation to For For Management Eliminate Unnecessary and Outdated Provisions and to Make Minor Revisions to Conform to Current State Laws and Clarify 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management OCWEN FINANCIAL CORPORATION Ticker: OCN Security ID: 675746309 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Erbey For For Management 1.2 Elect Director Ronald M. Faris For For Management 1.3 Elect Director Ronald J. Korn For For Management 1.4 Elect Director William H. Lacy For For Management 1.5 Elect Director Wilbur L. Ross, Jr. For For Management 1.6 Elect Director Robert A. Salcetti For For Management 1.7 Elect Director Barry N. Wish For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Stock For Against Management Option Plan 4 Ratify Auditors For For Management 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Retention Ratio for Against Against Shareholder Executives/Directors 8 Pro-rata Vesting of Equity Awards Against For Shareholder OWENS-ILLINOIS, INC. Ticker: OI Security ID: 690768403 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jay L. Geldmacher For For Management 1.2 Elect Director Albert P. L. Stroucken For For Management 1.3 Elect Director Dennis K. Williams For For Management 1.4 Elect Director Thomas L. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PACKAGING CORPORATION OF AMERICA Ticker: PKG Security ID: 695156109 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl K. Beebe For For Management 1.2 Elect Director Hasan Jameel For For Management 1.3 Elect Director Mark W. Kowlzan For For Management 1.4 Elect Director Robert C. Lyons For For Management 1.5 Elect Director Samuel M. Mencoff For For Management 1.6 Elect Director Roger B. Porter For For Management 1.7 Elect Director Thomas S. Souleles For For Management 1.8 Elect Director Paul T. Stecko For For Management 1.9 Elect Director James D. Woodrum For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PARKER-HANNIFIN CORPORATION Ticker: PH Security ID: 701094104 Meeting Date: OCT 24, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Bohn For For Management 1.2 Elect Director Linda S. Harty For For Management 1.3 Elect Director William E. Kassling For For Management 1.4 Elect Director Robert J. Kohlhepp For For Management 1.5 Elect Director Klaus-Peter Muller For For Management 1.6 Elect Director Candy M. Obourn For For Management 1.7 Elect Director Joseph M. Scaminace For For Management 1.8 Elect Director Wolfgang R. Schmitt For For Management 1.9 Elect Director Ake Svensson For For Management 1.10 Elect Director James L. Wainscott For For Management 1.11 Elect Director Donald E. Washkewicz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Require Independent Board Chairman Against Against Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shona L. Brown For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Ian M. Cook For For Management 1.4 Elect Director Dina Dublon For For Management 1.5 Elect Director Victor J. Dzau For For Management 1.6 Elect Director Ray L. Hunt For For Management 1.7 Elect Director Alberto Ibarguen For For Management 1.8 Elect Director Indra K. Nooyi For For Management 1.9 Elect Director Sharon Percy Rockefeller For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director Lloyd G. Trotter For For Management 1.12 Elect Director Daniel Vasella For For Management 1.13 Elect Director Alberto Weisser For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Angel Cabrera For For Management 1b Elect Director Rita V. Foley For For Management 1c Elect Director Rakesh Gangwal For For Management 1d Elect Director Joseph S. Hardin, Jr. For For Management 1e Elect Director Gregory P. Josefowicz For For Management 1f Elect Director Richard K. Lochridge For For Management 1g Elect Director Robert F. Moran For For Management 1h Elect Director Barbara Munder For For Management 1i Elect Director Thomas G. Stemberg For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director W. Don Cornwell For For Management 1.4 Elect Director Frances D. Fergusson For For Management 1.5 Elect Director William H. Gray, III For For Management 1.6 Elect Director Helen H. Hobbs For For Management 1.7 Elect Director Constance J. Horner For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director George A. Lorch For For Management 1.10 Elect Director Suzanne Nora Johnson For For Management 1.11 Elect Director Ian C. Read For For Management 1.12 Elect Director Stephen W. Sanger For For Management 1.13 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Andre Calantzopoulos For For Management 1.4 Elect Director Louis C. Camilleri For For Management 1.5 Elect Director J. Dudley Fishburn For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Graham Mackay For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect DirectorLucio A. Noto For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Carlos Slim Helu For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PORTFOLIO RECOVERY ASSOCIATES, INC. Ticker: PRAA Security ID: 73640Q105 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John H. Fain For For Management 1.2 Elect Director David N. Roberts For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management PORTLAND GENERAL ELECTRIC COMPANY Ticker: POR Security ID: 736508847 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Ballantine For For Management 1.2 Elect Director Rodney L. Brown, Jr. For For Management 1.3 Elect Director Jack E. Davis For For Management 1.4 Elect Director David A. Dietzler For For Management 1.5 Elect Director Kirby A. Dyess For For Management 1.6 Elect Director Mark B. Ganz For For Management 1.7 Elect Director Corbin A. McNeill, Jr. For For Management 1.8 Elect Director Neil J. Nelson For For Management 1.9 Elect Director M. Lee Pelton For For Management 1.10 Elect Director James J. Piro For For Management 1.11 Elect Director Robert T. F. Reid For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James G. Berges For For Management 1.2 Elect Director John V. Faraci For For Management 1.3 Elect Director Victoria F. Haynes For For Management 1.4 Elect Director Martin H. Richenhagen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Ticker: PEG Security ID: 744573106 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Albert R. Gamper, Jr. For For Management 1.2 Elect Director William V. Hickey For For Management 1.3 Elect Director Ralph Izzo For For Management 1.4 Elect Director Shirley Ann Jackson For For Management 1.5 Elect Director David Lilley For For Management 1.6 Elect Director Thomas A. Renyi For For Management 1.7 Elect Director Hak Cheol Shin For For Management 1.8 Elect Director Richard J. Swift For For Management 1.9 Elect Director Susan Tomasky For For Management 1.10 Elect Director Alfred W. Zollar For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Nonqualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For For Management 1b Elect Director Donald G. Cruickshank For For Management 1c Elect Director Raymond V. Dittamore For For Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For For Management 1f Elect Director Paul E. Jacobs For For Management 1g Elect Director Sherry Lansing For For Management 1h Elect Director Duane A. Nelles For For Management 1i Elect Director Francisco Ros For For Management 1j Elect Director Brent Scowcroft For For Management 1k Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James E. Cartwright For For Management 1b Elect Director Vernon E. Clark For For Management 1c Elect Director Stephen J. Hadley For For Management 1d Elect Director Michael C. Ruettgers For For Management 1e Elect Director Ronald L. Skates For For Management 1f Elect Director William R. Spivey For For Management 1g Elect Director Linda G. Stuntz For For Management 1h Elect Director William H. Swanson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Submit SERP to Shareholder Vote Against Against Shareholder 7 Pro-rata Vesting of Equity Awards Against For Shareholder REINSURANCE GROUP OF AMERICA, INCORPORATED Ticker: RGA Security ID: 759351604 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Bartlett For For Management 1.2 Elect Director Alan C. Henderson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Declassify the Board of Directors For For Management 7 Ratify Auditors For For Management SEAGATE TECHNOLOGY PLC Ticker: STX Security ID: G7945M107 Meeting Date: OCT 24, 2012 Meeting Type: Annual Record Date: SEP 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen J. Luczo For For Management 1b Elect Director Frank J. Biondi, Jr. For For Management 1c Elect Director Michael R. Cannon For For Management 1d Elect Director Mei-Wei Cheng For For Management 1e Elect Director William T. Coleman For For Management 1f Elect Director Jay L. Geldmacher For For Management 1g Elect Director Seh-Woong Jeong For For Management 1h Elect Director Lydia M. Marshall For For Management 1i Elect Director Kristen M. Onken For For Management 1j Elect Director Chong Sup Park For For Management 1k Elect Director Gregorio Reyes For For Management 1l Elect Director Edward J. Zander For For Management 2 Amend Employee Stock Purchase Plan For For Management 3 Determine Price Range for Reissuance For For Management of Treasury Shares 4 Authorize the Holding of the 2or For Management at a Location Outside Ireland 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management SEI INVESTMENTS COMPANY Ticker: SEIC Security ID: 784117103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alfred P. West, Jr. For For Management 1b Elect Director William M. Doran For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: 790849103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stuart M. Essig For For Management 1b Elect Director Barbara B. Hill For For Management 1c Elect Director Michael A. Rocca For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management STRYKER CORPORATION Ticker: SYK Security ID: 863667101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Howard E. Cox, Jr. For For Management 1b Elect Director Srikant M. Datar For For Management 1c Elect Director Roch Doliveux For For Management 1d Elect Director Louise L. Francesconi For For Management 1e Elect Director Allan C. Golston For For Management 1f Elect Director Howard L. Lance For For Management 1g Elect Director Kevin A. Lobo For For Management 1h Elect Director William U. Parfet For For Management 1i Elect Director Ronda E. Stryker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SUNCOR ENERGY INC Ticker: SU Security ID: 867224107 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mel E. Benson For For Management 1.2 Elect Director Dominic D'Alessandro For For Management 1.3 Elect Director John T. Ferguson For For Management 1.4 Elect Director W. Douglas Ford For For Management 1.5 Elect Director Paul Haseldonckx For For Management 1.6 Elect Director John R. Huff For For Management 1.7 Elect Director Jacques Lamarre For For Management 1.8 Elect Director Maureen McCaw For For Management 1.9 Elect Director Michael W. O'Brien For For Management 1.10 Elect Director James W. Simpson For For Management 1.11 Elect Director Eira M. Thomas For For Management 1.12 Elect Director Steven W. Williams For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Amend Stock Option Plan For For Management 4 Advisory Vote on Executive For For Management Compensation Approach SUPERVALU INC. Ticker: SVU Security ID: 868536103 Meeting Date: JUL 17, 2012 Meeting Type: Annual Record Date: MAY 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald R. Chappel For For Management 2 Elect Director Irwin S. Cohen For For Management 3 Elect Director Ronald E. Daly For For Management 4 Elect Director Susan E. Engel For For Management 5 Elect Director Philip L. Francis For For Management 6 Elect Director Edwin C. Gage For For Management 7 Elect Director Craig R. Herkert For For Management 8 Elect Director Steven S. Rogers For For Management 9 Elect Director Matthew E. Rubel For For Management 10 Elect Director Wayne C. Sales For For Management 11 Elect Director Kathi P. Seifert For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Omnibus Stock Plan For Against Management 15 Amend Deferred Compensation Plan For For Management 16 Reduce Supermajority Vote Requirement For For Management 17 Reduce Supermajority Vote Requirement For For Management 18 Adjust Par Value of Common Stock For For Management SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: AUG 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen M. Bennett For For Management 1b Elect Director Michael A. Brown For For Management 1c Elect Director Frank E. Dangeard For For Management 1d Elect Director Stephen E. Gillett For For Management 1e Elect Director Geraldine B. Laybourne For For Management 1f Elect Director David L. Mahoney For For Management 1g Elect Director Robert S. Miller For For Management 1h Elect Director Daniel H. Schulman For For Management 1i Elect Director V. Paul Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder TE CONNECTIVITY LTD. Ticker: TEL Security ID: H84989104 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pierre R. Brondeau For For Management 1.2 Elect Director Juergen W. Gromer For For Management 1.3 Elect Director William A. Jeffrey For For Management 1.4 Elect Director Thomas J. Lynch For For Management 1.5 Elect Director Yong Nam For For Management 1.6 Elect Director Daniel J. Phelan For For Management 1.7 Elect Director Frederic M. Poses For For Management 1.8 Elect Director Lawrence S. Smith For For Management 1.9 Elect Director Paula A. Sneed For For Management 1.10 Elect Director David P. Steiner For For Management 1.11 Elect Director John C. Van Scoter For For Management 2.1 Accept Annual Report for Fiscal For For Management 2011/2012 2.2 Accept Statutory Financial Statements For For Management for Fiscal 2012/2013 2.3 Accept Consolidated Financial For For Management Statements for Fiscal 2012/2013 3 Approve Discharge of Board and Senior For For Management Management 4.1 Ratify Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2012/2013 4.2 Ratify Deloitte AG as Swiss Registered For For Management Auditors for Fiscal 2012/2013 4.3 Ratify PricewaterhouseCoopers AG as For For Management Special Auditor for Fiscal 2012/2013 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Approve Ordinary Cash Dividend For For Management 7 Renew Authorized Capital For For Management 8 Approve Reduction in Share Capital For For Management 9 Adjourn Meeting For Against Management TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney F. Chase For For Management 1.2 Elect Director Gregory J. Goff For For Management 1.3 Elect Director Robert W. Goldman For For Management 1.4 Elect Director Steven H. Grapstein For For Management 1.5 Elect Director David Lilley For For Management 1.6 Elect Director Mary Pat McCarthy For For Management 1.7 Elect Director J.W. Nokes For For Management 1.8 Elect Director Susan Tomasky For For Management 1.9 Elect Director Michael E. Wiley For For Management 1.10 Elect Director Patrick Y. Yang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, JR. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Daniel A. Carp For For Management 1d Elect Director Carrie S. Cox For For Management 1e Elect Director Pamela H. Patsley For For Management 1f Elect Director Robert E. Sanchez For For Management 1g Elect Director Wayne R. Sanders For For Management 1h Elect Director Ruth J. Simmons For For Management 1i Elect Director Richard K. Templeton For For Management 1j Elect Director Christine Todd Whitman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TEXTRON INC. Ticker: TXT Security ID: 883203101 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott C. Donnelly For For Management 1.2 Elect Director Kathleen M. Bader For For Management 1.3 Elect Director R. Kerry Clark For For Management 1.4 Elect Director James T. Conway For For Management 1.5 Elect Director Ivor J. Evans For For Management 1.6 Elect Director Lawrence K. Fish For For Management 1.7 Elect Director Paul E. Gagne For For Management 1.8 Elect Director Dain M. Hancock For For Management 1.9 Elect Director Lord Powell For For Management 1.10 Elect Director Lloyd G. Trotter For For Management 1.11 Elect Director James L. Ziemer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder THE ALLSTATE CORPORATION Ticker: ALL Security ID: 020002101 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Robert D. Beyer For For Management 1c Elect Director Kermit R. Crawford For For Management 1d Elect Director Jack M. Greenberg For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Ronald T. LeMay For For Management 1g Elect Director Andrea Redmond For For Management 1h Elect Director H. John Riley, Jr. For For Management 1i Elect Director John W. Rowe For For Management 1j Elect Director Judith A. Sprieser For For Management 1k Elect Director Mary Alice Taylor For For Management 1l Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Calhoun For For Management 1b Elect Director Arthur D. Collins, Jr. For For Management 1c Elect Director Linda Z. Cook For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Edmund P. Giambastiani, For For Management Jr. 1f Elect Director Lawrence W. Kellner For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director W. James McNerney, Jr. For For Management 1i Elect Director Susan C. Schwab For For Management 1j Elect Director Ronald A. Williams For For Management 1k Elect Director Mike S. Zafirovski For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Submit SERP to Shareholder Vote Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder THE BUCKLE, INC. Ticker: BKE Security ID: 118440106 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Hirschfeld For For Management 1.2 Elect Director Dennis H. Nelson For For Management 1.3 Elect Director Karen B. Rhoads For For Management 1.4 Elect Director James E. Shada For Withhold Management 1.5 Elect Director Robert E. Campbell For Withhold Management 1.6 Elect Director Bill L. Fairfield For Withhold Management 1.7 Elect Director Bruce L. Hoberman For Withhold Management 1.8 Elect Director John P. Peetz, III For Withhold Management 1.9 Elect Director Michael E. Huss For Withhold Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For Against Management 4 Amend Restricted Stock Plan For Against Management 5 Amend Restricted Stock Plan For Against Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: JUL 10, 2012 Meeting Type: Special Record Date: MAY 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Split For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Richard M. Daley For For Management 1.5 Elect Director Barry Diller For For Management 1.6 Elect Director Helene D. Gayle For For Management 1.7 Elect Director Evan G. Greenberg For For Management 1.8 Elect Director Alexis M. Herman For For Management 1.9 Elect Director Muhtar Kent For For Management 1.10 Elect Director Robert A. Kotick For For Management 1.11 Elect Director Maria Elena Lagomasino For For Management 1.12 Elect Director Donald F. McHenry For For Management 1.13 Elect Director Sam Nunn For For Management 1.14 Elect Director James D. Robinson, III For For Management 1.15 Elect Director Peter V. Ueberroth For For Management 1.16 Elect Director Jacob Wallenberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Establish Board Committee on Human Against Against Shareholder Rights THE DUN & BRADSTREET CORPORATION Ticker: DNB Security ID: 26483E100 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Austin A. Adams For For Management 1b Elect Director John W. Alden For For Management 1c Elect Director Christopher J. Coughlin For For Management 1d Elect Director James N. Fernandez For For Management 1e Elect Director Paul R. Garcia For For Management 1f Elect Director Sara Mathew For For Management 1g Elect Director Sandra E. Peterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management THE GAP, INC. Ticker: GPS Security ID: 364760108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Adrian D. P. Bellamy For For Management 1b Elect Director Domenico De Sole For For Management 1c Elect Director Robert J. Fisher For Against Management 1d Elect Director William S. Fisher For For Management 1e Elect Director Isabella D. Goren For For Management 1f Elect Director Bob L. Martin For For Management 1g Elect Director Jorge P. Montoya For For Management 1h Elect Director Glenn K. Murphy For For Management 1i Elect Director Mayo A. Shattuck, III For For Management 1j Elect Director Katherine Tsang For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE GOLDMAN SACHS GROUP, INC. Ticker: GS Security ID: 38141G104 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lloyd C. Blankfein For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Gary D. Cohn For For Management 4 Elect Director Claes Dahlback For For Management 5 Elect Director William W. George For For Management 6 Elect Director James A. Johnson For For Management 7 Elect Director Lakshmi N. Mittal For For Management 8 Elect Director Adebayo O. Ogunlesi For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Debora L. Spar For For Management 11 Elect Director Mark E. Tucker For For Management 12 Elect Director David A. Viniar For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Omnibus Stock Plan For Against Management 15 Ratify Auditors For For Management 16 Establish Board Committee on Human Against Against Shareholder Rights 17 Report on Lobbying Payments and Policy Against Against Shareholder 18 Adopt Proxy Access Right Against Against Shareholder 19 Employ Investment Bank to Explore Against Against Shareholder Alternatives to Maximize Shareholder Value THE GOODYEAR TIRE & RUBBER COMPANY Ticker: GT Security ID: 382550101 Meeting Date: APR 15, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William J. Conaty For For Management 1b Elect Director James A. Firestone For For Management 1c Elect Director Werner Geissler For For Management 1d Elect Director Peter S. Hellman For For Management 1e Elect Director Richard J. Kramer For For Management 1f Elect Director W. Alan McCollough For For Management 1g Elect Director John E. McGlade For For Management 1h Elect Director Roderick A. Palmore For For Management 1i Elect Director Shirley D. Peterson For For Management 1j Elect Director Stephanie A. Streeter For For Management 1k Elect Director Thomas H. Weidemeyer For For Management 1l Elect Director Michael R. Wessel For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Reduce Supermajority Vote Requirement For For Management to Remove Directors 5 Reduce Supermajority Vote Requirement For For Management for Certain Business Combinations 6 Eliminate Cumulative Voting For Against Management 7 Amend Right to Call Special Meeting For For Management 8 Opt Out of State's Control Share For For Management Acquisition Law 9 Ratify Auditors For For Management THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Ari Bousbib For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Bonnie G. Hill For For Management 1i Elect Director Karen L. Katen For For Management 1j Elect Director Mark Vadon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Prepare Employment Diversity Report Against Against Shareholder 7 Adopt Stormwater Run-off Management Against Against Shareholder Policy THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 09, 2012 Meeting Type: Annual Record Date: AUG 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Angela F. Braly For For Management 1.2 Elect Director Kenneth I. Chenault For For Management 1.3 Elect Director Scott D. Cook For For Management 1.4 Elect Director Susan Desmond-Hellmann For For Management 1.5 Elect Director Robert A. McDonald For For Management 1.6 Elect Director W. James McNerney, Jr. For For Management 1.7 Elect Director Johnathan A. Rodgers For For Management 1.8 Elect Director Margaret C. Whitman For For Management 1.9 Elect Director Mary Agnes Wilderotter For For Management 1.10 Elect Director Patricia A. Woertz For For Management 1.11 Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Reduce Supermajority Vote Requirement Against For Shareholder THE SHERWIN-WILLIAMS COMPANY Ticker: SHW Security ID: 824348106 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur F. Anton For For Management 1.2 Elect Director Christopher M. Connor For For Management 1.3 Elect Director David F. Hodnik For For Management 1.4 Elect Director Thomas G. Kadien For For Management 1.5 Elect Director Richard J. Kramer For For Management 1.6 Elect Director Susan J. Kropf For For Management 1.7 Elect Director Richard K. Smucker For For Management 1.8 Elect Director John M. Stropki For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management THE TJX COMPANIES, INC. Ticker: TJX Security ID: 872540109 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zein Abdalla For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Alan M. Bennett For For Management 1.4 Elect Director Bernard Cammarata For For Management 1.5 Elect Director David T. Ching For For Management 1.6 Elect Director Michael F. Hines For For Management 1.7 Elect Director Amy B. Lane For For Management 1.8 Elect Director Dawn G. Lepore For For Management 1.9 Elect Director Carol Meyrowitz For For Management 1.10 Elect Director John F. O'Brien For For Management 1.11 Elect Director Willow B. Shire For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize New Class of Preferred Stock For For Management 5 Report on Political Contributions Against Against Shareholder THE VALSPAR CORPORATION Ticker: VAL Security ID: 920355104 Meeting Date: FEB 21, 2013 Meeting Type: Annual Record Date: DEC 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William M. Cook For For Management 1.2 Elect Director Gary E. Hendrickson For For Management 1.3 Elect Director Mae C. Jemison For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management THOMSON REUTERS CORPORATION Ticker: TRI Security ID: 884903105 Meeting Date: MAY 08, 2013 Meeting Type: Annual/Special Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Thomson For For Management 1.2 Elect Director James C. Smith For For Management 1.3 Elect Director Manvinder S. Banga For For Management 1.4 Elect Director David W. Binet For Withhold Management 1.5 Elect Director Mary Cirillo For For Management 1.6 Elect Director Steven A. Denning For For Management 1.7 Elect Director Lawton W. Fitt For For Management 1.8 Elect Director Sir Deryck Maughan For For Management 1.9 Elect Director Ken Olisa For For Management 1.10 Elect Director Vance K. Opperman For For Management 1.11 Elect Director John M. Thompson For For Management 1.12 Elect Director Peter J. Thomson For For Management 1.13 Elect Director Wulf von Schimmelmann For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Amend U.S. Employee Stock Purchase Plan For For Management 4 Advisory Vote on Executive For Against Management Compensation Approach TIME WARNER CABLE INC. Ticker: TWC Security ID: 88732J207 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carole Black For For Management 1b Elect Director Glenn A. Britt For For Management 1c Elect Director Thomas H. Castro For For Management 1d Elect Director David C. Chang For For Management 1e Elect Director James E. Copeland, Jr. For For Management 1f Elect Director Peter R. Haje For For Management 1g Elect Director Donna A. James For For Management 1h Elect Director Don Logan For For Management 1i Elect Director N.J. Nicholas, Jr. For For Management 1j Elect Director Wayne H. Pace For For Management 1k Elect Director Edward D. Shirley For For Management 1l Elect Director John E. Sununu For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Pro-rata Vesting of Equity Plan Against Against Shareholder TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: H89128104 Meeting Date: SEP 14, 2012 Meeting Type: Special Record Date: JUL 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Special Dividends For For Management 2 Approve Special Dividends For For Management 3.1 Elect George R. Oliver as Director For For Management 3.2 Elect Frank M. Drendel as Director For For Management 4 Approve Dividends For For Management 5 Approve Omnibus Stock Plan For Against Management UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director Thomas J. Donohue For For Management 1.4 Elect Director Archie W. Dunham For For Management 1.5 Elect Director Judith Richards Hope For For Management 1.6 Elect Director John J. Koraleski For For Management 1.7 Elect Director Charles C. Krulak For For Management 1.8 Elect Director Michael R. McCarthy For For Management 1.9 Elect Director Michael W. McConnell For For Management 1.10 Elect Director Thomas F. McLarty, III For For Management 1.11 Elect Director Steven R. Rogel For For Management 1.12 Elect Director Jose H. Villarreal For For Management 1.13 Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Report on Lobbying Payments and Policy Against Against Shareholder UNITED THERAPEUTICS CORPORATION Ticker: UTHR Security ID: 91307C102 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher Causey For For Management 1.2 Elect Director Richard Giltner For For Management 1.3 Elect Director R. Paul Gray For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jerry D. Choate For For Management 1b Elect Director Ruben M. Escobedo For For Management 1c Elect Director William R. Klesse For For Management 1d Elect Director Deborah P. Majoras For For Management 1e Elect Director Bob Marbut For For Management 1f Elect Director Donald L. Nickles For For Management 1g Elect Director Philip J. Pfeiffer For For Management 1h Elect Director Robert A. Profusek For For Management 1i Elect Director Susan Kaufman Purcell For For Management 1j Elect Director Stephen M. Waters For For Management 1k Elect Director Randall J. Weisenburger For For Management 1l Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Carrion For For Management 1.2 Elect Director Melanie L. Healey For For Management 1.3 Elect Director M. Frances Keeth For For Management 1.4 Elect Director Robert W. Lane For For Management 1.5 Elect Director Lowell C. McAdam For For Management 1.6 Elect Director Sandra O. Moose For For Management 1.7 Elect Director Joseph Neubauer For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Hugh B. Price For For Management 1.11 Elect Director Rodney E. Slater For For Management 1.12 Elect Director Kathryn A. Tesija For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Commit to Wireless Network Neutrality Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 9 Amend Articles/Bylaws/Charter- Call Against For Shareholder Special Meetings 10 Provide Right to Act by Written Consent Against For Shareholder WABCO HOLDINGS INC. Ticker: WBC Security ID: 92927K102 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Esculier For For Management 1.2 Elect Director Kenneth J. Martin For For Management 1.3 Elect Director Donald J. Stebbins For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Douglas N. Daft For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Marissa A. Mayer For For Management 1h Elect Director Gregory B. Penner For For Management 1i Elect Director Steven S. Reinemund For For Management 1j Elect Director H. Lee Scott, Jr. For For Management 1k Elect Director Jim C. Walton For For Management 1l Elect Director S. Robson Walton For For Management 1m Elect Director Christopher J. Williams For For Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Disclosure of Recoupment Activity from Against Against Shareholder Senior Officers WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director Howard V. Richardson For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For Against Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Review Fair Housing and Fair Lending Against For Shareholder Compliance WESTERN DIGITAL CORPORATION Ticker: WDC Security ID: 958102105 Meeting Date: NOV 08, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathleen A. Cote For For Management 1b Elect Director John F. Coyne For For Management 1c Elect Director Henry T. DeNero For For Management 1d Elect Director William L. Kimsey For For Management 1e Elect Director Michael D. Lambert For For Management 1f Elect Director Len J. Lauer For For Management 1g Elect Director Matthew E. Massengill For For Management 1h Elect Director Roger H. Moore For For Management 1i Elect Director Kensuke Oka For For Management 1j Elect Director Thomas E. Pardun For For Management 1k Elect Director Arif Shakeel For For Management 1l Elect Director Masahiro Yamamura For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management WESTERN REFINING, INC. Ticker: WNR Security ID: 959319104 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William D. Sanders For For Management 1.2 Elect Director Ralph A. Schmidt For For Management 1.3 Elect Director Jeff A. Stevens For For Management 2 Ratify Auditors For For Management WISCONSIN ENERGY CORPORATION Ticker: WEC Security ID: 976657106 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: FEB 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director Barbara L. Bowles For For Management 1.3 Elect Director Patricia W. Chadwick For For Management 1.4 Elect Director Curt S. Culver For For Management 1.5 Elect Director Thomas J. Fischer For For Management 1.6 Elect Director Gale E. Klappa For For Management 1.7 Elect Director Henry W. Knueppel For For Management 1.8 Elect Director Ulice Payne, Jr. For For Management 1.9 Elect Director Mary Ellen Stanek For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ZIMMER HOLDINGS, INC. Ticker: ZMH Security ID: 98956P102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher B. Begley For For Management 1b Elect Director Betsy J. Bernard For For Management 1c Elect Director Gail K. Boudreaux For For Management 1d Elect Director David C. Dvorak For For Management 1e Elect Director Larry C. Glasscock For For Management 1f Elect Director Robert A. Hagemann For For Management 1g Elect Director Arthur J. Higgins For For Management 1h Elect Director John L. McGoldrick For For Management 1i Elect Director Cecil B. Pickett For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management Capital Value ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Label and Eliminate GMO Ingredients in Against Against Shareholder Products 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Cease Compliance Adjustments to Against For Shareholder Performance Criteria 9 Pro-rata Vesting of Equity Awards Against Against Shareholder ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Amy L. Banse For For Management 1b Elect Director Kelly J. Barlow For For Management 1c Elect Director Edward W. Barnholt For For Management 1d Elect Director Robert K. Burgess For For Management 1e Elect Director Frank A. Calderoni For For Management 1f Elect Director Michael R. Cannon For For Management 1g Elect Director James E. Daley For For Management 1h Elect Director Laura B. Desmond For For Management 1i Elect Director Charles M. Geschke For For Management 1j Elect Director Shantanu Narayen For For Management 1k Elect Director Daniel L. Rosensweig For For Management 1l Elect Director Robert Sedgewick For For Management 1m Elect Director John E. Warnock For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fernando Aguirre For For Management 1b Elect Director Mark T. Bertolini For For Management 1c Elect Director Frank M. Clark For For Management 1d Elect Director Betsy Z. Cohen For For Management 1e Elect Director Molly J. Coye For For Management 1f Elect Director Roger N. Farah For For Management 1g Elect Director Barbara Hackman Franklin For For Management 1h Elect Director Jeffrey E. Garten For For Management 1i Elect Director Ellen M. Hancock For For Management 1j Elect Director Richard J. Harrington For For Management 1k Elect Director Edward J. Ludwig For For Management 1l Elect Director Joseph P. Newhouse For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Require Independent Board Chairman Against Against Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder 7 Enhance Board Oversight of Political Against Against Shareholder Contributions ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Thomas W. Jones For For Management 1.7 Elect Director Debra J. Kelly-Ennis For For Management 1.8 Elect Director W. Leo Kiely, III For For Management 1.9 Elect Director Kathryn B. McQuade For For Management 1.10 Elect Director George Munoz For For Management 1.11 Elect Director Nabil Y. Sakkab For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder AMERICAN ELECTRIC POWER COMPANY, INC. Ticker: AEP Security ID: 025537101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nicholas K. Akins For For Management 1.2 Elect Director David J. Anderson For For Management 1.3 Elect Director Ralph D. Crosby, Jr. For For Management 1.4 Elect Director Linda A. Goodspeed For For Management 1.5 Elect Director Thomas E. Hoaglin For For Management 1.6 Elect Director Sandra Beach Lin For For Management 1.7 Elect Director Michael G. Morris For For Management 1.8 Elect Director Richard C. Notebaert For For Management 1.9 Elect Director Lionel L. Nowell, III For For Management 1.10 Elect Director Stephen S. Rasmussen For For Management 1.11 Elect Director Oliver G. Richard, III For For Management 1.12 Elect Director Richard L. Sandor For For Management 1.13 Elect Director Sara Martinez Tucker For For Management 1.14 Elect Director John F. Turner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874784 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert H. Benmosche For For Management 1b Elect Director W. Don Cornwell For For Management 1c Elect Director John H. Fitzpatrick For For Management 1d Elect Director William G. Jurgensen For For Management 1e Elect Director Christopher S. Lynch For For Management 1f Elect Director Arthur C. Martinez For For Management 1g Elect Director George L. Miles, Jr. For For Management 1h Elect Director Henry S. Miller For For Management 1i Elect Director Robert S. Miller For For Management 1j Elect Director Suzanne Nora Johnson For For Management 1k Elect Director Ronald A. Rittenmeyer For For Management 1l Elect Director Douglas M. Steenland For For Management 1m Elect Director Theresa M. Stone For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Auditors For For Management 6 Limit Total Number of Boards on Which Against Against Shareholder Company Directors May Serve AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James M. Cracchiolo For For Management 1b Elect Director Lon R. Greenberg For For Management 1c Elect Director Warren D. Knowlton For For Management 1d Elect Director W. Walker Lewis For For Management 1e Elect Director Siri S. Marshall For For Management 1f Elect Director Jeffery Noddle For For Management 1g Elect Director H. Jay Sarles For For Management 1h Elect Director Robert F. Sharpe, Jr. For For Management 1i Elect Director William H. Turner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Reduce Supermajority Vote Requirement Against For Shareholder AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Baltimore For For Management 1.2 Elect Director Frank J. Biondi, Jr. For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Francois de Carbonnel For For Management 1.5 Elect Director Vance D. Coffman For For Management 1.6 Elect Director Robert A. Eckert For For Management 1.7 Elect Director Rebecca M. Henderson For For Management 1.8 Elect Director Frank C. Herringer For For Management 1.9 Elect Director Tyler Jacks For For Management 1.10 Elect Director Gilbert S. Omenn For For Management 1.11 Elect Director Judith C. Pelham For For Management 1.12 Elect Director Leonard D. Schaeffer For For Management 1.13 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Eugene C. Fiedorek For For Management 2 Elect Director Chansoo Joung For For Management 3 Elect Director William C. Montgomery For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Amend Omnibus Stock Plan For For Management 7 Declassify the Board of Directors For For Management APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aart J. de Geus For For Management 1b Elect Director Stephen R. Forrest For For Management 1c Elect Director Thomas J. Iannotti For For Management 1d Elect Director Susan M. James For For Management 1e Elect Director Alexander A. Karsner For For Management 1f Elect Director Gerhard H. Parker For For Management 1g Elect Director Dennis D. Powell For For Management 1h Elect Director Willem P. Roelandts For For Management 1i Elect Director James E. Rogers For For Management 1j Elect Director Michael R. Splinter For For Management 1k Elect Director Robert H. Swan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Gilbert F. Amelio For For Management 1.3 Elect Director Reuben V. Anderson For For Management 1.4 Elect Director James H. Blanchard For For Management 1.5 Elect Director Jaime Chico Pardo For For Management 1.6 Elect Director Scott T. Ford For For Management 1.7 Elect Director James P. Kelly For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Michael B. McCallister For For Management 1.10 Elect Director John B. McCoy For For Management 1.11 Elect Director Joyce M. Roche For For Management 1.12 Elect Director Matthew K. Rose For For Management 1.13 Elect Director Laura D'Andrea Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Stock Purchase and Deferral Plan For For Management 5 Report on Political Contributions Against Against Shareholder 6 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 7 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 8 Require Independent Board Chairman Against Against Shareholder AUTOLIV, INC. Ticker: ALV Security ID: 052800109 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert W. Alspaugh For For Management 1.2 Elect Director Bo I. Andersson For For Management 1.3 Elect Director Wolfgang Ziebart For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management AVERY DENNISON CORPORATION Ticker: AVY Security ID: 053611109 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bradley A. Alford For For Management 1.2 Elect Director Anthony K. Anderson For For Management 1.3 Elect Director Rolf L. Borjesson For For Management 1.4 Elect Director John T. Cardis For For Management 1.5 Elect Director David E. I. Pyott For For Management 1.6 Elect Director Dean A. Scarborough For For Management 1.7 Elect Director Patrick T. Siewert For For Management 1.8 Elect Director Julia A. Stewart For For Management 1.9 Elect Director Martha N. Sullivan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BAKER HUGHES INCORPORATED Ticker: BHI Security ID: 057224107 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry D. Brady For For Management 1.2 Elect Director Clarence P. Cazalot, Jr. For For Management 1.3 Elect Director Martin S. Craighead For For Management 1.4 Elect Director Lynn L. Elsenhans For For Management 1.5 Elect Director Anthony G. Fernandes For For Management 1.6 Elect Director Claire W. Gargalli For For Management 1.7 Elect Director Pierre H. Jungels For For Management 1.8 Elect Director James A. Lash For For Management 1.9 Elect Director J. Larry Nichols For For Management 1.10 Elect Director James W. Stewart For For Management 1.11 Elect Director Charles L. Watson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Amend Omnibus Stock Plan For For Management BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sharon L. Allen For For Management 1.2 Elect Director Susan S. Bies For For Management 1.3 Elect Director Jack O. Bovender, Jr. For For Management 1.4 Elect Director Frank P. Bramble, Sr. For For Management 1.5 Elect Director Arnold W. Donald For For Management 1.6 Elect Director Charles K. Gifford For For Management 1.7 Elect Director Charles O. Holliday, Jr. For For Management 1.8 Elect Director Linda P. Hudson For For Management 1.9 Elect Director Monica C. Lozano For For Management 1.10 Elect Director Thomas J. May For For Management 1.11 Elect Director Brian T. Moynihan For For Management 1.12 Elect Director Lionel L. Nowell, III For For Management 1.13 Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Against Shareholder 5 Adopt Proxy Access Right Against Against Shareholder 6 Amend Bylaw to Limit Multiple Board Against Against Shareholder Service 7 Report on Feasibility of Prohibiting Against Against Shareholder Political Contributions 8 Review Fair Housing and Fair Lending Against Against Shareholder Compliance BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670702 Meeting Date: MAY 04, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Donald R. Keough For For Management 1.10 Elect Director Thomas S. Murphy For For Management 1.11 Elect Director Ronald L. Olson For For Management 1.12 Elect Director Walter Scott, Jr. For For Management 1.13 Elect Director Meryl B. Witmer For For Management 2 Adopt Quantitative Goals for GHG and Against Against Shareholder Other Air Emissions BLACKROCK, INC. Ticker: BLK Security ID: 09247X101 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Abdlatif Yousef Al-Hamad For For Management 1b Elect Director Mathis Cabiallavetta For For Management 1c Elect Director Dennis D. Dammerman For For Management 1d Elect Director Jessica P. Einhorn For For Management 1e Elect Director Fabrizio Freda For For Management 1f Elect Director David H. Komansky For For Management 1g Elect Director James E. Rohr For For Management 1h Elect Director Susan L. Wagner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CARNIVAL CORPORATION Ticker: CCL Security ID: 143658300 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Micky Arison As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 2 Reelect Jonathon Band As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 3 Reelect Arnold W. Donald As A Director For For Management Of Carnival Corporation and As A Director Of Carnival Plc. 4 Reelect Pier Luigi Foschi As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 5 Reelect Howard S. Frank As A Director For For Management Of Carnival Corporation and As A Director Of Carnival Plc. 6 Reelect Richard J. Glasier As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 7 Reelect Debra Kelly-Ennis As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 8 Reelect John Parker As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 9 Reelect Stuart Subotnick As A Director For For Management Of Carnival Corporation and As A Director Of Carnival Plc. 10 Reelect Laura Weil As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 11 Reelect Randall J. Weisenburger As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 12 Reappoint The UK Firm Of For For Management PricewaterhouseCoopers LLP As Independent Auditors For Carnival Plc And Ratify The U.S. Firm Of PricewaterhouseCoopers LLP As The Independent Auditor For Carnival Corporation 13 Authorize The Audit Committee Of For For Management Carnival Plc To Fix Remuneration Of The Independent Auditors Of Carnival Plc 14 Receive The UK Accounts And Reports Of For For Management The Directors And Auditors Of Carnival Plc For The Year Ended November 30, 2011 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Approve Remuneration of Executive For For Management Directors 17 Authorize Issue of Equity with For For Management Pre-emptive Rights 18 Authorize Issue of Equity without For For Management Pre-emptive Rights 19 Authorize Shares for Market Purchase For For Management CENTURYLINK, INC. Ticker: CTL Security ID: 156700106 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Bruce Hanks For For Management 1.2 Elect Director C. G. Melville, Jr. For For Management 1.3 Elect Director Fred R. Nichols For For Management 1.4 Elect Director William A. Owens For For Management 1.5 Elect Director Harvey P. Perry For For Management 1.6 Elect Director Glen F. Post, III For For Management 1.7 Elect Director Laurie A. Siegel For For Management 1.8 Elect Director Joseph R. Zimmel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4a Share Retention Policy Against Against Shareholder 4b Adopt Policy on Bonus Banking Against Against Shareholder 4c Proxy Access Against For Shareholder 4d Provide for Confidential Voting Against For Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director George L. Kirkland For For Management 1f Elect Director Charles W. Moorman, IV For For Management 1g Elect Director Kevin W. Sharer For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Carl Ware For For Management 1k Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 6 Report on Offshore Oil Wells and Spill Against Against Shareholder Mitigation Measures 7 Report on Financial Risks of Climate Against Against Shareholder Change 8 Report on Lobbying Payments and Policy Against Against Shareholder 9 Prohibit Political Contributions Against Against Shareholder 10 Provide for Cumulative Voting Against For Shareholder 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Require Director Nominee with Against Against Shareholder Environmental Expertise 13 Adopt Guidelines for Country Selection Against Against Shareholder CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director M. Michele Burns For For Management 1d Elect Director Michael D. Capellas For For Management 1e Elect Director Larry R. Carter For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Richard M. Kovacevich For For Management 1k Elect Director Roderick C. McGeary For For Management 1l Elect Director Arun Sarin For For Management 1m Elect Director Steven M. West For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Eliminating Conflict Against Against Shareholder Minerals from Supply Chain CITIGROUP INC. Ticker: C Security ID: 172967424 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael L. Corbat For For Management 1b Elect Director Franz B. Humer For For Management 1c Elect Director Robert L. Joss For For Management 1d Elect Director Michael E. O'Neill For For Management 1e Elect Director Judith Rodin For For Management 1f Elect Director Robert L. Ryan For For Management 1g Elect Director Anthony M. Santomero For For Management 1h Elect Director Joan E. Spero For For Management 1i Elect Director Diana L. Taylor For For Management 1j Elect Director William S. Thompson, Jr. For For Management 1k Elect Director Ernesto Zedillo Ponce For For Management de Leon 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Amend Indemnifications Provisions Against Against Shareholder COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Joseph J. Collins For For Management 1.4 Elect Director J. Michael Cook For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director Brian L. Roberts For For Management 1.9 Elect Director Ralph J. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For For Management 2 Ratify Auditors For For Management 3 Pro-rata Vesting of Equity Awards Against For Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown II For For Management 1.2 Elect Director David W. Dorman For For Management 1.3 Elect Director Anne M. Finucane For For Management 1.4 Elect Director Kristen Gibney Williams For For Management 1.5 Elect Director Larry J. Merlo For For Management 1.6 Elect Director Jean-Pierre Millon For For Management 1.7 Elect Director Richard J. Swift For For Management 1.8 Elect Director William C. Weldon For For Management 1.9 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Reduce Vote Requirement Under the Fair For For Management Price Provision 6 Report on Political Contributions Against Against Shareholder 7 Pro-rata Vesting of Equity Awards Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Against Shareholder DOVER CORPORATION Ticker: DOV Security ID: 260003108 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David H. Benson For For Management 1b Elect Director Robert W. Cremin For For Management 1c Elect Director Jean-Pierre M. Ergas For For Management 1d Elect Director Peter T. Francis For For Management 1e Elect Director Kristiane C. Graham For For Management 1f Elect Director M.F. Johnston For For Management 1g Elect Director Robert A. Livingston For For Management 1h Elect Director Richard K. Lochridge For For Management 1i Elect Director Bernard G. Rethore For For Management 1j Elect Director Michael B. Stubbs For For Management 1k Elect Director Stephen M. Todd For For Management 1l Elect Director Stephen K. Wagner For For Management 1m Elect Director Mary A. Winston For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Reduce Supermajority Vote Requirement Against For Shareholder E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lamberto Andreotti For For Management 1b Elect Director Richard H. Brown For For Management 1c Elect Director Robert A. Brown For For Management 1d Elect Director Bertrand P. Collomb For For Management 1e Elect Director Curtis J. Crawford For For Management 1f Elect Director Alexander M. Cutler For For Management 1g Elect Director Eleuthere I. Du Pont For For Management 1h Elect Director Marillyn A. Hewson For For Management 1i Elect Director Lois D. Juliber For For Management 1j Elect Director Ellen J. Kullman For For Management 1k Elect Director Lee M. Thomas For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Report on Genetically Engineered Seed Against Against Shareholder 7 Report on Pay Disparity Against Against Shareholder EATON CORPORATION Ticker: ETN Security ID: 278058102 Meeting Date: OCT 26, 2012 Meeting Type: Special Record Date: SEP 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Approve Reduction of Capital of New For For Management Eaton to Allow Creation of Distributable Reserves of New Eaton which are Required Under Irish Law to Allow New Eaton to Make Distributions and to Pay Dividends and Repurchase or Redeem Shares 3 Advisory Vote on Golden Parachutes For Against Management 4 Adjourn Meeting For Against Management EATON CORPORATION PLC Ticker: ETN Security ID: G29183103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George S. Barrett For For Management 1b Elect Director Todd M. Bluedorn For For Management 1c Elect Director Christopher M. Connor For For Management 1d Elect Director Michael J. Critelli For For Management 1e Elect Director Alexander M. Cutler For For Management 1f Elect Director Charles E. Golden For For Management 1g Elect Director Linda A. Hill For For Management 1h Elect Director Arthur E. Johnson For For Management 1i Elect Director Ned C. Lautenbach For For Management 1j Elect Director Deborah L. McCoy For For Management 1k Elect Director Gregory R. Page For For Management 1l Elect Director Gerald B. Smith For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Approval of Overseas Market Purchases For For Management of the Company Shares 7 Approve the Price Range for the For For Management Reissuance of Shares EXELON CORPORATION Ticker: EXC Security ID: 30161N101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Anthony K. Anderson For For Management 1b Elect Director Ann C. Berzin For For Management 1c Elect Director John A. Canning, Jr. For For Management 1d Elect Director Christopher M. Crane For For Management 1e Elect Director Yves C. de Balmann For For Management 1f Elect Director Nicholas DeBenedictis For For Management 1g Elect Director Nelson A. Diaz For For Management 1h Elect Director Sue L. Gin For For Management 1i Elect Director Paul L. Joskow For For Management 1j Elect Director Robert J. Lawless For For Management 1k Elect Director Richard W. Mies For For Management 1l Elect Director William C. Richardson For For Management 1m Elect Director Thomas J. Ridge For For Management 1n Elect Director John W. Rogers, Jr. For For Management 1o Elect Director Mayo A. Shattuck, III For For Management 1p Elect Director Stephen D. Steinour For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director U.M. Burns For For Management 1.4 Elect Director L.R. Faulkner For For Management 1.5 Elect Director J.S. Fishman For For Management 1.6 Elect Director H.H. Fore For For Management 1.7 Elect Director K.C. Frazier For For Management 1.8 Elect Director W.W. George For For Management 1.9 Elect Director S.J. Palmisano For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.W. Tillerson For For Management 1.12 Elect Director W.C. Weldon For For Management 1.13 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Limit Directors to a Maximum of Three Against Against Shareholder Board Memberships in Companies with Sales over $500 Million Annually 7 Report on Lobbying Payments and Policy Against Against Shareholder 8 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions 9 Adopt Sexual Orientation Anti-bias Against Against Shareholder Policy 10 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FORD MOTOR COMPANY Ticker: F Security ID: 345370860 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen G. Butler For For Management 1.2 Elect Director Kimberly A. Casiano For For Management 1.3 Elect Director Anthony F. Earley, Jr. For For Management 1.4 Elect Director Edsel B. Ford II For For Management 1.5 Elect Director William Clay Ford, Jr. For For Management 1.6 Elect Director Richard A. Gephardt For For Management 1.7 Elect Director James H. Hance, Jr. For For Management 1.8 Elect Director William W. Helman IV For For Management 1.9 Elect Director Jon M. Huntsman, Jr. For For Management 1.10 Elect Director Richard A. Manoogian For Against Management 1.11 Elect Director Ellen R. Marram For For Management 1.12 Elect Director Alan Mulally For For Management 1.13 Elect Director Homer A. Neal For For Management 1.14 Elect Director Gerald L. Shaheen For For Management 1.15 Elect Director John L. Thornton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For Against Management 5 Amend Omnibus Stock Plan For Against Management 6 Approval of Tax Benefits Preservation For For Management Plan 7 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 8 Amend Bylaws Call Special Meetings Against For Shareholder GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director John J. Brennan For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director Francisco D'Souza For For Management 5 Elect Director Marijn E. Dekkers For For Management 6 Elect Director Ann M. Fudge For For Management 7 Elect Director Susan Hockfield For For Management 8 Elect Director Jeffrey R. Immelt For For Management 9 Elect Director Andrea Jung For For Management 10 Elect Director Robert W. Lane For For Management 11 Elect Director Ralph S. Larsen For For Management 12 Elect Director Rochelle B. Lazarus For For Management 13 Elect Director James J. Mulva For For Management 14 Elect Director Mary L. Schapiro For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director James S. Tisch For For Management 17 Elect Director Douglas A. Warner, III For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Ratify Auditors For For Management 20 Cessation of All Stock Options and Against Against Shareholder Bonuses 21 Establish Term Limits for Directors Against Against Shareholder 22 Require Independent Board Chairman Against Against Shareholder 23 Provide Right to Act by Written Consent Against Against Shareholder 24 Stock Retention/Holding Period Against Against Shareholder 25 Require More Director Nominations Than Against Against Shareholder Open Seats GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Cogan For For Management 1.2 Elect Director Etienne F. Davignon For For Management 1.3 Elect Director Carla A. Hills For For Management 1.4 Elect Director Kevin E. Lofton For For Management 1.5 Elect Director John W. Madigan For For Management 1.6 Elect Director John C. Martin For For Management 1.7 Elect Director Nicholas G. Moore For For Management 1.8 Elect Director Richard J. Whitley For For Management 1.9 Elect Director Gayle E. Wilson For For Management 1.10 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Increase Authorized Common Stock For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Require Independent Board Chairman Against Against Shareholder 7 Provide Right to Act by Written Consent Against For Shareholder HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 22, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Gordon M. Bethune For For Management 1B Elect Director Kevin Burke For For Management 1C Elect Director Jaime Chico Pardo For For Management 1D Elect Director David M. Cote For For Management 1E Elect Director D. Scott Davis For For Management 1F Elect Director Linnet F. Deily For For Management 1G Elect Director Judd Gregg For For Management 1H Elect Director Clive Hollick For For Management 1I Elect Director Grace D. Lieblein For For Management 1J Elect Director George Paz For For Management 1K Elect Director Bradley T. Sheares For For Management 1L Elect Director Robin L. Washington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against For Shareholder INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann C. Berzin For For Management 1b Elect Director John Bruton For For Management 1c Elect Director Jared L. Cohon For For Management 1d Elect Director Gary D. Forsee For For Management 1e Elect Director Edward E. Hagenlocker For For Management 1f Elect Director Constance J. Horner For For Management 1g Elect Director Michael W. Lamach For For Management 1h Elect Director Theodore E. Martin For For Management 1i Elect Director Nelson Peltz For For Management 1j Elect Director John P. Surma For For Management 1k Elect Director Richard J. Swift For For Management 1l Elect Director Tony L. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Approve Omnibus Stock Plan For Against Management 5 Amend the Company's Articles of For For Management Association to Give the Board of Directors Authority to Declare Non-Cash Dividends 6 Capital Reduction and Creation of For For Management Distributable Reserves 7 Amend the Company's Articles of For For Management Association to Expand the Authority to Execute Instruments of Transfer 8 Amend the Company's Articles of For For Management Association to Provide for Escheatment in Accordance with U.S. Laws INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Andy D. Bryant For For Management 1c Elect Director Susan L. Decker For For Management 1d Elect Director John J. Donahoe For For Management 1e Elect Director Reed E. Hundt For For Management 1f Elect Director James D. Plummer For For Management 1g Elect Director David S. Pottruck For For Management 1h Elect Director Frank D. Yeary For For Management 1i Elect Director David B. Yoffie For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Stock Retention/Holding Period Against Against Shareholder INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David J. Bronczek For For Management 1b Elect Director Ahmet C. Dorduncu For For Management 1c Elect Director John V. Faraci For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Stacey J. Mobley For For Management 1f Elect Director Joan E. Spero For For Management 1g Elect Director John L. Townsend, III For For Management 1h Elect Director John F. Turner For For Management 1i Elect Director William G. Walter For For Management 1j Elect Director J. Steven Whisler For For Management 2 Ratify Auditors For For Management 3 Provide Right to Act by Written Consent For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Pro-rata Vesting of Equity Plans Against For Shareholder JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Ian E.L. Davis For For Management 1.4 Elect Director Alex Gorsky For For Management 1.5 Elect Director Michael M.E. Johns For For Management 1.6 Elect Director Susan L. Lindquist For For Management 1.7 Elect Director Anne M. Mulcahy For For Management 1.8 Elect Director Leo F. Mullin For For Management 1.9 Elect Director William D. Perez For For Management 1.10 Elect Director Charles Prince For For Management 1.11 Elect Director A. Eugene Washington For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values 6 Require Independent Board Chairman Against Against Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James A. Bell For For Management 1b Elect Director Crandall C.Bowles For For Management 1c Elect Director Stephen B. Burke For For Management 1d Elect Director David M. Cote For Against Management 1e Elect Director James S. Crown For Against Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Ellen V. Futter For Against Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 9 Report on Lobbying Payments and Policy Against Against Shareholder KEYCORP Ticker: KEY Security ID: 493267108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward P. Campbell For For Management 1.2 Elect Director Joseph A. Carrabba For For Management 1.3 Elect Director Charles P. Cooley For For Management 1.4 Elect Director Alexander M. Cutler For For Management 1.5 Elect Director H. James Dallas For For Management 1.6 Elect Director Elizabeth R. Gile For For Management 1.7 Elect Director Ruth Ann M. Gillis For For Management 1.8 Elect Director William G. Gisel, Jr. For For Management 1.9 Elect Director Richard J. Hipple For For Management 1.10 Elect Director Kristen L. Manos For For Management 1.11 Elect Director Beth E. Mooney For For Management 1.12 Elect Director Barbara R. Snyder For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management KOHL'S CORPORATION Ticker: KSS Security ID: 500255104 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter Boneparth For For Management 1b Elect Director Steven A. Burd For For Management 1c Elect Director Dale E. Jones For For Management 1d Elect Director Kevin Mansell For For Management 1e Elect Director John E. Schlifske For For Management 1f Elect Director Frank V. Sica For For Management 1g Elect Director Peter M. Sommerhauser For For Management 1h Elect Director Stephanie A. Streeter For For Management 1i Elect Director Nina G. Vaca For For Management 1j Elect Director Stephen E. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Policy on Animal Cruelty Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder KRAFT FOODS GROUP, INC. Ticker: KRFT Security ID: 50076Q106 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Abelardo E. Bru For For Management 1b Elect Director Jeanne P. Jackson For For Management 1c Elect Director E. Follin Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management 6 Label Products with GMO Ingredients Against Against Shareholder LOEWS CORPORATION Ticker: L Security ID: 540424108 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lawrence S. Bacow For For Management 1b Elect Director Ann E. Berman For For Management 1c Elect Director Joseph L. Bower For For Management 1d Elect Director Charles M. Diker For For Management 1e Elect Director Jacob A. Frenkel For For Management 1f Elect Director Paul J. Fribourg For For Management 1g Elect Director Walter L. Harris For Against Management 1h Elect Director Philip A. Laskawy For For Management 1i Elect Director Ken Miller For For Management 1j Elect Director Gloria R. Scott For For Management 1k Elect Director Andrew H. Tisch For For Management 1l Elect Director James S. Tisch For For Management 1m Elect Director Jonathan M. Tisch For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management LOWE'S COMPANIES, INC. Ticker: LOW Security ID: 548661107 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director David W. Bernauer For For Management 1.3 Elect Director Leonard L. Berry For For Management 1.4 Elect Director Peter C. Browning For For Management 1.5 Elect Director Richard W. Dreiling For For Management 1.6 Elect Director Dawn E. Hudson For For Management 1.7 Elect Director Robert L. Johnson For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Richard K. Lochridge For For Management 1.10 Elect Director Robert A. Niblock For For Management 1.11 Elect Director Eric C. Wisemen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder LYONDELLBASELL INDUSTRIES NV Ticker: LYB Security ID: N53745100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Aigrain For For Management 1.2 Elect Director Scott M. Kleinman For For Management 1.3 Elect Director Bruce A. Smith For For Management 2 Adopt Financial Statements and For For Management Statutory Reports 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7 Approve Remuneration of Supervisory For For Management Board 8 Approve Dividends of USD 4.20 Per Share For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Approve Cancellation of up to 10 For For Management Percent of Issued Share Capital in Treasury Account 12 Amend Articles of Association For For Management MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Deirdre P. Connelly For For Management 1c Elect Director Meyer Feldberg For For Management 1d Elect Director Sara Levinson For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Joyce M. Roche For For Management 1h Elect Director Paul C. Varga For For Management 1i Elect Director Craig E. Weatherup For For Management 1j Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 23, 2012 Meeting Type: Annual Record Date: JUN 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Victor J. Dzau For For Management 1.3 Elect Director Omar Ishrak For For Management 1.4 Elect Director Shirley Ann Jackson For For Management 1.5 Elect Director Michael O. Leavitt For For Management 1.6 Elect Director James T. Lenehan For For Management 1.7 Elect Director Denise M. O'Leary For For Management 1.8 Elect Director Kendall J. Powell For For Management 1.9 Elect Director Robert C. Pozen For For Management 1.10 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Adopt Proxy Access Right Against Against Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Kenneth C. Frazier For For Management 1d Elect Director Thomas H. Glocer For For Management 1e Elect Director William B. Harrison Jr. For For Management 1f Elect Director C. Robert Kidder For For Management 1g Elect Director Rochelle B. Lazarus For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Patricia F. Russo For For Management 1j Elect Director Craig B. Thompson For For Management 1k Elect Director Wendell P. Weeks For For Management 1l Elect Director Peter C. Wendell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Report on Charitable and Political Against Against Shareholder Contributions 7 Report on Lobbying Activities Against Against Shareholder METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard For For Management 1.2 Elect Director Steven A. Kandarian For For Management 1.3 Elect Director John M. Keane For For Management 1.4 Elect Director Alfred F. Kelly, Jr. For For Management 1.5 Elect Director James M. Kilts For For Management 1.6 Elect Director Catherine R. Kinney For For Management 1.7 Elect Director Hugh B. Price For For Management 1.8 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder MONDELEZ INTERNATIONAL, INC. Ticker: MDLZ Security ID: 609207105 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Lewis W.K. Booth For For Management 1c Elect Director Lois D. Juliber For For Management 1d Elect Director Mark D. Ketchum For For Management 1e Elect Director Jorge S. Mesquita For For Management 1f Elect Director Fredric G. Reynolds For For Management 1g Elect Director Irene B. Rosenfeld For For Management 1h Elect Director Patrick T. Siewert For For Management 1i Elect Director Ruth J. Simmons For For Management 1j Elect Director Ratan N. Tata For For Management 1k Elect Director Jean-Francois M. L. van For For Management Boxmeer 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy MORGAN STANLEY Ticker: MS Security ID: 617446448 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Erskine B. Bowles For For Management 1.2 Elect Director Howard J. Davies For For Management 1.3 Elect Director Thomas H. Glocer For For Management 1.4 Elect Director James P. Gorman For For Management 1.5 Elect Director Robert H. Herz For For Management 1.6 Elect Director C. Robert Kidder For For Management 1.7 Elect Director Klaus Kleinfeld For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Hutham S. Olayan For For Management 1.10 Elect Director James W. Owens For For Management 1.11 Elect Director O. Griffith Sexton For For Management 1.12 Elect Director Ryosuke Tamakoshi For For Management 1.13 Elect Director Masaaki Tanaka For For Management 1.14 Elect Director Laura D. Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Omnibus Stock Plan For For Management 6 Amend Executive Incentive Bonus Plan For For Management NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: 637071101 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Merrill A. Miller, Jr. For For Management 1B Elect Director Greg L. Armstrong For For Management 1C Elect Director Ben A. Guill For For Management 1D Elect Director David D. Harrison For For Management 1E Elect Director Roger L. Jarvis For For Management 1F Elect Director Eric L. Mattson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley G. Bush For For Management 1.2 Elect Director Victor H. Fazio For For Management 1.3 Elect Director Donald E. Felsinger For For Management 1.4 Elect Director Stephen E. Frank For For Management 1.5 Elect Director Bruce S. Gordon For For Management 1.6 Elect Director Madeleine A. Kleiner For For Management 1.7 Elect Director Karl J. Krapek For For Management 1.8 Elect Director Richard B. Myers For For Management 1.9 Elect Director Aulana L. Peters For For Management 1.10 Elect Director Gary Roughead For For Management 1.11 Elect Director Thomas M. Schoewe For For Management 1.12 Elect Director Kevin W. Sharer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder NUCOR CORPORATION Ticker: NUE Security ID: 670346105 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter C. Browning For For Management 1.2 Elect Director Clayton C. Daley, Jr. For For Management 1.3 Elect Director Daniel R. DiMicco For For Management 1.4 Elect Director John J. Ferriola For For Management 1.5 Elect Director Harvey B. Gantt For For Management 1.6 Elect Director Victoria F. Haynes For For Management 1.7 Elect Director Bernard L. Kasriel For For Management 1.8 Elect Director Christopher J. Kearney For For Management 1.9 Elect Director Raymond J. Milchovich For For Management 1.10 Elect Director John H. Walker For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Reduce Supermajority Vote Requirement For For Management for Amendments to the Certificate of Incorporation 5 Reduce Supermajority Vote Requirement For For Management for Amendments to the Bylaws 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Report on Lobbying Payments and Policy Against Against Shareholder NV ENERGY, INC. Ticker: NVE Security ID: 67073Y106 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Joseph B. Anderson, Jr. For For Management 1b Elect Director Glenn C. Christenson For For Management 1c Elect Director Susan F. Clark For For Management 1d Elect Director Stephen E. Frank For For Management 1e Elect Director Brian J. Kennedy For For Management 1f Elect Director Maureen T. Mullarkey For For Management 1g Elect Director John F. O'Reilly For For Management 1h Elect Director Philip G. Satre For For Management 1i Elect Director Donald D. Snyder For For Management 1j Elect Director Michael W. Yackira For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For For Management 1.2 Elect Director Howard I. Atkins For For Management 1.3 Elect Director Stephen I. Chazen For For Management 1.4 Elect Director Edward P. Djerejian For For Management 1.5 Elect Director John E. Feick For For Management 1.6 Elect Director Margaret M. Foran For For Management 1.7 Elect Director Carlos M. Gutierrez For For Management 1.8 Elect Director Ray R. Irani For Against Management 1.9 Elect Director Avedick B. Poladian For For Management 1.10 Elect Director Aziz D. Syriani For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Stock For Against Management Option Plan 4 Ratify Auditors For For Management 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Retention Ratio for Against Against Shareholder Executives/Directors 8 Pro-rata Vesting of Equity Awards Against For Shareholder PACCAR INC Ticker: PCAR Security ID: 693718108 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alison J. Carnwath For For Management 1.2 Elect Director Luiz Kaufmann For For Management 1.3 Elect Director John M. Pigott For For Management 1.4 Elect Director Gregory M. E. Spierkel For For Management 2 Declassify the Board of Directors Against For Shareholder 3 Reduce Supermajority Vote Requirement Against For Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shona L. Brown For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Ian M. Cook For For Management 1.4 Elect Director Dina Dublon For For Management 1.5 Elect Director Victor J. Dzau For For Management 1.6 Elect Director Ray L. Hunt For For Management 1.7 Elect Director Alberto Ibarguen For For Management 1.8 Elect Director Indra K. Nooyi For For Management 1.9 Elect Director Sharon Percy Rockefeller For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director Lloyd G. Trotter For For Management 1.12 Elect Director Daniel Vasella For For Management 1.13 Elect Director Alberto Weisser For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director W. Don Cornwell For For Management 1.4 Elect Director Frances D. Fergusson For For Management 1.5 Elect Director William H. Gray, III For For Management 1.6 Elect Director Helen H. Hobbs For For Management 1.7 Elect Director Constance J. Horner For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director George A. Lorch For For Management 1.10 Elect Director Suzanne Nora Johnson For For Management 1.11 Elect Director Ian C. Read For For Management 1.12 Elect Director Stephen W. Sanger For For Management 1.13 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder PG&E CORPORATION Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David R. Andrews For For Management 1.2 Elect Director Lewis Chew For For Management 1.3 Elect Director C. Lee Cox For For Management 1.4 Elect Director Anthony F. Earley, Jr. For For Management 1.5 Elect Director Fred J. Fowler For For Management 1.6 Elect Director Maryellen C. Herringer For For Management 1.7 Elect Director Roger H. Kimmel For For Management 1.8 Elect Director Richard A. Meserve For For Management 1.9 Elect Director Forrest E. Miller For For Management 1.10 Elect Director Rosendo G. Parra For For Management 1.11 Elect Director Barbara L. Rambo For For Management 1.12 Elect Director Barry Lawson Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder PINNACLE WEST CAPITAL CORPORATION Ticker: PNW Security ID: 723484101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward N. Basha, Jr. For For Management 1.2 Elect Director Donald E. Brandt For For Management 1.3 Elect Director Susan Clark-Johnson For For Management 1.4 Elect Director Denis A. Cortese For For Management 1.5 Elect Director Michael L. Gallagher For For Management 1.6 Elect Director Roy A. Herberger, Jr. For For Management 1.7 Elect Director Dale E. Klein For For Management 1.8 Elect Director Humberto S. Lopez For For Management 1.9 Elect Director Kathryn L. Munro For For Management 1.10 Elect Director Bruce J. Nordstrom For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PPL CORPORATION Ticker: PPL Security ID: 69351T106 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick M. Bernthal For For Management 1.2 Elect Director John W. Conway For For Management 1.3 Elect Director Philip G. Cox For For Management 1.4 Elect Director Steven G. Elliott For For Management 1.5 Elect Director Louise K. Goeser For For Management 1.6 Elect Director Stuart E. Graham For For Management 1.7 Elect Director Stuart Heydt For For Management 1.8 Elect Director Raja Rajamannar For For Management 1.9 Elect Director Craig A. Rogerson For For Management 1.10 Elect Director William H. Spence For For Management 1.11 Elect Director Natica von Althann For For Management 1.12 Elect Director Keith H. Williamson For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Political Contributions Against Against Shareholder PRINCIPAL FINANCIAL GROUP, INC. Ticker: PFG Security ID: 74251V102 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael T. Dan For For Management 1.2 Elect Director C. Daniel Gelatt For For Management 1.3 Elect Director Sandra L. Helton For For Management 1.4 Elect Director Larry D. Zimpleman For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Baltimore, Jr. For For Management 1.2 Elect Director Gordon M. Bethune For For Management 1.3 Elect Director Gaston Caperton For For Management 1.4 Elect Director Gilbert F. Casellas For For Management 1.5 Elect Director James G. Cullen For For Management 1.6 Elect Director William H. Gray, III For For Management 1.7 Elect Director Mark B. Grier For For Management 1.8 Elect Director Constance J. Horner For For Management 1.9 Elect Director Martina Hund-Mejean For For Management 1.10 Elect Director Karl J. Krapek For For Management 1.11 Elect Director Christine A. Poon For For Management 1.12 Elect Director John R. Strangfeld For For Management 1.13 Elect Director James A. Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against Against Shareholder QUEST DIAGNOSTICS INCORPORATED Ticker: DGX Security ID: 74834L100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John C. Baldwin For For Management 1.2 Elect Director Gary M. Pfeiffer For For Management 1.3 Elect Director Stephen H. Rusckowski For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Eliminate Class of Preferred Stock For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Reduce Supermajority Vote Requirement None For Shareholder 7 Pro-rata Vesting of Equity Awards Against For Shareholder RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James E. Cartwright For For Management 1b Elect Director Vernon E. Clark For For Management 1c Elect Director Stephen J. Hadley For For Management 1d Elect Director Michael C. Ruettgers For For Management 1e Elect Director Ronald L. Skates For For Management 1f Elect Director William R. Spivey For For Management 1g Elect Director Linda G. Stuntz For For Management 1h Elect Director William H. Swanson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Submit SERP to Shareholder Vote Against Against Shareholder 7 Pro-rata Vesting of Equity Awards Against For Shareholder ROYAL DUTCH SHELL PLC Ticker: RDSA Security ID: G7690A100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAY 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect Josef Ackermann as Director For For Management 4 Re-elect Guy Elliott as Director For For Management 5 Re-elect Simon Henry as Director For For Management 6 Re-elect Charles Holliday as Director For For Management 7 Re-elect Gerard Kleisterlee as Director For For Management 8 Re-elect Jorma Ollila as Director For For Management 9 Re-elect Sir Nigel Sheinwald as For For Management Director 10 Re-elect Linda Stuntz as Director For For Management 11 Re-elect Peter Voser as Director For For Management 12 Re-elect Hans Wijers as Director For For Management 13 Elect Gerrit Zalm as Director For For Management 14 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Authorise Issue of Equity with For Against Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Authorise EU Political Donations and For For Management Expenditure SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter L.S. Currie For For Management 1b Elect Director Tony Isaac For For Management 1c Elect Director K. Vaman Kamath For For Management 1d Elect Director Paal Kibsgaard For For Management 1e Elect Director Nikolay Kudryavtsev For For Management 1f Elect Director Adrian Lajous For For Management 1g Elect Director Michael E. Marks For For Management 1h Elect Director Lubna S. Olayan For For Management 1i Elect Director L. Rafael Reif For For Management 1j Elect Director Tore I. Sandvold For For Management 1k Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Approve Omnibus Stock Plan For Against Management 6 Amend Employee Stock Purchase Plan For For Management SOUTHWEST AIRLINES CO. Ticker: LUV Security ID: 844741108 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David W. Biegler For For Management 1b Elect Director J. Veronica Biggins For For Management 1c Elect Director Douglas H. Brooks For For Management 1d Elect Director William H. Cunningham For For Management 1e Elect Director John G. Denison For For Management 1f Elect Director Gary C. Kelly For For Management 1g Elect Director Nancy B. Loeffler For For Management 1h Elect Director John T. Montford For For Management 1i Elect Director Thomas M. Nealon For For Management 1j Elect Director Daniel D. Villanueva For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management TARGET CORPORATION Ticker: TGT Security ID: 87612E106 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Roxanne S. Austin For For Management 1b Elect Director Douglas M. Baker, Jr. For For Management 1c Elect Director Henrique De Castro For For Management 1d Elect Director Calvin Darden For For Management 1e Elect Director Mary N. Dillon For For Management 1f Elect Director James A. Johnson For For Management 1g Elect Director Mary E. Minnick For For Management 1h Elect Director Anne M. Mulcahy For For Management 1i Elect Director Derica W. Rice For For Management 1j Elect Director Gregg W. Steinhafel For For Management 1k Elect Director John G. Stumpf For For Management 1l Elect Director Solomon D. Trujillo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Electronics Recycling and Against Against Shareholder Preventing E-Waste Export THE ADT CORPORATION Ticker: ADT Security ID: 00101J106 Meeting Date: MAR 14, 2013 Meeting Type: Annual Record Date: JAN 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas Colligan For For Management 1.2 Elect Director Timothy Donahue For For Management 1.3 Elect Director Robert Dutkowsky For For Management 1.4 Elect Director Bruce Gordon For For Management 1.5 Elect Director Naren Gursahaney For For Management 1.6 Elect Director Bridgette Heller For For Management 1.7 Elect Director Kathleen Hyle For For Management 1.8 Elect Director Keith Meister For For Management 1.9 Elect Director Dinesh Paliwal For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE ALLSTATE CORPORATION Ticker: ALL Security ID: 020002101 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Robert D. Beyer For For Management 1c Elect Director Kermit R. Crawford For For Management 1d Elect Director Jack M. Greenberg For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Ronald T. LeMay For For Management 1g Elect Director Andrea Redmond For For Management 1h Elect Director H. John Riley, Jr. For For Management 1i Elect Director John W. Rowe For For Management 1j Elect Director Judith A. Sprieser For For Management 1k Elect Director Mary Alice Taylor For For Management 1l Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder THE BANK OF NEW YORK MELLON CORPORATION Ticker: BK Security ID: 064058100 Meeting Date: APR 09, 2013 Meeting Type: Annual Record Date: FEB 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ruth E. Bruch For For Management 1.2 Elect Director Nicholas M. Donofrio For For Management 1.3 Elect Director Gerald L. Hassell For For Management 1.4 Elect Director Edmund F. 'Ted' Kelly For For Management 1.5 Elect Director Richard J. Kogan For For Management 1.6 Elect Director Michael J. Kowalski For For Management 1.7 Elect Director John A. Luke, Jr. For For Management 1.8 Elect Director Mark A. Nordenberg For For Management 1.9 Elect Director Catherine A. Rein For For Management 1.10 Elect Director William C. Richardson For For Management 1.11 Elect Director Samuel C. Scott, III For For Management 1.12 Elect Director Wesley W. von Schack For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management THE CHUBB CORPORATION Ticker: CB Security ID: 171232101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Election Of Director Zoe Baird Budinger For For Management 1b Election Of Director Sheila P. Burke For For Management 1c Election Of Director James I. Cash, Jr. For For Management 1d Election Of Director John D. Finnegan For For Management 1e Election Of Director Lawrence W. For For Management Kellner 1f Election Of Director Martin G. Mcguinn For For Management 1g Election Of Director Lawrence M. Small For For Management 1h Election Of Director Jess Soderberg For For Management 1i Election Of Director Daniel E. Somers For For Management 1j Election Of Director William C. Weldon For For Management 1k Election Of Director James M. Zimmerman For For Management 1l Election Of Director Alfred W. Zollar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions 5 Report on Sustainability Against Against Shareholder THE GOLDMAN SACHS GROUP, INC. Ticker: GS Security ID: 38141G104 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lloyd C. Blankfein For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Gary D. Cohn For For Management 4 Elect Director Claes Dahlback For For Management 5 Elect Director William W. George For For Management 6 Elect Director James A. Johnson For For Management 7 Elect Director Lakshmi N. Mittal For For Management 8 Elect Director Adebayo O. Ogunlesi For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Debora L. Spar For For Management 11 Elect Director Mark E. Tucker For For Management 12 Elect Director David A. Viniar For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Omnibus Stock Plan For Against Management 15 Ratify Auditors For For Management 16 Establish Board Committee on Human Against Against Shareholder Rights 17 Report on Lobbying Payments and Policy Against Against Shareholder 18 Adopt Proxy Access Right Against Against Shareholder 19 Employ Investment Bank to Explore Against Against Shareholder Alternatives to Maximize Shareholder Value THE KROGER CO. Ticker: KR Security ID: 501044101 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: APR 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Reuben V. Anderson For For Management 1b Elect Director Robert D. Beyer For For Management 1c Elect Director David B. Dillon For For Management 1d Elect Director Susan J. Kropf For For Management 1e Elect Director John T. LaMacchia For For Management 1f Elect Director David B. Lewis For For Management 1g Elect Director W. Rodney McMullen For For Management 1h Elect Director Jorge P. Montoya For For Management 1i Elect Director Clyde R. Moore For For Management 1j Elect Director Susan M. Phillips For For Management 1k Elect Director Steven R. Rogel For For Management 1l Elect Director James A. Runde For For Management 1m Elect Director Ronald L. Sargent For For Management 1n Elect Director Bobby S. Shackouls For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Supply Chain Human Rights Against Against Shareholder Risks and Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 7 Adopt and Implement Sustainable Palm Against Against Shareholder Oil Policy THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: JAN 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard O. Berndt For For Management 1.2 Elect Director Charles E. Bunch For For Management 1.3 Elect Director Paul W. Chellgren For For Management 1.4 Elect Director William S. Demchak For For Management 1.5 Elect Director Kay Coles James For For Management 1.6 Elect Director Richard B. Kelson For For Management 1.7 Elect Director Bruce C. Lindsay For For Management 1.8 Elect Director Anthony A. Massaro For For Management 1.9 Elect Director Jane G. Pepper For For Management 1.10 Elect Director James E. Rohr For For Management 1.11 Elect Director Donald J. Shepard For For Management 1.12 Elect Director Lorene K. Steffes For For Management 1.13 Elect Director Dennis F. Strigl For For Management 1.14 Elect Director Thomas J. Usher For For Management 1.15 Elect Director George H. Walls, Jr. For For Management 1.16 Elect Director Helge H. Wehmeier For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Climate Change Financing Risk Against Against Shareholder THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 09, 2012 Meeting Type: Annual Record Date: AUG 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Angela F. Braly For For Management 1.2 Elect Director Kenneth I. Chenault For For Management 1.3 Elect Director Scott D. Cook For For Management 1.4 Elect Director Susan Desmond-Hellmann For For Management 1.5 Elect Director Robert A. McDonald For For Management 1.6 Elect Director W. James McNerney, Jr. For For Management 1.7 Elect Director Johnathan A. Rodgers For For Management 1.8 Elect Director Margaret C. Whitman For For Management 1.9 Elect Director Mary Agnes Wilderotter For For Management 1.10 Elect Director Patricia A. Woertz For For Management 1.11 Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Reduce Supermajority Vote Requirement Against For Shareholder THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize New Class of Preferred Stock For For Management 5 Report on Political Contributions Against Against Shareholder TIME WARNER CABLE INC. Ticker: TWC Security ID: 88732J207 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carole Black For For Management 1b Elect Director Glenn A. Britt For For Management 1c Elect Director Thomas H. Castro For For Management 1d Elect Director David C. Chang For For Management 1e Elect Director James E. Copeland, Jr. For For Management 1f Elect Director Peter R. Haje For For Management 1g Elect Director Donna A. James For For Management 1h Elect Director Don Logan For For Management 1i Elect Director N.J. Nicholas, Jr. For For Management 1j Elect Director Wayne H. Pace For For Management 1k Elect Director Edward D. Shirley For For Management 1l Elect Director John E. Sununu For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Pro-rata Vesting of Equity Plan Against Against Shareholder TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director William P. Barr For For Management 1.3 Elect Director Jeffrey L. Bewkes For For Management 1.4 Elect Director Stephen F. Bollenbach For For Management 1.5 Elect Director Robert C. Clark For For Management 1.6 Elect Director Mathias Dopfner For For Management 1.7 Elect Director Jessica P. Einhorn For For Management 1.8 Elect Director Fred Hassan For For Management 1.9 Elect Director Kenneth J. Novack For For Management 1.10 Elect Director Paul D. Wachter For For Management 1.11 Elect Director Deborah C. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management TORCHMARK CORPORATION Ticker: TMK Security ID: 891027104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Adair For For Management 1.2 Elect Director Marilyn A. Alexander For For Management 1.3 Elect Director David L. Boren For For Management 1.4 Elect Director Jane M. Buchan For For Management 1.5 Elect Director Gary L. Coleman For For Management 1.6 Elect Director Larry M. Hutchison For For Management 1.7 Elect Director Robert W. Ingram For For Management 1.8 Elect Director Mark S. McAndrew For For Management 1.9 Elect Director Lloyd W. Newton For For Management 1.10 Elect Director Wesley D. Protheroe For For Management 1.11 Elect Director Darren M. Rebelez For For Management 1.12 Elect Director Lamar C. Smith For For Management 1.13 Elect Director Paul J. Zucconi For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TOTAL SA Ticker: FP Security ID: 89151E109 Meeting Date: MAY 17, 2013 Meeting Type: Annual/Special Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.34 per Share 4 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5 Reelect Thierry Desmarest as Director For Against Management 6 Reelect Gunnar Brock as Director For For Management 7 Reelect Gerard Lamarche as Director For For Management 8 Elect Charles Keller and Philippe For For Management Marchandise as Representative of Employee Shareholders to the Board 9 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 1.40 Million 10 Authorize up to 0.75 Percent of Issued For Against Management Capital for Use in Stock Option Plan 11 Approve Employee Stock Purchase Plan For For Management 12 Approve the Establishment of an Against Against Shareholder Independent Ethics Committee 13 Approve to Link Remuneration to Against Against Shareholder Positive Safety Indicators 14 Acquire the Diversity Label Against Against Shareholder 15 Approve Nomination of Employees Against Against Shareholder Representative to the Remuneration Committee 16 Allow Loyalty Dividends to Long-Term Against Against Shareholder Registered Shareholders TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: H89128104 Meeting Date: SEP 14, 2012 Meeting Type: Special Record Date: JUL 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Special Dividends For For Management 2 Approve Special Dividends For For Management 3.1 Elect George R. Oliver as Director For For Management 3.2 Elect Frank M. Drendel as Director For For Management 4 Approve Dividends For For Management 5 Approve Omnibus Stock Plan For Against Management TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: H89128104 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3.1 Elect Director Edward D. Breen For For Management 3.2 Elect Director Michael E. Daniels For For Management 3.3 Elect Director Frank M. Drendel For For Management 3.4 Elect Director Brian Duperreault For For Management 3.5 Elect Director Rajiv L. Gupta For For Management 3.6 Elect Director John A. Krol For For Management 3.7 Elect Director George R. Oliver For For Management 3.8 Elect Director Brendan R. O'Neill For For Management 3.9 Elect Director Sandra S. Wijnberg For For Management 3.10 Elect Director R. David Yost For For Management 4a Ratify Deloitte AG as Auditors For For Management 4b Appoint Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2012/2013 4c Ratify PricewaterhouseCoopers AG as For For Management Special Auditors 5a Approve Allocation of Income For For Management 5b Approve Ordinary Cash Dividend For For Management 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 7 Renew Authorized Capital For For Management 8 Approve Reduction in Share Capital For For Management U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas M. Baker, Jr. For For Management 1b Elect Director Y. Marc Belton For For Management 1c Elect Director Victoria Buyniski For For Management Gluckman 1d Elect Director Arthur D. Collins, Jr. For For Management 1e Elect Director Richard K. Davis For For Management 1f Elect Director Roland A. Hernandez For For Management 1g Elect Director Doreen Woo Ho For For Management 1h Elect Director Joel W. Johnson For For Management 1i Elect Director Olivia F. Kirtley For For Management 1j Elect Director Jerry W. Levin For For Management 1k Elect Director David B. O'Maley For For Management 1l Elect Director O'dell M. Owens For For Management 1m Elect Director Craig D. Schnuck For For Management 1n Elect Director Patrick T. Stokes For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jerry D. Choate For For Management 1b Elect Director Ruben M. Escobedo For For Management 1c Elect Director William R. Klesse For For Management 1d Elect Director Deborah P. Majoras For For Management 1e Elect Director Bob Marbut For For Management 1f Elect Director Donald L. Nickles For For Management 1g Elect Director Philip J. Pfeiffer For For Management 1h Elect Director Robert A. Profusek For For Management 1i Elect Director Susan Kaufman Purcell For For Management 1j Elect Director Stephen M. Waters For For Management 1k Elect Director Randall J. Weisenburger For For Management 1l Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Carrion For For Management 1.2 Elect Director Melanie L. Healey For For Management 1.3 Elect Director M. Frances Keeth For For Management 1.4 Elect Director Robert W. Lane For For Management 1.5 Elect Director Lowell C. McAdam For For Management 1.6 Elect Director Sandra O. Moose For For Management 1.7 Elect Director Joseph Neubauer For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Hugh B. Price For For Management 1.11 Elect Director Rodney E. Slater For For Management 1.12 Elect Director Kathryn A. Tesija For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Commit to Wireless Network Neutrality Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 9 Amend Articles/Bylaws/Charter- Call Against For Shareholder Special Meetings 10 Provide Right to Act by Written Consent Against For Shareholder WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Douglas N. Daft For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Marissa A. Mayer For For Management 1h Elect Director Gregory B. Penner For For Management 1i Elect Director Steven S. Reinemund For For Management 1j Elect Director H. Lee Scott, Jr. For For Management 1k Elect Director Jim C. Walton For For Management 1l Elect Director S. Robson Walton For For Management 1m Elect Director Christopher J. Williams For For Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Disclosure of Recoupment Activity from Against Against Shareholder Senior Officers WELLPOINT, INC. Ticker: WLP Security ID: 94973V107 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sheila P. Burke For For Management 1b Elect Director George A. Schaefer, Jr. For For Management 1c Elect Director Joseph R. Swedish For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against Against Shareholder WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director Howard V. Richardson For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For Against Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Review Fair Housing and Fair Lending Against For Shareholder Compliance XCEL ENERGY INC. Ticker: XEL Security ID: 98389B100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gail Koziara Boudreaux For For Management 1b Elect Director Fredric W. Corrigan For For Management 1c Elect Director Richard K. Davis For For Management 1d Elect Director Benjamin G.S. Fowke, III For For Management 1e Elect Director Albert F. Moreno For For Management 1f Elect Director Richard T. O'Brien For For Management 1g Elect Director Christopher J. For For Management Policinski 1h Elect Director A. Patricia Sampson For For Management 1i Elect Director James J. Sheppard For For Management 1j Elect Director David A. Westerlund For For Management 1k Elect Director Kim Williams For For Management 1l Elect Director Timothy V. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder Focused Growth ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Edward J. Rapp For For Management 1.3 Elect Director Roy S. Roberts For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management AGRIUM INC. Ticker: AGU Security ID: 008916108 Meeting Date: APR 09, 2013 Meeting Type: Proxy Contest Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1 Re-appoint KPMG LLP as Auditors For For Management 2 Advisory Vote on Executive For For Management Compensation Approach 3 Approve Shareholder Rights Plan For For Management 4.1 Elect Director David C. Everitt For For Management 4.2 Elect Director Russell K. Girling For For Management 4.3 Elect Director Susan A. Henry For For Management 4.4 Elect Director Russell J. Horner For For Management 4.5 Elect Director David J. Lesar For For Management 4.6 Elect Director John E. Lowe For For Management 4.7 Elect Director A. Anne McLellan For For Management 4.8 Elect Director Derek G. Pannell For For Management 4.9 Elect Director Frank W. Proto For For Management 4.10 Elect Director Mayo M. Schmidt For For Management 4.11 Elect Director Michael M. Wilson For For Management 4.12 Elect Director Victor J. Zaleschuk For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None 1 Re-appoint KPMG LLP as Auditors For Did Not Vote Management 2 Advisory Vote on Executive Against Did Not Vote Management Compensation Approach 3 Approve Shareholder Rights Plan For Did Not Vote Management 4.1 Elect Director Barry Rosenstein For Did Not Vote Shareholder 4.2 Elect Director David Bullock For Did Not Vote Shareholder 4.3 Elect Director Mitchell Jacobson For Did Not Vote Shareholder 4.4 Elect Director Hon. Lyle Vanclief For Did Not Vote Shareholder 4.5 Elect Director Stephen Clark For Did Not Vote Shareholder 4.6 Management Nominee- David Everitt For Did Not Vote Shareholder 4.7 Management Nominee- John Lowe For Did Not Vote Shareholder 4.8 Management Nominee- Victor Zaleschuk For Did Not Vote Shareholder 4.9 Management Nominee- Russell Girling For Did Not Vote Shareholder 4.10 Management Nominee- A. Anne McLellan For Did Not Vote Shareholder 4.11 Management Nominee- David Lesar For Did Not Vote Shareholder 4.12 Management Nominee- Michael Wilson For Did Not Vote Shareholder ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director William R. Keller For For Management 1.4 Elect Director Joseph A. Madri For For Management 1.5 Elect Director Larry L. Mathis For For Management 1.6 Elect Director R. Douglas Norby For For Management 1.7 Elect Director Alvin S. Parven For For Management 1.8 Elect Director Andreas Rummelt For For Management 1.9 Elect Director Ann M. Veneman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David E.I. Pyott For For Management 1b Elect Director Michael R. Gallagher For For Management 1c Elect Director Deborah Dunsire For For Management 1d Elect Director Dawn Hudson For For Management 1e Elect Director Trevor M. Jones For For Management 1f Elect Director Louis J. Lavigne, Jr. For For Management 1g Elect Director Peter J. McDonnell For For Management 1h Elect Director Timothy D. Proctor For For Management 1i Elect Director Russell T. Ray For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5.1 Provide Right to Act by Written Consent Against For Shareholder 5.2 Report on Lobbying Payments and Policy Against Against Shareholder AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director William B. Gordon For For Management 1e Elect Director Jamie S. Gorelick For For Management 1f Elect Director Alain Monie For For Management 1g Elect Director Jonathan J. Rubinstein For For Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For For Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against Against Shareholder AMERISOURCEBERGEN CORPORATION Ticker: ABC Security ID: 03073E105 Meeting Date: FEB 28, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven H. Collis For For Management 1.2 Elect Director Douglas R. Conant For For Management 1.3 Elect Director Richard W. Gochnauer For For Management 1.4 Elect Director Richard C. Gozon For For Management 1.5 Elect Director Edward E. Hagenlocker For For Management 1.6 Elect Director Kathleen W. Hyle For For Management 1.7 Elect Director Michael J. Long For For Management 1.8 Elect Director Henry W. McGee For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: 053015103 Meeting Date: NOV 13, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ellen R. Alemany For For Management 1.2 Elect Director Gregory D. Brenneman For For Management 1.3 Elect Director Leslie A. Brun For For Management 1.4 Elect Director Richard T. Clark For For Management 1.5 Elect Director Eric C. Fast For For Management 1.6 Elect Director Linda R. Gooden For For Management 1.7 Elect Director R. Glenn Hubbard For For Management 1.8 Elect Director John P. Jones For For Management 1.9 Elect Director Carlos A. Rodriguez For For Management 1.10 Elect Director Enrique T. Salem For For Management 1.11 Elect Director Gregory L. Summe For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director M. Michele Burns For For Management 1d Elect Director Michael D. Capellas For For Management 1e Elect Director Larry R. Carter For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Richard M. Kovacevich For For Management 1k Elect Director Roderick C. McGeary For For Management 1l Elect Director Arun Sarin For For Management 1m Elect Director Steven M. West For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Eliminating Conflict Against Against Shareholder Minerals from Supply Chain COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: 194162103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nikesh Arora For For Management 1b Elect Director John T. Cahill For For Management 1c Elect Director Ian Cook For For Management 1d Elect Director Helene D. Gayle For For Management 1e Elect Director Ellen M. Hancock For For Management 1f Elect Director Joseph Jimenez For For Management 1g Elect Director Richard J. Kogan For For Management 1h Elect Director Delano E. Lewis For For Management 1i Elect Director J. Pedro Reinhard For For Management 1j Elect Director Stephen I. Sadove For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Adopt Share Retention Policy For Against Against Shareholder Senior Executives COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Joseph J. Collins For For Management 1.4 Elect Director J. Michael Cook For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director Brian L. Roberts For For Management 1.9 Elect Director Ralph J. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For For Management 2 Ratify Auditors For For Management 3 Pro-rata Vesting of Equity Awards Against For Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share COVIDIEN PLC Ticker: COV Security ID: G2554F113 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jose E. Almeida For For Management 1b Elect Director Joy A. Amundson For For Management 1c Elect Director Craig Arnold For For Management 1d Elect Director Robert H. Brust For For Management 1e Elect Director John M. Connors, Jr. For For Management 1f Elect Director Christopher J. Coughlin For For Management 1g Elect Director Randall J. Hogan, III For For Management 1h Elect Director Martin D. Madaus For For Management 1i Elect Director Dennis H. Reilley For For Management 1j Elect Director Joseph A. Zaccagnino For For Management 2 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Authorize Open-Market Purchases of For For Management Ordinary Shares 6 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares 7 Amend Articles of Association to For For Management expand the authority to execute instruments of transfer 8 Approve Creation of Distributable For For Management Reserves DANAHER CORPORATION Ticker: DHR Security ID: 235851102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald J. Ehrlich For For Management 1.2 Elect Director Linda Hefner Filler For For Management 1.3 Elect Director Teri List-Stoll For For Management 1.4 Elect Director Walter G. Lohr, Jr. For For Management 1.5 Elect Director Steven M. Rales For For Management 1.6 Elect Director John T. Schwieters For For Management 1.7 Elect Director Alan G. Spoon For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Political Contributions Against Against Shareholder EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David M. Moffett For For Management 1b Elect Director Richard T. Schlosberg, For For Management III 1c Elect Director Thomas J. Tierney For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Report on Lobbying Payments and Policy Against Against Shareholder 4 Report on Privacy and Data Security Against Against Shareholder 5 Ratify Auditors For For Management ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph Alvarez For For Management 2 Elect Director Winfried Bischoff For For Management 3 Elect Director R. David Hoover For For Management 4 Elect Director Franklyn G. Prendergast For For Management 5 Elect Director Kathi P. Seifert For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Omnibus Stock Plan For Against Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director Edmund F. Kelly For For Management 1g Elect Director Judith A. Miscik For For Management 1h Elect Director Windle B. Priem For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent For For Management 7 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George (Skip) Battle For For Management 1.2 Elect Director Pamela L. Coe For Withhold Management 1.3 Elect Director Barry Diller For Withhold Management 1.4 Elect Director Jonathan L. Dolgen For Withhold Management 1.5 Elect Director Craig A. Jacobson For Withhold Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For Withhold Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Samuel K. Skinner For For Management 1l Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GNC HOLDINGS, INC. Ticker: GNC Security ID: 36191G107 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip E. Mallott For For Management 1.2 Elect Director C. Scott O'Hara For For Management 1.3 Elect Director Richard J. Wallace For For Management 2 Eliminate Class of Common Stock For For Management 3 Establish Range For Board Size For For Management 4 Declassify the Board of Directors For For Management 5 Amendment to Delete Various Provisions For For Management Related to the Company's Former 'Sponsors' which are Now Inapplicable 6 Provide Right to Act by Written Consent For For Management 7 Ratify Auditors For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against Against Shareholder 6 Adopt Policy on Succession Planning Against Against Shareholder HARLEY-DAVIDSON, INC. Ticker: HOG Security ID: 412822108 Meeting Date: APR 27, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry K. Allen For For Management 1.2 Elect Director R. John Anderson For For Management 1.3 Elect Director Richard R. Beattie For For Management 1.4 Elect Director Martha F. Brooks For For Management 1.5 Elect Director Michael J. Cave For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Donald A. James For For Management 1.8 Elect Director Sara L. Levinson For For Management 1.9 Elect Director N. Thomas Linebarger For For Management 1.10 Elect Director George L. Miles, Jr. For For Management 1.11 Elect Director James A. Norling For For Management 1.12 Elect Director Keith E. Wandell For For Management 1.13 Elect Director Jochen Zeitz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 22, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Gordon M. Bethune For For Management 1B Elect Director Kevin Burke For For Management 1C Elect Director Jaime Chico Pardo For For Management 1D Elect Director David M. Cote For For Management 1E Elect Director D. Scott Davis For For Management 1F Elect Director Linnet F. Deily For For Management 1G Elect Director Judd Gregg For For Management 1H Elect Director Clive Hollick For For Management 1I Elect Director Grace D. Lieblein For For Management 1J Elect Director George Paz For For Management 1K Elect Director Bradley T. Sheares For For Management 1L Elect Director Robin L. Washington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against For Shareholder JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Ian E.L. Davis For For Management 1.4 Elect Director Alex Gorsky For For Management 1.5 Elect Director Michael M.E. Johns For For Management 1.6 Elect Director Susan L. Lindquist For For Management 1.7 Elect Director Anne M. Mulcahy For For Management 1.8 Elect Director Leo F. Mullin For For Management 1.9 Elect Director William D. Perez For For Management 1.10 Elect Director Charles Prince For For Management 1.11 Elect Director A. Eugene Washington For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values 6 Require Independent Board Chairman Against Against Shareholder LINEAR TECHNOLOGY CORPORATION Ticker: LLTC Security ID: 535678106 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H. Swanson, Jr. For For Management 1.2 Elect Director Lothar Maier For For Management 1.3 Elect Director Arthur C. Agnos For For Management 1.4 Elect Director John J. Gordon For For Management 1.5 Elect Director David S. Lee For For Management 1.6 Elect Director Richard M. Moley For For Management 1.7 Elect Director Thomas S. Volpe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management LOWE'S COMPANIES, INC. Ticker: LOW Security ID: 548661107 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director David W. Bernauer For For Management 1.3 Elect Director Leonard L. Berry For For Management 1.4 Elect Director Peter C. Browning For For Management 1.5 Elect Director Richard W. Dreiling For For Management 1.6 Elect Director Dawn E. Hudson For For Management 1.7 Elect Director Robert L. Johnson For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Richard K. Lochridge For For Management 1.10 Elect Director Robert A. Niblock For For Management 1.11 Elect Director Eric C. Wisemen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder MARRIOTT INTERNATIONAL, INC. Ticker: MAR Security ID: 571903202 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J.W. Marriott, Jr. For For Management 1.2 Elect Director John W. Marriott, III For For Management 1.3 Elect Director Mary K. Bush For For Management 1.4 Elect Director Frederick A. Henderson For For Management 1.5 Elect Director Lawrence W. Kellner For For Management 1.6 Elect Director Debra L. Lee For For Management 1.7 Elect Director George Munoz For For Management 1.8 Elect Director Harry J. Pearce For For Management 1.9 Elect Director Steven S Reinemund For For Management 1.10 Elect Director W. Mitt Romney For For Management 1.11 Elect Director Lawrence M. Small For For Management 1.12 Elect Director Arne M. Sorenson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard Haythornthwaite For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Silvio Barzi For For Management 1d Elect Director David R. Carlucci For For Management 1e Elect Director Steven J. Freiberg For For Management 1f Elect Director Nancy J. Karch For For Management 1g Elect Director Marc Olivie For For Management 1h Elect Director Rima Qureshi For For Management 1i Elect Director Jose Octavio Reyes For For Management Lagunes 1j Elect Director Mark Schwartz For For Management 1k Elect Director Jackson P. Tai For For Management 1l Elect Director Edward Suning Tian For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder MOHAWK INDUSTRIES, INC. Ticker: MHK Security ID: 608190104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Fiedler For For Management 1.2 Elect Director W. Christopher Wellborn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 31, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Chicoine For For Management 1b Elect Director Arthur H. Harper For For Management 1c Elect Director Gwendolyn S. King For For Management 1d Elect Director Jon R. Moeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Risk of Genetically Against Against Shareholder Engineered Products NOBLE ENERGY, INC. Ticker: NBL Security ID: 655044105 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey L. Berenson For For Management 1.2 Elect Director Michael A. Cawley For For Management 1.3 Elect Director Edward F. Cox For For Management 1.4 Elect Director Charles D. Davidson For For Management 1.5 Elect Director Thomas J. Edelman For For Management 1.6 Elect Director Eric P. Grubman For For Management 1.7 Elect Director Kirby L. Hedrick For For Management 1.8 Elect Director Scott D. Urban For For Management 1.9 Elect Director William T. Van Kleef For For Management 1.10 Elect Director Molly K. Williamson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 6 Amend Bylaws to Change Certain For For Management Provisions OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For Against Management 1.2 Elect Director Howard I. Atkins For Against Management 1.3 Elect Director Stephen I. Chazen For For Management 1.4 Elect Director Edward P. Djerejian For Against Management 1.5 Elect Director John E. Feick For For Management 1.6 Elect Director Margaret M. Foran For For Management 1.7 Elect Director Carlos M. Gutierrez For For Management 1.8 Elect Director Ray R. Irani For Against Management 1.9 Elect Director Avedick B. Poladian For Against Management 1.10 Elect Director Aziz D. Syriani For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Stock For Against Management Option Plan 4 Ratify Auditors For For Management 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Retention Ratio for Against Against Shareholder Executives/Directors 8 Pro-rata Vesting of Equity Awards Against For Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Andre Calantzopoulos For For Management 1.4 Elect Director Louis C. Camilleri For For Management 1.5 Elect Director J. Dudley Fishburn For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Graham Mackay For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect DirectorLucio A. Noto For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Carlos Slim Helu For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PVH CORP. Ticker: PVH Security ID: 693656100 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Baglivo For For Management 1.2 Elect Director Emanuel Chirico For For Management 1.3 Elect Director Juan R. Figuereo For For Management 1.4 Elect Director Joseph B. Fuller For For Management 1.5 Elect Director Fred Gehring For For Management 1.6 Elect Director Margaret L. Jenkins For For Management 1.7 Elect Director Bruce Maggin For For Management 1.8 Elect Director V. James Marino For For Management 1.9 Elect Director Helen McCluskey For For Management 1.10 Elect Director Henry Nasella For For Management 1.11 Elect Director Rita M. Rodriguez For For Management 1.12 Elect Director Craig Rydin For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management RIVERBED TECHNOLOGY, INC. Ticker: RVBD Security ID: 768573107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Floyd For For Management 1.2 Elect Director Christopher J. Schaepe For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan SBA COMMUNICATIONS CORPORATION Ticker: SBAC Security ID: 78388J106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin L. Beebe For For Management 1.2 Elect Director Jack Langer For For Management 1.3 Elect Director Jeffrey A. Stoops For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter L.S. Currie For For Management 1b Elect Director Tony Isaac For For Management 1c Elect Director K. Vaman Kamath For For Management 1d Elect Director Paal Kibsgaard For For Management 1e Elect Director Nikolay Kudryavtsev For For Management 1f Elect Director Adrian Lajous For For Management 1g Elect Director Michael E. Marks For For Management 1h Elect Director Lubna S. Olayan For For Management 1i Elect Director L. Rafael Reif For For Management 1j Elect Director Tore I. Sandvold For For Management 1k Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Approve Omnibus Stock Plan For Against Management 6 Amend Employee Stock Purchase Plan For For Management STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Howard Schultz For For Management 1b Elect Director William W. Bradley For For Management 1c Elect Director Robert M. Gates For For Management 1d Elect Director Mellody Hobson For For Management 1e Elect Director Kevin R. Johnson For For Management 1f Elect Director Olden Lee For For Management 1g Elect Director Joshua Cooper Ramo For For Management 1h Elect Director James G. Shennan, Jr. For For Management 1i Elect Director Clara Shih For For Management 1j Elect Director Javier G. Teruel For For Management 1k Elect Director Myron E. Ullman, III For For Management 1l Elect Director Craig E. Weatherup For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Prohibit Political Spending Against For Shareholder SUNTRUST BANKS, INC. Ticker: STI Security ID: 867914103 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Beall, II For For Management 1.2 Elect Director Alston D. Correll For For Management 1.3 Elect Director Jeffrey C. Crowe For For Management 1.4 Elect Director David H. Hughes For For Management 1.5 Elect Director M. Douglas Ivester For For Management 1.6 Elect Director Kyle Prechtl Legg For For Management 1.7 Elect Director William A. Linnenbringer For For Management 1.8 Elect Director Donna S. Morea For For Management 1.9 Elect Director David M. Ratcliffe For For Management 1.10 Elect Director William H. Rogers, Jr. For For Management 1.11 Elect Director Frank W. Scruggs For For Management 1.12 Elect Director Thomas R. Watjen For For Management 1.13 Elect Director Phail Wynn, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TEXTRON INC. Ticker: TXT Security ID: 883203101 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott C. Donnelly For For Management 1.2 Elect Director Kathleen M. Bader For For Management 1.3 Elect Director R. Kerry Clark For For Management 1.4 Elect Director James T. Conway For For Management 1.5 Elect Director Ivor J. Evans For For Management 1.6 Elect Director Lawrence K. Fish For For Management 1.7 Elect Director Paul E. Gagne For For Management 1.8 Elect Director Dain M. Hancock For For Management 1.9 Elect Director Lord Powell For For Management 1.10 Elect Director Lloyd G. Trotter For For Management 1.11 Elect Director James L. Ziemer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: JUL 10, 2012 Meeting Type: Special Record Date: MAY 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Split For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Richard M. Daley For For Management 1.5 Elect Director Barry Diller For For Management 1.6 Elect Director Helene D. Gayle For For Management 1.7 Elect Director Evan G. Greenberg For For Management 1.8 Elect Director Alexis M. Herman For For Management 1.9 Elect Director Muhtar Kent For For Management 1.10 Elect Director Robert A. Kotick For For Management 1.11 Elect Director Maria Elena Lagomasino For For Management 1.12 Elect Director Donald F. McHenry For For Management 1.13 Elect Director Sam Nunn For For Management 1.14 Elect Director James D. Robinson, III For For Management 1.15 Elect Director Peter V. Ueberroth For For Management 1.16 Elect Director Jacob Wallenberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Establish Board Committee on Human Against Against Shareholder Rights THE HERSHEY COMPANY Ticker: HSY Security ID: 427866108 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pamela M. Arway For For Management 1.2 Elect Director John P. Bilbrey For For Management 1.3 Elect Director Robert F. Cavanaugh For For Management 1.4 Elect Director Charles A. Davis For For Management 1.5 Elect Director Robert M. Malcolm For For Management 1.6 Elect Director James M. Mead For For Management 1.7 Elect Director James E. Nevels For For Management 1.8 Elect Director Anthony J. Palmer For For Management 1.9 Elect Director Thomas J. Ridge For For Management 1.10 Elect Director David L. Shedlarz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Ari Bousbib For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Bonnie G. Hill For For Management 1i Elect Director Karen L. Katen For For Management 1j Elect Director Mark Vadon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Prepare Employment Diversity Report Against Against Shareholder 7 Adopt Stormwater Run-off Management Against Against Shareholder Policy THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize New Class of Preferred Stock For For Management 5 Report on Political Contributions Against Against Shareholder UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director Thomas J. Donohue For For Management 1.4 Elect Director Archie W. Dunham For For Management 1.5 Elect Director Judith Richards Hope For For Management 1.6 Elect Director John J. Koraleski For For Management 1.7 Elect Director Charles C. Krulak For For Management 1.8 Elect Director Michael R. McCarthy For For Management 1.9 Elect Director Michael W. McConnell For For Management 1.10 Elect Director Thomas F. McLarty, III For For Management 1.11 Elect Director Steven R. Rogel For For Management 1.12 Elect Director Jose H. Villarreal For For Management 1.13 Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Report on Lobbying Payments and Policy Against Against Shareholder UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Michael J. Burns For For Management 1c Elect Director D. Scott Davis For For Management 1d Elect Director Stuart E. Eizenstat For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director William R. Johnson For For Management 1g Elect Director Candace Kendle For For Management 1h Elect Director Ann M. Livermore For For Management 1i Elect Director Rudy H. P. Markham For For Management 1j Elect Director Clark T. Randt, Jr. For For Management 1k Elect Director Carol B. Tome For For Management 1l Elect Director Kevin M. Warsh For For Management 2 Ratify Auditors For For Management 3 Report on Lobbying Payments and Policy Against Against Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Louis R. Chenevert For For Management 1b Elect Director John V. Faraci For For Management 1c Elect Director Jean-Pierre Garnier For For Management 1d Elect Director Jamie S. Gorelick For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director Ellen J. Kullman For For Management 1g Elect Director Marshall O. Larsen For For Management 1h Elect Director Harold McGraw, III For For Management 1i Elect Director Richard B. Myers For For Management 1j Elect Director H. Patrick Swygert For For Management 1k Elect Director Andre Villeneuve For For Management 1l Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Douglas N. Daft For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Marissa A. Mayer For For Management 1h Elect Director Gregory B. Penner For For Management 1i Elect Director Steven S. Reinemund For For Management 1j Elect Director H. Lee Scott, Jr. For For Management 1k Elect Director Jim C. Walton For For Management 1l Elect Director S. Robson Walton For For Management 1m Elect Director Christopher J. Williams For For Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Disclosure of Recoupment Activity from Against Against Shareholder Senior Officers WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director Howard V. Richardson For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For Against Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Review Fair Housing and Fair Lending Against For Shareholder Compliance XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 08, 2012 Meeting Type: Annual Record Date: JUN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philip T. Gianos For For Management 2 Elect Director Moshe N. Gavrielov For For Management 3 Elect Director John L. Doyle For For Management 4 Elect Director Jerald G. Fishman For For Management 5 Elect Director William G. Howard, Jr. For For Management 6 Elect Director J. Michael Patterson For For Management 7 Elect Director Albert A. Pimentel For For Management 8 Elect Director Marshall C. Turner For For Management 9 Elect Director Elizabeth W. Vanderslice For For Management 10 Amend Qualified Employee Stock For For Management Purchase Plan 11 Amend Omnibus Stock Plan For Against Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management Fundamental Equity ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Label and Eliminate GMO Ingredients in Against Against Shareholder Products 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Cease Compliance Adjustments to Against For Shareholder Performance Criteria 9 Pro-rata Vesting of Equity Awards Against Against Shareholder ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Edward J. Rapp For For Management 1.3 Elect Director Roy S. Roberts For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 06, 2013 Meeting Type: Annual Record Date: DEC 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Elect Director William L. Kimsey For For Management 2.2 Elect Director Robert I. Lipp For For Management 2.3 Elect Director Pierre Nanterme For For Management 2.4 Elect Director Gilles C. Pelisson For For Management 2.5 Elect Director Wulf von Schimmelmann For For Management 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend 2010 Share Incentive Plan For Against Management 6 Authorize the Holding of the 2or For Management at a Location Outside Ireland 7 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 8 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock 9 Report on Lobbying Payments and Policy Against Against Shareholder ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert M. Hernandez as Director For For Management 1.2 Elect Peter Menikoff as Director For For Management 1.3 Elect Robert Ripp as Director For For Management 1.4 Elect Theodore E. Shasta as Director For For Management 2 Declassify the Board of Directors For For Management 3.1 Approve Annual Report For For Management 3.2 Accept Statutory Financial Statements For For Management 3.3 Accept Consolidated Financial For For Management Statements 4 Approve Allocation of Income and For For Management Dividends 5 Approve Discharge of Board and Senior For For Management Management 6.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 6.2 Ratify PricewaterhouseCoopers LLP as For For Management Independent Registered Public Accounting Firm as Auditors 6.3 Ratify BDO AG as Special Auditors For For Management 7 Amend Omnibus Stock Plan For Against Management 8 Approve Dividend Distribution From For For Management Legal Reserves Through Reduction of Par Value 9 Advisory Vote to ratify Named For For Management Executive Officers' Compensation AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fernando Aguirre For For Management 1b Elect Director Mark T. Bertolini For For Management 1c Elect Director Frank M. Clark For For Management 1d Elect Director Betsy Z. Cohen For For Management 1e Elect Director Molly J. Coye For For Management 1f Elect Director Roger N. Farah For For Management 1g Elect Director Barbara Hackman Franklin For For Management 1h Elect Director Jeffrey E. Garten For For Management 1i Elect Director Ellen M. Hancock For For Management 1j Elect Director Richard J. Harrington For For Management 1k Elect Director Edward J. Ludwig For For Management 1l Elect Director Joseph P. Newhouse For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Require Independent Board Chairman Against Against Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder 7 Enhance Board Oversight of Political Against Against Shareholder Contributions AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos For For Management 1b Elect Director John Shelby Amos, II For For Management 1c Elect Director Paul S. Amos, II For For Management 1d Elect Director W. Paul Bowers For For Management 1e Elect Director Kriss Cloninger, III For For Management 1f Elect Director Elizabeth J. Hudson For For Management 1g Elect Director Douglas W. Johnson For For Management 1h Elect Director Robert B. Johnson For For Management 1i Elect Director Charles B. Knapp For For Management 1j Elect Director E. Stephen Purdom For For Management 1k Elect Director Barbara K. Rimer For For Management 1l Elect Director Melvin T. Stith For For Management 1m Elect Director David Gary Thompson For For Management 1n Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AGCO CORPORATION Ticker: AGCO Security ID: 001084102 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director P. George Benson For For Management 1.2 Elect Director Wolfgang Deml For For Management 1.3 Elect Director Luiz F. Furlan For For Management 1.4 Elect Director George E. Minnich For For Management 1.5 Elect Director Martin H. Richenhagen For For Management 1.6 Elect Director Gerald L. Shaheen For For Management 1.7 Elect Director Mallika Srinivasan For For Management 1.8 Elect Director Hendrikus Visser For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul N. Clark For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Tadataka Yamada For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder ALLEGIANT TRAVEL COMPANY Ticker: ALGT Security ID: 01748X102 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Montie R. Brewer For For Management 1.2 Elect Director Gary Ellmer For For Management 1.3 Elect Director Timothy P. Flynn For For Management 1.4 Elect Director Maurice J. Gallagher, For For Management Jr. 1.5 Elect Director Linda A. Marvin For For Management 1.6 Elect Director Charles W. Pollard For For Management 1.7 Elect Director John Redmond For For Management 2 Ratify Auditors For For Management ALTERA CORPORATION Ticker: ALTR Security ID: 021441100 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John P. Daane For For Management 1b Elect Director T. Michael Nevens For For Management 1c Elect Director A. Blaine Bowman For For Management 1d Elect Director Elisha W. Finney For For Management 1e Elect Director Kevin McGarity For For Management 1f Elect Director Shane V. Robison For For Management 1g Elect Director John Shoemaker For For Management 1h Elect Director Thomas H. Waechter For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Thomas W. Jones For For Management 1.7 Elect Director Debra J. Kelly-Ennis For For Management 1.8 Elect Director W. Leo Kiely, III For For Management 1.9 Elect Director Kathryn B. McQuade For For Management 1.10 Elect Director George Munoz For For Management 1.11 Elect Director Nabil Y. Sakkab For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director William B. Gordon For For Management 1e Elect Director Jamie S. Gorelick For For Management 1f Elect Director Alain Monie For For Management 1g Elect Director Jonathan J. Rubinstein For For Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For For Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against Against Shareholder AMEREN CORPORATION Ticker: AEE Security ID: 023608102 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Brauer For Withhold Management 1.2 Elect Director Catherine S. Brune For For Management 1.3 Elect Director Ellen M. Fitzsimmons For For Management 1.4 Elect Director Walter J. Galvin For For Management 1.5 Elect Director Gayle P. W. Jackson For For Management 1.6 Elect Director James C. Johnson For For Management 1.7 Elect Director Steven H. Lipstein For For Management 1.8 Elect Director Patrick T. Stokes For For Management 1.9 Elect Director Thomas R. Voss For For Management 1.10 Elect Director Stephen R. Wilson For For Management 1.11 Elect Director Jack D. Woodard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Energy Efficiency and Against Against Shareholder Renewable Energy Programs AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charlene Barshefsky For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Peter Chernin For For Management 1.5 Elect Director Anne Lauvergeon For For Management 1.6 Elect Director Theodore J. Leonsis For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S Reinemund For For Management 1.11 Elect Director Daniel L. Vasella For For Management 1.12 Elect Director Robert D. Walter For For Management 1.13 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder AMERICAN FINANCIAL GROUP, INC. Ticker: AFG Security ID: 025932104 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl H. Lindner, III For For Management 1.2 Elect Director S. Craig Lindner For For Management 1.3 Elect Director Kenneth C. Ambrecht For For Management 1.4 Elect Director John B. Berding For For Management 1.5 Elect Director Joseph E. (Jeff) For For Management Consolino 1.6 Elect Director Virginia 'Gina' C. For For Management Drosos 1.7 Elect Director James E. Evans For For Management 1.8 Elect Director Terry S. Jacobs For For Management 1.9 Elect Director Gregory G. Joseph For For Management 1.10 Elect Director William W. Verity For For Management 1.11 Elect Director John I. Von Lehman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Sexual Orientation and Gender Identity AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874784 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert H. Benmosche For For Management 1b Elect Director W. Don Cornwell For For Management 1c Elect Director John H. Fitzpatrick For For Management 1d Elect Director William G. Jurgensen For For Management 1e Elect Director Christopher S. Lynch For For Management 1f Elect Director Arthur C. Martinez For For Management 1g Elect Director George L. Miles, Jr. For For Management 1h Elect Director Henry S. Miller For For Management 1i Elect Director Robert S. Miller For For Management 1j Elect Director Suzanne Nora Johnson For For Management 1k Elect Director Ronald A. Rittenmeyer For For Management 1l Elect Director Douglas M. Steenland For For Management 1m Elect Director Theresa M. Stone For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Auditors For For Management 6 Limit Total Number of Boards on Which Against Against Shareholder Company Directors May Serve AMERICAN TOWER CORPORATION Ticker: AMT Security ID: 03027X100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Raymond P. Dolan For For Management 1b Elect Director Ronald M. Dykes For For Management 1c Elect Director Carolyn F. Katz For For Management 1d Elect Director Gustavo Lara Cantu For For Management 1e Elect Director JoAnn A. Reed For For Management 1f Elect Director Pamela D.A. Reeve For For Management 1g Elect Director David E. Sharbutt For For Management 1h Elect Director James D. Taiclet, Jr. For For Management 1i Elect Director Samme L. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Right to Call Special Meeting For For Management AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James M. Cracchiolo For For Management 1b Elect Director Lon R. Greenberg For For Management 1c Elect Director Warren D. Knowlton For For Management 1d Elect Director W. Walker Lewis For For Management 1e Elect Director Siri S. Marshall For For Management 1f Elect Director Jeffery Noddle For For Management 1g Elect Director H. Jay Sarles For For Management 1h Elect Director Robert F. Sharpe, Jr. For For Management 1i Elect Director William H. Turner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Reduce Supermajority Vote Requirement Against For Shareholder AMERISOURCEBERGEN CORPORATION Ticker: ABC Security ID: 03073E105 Meeting Date: FEB 28, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven H. Collis For For Management 1.2 Elect Director Douglas R. Conant For For Management 1.3 Elect Director Richard W. Gochnauer For For Management 1.4 Elect Director Richard C. Gozon For For Management 1.5 Elect Director Edward E. Hagenlocker For For Management 1.6 Elect Director Kathleen W. Hyle For For Management 1.7 Elect Director Michael J. Long For For Management 1.8 Elect Director Henry W. McGee For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Baltimore For For Management 1.2 Elect Director Frank J. Biondi, Jr. For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Francois de Carbonnel For For Management 1.5 Elect Director Vance D. Coffman For For Management 1.6 Elect Director Robert A. Eckert For For Management 1.7 Elect Director Rebecca M. Henderson For For Management 1.8 Elect Director Frank C. Herringer For For Management 1.9 Elect Director Tyler Jacks For For Management 1.10 Elect Director Gilbert S. Omenn For For Management 1.11 Elect Director Judith C. Pelham For For Management 1.12 Elect Director Leonard D. Schaeffer For For Management 1.13 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management AOL INC. Ticker: AOL Security ID: 00184X105 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tim Armstrong For For Management 1.2 Elect Director Richard Dalzell For For Management 1.3 Elect Director Alberto Ibarguen For For Management 1.4 Elect Director Hugh F. Johnston For For Management 1.5 Elect Director Dawn G. Lepore For For Management 1.6 Elect Director Patricia Mitchell For For Management 1.7 Elect Director Fredric Reynolds For For Management 1.8 Elect Director James Stengel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt NOL Rights Plan (NOL Pill) For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: NOV 01, 2012 Meeting Type: Annual Record Date: SEP 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Mollie Hale Carter For For Management 1.4 Elect Director Terrell K. Crews For For Management 1.5 Elect Director Pierre Dufour For For Management 1.6 Elect Director Donald E. Felsinger For For Management 1.7 Elect Director Antonio Maciel For For Management 1.8 Elect Director Patrick J. Moore For For Management 1.9 Elect Director Thomas F. O'Neill For For Management 1.10 Elect Director Daniel Shih For For Management 1.11 Elect Director Kelvin R. Westbrook For For Management 1.12 Elect Director Patricia A. Woertz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Mollie Hale Carter For For Management 1.4 Elect Director Terell K. Crews For For Management 1.5 Elect Director Pierre Dufour For For Management 1.6 Elect Director Donald E. Felsinger For For Management 1.7 Elect Director Antonio Maciel For For Management 1.8 Elect Director Patrick J. Moore For For Management 1.9 Elect Director Thomas F. O'Neill For For Management 1.10 Elect Director Daniel Shih For For Management 1.11 Elect Director Kelvin R. Westbrook For For Management 1.12 Elect Director Patricia A. Woertz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ASHLAND INC. Ticker: ASH Security ID: 044209104 Meeting Date: JAN 31, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brendan M. Cummins For For Management 1.2 Elect Director Mark C. Rohr For For Management 1.3 Elect Director Janice J. Teal For For Management 1.4 Elect Director Michael J. Ward For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder ASSURANT, INC. Ticker: AIZ Security ID: 04621X108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Elaine D. Rosen For For Management 1b Elect Director Howard L. Carver For For Management 1c Elect Director Juan N. Cento For For Management 1d Elect Director Elyse Douglas For For Management 1e Elect Director Lawrence V. Jackson For For Management 1f Elect Director David B. Kelso For For Management 1g Elect Director Charles J. Koch For For Management 1h Elect Director Jean-Paul L. Montupet For For Management 1i Elect Director Robert B. Pollock For For Management 1j Elect Director Paul J. Reilly For For Management 1k Elect Director Robert W. Stein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Gilbert F. Amelio For For Management 1.3 Elect Director Reuben V. Anderson For For Management 1.4 Elect Director James H. Blanchard For For Management 1.5 Elect Director Jaime Chico Pardo For For Management 1.6 Elect Director Scott T. Ford For For Management 1.7 Elect Director James P. Kelly For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Michael B. McCallister For For Management 1.10 Elect Director John B. McCoy For For Management 1.11 Elect Director Joyce M. Roche For For Management 1.12 Elect Director Matthew K. Rose For For Management 1.13 Elect Director Laura D'Andrea Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Stock Purchase and Deferral Plan For For Management 5 Report on Political Contributions Against Against Shareholder 6 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 7 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 8 Require Independent Board Chairman Against Against Shareholder AUTOZONE, INC. Ticker: AZO Security ID: 053332102 Meeting Date: DEC 12, 2012 Meeting Type: Annual Record Date: OCT 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sue E. Gove For For Management 1.2 Elect Director Earl G. Graves, Jr. For For Management 1.3 Elect Director Enderson Guimaraes For For Management 1.4 Elect Director J. R. Hyde, III For For Management 1.5 Elect Director W. Andrew McKenna For For Management 1.6 Elect Director George R. Mrkonic, Jr. For For Management 1.7 Elect Director Luis P. Nieto For For Management 1.8 Elect Director William C. Rhodes, III For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BALLY TECHNOLOGIES, INC. Ticker: BYI Security ID: 05874B107 Meeting Date: DEC 04, 2012 Meeting Type: Annual Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Andrew McKenna For For Management 1.2 Elect Director David Robbins For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sharon L. Allen For For Management 1.2 Elect Director Susan S. Bies For For Management 1.3 Elect Director Jack O. Bovender, Jr. For For Management 1.4 Elect Director Frank P. Bramble, Sr. For For Management 1.5 Elect Director Arnold W. Donald For For Management 1.6 Elect Director Charles K. Gifford For For Management 1.7 Elect Director Charles O. Holliday, Jr. For For Management 1.8 Elect Director Linda P. Hudson For For Management 1.9 Elect Director Monica C. Lozano For For Management 1.10 Elect Director Thomas J. May For For Management 1.11 Elect Director Brian T. Moynihan For For Management 1.12 Elect Director Lionel L. Nowell, III For For Management 1.13 Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Against Shareholder 5 Adopt Proxy Access Right Against Against Shareholder 6 Amend Bylaw to Limit Multiple Board Against Against Shareholder Service 7 Report on Feasibility of Prohibiting Against Against Shareholder Political Contributions 8 Review Fair Housing and Fair Lending Against Against Shareholder Compliance BANK OF HAWAII CORPORATION Ticker: BOH Security ID: 062540109 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director S. Haunani Apoliona For For Management 1.2 Elect Director Mary G.F. Bitterman For For Management 1.3 Elect Director Mark A. Burak For For Management 1.4 Elect Director Michael J. Chun For For Management 1.5 Elect Director Clinton R. Churchill For For Management 1.6 Elect Director David A. Heenan For For Management 1.7 Elect Director Peter S. Ho For For Management 1.8 Elect Director Robert Huret For For Management 1.9 Elect Director Kent T. Lucien For For Management 1.10 Elect Director Martin A. Stein For For Management 1.11 Elect Director Donald M. Takaki For For Management 1.12 Elect Director Barbara J. Tanabe For For Management 1.13 Elect Director Raymond P. Vara, Jr. For For Management 1.14 Elect Director Robert W. Wo For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BAXTER INTERNATIONAL INC. Ticker: BAX Security ID: 071813109 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Thomas F. Chen For For Management 1b Elect Director Blake E. Devitt For For Management 1c Elect Director John D. Forsyth For For Management 1d Elect Director Gail D. Fosler For For Management 1e Elect Director Carole J. Shapazian For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Provide Right to Call Special Meeting For For Management BELDEN INC. Ticker: BDC Security ID: 077454106 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Aldrich For For Management 1.2 Elect Director Lance C. Balk For For Management 1.3 Elect Director Judy L. Brown For For Management 1.4 Elect Director Bryan C. Cressey For For Management 1.5 Elect Director Glenn Kalnasy For For Management 1.6 Elect Director George Minnich For For Management 1.7 Elect Director John M. Monter For For Management 1.8 Elect Director John S. Stroup For For Management 1.9 Elect Director Dean Yoost For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Lamberto Andreotti For For Management 1B Elect Director Lewis B. Campbell For For Management 1C Elect Director James M. Cornelius For For Management 1D Elect Director Laurie H. Glimcher For For Management 1E Elect Director Michael Grobstein For For Management 1F Elect Director Alan J. Lacy For For Management 1G Elect Director Vicki L. Sato For For Management 1H Elect Director Elliott Sigal For For Management 1I Elect Director Gerald L. Storch For For Management 1J Elect Director Togo D. West, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CAPITAL ONE FINANCIAL CORPORATION Ticker: COF Security ID: 14040H105 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard D. Fairbank For For Management 1b Elect Director W. Ronald Dietz For For Management 1c Elect Director Lewis Hay, III For For Management 1d Elect Director Benjamin P. Jenkins, III For For Management 1e Elect Director Peter E. Raskind For For Management 1f Elect Director Mayo A. Shattuck, III For For Management 1g Elect Director Bradford H. Warner For For Management 1h Elect Director Catherine G. West For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4a Reduce Supermajority Vote Requirement For For Management 4b Reduce Supermajority Vote Requirement For For Management 4c Reduce Supermajority Vote Requirement For For Management CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 02, 2012 Meeting Type: Annual Record Date: SEP 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Colleen F. Arnold For For Management 1.2 Elect Director George S. Barrett For For Management 1.3 Elect Director Glenn A. Britt For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Calvin Darden For For Management 1.6 Elect Director Bruce L. Downey For For Management 1.7 Elect Director John F. Finn For For Management 1.8 Elect Director Clayton M. Jones For For Management 1.9 Elect Director Gregory B. Kenny For For Management 1.10 Elect Director David P. King For For Management 1.11 Elect Director Richard C. Notebaert For For Management 1.12 Elect Director Jean G. Spaulding For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder CENTERPOINT ENERGY, INC. Ticker: CNP Security ID: 15189T107 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Milton Carroll For For Management 1b Elect Director Michael P. Johnson For For Management 1c Elect Director Janiece M. Longoria For For Management 1d Elect Director David M. McClanahan For For Management 1e Elect Director Susan O. Rheney For For Management 1f Elect Director R. A. Walker For For Management 1g Elect Director Peter S. Wareing For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2a Elect Director Robert C. Arzbaecher For For Management 2b Elect Director Stephen J. Hagge For For Management 2c Elect Director Edward A. Schmitt For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity 7 Report on Political Contributions Against Against Shareholder 8 Report on Sustainability Against Against Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director George L. Kirkland For For Management 1f Elect Director Charles W. Moorman, IV For For Management 1g Elect Director Kevin W. Sharer For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Carl Ware For For Management 1k Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 6 Report on Offshore Oil Wells and Spill Against Against Shareholder Mitigation Measures 7 Report on Financial Risks of Climate Against Against Shareholder Change 8 Report on Lobbying Payments and Policy Against Against Shareholder 9 Prohibit Political Contributions Against Against Shareholder 10 Provide for Cumulative Voting Against For Shareholder 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Require Director Nominee with Against Against Shareholder Environmental Expertise 13 Adopt Guidelines for Country Selection Against Against Shareholder CHICO'S FAS, INC. Ticker: CHS Security ID: 168615102 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Verna K. Gibson For For Management 1.2 Elect Director David F. Dyer For For Management 1.3 Elect Director Janice L. Fields For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director M. Michele Burns For For Management 1d Elect Director Michael D. Capellas For For Management 1e Elect Director Larry R. Carter For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Richard M. Kovacevich For For Management 1k Elect Director Roderick C. McGeary For For Management 1l Elect Director Arun Sarin For For Management 1m Elect Director Steven M. West For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Eliminating Conflict Against Against Shareholder Minerals from Supply Chain CITIGROUP INC. Ticker: C Security ID: 172967424 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael L. Corbat For For Management 1b Elect Director Franz B. Humer For For Management 1c Elect Director Robert L. Joss For For Management 1d Elect Director Michael E. O'Neill For For Management 1e Elect Director Judith Rodin For For Management 1f Elect Director Robert L. Ryan For For Management 1g Elect Director Anthony M. Santomero For For Management 1h Elect Director Joan E. Spero For For Management 1i Elect Director Diana L. Taylor For For Management 1j Elect Director William S. Thompson, Jr. For For Management 1k Elect Director Ernesto Zedillo Ponce For For Management de Leon 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Amend Indemnifications Provisions Against Against Shareholder COACH, INC. Ticker: COH Security ID: 189754104 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lew Frankfort For For Management 1.2 Elect Director Susan Kropf For For Management 1.3 Elect Director Gary Loveman For For Management 1.4 Elect Director Ivan Menezes For For Management 1.5 Elect Director Irene Miller For For Management 1.6 Elect Director Michael Murphy For For Management 1.7 Elect Director Stephanie Tilenius For For Management 1.8 Elect Director Jide Zeitlin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: 194162103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nikesh Arora For For Management 1b Elect Director John T. Cahill For For Management 1c Elect Director Ian Cook For For Management 1d Elect Director Helene D. Gayle For For Management 1e Elect Director Ellen M. Hancock For For Management 1f Elect Director Joseph Jimenez For For Management 1g Elect Director Richard J. Kogan For For Management 1h Elect Director Delano E. Lewis For For Management 1i Elect Director J. Pedro Reinhard For For Management 1j Elect Director Stephen I. Sadove For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Adopt Share Retention Policy For Against Against Shareholder Senior Executives COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Joseph J. Collins For For Management 1.4 Elect Director J. Michael Cook For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director Brian L. Roberts For For Management 1.9 Elect Director Ralph J. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For For Management 2 Ratify Auditors For For Management 3 Pro-rata Vesting of Equity Awards Against For Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share CONAGRA FOODS, INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 21, 2012 Meeting Type: Annual Record Date: JUL 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mogens C. Bay For For Management 1.2 Elect Director Stephen G. Butler For For Management 1.3 Elect Director Steven F. Goldstone For For Management 1.4 Elect Director Joie A. Gregor For For Management 1.5 Elect Director Rajive Johri For For Management 1.6 Elect Director W.G. Jurgensen For For Management 1.7 Elect Director Richard H. Lenny For For Management 1.8 Elect Director Ruth Ann Marshall For For Management 1.9 Elect Director Gary M. Rodkin For For Management 1.10 Elect Director Andrew J. Schindler For For Management 1.11 Elect Director Kenneth E. Stinson For For Management 2 Ratification Of The Appointment Of For For Management Independent Auditor 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director James E. Copeland, Jr. For For Management 1d Elect Director Jody L. Freeman For For Management 1e Elect Director Gay Huey Evans For For Management 1f Elect Director Ryan M. Lance For For Management 1g Elect Director Mohd H. Marican For For Management 1h Elect Director Robert A. Niblock For For Management 1i Elect Director Harald J. Norvik For For Management 1j Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity COVIDIEN PLC Ticker: COV Security ID: G2554F113 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jose E. Almeida For For Management 1b Elect Director Joy A. Amundson For For Management 1c Elect Director Craig Arnold For For Management 1d Elect Director Robert H. Brust For For Management 1e Elect Director John M. Connors, Jr. For For Management 1f Elect Director Christopher J. Coughlin For For Management 1g Elect Director Randall J. Hogan, III For For Management 1h Elect Director Martin D. Madaus For For Management 1i Elect Director Dennis H. Reilley For For Management 1j Elect Director Joseph A. Zaccagnino For For Management 2 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Authorize Open-Market Purchases of For For Management Ordinary Shares 6 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares 7 Amend Articles of Association to For For Management expand the authority to execute instruments of transfer 8 Approve Creation of Distributable For For Management Reserves CSX CORPORATION Ticker: CSX Security ID: 126408103 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Donna M. Alvarado For For Management 1b Elect Director John B. Breaux For For Management 1c Elect Director Pamela L. Carter For For Management 1d Elect Director Steven T. Halverson For For Management 1e Elect Director Edward J. Kelly, III For For Management 1f Elect Director Gilbert H. Lamphere For For Management 1g Elect Director John D. McPherson For For Management 1h Elect Director Timothy T. O'Toole For For Management 1i Elect Director David M. Ratcliffe For For Management 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Michael J. Ward For For Management 1l Elect Director J.C. Watts, Jr. For For Management 1m Elect Director J. Steven Whisler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director William I. Miller For For Management 3 Elect Director Alexis M. Herman For For Management 4 Elect Director Georgia R. Nelson For For Management 5 Elect Director Carl Ware For For Management 6 Elect Director Robert K. Herdman For For Management 7 Elect Director Robert J. Bernhard For For Management 8 Elect Director Franklin R. Chang Diaz For For Management 9 Elect Director Stephen B. Dobbs For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management 12 Require Independent Board Chairman Against Against Shareholder DILLARD'S, INC. Ticker: DDS Security ID: 254067101 Meeting Date: MAY 18, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Frank R. Mori For For Management 1b Elect Director Reynie Rutledge For For Management 1c Elect Director J.C. Watts, Jr. For For Management 1d Elect Director Nick White For For Management 2 Ratify Auditors For For Management DISCOVER FINANCIAL SERVICES Ticker: DFS Security ID: 254709108 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Aronin For For Management 1.2 Elect Director Mary K. Bush For For Management 1.3 Elect Director Gregory C. Case For For Management 1.4 Elect Director Cynthia A. Glassman For For Management 1.5 Elect Director Richard H. Lenny For For Management 1.6 Elect Director Thomas G. Maheras For For Management 1.7 Elect Director Michael H. Moskow For For Management 1.8 Elect Director David W. Nelms For For Management 1.9 Elect Director E. Follin Smith For For Management 1.10 Elect Director Mark A. Thierer For For Management 1.11 Elect Director Lawrence A. Weinbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DOVER CORPORATION Ticker: DOV Security ID: 260003108 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David H. Benson For For Management 1b Elect Director Robert W. Cremin For For Management 1c Elect Director Jean-Pierre M. Ergas For For Management 1d Elect Director Peter T. Francis For For Management 1e Elect Director Kristiane C. Graham For For Management 1f Elect Director M.F. Johnston For For Management 1g Elect Director Robert A. Livingston For For Management 1h Elect Director Richard K. Lochridge For For Management 1i Elect Director Bernard G. Rethore For For Management 1j Elect Director Michael B. Stubbs For For Management 1k Elect Director Stephen M. Todd For For Management 1l Elect Director Stephen K. Wagner For For Management 1m Elect Director Mary A. Winston For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Reduce Supermajority Vote Requirement Against For Shareholder DR PEPPER SNAPPLE GROUP, INC. Ticker: DPS Security ID: 26138E109 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Adams For For Management 1.2 Elect Director Ronald G. Rogers For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management DTE ENERGY COMPANY Ticker: DTE Security ID: 233331107 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerard M. Anderson For For Management 1.2 Elect Director David A. Brandon For For Management 1.3 Elect Director Charles G. McClure, Jr. For For Management 1.4 Elect Director Gail J. McGovern For For Management 1.5 Elect Director James B. Nicholson For For Management 1.6 Elect Director Charles W. Pryor, Jr. For For Management 1.7 Elect Director Ruth G. Shaw For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against Against Shareholder E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lamberto Andreotti For For Management 1b Elect Director Richard H. Brown For For Management 1c Elect Director Robert A. Brown For For Management 1d Elect Director Bertrand P. Collomb For For Management 1e Elect Director Curtis J. Crawford For For Management 1f Elect Director Alexander M. Cutler For For Management 1g Elect Director Eleuthere I. Du Pont For For Management 1h Elect Director Marillyn A. Hewson For For Management 1i Elect Director Lois D. Juliber For For Management 1j Elect Director Ellen J. Kullman For For Management 1k Elect Director Lee M. Thomas For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Report on Genetically Engineered Seed Against Against Shareholder 7 Report on Pay Disparity Against Against Shareholder EASTMAN CHEMICAL COMPANY Ticker: EMN Security ID: 277432100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary E. Anderson For For Management 1.2 Elect Director Brett D. Begemann For For Management 1.3 Elect Director Stephen R. Demeritt For For Management 1.4 Elect Director Robert M. Hernandez For For Management 1.5 Elect Director Julie F. Holder For For Management 1.6 Elect Director Renee J. Hornbaker For For Management 1.7 Elect Director Lewis M. Kling For For Management 1.8 Elect Director David W. Raisbeck For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David M. Moffett For For Management 1b Elect Director Richard T. Schlosberg, For For Management III 1c Elect Director Thomas J. Tierney For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Report on Lobbying Payments and Policy Against Against Shareholder 4 Report on Privacy and Data Security Against Against Shareholder 5 Ratify Auditors For For Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director Edmund F. Kelly For For Management 1g Elect Director Judith A. Miscik For For Management 1h Elect Director Windle B. Priem For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent For For Management 7 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions EMCOR GROUP, INC. Ticker: EME Security ID: 29084Q100 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen W. Bershad For For Management 1.2 Elect Director David A.B. Brown For For Management 1.3 Elect Director Larry J. Bump For For Management 1.4 Elect Director Albert Fried, Jr. For For Management 1.5 Elect Director Anthony J. Guzzi For For Management 1.6 Elect Director Richard F. Hamm, Jr. For For Management 1.7 Elect Director David H. Laidley For For Management 1.8 Elect Director Frank T. MacInnis For For Management 1.9 Elect Director Jerry E. Ryan For For Management 1.10 Elect Director Michael T. Yonker For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 05, 2013 Meeting Type: Annual Record Date: NOV 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. A. H. Boersig For For Management 1.2 Elect Director J. B. Bolten For For Management 1.3 Elect Director M. S. Levatich For For Management 1.4 Elect Director R. L. Stephenson For For Management 1.5 Elect Director A.A. Busch, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Management 5 Report on Sustainability Against Against Shareholder EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George (Skip) Battle For For Management 1.2 Elect Director Pamela L. Coe For Withhold Management 1.3 Elect Director Barry Diller For Withhold Management 1.4 Elect Director Jonathan L. Dolgen For Withhold Management 1.5 Elect Director Craig A. Jacobson For Withhold Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For Withhold Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Samuel K. Skinner For For Management 1l Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director U.M. Burns For For Management 1.4 Elect Director L.R. Faulkner For For Management 1.5 Elect Director J.S. Fishman For For Management 1.6 Elect Director H.H. Fore For For Management 1.7 Elect Director K.C. Frazier For For Management 1.8 Elect Director W.W. George For For Management 1.9 Elect Director S.J. Palmisano For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.W. Tillerson For For Management 1.12 Elect Director W.C. Weldon For For Management 1.13 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Limit Directors to a Maximum of Three Against Against Shareholder Board Memberships in Companies with Sales over $500 Million Annually 7 Report on Lobbying Payments and Policy Against Against Shareholder 8 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions 9 Adopt Sexual Orientation Anti-bias Against Against Shareholder Policy 10 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FIRSTENERGY CORP. Ticker: FE Security ID: 337932107 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul T. Addison For For Management 1.2 Elect Director Anthony J. Alexander For For Management 1.3 Elect Director Michael J. Anderson For For Management 1.4 Elect Director Carol A. Cartwright For For Management 1.5 Elect Director William T. Cottle For For Management 1.6 Elect Director Robert B. Heisler, Jr. For Withhold Management 1.7 Elect Director Julia L. Johnson For For Management 1.8 Elect Director Ted J. Kleisner For Withhold Management 1.9 Elect Director Donald T. Misheff For For Management 1.10 Elect Director Ernest J. Novak, Jr. For For Management 1.11 Elect Director Christopher D. Pappas For Withhold Management 1.12 Elect Director Catherine A. Rein For Withhold Management 1.13 Elect Director George M. Smart For For Management 1.14 Elect Director Wes M. Taylor For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Reduce Supermajority Vote Requirement For For Management 5 Cease CEO Compensation Benchmarking Against Against Shareholder Policy 6 Submit SERP to Shareholder Vote Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Require a Majority Vote for the Against For Shareholder Election of Directors 9 Provide Right to Act by Written Consent Against For Shareholder FLUOR CORPORATION Ticker: FLR Security ID: 343412102 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Peter K. Barker For Against Management 1B Elect Director Alan M. Bennett For For Management 1C Elect Director Rosemary T. Berkery For Against Management 1D Elect Director James T. Hackett For For Management 1E Elect Director Kent Kresa For For Management 1F Elect Director Dean R. O'Hare For For Management 1G Elect Director Armando J. Olivera For For Management 1H Elect Director David T. Seaton For For Management 1I Elect Director Nader H. Sultan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management FORD MOTOR COMPANY Ticker: F Security ID: 345370860 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen G. Butler For For Management 1.2 Elect Director Kimberly A. Casiano For For Management 1.3 Elect Director Anthony F. Earley, Jr. For For Management 1.4 Elect Director Edsel B. Ford II For For Management 1.5 Elect Director William Clay Ford, Jr. For For Management 1.6 Elect Director Richard A. Gephardt For For Management 1.7 Elect Director James H. Hance, Jr. For For Management 1.8 Elect Director William W. Helman IV For For Management 1.9 Elect Director Jon M. Huntsman, Jr. For For Management 1.10 Elect Director Richard A. Manoogian For Against Management 1.11 Elect Director Ellen R. Marram For For Management 1.12 Elect Director Alan Mulally For For Management 1.13 Elect Director Homer A. Neal For For Management 1.14 Elect Director Gerald L. Shaheen For For Management 1.15 Elect Director John L. Thornton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For Against Management 5 Amend Omnibus Stock Plan For Against Management 6 Approval of Tax Benefits Preservation For For Management Plan 7 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 8 Amend Bylaws Call Special Meetings Against For Shareholder FOSTER WHEELER AG Ticker: FWLT Security ID: H27178104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Steven J. Demetriou as Director For For Management 1.2 Elect John M. Malcolm as Director For For Management 1.3 Elect Stephanie S. Newby as Director For For Management 2 Ratify PricewaterhouseCoopers AG as For For Management Auditors 3 Ratify BDO AG as Special Auditor For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Independent Registered Public Accounting Firm 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Accept Financial Statements and For For Management Statutory Reports 7 Approve Discharge of Board and Senior For For Management Management 8 Approve CHF 1.56 Million Ordinary For For Management Capital Increase 9 Approve CHF 12,778,287 Reduction in For For Management Share Capital via Cancellation of Repurchased Shares 10 Amend Omnibus Stock Plan For Against Management 11 Broadridge note: IN THE EVENT For Abstain Management COUNTERPROPOSALS, ALTERATIONS OR AMENDMENTS OF THE AGENDA ITEMS OR OTHER MATTERS ARE RAISED AT THE EXTRAORDINARY GENERAL MEETING, I INSTRUCT THE APPOINTED PROXIES TO VOTE AS FOLLOWS GANNETT CO., INC. Ticker: GCI Security ID: 364730101 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John E. Cody For For Management 1b Elect Director Howard D. Elias For For Management 1c Elect Director John Jeffry Louis For For Management 1d Elect Director Marjorie Magner For For Management 1e Elect Director Gracia C. Martore For For Management 1f Elect Director Scott K. McCune For For Management 1g Elect Director Duncan M. McFarland For For Management 1h Elect Director Susan Ness For For Management 1i Elect Director Neal Shapiro For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Double Trigger on Equity Plans Against For Shareholder GENERAL DYNAMICS CORPORATION Ticker: GD Security ID: 369550108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary T. Barra For For Management 1.2 Elect Director Nicholas D. Chabraja For For Management 1.3 Elect Director James S. Crown For For Management 1.4 Elect Director William P. Fricks For For Management 1.5 Elect Director Paul G. Kaminski For For Management 1.6 Elect Director John M. Keane For For Management 1.7 Elect Director Lester L. Lyles For For Management 1.8 Elect Director Phebe N. Novakovic For For Management 1.9 Elect Director William A. Osborn For For Management 1.10 Elect Director Robert Walmsley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Review and Assess Human Rights Policy Against For Shareholder GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director John J. Brennan For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director Francisco D'Souza For For Management 5 Elect Director Marijn E. Dekkers For For Management 6 Elect Director Ann M. Fudge For For Management 7 Elect Director Susan Hockfield For For Management 8 Elect Director Jeffrey R. Immelt For For Management 9 Elect Director Andrea Jung For For Management 10 Elect Director Robert W. Lane For For Management 11 Elect Director Ralph S. Larsen For For Management 12 Elect Director Rochelle B. Lazarus For For Management 13 Elect Director James J. Mulva For For Management 14 Elect Director Mary L. Schapiro For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director James S. Tisch For For Management 17 Elect Director Douglas A. Warner, III For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Ratify Auditors For For Management 20 Cessation of All Stock Options and Against Against Shareholder Bonuses 21 Establish Term Limits for Directors Against Against Shareholder 22 Require Independent Board Chairman Against Against Shareholder 23 Provide Right to Act by Written Consent Against Against Shareholder 24 Stock Retention/Holding Period Against Against Shareholder 25 Require More Director Nominations Than Against Against Shareholder Open Seats GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Cogan For For Management 1.2 Elect Director Etienne F. Davignon For For Management 1.3 Elect Director Carla A. Hills For For Management 1.4 Elect Director Kevin E. Lofton For For Management 1.5 Elect Director John W. Madigan For For Management 1.6 Elect Director John C. Martin For For Management 1.7 Elect Director Nicholas G. Moore For For Management 1.8 Elect Director Richard J. Whitley For For Management 1.9 Elect Director Gayle E. Wilson For For Management 1.10 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Increase Authorized Common Stock For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Require Independent Board Chairman Against Against Shareholder 7 Provide Right to Act by Written Consent Against For Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against Against Shareholder 6 Adopt Policy on Succession Planning Against Against Shareholder H. J. HEINZ COMPANY Ticker: HNZ Security ID: 423074103 Meeting Date: AUG 28, 2012 Meeting Type: Annual Record Date: JUN 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W.R. Johnson For For Management 2 Elect Director C.E. Bunch For For Management 3 Elect Director L.S. Coleman, Jr. For For Management 4 Elect Director J.G. Drosdick For For Management 5 Elect Director E.E. Holiday For For Management 6 Elect Director C. Kendle For For Management 7 Elect Director D.R. O'Hare For For Management 8 Elect Director N. Peltz For For Management 9 Elect Director D.H. Reilley For For Management 10 Elect Director L.C. Swann For For Management 11 Elect Director T.J. Usher For For Management 12 Elect Director M.F. Weinstein For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For For Management 15 Amend Omnibus Stock Plan For For Management 16 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation HALLIBURTON COMPANY Ticker: HAL Security ID: 406216101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan M. Bennett For For Management 1.2 Elect Director James R. Boyd For For Management 1.3 Elect Director Milton Carroll For For Management 1.4 Elect Director Nance K. Dicciani For For Management 1.5 Elect Director Murry S. Gerber For For Management 1.6 Elect Director Jose C. Grubisich For For Management 1.7 Elect Director Abdallah S. Jum'ah For For Management 1.8 Elect Director David J. Lesar For For Management 1.9 Elect Director Robert A. Malone For For Management 1.10 Elect Director J. Landis Martin For For Management 1.11 Elect Director Debra L. Reed For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Report on Human Rights Risk Assessment Against For Shareholder Process HASBRO, INC. Ticker: HAS Security ID: 418056107 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Alan R. Batkin For For Management 1.3 Elect Director Frank J. Biondi, Jr. For For Management 1.4 Elect Director Kenneth A. Bronfin For For Management 1.5 Elect Director John M. Connors, Jr. For For Management 1.6 Elect Director Michael W. O. Garrett For For Management 1.7 Elect Director Lisa Gersh For For Management 1.8 Elect Director Brian D. Goldner For For Management 1.9 Elect Director Jack M. Greenberg For For Management 1.10 Elect Director Alan G. Hassenfeld For For Management 1.11 Elect Director Tracy A. Leinbach For For Management 1.12 Elect Director Edward M. Philip For For Management 1.13 Elect Director Alfred J. Verrecchia For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Require Suppliers to Publish Against Against Shareholder Sustainability Report HESS CORPORATION Ticker: HES Security ID: 42809H107 Meeting Date: MAY 16, 2013 Meeting Type: Proxy Contest Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director J. Krenicki For Did Not Vote Management 1.2 Elect Director K. Meyers For Did Not Vote Management 1.3 Elect Director Fredric G. Reynolds For Did Not Vote Management 1.4 Elect Director William G. Schrader For Did Not Vote Management 1.5 Director Mark Williams For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Declassify the Board of Directors For Did Not Vote Management 5 Require Independent Board Chairman Against Did Not Vote Shareholder 6 Reduce Supermajority Vote Requirement Against Did Not Vote Shareholder 7 Report on Political Contributions Against Did Not Vote Shareholder 8 Repeal Any Bylaws Amendments Adopted Against Did Not Vote Shareholder subsequent to February 2, 2011 # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Green Card) None 1.1 Elect Director Rodney F. Chase For For Shareholder 1.2 Elect Director Harvey Golub For For Shareholder 1.3 Elect Director Karl F. Kurz For For Shareholder 1.4 Elect Director David McManus For For Shareholder 1.5 Elect Director Marshall D. Smith For For Shareholder 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Against Against Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Require Independent Board Chairman For For Shareholder 6 Reduce Supermajority Vote Requirement For For Shareholder 7 Report on Political Contributions For For Shareholder 8 Repeal Any Bylaws Amendments Adopted For For Shareholder subsequent to February 2, 2011 HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Shumeet Banerji For For Management 1.3 Elect Director Rajiv L. Gupta For For Management 1.4 Elect Director John H. Hammergren For For Management 1.5 Elect Director Raymond J. Lane For For Management 1.6 Elect Director Ann M. Livermore For For Management 1.7 Elect Director Gary M. Reiner For For Management 1.8 Elect Director Patricia F. Russo For For Management 1.9 Elect Director G. Kennedy Thompson For For Management 1.10 Elect Director Margaret C. Whitman For For Management 1.11 Elect Director Ralph V. Whitworth For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Proxy Access Right For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Establish Environmental/Social Issue Against Against Shareholder Board Committee 7 Amend Human Rights Policies Against Against Shareholder 8 Stock Retention/Holding Period Against Against Shareholder HOLLYFRONTIER CORPORATION Ticker: HFC Security ID: 436106108 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas Y. Bech For For Management 1b Elect Director Buford P. Berry For For Management 1c Elect Director Leldon E. Echols For For Management 1d Elect Director R. Kevin Hardage For For Management 1e Elect Director Michael C. Jennings For For Management 1f Elect Director Robert J. Kostelnik For For Management 1g Elect Director James H. Lee For For Management 1h Elect Director Robert G. McKenzie For For Management 1i Elect Director Franklin Myers For For Management 1j Elect Director Michael E. Rose For For Management 1k Elect Director Tommy A. Valenta For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 22, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Gordon M. Bethune For For Management 1B Elect Director Kevin Burke For For Management 1C Elect Director Jaime Chico Pardo For For Management 1D Elect Director David M. Cote For For Management 1E Elect Director D. Scott Davis For For Management 1F Elect Director Linnet F. Deily For For Management 1G Elect Director Judd Gregg For For Management 1H Elect Director Clive Hollick For For Management 1I Elect Director Grace D. Lieblein For For Management 1J Elect Director George Paz For For Management 1K Elect Director Bradley T. Sheares For For Management 1L Elect Director Robin L. Washington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against For Shareholder HOSPIRA, INC. Ticker: HSP Security ID: 441060100 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Connie R. Curran For For Management 1b Elect Director William G. Dempsey For For Management 1c Elect Director Dennis M. Fenton For For Management 1d Elect Director Heino von Prondzynski For For Management 1e Elect Director Mark F. Wheeler For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Andy D. Bryant For For Management 1c Elect Director Susan L. Decker For For Management 1d Elect Director John J. Donahoe For For Management 1e Elect Director Reed E. Hundt For For Management 1f Elect Director James D. Plummer For For Management 1g Elect Director David S. Pottruck For For Management 1h Elect Director Frank D. Yeary For For Management 1i Elect Director David B. Yoffie For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Stock Retention/Holding Period Against Against Shareholder INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David J. Bronczek For For Management 1b Elect Director Ahmet C. Dorduncu For For Management 1c Elect Director John V. Faraci For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Stacey J. Mobley For For Management 1f Elect Director Joan E. Spero For For Management 1g Elect Director John L. Townsend, III For For Management 1h Elect Director John F. Turner For For Management 1i Elect Director William G. Walter For For Management 1j Elect Director J. Steven Whisler For For Management 2 Ratify Auditors For For Management 3 Provide Right to Act by Written Consent For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Pro-rata Vesting of Equity Plans Against For Shareholder JABIL CIRCUIT, INC. Ticker: JBL Security ID: 466313103 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martha F. Brooks For For Management 1.2 Elect Director Mel S. Lavitt For For Management 1.3 Elect Director Timothy L. Main For For Management 1.4 Elect Director Mark T. Mondello For For Management 1.5 Elect Director Lawrence J. Murphy For For Management 1.6 Elect Director Frank A. Newman For For Management 1.7 Elect Director Steven A. Raymund For For Management 1.8 Elect Director Thomas A. Sansone For For Management 1.9 Elect Director David M. Stout For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Other Business For Against Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Ian E.L. Davis For For Management 1.4 Elect Director Alex Gorsky For For Management 1.5 Elect Director Michael M.E. Johns For For Management 1.6 Elect Director Susan L. Lindquist For For Management 1.7 Elect Director Anne M. Mulcahy For For Management 1.8 Elect Director Leo F. Mullin For For Management 1.9 Elect Director William D. Perez For For Management 1.10 Elect Director Charles Prince For For Management 1.11 Elect Director A. Eugene Washington For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values 6 Require Independent Board Chairman Against Against Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James A. Bell For For Management 1b Elect Director Crandall C.Bowles For For Management 1c Elect Director Stephen B. Burke For For Management 1d Elect Director David M. Cote For For Management 1e Elect Director James S. Crown For Against Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Ellen V. Futter For Against Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 9 Report on Lobbying Payments and Policy Against Against Shareholder KIMBERLY-CLARK CORPORATION Ticker: KMB Security ID: 494368103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John R. Alm For For Management 1.2 Elect Director John F. Bergstrom For For Management 1.3 Elect Director Abelardo E. Bru For For Management 1.4 Elect Director Robert W. Decherd For For Management 1.5 Elect Director Thomas J. Falk For For Management 1.6 Elect Director Fabian T. Garcia For For Management 1.7 Elect Director Mae C. Jemison For For Management 1.8 Elect Director James M. Jenness For For Management 1.9 Elect Director Nancy J. Karch For For Management 1.10 Elect Director Ian C. Read For For Management 1.11 Elect Director Linda Johnson Rice For For Management 1.12 Elect Director Marc J. Shapiro For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KNOLL, INC. Ticker: KNL Security ID: 498904200 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey A. Harris For For Management 1.2 Elect Director John F. Maypole For For Management 1.3 Elect Director Kathleen G. Bradley For Withhold Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KRAFT FOODS GROUP, INC. Ticker: KRFT Security ID: 50076Q106 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Abelardo E. Bru For For Management 1b Elect Director Jeanne P. Jackson For For Management 1c Elect Director E. Follin Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management 6 Label Products with GMO Ingredients Against Against Shareholder L BRANDS, INC. Ticker: LTD Security ID: 501797104 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis S. Hersch For For Management 1.2 Elect Director David T. Kollat For For Management 1.3 Elect Director William R. Loomis, Jr. For For Management 1.4 Elect Director Leslie H. Wexner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Pro-rata Vesting of Equity Plans Against Against Shareholder LEGG MASON, INC. Ticker: LM Security ID: 524901105 Meeting Date: JUL 24, 2012 Meeting Type: Annual Record Date: MAY 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert E. Angelica For For Management 1.2 Elect Director Barry W. Huff For For Management 1.3 Elect Director John E. Koerner, III For For Management 1.4 Elect Director Cheryl Gordon Krongard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management LOCKHEED MARTIN CORPORATION Ticker: LMT Security ID: 539830109 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nolan D. Archibald For For Management 1.2 Elect Director Rosalind G. Brewer For For Management 1.3 Elect Director David B. Burritt For For Management 1.4 Elect Director James O. Ellis, Jr. For For Management 1.5 Elect Director Thomas J. Falk For For Management 1.6 Elect Director Marillyn A. Hewson For For Management 1.7 Elect Director Gwendolyn S. King For For Management 1.8 Elect Director James M. Loy For For Management 1.9 Elect Director Douglas H. McCorkindale For For Management 1.10 Elect Director Joseph W. Ralston For For Management 1.11 Elect Director Anne Stevens For For Management 1.12 Elect Director Robert J. Stevens For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder LORILLARD, INC. Ticker: LO Security ID: 544147101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director Andrew H. Card, Jr. For For Management 2.2 Elect Director Virgis W. Colbert For For Management 2.3 Elect Director Richard W. Roedel For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Report on Lobbying Payments and Policy Against Against Shareholder LOWE'S COMPANIES, INC. Ticker: LOW Security ID: 548661107 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director David W. Bernauer For For Management 1.3 Elect Director Leonard L. Berry For For Management 1.4 Elect Director Peter C. Browning For For Management 1.5 Elect Director Richard W. Dreiling For For Management 1.6 Elect Director Dawn E. Hudson For For Management 1.7 Elect Director Robert L. Johnson For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Richard K. Lochridge For For Management 1.10 Elect Director Robert A. Niblock For For Management 1.11 Elect Director Eric C. Wisemen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder LYONDELLBASELL INDUSTRIES NV Ticker: LYB Security ID: N53745100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Aigrain For For Management 1.2 Elect Director Scott M. Kleinman For For Management 1.3 Elect Director Bruce A. Smith For For Management 2 Adopt Financial Statements and For For Management Statutory Reports 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7 Approve Remuneration of Supervisory For For Management Board 8 Approve Dividends of USD 4.20 Per Share For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Approve Cancellation of up to 10 For For Management Percent of Issued Share Capital in Treasury Account 12 Amend Articles of Association For For Management MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Deirdre P. Connelly For For Management 1c Elect Director Meyer Feldberg For For Management 1d Elect Director Sara Levinson For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Joyce M. Roche For For Management 1h Elect Director Paul C. Varga For For Management 1i Elect Director Craig E. Weatherup For For Management 1j Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 23, 2012 Meeting Type: Annual Record Date: JUN 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Victor J. Dzau For For Management 1.3 Elect Director Omar Ishrak For For Management 1.4 Elect Director Shirley Ann Jackson For For Management 1.5 Elect Director Michael O. Leavitt For For Management 1.6 Elect Director James T. Lenehan For For Management 1.7 Elect Director Denise M. O'Leary For For Management 1.8 Elect Director Kendall J. Powell For For Management 1.9 Elect Director Robert C. Pozen For For Management 1.10 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Adopt Proxy Access Right Against Against Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Kenneth C. Frazier For For Management 1d Elect Director Thomas H. Glocer For For Management 1e Elect Director William B. Harrison Jr. For For Management 1f Elect Director C. Robert Kidder For For Management 1g Elect Director Rochelle B. Lazarus For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Patricia F. Russo For For Management 1j Elect Director Craig B. Thompson For For Management 1k Elect Director Wendell P. Weeks For For Management 1l Elect Director Peter C. Wendell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Report on Charitable and Political Against Against Shareholder Contributions 7 Report on Lobbying Activities Against Against Shareholder METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard For For Management 1.2 Elect Director Steven A. Kandarian For For Management 1.3 Elect Director John M. Keane For For Management 1.4 Elect Director Alfred F. Kelly, Jr. For For Management 1.5 Elect Director James M. Kilts For For Management 1.6 Elect Director Catherine R. Kinney For For Management 1.7 Elect Director Hugh B. Price For For Management 1.8 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder MONDELEZ INTERNATIONAL, INC. Ticker: MDLZ Security ID: 609207105 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Lewis W.K. Booth For For Management 1c Elect Director Lois D. Juliber For For Management 1d Elect Director Mark D. Ketchum For For Management 1e Elect Director Jorge S. Mesquita For For Management 1f Elect Director Fredric G. Reynolds For For Management 1g Elect Director Irene B. Rosenfeld For For Management 1h Elect Director Patrick T. Siewert For For Management 1i Elect Director Ruth J. Simmons For For Management 1j Elect Director Ratan N. Tata For For Management 1k Elect Director Jean-Francois M. L. van For For Management Boxmeer 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 31, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Chicoine For For Management 1b Elect Director Arthur H. Harper For For Management 1c Elect Director Gwendolyn S. King For For Management 1d Elect Director Jon R. Moeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Risk of Genetically Against Against Shareholder Engineered Products MOTOROLA SOLUTIONS, INC. Ticker: MSI Security ID: 620076307 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory Q. Brown For For Management 1b Elect Director William J. Bratton For Against Management 1c Elect Director Kenneth C. Dahlberg For Against Management 1d Elect Director David W. Dorman For Against Management 1e Elect Director Michael V. Hayden For For Management 1f Elect Director Judy C. Lewent For For Management 1g Elect Director Anne R. Pramaggiore For For Management 1h Elect Director Samuel C. Scott, III For For Management 1i Elect Director Bradley E. Singer For For Management 1j Elect Director John A. White For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Encourage Suppliers to Produce Against Against Shareholder Sustainability Reports 5 Report on Political Contributions Against Against Shareholder MURPHY OIL CORPORATION Ticker: MUR Security ID: 626717102 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Frank W. Blue For For Management 1b Elect Director Steven A. Cosse For For Management 1c Elect Director Claiborne P. Deming For For Management 1d Elect Director Robert A. Hermes For For Management 1e Elect Director James V. Kelley For For Management 1f Elect Director Walentin Mirosh For For Management 1g Elect Director R. Madison Murphy For For Management 1h Elect Director J.W. Nolan For For Management 1i Elect Director Neal E. Schmale For For Management 1j Elect Director David J.H. Smith For For Management 1k Elect Director Caroline G. Theus For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Non-Employee Director Omnibus For For Management Stock Plan 4 Ratify Auditors For For Management NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: 637071101 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Merrill A. Miller, Jr. For For Management 1B Elect Director Greg L. Armstrong For For Management 1C Elect Director Ben A. Guill For For Management 1D Elect Director David D. Harrison For For Management 1E Elect Director Roger L. Jarvis For For Management 1F Elect Director Eric L. Mattson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management NORTHEAST UTILITIES Ticker: NU Security ID: 664397106 Meeting Date: OCT 31, 2012 Meeting Type: Annual Record Date: SEP 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Booth For For Management 1.2 Elect Director John S. Clarkeson For For Management 1.3 Elect Director Cotton M. Cleveland For For Management 1.4 Elect Director Sanford Cloud, Jr. For For Management 1.5 Elect Director James S. DiStasio For For Management 1.6 Elect Director Francis A. Doyle For For Management 1.7 Elect Director Charles K. Gifford For For Management 1.8 Elect Director Paul A. La Camera For For Management 1.9 Elect Director Kenneth R. Leibler For For Management 1.10 Elect Director Thomas J. May For For Management 1.11 Elect Director Charles W. Shivery For For Management 1.12 Elect Director William C. Van Faasen For For Management 1.13 Elect Director Frederica M. Williams For For Management 1.14 Elect Director Dennis R. Wraase For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management NORTHEAST UTILITIES Ticker: NU Security ID: 664397106 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Booth For For Management 1.2 Elect Director John S. Clarkeson For For Management 1.3 Elect Director Cotton M. Cleveland For For Management 1.4 Elect Director Sanford Cloud, Jr. For For Management 1.5 Elect Director James S. DiStasio For For Management 1.6 Elect Director Francis A. Doyle For For Management 1.7 Elect Director Charles K. Gifford For For Management 1.8 Elect Director Paul A. La Camera For For Management 1.9 Elect Director Kenneth R. Leibler For For Management 1.10 Elect Director Thomas J. May For For Management 1.11 Elect Director Charles W. Shivery For For Management 1.12 Elect Director William C. Van Faasen For For Management 1.13 Elect Director Frederica M. Williams For For Management 1.14 Elect Director Dennis R. Wraase For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley G. Bush For For Management 1.2 Elect Director Victor H. Fazio For For Management 1.3 Elect Director Donald E. Felsinger For For Management 1.4 Elect Director Stephen E. Frank For For Management 1.5 Elect Director Bruce S. Gordon For For Management 1.6 Elect Director Madeleine A. Kleiner For For Management 1.7 Elect Director Karl J. Krapek For For Management 1.8 Elect Director Richard B. Myers For For Management 1.9 Elect Director Aulana L. Peters For For Management 1.10 Elect Director Gary Roughead For For Management 1.11 Elect Director Thomas M. Schoewe For For Management 1.12 Elect Director Kevin W. Sharer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For Against Management 1.2 Elect Director Howard I. Atkins For Against Management 1.3 Elect Director Stephen I. Chazen For For Management 1.4 Elect Director Edward P. Djerejian For Against Management 1.5 Elect Director John E. Feick For For Management 1.6 Elect Director Margaret M. Foran For For Management 1.7 Elect Director Carlos M. Gutierrez For For Management 1.8 Elect Director Ray R. Irani For Against Management 1.9 Elect Director Avedick B. Poladian For Against Management 1.10 Elect Director Aziz D. Syriani For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder OMNICOM GROUP INC. Ticker: OMC Security ID: 681919106 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Wren For For Management 1.2 Elect Director Bruce Crawford For For Management 1.3 Elect Director Alan R. Batkin For For Management 1.4 Elect Director Mary C. Choksi For For Management 1.5 Elect Director Robert Charles Clark For For Management 1.6 Elect Director Leonard S. Coleman, Jr. For For Management 1.7 Elect Director Errol M. Cook For For Management 1.8 Elect Director Susan S. Denison For For Management 1.9 Elect Director Michael A. Henning For For Management 1.10 Elect Director John R. Murphy For For Management 1.11 Elect Director John R. Purcell For For Management 1.12 Elect Director Linda Johnson Rice For For Management 1.13 Elect Director Gary L. Roubos For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Prepare Employment Diversity Report Against Against Shareholder 6 Stock Retention Against Against Shareholder ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Stock For Against Management Option Plan 4 Ratify Auditors For For Management 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Retention Ratio for Against Against Shareholder Executives/Directors 8 Pro-rata Vesting of Equity Awards Against For Shareholder OSHKOSH CORPORATION Ticker: OSK Security ID: 688239201 Meeting Date: JAN 29, 2013 Meeting Type: Annual Record Date: NOV 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard M. Donnelly For For Management 1.2 Elect Director Michael W. Grebe For For Management 1.3 Elect Director Peter B. Hamilton For For Management 1.4 Elect Director Kathleen J. Hempel For For Management 1.5 Elect Director Leslie F. Kenne For For Management 1.6 Elect Director J. Peter Mosling, Jr. For For Management 1.7 Elect Director Stephen D. Newlin For For Management 1.8 Elect Director Craig P. Omtvedt For For Management 1.9 Elect Director Duncan J. Palmer For For Management 1.10 Elect Director John S. Shiely For For Management 1.11 Elect Director Richard G. Sim For For Management 1.12 Elect Director Charles L. Szews For For Management 1.13 Elect Director William S. Wallace For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Retention Ratio for Executives Against For Shareholder PATTERSON-UTI ENERGY, INC. Ticker: PTEN Security ID: 703481101 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark S. Siegel For For Management 1.2 Elect Director Kenneth N. Berns For For Management 1.3 Elect Director Charles O. Buckner For For Management 1.4 Elect Director Michael W. Conlon For For Management 1.5 Elect Director Curtis W. Huff For For Management 1.6 Elect Director Terry H. Hunt For For Management 1.7 Elect Director Cloyce A. Talbott For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PEABODY ENERGY CORPORATION Ticker: BTU Security ID: 704549104 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory H. Boyce For For Management 1.2 Elect Director William A. Coley For For Management 1.3 Elect Director William E. James For For Management 1.4 Elect Director Robert B. Karn, III For For Management 1.5 Elect Director Henry E. Lentz For For Management 1.6 Elect Director Robert A. Malone For For Management 1.7 Elect Director William C. Rusnack For For Management 1.8 Elect Director John F. Turner For For Management 1.9 Elect Director Sandra A. Van Trease For For Management 1.10 Elect Director Alan H. Washkowitz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shona L. Brown For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Ian M. Cook For For Management 1.4 Elect Director Dina Dublon For For Management 1.5 Elect Director Victor J. Dzau For For Management 1.6 Elect Director Ray L. Hunt For For Management 1.7 Elect Director Alberto Ibarguen For For Management 1.8 Elect Director Indra K. Nooyi For For Management 1.9 Elect Director Sharon Percy Rockefeller For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director Lloyd G. Trotter For For Management 1.12 Elect Director Daniel Vasella For For Management 1.13 Elect Director Alberto Weisser For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director W. Don Cornwell For For Management 1.4 Elect Director Frances D. Fergusson For For Management 1.5 Elect Director William H. Gray, III For For Management 1.6 Elect Director Helen H. Hobbs For For Management 1.7 Elect Director Constance J. Horner For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director George A. Lorch For For Management 1.10 Elect Director Suzanne Nora Johnson For For Management 1.11 Elect Director Ian C. Read For For Management 1.12 Elect Director Stephen W. Sanger For For Management 1.13 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Andre Calantzopoulos For For Management 1.4 Elect Director Louis C. Camilleri For For Management 1.5 Elect Director J. Dudley Fishburn For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Graham Mackay For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect DirectorLucio A. Noto For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Carlos Slim Helu For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James G. Berges For For Management 1.2 Elect Director John V. Faraci For For Management 1.3 Elect Director Victoria F. Haynes For For Management 1.4 Elect Director Martin H. Richenhagen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder PRICELINE.COM INCORPORATED Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tim Armstrong For For Management 1.2 Elect Director Howard W. Barker, Jr. For For Management 1.3 Elect Director Jeffery H. Boyd For For Management 1.4 Elect Director Jan L. Docter For For Management 1.5 Elect Director Jeffrey E. Epstein For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Nancy B. Peretsman For For Management 1.8 Elect Director Thomas E. Rothman For For Management 1.9 Elect Director Craig W. Rydin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Pro-rata Vesting of Equity Awards Against Against Shareholder PRINCIPAL FINANCIAL GROUP, INC. Ticker: PFG Security ID: 74251V102 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael T. Dan For For Management 1.2 Elect Director C. Daniel Gelatt For For Management 1.3 Elect Director Sandra L. Helton For For Management 1.4 Elect Director Larry D. Zimpleman For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Baltimore, Jr. For For Management 1.2 Elect Director Gordon M. Bethune For For Management 1.3 Elect Director Gaston Caperton For For Management 1.4 Elect Director Gilbert F. Casellas For For Management 1.5 Elect Director James G. Cullen For For Management 1.6 Elect Director William H. Gray, III For For Management 1.7 Elect Director Mark B. Grier For For Management 1.8 Elect Director Constance J. Horner For For Management 1.9 Elect Director Martina Hund-Mejean For For Management 1.10 Elect Director Karl J. Krapek For For Management 1.11 Elect Director Christine A. Poon For For Management 1.12 Elect Director John R. Strangfeld For For Management 1.13 Elect Director James A. Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against Against Shareholder PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Ticker: PEG Security ID: 744573106 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Albert R. Gamper, Jr. For For Management 1.2 Elect Director William V. Hickey For For Management 1.3 Elect Director Ralph Izzo For For Management 1.4 Elect Director Shirley Ann Jackson For For Management 1.5 Elect Director David Lilley For For Management 1.6 Elect Director Thomas A. Renyi For For Management 1.7 Elect Director Hak Cheol Shin For For Management 1.8 Elect Director Richard J. Swift For For Management 1.9 Elect Director Susan Tomasky For For Management 1.10 Elect Director Alfred W. Zollar For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Nonqualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder PUBLIC STORAGE Ticker: PSA Security ID: 74460D109 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald L. Havner, Jr. For For Management 1.2 Elect Director Tamara Hughes Gustavson For For Management 1.3 Elect Director Uri P. Harkham For For Management 1.4 Elect Director B. Wayne Hughes, Jr. For For Management 1.5 Elect Director Avedick B. Poladian For For Management 1.6 Elect Director Gary E. Pruitt For For Management 1.7 Elect Director Ronald P. Spogli For For Management 1.8 Elect Director Daniel C. Staton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For For Management 1b Elect Director Donald G. Cruickshank For For Management 1c Elect Director Raymond V. Dittamore For For Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For For Management 1f Elect Director Paul E. Jacobs For For Management 1g Elect Director Sherry Lansing For For Management 1h Elect Director Duane A. Nelles For For Management 1i Elect Director Francisco Ros For For Management 1j Elect Director Brent Scowcroft For For Management 1k Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation QUESTAR CORPORATION Ticker: STR Security ID: 748356102 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Teresa Beck For For Management 1b Elect Director R. D. Cash For For Management 1c Elect Director Laurence M. Downes For For Management 1d Elect Director Christopher A. Helms For For Management 1e Elect Director Ronald W. Jibson For For Management 1f Elect Director Keith O. Rattie For For Management 1g Elect Director Harris H. Simmons For For Management 1h Elect Director Bruce A. Williamson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RED HAT, INC. Ticker: RHT Security ID: 756577102 Meeting Date: AUG 09, 2012 Meeting Type: Annual Record Date: JUN 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marye Anne Fox For For Management 2 Elect Director Donald H. Livingstone For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend Omnibus Stock Plan For Against Management 6 Declassify the Board of Directors Against For Shareholder RELIANCE STEEL & ALUMINUM CO. Ticker: RS Security ID: 759509102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sarah J. Anderson For For Management 1.2 Elect Director John G. Figueroa For For Management 1.3 Elect Director Thomas W. Gimbel For For Management 1.4 Elect Director David H. Hannah For For Management 1.5 Elect Director Douglas M. Hayes For For Management 1.6 Elect Director Mark V. Kaminski For For Management 1.7 Elect Director Gregg J. Mollins For For Management 1.8 Elect Director Andrew G. Sharkey, III For For Management 1.9 Elect Director Leslie A. Waite For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Ratify Auditors For For Management RYDER SYSTEM, INC. Ticker: R Security ID: 783549108 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director J. Eck For For Management 1b Elect Director Tamara L. Lundgren For For Management 1c Elect Director Eugene A. Renna For For Management 1d Elect Director Abbie J. Smith For For Management 1e Elect Director Robert E. Sanchez For For Management 1f Elect Director Michael F. Hilton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder SAFEWAY INC. Ticker: SWY Security ID: 786514208 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janet E. Grove For For Management 1b Elect Director Mohan Gyani For For Management 1c Elect Director Frank C. Herringer For For Management 1d Elect Director George J. Morrow For For Management 1e Elect Director Kenneth W. Oder For For Management 1f Elect Director T. Gary Rogers For For Management 1g Elect Director Arun Sarin For For Management 1h Elect Director William Y. Tauscher For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management SIMON PROPERTY GROUP, INC. Ticker: SPG Security ID: 828806109 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Melvyn E. Bergstein For For Management 1b Elect Director Larry C. Glasscock For For Management 1c Elect Director Karen N. Horn For For Management 1d Elect Director Allan Hubbard For For Management 1e Elect Director Reuben S. Leibowitz For For Management 1f Elect Director Daniel C. Smith For For Management 1g Elect Director J. Albert Smith, Jr. For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management SMITHFIELD FOODS, INC. Ticker: SFD Security ID: 832248108 Meeting Date: SEP 19, 2012 Meeting Type: Annual Record Date: JUL 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph W. Luter, III For For Management 1.2 Elect Director C. Larry Pope For For Management 1.3 Elect Director Wendell H. Murphy, Sr. For For Management 1.4 Elect Director Paul S. Trible, Jr. For For Management 2a Declassify the Board of Directors For For Management 2b Reduce Supermajority Vote Requirement For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Howard Schultz For For Management 1b Elect Director William W. Bradley For For Management 1c Elect Director Robert M. Gates For For Management 1d Elect Director Mellody Hobson For For Management 1e Elect Director Kevin R. Johnson For For Management 1f Elect Director Olden Lee For For Management 1g Elect Director Joshua Cooper Ramo For For Management 1h Elect Director James G. Shennan, Jr. For For Management 1i Elect Director Clara Shih For For Management 1j Elect Director Javier G. Teruel For For Management 1k Elect Director Myron E. Ullman, III For For Management 1l Elect Director Craig E. Weatherup For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Prohibit Political Spending Against For Shareholder STRYKER CORPORATION Ticker: SYK Security ID: 863667101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Howard E. Cox, Jr. For For Management 1b Elect Director Srikant M. Datar For For Management 1c Elect Director Roch Doliveux For For Management 1d Elect Director Louise L. Francesconi For For Management 1e Elect Director Allan C. Golston For For Management 1f Elect Director Howard L. Lance For For Management 1g Elect Director Kevin A. Lobo For For Management 1h Elect Director William U. Parfet For For Management 1i Elect Director Ronda E. Stryker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: AUG 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen M. Bennett For For Management 1b Elect Director Michael A. Brown For For Management 1c Elect Director Frank E. Dangeard For For Management 1d Elect Director Stephen E. Gillett For For Management 1e Elect Director Geraldine B. Laybourne For For Management 1f Elect Director David L. Mahoney For For Management 1g Elect Director Robert S. Miller For For Management 1h Elect Director Daniel H. Schulman For For Management 1i Elect Director V. Paul Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder SYSCO CORPORATION Ticker: SYY Security ID: 871829107 Meeting Date: NOV 14, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jonathan Golden For For Management 1b Elect Director Joseph A. Hafner, Jr. For For Management 1c Elect Director Nancy S. Newcomb For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, JR. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Daniel A. Carp For For Management 1d Elect Director Carrie S. Cox For For Management 1e Elect Director Pamela H. Patsley For For Management 1f Elect Director Robert E. Sanchez For For Management 1g Elect Director Wayne R. Sanders For For Management 1h Elect Director Ruth J. Simmons For For Management 1i Elect Director Richard K. Templeton For For Management 1j Elect Director Christine Todd Whitman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Calhoun For For Management 1b Elect Director Arthur D. Collins, Jr. For For Management 1c Elect Director Linda Z. Cook For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Edmund P. Giambastiani, For For Management Jr. 1f Elect Director Lawrence W. Kellner For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director W. James McNerney, Jr. For For Management 1i Elect Director Susan C. Schwab For For Management 1j Elect Director Ronald A. Williams For For Management 1k Elect Director Mike S. Zafirovski For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Submit SERP to Shareholder Vote Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder THE CHEESECAKE FACTORY INCORPORATED Ticker: CAKE Security ID: 163072101 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David Overton For For Management 1b Elect Director Alexander L. Cappello For For Management 1c Elect Director Jerome I. Kransdorf For For Management 1d Elect Director Laurence B. Mindel For For Management 1e Elect Director David B. Pittaway For For Management 1f Elect Director Douglas L. Schmick For For Management 1g Elect Director Herbert Simon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE CHUBB CORPORATION Ticker: CB Security ID: 171232101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Election Of Director Zoe Baird Budinger For For Management 1b Election Of Director Sheila P. Burke For For Management 1c Election Of Director James I. Cash, Jr. For For Management 1d Election Of Director John D. Finnegan For For Management 1e Election Of Director Lawrence W. For For Management Kellner 1f Election Of Director Martin G. Mcguinn For For Management 1g Election Of Director Lawrence M. Small For For Management 1h Election Of Director Jess Soderberg For For Management 1i Election Of Director Daniel E. Somers For For Management 1j Election Of Director William C. Weldon For For Management 1k Election Of Director James M. Zimmerman For For Management 1l Election Of Director Alfred W. Zollar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions 5 Report on Sustainability Against Against Shareholder THE GAP, INC. Ticker: GPS Security ID: 364760108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Adrian D. P. Bellamy For For Management 1b Elect Director Domenico De Sole For For Management 1c Elect Director Robert J. Fisher For Against Management 1d Elect Director William S. Fisher For For Management 1e Elect Director Isabella D. Goren For For Management 1f Elect Director Bob L. Martin For For Management 1g Elect Director Jorge P. Montoya For For Management 1h Elect Director Glenn K. Murphy For For Management 1i Elect Director Mayo A. Shattuck, III For For Management 1j Elect Director Katherine Tsang For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Ari Bousbib For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Bonnie G. Hill For For Management 1i Elect Director Karen L. Katen For For Management 1j Elect Director Mark Vadon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Prepare Employment Diversity Report Against Against Shareholder 7 Adopt Stormwater Run-off Management Against Against Shareholder Policy THE KROGER CO. Ticker: KR Security ID: 501044101 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: APR 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Reuben V. Anderson For For Management 1b Elect Director Robert D. Beyer For For Management 1c Elect Director David B. Dillon For For Management 1d Elect Director Susan J. Kropf For For Management 1e Elect Director John T. LaMacchia For For Management 1f Elect Director David B. Lewis For For Management 1g Elect Director W. Rodney McMullen For For Management 1h Elect Director Jorge P. Montoya For For Management 1i Elect Director Clyde R. Moore For For Management 1j Elect Director Susan M. Phillips For For Management 1k Elect Director Steven R. Rogel For For Management 1l Elect Director James A. Runde For For Management 1m Elect Director Ronald L. Sargent For For Management 1n Elect Director Bobby S. Shackouls For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Supply Chain Human Rights Against Against Shareholder Risks and Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 7 Adopt and Implement Sustainable Palm Against Against Shareholder Oil Policy THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: JAN 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard O. Berndt For For Management 1.2 Elect Director Charles E. Bunch For For Management 1.3 Elect Director Paul W. Chellgren For For Management 1.4 Elect Director William S. Demchak For For Management 1.5 Elect Director Kay Coles James For For Management 1.6 Elect Director Richard B. Kelson For For Management 1.7 Elect Director Bruce C. Lindsay For For Management 1.8 Elect Director Anthony A. Massaro For For Management 1.9 Elect Director Jane G. Pepper For For Management 1.10 Elect Director James E. Rohr For For Management 1.11 Elect Director Donald J. Shepard For For Management 1.12 Elect Director Lorene K. Steffes For For Management 1.13 Elect Director Dennis F. Strigl For For Management 1.14 Elect Director Thomas J. Usher For For Management 1.15 Elect Director George H. Walls, Jr. For For Management 1.16 Elect Director Helge H. Wehmeier For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Climate Change Financing Risk Against Against Shareholder THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 09, 2012 Meeting Type: Annual Record Date: AUG 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Angela F. Braly For For Management 1.2 Elect Director Kenneth I. Chenault For For Management 1.3 Elect Director Scott D. Cook For For Management 1.4 Elect Director Susan Desmond-Hellmann For For Management 1.5 Elect Director Robert A. McDonald For For Management 1.6 Elect Director W. James McNerney, Jr. For For Management 1.7 Elect Director Johnathan A. Rodgers For For Management 1.8 Elect Director Margaret C. Whitman For For Management 1.9 Elect Director Mary Agnes Wilderotter For For Management 1.10 Elect Director Patricia A. Woertz For For Management 1.11 Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Reduce Supermajority Vote Requirement Against For Shareholder THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize New Class of Preferred Stock For For Management 5 Report on Political Contributions Against Against Shareholder THE WESTERN UNION COMPANY Ticker: WU Security ID: 959802109 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dinyar S. Devitre For For Management 2 Elect Director Betsy D. Holden For For Management 3 Elect Director Wulf von Schimmelmann For For Management 4 Elect Director Solomon D. Trujillo For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management 7 Provide Right to Call Special Meeting For For Management 8 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions THE WILLIAMS COMPANIES, INC. Ticker: WMB Security ID: 969457100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan S. Armstrong For For Management 1.2 Elect Director Joseph R. Cleveland For For Management 1.3 Elect Director Kathleen B. Cooper For For Management 1.4 Elect Director John A. Hagg For For Management 1.5 Elect Director Juanita H. Hinshaw For For Management 1.6 Elect Director Ralph Izzo For For Management 1.7 Elect Director Frank T. MacInnis For For Management 1.8 Elect Director Steven W. Nance For For Management 1.9 Elect Director Murray D. Smith For For Management 1.10 Elect Director Janice D. Stoney For For Management 1.11 Elect Director Laura A. Sugg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director C. Martin Harris For For Management 1b Elect Director Judy C. Lewent For For Management 1c Elect Director Jim P. Manzi For For Management 1d Elect Director Lars R. Sorensen For For Management 1e Elect Director Elaine S. Ullian For For Management 1f Elect Director Marc N. Casper For For Management 1g Elect Director Nelson J. Chai For For Management 1h Elect Director Tyler Jacks For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management TIME WARNER CABLE INC. Ticker: TWC Security ID: 88732J207 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carole Black For For Management 1b Elect Director Glenn A. Britt For For Management 1c Elect Director Thomas H. Castro For For Management 1d Elect Director David C. Chang For For Management 1e Elect Director James E. Copeland, Jr. For For Management 1f Elect Director Peter R. Haje For For Management 1g Elect Director Donna A. James For For Management 1h Elect Director Don Logan For For Management 1i Elect Director N.J. Nicholas, Jr. For For Management 1j Elect Director Wayne H. Pace For For Management 1k Elect Director Edward D. Shirley For For Management 1l Elect Director John E. Sununu For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Pro-rata Vesting of Equity Plan Against Against Shareholder TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director William P. Barr For For Management 1.3 Elect Director Jeffrey L. Bewkes For For Management 1.4 Elect Director Stephen F. Bollenbach For For Management 1.5 Elect Director Robert C. Clark For For Management 1.6 Elect Director Mathias Dopfner For For Management 1.7 Elect Director Jessica P. Einhorn For For Management 1.8 Elect Director Fred Hassan For For Management 1.9 Elect Director Kenneth J. Novack For For Management 1.10 Elect Director Paul D. Wachter For For Management 1.11 Elect Director Deborah C. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management TRIPADVISOR, INC. Ticker: TRIP Security ID: 896945201 Meeting Date: JUN 28, 2013 Meeting Type: Annual Record Date: MAY 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory B. Maffei For Withhold Management 1.2 Elect Director Stephen Kaufer For For Management 1.3 Elect Director Jonathan F. Miller For For Management 1.4 Elect Director Jeremy Philips For For Management 1.5 Elect Director Christopher W. Shean For For Management 1.6 Elect Director Sukhinder Singh Cassidy For For Management 1.7 Elect Director Robert S. Wiesenthal For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management TUPPERWARE BRANDS CORPORATION Ticker: TUP Security ID: 899896104 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Catherine A. Bertini For For Management 1.2 Elect Director Susan M. Cameron For For Management 1.3 Elect Director Kriss Cloninger, III For For Management 1.4 Elect Director E. V. Goings For For Management 1.5 Elect Director Joe R. Lee For For Management 1.6 Elect Director Angel R. Martinez For For Management 1.7 Elect Director Antonio Monteiro de For For Management Castro 1.8 Elect Director Robert J. Murray For For Management 1.9 Elect Director David R. Parker For For Management 1.10 Elect Director Joyce M. Roche For For Management 1.11 Elect Director M. Anne Szostak For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management TYSON FOODS, INC. Ticker: TSN Security ID: 902494103 Meeting Date: FEB 01, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John Tyson For For Management 1b Elect Director Kathleen M. Bader For For Management 1c Elect Director Gaurdie E. Banister, Jr. For For Management 1d Elect Director Jim Kever For For Management 1e Elect Director Kevin M. McNamara For For Management 1f Elect Director Brad T. Sauer For For Management 1g Elect Director Robert Thurber For For Management 1h Elect Director Barbara A. Tyson For For Management 1i Elect Director Albert C. Zapanta For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Nonqualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director Thomas J. Donohue For For Management 1.4 Elect Director Archie W. Dunham For For Management 1.5 Elect Director Judith Richards Hope For For Management 1.6 Elect Director John J. Koraleski For For Management 1.7 Elect Director Charles C. Krulak For For Management 1.8 Elect Director Michael R. McCarthy For For Management 1.9 Elect Director Michael W. McConnell For For Management 1.10 Elect Director Thomas F. McLarty, III For For Management 1.11 Elect Director Steven R. Rogel For For Management 1.12 Elect Director Jose H. Villarreal For For Management 1.13 Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Report on Lobbying Payments and Policy Against Against Shareholder UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Michael J. Burns For For Management 1c Elect Director D. Scott Davis For For Management 1d Elect Director Stuart E. Eizenstat For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director William R. Johnson For For Management 1g Elect Director Candace Kendle For For Management 1h Elect Director Ann M. Livermore For For Management 1i Elect Director Rudy H. P. Markham For For Management 1j Elect Director Clark T. Randt, Jr. For For Management 1k Elect Director Carol B. Tome For For Management 1l Elect Director Kevin M. Warsh For For Management 2 Ratify Auditors For For Management 3 Report on Lobbying Payments and Policy Against Against Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Louis R. Chenevert For For Management 1b Elect Director John V. Faraci For For Management 1c Elect Director Jean-Pierre Garnier For For Management 1d Elect Director Jamie S. Gorelick For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director Ellen J. Kullman For For Management 1g Elect Director Marshall O. Larsen For For Management 1h Elect Director Harold McGraw, III For For Management 1i Elect Director Richard B. Myers For For Management 1j Elect Director H. Patrick Swygert For For Management 1k Elect Director Andre Villeneuve For For Management 1l Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Ballard, Jr. For For Management 1b Elect Director Edson Bueno For For Management 1c Elect Director Richard T. Burke For For Management 1d Elect Director Robert J. Darretta For For Management 1e Elect Director Stephen J. Hemsley For For Management 1f Elect Director Michele J. Hooper For For Management 1g Elect Director Rodger A. Lawson For For Management 1h Elect Director Douglas W. Leatherdale For For Management 1i Elect Director Glenn M. Renwick For For Management 1j Elect Director Kenneth I. Shine For For Management 1k Elect Director Gail R. Wilensky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder UNUM GROUP Ticker: UNM Security ID: 91529Y106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director E. Michael Caulfield For For Management 1.2 Elect Director Ronald E. Goldsberry For For Management 1.3 Elect Director Kevin T. Kabat For For Management 1.4 Elect Director Michael J. Passarella For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jerry D. Choate For For Management 1b Elect Director Ruben M. Escobedo For For Management 1c Elect Director William R. Klesse For For Management 1d Elect Director Deborah P. Majoras For For Management 1e Elect Director Bob Marbut For For Management 1f Elect Director Donald L. Nickles For For Management 1g Elect Director Philip J. Pfeiffer For For Management 1h Elect Director Robert A. Profusek For For Management 1i Elect Director Susan Kaufman Purcell For For Management 1j Elect Director Stephen M. Waters For For Management 1k Elect Director Randall J. Weisenburger For For Management 1l Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Carrion For For Management 1.2 Elect Director Melanie L. Healey For For Management 1.3 Elect Director M. Frances Keeth For For Management 1.4 Elect Director Robert W. Lane For For Management 1.5 Elect Director Lowell C. McAdam For For Management 1.6 Elect Director Sandra O. Moose For For Management 1.7 Elect Director Joseph Neubauer For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Hugh B. Price For For Management 1.11 Elect Director Rodney E. Slater For For Management 1.12 Elect Director Kathryn A. Tesija For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Commit to Wireless Network Neutrality Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 9 Amend Articles/Bylaws/Charter- Call Against For Shareholder Special Meetings 10 Provide Right to Act by Written Consent Against For Shareholder VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: JAN 30, 2013 Meeting Type: Annual Record Date: DEC 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary P. Coughlan For For Management 1b Elect Director Mary B. Cranston For For Management 1c Elect Director Francisco Javier For For Management Fernandez-Carbajal 1d Elect Director Robert W. Matschullat For For Management 1e Elect Director Cathy E. Minehan For For Management 1f Elect Director Suzanne Nora Johnson For For Management 1g Elect Director David J. Pang For For Management 1h Elect Director Joseph W. Saunders For For Management 1i Elect Director Charles W. Scharf For For Management 1j Elect Director William S. Shanahan For For Management 1k Elect Director John A. Swainson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Douglas N. Daft For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Marissa A. Mayer For For Management 1h Elect Director Gregory B. Penner For For Management 1i Elect Director Steven S. Reinemund For For Management 1j Elect Director H. Lee Scott, Jr. For For Management 1k Elect Director Jim C. Walton For For Management 1l Elect Director S. Robson Walton For For Management 1m Elect Director Christopher J. Williams For For Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Disclosure of Recoupment Activity from Against Against Shareholder Senior Officers WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 09, 2013 Meeting Type: Annual Record Date: NOV 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janice M. Babiak For For Management 1b Elect Director David J. Brailer For For Management 1c Elect Director Steven A. Davis For For Management 1d Elect Director William C. Foote For For Management 1e Elect Director Mark P. Frissora For For Management 1f Elect Director Ginger L. Graham For For Management 1g Elect Director Alan G. McNally For For Management 1h Elect Director Dominic P. Murphy For For Management 1i Elect Director Stefano Pessina For For Management 1j Elect Director Nancy M. Schlichting For For Management 1k Elect Director Alejandro Silva For For Management 1l Elect Director James A. Skinner For For Management 1m Elect Director Gregory D. Wasson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Pro-rata Vesting of Equity Awards Against For Shareholder WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director Howard V. Richardson For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For Against Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Review Fair Housing and Fair Lending Against For Shareholder Compliance WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION Ticker: WAB Security ID: 929740108 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Brooks For For Management 1.2 Elect Director William E. Kassling For For Management 1.3 Elect Director Albert J. Neupaver For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For For Management 4 Ratify Auditors For For Management WPX ENERGY, INC. Ticker: WPX Security ID: 98212B103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Carrig For For Management 1.2 Elect Director Henry E. Lentz For For Management 1.3 Elect Director William G. Lowrie For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management WYNDHAM WORLDWIDE CORPORATION Ticker: WYN Security ID: 98310W108 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian Mulroney For For Management 1.2 Elect Director Michael H. Wargotz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management WYNN RESORTS, LIMITED Ticker: WYNN Security ID: 983134107 Meeting Date: NOV 02, 2012 Meeting Type: Annual Record Date: SEP 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda Chen For For Management 1.2 Elect Director Marc D. Schorr For For Management 1.3 Elect Director J. Edward (Ted) Virtue For For Management 1.4 Elect Director Elaine P. Wynn For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management WYNN RESORTS, LIMITED Ticker: WYNN Security ID: 983134107 Meeting Date: FEB 22, 2013 Meeting Type: Special Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Remove Director Kazuo Okada For For Management 2 Adjourn Meeting For For Management WYNN RESORTS, LIMITED Ticker: WYNN Security ID: 983134107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ray R. Irani For Withhold Management 1.2 Elect Director Alvin V. Shoemaker For Withhold Management 1.3 Elect Director D. Boone Wayson For Withhold Management 1.4 Elect Director Stephen A. Wynn For For Management 2 Ratify Auditors For For Management XCEL ENERGY INC. Ticker: XEL Security ID: 98389B100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gail Koziara Boudreaux For For Management 1b Elect Director Fredric W. Corrigan For For Management 1c Elect Director Richard K. Davis For For Management 1d Elect Director Benjamin G.S. Fowke, III For For Management 1e Elect Director Albert F. Moreno For For Management 1f Elect Director Richard T. O'Brien For For Management 1g Elect Director Christopher J. For For Management Policinski 1h Elect Director A. Patricia Sampson For For Management 1i Elect Director James J. Sheppard For For Management 1j Elect Director David A. Westerlund For For Management 1k Elect Director Kim Williams For For Management 1l Elect Director Timothy V. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder YUM! BRANDS, INC. Ticker: YUM Security ID: 988498101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Cavanagh For For Management 1b Elect Director David W. Dorman For For Management 1c Elect Director Massimo Ferragamo For For Management 1d Elect Director Mirian M. Graddick-Weir For For Management 1e Elect Director J. David Grissom For For Management 1f Elect Director Bonnie G. Hill For For Management 1g Elect Director Jonathan S. Linen For For Management 1h Elect Director Thomas C. Nelson For For Management 1i Elect Director David C. Novak For For Management 1j Elect Director Thomas M. Ryan For For Management 1k Elect Director Jing-Shyh S. Su For For Management 1l Elect Director Robert D. Walter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Adopt Comprehensive Packaging Against Against Shareholder Recycling Strategy Growth ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Edward J. Rapp For For Management 1.3 Elect Director Roy S. Roberts For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management AGRIUM INC. Ticker: AGU Security ID: 008916108 Meeting Date: APR 09, 2013 Meeting Type: Proxy Contest Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1 Re-appoint KPMG LLP as Auditors For For Management 2 Advisory Vote on Executive For For Management Compensation Approach 3 Approve Shareholder Rights Plan For For Management 4.1 Elect Director David C. Everitt For For Management 4.2 Elect Director Russell K. Girling For For Management 4.3 Elect Director Susan A. Henry For For Management 4.4 Elect Director Russell J. Horner For For Management 4.5 Elect Director David J. Lesar For For Management 4.6 Elect Director John E. Lowe For For Management 4.7 Elect Director A. Anne McLellan For For Management 4.8 Elect Director Derek G. Pannell For For Management 4.9 Elect Director Frank W. Proto For For Management 4.10 Elect Director Mayo M. Schmidt For For Management 4.11 Elect Director Michael M. Wilson For For Management 4.12 Elect Director Victor J. Zaleschuk For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None 1 Re-appoint KPMG LLP as Auditors For Did Not Vote Management 2 Advisory Vote on Executive Against Did Not Vote Management Compensation Approach 3 Approve Shareholder Rights Plan For Did Not Vote Management 4.1 Elect Director Barry Rosenstein For Did Not Vote Shareholder 4.2 Elect Director David Bullock For Did Not Vote Shareholder 4.3 Elect Director Mitchell Jacobson For Did Not Vote Shareholder 4.4 Elect Director Hon. Lyle Vanclief For Did Not Vote Shareholder 4.5 Elect Director Stephen Clark For Did Not Vote Shareholder 4.6 Management Nominee- David Everitt For Did Not Vote Shareholder 4.7 Management Nominee- John Lowe For Did Not Vote Shareholder 4.8 Management Nominee- Victor Zaleschuk For Did Not Vote Shareholder 4.9 Management Nominee- Russell Girling For Did Not Vote Shareholder 4.10 Management Nominee- A. Anne McLellan For Did Not Vote Shareholder 4.11 Management Nominee- David Lesar For Did Not Vote Shareholder 4.12 Management Nominee- Michael Wilson For Did Not Vote Shareholder ALASKA AIR GROUP, INC. Ticker: ALK Security ID: 011659109 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William S. Ayer For For Management 1.2 Elect Director Patricia M. Bedient For For Management 1.3 Elect Director Marion C. Blakey For For Management 1.4 Elect Director Phyllis J. Campbell For For Management 1.5 Elect Director Jessie J. Knight, Jr. For For Management 1.6 Elect Director R. Marc Langland For For Management 1.7 Elect Director Dennis F. Madsen For For Management 1.8 Elect Director Byron I. Mallott For For Management 1.9 Elect Director J. Kenneth Thompson For For Management 1.10 Elect Director Bradley D. Tilden For For Management 1.11 Elect Director Eric K. Yeaman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Awards Against Against Shareholder ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director William R. Keller For For Management 1.4 Elect Director Joseph A. Madri For For Management 1.5 Elect Director Larry L. Mathis For For Management 1.6 Elect Director R. Douglas Norby For For Management 1.7 Elect Director Alvin S. Parven For For Management 1.8 Elect Director Andreas Rummelt For For Management 1.9 Elect Director Ann M. Veneman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David E.I. Pyott For For Management 1b Elect Director Michael R. Gallagher For For Management 1c Elect Director Deborah Dunsire For For Management 1d Elect Director Dawn Hudson For For Management 1e Elect Director Trevor M. Jones For For Management 1f Elect Director Louis J. Lavigne, Jr. For For Management 1g Elect Director Peter J. McDonnell For For Management 1h Elect Director Timothy D. Proctor For For Management 1i Elect Director Russell T. Ray For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5.1 Provide Right to Act by Written Consent Against For Shareholder 5.2 Report on Lobbying Payments and Policy Against Against Shareholder AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director William B. Gordon For For Management 1e Elect Director Jamie S. Gorelick For For Management 1f Elect Director Alain Monie For For Management 1g Elect Director Jonathan J. Rubinstein For For Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For For Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against Against Shareholder AMERICAN CAMPUS COMMUNITIES, INC. Ticker: ACC Security ID: 024835100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Bayless Jr. For For Management 1.2 Elect Director R.D. Burck For For Management 1.3 Elect Director G. Steven Dawson For For Management 1.4 Elect Director Cydney C. Donnell For For Management 1.5 Elect Director Edward Lowenthal For For Management 1.6 Elect Director Oliver Luck For For Management 1.7 Elect Director Winston W. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERISOURCEBERGEN CORPORATION Ticker: ABC Security ID: 03073E105 Meeting Date: FEB 28, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven H. Collis For For Management 1.2 Elect Director Douglas R. Conant For For Management 1.3 Elect Director Richard W. Gochnauer For For Management 1.4 Elect Director Richard C. Gozon For For Management 1.5 Elect Director Edward E. Hagenlocker For For Management 1.6 Elect Director Kathleen W. Hyle For For Management 1.7 Elect Director Michael J. Long For For Management 1.8 Elect Director Henry W. McGee For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Baltimore For For Management 1.2 Elect Director Frank J. Biondi, Jr. For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Francois de Carbonnel For For Management 1.5 Elect Director Vance D. Coffman For For Management 1.6 Elect Director Robert A. Eckert For For Management 1.7 Elect Director Rebecca M. Henderson For For Management 1.8 Elect Director Frank C. Herringer For For Management 1.9 Elect Director Tyler Jacks For For Management 1.10 Elect Director Gilbert S. Omenn For For Management 1.11 Elect Director Judith C. Pelham For For Management 1.12 Elect Director Leonard D. Schaeffer For For Management 1.13 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management ANNIE'S INC. Ticker: BNNY Security ID: 03600T104 Meeting Date: SEP 10, 2012 Meeting Type: Annual Record Date: JUL 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Behnke For For Management 1.2 Elect Director Julie D. Klapstein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: 053015103 Meeting Date: NOV 13, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ellen R. Alemany For For Management 1.2 Elect Director Gregory D. Brenneman For For Management 1.3 Elect Director Leslie A. Brun For For Management 1.4 Elect Director Richard T. Clark For For Management 1.5 Elect Director Eric C. Fast For For Management 1.6 Elect Director Linda R. Gooden For For Management 1.7 Elect Director R. Glenn Hubbard For For Management 1.8 Elect Director John P. Jones For For Management 1.9 Elect Director Carlos A. Rodriguez For For Management 1.10 Elect Director Enrique T. Salem For For Management 1.11 Elect Director Gregory L. Summe For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BEAM INC. Ticker: BEAM Security ID: 073730103 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard A. Goldstein For For Management 1b Elect Director Stephen W. Golsby For For Management 1c Elect Director Ann F. Hackett For For Management 1d Elect Director A. D. David Mackay For For Management 1e Elect Director Gretchen W. Price For For Management 1f Elect Director Matthew J. Shattock For For Management 1g Elect Director Robert A. Steele For For Management 1h Elect Director Peter M. Wilson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Lamberto Andreotti For For Management 1B Elect Director Lewis B. Campbell For For Management 1C Elect Director James M. Cornelius For For Management 1D Elect Director Laurie H. Glimcher For For Management 1E Elect Director Michael Grobstein For For Management 1F Elect Director Alan J. Lacy For For Management 1G Elect Director Vicki L. Sato For For Management 1H Elect Director Elliott Sigal For For Management 1I Elect Director Gerald L. Storch For For Management 1J Elect Director Togo D. West, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BROWN-FORMAN CORPORATION Ticker: BF.A Security ID: 115637209 Meeting Date: JUL 26, 2012 Meeting Type: Annual Record Date: JUN 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management CADENCE DESIGN SYSTEMS, INC. Ticker: CDNS Security ID: 127387108 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan L. Bostrom For For Management 1.2 Elect Director James D. Plummer For For Management 1.3 Elect Director Alberto For For Management Sangiovanni-Vincentelli 1.4 Elect Director George M. Scalise For For Management 1.5 Elect Director John B. Shoven For For Management 1.6 Elect Director Roger S. Siboni For For Management 1.7 Elect Director Young K. Sohn For For Management 1.8 Elect Director Lip-Bu Tan For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management CAMERON INTERNATIONAL CORPORATION Ticker: CAM Security ID: 13342B105 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James T. Hackett For For Management 1.2 Elect Director Michael E. Patrick For For Management 1.3 Elect Director Jon Erik Reinhardsen For For Management 1.4 Elect Director Bruce W. Wilkinson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management CAREFUSION CORPORATION Ticker: CFN Security ID: 14170T101 Meeting Date: APR 15, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Philip L. Francis For For Management 1b Elect Director Robert F. Friel For For Management 1c Elect Director Gregory T. Lucier For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Reduce Supermajority Vote Requirement Against For Shareholder 5 Declassify the Board of Directors Against For Shareholder CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Calhoun For For Management 1.2 Elect Director Daniel M. Dickinson For For Management 1.3 Elect Director Juan Gallardo For For Management 1.4 Elect Director David R. Goode For For Management 1.5 Elect Director Jesse J. Greene, Jr. For For Management 1.6 Elect Director Jon M. Huntsman, Jr. For For Management 1.7 Elect Director Peter A. Magowan For For Management 1.8 Elect Director Dennis A. Muilenburg For For Management 1.9 Elect Director Douglas R. Oberhelman For For Management 1.10 Elect Director William A. Osborn For For Management 1.11 Elect Director Charles D. Powell For For Management 1.12 Elect Director Edward B. Rust, Jr. For For Management 1.13 Elect Director Susan C. Schwab For For Management 1.14 Elect Director Joshua I. Smith For For Management 1.15 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Include Sustainability as a Against Against Shareholder Performance Measure for Senior Executive Compensation 8 Review and Assess Human Rights Policies Against Against Shareholder 9 Prohibit Sales to the Government of Against Against Shareholder Sudan CBRE GROUP, INC. Ticker: CBG Security ID: 12504L109 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Blum For For Management 1.2 Elect Director Brandon B. Boze For For Management 1.3 Elect Director Curtis F. Feeny For For Management 1.4 Elect Director Bradford M. Freeman For For Management 1.5 Elect Director Michael Kantor For For Management 1.6 Elect Director Frederic V. Malek For For Management 1.7 Elect Director Jane J. Su For For Management 1.8 Elect Director Robert E. Sulentic For For Management 1.9 Elect Director Laura D. Tyson For For Management 1.10 Elect Director Gary L. Wilson For For Management 1.11 Elect Director Ray Wirta For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHICO'S FAS, INC. Ticker: CHS Security ID: 168615102 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Verna K. Gibson For For Management 1.2 Elect Director David F. Dyer For For Management 1.3 Elect Director Janice L. Fields For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHURCH & DWIGHT CO., INC. Ticker: CHD Security ID: 171340102 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bradley C. Irwin For For Management 1b Elect Director Penry W. Price For For Management 1c Elect Director Arthur B. Winkleblack For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director M. Michele Burns For For Management 1d Elect Director Michael D. Capellas For For Management 1e Elect Director Larry R. Carter For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Richard M. Kovacevich For For Management 1k Elect Director Roderick C. McGeary For For Management 1l Elect Director Arun Sarin For For Management 1m Elect Director Steven M. West For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Eliminating Conflict Against Against Shareholder Minerals from Supply Chain COACH, INC. Ticker: COH Security ID: 189754104 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lew Frankfort For For Management 1.2 Elect Director Susan Kropf For For Management 1.3 Elect Director Gary Loveman For For Management 1.4 Elect Director Ivan Menezes For For Management 1.5 Elect Director Irene Miller For For Management 1.6 Elect Director Michael Murphy For For Management 1.7 Elect Director Stephanie Tilenius For For Management 1.8 Elect Director Jide Zeitlin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COEUR D'ALENE MINES CORPORATION Ticker: CDE Security ID: 192108504 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda L. Adamany For For Management 1.2 Elect Director Kevin S. Crutchfield For For Management 1.3 Elect Director Sebastian Edwards For For Management 1.4 Elect Director Randolph E. Gress For For Management 1.5 Elect Director Mitchell J. Krebs For For Management 1.6 Elect Director Robert E. Mellor For For Management 1.7 Elect Director John H. Robinson For For Management 1.8 Elect Director J. Kenneth Thompson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Change State of Incorporation [from For For Management Idaho to Delaware] COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: 194162103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nikesh Arora For For Management 1b Elect Director John T. Cahill For For Management 1c Elect Director Ian Cook For For Management 1d Elect Director Helene D. Gayle For For Management 1e Elect Director Ellen M. Hancock For For Management 1f Elect Director Joseph Jimenez For For Management 1g Elect Director Richard J. Kogan For For Management 1h Elect Director Delano E. Lewis For For Management 1i Elect Director J. Pedro Reinhard For For Management 1j Elect Director Stephen I. Sadove For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Adopt Share Retention Policy For Against Against Shareholder Senior Executives COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Joseph J. Collins For For Management 1.4 Elect Director J. Michael Cook For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director Brian L. Roberts For For Management 1.9 Elect Director Ralph J. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For For Management 2 Ratify Auditors For For Management 3 Pro-rata Vesting of Equity Awards Against For Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share COMMVAULT SYSTEMS, INC. Ticker: CVLT Security ID: 204166102 Meeting Date: AUG 22, 2012 Meeting Type: Annual Record Date: JUL 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director N. Robert Hammer For For Management 1.2 Elect Director Keith Geeslin For For Management 1.3 Elect Director Gary B. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CORE LABORATORIES N.V. Ticker: CLB Security ID: N22717107 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: APR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director D. John Ogren For For Management 1b Elect Director Lucia van Geuns For For Management 1c Elect Director Charles L. Dunlap For For Management 2 Ratify PricewaterhouseCoopers as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Financial Statements and For For Management Statutory Reports 5 Approve Cancellation of Repurchased For For Management Shares 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Grant Board Authority to Issue For For Management Ordinary and Preference Shares Up To 10 Percent of Issued Capital 8 Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 7 COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin S. Carson, Sr. For For Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director W. Craig Jelinek For For Management 1.5 Elect Director Jill S. Ruckelshaus For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder COVIDIEN PLC Ticker: COV Security ID: G2554F113 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jose E. Almeida For For Management 1b Elect Director Joy A. Amundson For For Management 1c Elect Director Craig Arnold For For Management 1d Elect Director Robert H. Brust For For Management 1e Elect Director John M. Connors, Jr. For For Management 1f Elect Director Christopher J. Coughlin For For Management 1g Elect Director Randall J. Hogan, III For For Management 1h Elect Director Martin D. Madaus For For Management 1i Elect Director Dennis H. Reilley For For Management 1j Elect Director Joseph A. Zaccagnino For For Management 2 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Authorize Open-Market Purchases of For For Management Ordinary Shares 6 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares 7 Amend Articles of Association to For For Management expand the authority to execute instruments of transfer 8 Approve Creation of Distributable For For Management Reserves DANAHER CORPORATION Ticker: DHR Security ID: 235851102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald J. Ehrlich For For Management 1.2 Elect Director Linda Hefner Filler For For Management 1.3 Elect Director Teri List-Stoll For For Management 1.4 Elect Director Walter G. Lohr, Jr. For For Management 1.5 Elect Director Steven M. Rales For For Management 1.6 Elect Director John T. Schwieters For For Management 1.7 Elect Director Alan G. Spoon For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Political Contributions Against Against Shareholder DEERE & COMPANY Ticker: DE Security ID: 244199105 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel R. Allen For For Management 1b Elect Director Crandall C. Bowles For For Management 1c Elect Director Vance D. Coffman For For Management 1d Elect Director Charles O. Holliday, Jr. For For Management 1e Elect Director Dipak C. Jain For For Management 1f Elect Director Clayton M. Jones For For Management 1g Elect Director Joachim Milberg For For Management 1h Elect Director Richard B. Myers For For Management 1i Elect Director Thomas H. Patrick For For Management 1j Elect Director Aulana L. Peters For For Management 1k Elect Director Sherry M. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management DELL INC. Ticker: DELL Security ID: 24702R101 Meeting Date: JUL 13, 2012 Meeting Type: Annual Record Date: MAY 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James W. Breyer For For Management 2 Elect Director Donald J. Carty For For Management 3 Elect Director Janet F. Clark For For Management 4 Elect Director Laura Conigliaro For For Management 5 Elect Director Michael S. Dell For For Management 6 Elect Director Kenneth M. Duberstein For For Management 7 Elect Director William H. Gray, III For For Management 8 Elect Director Gerard J. Kleisterlee For For Management 9 Elect Director Klaus S. Luft For For Management 10 Elect Director Alex J. Mandl For For Management 11 Elect Director Shantanu Narayen For For Management 12 Elect Director H. Ross Perot, Jr. For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management DENTSPLY INTERNATIONAL INC. Ticker: XRAY Security ID: 249030107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paula H. Cholmondeley For For Management 1b Elect Director Michael J. Coleman For For Management 1c Elect Director John C. Miles, II For For Management 1d Elect Director John L. Miclot For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Political Contributions Against Against Shareholder DOLBY LABORATORIES, INC. Ticker: DLB Security ID: 25659T107 Meeting Date: FEB 05, 2013 Meeting Type: Annual Record Date: DEC 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin Yeaman For For Management 1.2 Elect Director Peter Gotcher For For Management 1.3 Elect Director David Dolby For For Management 1.4 Elect Director Nicholas Donatiello, Jr. For For Management 1.5 Elect Director Micheline Chau For For Management 1.6 Elect Director Bill Jasper For For Management 1.7 Elect Director Sanford Robertson For For Management 1.8 Elect Director Roger Siboni For For Management 1.9 Elect Director Avadis Tevanian, Jr. For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management DTE ENERGY COMPANY Ticker: DTE Security ID: 233331107 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerard M. Anderson For For Management 1.2 Elect Director David A. Brandon For For Management 1.3 Elect Director Charles G. McClure, Jr. For For Management 1.4 Elect Director Gail J. McGovern For For Management 1.5 Elect Director James B. Nicholson For For Management 1.6 Elect Director Charles W. Pryor, Jr. For For Management 1.7 Elect Director Ruth G. Shaw For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against Against Shareholder EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David M. Moffett For For Management 1b Elect Director Richard T. Schlosberg, For For Management III 1c Elect Director Thomas J. Tierney For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Report on Lobbying Payments and Policy Against Against Shareholder 4 Report on Privacy and Data Security Against Against Shareholder 5 Ratify Auditors For For Management ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph Alvarez For For Management 2 Elect Director Winfried Bischoff For For Management 3 Elect Director R. David Hoover For For Management 4 Elect Director Franklyn G. Prendergast For For Management 5 Elect Director Kathi P. Seifert For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Omnibus Stock Plan For Against Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director Edmund F. Kelly For For Management 1g Elect Director Judith A. Miscik For For Management 1h Elect Director Windle B. Priem For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent For For Management 7 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles R. Crisp For For Management 1b Elect Director James C. Day For For Management 1c Elect Director Mark G. Papa For For Management 1d Elect Director H. Leighton Steward For For Management 1e Elect Director Donald F. Textor For For Management 1f Elect Director William R. Thomas For For Management 1g Elect Director Frank G. Wisner For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George (Skip) Battle For For Management 1.2 Elect Director Pamela L. Coe For Withhold Management 1.3 Elect Director Barry Diller For Withhold Management 1.4 Elect Director Jonathan L. Dolgen For Withhold Management 1.5 Elect Director Craig A. Jacobson For Withhold Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For Withhold Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Samuel K. Skinner For For Management 1l Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FLOWSERVE CORPORATION Ticker: FLS Security ID: 34354P105 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gayla J. Delly For For Management 1.2 Elect Director Rick J. Mills For For Management 1.3 Elect Director Charles M. Rampacek For For Management 1.4 Elect Director William C. Rusnack For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For For Management 4 Ratify Auditors For For Management 5 Provide Right to Act by Written Consent Against For Shareholder FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ken C. Hicks For For Management 1.2 Elect Director Guillermo G. Marmol For For Management 1.3 Elect Director Dona D. Young For For Management 1.4 Elect Director Maxine Clark For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder FREESCALE SEMICONDUCTOR, LTD. Ticker: FSL Security ID: G3727Q101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Chinh E. Chu For Withhold Management 1.2 Elect Director John T. Dickson For For Management 1.3 Elect Director Daniel J. Heneghan For For Management 1.4 Elect Director Thomas H. Lister For For Management 1.5 Elect Director Gregg A. Lowe For For Management 1.6 Elect Director John W. Marren For Withhold Management 1.7 Elect Director J. Daniel McCranie For For Management 1.8 Elect Director James A. Quella For Withhold Management 1.9 Elect Director Peter Smitham For Withhold Management 1.10 Elect Director Gregory L. Summe For Withhold Management 1.11 Elect Director Claudius E. Watts, IV For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Cogan For For Management 1.2 Elect Director Etienne F. Davignon For For Management 1.3 Elect Director Carla A. Hills For For Management 1.4 Elect Director Kevin E. Lofton For For Management 1.5 Elect Director John W. Madigan For For Management 1.6 Elect Director John C. Martin For For Management 1.7 Elect Director Nicholas G. Moore For For Management 1.8 Elect Director Richard J. Whitley For For Management 1.9 Elect Director Gayle E. Wilson For For Management 1.10 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Increase Authorized Common Stock For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Require Independent Board Chairman Against Against Shareholder 7 Provide Right to Act by Written Consent Against For Shareholder GNC HOLDINGS, INC. Ticker: GNC Security ID: 36191G107 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip E. Mallott For For Management 1.2 Elect Director C. Scott O'Hara For For Management 1.3 Elect Director Richard J. Wallace For For Management 2 Eliminate Class of Common Stock For For Management 3 Establish Range For Board Size For For Management 4 Declassify the Board of Directors For For Management 5 Amendment to Delete Various Provisions For For Management Related to the Company's Former 'Sponsors' which are Now Inapplicable 6 Provide Right to Act by Written Consent For For Management 7 Ratify Auditors For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against Against Shareholder 6 Adopt Policy on Succession Planning Against Against Shareholder HARLEY-DAVIDSON, INC. Ticker: HOG Security ID: 412822108 Meeting Date: APR 27, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry K. Allen For For Management 1.2 Elect Director R. John Anderson For For Management 1.3 Elect Director Richard R. Beattie For For Management 1.4 Elect Director Martha F. Brooks For For Management 1.5 Elect Director Michael J. Cave For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Donald A. James For For Management 1.8 Elect Director Sara L. Levinson For For Management 1.9 Elect Director N. Thomas Linebarger For For Management 1.10 Elect Director George L. Miles, Jr. For For Management 1.11 Elect Director James A. Norling For For Management 1.12 Elect Director Keith E. Wandell For For Management 1.13 Elect Director Jochen Zeitz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 22, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Gordon M. Bethune For For Management 1B Elect Director Kevin Burke For For Management 1C Elect Director Jaime Chico Pardo For For Management 1D Elect Director David M. Cote For For Management 1E Elect Director D. Scott Davis For For Management 1F Elect Director Linnet F. Deily For For Management 1G Elect Director Judd Gregg For For Management 1H Elect Director Clive Hollick For For Management 1I Elect Director Grace D. Lieblein For For Management 1J Elect Director George Paz For For Management 1K Elect Director Bradley T. Sheares For For Management 1L Elect Director Robin L. Washington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against For Shareholder HUNTSMAN CORPORATION Ticker: HUN Security ID: 447011107 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nolan D. Archibald For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director Jon M. Huntsman, Jr. For For Management 1.4 Elect Director Robert J. Margetts For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder IDEXX LABORATORIES, INC. Ticker: IDXX Security ID: 45168D104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan W. Ayers For For Management 1.2 Elect Director Robert J. Murray For For Management 1.3 Elect Director M. Anne Szostak For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Ian E.L. Davis For For Management 1.4 Elect Director Alex Gorsky For For Management 1.5 Elect Director Michael M.E. Johns For For Management 1.6 Elect Director Susan L. Lindquist For For Management 1.7 Elect Director Anne M. Mulcahy For For Management 1.8 Elect Director Leo F. Mullin For For Management 1.9 Elect Director William D. Perez For For Management 1.10 Elect Director Charles Prince For For Management 1.11 Elect Director A. Eugene Washington For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values 6 Require Independent Board Chairman Against Against Shareholder LINCOLN ELECTRIC HOLDINGS, INC. Ticker: LECO Security ID: 533900106 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen G. Hanks For For Management 1.2 Elect Director Kathryn Jo Lincoln For For Management 1.3 Elect Director William E. MacDonald, For For Management III 1.4 Elect Director George H. Walls, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LINEAR TECHNOLOGY CORPORATION Ticker: LLTC Security ID: 535678106 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H. Swanson, Jr. For For Management 1.2 Elect Director Lothar Maier For For Management 1.3 Elect Director Arthur C. Agnos For For Management 1.4 Elect Director John J. Gordon For For Management 1.5 Elect Director David S. Lee For For Management 1.6 Elect Director Richard M. Moley For For Management 1.7 Elect Director Thomas S. Volpe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management LKQ CORPORATION Ticker: LKQ Security ID: 501889208 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Clinton Allen For For Management 1.2 Elect Director Kevin F. Flynn For For Management 1.3 Elect Director Ronald G. Foster For For Management 1.4 Elect Director Joseph M. Holsten For For Management 1.5 Elect Director Blythe J. McGarvie For For Management 1.6 Elect Director Paul M. Meister For For Management 1.7 Elect Director John F. O'Brien For For Management 1.8 Elect Director Guhan Subramanian For For Management 1.9 Elect Director Robert L. Wagman For For Management 1.10 Elect Director William M. Webster, IV For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Increase Authorized Common Stock For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LOWE'S COMPANIES, INC. Ticker: LOW Security ID: 548661107 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director David W. Bernauer For For Management 1.3 Elect Director Leonard L. Berry For For Management 1.4 Elect Director Peter C. Browning For For Management 1.5 Elect Director Richard W. Dreiling For For Management 1.6 Elect Director Dawn E. Hudson For For Management 1.7 Elect Director Robert L. Johnson For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Richard K. Lochridge For For Management 1.10 Elect Director Robert A. Niblock For For Management 1.11 Elect Director Eric C. Wisemen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder MARRIOTT INTERNATIONAL, INC. Ticker: MAR Security ID: 571903202 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J.W. Marriott, Jr. For For Management 1.2 Elect Director John W. Marriott, III For For Management 1.3 Elect Director Mary K. Bush For For Management 1.4 Elect Director Frederick A. Henderson For For Management 1.5 Elect Director Lawrence W. Kellner For For Management 1.6 Elect Director Debra L. Lee For For Management 1.7 Elect Director George Munoz For For Management 1.8 Elect Director Harry J. Pearce For For Management 1.9 Elect Director Steven S Reinemund For For Management 1.10 Elect Director W. Mitt Romney For For Management 1.11 Elect Director Lawrence M. Small For For Management 1.12 Elect Director Arne M. Sorenson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard Haythornthwaite For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Silvio Barzi For For Management 1d Elect Director David R. Carlucci For For Management 1e Elect Director Steven J. Freiberg For For Management 1f Elect Director Nancy J. Karch For For Management 1g Elect Director Marc Olivie For For Management 1h Elect Director Rima Qureshi For For Management 1i Elect Director Jose Octavio Reyes For For Management Lagunes 1j Elect Director Mark Schwartz For For Management 1k Elect Director Jackson P. Tai For For Management 1l Elect Director Edward Suning Tian For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Walter E. Massey For For Management 1b Elect Director John W. Rogers, Jr. For For Management 1c Elect Director Roger W. Stone For For Management 1d Elect Director Miles D. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Pay Disparity Against Against Shareholder 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Human Rights Risk Assessment Against Against Shareholder Process 7 Report on Nutrition Initiatives and Against Against Shareholder Childhood Obesity Concerns MEAD JOHNSON NUTRITION COMPANY Ticker: MJN Security ID: 582839106 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Steven M. Altschuler For For Management 1b Elect Director Howard B. Bernick For For Management 1c Elect Director Kimberly A. Casiano For For Management 1d Elect Director Anna C. Catalano For For Management 1e Elect Director Celeste A. Clark For For Management 1f Elect Director James M. Cornelius For For Management 1g Elect Director Stephen W. Golsby For For Management 1h Elect Director Peter Kasper Jakobsen For For Management 1i Elect Director Peter G. Ratcliffe For For Management 1j Elect Director Elliott Sigal For For Management 1k Elect Director Robert S. Singer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MEDIVATION, INC. Ticker: MDVN Security ID: 58501N101 Meeting Date: JUL 13, 2012 Meeting Type: Annual Record Date: MAY 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel D. Adams For For Management 1.2 Elect Director Gregory H. Bailey For For Management 1.3 Elect Director Kim D. Blickenstaff For For Management 1.4 Elect Director David T. Hung For For Management 1.5 Elect Director W. Anthony Vernon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Increase Authorized Common Stock For For Management 4 Approve Stock Split For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder MOHAWK INDUSTRIES, INC. Ticker: MHK Security ID: 608190104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Fiedler For For Management 1.2 Elect Director W. Christopher Wellborn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 31, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Chicoine For For Management 1b Elect Director Arthur H. Harper For For Management 1c Elect Director Gwendolyn S. King For For Management 1d Elect Director Jon R. Moeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Risk of Genetically Against Against Shareholder Engineered Products MONSTER BEVERAGE CORPORATION Ticker: MNST Security ID: 611740101 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney C. Sacks For For Management 1.2 Elect Director Hilton H. Schlosberg For For Management 1.3 Elect Director Norman C. Epstein For For Management 1.4 Elect Director Benjamin M. Polk For For Management 1.5 Elect Director Sydney Selati For For Management 1.6 Elect Director Harold C. Taber, Jr. For For Management 1.7 Elect Director Mark S. Vidergauz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NETSUITE INC. Ticker: N Security ID: 64118Q107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Beane III For For Management 1.2 Elect Director Deborah Farrington For For Management 1.3 Elect Director Edward Zander For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management NOBLE ENERGY, INC. Ticker: NBL Security ID: 655044105 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey L. Berenson For For Management 1.2 Elect Director Michael A. Cawley For For Management 1.3 Elect Director Edward F. Cox For For Management 1.4 Elect Director Charles D. Davidson For For Management 1.5 Elect Director Thomas J. Edelman For For Management 1.6 Elect Director Eric P. Grubman For For Management 1.7 Elect Director Kirby L. Hedrick For For Management 1.8 Elect Director Scott D. Urban For For Management 1.9 Elect Director William T. Van Kleef For For Management 1.10 Elect Director Molly K. Williamson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 6 Amend Bylaws to Change Certain For For Management Provisions NUCOR CORPORATION Ticker: NUE Security ID: 670346105 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter C. Browning For For Management 1.2 Elect Director Clayton C. Daley, Jr. For For Management 1.3 Elect Director Daniel R. DiMicco For For Management 1.4 Elect Director John J. Ferriola For For Management 1.5 Elect Director Harvey B. Gantt For For Management 1.6 Elect Director Victoria F. Haynes For For Management 1.7 Elect Director Bernard L. Kasriel For For Management 1.8 Elect Director Christopher J. Kearney For For Management 1.9 Elect Director Raymond J. Milchovich For For Management 1.10 Elect Director John H. Walker For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Reduce Supermajority Vote Requirement For For Management for Amendments to the Certificate of Incorporation 5 Reduce Supermajority Vote Requirement For For Management for Amendments to the Bylaws 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Report on Lobbying Payments and Policy Against Against Shareholder OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For Against Management 1.2 Elect Director Howard I. Atkins For Against Management 1.3 Elect Director Stephen I. Chazen For For Management 1.4 Elect Director Edward P. Djerejian For Against Management 1.5 Elect Director John E. Feick For For Management 1.6 Elect Director Margaret M. Foran For For Management 1.7 Elect Director Carlos M. Gutierrez For For Management 1.8 Elect Director Ray R. Irani For Against Management 1.9 Elect Director Avedick B. Poladian For Against Management 1.10 Elect Director Aziz D. Syriani For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder OCEANEERING INTERNATIONAL, INC. Ticker: OII Security ID: 675232102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul B. Murphy, Jr. For For Management 1.2 Elect Director Harris J. Pappas For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Stock For Against Management Option Plan 4 Ratify Auditors For For Management 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Retention Ratio for Against Against Shareholder Executives/Directors 8 Pro-rata Vesting of Equity Awards Against For Shareholder PALO ALTO NETWORKS, INC. Ticker: PANW Security ID: 697435105 Meeting Date: DEC 12, 2012 Meeting Type: Annual Record Date: OCT 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John M. Donovan For For Management 1b Elect Director Nir Zuk For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shona L. Brown For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Ian M. Cook For For Management 1.4 Elect Director Dina Dublon For For Management 1.5 Elect Director Victor J. Dzau For For Management 1.6 Elect Director Ray L. Hunt For For Management 1.7 Elect Director Alberto Ibarguen For For Management 1.8 Elect Director Indra K. Nooyi For For Management 1.9 Elect Director Sharon Percy Rockefeller For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director Lloyd G. Trotter For For Management 1.12 Elect Director Daniel Vasella For For Management 1.13 Elect Director Alberto Weisser For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Andre Calantzopoulos For For Management 1.4 Elect Director Louis C. Camilleri For For Management 1.5 Elect Director J. Dudley Fishburn For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Graham Mackay For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect DirectorLucio A. Noto For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Carlos Slim Helu For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PRECISION CASTPARTS CORP. Ticker: PCP Security ID: 740189105 Meeting Date: AUG 14, 2012 Meeting Type: Annual Record Date: JUN 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark Donegan For For Management 1.2 Elect Director Vernon E. Oechsle For For Management 1.3 Elect Director Ulrich Schmidt For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management PVH CORP. Ticker: PVH Security ID: 693656100 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Baglivo For For Management 1.2 Elect Director Emanuel Chirico For For Management 1.3 Elect Director Juan R. Figuereo For For Management 1.4 Elect Director Joseph B. Fuller For For Management 1.5 Elect Director Fred Gehring For For Management 1.6 Elect Director Margaret L. Jenkins For For Management 1.7 Elect Director Bruce Maggin For For Management 1.8 Elect Director V. James Marino For For Management 1.9 Elect Director Helen McCluskey For For Management 1.10 Elect Director Henry Nasella For For Management 1.11 Elect Director Rita M. Rodriguez For For Management 1.12 Elect Director Craig Rydin For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For For Management 1b Elect Director Donald G. Cruickshank For For Management 1c Elect Director Raymond V. Dittamore For For Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For For Management 1f Elect Director Paul E. Jacobs For For Management 1g Elect Director Sherry Lansing For For Management 1h Elect Director Duane A. Nelles For For Management 1i Elect Director Francisco Ros For For Management 1j Elect Director Brent Scowcroft For For Management 1k Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RED HAT, INC. Ticker: RHT Security ID: 756577102 Meeting Date: AUG 09, 2012 Meeting Type: Annual Record Date: JUN 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marye Anne Fox For For Management 2 Elect Director Donald H. Livingstone For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend Omnibus Stock Plan For Against Management 6 Declassify the Board of Directors Against For Shareholder REGENERON PHARMACEUTICALS, INC. Ticker: REGN Security ID: 75886F107 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael S. Brown For For Management 1.2 Elect Director Leonard S. Schleifer For For Management 1.3 Elect Director Eric M. Shooter For For Management 1.4 Elect Director George D. Yancopoulos For For Management 2 Ratify Auditors For For Management RESMED INC. Ticker: RMD Security ID: 761152107 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Election Director Peter Farrell For Against Management 1b Election Director Gary Pace For Against Management 1c Election Director Ronald Taylor For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management RIVERBED TECHNOLOGY, INC. Ticker: RVBD Security ID: 768573107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Floyd For For Management 1.2 Elect Director Christopher J. Schaepe For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: MAR 20, 2013 Meeting Type: Special Record Date: FEB 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For Against Management SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stratton Sclavos For For Management 1.2 Elect Director Lawrence Tomlinson For For Management 1.3 Elect Director Shirley Young For For Management 2 Declassify the Board of Directors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SBA COMMUNICATIONS CORPORATION Ticker: SBAC Security ID: 78388J106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin L. Beebe For For Management 1.2 Elect Director Jack Langer For For Management 1.3 Elect Director Jeffrey A. Stoops For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter L.S. Currie For For Management 1b Elect Director Tony Isaac For For Management 1c Elect Director K. Vaman Kamath For For Management 1d Elect Director Paal Kibsgaard For For Management 1e Elect Director Nikolay Kudryavtsev For For Management 1f Elect Director Adrian Lajous For For Management 1g Elect Director Michael E. Marks For For Management 1h Elect Director Lubna S. Olayan For For Management 1i Elect Director L. Rafael Reif For For Management 1j Elect Director Tore I. Sandvold For For Management 1k Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Approve Omnibus Stock Plan For Against Management 6 Amend Employee Stock Purchase Plan For For Management SCRIPPS NETWORKS INTERACTIVE, INC. Ticker: SNI Security ID: 811065101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Galloway For For Management 1.2 Elect Director Nicholas B. Paumgarten For For Management 1.3 Elect Director Jeffrey Sagansky For For Management 1.4 Elect Director Ronald W. Tysoe For For Management SIMON PROPERTY GROUP, INC. Ticker: SPG Security ID: 828806109 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Melvyn E. Bergstein For For Management 1b Elect Director Larry C. Glasscock For For Management 1c Elect Director Karen N. Horn For For Management 1d Elect Director Allan Hubbard For For Management 1e Elect Director Reuben S. Leibowitz For For Management 1f Elect Director Daniel C. Smith For For Management 1g Elect Director J. Albert Smith, Jr. For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management SPLUNK INC. Ticker: SPLK Security ID: 848637104 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Hornik For For Management 1.2 Elect Director Thomas M. Neustaetter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Howard Schultz For For Management 1b Elect Director William W. Bradley For For Management 1c Elect Director Robert M. Gates For For Management 1d Elect Director Mellody Hobson For For Management 1e Elect Director Kevin R. Johnson For For Management 1f Elect Director Olden Lee For For Management 1g Elect Director Joshua Cooper Ramo For For Management 1h Elect Director James G. Shennan, Jr. For For Management 1i Elect Director Clara Shih For For Management 1j Elect Director Javier G. Teruel For For Management 1k Elect Director Myron E. Ullman, III For For Management 1l Elect Director Craig E. Weatherup For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Prohibit Political Spending Against For Shareholder SUNTRUST BANKS, INC. Ticker: STI Security ID: 867914103 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Beall, II For For Management 1.2 Elect Director Alston D. Correll For For Management 1.3 Elect Director Jeffrey C. Crowe For For Management 1.4 Elect Director David H. Hughes For For Management 1.5 Elect Director M. Douglas Ivester For For Management 1.6 Elect Director Kyle Prechtl Legg For For Management 1.7 Elect Director William A. Linnenbringer For For Management 1.8 Elect Director Donna S. Morea For For Management 1.9 Elect Director David M. Ratcliffe For For Management 1.10 Elect Director William H. Rogers, Jr. For For Management 1.11 Elect Director Frank W. Scruggs For For Management 1.12 Elect Director Thomas R. Watjen For For Management 1.13 Elect Director Phail Wynn, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TERADYNE, INC. Ticker: TER Security ID: 880770102 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James W. Bagley For For Management 1b Elect Director Michael A. Bradley For For Management 1c Elect Director Albert Carnesale For For Management 1d Elect Director Daniel W. Christman For For Management 1e Elect Director Edwin J. Gillis For For Management 1f Elect Director Timothy E. Guertin For For Management 1g Elect Director Paul J. Tufano For For Management 1h Elect Director Roy A. Vallee For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management TEXTRON INC. Ticker: TXT Security ID: 883203101 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott C. Donnelly For For Management 1.2 Elect Director Kathleen M. Bader For For Management 1.3 Elect Director R. Kerry Clark For For Management 1.4 Elect Director James T. Conway For For Management 1.5 Elect Director Ivor J. Evans For For Management 1.6 Elect Director Lawrence K. Fish For For Management 1.7 Elect Director Paul E. Gagne For For Management 1.8 Elect Director Dain M. Hancock For For Management 1.9 Elect Director Lord Powell For For Management 1.10 Elect Director Lloyd G. Trotter For For Management 1.11 Elect Director James L. Ziemer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: JUL 10, 2012 Meeting Type: Special Record Date: MAY 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Split For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Richard M. Daley For For Management 1.5 Elect Director Barry Diller For For Management 1.6 Elect Director Helene D. Gayle For For Management 1.7 Elect Director Evan G. Greenberg For For Management 1.8 Elect Director Alexis M. Herman For For Management 1.9 Elect Director Muhtar Kent For For Management 1.10 Elect Director Robert A. Kotick For For Management 1.11 Elect Director Maria Elena Lagomasino For For Management 1.12 Elect Director Donald F. McHenry For For Management 1.13 Elect Director Sam Nunn For For Management 1.14 Elect Director James D. Robinson, III For For Management 1.15 Elect Director Peter V. Ueberroth For For Management 1.16 Elect Director Jacob Wallenberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Establish Board Committee on Human Against Against Shareholder Rights THE COOPER COMPANIES, INC. Ticker: COO Security ID: 216648402 Meeting Date: MAR 21, 2013 Meeting Type: Annual Record Date: JAN 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Thomas Bender For For Management 1.2 Elect Director Michael H. Kalkstein For For Management 1.3 Elect Director Jody S. Lindell For For Management 1.4 Elect Director Gary S. Petersmeyer For For Management 1.5 Elect Director Donald Press For For Management 1.6 Elect Director Steven Rosenberg For For Management 1.7 Elect Director Allan E. Rubenstein For For Management 1.8 Elect Director Robert S. Weiss For For Management 1.9 Elect Director Stanley Zinberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE ESTEE LAUDER COMPANIES INC. Ticker: EL Security ID: 518439104 Meeting Date: NOV 09, 2012 Meeting Type: Annual Record Date: SEP 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rose Marie Bravo For For Management 1.2 Elect Director Paul J. Fribourg For For Management 1.3 Elect Director Mellody Hobson For For Management 1.4 Elect Director Irvine O. Hockaday, Jr. For For Management 1.5 Elect Director Barry S. Sternlicht For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For Against Management 4 Ratify Auditors For For Management THE HERSHEY COMPANY Ticker: HSY Security ID: 427866108 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pamela M. Arway For For Management 1.2 Elect Director John P. Bilbrey For For Management 1.3 Elect Director Robert F. Cavanaugh For For Management 1.4 Elect Director Charles A. Davis For For Management 1.5 Elect Director Robert M. Malcolm For For Management 1.6 Elect Director James M. Mead For For Management 1.7 Elect Director James E. Nevels For For Management 1.8 Elect Director Anthony J. Palmer For For Management 1.9 Elect Director Thomas J. Ridge For For Management 1.10 Elect Director David L. Shedlarz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Ari Bousbib For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Bonnie G. Hill For For Management 1i Elect Director Karen L. Katen For For Management 1j Elect Director Mark Vadon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Prepare Employment Diversity Report Against Against Shareholder 7 Adopt Stormwater Run-off Management Against Against Shareholder Policy THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize New Class of Preferred Stock For For Management 5 Report on Political Contributions Against Against Shareholder TRIMBLE NAVIGATION LIMITED Ticker: TRMB Security ID: 896239100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven W. Berglund For For Management 1.2 Elect Director John B. Goodrich For For Management 1.3 Elect Director William Hart For For Management 1.4 Elect Director Merit E. Janow For For Management 1.5 Elect Director Ulf J. Johansson For For Management 1.6 Elect Director Ronald S. Nersesian For For Management 1.7 Elect Director Mark S. Peek For For Management 1.8 Elect Director Nickolas W. Vande Steeg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: H89128104 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3.1 Elect Director Edward D. Breen For For Management 3.2 Elect Director Michael E. Daniels For For Management 3.3 Elect Director Frank M. Drendel For For Management 3.4 Elect Director Brian Duperreault For For Management 3.5 Elect Director Rajiv L. Gupta For For Management 3.6 Elect Director John A. Krol For For Management 3.7 Elect Director George R. Oliver For For Management 3.8 Elect Director Brendan R. O'Neill For For Management 3.9 Elect Director Sandra S. Wijnberg For For Management 3.10 Elect Director R. David Yost For For Management 4a Ratify Deloitte AG as Auditors For For Management 4b Appoint Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2012/2013 4c Ratify PricewaterhouseCoopers AG as For For Management Special Auditors 5a Approve Allocation of Income For For Management 5b Approve Ordinary Cash Dividend For For Management 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 7 Renew Authorized Capital For For Management 8 Approve Reduction in Share Capital For For Management UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director Thomas J. Donohue For For Management 1.4 Elect Director Archie W. Dunham For For Management 1.5 Elect Director Judith Richards Hope For For Management 1.6 Elect Director John J. Koraleski For For Management 1.7 Elect Director Charles C. Krulak For For Management 1.8 Elect Director Michael R. McCarthy For For Management 1.9 Elect Director Michael W. McConnell For For Management 1.10 Elect Director Thomas F. McLarty, III For For Management 1.11 Elect Director Steven R. Rogel For For Management 1.12 Elect Director Jose H. Villarreal For For Management 1.13 Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Report on Lobbying Payments and Policy Against Against Shareholder UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Michael J. Burns For For Management 1c Elect Director D. Scott Davis For For Management 1d Elect Director Stuart E. Eizenstat For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director William R. Johnson For For Management 1g Elect Director Candace Kendle For For Management 1h Elect Director Ann M. Livermore For For Management 1i Elect Director Rudy H. P. Markham For For Management 1j Elect Director Clark T. Randt, Jr. For For Management 1k Elect Director Carol B. Tome For For Management 1l Elect Director Kevin M. Warsh For For Management 2 Ratify Auditors For For Management 3 Report on Lobbying Payments and Policy Against Against Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Louis R. Chenevert For For Management 1b Elect Director John V. Faraci For For Management 1c Elect Director Jean-Pierre Garnier For For Management 1d Elect Director Jamie S. Gorelick For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director Ellen J. Kullman For For Management 1g Elect Director Marshall O. Larsen For For Management 1h Elect Director Harold McGraw, III For For Management 1i Elect Director Richard B. Myers For For Management 1j Elect Director H. Patrick Swygert For For Management 1k Elect Director Andre Villeneuve For For Management 1l Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation URBAN OUTFITTERS, INC. Ticker: URBN Security ID: 917047102 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Belair For Withhold Management 1.2 Elect Director Robert H. Strouse For For Management 1.3 Elect Director Margaret A. Hayne For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Eliminate Cumulative Voting and Adopt For For Management Majority Vote Standard 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Carrion For For Management 1.2 Elect Director Melanie L. Healey For For Management 1.3 Elect Director M. Frances Keeth For For Management 1.4 Elect Director Robert W. Lane For For Management 1.5 Elect Director Lowell C. McAdam For For Management 1.6 Elect Director Sandra O. Moose For For Management 1.7 Elect Director Joseph Neubauer For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Hugh B. Price For For Management 1.11 Elect Director Rodney E. Slater For For Management 1.12 Elect Director Kathryn A. Tesija For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Commit to Wireless Network Neutrality Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 9 Amend Articles/Bylaws/Charter- Call Against For Shareholder Special Meetings 10 Provide Right to Act by Written Consent Against For Shareholder WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Douglas N. Daft For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Marissa A. Mayer For For Management 1h Elect Director Gregory B. Penner For For Management 1i Elect Director Steven S. Reinemund For For Management 1j Elect Director H. Lee Scott, Jr. For For Management 1k Elect Director Jim C. Walton For For Management 1l Elect Director S. Robson Walton For For Management 1m Elect Director Christopher J. Williams For For Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Disclosure of Recoupment Activity from Against Against Shareholder Senior Officers WATERS CORPORATION Ticker: WAT Security ID: 941848103 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua Bekenstein For For Management 1.2 Elect Director Michael J. Berendt For For Management 1.3 Elect Director Douglas A. Berthiaume For For Management 1.4 Elect Director Edward Conard For For Management 1.5 Elect Director Laurie H. Glimcher For For Management 1.6 Elect Director Christopher A. Kuebler For For Management 1.7 Elect Director William J. Miller For For Management 1.8 Elect Director JoAnn A. Reed For For Management 1.9 Elect Director Thomas P. Salice For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director Howard V. Richardson For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For Against Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Review Fair Housing and Fair Lending Against For Shareholder Compliance WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Elstrott For For Management 1.2 Elect Director Gabrielle Greene For For Management 1.3 Elect Director Shahid 'Hass' Hassan For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director John Mackey For For Management 1.6 Elect Director Walter Robb For For Management 1.7 Elect Director Jonathan Seiffer For For Management 1.8 Elect Director Morris 'Mo' Siegel For For Management 1.9 Elect Director Jonathan Sokoloff For For Management 1.10 Elect Director Ralph Sorenson For For Management 1.11 Elect Director William 'Kip' Tindell, For For Management III 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Require Independent Board Chairman Against Against Shareholder XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 08, 2012 Meeting Type: Annual Record Date: JUN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philip T. Gianos For For Management 2 Elect Director Moshe N. Gavrielov For For Management 3 Elect Director John L. Doyle For For Management 4 Elect Director Jerald G. Fishman For For Management 5 Elect Director William G. Howard, Jr. For For Management 6 Elect Director J. Michael Patterson For For Management 7 Elect Director Albert A. Pimentel For For Management 8 Elect Director Marshall C. Turner For For Management 9 Elect Director Elizabeth W. Vanderslice For For Management 10 Amend Qualified Employee Stock For For Management Purchase Plan 11 Amend Omnibus Stock Plan For Against Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management Heritage ACTAVIS, INC. Ticker: ACT Security ID: 00507K103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jack Michelson For For Management 1b Elect Director Ronald R. Taylor For For Management 1c Elect Director Andrew L. Turner For For Management 1d Elect Director Paul M. Bisaro For For Management 1e Elect Director Christopher W. Bodine For For Management 1f Elect Director Michael J. Feldman For For Management 1g Elect Director Fred G. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention Against Against Shareholder AIRGAS, INC. Ticker: ARG Security ID: 009363102 Meeting Date: AUG 14, 2012 Meeting Type: Annual Record Date: JUN 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Hovey For For Management 1.2 Elect Director Michael L. Molinini For For Management 1.3 Elect Director Paula A. Sneed For For Management 1.4 Elect Director David M. Stout For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director William R. Keller For For Management 1.4 Elect Director Joseph A. Madri For For Management 1.5 Elect Director Larry L. Mathis For For Management 1.6 Elect Director R. Douglas Norby For For Management 1.7 Elect Director Alvin S. Parven For For Management 1.8 Elect Director Andreas Rummelt For For Management 1.9 Elect Director Ann M. Veneman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management ALLIANCE DATA SYSTEMS CORPORATION Ticker: ADS Security ID: 018581108 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence M. Benveniste For For Management 1.2 Elect Director D. Keith Cobb For For Management 1.3 Elect Director Kenneth R. Jensen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Provide Right to Call Special Meeting For For Management 5 Ratify Auditors For For Management AMC NETWORKS INC. Ticker: AMCX Security ID: 00164V103 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil M. Ashe For For Management 1.2 Elect Director Alan D. Schwartz For For Management 1.3 Elect Director Leonard Tow For For Management 1.4 Elect Director Carl E. Vogel For For Management 1.5 Elect Director Robert C. Wright For For Management 2 Ratify Auditors For For Management AMERICAN VANGUARD CORPORATION Ticker: AVD Security ID: 030371108 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence S. Clark For For Management 1.2 Elect Director Debra F. Edwards For For Management 1.3 Elect Director Alfred F. Ingulli For For Management 1.4 Elect Director John L. Killmer For For Management 1.5 Elect Director Carl R. Soderlind For For Management 1.6 Elect Director Irving J. Thau For For Management 1.7 Elect Director Eric G. Wintemute For For Management 1.8 Elect Director M. Esmail Zirakparvar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights ARM HOLDINGS PLC Ticker: ARM Security ID: G0483X122 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: APR 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Re-elect Sir John Buchanan as Director For For Management 5 Re-elect Warren East as Director For For Management 6 Re-elect Andy Green as Director For For Management 7 Re-elect Larry Hirst as Director For For Management 8 Re-elect Mike Muller as Director For For Management 9 Re-elect Kathleen O'Donovan as Director For For Management 10 Re-elect Janice Roberts as Director For For Management 11 Re-elect Philip Rowley as Director For For Management 12 Re-elect Tim Score as Director For For Management 13 Re-elect Simon Segars as Director For For Management 14 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Approve Long Term Incentive Plan For Against Management 17 Authorise Issue of Equity with For Against Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise the Company to Call EGM with For For Management Two Weeks' Notice ATWOOD OCEANICS, INC. Ticker: ATW Security ID: 050095108 Meeting Date: FEB 14, 2013 Meeting Type: Annual Record Date: DEC 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Deborah A. Beck For For Management 1.2 Elect Director George S. Dotson For For Management 1.3 Elect Director Jack E. Golden For For Management 1.4 Elect Director Hans Helmerich For For Management 1.5 Elect Director James R. Montague For For Management 1.6 Elect Director Robert J. Saltiel For For Management 1.7 Elect Director Phil D. Wedemeyer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Change Range for Size of the Board For Against Management 5 Ratify Auditors For For Management BALLY TECHNOLOGIES, INC. Ticker: BYI Security ID: 05874B107 Meeting Date: DEC 04, 2012 Meeting Type: Annual Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Andrew McKenna For For Management 1.2 Elect Director David Robbins For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BE AEROSPACE, INC. Ticker: BEAV Security ID: 073302101 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard G. Hamermesh For For Management 1.2 Elect Director Amin J. Khoury For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Change Company Name For For Management 4 Ratify Auditors For For Management 5 Amend Omnibus Stock Plan For Against Management BLUE NILE, INC. Ticker: NILE Security ID: 09578R103 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Chris Bruzzo For For Management 1.2 Elect Director Harvey Kanter For For Management 1.3 Elect Director Leslie Lane For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BORGWARNER INC. Ticker: BWA Security ID: 099724106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jere A. Drummond For For Management 2 Elect Director John R. McKernan, Jr. For For Management 3 Elect Director Ernest J. Novak, Jr. For For Management 4 Elect Director James R. Verrier For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Shareholder CABOT OIL & GAS CORPORATION Ticker: COG Security ID: 127097103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert L. Keiser For For Management 1b Elect Director W. Matt Ralls For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Plans Against For Shareholder CAMERON INTERNATIONAL CORPORATION Ticker: CAM Security ID: 13342B105 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James T. Hackett For For Management 1.2 Elect Director Michael E. Patrick For For Management 1.3 Elect Director Jon Erik Reinhardsen For For Management 1.4 Elect Director Bruce W. Wilkinson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management CANADIAN PACIFIC RAILWAY LIMITED Ticker: CP Security ID: 13645T100 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Deloitte LLP as Auditors For For Management 2 Advisory Vote on Executive For Against Management Compensation Approach 3.1 Elect Director William A. Ackman For For Management 3.2 Elect Director Gary F. Colter For For Management 3.3 Elect Director Isabelle Courville For For Management 3.4 Elect Director Paul G. Haggis For For Management 3.5 Elect Director E. Hunter Harrison For For Management 3.6 Elect Director Paul C. Hilal For For Management 3.7 Elect Director Krystyna T. Hoeg For For Management 3.8 Elect Director Richard C. Kelly For For Management 3.9 Elect Director Rebecca MacDonald For For Management 3.10 Elect Director Anthony R. Melman For For Management 3.11 Elect Director Linda J. Morgan For For Management 3.12 Elect Director Andrew F. Reardon For For Management 3.13 Elect Director Stephen C. Tobias For For Management CARPENTER TECHNOLOGY CORPORATION Ticker: CRS Security ID: 144285103 Meeting Date: OCT 08, 2012 Meeting Type: Annual Record Date: AUG 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl G. Anderson, Jr. For For Management 1.2 Elect Director Philip M. Anderson For For Management 1.3 Elect Director Jeffrey Wadsworth For For Management 1.4 Elect Director William A. Wulfsohn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CATALYST HEALTH SOLUTIONS, INC. Ticker: CHSI Security ID: 14888B103 Meeting Date: JUL 02, 2012 Meeting Type: Special Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For Against Management CATAMARAN CORPORATION Ticker: CTRX Security ID: 148887102 Meeting Date: MAY 14, 2013 Meeting Type: Annual/Special Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Thierer For For Management 1.2 Elect Director Peter J. Bensen For For Management 1.3 Elect Director Steven Cosler For For Management 1.4 Elect Director William J. Davis For For Management 1.5 Elect Director Steven B. Epstein For For Management 1.6 Elect Director Betsy D. Holden For For Management 1.7 Elect Director Karen L. Katen For For Management 1.8 Elect Director Harry M. Kraemer For For Management 1.9 Elect Director Anthony Masso For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration CBRE GROUP, INC. Ticker: CBG Security ID: 12504L109 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Blum For For Management 1.2 Elect Director Brandon B. Boze For For Management 1.3 Elect Director Curtis F. Feeny For For Management 1.4 Elect Director Bradford M. Freeman For For Management 1.5 Elect Director Michael Kantor For For Management 1.6 Elect Director Frederic V. Malek For For Management 1.7 Elect Director Jane J. Su For For Management 1.8 Elect Director Robert E. Sulentic For For Management 1.9 Elect Director Laura D. Tyson For For Management 1.10 Elect Director Gary L. Wilson For For Management 1.11 Elect Director Ray Wirta For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CERNER CORPORATION Ticker: CERN Security ID: 156782104 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gerald E. Bisbee, Jr. For For Management 1b Elect Director Denis A. Cortese For For Management 1c Elect Director Linda M. Dillman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Increase Authorized Common Stock For For Management CHART INDUSTRIES, INC. Ticker: GTLS Security ID: 16115Q308 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel F. Thomas For For Management 1.2 Elect Director W. Douglas Brown For For Management 1.3 Elect Director Richard E. Goodrich For For Management 1.4 Elect Director Steven W. Krablin For For Management 1.5 Elect Director Michael W. Press For For Management 1.6 Elect Director James M. Tidwell For For Management 1.7 Elect Director Thomas L. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHICAGO BRIDGE & IRON COMPANY N.V. Ticker: CBI Security ID: 167250109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Deborah M. Fretz as Director For For Management 1b Elect Michael L. Underwood as Director For For Management 2 Approve Remuneration Report Containing For For Management Remuneration Policy for Management Board Members 3 Approve Financial Statements, Discuss For For Management Statutory Reports, and Approve Publication of Information in English 4 Approve Financial Statements, For For Management Allocation of Income and Dividends of 0.20 per Share, and Discharge Directors 5 Approve Discharge of Management Board For For Management 6 Approve Discharge of Supervisory Board For For Management 7 Ratify Ernst & Young LLP as Auditors For For Management 8 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 9 Grant Board Authority to Issue Shares For Against Management 10 Amend Qualified Employee Stock For For Management Purchase Plan CHICAGO BRIDGE & IRON COMPANY NV Ticker: CBI Security ID: 167250109 Meeting Date: DEC 18, 2012 Meeting Type: Special Record Date: NOV 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement between The For Against Management Shaw Group Inc. and Crystal Acquisition Subsidiary Inc. 2 Adjourn Meeting For Against Management CHURCH & DWIGHT CO., INC. Ticker: CHD Security ID: 171340102 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bradley C. Irwin For For Management 1b Elect Director Penry W. Price For For Management 1c Elect Director Arthur B. Winkleblack For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management CINCINNATI FINANCIAL CORPORATION Ticker: CINF Security ID: 172062101 Meeting Date: APR 27, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Bahl For For Management 1.2 Elect Director Gregory T. Bier For For Management 1.3 Elect Director Linda Clement-Holmes For For Management 1.4 Elect Director Dirk J. Debbink For For Management 1.5 Elect Director Steven J. Johnston For For Management 1.6 Elect Director Kenneth C. Lichtendahl For For Management 1.7 Elect Director W. Rodney McMullen For For Management 1.8 Elect Director Gretchen W. Price For For Management 1.9 Elect Director John J. Schiff, Jr. For For Management 1.10 Elect Director Thomas R. Schiff For For Management 1.11 Elect Director Douglas S. Skidmore For For Management 1.12 Elect Director Kenneth W. Stecher For For Management 1.13 Elect Director John F. Steele, Jr. For For Management 1.14 Elect Director Larry R. Webb For For Management 1.15 Elect Director E. Anthony Woods For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Sustainability Against For Shareholder CINTAS CORPORATION Ticker: CTAS Security ID: 172908105 Meeting Date: OCT 16, 2012 Meeting Type: Annual Record Date: AUG 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gerald S. Adolph For For Management 1b Elect Director John F. Barrett For For Management 1c Elect Director Melanie W. Barstad For For Management 1d Elect Director Richard T. Farmer For For Management 1e Elect Director Scott D. Farmer For For Management 1f Elect Director James J. Johnson For For Management 1g Elect Director Robert J. Kohlhepp For For Management 1h Elect Director Joseph Scaminace For For Management 1i Elect Director Ronald W. Tysoe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Ticker: CTSH Security ID: 192446102 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Maureen Breakiron-Evans For For Management 1b Elect Director John E. Klein For For Management 1c Elect Director Lakshmi Narayanan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management 6 Provide Right to Act by Written Consent Against For Shareholder COMMVAULT SYSTEMS, INC. Ticker: CVLT Security ID: 204166102 Meeting Date: AUG 22, 2012 Meeting Type: Annual Record Date: JUL 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director N. Robert Hammer For For Management 1.2 Elect Director Keith Geeslin For For Management 1.3 Elect Director Gary B. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONCHO RESOURCES INC. Ticker: CXO Security ID: 20605P101 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary A. Merriman For For Management 1.2 Elect Director Ray M. Poage For For Management 1.3 Elect Director A. Wellford Tabor For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin S. Carson, Sr. For For Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director W. Craig Jelinek For For Management 1.5 Elect Director Jill S. Ruckelshaus For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder COVANCE INC. Ticker: CVD Security ID: 222816100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph L. Herring For For Management 1.2 Elect Director John McCartney For For Management 1.3 Elect Director Bradley T. Sheares For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management CYTEC INDUSTRIES INC. Ticker: CYT Security ID: 232820100 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Chris A. Davis For For Management 1b Elect Director Shane D. Fleming For For Management 1c Elect Director Louis L. Hoynes, Jr. For For Management 1d Elect Director William P. Powell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DISCOVER FINANCIAL SERVICES Ticker: DFS Security ID: 254709108 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Aronin For For Management 1.2 Elect Director Mary K. Bush For For Management 1.3 Elect Director Gregory C. Case For For Management 1.4 Elect Director Cynthia A. Glassman For For Management 1.5 Elect Director Richard H. Lenny For For Management 1.6 Elect Director Thomas G. Maheras For For Management 1.7 Elect Director Michael H. Moskow For For Management 1.8 Elect Director David W. Nelms For For Management 1.9 Elect Director E. Follin Smith For For Management 1.10 Elect Director Mark A. Thierer For For Management 1.11 Elect Director Lawrence A. Weinbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DISCOVERY COMMUNICATIONS, INC. Ticker: DISCA Security ID: 25470F104 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul A. Gould For Withhold Management 1.2 Elect Director John S. Hendricks For Withhold Management 1.3 Elect Director M. LaVoy Robison For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management DSW INC. Ticker: DSW Security ID: 23334L102 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry L. Aaron For Withhold Management 1.2 Elect Director Elaine J. Eisenman For For Management 1.3 Elect Director Joanna T. Lau For For Management 1.4 Elect Director Joseph A. Schottenstein For For Management 2 Elect Director James O'Donnell For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EAST WEST BANCORP, INC. Ticker: EWBC Security ID: 27579R104 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: MAR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Iris S. Chan For For Management 1.2 Elect Director Rudolph I. Estrada For For Management 1.3 Elect Director Julia S. Gouw For For Management 1.4 Elect Director Paul H. Irving For For Management 1.5 Elect Director Andrew S. Kane For For Management 1.6 Elect Director Tak-Chuen Clarence Kwan For For Management 1.7 Elect Director John Lee For For Management 1.8 Elect Director Herman Y. Li For For Management 1.9 Elect Director Jack C. Liu For For Management 1.10 Elect Director Dominic Ng For For Management 1.11 Elect Director Keith W. Renken For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation EASTMAN CHEMICAL COMPANY Ticker: EMN Security ID: 277432100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary E. Anderson For For Management 1.2 Elect Director Brett D. Begemann For For Management 1.3 Elect Director Stephen R. Demeritt For For Management 1.4 Elect Director Robert M. Hernandez For For Management 1.5 Elect Director Julie F. Holder For For Management 1.6 Elect Director Renee J. Hornbaker For For Management 1.7 Elect Director Lewis M. Kling For For Management 1.8 Elect Director David W. Raisbeck For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder EATON CORPORATION PLC Ticker: ETN Security ID: G29183103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George S. Barrett For For Management 1b Elect Director Todd M. Bluedorn For For Management 1c Elect Director Christopher M. Connor For For Management 1d Elect Director Michael J. Critelli For For Management 1e Elect Director Alexander M. Cutler For For Management 1f Elect Director Charles E. Golden For For Management 1g Elect Director Linda A. Hill For For Management 1h Elect Director Arthur E. Johnson For For Management 1i Elect Director Ned C. Lautenbach For For Management 1j Elect Director Deborah L. McCoy For For Management 1k Elect Director Gregory R. Page For For Management 1l Elect Director Gerald B. Smith For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Approval of Overseas Market Purchases For For Management of the Company Shares 7 Approve the Price Range for the For For Management Reissuance of Shares EQUINIX, INC. Ticker: EQIX Security ID: 29444U502 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tom Bartlett For For Management 1.2 Elect Director Gary Hromadko For For Management 1.3 Elect Director Scott Kriens For For Management 1.4 Elect Director William Luby For For Management 1.5 Elect Director Irving Lyons, III For For Management 1.6 Elect Director Christopher Paisley For For Management 1.7 Elect Director Stephen Smith For For Management 1.8 Elect Director Peter Van Camp For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George (Skip) Battle For For Management 1.2 Elect Director Pamela L. Coe For Withhold Management 1.3 Elect Director Barry Diller For Withhold Management 1.4 Elect Director Jonathan L. Dolgen For Withhold Management 1.5 Elect Director Craig A. Jacobson For Withhold Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For Withhold Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Samuel K. Skinner For For Management 1l Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FAMILY DOLLAR STORES, INC. Ticker: FDO Security ID: 307000109 Meeting Date: JAN 17, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark R. Bernstein For For Management 1.2 Elect Director Pamela L. Davies For For Management 1.3 Elect Director Sharon Allred Decker For For Management 1.4 Elect Director Edward C. Dolby For For Management 1.5 Elect Director Glenn A. Eisenberg For For Management 1.6 Elect Director Edward P. Garden For For Management 1.7 Elect Director Howard R. Levine For For Management 1.8 Elect Director George R. Mahoney, Jr. For For Management 1.9 Elect Director James G. Martin For For Management 1.10 Elect Director Harvey Morgan For For Management 1.11 Elect Director Dale C. Pond For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Adopt ILO Based Code of Conduct Against Against Shareholder FIRST QUANTUM MINERALS LTD. Ticker: FM Security ID: 335934105 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Nine For For Management 2.1 Elect Director Philip K. R. Pascall For For Management 2.2 Elect Director G. Clive Newall For For Management 2.3 Elect Director Martin R. Rowley For For Management 2.4 Elect Director Peter St. George For For Management 2.5 Elect Director Andrew B. Adams For For Management 2.6 Elect Director Michael Martineau For For Management 2.7 Elect Director Paul Brunner For For Management 2.8 Elect Director Michael Hanley For For Management 2.9 Elect Director Robert Harding For For Management 3 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Advisory Vote on Executive For For Management Compensation Approach FLIR SYSTEMS, INC. Ticker: FLIR Security ID: 302445101 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Carter For For Management 1.2 Elect Director Michael T. Smith For For Management 1.3 Elect Director John W. Wood, Jr. For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors FLOWSERVE CORPORATION Ticker: FLS Security ID: 34354P105 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gayla J. Delly For For Management 1.2 Elect Director Rick J. Mills For For Management 1.3 Elect Director Charles M. Rampacek For For Management 1.4 Elect Director William C. Rusnack For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For For Management 4 Ratify Auditors For For Management 5 Provide Right to Act by Written Consent Against For Shareholder FMC CORPORATION Ticker: FMC Security ID: 302491303 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pierre Brondeau For For Management 1.2 Elect Director Dirk A. Kempthorne For For Management 1.3 Elect Director Robert C. Pallash For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management FORTUNE BRANDS HOME & SECURITY, INC. Ticker: FBHS Security ID: 34964C106 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard A. Goldstein For For Management 1b Elect Director Christopher J. Klein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management GENESEE & WYOMING INC. Ticker: GWR Security ID: 371559105 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Bott For For Management 1.2 Elect Director Oivind Lorentzen, III For For Management 1.3 Elect Director Philip J. Ringo For For Management 1.4 Elect Director Mark A. Scudder For For Management 1.5 Elect Director Gregory S. Ledford For For Management 2 Ratify Auditors For For Management GNC HOLDINGS, INC. Ticker: GNC Security ID: 36191G107 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip E. Mallott For For Management 1.2 Elect Director C. Scott O'Hara For For Management 1.3 Elect Director Richard J. Wallace For For Management 2 Eliminate Class of Common Stock For For Management 3 Establish Range For Board Size For For Management 4 Declassify the Board of Directors For For Management 5 Amendment to Delete Various Provisions For For Management Related to the Company's Former 'Sponsors' which are Now Inapplicable 6 Provide Right to Act by Written Consent For For Management 7 Ratify Auditors For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GRIFOLS SA Ticker: GRF Security ID: E5706X124 Meeting Date: DEC 03, 2012 Meeting Type: Special Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Capitalization of Reserves For For Management of EUR 1.63 Million for a 1:20 Bonus Issue 2 Approve 2:1 Stock Split For For Management 3 Authorize Increase in Capital up to 50 For Against Management Percent via Issuance of Equity or Equity-Linked Securities without Preemptive Rights 4 Approve Listing of Class A Shares on For For Management NASDAQ 5 Authorize Board to Ratify and Execute For For Management Approved Resolutions GRIFOLS SA Ticker: GRF Security ID: E5706X124 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAY 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Standalone Financial For For Management Statements, Allocation of Income, and Dividend Payment 2 Approve Consolidated Financial For For Management Statements 3 Approve Discharge of Board For For Management 4 Renew Appointment of KPMG as Auditor For For Management of Standalone Financial Statements 5 Renew Appointment of KPMG as Auditor For For Management of Consolidated Financial Statements 6.1 Elect Belen Villalonga Morenes as For For Management Director 6.2 Fix Number of Directors at 12 For For Management 7 Approve Remuneration of Directors For For Management 8 Advisory Vote on Remuneration Policy For Against Management Report 9 Authorize Board to Ratify and Execute For For Management Approved Resolutions HARLEY-DAVIDSON, INC. Ticker: HOG Security ID: 412822108 Meeting Date: APR 27, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry K. Allen For For Management 1.2 Elect Director R. John Anderson For For Management 1.3 Elect Director Richard R. Beattie For For Management 1.4 Elect Director Martha F. Brooks For For Management 1.5 Elect Director Michael J. Cave For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Donald A. James For For Management 1.8 Elect Director Sara L. Levinson For For Management 1.9 Elect Director N. Thomas Linebarger For For Management 1.10 Elect Director George L. Miles, Jr. For For Management 1.11 Elect Director James A. Norling For For Management 1.12 Elect Director Keith E. Wandell For For Management 1.13 Elect Director Jochen Zeitz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management IDEXX LABORATORIES, INC. Ticker: IDXX Security ID: 45168D104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan W. Ayers For For Management 1.2 Elect Director Robert J. Murray For For Management 1.3 Elect Director M. Anne Szostak For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management KANSAS CITY SOUTHERN Ticker: KSU Security ID: 485170302 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terrence P. Dunn For For Management 1.2 Elect Director Antonio O. Garza, Jr. For For Management 1.3 Elect Director David L. Starling For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder LAZARD LTD Ticker: LAZ Security ID: G54050102 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Laurent Mignon as Director For For Management 1.2 Elect Richard D. Parsons as Director For For Management 1.3 Elect Hal S. Scott as Director For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder LENNOX INTERNATIONAL INC. Ticker: LII Security ID: 526107107 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Todd M. Bluedorn For For Management 1.2 Elect Director C.L. (Jerry) Henry For For Management 1.3 Elect Director Terry D. Stinson For For Management 1.4 Elect Director Richard L. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIBERTY GLOBAL, INC. Ticker: LBTYA Security ID: 530555101 Meeting Date: JUN 03, 2013 Meeting Type: Special Record Date: APR 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Approve Merger Agreement For For Management 3 Adjourn Meeting For Against Management LINKEDIN CORPORATION Ticker: LNKD Security ID: 53578A108 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. George "Skip" Battle For For Management 1.2 Elect Director Michael J. Moritz For For Management 2 Ratify Auditors For For Management LUMBER LIQUIDATORS HOLDINGS, INC. Ticker: LL Security ID: 55003T107 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Macon F. Brock, Jr. For For Management 1.2 Elect Director John M. Presley For For Management 1.3 Elect Director Thomas D. Sullivan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MARTIN MARIETTA MATERIALS, INC. Ticker: MLM Security ID: 573284106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Howard Nye For For Management 1.2 Elect Director Laree E. Perez For For Management 1.3 Elect Director Dennis L. Rediker For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MASTEC, INC. Ticker: MTZ Security ID: 576323109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Dwyer For For Management 1.2 Elect Director Frank E. Jaumot For For Management 1.3 Elect Director Jose S. Sorzano For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Approve Omnibus Stock Plan For Against Management MCDERMOTT INTERNATIONAL, INC. Ticker: MDR Security ID: 580037109 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bookout, III For For Management 1.2 Elect Director Roger A. Brown For For Management 1.3 Elect Director Stephen G. Hanks For For Management 1.4 Elect Director Stephen M. Johnson For For Management 1.5 Elect Director D. Bradley McWilliams For For Management 1.6 Elect Director William H. Schumann, For For Management III 1.7 Elect Director Mary L. Shafer-Malicki For For Management 1.8 Elect Director David A. Trice For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MEAD JOHNSON NUTRITION COMPANY Ticker: MJN Security ID: 582839106 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Steven M. Altschuler For For Management 1b Elect Director Howard B. Bernick For For Management 1c Elect Director Kimberly A. Casiano For For Management 1d Elect Director Anna C. Catalano For For Management 1e Elect Director Celeste A. Clark For For Management 1f Elect Director James M. Cornelius For For Management 1g Elect Director Stephen W. Golsby For For Management 1h Elect Director Peter Kasper Jakobsen For For Management 1i Elect Director Peter G. Ratcliffe For For Management 1j Elect Director Elliott Sigal For For Management 1k Elect Director Robert S. Singer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MEDIVATION, INC. Ticker: MDVN Security ID: 58501N101 Meeting Date: JUN 28, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel D. Adams For For Management 1.2 Elect Director Kim D. Blickenstaff For For Management 1.3 Elect Director Kathryn E. Falberg For For Management 1.4 Elect Director Dawn Graham For For Management 1.5 Elect Director David T. Hung For For Management 1.6 Elect Director W. Anthony Vernon For For Management 1.7 Elect Director Wendy L. Yarno For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Amend Omnibus Stock Plan For Against Management 6 Approve Executive Incentive Bonus Plan For For Management MICHAEL KORS HOLDINGS LTD. Ticker: KORS Security ID: G60754101 Meeting Date: AUG 08, 2012 Meeting Type: Annual Record Date: JUN 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect M. William Benedetto as Director For For Management 2b Elect Stephen F. Reitman as a Director For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors NETSUITE INC. Ticker: N Security ID: 64118Q107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Beane III For For Management 1.2 Elect Director Deborah Farrington For For Management 1.3 Elect Director Edward Zander For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management NUANCE COMMUNICATIONS, INC. Ticker: NUAN Security ID: 67020Y100 Meeting Date: JAN 25, 2013 Meeting Type: Annual Record Date: DEC 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul A. Ricci For For Management 1b Elect Director Robert G. Teresi For For Management 1c Elect Director Robert J. Frankenberg For For Management 1d Elect Director Katharine A. Martin For For Management 1e Elect Director Patrick T. Hackett For For Management 1f Elect Director William H. Janeway For For Management 1g Elect Director Mark B. Myers For For Management 1h Elect Director Philip J. Quigley For For Management 1i Elect Director Mark R. Laret For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management NXP SEMICONDUCTORS NV Ticker: NXPI Security ID: N6596X109 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: MAY 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2a Adopt Financial Statements and For For Management Statutory Reports 2b Receive Explanation on Company's None None Management Reserves and Dividend Policy 2c Approve Discharge of Board of Directors For For Management 3a Elect R.L. Clemmer as Director For For Management 3b Elect Peter Bonfield as Director For For Management 3c Elect J.P. Huth as Director For Against Management 3d Elect E. Durban as Director For Against Management 3e Elect K.A. Goldman as Director For For Management 3f Elect J. Kaeser as Director For For Management 3g Elect I. Loring as Director For Against Management 3h Elect M. Plantevin as Director For Against Management 3i Elect V. Bhatia as Director For For Management 3j Elect R. MacKenzie as Director For Against Management 3k Elect Jean-Pierre Saad as Director For Against Management 4 Authorize Repurchase of Up to 50 For Against Management Percent of Issued Share Capital 5 Other Business (Non-Voting) None None Management O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 67103H107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Larry O'Reilly For For Management 1b Elect Director Rosalie O'Reilly-Wooten For For Management 1c Elect Director Thomas T. Hendrickson For For Management 2 Declassify the Board of Directors For For Management 3 Provide Right to Call Special Meeting For For Management 4 Amend Articles of Incorporation to For For Management Eliminate Unnecessary and Outdated Provisions and to Make Minor Revisions to Conform to Current State Laws and Clarify 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management ONYX PHARMACEUTICALS, INC. Ticker: ONXX Security ID: 683399109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Corinne H. Nevinny For For Management 1.2 Elect Director Thomas G. Wiggans For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management PALO ALTO NETWORKS, INC. Ticker: PANW Security ID: 697435105 Meeting Date: DEC 12, 2012 Meeting Type: Annual Record Date: OCT 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John M. Donovan For For Management 1b Elect Director Nir Zuk For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management PANERA BREAD COMPANY Ticker: PNRA Security ID: 69840W108 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry J. Franklin For For Management 1.2 Elect Director Diane Hessan For For Management 1.3 Elect Director William W. Moreton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PATTERSON-UTI ENERGY, INC. Ticker: PTEN Security ID: 703481101 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark S. Siegel For For Management 1.2 Elect Director Kenneth N. Berns For For Management 1.3 Elect Director Charles O. Buckner For For Management 1.4 Elect Director Michael W. Conlon For For Management 1.5 Elect Director Curtis W. Huff For For Management 1.6 Elect Director Terry H. Hunt For For Management 1.7 Elect Director Cloyce A. Talbott For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PERRIGO COMPANY Ticker: PRGO Security ID: 714290103 Meeting Date: NOV 06, 2012 Meeting Type: Annual Record Date: SEP 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary M. Cohen For For Management 1.2 Elect Director David T. Gibbons For Withhold Management 1.3 Elect Director Ran Gottfried For For Management 1.4 Elect Director Ellen R. Hoffing For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Angel Cabrera For For Management 1b Elect Director Rita V. Foley For For Management 1c Elect Director Rakesh Gangwal For For Management 1d Elect Director Joseph S. Hardin, Jr. For For Management 1e Elect Director Gregory P. Josefowicz For For Management 1f Elect Director Richard K. Lochridge For For Management 1g Elect Director Robert F. Moran For For Management 1h Elect Director Barbara Munder For For Management 1i Elect Director Thomas G. Stemberg For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PRICELINE.COM INCORPORATED Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tim Armstrong For For Management 1.2 Elect Director Howard W. Barker, Jr. For For Management 1.3 Elect Director Jeffery H. Boyd For For Management 1.4 Elect Director Jan L. Docter For For Management 1.5 Elect Director Jeffrey E. Epstein For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Nancy B. Peretsman For For Management 1.8 Elect Director Thomas E. Rothman For For Management 1.9 Elect Director Craig W. Rydin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Pro-rata Vesting of Equity Awards Against Against Shareholder PRICESMART, INC. Ticker: PSMT Security ID: 741511109 Meeting Date: JAN 22, 2013 Meeting Type: Annual Record Date: NOV 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sherry S. Bahrambeygui For For Management 1.2 Elect Director Gonzalo Barrutieta For For Management 1.3 Elect Director Katherine L. Hensley For For Management 1.4 Elect Director Leon C. Janks For For Management 1.5 Elect Director Jose Luis Laparte For For Management 1.6 Elect Director Mitchell G. Lynn For For Management 1.7 Elect Director Robert E. Price For Withhold Management 1.8 Elect Director Edgar Zurcher For Withhold Management 2 Approve Omnibus Stock Plan For Against Management PVH CORP. Ticker: PVH Security ID: 693656100 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Baglivo For For Management 1.2 Elect Director Emanuel Chirico For For Management 1.3 Elect Director Juan R. Figuereo For For Management 1.4 Elect Director Joseph B. Fuller For For Management 1.5 Elect Director Fred Gehring For For Management 1.6 Elect Director Margaret L. Jenkins For For Management 1.7 Elect Director Bruce Maggin For For Management 1.8 Elect Director V. James Marino For For Management 1.9 Elect Director Helen McCluskey For For Management 1.10 Elect Director Henry Nasella For For Management 1.11 Elect Director Rita M. Rodriguez For For Management 1.12 Elect Director Craig Rydin For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management QUANTA SERVICES, INC. Ticker: PWR Security ID: 74762E102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Ball For For Management 1.2 Elect Director J. Michal Conaway For For Management 1.3 Elect Director Vincent D. Foster For For Management 1.4 Elect Director Bernard Fried For For Management 1.5 Elect Director Louis C. Golm For For Management 1.6 Elect Director Worthing F. Jackman For For Management 1.7 Elect Director James F. O'Neil III For For Management 1.8 Elect Director Bruce Ranck For For Management 1.9 Elect Director Margaret B. Shannon For For Management 1.10 Elect Director Pat Wood, III For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RACKSPACE HOSTING, INC. Ticker: RAX Security ID: 750086100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Lanham Napier For For Management 1.2 Elect Director George J. Still, Jr. For For Management 1.3 Elect Director Michael Sam Gilliland For For Management 2 Ratify Auditors For For Management RAYMOND JAMES FINANCIAL, INC. Ticker: RJF Security ID: 754730109 Meeting Date: FEB 21, 2013 Meeting Type: Annual Record Date: DEC 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shelley G. Broader For For Management 1.2 Elect Director Francis S. Godbold For For Management 1.3 Elect Director H. William Habermeyer, For For Management Jr. 1.4 Elect Director Chet Helck For For Management 1.5 Elect Director Thomas A. James For For Management 1.6 Elect Director Gordon L. Johnson For For Management 1.7 Elect Director Paul C. Reilly For For Management 1.8 Elect Director Robert P. Saltzman For For Management 1.9 Elect Director Hardwick Simmons For For Management 1.10 Elect Director Susan N. Story For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation REALOGY HOLDINGS CORP. Ticker: RLGY Security ID: 75605Y106 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director V. Ann Hailey For For Management 1.2 Elect Director M. Ali Rashid For Withhold Management 1.3 Elect Director Brett White For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management REGENERON PHARMACEUTICALS, INC. Ticker: REGN Security ID: 75886F107 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael S. Brown For For Management 1.2 Elect Director Leonard S. Schleifer For For Management 1.3 Elect Director Eric M. Shooter For For Management 1.4 Elect Director George D. Yancopoulos For For Management 2 Ratify Auditors For For Management ROSS STORES, INC. Ticker: ROST Security ID: 778296103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael Balmuth For For Management 1b Elect Director K. Gunnar Bjorklund For For Management 1c Elect Director Sharon D. Garrett For For Management 1d Elect Director Michael J. Bush For For Management 1e Elect Director Norman A. Ferber For For Management 1f Elect Director Gregory L. Quesnel For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: MAR 20, 2013 Meeting Type: Special Record Date: FEB 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For Against Management SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stratton Sclavos For For Management 1.2 Elect Director Lawrence Tomlinson For For Management 1.3 Elect Director Shirley Young For For Management 2 Declassify the Board of Directors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SBA COMMUNICATIONS CORPORATION Ticker: SBAC Security ID: 78388J106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin L. Beebe For For Management 1.2 Elect Director Jack Langer For For Management 1.3 Elect Director Jeffrey A. Stoops For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SCRIPPS NETWORKS INTERACTIVE, INC. Ticker: SNI Security ID: 811065101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Galloway For For Management 1.2 Elect Director Nicholas B. Paumgarten For For Management 1.3 Elect Director Jeffrey Sagansky For For Management 1.4 Elect Director Ronald W. Tysoe For For Management SIRIUS XM RADIO INC. Ticker: SIRI Security ID: 82967N108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joan L. Amble For For Management 1.2 Elect Director Mark D. Carleton For For Management 1.3 Elect Director David J.A. Flowers For Withhold Management 1.4 Elect Director Eddy W. Hartenstein For For Management 1.5 Elect Director James P. Holden For For Management 1.6 Elect Director Gregory B. Maffei For Withhold Management 1.7 Elect Director Evan D. Malone For For Management 1.8 Elect Director James E. Meyer For For Management 1.9 Elect Director James F. Mooney For For Management 1.10 Elect Director Robin S. Pringle For For Management 1.11 Elect Director Carl E. Vogel For For Management 1.12 Elect Director Vanessa A. Wittman For For Management 1.13 Elect Director David Zaslav For For Management 2 Ratify Auditors For For Management 3 Adopt Policy on Succession Planning Against Against Shareholder SPLUNK INC. Ticker: SPLK Security ID: 848637104 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Hornik For For Management 1.2 Elect Director Thomas M. Neustaetter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management STERICYCLE, INC. Ticker: SRCL Security ID: 858912108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark C. Miller For For Management 1b Elect Director Jack W. Schuler For For Management 1c Elect Director Charles A. Alutto For For Management 1d Elect Director Thomas D. Brown For For Management 1e Elect Director Rod F. Dammeyer For For Management 1f Elect Director William K. Hall For For Management 1g Elect Director Jonathan T. Lord For For Management 1h Elect Director John Patience For For Management 1i Elect Director Ronald G. Spaeth For For Management 1j Elect Director Mike S. Zafirovski For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder SVB FINANCIAL GROUP Ticker: SIVB Security ID: 78486Q101 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Greg W. Becker For For Management 1.2 Elect Director Eric A. Benhamou For For Management 1.3 Elect Director David M. Clapper For For Management 1.4 Elect Director Roger F. Dunbar For For Management 1.5 Elect Director Joel P. Friedman For For Management 1.6 Elect Director C. Richard Kramlich For For Management 1.7 Elect Director Lata Krishnan For For Management 1.8 Elect Director Jeffrey N. Maggioncalda For For Management 1.9 Elect Director Kate D. Mitchell For For Management 1.10 Elect Director John F. Robinson For For Management 1.11 Elect Director Garen K. Staglin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SXC HEALTH SOLUTIONS CORP. Ticker: SXCI Security ID: 78505P100 Meeting Date: JUL 02, 2012 Meeting Type: Special Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Amend Omnibus Stock Plan For Against Management 3 Change Company Name to Catamaran For For Management Corporation 4 Adjourn Meeting For Against Management TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward P. Boykin For For Management 1b Elect Director Cary T. Fu For For Management 1c Elect Director Victor L. Lund For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Shareholder THE COOPER COMPANIES, INC. Ticker: COO Security ID: 216648402 Meeting Date: MAR 21, 2013 Meeting Type: Annual Record Date: JAN 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Thomas Bender For For Management 1.2 Elect Director Michael H. Kalkstein For For Management 1.3 Elect Director Jody S. Lindell For For Management 1.4 Elect Director Gary S. Petersmeyer For For Management 1.5 Elect Director Donald Press For For Management 1.6 Elect Director Steven Rosenberg For For Management 1.7 Elect Director Allan E. Rubenstein For For Management 1.8 Elect Director Robert S. Weiss For For Management 1.9 Elect Director Stanley Zinberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HAIN CELESTIAL GROUP, INC. Ticker: HAIN Security ID: 405217100 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irwin D. Simon For For Management 1.2 Elect Director Richard C. Berke For For Management 1.3 Elect Director Jack Futterman For For Management 1.4 Elect Director Marina Hahn For For Management 1.5 Elect Director Andrew R. Heyer For For Management 1.6 Elect Director Brett Icahn For For Management 1.7 Elect Director Roger Meltzer For For Management 1.8 Elect Director Scott M. O'Neil For For Management 1.9 Elect Director David Schechter For For Management 1.10 Elect Director Lawrence S. Zilavy For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management THE SHERWIN-WILLIAMS COMPANY Ticker: SHW Security ID: 824348106 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur F. Anton For For Management 1.2 Elect Director Christopher M. Connor For For Management 1.3 Elect Director David F. Hodnik For For Management 1.4 Elect Director Thomas G. Kadien For For Management 1.5 Elect Director Richard J. Kramer For For Management 1.6 Elect Director Susan J. Kropf For For Management 1.7 Elect Director Richard K. Smucker For For Management 1.8 Elect Director John M. Stropki For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management TOLL BROTHERS, INC. Ticker: TOL Security ID: 889478103 Meeting Date: MAR 13, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas C. Yearley, Jr. For For Management 1.2 Elect Director Robert S. Blank For For Management 1.3 Elect Director Edward G. Boehne For For Management 1.4 Elect Director Richard J. Braemer For For Management 1.5 Elect Director Carl E. Marbach For For Management 1.6 Elect Director Stephen A. Novick For For Management 1.7 Elect Director Paul E. Shapiro For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Require a Majority Vote for the Against For Shareholder Election of Directors TRACTOR SUPPLY COMPANY Ticker: TSCO Security ID: 892356106 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James F. Wright For For Management 1.2 Elect Director Johnston C. Adams For For Management 1.3 Elect Director Peter D. Bewley For For Management 1.4 Elect Director Jack C. Bingleman For For Management 1.5 Elect Director Richard W. Frost For For Management 1.6 Elect Director Cynthia T. Jamison For For Management 1.7 Elect Director George MacKenzie For For Management 1.8 Elect Director Edna K. Morris For For Management 1.9 Elect Director Gregory A. Sandfort For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TRANSDIGM GROUP INCORPORATED Ticker: TDG Security ID: 893641100 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: JAN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mervin Dunn For For Management 1.2 Elect Director Michael S. Graff For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors None For Shareholder TRIMBLE NAVIGATION LIMITED Ticker: TRMB Security ID: 896239100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven W. Berglund For For Management 1.2 Elect Director John B. Goodrich For For Management 1.3 Elect Director William Hart For For Management 1.4 Elect Director Merit E. Janow For For Management 1.5 Elect Director Ulf J. Johansson For For Management 1.6 Elect Director Ronald S. Nersesian For For Management 1.7 Elect Director Mark S. Peek For For Management 1.8 Elect Director Nickolas W. Vande Steeg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TRINITY INDUSTRIES, INC. Ticker: TRN Security ID: 896522109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Adams For For Management 1.2 Elect Director Rhys J. Best For For Management 1.3 Elect Director David W. Biegler For For Management 1.4 Elect Director Leldon E. Echols For For Management 1.5 Elect Director Ronald J. Gafford For For Management 1.6 Elect Director Adrian Lajous For For Management 1.7 Elect Director Melendy E. Lovett For For Management 1.8 Elect Director Charles W. Matthews For For Management 1.9 Elect Director Douglas L. Rock For For Management 1.10 Elect Director Timothy R. Wallace For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management TW TELECOM INC. Ticker: TWTC Security ID: 87311L104 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory J. Attorri For For Management 1.2 Elect Director Spencer B. Hays For For Management 1.3 Elect Director Larissa L. Herda For For Management 1.4 Elect Director Kevin W. Mooney For For Management 1.5 Elect Director Kirby G. Pickle For For Management 1.6 Elect Director Roscoe C. Young, II For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder ULTA SALON, COSMETICS & FRAGRANCE, INC. Ticker: ULTA Security ID: 90384S303 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles Heilbronn For For Management 1.2 Elect Director Michael R. MacDonald For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNDER ARMOUR, INC. Ticker: UA Security ID: 904311107 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin A. Plank For For Management 1.2 Elect Director Byron K. Adams, Jr. For For Management 1.3 Elect Director Douglas E. Coltharp For For Management 1.4 Elect Director Anthony W. Deering For For Management 1.5 Elect Director A.B. Krongard For For Management 1.6 Elect Director William R. McDermott For For Management 1.7 Elect Director Eric T. Olson For For Management 1.8 Elect Director Brenda Piper For For Management 1.9 Elect Director Harvey L. Sanders For For Management 1.10 Elect Director Thomas J. Sippel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management UNITED RENTALS, INC. Ticker: URI Security ID: 911363109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Bobby J. Griffin For For Management 1.4 Elect Director Michael J. Kneeland For For Management 1.5 Elect Director Pierre E. Leroy For For Management 1.6 Elect Director Singleton B. McAllister For For Management 1.7 Elect Director Brian D. McAuley For For Management 1.8 Elect Director John S. McKinney For For Management 1.9 Elect Director James H. Ozanne For For Management 1.10 Elect Director Jason D. Papastavrou For For Management 1.11 Elect Director Filippo Passerini For For Management 1.12 Elect Director Donald C. Roof For For Management 1.13 Elect Director Keith Wimbush For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation URBAN OUTFITTERS, INC. Ticker: URBN Security ID: 917047102 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Belair For Withhold Management 1.2 Elect Director Robert H. Strouse For For Management 1.3 Elect Director Margaret A. Hayne For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Eliminate Cumulative Voting and Adopt For For Management Majority Vote Standard 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity VALMONT INDUSTRIES, INC. Ticker: VMI Security ID: 920253101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kaj den Daas For For Management 1.2 Elect Director James B. Milliken For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management WESTLAKE CHEMICAL CORPORATION Ticker: WLK Security ID: 960413102 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert T. Blakely For For Management 1.2 Elect Director Albert Chao For Withhold Management 1.3 Elect Director Michael J. Graff For For Management 1.4 Elect Director R. Bruce Northcutt For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Elstrott For For Management 1.2 Elect Director Gabrielle Greene For For Management 1.3 Elect Director Shahid 'Hass' Hassan For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director John Mackey For For Management 1.6 Elect Director Walter Robb For For Management 1.7 Elect Director Jonathan Seiffer For For Management 1.8 Elect Director Morris 'Mo' Siegel For For Management 1.9 Elect Director Jonathan Sokoloff For For Management 1.10 Elect Director Ralph Sorenson For For Management 1.11 Elect Director William 'Kip' Tindell, For For Management III 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Require Independent Board Chairman Against Against Shareholder XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 08, 2012 Meeting Type: Annual Record Date: JUN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philip T. Gianos For For Management 2 Elect Director Moshe N. Gavrielov For For Management 3 Elect Director John L. Doyle For For Management 4 Elect Director Jerald G. Fishman For For Management 5 Elect Director William G. Howard, Jr. For For Management 6 Elect Director J. Michael Patterson For For Management 7 Elect Director Albert A. Pimentel For For Management 8 Elect Director Marshall C. Turner For For Management 9 Elect Director Elizabeth W. Vanderslice For For Management 10 Amend Qualified Employee Stock For For Management Purchase Plan 11 Amend Omnibus Stock Plan For Against Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management New Opportunities ACORDA THERAPEUTICS, INC. Ticker: ACOR Security ID: 00484M106 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peder K. Jensen For For Management 1.2 Elect Director John P. Kelley For For Management 1.3 Elect Director Sandra Panem For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ACUITY BRANDS, INC. Ticker: AYI Security ID: 00508Y102 Meeting Date: JAN 04, 2013 Meeting Type: Annual Record Date: NOV 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dominic J. Pileggi For For Management 1.2 Elect Director George C. Guynn For For Management 1.3 Elect Director Vernon J. Nagel For For Management 1.4 Elect Director Julia B. North For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management AFC ENTERPRISES, INC. Ticker: AFCE Security ID: 00104Q107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Krishnan Anand For Withhold Management 1.2 Elect Director Victor Arias, Jr. For For Management 1.3 Elect Director Cheryl A. Bachelder For For Management 1.4 Elect Director Carolyn Hogan Byrd For For Management 1.5 Elect Director John M. Cranor, III For For Management 1.6 Elect Director R. William Ide, III For For Management 1.7 Elect Director Kelvin J. Pennington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel T. Byrne For For Management 1b Elect Director Dwight D. Churchill For For Management 1c Elect Director Sean M. Healey For For Management 1d Elect Director Harold J. Meyerman For For Management 1e Elect Director William J. Nutt For For Management 1f Elect Director Tracy P. Palandjian For For Management 1g Elect Director Rita M. Rodriguez For For Management 1h Elect Director Patrick T. Ryan For For Management 1i Elect Director Jide J. Zeitlin For For Management 2 Approve Restricted Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management AIR METHODS CORPORATION Ticker: AIRM Security ID: 009128307 Meeting Date: DEC 03, 2012 Meeting Type: Special Record Date: OCT 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Preferred and For Against Management Common Stock 2 Amend Omnibus Stock Plan For Against Management AIR METHODS CORPORATION Ticker: AIRM Security ID: 009128307 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George W. Belsey For For Management 1.2 Elect Director C. David Kikumoto For For Management 1.3 Elect Director Carl H. McNair, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AIRGAS, INC. Ticker: ARG Security ID: 009363102 Meeting Date: AUG 14, 2012 Meeting Type: Annual Record Date: JUN 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Hovey For For Management 1.2 Elect Director Michael L. Molinini For For Management 1.3 Elect Director Paula A. Sneed For For Management 1.4 Elect Director David M. Stout For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder ALBEMARLE CORPORATION Ticker: ALB Security ID: 012653101 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Willam H. Hernandez For For Management 1.2 Elect Director Luther C. Kissam, IV For For Management 1.3 Elect Director Joseph M. Mahady For For Management 1.4 Elect Director Jim W. Nokes For For Management 1.5 Elect Director James J. O'Brien For For Management 1.6 Elect Director Barry W. Perry For For Management 1.7 Elect Director John Sherman Jr. For For Management 1.8 Elect Director Harriett Tee Taggart For For Management 1.9 Elect Director Anne Marie Whittemore For For Management 2 Approve Non-Employee Director For For Management Restricted Stock Plan 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALIGN TECHNOLOGY, INC. Ticker: ALGN Security ID: 016255101 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David E. Collins For For Management 1.2 Elect Director Joseph Lacob For For Management 1.3 Elect Director C. Raymond Larkin, Jr. For For Management 1.4 Elect Director George J. Morrow For For Management 1.5 Elect Director David C. Nagel For For Management 1.6 Elect Director Thomas M. Prescott For For Management 1.7 Elect Director Greg J. Santora For For Management 1.8 Elect Director Warren S. Thaler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management ALKERMES PLC. Ticker: ALKS Security ID: G01767105 Meeting Date: AUG 01, 2012 Meeting Type: Annual Record Date: JUN 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Floyd E. Bloom For For Management 1.2 Elect Director Geraldine A. Henwood For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Change Location of Annual Meeting For For Management 6 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration ALLIANCE DATA SYSTEMS CORPORATION Ticker: ADS Security ID: 018581108 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence M. Benveniste For For Management 1.2 Elect Director D. Keith Cobb For For Management 1.3 Elect Director Kenneth R. Jensen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Provide Right to Call Special Meeting For For Management 5 Ratify Auditors For For Management ALLOT COMMUNICATIONS LTD. Ticker: ALLT Security ID: M0854Q105 Meeting Date: SEP 12, 2012 Meeting Type: Annual Record Date: AUG 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect Rami Hadar as Director For Against Management 1.2 Reelect Yigal Jacoby as Director For Against Management 2 Reelect Nurit Benjamini as External For For Management Director 2a Vote FOR If You Are a Controlling None Against Management Shareholder or Have a Personal Interest in the Previous Item; Vote AGAINST If You Are NOT a Controlling Shareholder and Do NOT Have a Personal Interest in the Previous Item 3.1 Approve Cash Compensation of For For Management Non-Employee Directors 3.2 Approve Stock Option Plan Grants of For For Management Non-Employee Directors 3.3 Amend Compensation Plan of the Company For Against Management to Incorporate an Automatic Option Grant Program for Non-Employee Directors 4.1 Approve Cash Compensation of External For For Management Directors 4.2 If 4.1 is Not Approved, Approve Cash For For Management Compensation of External Directors Equal to Minimum Statutory Amount Applicable to Companies of Similar Size 4.3 Approve Stock Option Plan Grants of For For Management External Directors 4.4 Amend Compensation Plan of the Company For Against Management to Incorporate an Automatic Option Grant Program for External Directors 5.1 Approve Salary Increase of President For For Management and CEO who is a Director 5.2 Approve Bonus of President and CEO who For For Management is a Director 5.3 Approve Stock Option Plan Grants of For Against Management President and CEO who is a Director 6 Amend Articles Re: Indemnification of For For Management Directors and Officers 7 Amend Director Indemnification For For Management Agreements 8 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration AMERICA'S CAR-MART, INC. Ticker: CRMT Security ID: 03062T105 Meeting Date: SEP 14, 2012 Meeting Type: Annual Record Date: JUL 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Englander For For Management 1.2 Elect Director William H. Henderson For For Management 1.3 Elect Director William M. Sams For For Management 1.4 Elect Director John David Simmons For For Management 1.5 Elect Director Robert Cameron Smith For For Management 1.6 Elect Director Jeffrey A. Williams For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMERICAN AXLE & MANUFACTURING HOLDINGS, INC. Ticker: AXL Security ID: 024061103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Elizabeth A. Chappell For Withhold Management 1.2 Elect Director Steven B. Hantler For Withhold Management 1.3 Elect Director John F. Smith For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMERICAN EAGLE OUTFITTERS, INC. Ticker: AEO Security ID: 02553E106 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Hanson For For Management 1.2 Elect Director Thomas R. Ketteler For For Management 1.3 Elect Director Cary D. McMillan For For Management 1.4 Elect Director David M. Sable For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMERIGROUP CORPORATION Ticker: AGP Security ID: 03073T102 Meeting Date: OCT 23, 2012 Meeting Type: Special Record Date: AUG 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For Against Management 3 Advisory Vote on Golden Parachutes For For Management AMERISAFE, INC. Ticker: AMSF Security ID: 03071H100 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jared A. Morris For For Management 1.2 Elect Director Daniel Phillips For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMTRUST FINANCIAL SERVICES, INC. Ticker: AFSI Security ID: 032359309 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald T. DeCarlo For For Management 1.2 Elect Director Susan C. Fisch For For Management 1.3 Elect Director Abraham Gulkowitz For For Management 1.4 Elect Director George Karfunkel For For Management 1.5 Elect Director Michael Karfunkel For Withhold Management 1.6 Elect Director Jay J. Miller For For Management 1.7 Elect Director Barry D. Zyskind For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management ANGIE'S LIST, INC. Ticker: ANGI Security ID: 034754101 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Biddinger For For Management 1.2 Elect Director Angela R. Hicks Bowman For For Management 1.3 Elect Director Steven M. Kapner For For Management 1.4 Elect Director Keith J. Krach For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ANSYS, INC. Ticker: ANSS Security ID: 03662Q105 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald W. Hovsepian For For Management 1.2 Elect Director Michael C. Thurk For For Management 1.3 Elect Director Barbara V. Scherer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management APOGEE ENTERPRISES, INC. Ticker: APOG Security ID: 037598109 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerome L. Davis For For Management 1.2 Elect Director Sara L. Hays For For Management 1.3 Elect Director Richard V. Reynolds For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management APPLIED INDUSTRIAL TECHNOLOGIES, INC. Ticker: AIT Security ID: 03820C105 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: AUG 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter A. Dorsman For For Management 1.2 Elect Director J. Michael Moore For For Management 1.3 Elect Director Vincent K. Petrella For For Management 1.4 Elect Director Jerry Sue Thornton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ARENA PHARMACEUTICALS, INC. Ticker: ARNA Security ID: 040047102 Meeting Date: JUN 10, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jack Lief For For Management 1.2 Elect Director Dominic P. Behan For For Management 1.3 Elect Director Donald D. Belcher For For Management 1.4 Elect Director Scott H. Bice For For Management 1.5 Elect Director Harry F. Hixson, Jr. For For Management 1.6 Elect Director Tina S. Nova For For Management 1.7 Elect Director Phillip M. Schneider For For Management 1.8 Elect Director Christine A. White For For Management 1.9 Elect Director Randall E. Woods For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management ARIAD PHARMACEUTICALS, INC. Ticker: ARIA Security ID: 04033A100 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Athanase Lavidas For For Management 1.2 Elect Director Massimo Radaelli For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ARIBA, INC. Ticker: ARBA Security ID: 04033V203 Meeting Date: AUG 29, 2012 Meeting Type: Special Record Date: JUL 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For Against Management ARTHUR J. GALLAGHER & CO. Ticker: AJG Security ID: 363576109 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William L. Bax For For Management 1b Elect Director Frank E. English, Jr. For For Management 1c Elect Director J. Patrick Gallagher, For For Management Jr. 1d Elect Director Elbert O. Hand For For Management 1e Elect Director David S. Johnson For For Management 1f Elect Director Kay W. McCurdy For For Management 1g Elect Director Norman L. Rosenthal For For Management 1h Elect Director James R. Wimmer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ARUBA NETWORKS, INC. Ticker: ARUN Security ID: 043176106 Meeting Date: NOV 29, 2012 Meeting Type: Annual Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dominic P. Orr For Withhold Management 1.2 Elect Director Keerti Melkote For For Management 1.3 Elect Director Bernard Guidon For Withhold Management 1.4 Elect Director Emmanuel Hernandez For For Management 1.5 Elect Director Michael R. Kourey For For Management 1.6 Elect Director Willem P. Roelandts For For Management 1.7 Elect Director Juergen Rottler For For Management 1.8 Elect Director Daniel Warmenhoven For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ASCENA RETAIL GROUP, INC. Ticker: ASNA Security ID: 04351G101 Meeting Date: DEC 11, 2012 Meeting Type: Annual Record Date: OCT 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Usdan For For Management 1.2 Elect Director Randy L. Pearce For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management ASPEN TECHNOLOGY, INC. Ticker: AZPN Security ID: 045327103 Meeting Date: DEC 06, 2012 Meeting Type: Annual Record Date: OCT 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark E. Fusco For Withhold Management 1.2 Elect Director Gary E. Haroian For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ATHENAHEALTH, INC. Ticker: ATHN Security ID: 04685W103 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles D. Baker For For Management 1.2 Elect Director Dev Ittycheria For For Management 1.3 Elect Director John A. Kane For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AUDIENCE, INC. Ticker: ADNC Security ID: 05070J102 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter B. Santos For For Management 1.2 Elect Director Forest Baskett For For Management 1.3 Elect Director Marvin D. Burkett For For Management 1.4 Elect Director Barry L. Cox For For Management 1.5 Elect Director Rich Geruson For For Management 1.6 Elect Director Mohan S. Gyani For For Management 1.7 Elect Director George A. Pavlov For For Management 2 Ratify Auditors For For Management BALL CORPORATION Ticker: BLL Security ID: 058498106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Hanno C. Fiedler For Withhold Management 1.2 Elect Director John F. Lehman For Withhold Management 1.3 Elect Director Georgia R. Nelson For Withhold Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Require a Majority Vote for the Against For Shareholder Election of Directors BALLY TECHNOLOGIES, INC. Ticker: BYI Security ID: 05874B107 Meeting Date: DEC 04, 2012 Meeting Type: Annual Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Andrew McKenna For For Management 1.2 Elect Director David Robbins For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BANCO LATINOAMERICANO DE COMERCIO EXTERIOR SA Ticker: BLX Security ID: P16994132 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Consolidated Financial For For Management Statements and Statutory Reports for Fiscal Year 2012 2 Ratify Deloitte as Auditor For For Management 3.1 Reelect Herminio A. Blanco as Director For For Management to Represent Holders of Class E Shares 3.2 Reelect Maria da Graca Franca as For For Management Director to Represent Holders of Class E Shares 3.3 Reelect William D. Hayes as Director For For Management to Represent Holders of Class E Shares 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Transact Other Business (Non-Voting) None None Management BE AEROSPACE, INC. Ticker: BEAV Security ID: 073302101 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard G. Hamermesh For For Management 1.2 Elect Director Amin J. Khoury For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Change Company Name For For Management 4 Ratify Auditors For For Management 5 Amend Omnibus Stock Plan For Against Management BEACON ROOFING SUPPLY, INC. Ticker: BECN Security ID: 073685109 Meeting Date: FEB 13, 2013 Meeting Type: Annual Record Date: DEC 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert R. Buck For For Management 1.2 Elect Director Paul M. Isabella For For Management 1.3 Elect Director Richard W. Frost For For Management 1.4 Elect Director James J. Gaffney For For Management 1.5 Elect Director Peter M. Gotsch For For Management 1.6 Elect Director Neil S. Novich For For Management 1.7 Elect Director Stuart A. Randle For For Management 1.8 Elect Director Wilson B. Sexton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BELDEN INC. Ticker: BDC Security ID: 077454106 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Aldrich For For Management 1.2 Elect Director Lance C. Balk For For Management 1.3 Elect Director Judy L. Brown For For Management 1.4 Elect Director Bryan C. Cressey For For Management 1.5 Elect Director Glenn Kalnasy For For Management 1.6 Elect Director George Minnich For For Management 1.7 Elect Director John M. Monter For For Management 1.8 Elect Director John S. Stroup For For Management 1.9 Elect Director Dean Yoost For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management BIOMARIN PHARMACEUTICAL INC. Ticker: BMRN Security ID: 09061G101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jean-Jacques Bienaime For For Management 1.2 Elect Director Michael Grey For For Management 1.3 Elect Director Elaine J. Heron For For Management 1.4 Elect Director Pierre Lapalme For For Management 1.5 Elect Director V. Bryan Lawlis For For Management 1.6 Elect Director Richard A. Meier For For Management 1.7 Elect Director Alan J. Lewis For For Management 1.8 Elect Director William D. Young For For Management 1.9 Elect Director Kenneth M. Bate For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management BOTTOMLINE TECHNOLOGIES (DE), INC. Ticker: EPAY Security ID: 101388106 Meeting Date: JAN 17, 2013 Meeting Type: Special Record Date: DEC 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management BRANDYWINE REALTY TRUST Ticker: BDN Security ID: 105368203 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter D'Alessio For For Management 1.2 Elect Director Anthony A. Nichols, Sr. For For Management 1.3 Elect Director Gerard H. Sweeney For For Management 1.4 Elect Director Wyche Fowler For For Management 1.5 Elect Director Michael J. Joyce For For Management 1.6 Elect Director Charles P. Pizzi For For Management 1.7 Elect Director James C. Diggs For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation BRINKER INTERNATIONAL, INC. Ticker: EAT Security ID: 109641100 Meeting Date: NOV 08, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas H. Brooks For For Management 1.2 Elect Director Joseph M. DePinto For For Management 1.3 Elect Director Michael J. Dixon For For Management 1.4 Elect Director Harriet Edelman For For Management 1.5 Elect Director Jon L. Luther For For Management 1.6 Elect Director John W. Mims For For Management 1.7 Elect Director George R. Mrkonic For For Management 1.8 Elect Director Rosendo G. Parra For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BROADRIDGE FINANCIAL SOLUTIONS, INC. Ticker: BR Security ID: 11133T103 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Richard J. Daly For For Management 1c Elect Director Robert N. Duelks For For Management 1d Elect Director Richard J. Haviland For For Management 1e Elect Director Sandra S. Jaffee For For Management 1f Elect Director Stuart R. Levine For For Management 1g Elect Director Thomas J. Perna For For Management 1h Elect Director Alan J. Weber For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BRUKER CORPORATION Ticker: BRKR Security ID: 116794108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wolf-Dieter Emmerich For For Management 1.2 Elect Director Brenda J. Furlong For For Management 1.3 Elect Director Frank H. Laukien For For Management 1.4 Elect Director Richard A. Packer For For Management 2 Ratify Auditors For For Management BRUNSWICK CORPORATION Ticker: BC Security ID: 117043109 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nolan D. Archibald For For Management 1.2 Elect Director David C. Everitt For For Management 1.3 Elect Director Roger J. Wood For For Management 1.4 Elect Director Lawrence A. Zimmerman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management BUCKEYE TECHNOLOGIES INC. Ticker: BKI Security ID: 118255108 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: SEP 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Red Cavaney For For Management 1.2 Elect Director John B. Crowe For For Management 1.3 Elect Director David B. Ferraro For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Amend Omnibus Stock Plan For Against Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BUILDERS FIRSTSOURCE, INC. Ticker: BLDR Security ID: 12008R107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel Agroskin For Withhold Management 1.2 Elect Director Kevin J. Kruse For Withhold Management 1.3 Elect Director Floyd F. Sherman For Withhold Management 2 Ratify Auditors For For Management CABELA'S INCORPORATED Ticker: CAB Security ID: 126804301 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Theodore M. Armstrong For For Management 1.2 Elect Director James W. Cabela For For Management 1.3 Elect Director John H. Edmondson For For Management 1.4 Elect Director John Gottschalk For For Management 1.5 Elect Director Dennis Highby For For Management 1.6 Elect Director Reuben Mark For For Management 1.7 Elect Director Michael R. McCarthy For For Management 1.8 Elect Director Thomas L. Millner For For Management 1.9 Elect Director Beth M. Pritchard For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Approve Qualified Employee Stock For For Management Purchase Plan 6 Approve Executive Incentive Bonus Plan For For Management CAMDEN PROPERTY TRUST Ticker: CPT Security ID: 133131102 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard J. Campo For For Management 1.2 Elect Director Scott S. Ingraham For For Management 1.3 Elect Director Lewis A. Levey For For Management 1.4 Elect Director William B. McGuire, Jr. For For Management 1.5 Elect Director William F. Paulsen For For Management 1.6 Elect Director D. Keith Oden For For Management 1.7 Elect Director F. Gardner Parker For For Management 1.8 Elect Director Frances Aldrich For For Management Sevilla-Sacasa 1.9 Elect Director Steven A. Webster For For Management 1.10 Elect Director Kelvin R. Westbrook For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CATALYST HEALTH SOLUTIONS, INC. Ticker: CHSI Security ID: 14888B103 Meeting Date: JUL 02, 2012 Meeting Type: Special Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For Against Management CATAMARAN CORPORATION Ticker: CTRX Security ID: 148887102 Meeting Date: MAY 14, 2013 Meeting Type: Annual/Special Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Thierer For For Management 1.2 Elect Director Peter J. Bensen For For Management 1.3 Elect Director Steven Cosler For For Management 1.4 Elect Director William J. Davis For For Management 1.5 Elect Director Steven B. Epstein For For Management 1.6 Elect Director Betsy D. Holden For For Management 1.7 Elect Director Karen L. Katen For For Management 1.8 Elect Director Harry M. Kraemer For For Management 1.9 Elect Director Anthony Masso For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration CATHAY GENERAL BANCORP Ticker: CATY Security ID: 149150104 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kelly L. Chan For For Management 1.2 Elect Director Dunson K. Cheng For For Management 1.3 Elect Director Thomas C.T. Chiu For For Management 1.4 Elect Director Joseph C.H. Poon For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management CAVIUM, INC. Ticker: CAVM Security ID: 14964U108 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Syed B. Ali For For Management 1.2 Elect Director Anthony S. Thornley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CBL & ASSOCIATES PROPERTIES, INC. Ticker: CBL Security ID: 124830100 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen D. Lebovitz For For Management 1.2 Elect Director Thomas J. DeRosa For For Management 1.3 Elect Director Matthew S. Dominski For For Management 1.4 Elect Director Kathleen M. Nelson For For Management 1.5 Elect Director Winston W. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CEDAR FAIR, L.P. Ticker: FUN Security ID: 150185106 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric L. Affeldt For For Management 1.2 Elect Director John M. Scott III For For Management 1.3 Elect Director D. Scott Olivet For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CENTENE CORPORATION Ticker: CNC Security ID: 15135B101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Orlando Ayala For For Management 1.2 Elect Director Pamela A. Joseph For For Management 1.3 Elect Director Tommy G. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CEPHEID Ticker: CPHD Security ID: 15670R107 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas L. Gutshall For For Management 1.2 Elect Director Cristina H. Kepner For For Management 1.3 Elect Director David H. Persing For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHARLES RIVER LABORATORIES INTERNATIONAL, INC. Ticker: CRL Security ID: 159864107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Foster For For Management 1.2 Elect Director Robert J. Bertolini For For Management 1.3 Elect Director Stephen D. Chubb For For Management 1.4 Elect Director Deborah T. Kochevar For For Management 1.5 Elect Director George E. Massaro For For Management 1.6 Elect Director George M. Milne, Jr. For For Management 1.7 Elect Director C. Richard Reese For For Management 1.8 Elect Director Richard F. Wallman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Report on Animal Welfare Act Violations Against Against Shareholder CHART INDUSTRIES, INC. Ticker: GTLS Security ID: 16115Q308 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel F. Thomas For For Management 1.2 Elect Director W. Douglas Brown For For Management 1.3 Elect Director Richard E. Goodrich For For Management 1.4 Elect Director Steven W. Krablin For For Management 1.5 Elect Director Michael W. Press For For Management 1.6 Elect Director James M. Tidwell For For Management 1.7 Elect Director Thomas L. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHEMED CORPORATION Ticker: CHE Security ID: 16359R103 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin J. McNamara For For Management 1.2 Elect Director Joel F. Gemunder For For Management 1.3 Elect Director Patrick P. Grace For For Management 1.4 Elect Director Thomas C. Hutton For For Management 1.5 Elect Director Walter L. Krebs For For Management 1.6 Elect Director Andrea R. Lindell For For Management 1.7 Elect Director Thomas P. Rice For For Management 1.8 Elect Director Donald E. Saunders For For Management 1.9 Elect Director George J. Walsh, III For For Management 1.10 Elect Director Frank E. Wood For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CIRRUS LOGIC, INC. Ticker: CRUS Security ID: 172755100 Meeting Date: JUL 26, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John C. Carter For For Management 1.2 Elect Director Timothy R. Dehne For For Management 1.3 Elect Director Jason P. Rhode For For Management 1.4 Elect Director Alan R. Schuele For For Management 1.5 Elect Director William D. Sherman For For Management 1.6 Elect Director Susan Wang For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CITY NATIONAL CORPORATION Ticker: CYN Security ID: 178566105 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth L. Coleman For For Management 1.2 Elect Director Bruce Rosenblum For For Management 1.3 Elect Director Peter M. Thomas For For Management 1.4 Elect Director Christopher J. Warmuth For For Management 1.5 Elect Director Russell Goldsmith For For Management 1.6 Elect Director Ronald L. Olson For For Management 1.7 Elect Director Robert H. Tuttle For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CLARCOR INC. Ticker: CLC Security ID: 179895107 Meeting Date: MAR 26, 2013 Meeting Type: Annual Record Date: FEB 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Burgstahler For For Management 1.2 Elect Director Paul Donovan For For Management 1.3 Elect Director Christopher L. Conway For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management COGNEX CORPORATION Ticker: CGNX Security ID: 192422103 Meeting Date: APR 25, 2013 Meeting Type: Special Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Shillman For For Management 1.2 Elect Director Anthony Sun For For Management 1.3 Elect Director Robert J. Willett For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management COLLECTIVE BRANDS, INC. Ticker: PSS Security ID: 19421W100 Meeting Date: AUG 21, 2012 Meeting Type: Special Record Date: JUL 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management COMPASS MINERALS INTERNATIONAL, INC. Ticker: CMP Security ID: 20451N101 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric Ford For For Management 1.2 Elect Director Francis J. Malecha For For Management 1.3 Elect Director Paul S. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation COMPUTER TASK GROUP, INCORPORATED Ticker: CTGX Security ID: 205477102 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Clark For For Management 1.2 Elect Director David H. Klein For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management CONCUR TECHNOLOGIES, INC. Ticker: CNQR Security ID: 206708109 Meeting Date: MAR 13, 2013 Meeting Type: Annual Record Date: JAN 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gordon Eubanks For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONN'S, INC. Ticker: CONN Security ID: 208242107 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jon E.M. Jacoby For For Management 1.2 Elect Director Kelly M. Malson For For Management 1.3 Elect Director Bob L. Martin For For Management 1.4 Elect Director Douglas H. Martin For For Management 1.5 Elect Director David Schofman For For Management 1.6 Elect Director Scott L. Thompson For For Management 1.7 Elect Director Theodore M. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Other Business For Against Management COSTAR GROUP, INC. Ticker: CSGP Security ID: 22160N109 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Klein For For Management 1.2 Elect Director Andrew C. Florance For For Management 1.3 Elect Director David Bonderman For For Management 1.4 Elect Director Michael J. Glosserman For For Management 1.5 Elect Director Warren H. Haber For For Management 1.6 Elect Director John W. Hill For For Management 1.7 Elect Director Christopher J. Nassetta For For Management 1.8 Elect Director David J. Steinberg For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CUBIST PHARMACEUTICALS, INC. Ticker: CBST Security ID: 229678107 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Bonney For For Management 1.2 Elect Director Mark Corrigan For For Management 1.3 Elect Director Alison Lawton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Amend Bylaws to Make Changes Related For For Management to Cubist's Recent Separation of the Roles of Chief Executive Officer and President 5 Amend Bylaws Regarding the Conduct of For For Management Stockholder Meetings 6 Amend the Charter to Give the CEO For For Management Authority to Call Special Meetings 7 Ratify Auditors For For Management CYBERONICS, INC. Ticker: CYBX Security ID: 23251P102 Meeting Date: SEP 19, 2012 Meeting Type: Annual Record Date: JUL 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Guy C. Jackson For For Management 1.2 Elect Director Joseph E. Laptewicz, Jr. For For Management 1.3 Elect Director Daniel J. Moore For For Management 1.4 Elect Director Hugh M. Morrison For For Management 1.5 Elect Director Alfred J. Novak For For Management 1.6 Elect Director Arthur L. Rosenthal For For Management 1.7 Elect Director Jon T. Tremmel For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DELUXE CORPORATION Ticker: DLX Security ID: 248019101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald C. Baldwin For For Management 1.2 Elect Director Charles A. Haggerty For For Management 1.3 Elect Director Cheryl E. Mayberry For For Management McKissack 1.4 Elect Director Don J. McGrath For For Management 1.5 Elect Director Neil J. Metviner For For Management 1.6 Elect Director Stephen P. Nachtsheim For For Management 1.7 Elect Director Mary Ann O'Dwyer For For Management 1.8 Elect Director Martyn R. Redgrave For For Management 1.9 Elect Director Lee J. Schram For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DENDREON CORPORATION Ticker: DNDN Security ID: 24823Q107 Meeting Date: APR 22, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bogdan Dziurzynski For For Management 1.2 Elect Director Douglas G. Watson For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Amend NOL Rights Plan (NOL Pill) For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Ratify Auditors For For Management DICK'S SPORTING GOODS, INC. Ticker: DKS Security ID: 253393102 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Emanuel Chirico For For Management 1.2 Elect Director Allen R. Weiss For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DILLARD'S, INC. Ticker: DDS Security ID: 254067101 Meeting Date: MAY 18, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Frank R. Mori For For Management 1b Elect Director Reynie Rutledge For For Management 1c Elect Director J.C. Watts, Jr. For For Management 1d Elect Director Nick White For For Management 2 Ratify Auditors For For Management DIODES INCORPORATED Ticker: DIOD Security ID: 254543101 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C.H. Chen For For Management 1.2 Elect Director Michael R. Giordano For For Management 1.3 Elect Director L.P. Hsu For For Management 1.4 Elect Director Keh-Shew Lu For For Management 1.5 Elect Director Raymond Soong For For Management 1.6 Elect Director John M. Stich For For Management 1.7 Elect Director Michael K.C. Tsai For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management DONALDSON COMPANY, INC. Ticker: DCI Security ID: 257651109 Meeting Date: NOV 16, 2012 Meeting Type: Annual Record Date: SEP 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William M. Cook For For Management 1.2 Elect Director Paul David Miller For For Management 2 Ratify Auditors For For Management DRESSER-RAND GROUP INC. Ticker: DRC Security ID: 261608103 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William E. Macaulay For For Management 1.2 Elect Director Vincent R. Volpe, Jr. For For Management 1.3 Elect Director Rita V. Foley For For Management 1.4 Elect Director Louis A. Raspino For For Management 1.5 Elect Director Philip R. Roth For For Management 1.6 Elect Director Stephen A. Snider For For Management 1.7 Elect Director Michael L. Underwood For For Management 1.8 Elect Director Joseph C. Winkler, III For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management DRIL-QUIP, INC. Ticker: DRQ Security ID: 262037104 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alexander P. Shukis For For Management 1.2 Elect Director Terence B. Jupp For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DSW INC. Ticker: DSW Security ID: 23334L102 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry L. Aaron For Withhold Management 1.2 Elect Director Elaine J. Eisenman For For Management 1.3 Elect Director Joanna T. Lau For For Management 1.4 Elect Director Joseph A. Schottenstein For For Management 2 Elect Director James O'Donnell For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DXP ENTERPRISES, INC. Ticker: DXPE Security ID: 233377407 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David R. Little For For Management 1.2 Elect Director Cletus Davis For For Management 1.3 Elect Director Timothy P. Halter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EAGLE MATERIALS INC. Ticker: EXP Security ID: 26969P108 Meeting Date: AUG 07, 2012 Meeting Type: Annual Record Date: JUN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. William Barnett For For Management 2 Elect Director Ed H. Bowman For For Management 3 Elect Director David W. Quinn For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Ratify Auditors For For Management ECHO GLOBAL LOGISTICS, INC. Ticker: ECHO Security ID: 27875T101 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel K. Skinner For For Management 1.2 Elect Director Douglas R. Waggoner For For Management 1.3 Elect Director John R. Walter For For Management 1.4 Elect Director John F. Sandner For For Management 1.5 Elect Director Bradley A. Keywell For Withhold Management 1.6 Elect Director Matthew Ferguson For For Management 1.7 Elect Director David Habiger For For Management 1.8 Elect Director Nelda J. Connors For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management ENDO HEALTH SOLUTIONS INC. Ticker: ENDP Security ID: 29264F205 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Roger H. Kimmel For For Management 1b Elect Director Rajiv De Silva For For Management 1c Elect Director John J. Delucca For For Management 1d Elect Director Nancy J. Hutson For For Management 1e Elect Director Michael Hyatt For For Management 1f Elect Director William P. Montague For For Management 1g Elect Director David B. Nash For For Management 1h Elect Director Joseph C. Scodari For For Management 1i Elect Director Jill D. Smith For For Management 1j Elect Director William F. Spengler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EQUIFAX INC. Ticker: EFX Security ID: 294429105 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James E. Copeland, Jr. For For Management 1b Elect Director Robert D. Daleo For For Management 1c Elect Director Walter W. Driver, Jr. For For Management 1d Elect Director Mark L. Feidler For For Management 1e Elect Director L. Phillip Humann For For Management 1f Elect Director Siri S. Marshall For For Management 1g Elect Director John A. McKinley For For Management 1h Elect Director Richard F. Smith For For Management 1i Elect Director Mark B. Templeton For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ESSEX PROPERTY TRUST, INC. Ticker: ESS Security ID: 297178105 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith R. Guericke For For Management 1.2 Elect Director Issie N. Rabinovitch For For Management 1.3 Elect Director Thomas E. Randlett For For Management 2 Declassify the Board of Directors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FACTSET RESEARCH SYSTEMS INC. Ticker: FDS Security ID: 303075105 Meeting Date: DEC 18, 2012 Meeting Type: Annual Record Date: OCT 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Billeadeau For For Management 1.2 Elect Director Philip A. Hadley For For Management 1.3 Elect Director Joseph R. Zimmel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FEDERAL REALTY INVESTMENT TRUST Ticker: FRT Security ID: 313747206 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jon E. Bortz For For Management 1.2 Elect Director David W. Faeder For For Management 1.3 Elect Director Kristin Gamble For For Management 1.4 Elect Director Gail P. Steinel For For Management 1.5 Elect Director Warren M. Thompson For For Management 1.6 Elect Director Joseph S. Vassalluzzo For For Management 1.7 Elect Director Donald C. Wood For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation FIRST FINANCIAL BANKSHARES, INC. Ticker: FFIN Security ID: 32020R109 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven L. Beal For For Management 1.2 Elect Director Tucker S. Bridwell For For Management 1.3 Elect Director Joseph E. Canon For For Management 1.4 Elect Director David Copeland For For Management 1.5 Elect Director F. Scott Dueser For For Management 1.6 Elect Director Murray Edwards For For Management 1.7 Elect Director Ron Giddiens For For Management 1.8 Elect Director Tim Lancaster For For Management 1.9 Elect Director Kade L. Matthews For For Management 1.10 Elect Director Johnny E. Trotter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FLEETCOR TECHNOLOGIES, INC. Ticker: FLT Security ID: 339041105 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald F. Clarke For For Management 1.2 Elect Director Richard Macchia For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management FLIR SYSTEMS, INC. Ticker: FLIR Security ID: 302445101 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Carter For For Management 1.2 Elect Director Michael T. Smith For For Management 1.3 Elect Director John W. Wood, Jr. For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors FORTINET, INC. Ticker: FTNT Security ID: 34959E109 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ming Hsieh For For Management 1.2 Elect Director Christopher B. Paisley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management FORTUNE BRANDS HOME & SECURITY, INC. Ticker: FBHS Security ID: 34964C106 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard A. Goldstein For For Management 1b Elect Director Christopher J. Klein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management FOSSIL, INC. Ticker: FOSL Security ID: 349882100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Elaine Agather For For Management 1.2 Elect Director Jeffrey N. Boyer For For Management 1.3 Elect Director Kosta N. Kartsotis For For Management 1.4 Elect Director Diane L. Neal For For Management 1.5 Elect Director Thomas M. Nealon For For Management 1.6 Elect Director Mark D. Quick For For Management 1.7 Elect Director Elysia Holt Ragusa For For Management 1.8 Elect Director Jal S. Shroff For For Management 1.9 Elect Director James E. Skinner For For Management 1.10 Elect Director James M. Zimmerman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Change Company Name to Fossil Group, For For Management Inc. 5 Report on Supply Chain Environmental Against For Shareholder Management FRANCESCA'S HOLDING CORPORATION Ticker: FRAN Security ID: 351793104 Meeting Date: JUL 10, 2012 Meeting Type: Annual Record Date: MAY 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patricia Bender For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years FRANKLIN ELECTRIC CO., INC. Ticker: FELE Security ID: 353514102 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Scott Trumbull For For Management 1.2 Elect Director Thomas L. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation G&K SERVICES, INC. Ticker: GKSR Security ID: 361268105 Meeting Date: NOV 08, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas A. Milroy For For Management 1.2 Elect Director Jeffrey L. Wright For For Management 1.3 Elect Director Alice M. Richter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GARTNER, INC. Ticker: IT Security ID: 366651107 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Bingle For For Management 1b Elect Director Richard J. Bressler For For Management 1c Elect Director Raul E. Cesan For For Management 1d Elect Director Karen E. Dykstra For For Management 1e Elect Director Anne Sutherland Fuchs For For Management 1f Elect Director William O. Grabe For For Management 1g Elect Director Eugene A. Hall For For Management 1h Elect Director Stephen G. Pagliuca For For Management 1i Elect Director James C. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GEN-PROBE INCORPORATED Ticker: GPRO Security ID: 36866T103 Meeting Date: JUL 31, 2012 Meeting Type: Special Record Date: JUN 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For Against Management 3 Advisory Vote on Golden Parachutes For For Management GLOBAL PAYMENTS INC. Ticker: GPN Security ID: 37940X102 Meeting Date: SEP 19, 2012 Meeting Type: Annual Record Date: AUG 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alex W. Hart For For Management 1.2 Elect Director William I Jacobs For For Management 1.3 Elect Director Alan M. Silberstein For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management GRAND CANYON EDUCATION, INC. Ticker: LOPE Security ID: 38526M106 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brent D. Richardson For For Management 1.2 Elect Director Brian E. Mueller For For Management 1.3 Elect Director David J. Johnson For For Management 1.4 Elect Director Jack A. Henry For For Management 1.5 Elect Director Bradley A. Casper For For Management 1.6 Elect Director Kevin F. Warren For For Management 1.7 Elect Director Sara R. Dial For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GROUP 1 AUTOMOTIVE, INC. Ticker: GPI Security ID: 398905109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Adams For For Management 1.2 Elect Director J. Terry Strange For For Management 1.3 Elect Director Max P. Watson, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GULFPORT ENERGY CORPORATION Ticker: GPOR Security ID: 402635304 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald L. Dillingham For For Management 1.2 Elect Director Craig Groeschel For For Management 1.3 Elect Director David L. Houston For For Management 1.4 Elect Director James D. Palm For For Management 1.5 Elect Director Scott E. Streller For For Management 2 Increase Authorized Common Stock For Against Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Ratify Auditors For For Management H&E EQUIPMENT SERVICES, INC. Ticker: HEES Security ID: 404030108 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary W. Bagley For For Management 1.2 Elect Director John M. Engquist For For Management 1.3 Elect Director Paul N. Arnold For For Management 1.4 Elect Director Bruce C. Bruckmann For For Management 1.5 Elect Director Patrick L. Edsell For For Management 1.6 Elect Director Thomas J. Galligan, III For For Management 1.7 Elect Director Lawrence C. Karlson For For Management 1.8 Elect Director John T. Sawyer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation H.B. FULLER COMPANY Ticker: FUL Security ID: 359694106 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dante C. Parrini For For Management 1.2 Elect Director John C. van Roden, Jr. For For Management 1.3 Elect Director James J. Owens For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Omnibus Stock Plan For Against Management HAEMONETICS CORPORATION Ticker: HAE Security ID: 405024100 Meeting Date: JUL 27, 2012 Meeting Type: Annual Record Date: JUN 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Size of Board For For Management 2.1 Elect Directors Paul Black For For Management 2.2 Elect Directors Ronald Gelbman For For Management 2.3 Elect Directors Richard Meelia For For Management 2.4 Elect Directors Ellen Zane For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management HANESBRANDS INC. Ticker: HBI Security ID: 410345102 Meeting Date: APR 03, 2013 Meeting Type: Annual Record Date: FEB 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lee A. Chaden For For Management 1.2 Elect Director Bobby J. Griffin For For Management 1.3 Elect Director James C. Johnson For For Management 1.4 Elect Director Jessica T. Mathews For For Management 1.5 Elect Director J. Patrick Mulcahy For For Management 1.6 Elect Director Ronald L. Nelson For For Management 1.7 Elect Director Richard A. Noll For For Management 1.8 Elect Director Andrew J. Schindler For For Management 1.9 Elect Director Ann E. Ziegler For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management HAVERTY FURNITURE COMPANIES, INC. Ticker: HVT Security ID: 419596101 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John T. Glover For For Management 1.2 Elect Director Rawson Haverty, Jr. For For Management 1.3 Elect Director L. Phillip Humann For For Management 1.4 Elect Director Mylle H. Mangum For For Management 1.5 Elect Director Frank S. McGaughey, III For For Management 1.6 Elect Director Clarence H. Smith For For Management 1.7 Elect Director Al Trujillo For For Management 2.8 Elect Director Terence F. McGuirk For For Management 2.9 Elect Director Vicki R. Palmer For For Management 2.10 Elect Director Fred L. Schuermann For For Management 3 Ratify Auditors For For Management HEADWATERS INCORPORATED Ticker: HW Security ID: 42210P102 Meeting Date: FEB 21, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R Sam Christensen For For Management 1.2 Elect Director Malyn K. Malquist For For Management 1.3 Elect Director Sylvia Summers For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HEALTHSOUTH CORPORATION Ticker: HLS Security ID: 421924309 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Chidsey For For Management 1.2 Elect Director Donald L. Correll For For Management 1.3 Elect Director Yvonne M. Curl For For Management 1.4 Elect Director Charles M. Elson For For Management 1.5 Elect Director Jay Grinney For For Management 1.6 Elect Director Jon F. Hanson For For Management 1.7 Elect Director Joan E. Herman For For Management 1.8 Elect Director Leo I. Higdon, Jr. For For Management 1.9 Elect Director Leslye G. Katz For For Management 1.10 Elect Director John E. Maupin, Jr. For For Management 1.11 Elect Director L. Edward Shaw, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HEARTLAND PAYMENT SYSTEMS, INC. Ticker: HPY Security ID: 42235N108 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert O. Carr For For Management 1.2 Elect Director Maureen Breakiron-Evans For For Management 1.3 Elect Director Mitchell L. Hollin For For Management 1.4 Elect Director Robert H. Niehaus For For Management 1.5 Elect Director Marc J. Ostro For For Management 1.6 Elect Director Jonathan J. Palmer For For Management 1.7 Elect Director Richard W. Vague For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HEARTWARE INTERNATIONAL, INC. Ticker: HTWR Security ID: 422368100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas Godshall For For Management 1.2 Elect Director Seth Harrison For For Management 1.3 Elect Director Robert Stockman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Restricted Stock Unit Grants For Against Management to Douglas Godshall 5 Approve Restricted Stock Unit and For Against Management Stock Option Grants to Robert Thomas 6 Approve Restricted Stock Unit and For Against Management Stock Option Grants to Seth Harrison 7 Approve Restricted Stock Unit and For Against Management Stock Option Grants to Timothy Barberich 8 Approve Restricted Stock Unit and For Against Management Stock Option Grants to Cynthia Feldman 9 Approve Restricted Stock Unit and For Against Management Stock Option Grants to Charles Raymond Larkin, Jr. 10 Approve Restricted Stock Unit and For Against Management Stock Option Grants to Robert Stockman 11 Approve Restricted Stock Unit and For Against Management Stock Option Grants to Denis Wade 12 Ratify Past Issuance of 1,725,000 For For Management Shares HERBALIFE LTD. Ticker: HLF Security ID: G4412G101 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan Christodoro For For Management 1.2 Elect Director Keith Cozza For For Management 1.3 Elect Director Leroy T. Barnes, Jr. For For Management 1.4 Elect Director Richard P. Bermingham For For Management 1.5 Elect Director Jeffrey T. Dunn For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For Against Management HERSHA HOSPITALITY TRUST Ticker: HT Security ID: 427825104 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hasu P. Shah For For Management 1b Elect Director Dianna F. Morgan For For Management 1c Elect Director Kiran P. Patel For For Management 1d Elect Director John M. Sabin For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management HERTZ GLOBAL HOLDINGS, INC. Ticker: HTZ Security ID: 42805T105 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry H. Beracha For For Management 1.2 Elect Director Brian A. Bemasek For For Management 1.3 Elect Director George W. Tamke For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management HILLENBRAND, INC. Ticker: HI Security ID: 431571108 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: DEC 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark C. DeLuzio For For Management 1.2 Elect Director F. Joseph Loughrey For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HNI CORPORATION Ticker: HNI Security ID: 404251100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary H. Bell For For Management 1b Elect Director James R. Jenkins For For Management 1c Elect Director Dennis J. Martin For For Management 1d Elect Director Abbie J. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management HOME BANCSHARES, INC. Ticker: HOMB Security ID: 436893200 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Allison For For Management 1.2 Elect Director C. Randall Sims For For Management 1.3 Elect Director Randy E. Mayor For For Management 1.4 Elect Director Milburn Adams For For Management 1.5 Elect Director Robert H. Adcock, Jr. For Withhold Management 1.6 Elect Director Richard H. Ashley For For Management 1.7 Elect Director Dale A. Bruns For Withhold Management 1.8 Elect Director Richard A. Buckheim For For Management 1.9 Elect Director Jack E. Engelkes For For Management 1.10 Elect Director James G. Hinkle For For Management 1.11 Elect Director Alex R. Lieblong For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For For Management 4 Ratify Auditors For For Management HORNBECK OFFSHORE SERVICES, INC. Ticker: HOS Security ID: 440543106 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce W. Hunt For For Management 1.2 Elect Director Kevin O. Meyers For For Management 1.3 Elect Director Bernie W. Stewart For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HSN, INC. Ticker: HSNI Security ID: 404303109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Costello For For Management 1.2 Elect Director James M. Follo For For Management 1.3 Elect Director Mindy Grossman For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director Arthur C. Martinez For For Management 1.6 Elect Director Thomas J. McInerney For Withhold Management 1.7 Elect Director John B. (Jay) Morse For For Management 1.8 Elect Director Ann Sarnoff For For Management 1.9 Elect Director Courtnee Ulrich For For Management 2 Ratify Auditors For For Management HUBBELL INCORPORATED Ticker: HUB.B Security ID: 443510201 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carlos M. Cardoso For For Management 1.2 Elect Director Lynn J. Good For For Management 1.3 Elect Director Anthony J. Guzzi For For Management 1.4 Elect Director Neal J. Keating For For Management 1.5 Elect Director John F. Malloy For For Management 1.6 Elect Director Andrew McNally, IV For For Management 1.7 Elect Director David G. Nord For For Management 1.8 Elect Director Timothy H. Powers For For Management 1.9 Elect Director G. Jackson Ratcliffe For For Management 1.10 Elect Director Carlos A. Rodriguez For For Management 1.11 Elect Director John G. Russell For For Management 1.12 Elect Director Richard J. Swift For For Management 2 Ratify Auditors For For Management HURON CONSULTING GROUP INC. Ticker: HURN Security ID: 447462102 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James D. Edwards For For Management 1.2 Elect Director John McCartney For For Management 1.3 Elect Director James H. Roth For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ICONIX BRAND GROUP, INC. Ticker: ICON Security ID: 451055107 Meeting Date: AUG 15, 2012 Meeting Type: Annual Record Date: JUN 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil Cole For For Management 1.2 Elect Director Barry Emanuel For For Management 1.3 Elect Director Drew Cohen For For Management 1.4 Elect Director F. Peter Cuneo For For Management 1.5 Elect Director Mark Friedman For For Management 1.6 Elect Director James A. Marcum For For Management 1.7 Elect Director Laurence N. Charney For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management IDEXX LABORATORIES, INC. Ticker: IDXX Security ID: 45168D104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan W. Ayers For For Management 1.2 Elect Director Robert J. Murray For For Management 1.3 Elect Director M. Anne Szostak For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management IMPAX LABORATORIES, INC. Ticker: IPXL Security ID: 45256B101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leslie Z. Benet For Withhold Management 1.2 Elect Director Robert L. Burr For Withhold Management 1.3 Elect Director Allen Chao For Withhold Management 1.4 Elect Director Nigel Ten Fleming For Withhold Management 1.5 Elect Director Larry Hsu For Withhold Management 1.6 Elect Director Michael Markbreiter For Withhold Management 1.7 Elect Director Peter R. Terreri For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management INCYTE CORPORATION Ticker: INCY Security ID: 45337C102 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard U. De Schutter For For Management 1.2 Elect Director Barry M. Ariko For For Management 1.3 Elect Director Julian C. Baker For For Management 1.4 Elect Director Paul A. Brooke For For Management 1.5 Elect Director Wendy L. Dixon For For Management 1.6 Elect Director Paul A. Friedman For For Management 1.7 Elect Director Roy A. Whitfield For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management INFINITY PHARMACEUTICALS, INC. Ticker: INFI Security ID: 45665G303 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin Babler For For Management 1.2 Elect Director Anthony B. Evnin For For Management 1.3 Elect Director Gwen A. Fyfe For Against Management 1.4 Elect Director Eric S. Lander For Against Management 1.5 Elect Director Thomas J. Lynch For Against Management 1.6 Elect Director Adelene Q. Perkins For For Management 1.7 Elect Director Norman C. Selby For For Management 1.8 Elect Director Ian F. Smith For For Management 1.9 Elect Director Michael C. Venuti For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management INFORMATICA CORPORATION Ticker: INFA Security ID: 45666Q102 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark Garrett For For Management 1b Elect Director Gerald Held For For Management 1c Elect Director Charles J. Robel For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation INTERACTIVE INTELLIGENCE GROUP, INC. Ticker: ININ Security ID: 45841V109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark E. Hill For For Management 1.2 Elect Director Michael C. Heim For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management INTERDIGITAL, INC. Ticker: IDCC Security ID: 45867G101 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gilbert F. Amelio For For Management 1b Elect Director Jeffrey K. Belk For For Management 1c Elect Director Steven T. Clontz For For Management 1d Elect Director Edward B. Kamins For For Management 1e Elect Director John A. Kritzmacher For For Management 1f Elect Director William J. Merritt For For Management 1g Elect Director Jean F. Rankin For For Management 1h Elect Director Robert S. Roath For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTERNATIONAL FLAVORS & FRAGRANCES INC. Ticker: IFF Security ID: 459506101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Marcello V. Bottoli For For Management 1b Elect Director Linda B. Buck For For Management 1c Elect Director J. Michael Cook For For Management 1d Elect Director Roger W. Ferguson, Jr. For For Management 1e Elect Director Andreas Fibig For For Management 1f Elect Director Christina Gold For For Management 1g Elect Director Alexandra A. Herzan For For Management 1h Elect Director Henry W. Howell, Jr. For For Management 1i Elect Director Katherine M. Hudson For For Management 1j Elect Director Arthur C. Martinez For For Management 1k Elect Director Dale F. Morrison For For Management 1l Elect Director Douglas D. Tough For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation IRONWOOD PHARMACEUTICALS, INC. Ticker: IRWD Security ID: 46333X108 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marsha H. Fanucci For For Management 1.2 Elect Director Terrance G. McGuire For For Management 1.3 Elect Director Edward P. Owens For For Management 1.4 Elect Director Christopher T. Walsh For Withhold Management 2 Ratify Auditors For For Management ISIS PHARMACEUTICALS, INC. Ticker: ISIS Security ID: 464330109 Meeting Date: JUN 25, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stanley T. Crooke For For Management 1.2 Elect Director Joseph Klein, III For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management ITC HOLDINGS CORP. Ticker: ITC Security ID: 465685105 Meeting Date: APR 16, 2013 Meeting Type: Special Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Increase Authorized Common Stock For For Management 3 Issue Shares in Connection with For For Management Acquisition 4 Advisory Vote on Golden Parachutes For Against Management 5 Adjourn Meeting For Against Management ITC HOLDINGS CORP. Ticker: ITC Security ID: 465685105 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher H. Franklin For For Management 1.2 Elect Director Edward G. Jepsen For For Management 1.3 Elect Director William J. Museler For For Management 1.4 Elect Director Hazel R. O'Leary For For Management 1.5 Elect Director Thomas G. Stephens For For Management 1.6 Elect Director G. Bennett Stewart, III For For Management 1.7 Elect Director Lee C. Stewart For For Management 1.8 Elect Director J.C. Watts, Jr. For For Management 1.9 Elect Director Joseph L. Welch For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require a Majority Vote for the Against For Shareholder Election of Directors ITT CORPORATION Ticker: ITT Security ID: 450911201 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Denise L. Ramos For For Management 1b Elect Director Frank T. MacInnis For For Management 1c Elect Director Orlando D. Ashford For For Management 1d Elect Director Peter D'Aloia For For Management 1e Elect Director Donald DeFosset, Jr. For For Management 1f Elect Director Christina A. Gold For For Management 1g Elect Director Richard P. Lavin For For Management 1h Elect Director Donald J. Stebbins For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation IXIA Ticker: XXIA Security ID: 45071R109 Meeting Date: JUN 19, 2013 Meeting Type: Annual Record Date: APR 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Victor Alston For For Management 1.2 Elect Director Laurent Asscher For For Management 1.3 Elect Director Jonathan Fram For For Management 1.4 Elect Director Errol Ginsberg For For Management 1.5 Elect Director Gail Hamilton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock For For Management Purchase Plan J & J SNACK FOODS CORP. Ticker: JJSF Security ID: 466032109 Meeting Date: FEB 07, 2013 Meeting Type: Annual Record Date: DEC 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sidney R. Brown For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation JOHN BEAN TECHNOLOGIES CORPORATION Ticker: JBT Security ID: 477839104 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward (Ted) L. Doheny For For Management II 1.2 Elect Director Alan D. Feldman For For Management 1.3 Elect Director James E. Goodwin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management KERYX BIOPHARMACEUTICALS, INC. Ticker: KERX Security ID: 492515101 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ron Bentsur For For Management 1.2 Elect Director Kevin J. Cameron For For Management 1.3 Elect Director Joseph M. Feczko For For Management 1.4 Elect Director Wyche Fowler, Jr. For For Management 1.5 Elect Director Jack Kaye For For Management 1.6 Elect Director Michael P. Tarnok For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KODIAK OIL & GAS CORP. Ticker: KOG Security ID: 50015Q100 Meeting Date: JUN 19, 2013 Meeting Type: Annual Record Date: MAY 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lynn A. Peterson For For Management 1.2 Elect Director James E. Catlin For For Management 1.3 Elect Director Rodney D. Knutson For For Management 1.4 Elect Director Herrick K. Lidstone, Jr. For For Management 1.5 Elect Director William J. Krysiak For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LAZARD LTD Ticker: LAZ Security ID: G54050102 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Laurent Mignon as Director For For Management 1.2 Elect Richard D. Parsons as Director For For Management 1.3 Elect Hal S. Scott as Director For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder LENNOX INTERNATIONAL INC. Ticker: LII Security ID: 526107107 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Todd M. Bluedorn For For Management 1.2 Elect Director C.L. (Jerry) Henry For For Management 1.3 Elect Director Terry D. Stinson For For Management 1.4 Elect Director Richard L. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIBBEY INC. Ticker: LBY Security ID: 529898108 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carlos V. Duno For For Management 1.2 Elect Director Peter C. McC. Howell For For Management 1.3 Elect Director Richard I. Reynolds For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management LINCOLN ELECTRIC HOLDINGS, INC. Ticker: LECO Security ID: 533900106 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen G. Hanks For For Management 1.2 Elect Director Kathryn Jo Lincoln For For Management 1.3 Elect Director William E. MacDonald, For For Management III 1.4 Elect Director George H. Walls, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LINDSAY CORPORATION Ticker: LNN Security ID: 535555106 Meeting Date: JAN 28, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard G. Buffett For For Management 1.2 Elect Director Michael C. Nahl For For Management 1.3 Elect Director William F. Welsh, II For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LITHIA MOTORS, INC. Ticker: LAD Security ID: 536797103 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sidney B. DeBoer For For Management 1.2 Elect Director Thomas R. Becker For For Management 1.3 Elect Director Susan O. Cain For For Management 1.4 Elect Director Bryan B. DeBoer For For Management 1.5 Elect Director M.L. Dick Heimann For For Management 1.6 Elect Director Kenneth E. Roberts For For Management 1.7 Elect Director William J. Young For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management LITTELFUSE, INC. Ticker: LFUS Security ID: 537008104 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tzau-Jin Chung For For Management 1.2 Elect Director Carry T. Fu For For Management 1.3 Elect Director Anthony Grillo For For Management 1.4 Elect Director Gordon Hunter For For Management 1.5 Elect Director John E. Major For For Management 1.6 Elect Director William P. Noglows For For Management 1.7 Elect Director Ronald L. Schubel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LKQ CORPORATION Ticker: LKQ Security ID: 501889208 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Clinton Allen For For Management 1.2 Elect Director Kevin F. Flynn For For Management 1.3 Elect Director Ronald G. Foster For For Management 1.4 Elect Director Joseph M. Holsten For For Management 1.5 Elect Director Blythe J. McGarvie For For Management 1.6 Elect Director Paul M. Meister For For Management 1.7 Elect Director John F. O'Brien For For Management 1.8 Elect Director Guhan Subramanian For For Management 1.9 Elect Director Robert L. Wagman For For Management 1.10 Elect Director William M. Webster, IV For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Increase Authorized Common Stock For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LOUISIANA-PACIFIC CORPORATION Ticker: LPX Security ID: 546347105 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lizanne C. Gottung For For Management 1.2 Elect Director Dustan E. McCoy For For Management 1.3 Elect Director Colin D. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management LSI CORPORATION Ticker: LSI Security ID: 502161102 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles A. Haggerty For For Management 1b Elect Director Richard S. Hill For For Management 1c Elect Director John H.F. Miner For For Management 1d Elect Director Arun Netravali For For Management 1e Elect Director Charles C. Pope For For Management 1f Elect Director Gregorio Reyes For For Management 1g Elect Director Michael G. Strachan For For Management 1h Elect Director Abhijit Y. Talwalkar For For Management 1i Elect Director Susan M. Whitney For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan M.D.C. HOLDINGS, INC. Ticker: MDC Security ID: 552676108 Meeting Date: MAR 18, 2013 Meeting Type: Annual Record Date: JAN 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael A. Berman For For Management 1.2 Elect Director Herbert T. Buchwald For For Management 1.3 Elect Director Larry A. Mizel For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management M/I HOMES, INC. Ticker: MHO Security ID: 55305B101 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Friedrich K.M. Bohm For For Management 1.2 Elect Director William H. Carter For For Management 1.3 Elect Director Michael P. Glimcher For For Management 1.4 Elect Director Robert H. Schottenstein For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MARKETAXESS HOLDINGS INC. Ticker: MKTX Security ID: 57060D108 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard M. McVey For For Management 1.2 Elect Director Steven L. Begleiter For For Management 1.3 Elect Director Stephen P. Casper For For Management 1.4 Elect Director David G. Gomach For For Management 1.5 Elect Director Carlos M. Hernandez For For Management 1.6 Elect Director Ronald M. Hersch For For Management 1.7 Elect Director John Steinhardt For For Management 1.8 Elect Director James J. Sullivan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MASTEC, INC. Ticker: MTZ Security ID: 576323109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Dwyer For For Management 1.2 Elect Director Frank E. Jaumot For For Management 1.3 Elect Director Jose S. Sorzano For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Approve Omnibus Stock Plan For Against Management MAXIMUS, INC. Ticker: MMS Security ID: 577933104 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul R. Lederer For For Management 1.2 Elect Director Peter B. Pond For For Management 1.3 Elect Director James R. Thompson, Jr. For For Management 2 Increase Authorized Common Stock For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management MEDICIS PHARMACEUTICAL CORPORATION Ticker: MRX Security ID: 584690309 Meeting Date: DEC 07, 2012 Meeting Type: Special Record Date: OCT 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For Against Management 3 Advisory Vote on Golden Parachutes For Against Management MEDIDATA SOLUTIONS, INC. Ticker: MDSO Security ID: 58471A105 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tarek A. Sherif For For Management 1.2 Elect Director Glen M. de Vries For For Management 1.3 Elect Director Carlos Dominguez For For Management 1.4 Elect Director Neil M. Kurtz For For Management 1.5 Elect Director George W. McCulloch For For Management 1.6 Elect Director Lee A. Shapiro For For Management 1.7 Elect Director Robert B. Taylor For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management MEDIVATION, INC. Ticker: MDVN Security ID: 58501N101 Meeting Date: JUL 13, 2012 Meeting Type: Annual Record Date: MAY 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel D. Adams For For Management 1.2 Elect Director Gregory H. Bailey For For Management 1.3 Elect Director Kim D. Blickenstaff For For Management 1.4 Elect Director David T. Hung For For Management 1.5 Elect Director W. Anthony Vernon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Increase Authorized Common Stock For For Management 4 Approve Stock Split For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MEDIVATION, INC. Ticker: MDVN Security ID: 58501N101 Meeting Date: JUN 28, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel D. Adams For For Management 1.2 Elect Director Kim D. Blickenstaff For For Management 1.3 Elect Director Kathryn E. Falberg For For Management 1.4 Elect Director Dawn Graham For For Management 1.5 Elect Director David T. Hung For For Management 1.6 Elect Director W. Anthony Vernon For For Management 1.7 Elect Director Wendy L. Yarno For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Amend Omnibus Stock Plan For Against Management 6 Approve Executive Incentive Bonus Plan For For Management METTLER-TOLEDO INTERNATIONAL INC. Ticker: MTD Security ID: 592688105 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Spoerry For For Management 1.2 Elect Director Wah-Hui Chu For For Management 1.3 Elect Director Francis A. Contino For For Management 1.4 Elect Director Olivier A. Filliol For For Management 1.5 Elect Director Michael A. Kelly For For Management 1.6 Elect Director Martin D. Madaus For For Management 1.7 Elect Director Hans Ulrich Maerki For For Management 1.8 Elect Director George M. Milne, Jr. For For Management 1.9 Elect Director Thomas P. Salice For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management MICROS SYSTEMS, INC. Ticker: MCRS Security ID: 594901100 Meeting Date: NOV 16, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis M. Brown, Jr. For For Management 1.2 Elect Director B. Gary Dando For For Management 1.3 Elect Director A.L. Giannopoulos For For Management 1.4 Elect Director F. Suzanne Jenniches For For Management 1.5 Elect Director John G. Puente For For Management 1.6 Elect Director Dwight S. Taylor For For Management 2 Ratify Auditors For For Management 3 Amend Stock Option Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MONOTYPE IMAGING HOLDINGS INC. Ticker: TYPE Security ID: 61022P100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Givens For Withhold Management 1.2 Elect Director Roger J. Heinen, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MSC INDUSTRIAL DIRECT CO., INC. Ticker: MSM Security ID: 553530106 Meeting Date: JAN 17, 2013 Meeting Type: Annual Record Date: NOV 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mitchell Jacobson For For Management 1.2 Elect Director David Sandler For For Management 1.3 Elect Director Jonathan Byrnes For For Management 1.4 Elect Director Roger Fradin For For Management 1.5 Elect Director Erik Gershwind For For Management 1.6 Elect Director Louise Goeser For For Management 1.7 Elect Director Denis Kelly For For Management 1.8 Elect Director Philip Peller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MSCI INC. Ticker: MSCI Security ID: 55354G100 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin F. duPont For For Management 1.2 Elect Director Henry A. Fernandez For For Management 1.3 Elect Director Alice W. Handy For For Management 1.4 Elect Director Catherine R. Kinney For For Management 1.5 Elect Director Linda H. Riefler For For Management 1.6 Elect Director George W. Siguler For For Management 1.7 Elect Director Patrick Tierney For For Management 1.8 Elect Director Rodolphe M. Vallee For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MUELLER WATER PRODUCTS, INC. Ticker: MWA Security ID: 624758108 Meeting Date: JAN 30, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard L. Clark, Jr. For For Management 1.2 Elect Director Shirley C. Franklin For For Management 1.3 Elect Director Thomas J. Hansen For For Management 1.4 Elect Director Gregory E. Hyland For For Management 1.5 Elect Director Jerry W. Kolb For For Management 1.6 Elect Director Joseph B. Leonard For For Management 1.7 Elect Director Mark J. O'Brien For For Management 1.8 Elect Director Bernard G. Rethore For For Management 1.9 Elect Director Neil A. Springer For For Management 1.10 Elect Director Lydia W. Thomas For For Management 1.11 Elect Director Michael T. Tokarz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MWI VETERINARY SUPPLY, INC. Ticker: MWIV Security ID: 55402X105 Meeting Date: FEB 05, 2013 Meeting Type: Annual Record Date: DEC 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith E. Alessi For For Management 1.2 Elect Director Bruce C. Bruckmann For For Management 1.3 Elect Director James F. Cleary, Jr. For For Management 1.4 Elect Director John F. McNamara For For Management 1.5 Elect Director A. Craig Olson For For Management 1.6 Elect Director Robert N. Rebholtz, Jr. For For Management 1.7 Elect Director William J. Robison For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management MYRIAD GENETICS, INC. Ticker: MYGN Security ID: 62855J104 Meeting Date: DEC 05, 2012 Meeting Type: Annual Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John T. Henderson For For Management 1.2 Elect Director S. Louise Phanstiel For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NATIONAL RETAIL PROPERTIES, INC. Ticker: NNN Security ID: 637417106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don DeFosset For For Management 1.2 Elect Director David M. Fick For For Management 1.3 Elect Director Edward J. Fritsch For For Management 1.4 Elect Director Kevin B. Habicht For For Management 1.5 Elect Director Richard B. Jennings For For Management 1.6 Elect Director Ted B. Lanier For For Management 1.7 Elect Director Robert C. Legler For For Management 1.8 Elect Director Craig Macnab For For Management 1.9 Elect Director Robert Martinez For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management NCR CORPORATION Ticker: NCR Security ID: 62886E108 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward 'Pete' Boykin For For Management 1.2 Elect Director Linda Fayne Levinson For For Management 1.3 Elect Director Deanna W. Oppenheimer For For Management 1.4 Elect Director Kurt P. Kuehn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Declassify the Board of Directors Against For Shareholder NEENAH PAPER, INC. Ticker: NP Security ID: 640079109 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sean T. Erwin For For Management 1.2 Elect Director Edward Grzedzinski For For Management 1.3 Elect Director John F. McGovern For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management NETFLIX, INC. Ticker: NFLX Security ID: 64110L106 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy M. Haley For Withhold Management 1.2 Elect Director Ann Mather For Withhold Management 1.3 Elect Director Leslie Kilgore For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Require Independent Board Chairman Against Against Shareholder 7 Proxy Access Against Against Shareholder 8 Reduce Supermajority Vote Requirement Against For Shareholder NETSCOUT SYSTEMS, INC. Ticker: NTCT Security ID: 64115T104 Meeting Date: AUG 21, 2012 Meeting Type: Annual Record Date: JUN 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Victor A. DeMarines For For Management 1.2 Elect Director Vincent J. Mullarkey For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NIC INC. Ticker: EGOV Security ID: 62914B100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harry H. Herington For For Management 1.2 Elect Director Art N. Burtscher For For Management 1.3 Elect Director Daniel J. Evans For For Management 1.4 Elect Director Karen S. Evans For For Management 1.5 Elect Director Ross C. Hartley For Withhold Management 1.6 Elect Director C. Brad Henry For For Management 1.7 Elect Director Alexander C. Kemper For For Management 1.8 Elect Director William M. Lyons For For Management 1.9 Elect Director Pete Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management NU SKIN ENTERPRISES, INC. Ticker: NUS Security ID: 67018T105 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nevin N. Andersen For For Management 1.2 Elect Director Daniel W. Campbell For For Management 1.3 Elect Director M. Truman Hunt For For Management 1.4 Elect Director Andrew D. Lipman For For Management 1.5 Elect Director Steven J. Lund For For Management 1.6 Elect Director Patricia A. Negron For For Management 1.7 Elect Director Neil H. Offen For For Management 1.8 Elect Director Thomas R. Pisano For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management NUANCE COMMUNICATIONS, INC. Ticker: NUAN Security ID: 67020Y100 Meeting Date: JAN 25, 2013 Meeting Type: Annual Record Date: DEC 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul A. Ricci For For Management 1b Elect Director Robert G. Teresi For For Management 1c Elect Director Robert J. Frankenberg For For Management 1d Elect Director Katharine A. Martin For For Management 1e Elect Director Patrick T. Hackett For For Management 1f Elect Director William H. Janeway For For Management 1g Elect Director Mark B. Myers For For Management 1h Elect Director Philip J. Quigley For For Management 1i Elect Director Mark R. Laret For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management NVR, INC. Ticker: NVR Security ID: 62944T105 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C.E. Andrews For For Management 1.2 Elect Director Robert C. Butler For For Management 1.3 Elect Director Timothy M. Donahue For For Management 1.4 Elect Director Thomas D. Eckert For For Management 1.5 Elect Director Alfred E. Festa For For Management 1.6 Elect Director Ed Grier For For Management 1.7 Elect Director Manual H. Johnson For For Management 1.8 Elect Director Mel Martinez For For Management 1.9 Elect Director William A. Moran For For Management 1.10 Elect Director David A. Preiser For For Management 1.11 Elect Director W. Grady Rosier For For Management 1.12 Elect Director Dwight C. Schar For For Management 1.13 Elect Director Paul W. Whetsell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation OCEANEERING INTERNATIONAL, INC. Ticker: OII Security ID: 675232102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul B. Murphy, Jr. For For Management 1.2 Elect Director Harris J. Pappas For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management OMEGA HEALTHCARE INVESTORS, INC. Ticker: OHI Security ID: 681936100 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward Lowenthal For For Management 1.2 Elect Director Stephen D. Plavin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management ON ASSIGNMENT, INC. Ticker: ASGN Security ID: 682159108 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William E. Brock For For Management 1.2 Elect Director Edwin A. Sheridan, IV For Withhold Management 1.3 Elect Director Brian J. Callaghan For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management ONYX PHARMACEUTICALS, INC. Ticker: ONXX Security ID: 683399109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Corinne H. Nevinny For For Management 1.2 Elect Director Thomas G. Wiggans For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management OPENTABLE, INC. Ticker: OPEN Security ID: 68372A104 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas H. Layton For For Management 1.2 Elect Director Matthew Roberts For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation OSI SYSTEMS, INC. Ticker: OSIS Security ID: 671044105 Meeting Date: DEC 12, 2012 Meeting Type: Annual Record Date: OCT 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Deepak Chopra For For Management 1.2 Elect Director Ajay Mehra For For Management 1.3 Elect Director Steven C. Good For For Management 1.4 Elect Director Meyer Luskin For For Management 1.5 Elect Director David T. Feinberg For For Management 1.6 Elect Director William F. Ballhaus For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation OWENS & MINOR, INC. Ticker: OMI Security ID: 690732102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard E. Fogg For For Management 1.2 Elect Director John W. Gerdelman For For Management 1.3 Elect Director Lemuel E. Lewis For For Management 1.4 Elect Director Martha H. Marsh For For Management 1.5 Elect Director Eddie N. Moore, Jr. For For Management 1.6 Elect Director James E. Rogers For For Management 1.7 Elect Director Robert C. Sledd For For Management 1.8 Elect Director Craig R. Smith For For Management 1.9 Elect Director Anne Marie Whittemore For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PACKAGING CORPORATION OF AMERICA Ticker: PKG Security ID: 695156109 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl K. Beebe For For Management 1.2 Elect Director Hasan Jameel For For Management 1.3 Elect Director Mark W. Kowlzan For For Management 1.4 Elect Director Robert C. Lyons For For Management 1.5 Elect Director Samuel M. Mencoff For For Management 1.6 Elect Director Roger B. Porter For For Management 1.7 Elect Director Thomas S. Souleles For For Management 1.8 Elect Director Paul T. Stecko For For Management 1.9 Elect Director James D. Woodrum For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PANERA BREAD COMPANY Ticker: PNRA Security ID: 69840W108 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry J. Franklin For For Management 1.2 Elect Director Diane Hessan For For Management 1.3 Elect Director William W. Moreton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PAPA JOHN'S INTERNATIONAL, INC. Ticker: PZZA Security ID: 698813102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Norborne P. Cole, Jr. For For Management 1b Elect Director Christopher L. Coleman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Policy to Require Suppliers to Against Against Shareholder Eliminate Cattle Dehorning PAREXEL INTERNATIONAL CORPORATION Ticker: PRXL Security ID: 699462107 Meeting Date: DEC 06, 2012 Meeting Type: Annual Record Date: OCT 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eduard E. Holdener For For Management 1.2 Elect Director Richard L. Love For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Increase Authorized Common Stock For For Management 5 Ratify Auditors For For Management PATTERSON COMPANIES, INC. Ticker: PDCO Security ID: 703395103 Meeting Date: SEP 10, 2012 Meeting Type: Annual Record Date: JUL 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott P. Anderson For For Management 1.2 Elect Director Ellen A. Rudnick For For Management 1.3 Elect Director Harold C. Slavkin For For Management 1.4 Elect Director James W. Wiltz For For Management 1.5 Elect Director Jody H. Feragen For For Management 2 Declassify the Board of Directors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management 7 Restore or Provide for Cumulative Against For Shareholder Voting PENNYMAC MORTGAGE INVESTMENT TRUST Ticker: PMT Security ID: 70931T103 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Matthew Botein For For Management 1.2 Elect Director Scott W. Carnahan For For Management 1.3 Elect Director Frank P. Willey For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PENSKE AUTOMOTIVE GROUP, INC. Ticker: PAG Security ID: 70959W103 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Barr For For Management 1.2 Elect Director Michael R. Eisenson For For Management 1.3 Elect Director Robert H. Kurnick, Jr. For For Management 1.4 Elect Director William J. Lovejoy For For Management 1.5 Elect Director Kimberly J. McWaters For For Management 1.6 Elect Director Yoshimi Namba For For Management 1.7 Elect Director Lucio A. Noto For Withhold Management 1.8 Elect Director Roger S. Penske For For Management 1.9 Elect Director Richard J. Peters For For Management 1.10 Elect Director Sandra E. Pierce For For Management 1.11 Elect Director Ronald G. Steinhart For For Management 1.12 Elect Director H. Brian Thompson For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Other Business For Against Management PHARMACYCLICS, INC. Ticker: PCYC Security ID: 716933106 Meeting Date: NOV 09, 2012 Meeting Type: Annual Record Date: SEP 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Booth For For Management 1.2 Elect Director Kenneth A. Clark For For Management 1.3 Elect Director Robert W. Duggan For For Management 1.4 Elect Director Eric H. Halvorson For For Management 1.5 Elect Director Minesh P. Mehta For Withhold Management 1.6 Elect Director David D. Smith For For Management 1.7 Elect Director Richard A. van den Broek For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PHARMACYCLICS, INC. Ticker: PCYC Security ID: 716933106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Booth For For Management 1.2 Elect Director Kenneth A. Clark For For Management 1.3 Elect Director Robert W. Duggan For For Management 1.4 Elect Director Eric H. Halvorson For For Management 1.5 Elect Director Minesh P. Mehta For For Management 1.6 Elect Director David D. Smith For For Management 1.7 Elect Director Richard A. van den Broek For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PHOTRONICS, INC. Ticker: PLAB Security ID: 719405102 Meeting Date: APR 03, 2013 Meeting Type: Annual Record Date: FEB 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter M. Fiederowicz For For Management 1.2 Elect Director Joseph A. Fiorita, Jr. For For Management 1.3 Elect Director Liang-Choo Hsia For For Management 1.4 Elect Director Constantine S. For For Management Macricostas 1.5 Elect Director George Macricostas For For Management 1.6 Elect Director Mitchell G. Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PINNACLE FINANCIAL PARTNERS, INC. Ticker: PNFP Security ID: 72346Q104 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sue G. Atkinson For For Management 1.2 Elect Director Harold Gordon Bone For For Management 1.3 Elect Director Gregory L. Burns For For Management 1.4 Elect Director Gary L. Scott For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management POLARIS INDUSTRIES INC. Ticker: PII Security ID: 731068102 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian C. Cornell For For Management 1.2 Elect Director Bernd F. Kessler For For Management 1.3 Elect Director Scott W. Wine For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation POOL CORPORATION Ticker: POOL Security ID: 73278L105 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wilson B. Sexton For For Management 1.2 Elect Director Andrew W. Code For For Management 1.3 Elect Director James J. Gaffney For For Management 1.4 Elect Director George T. Haymaker, Jr. For For Management 1.5 Elect Director Manuel J. Perez de la For For Management Mesa 1.6 Elect Director Harlan F. Seymour For For Management 1.7 Elect Director Robert C. Sledd For For Management 1.8 Elect Director John E. Stokely For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management POST HOLDINGS, INC. Ticker: POST Security ID: 737446104 Meeting Date: JAN 31, 2013 Meeting Type: Annual Record Date: DEC 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory L. Curl For For Management 1.2 Elect Director William H. Danforth For For Management 1.3 Elect Director David P. Skarie For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management POWER INTEGRATIONS, INC. Ticker: POWI Security ID: 739276103 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Balu Balakrishnan For For Management 1.2 Elect Director Alan D. Bickell For For Management 1.3 Elect Director Nicholas E. Brathwaite For For Management 1.4 Elect Director William George For For Management 1.5 Elect Director Balakrishnan S. Iyer For For Management 1.6 Elect Director E. Floyd Kvamme For For Management 1.7 Elect Director Steven J. Sharp For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PROASSURANCE CORPORATION Ticker: PRA Security ID: 74267C106 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Listwan For For Management 1.2 Elect Director John J. McMahon, Jr. For For Management 1.3 Elect Director W. Stancil Starnes For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation PROCERA NETWORKS, INC. Ticker: PKT Security ID: 74269U203 Meeting Date: AUG 27, 2012 Meeting Type: Annual Record Date: JUL 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott McClendon For For Management 1.2 Elect Director James F. Brear For For Management 1.3 Elect Director Staffan Hillberg For For Management 1.4 Elect Director B.G. Kumar For For Management 1.5 Elect Director Alan B. Lefkof For For Management 1.6 Elect Director Mary Losty For For Management 1.7 Elect Director Thomas Saponas For For Management 1.8 Elect Director William Slavin For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PROS HOLDINGS, INC. Ticker: PRO Security ID: 74346Y103 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andres D. Reiner For For Management 1.2 Elect Director Ronald F. Woestemeyer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan PSS WORLD MEDICAL, INC. Ticker: PSSI Security ID: 69366A100 Meeting Date: AUG 16, 2012 Meeting Type: Annual Record Date: JUN 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey C. Crowe For For Management 2 Elect Director A. Hugh Greene For For Management 3 Elect Director Steven T. Halverson For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PSS WORLD MEDICAL, INC. Ticker: PSSI Security ID: 69366A100 Meeting Date: FEB 19, 2013 Meeting Type: Special Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For Against Management PVH CORP. Ticker: PVH Security ID: 693656100 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Baglivo For For Management 1.2 Elect Director Emanuel Chirico For For Management 1.3 Elect Director Juan R. Figuereo For For Management 1.4 Elect Director Joseph B. Fuller For For Management 1.5 Elect Director Fred Gehring For For Management 1.6 Elect Director Margaret L. Jenkins For For Management 1.7 Elect Director Bruce Maggin For For Management 1.8 Elect Director V. James Marino For For Management 1.9 Elect Director Helen McCluskey For For Management 1.10 Elect Director Henry Nasella For For Management 1.11 Elect Director Rita M. Rodriguez For For Management 1.12 Elect Director Craig Rydin For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management QLIK TECHNOLOGIES INC. Ticker: QLIK Security ID: 74733T105 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Gavin, Jr. For For Management 1.2 Elect Director Alexander Ott For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation QUALITY SYSTEMS, INC. Ticker: QSII Security ID: 747582104 Meeting Date: AUG 16, 2012 Meeting Type: Proxy Contest Record Date: JUN 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Craig A. Barbarosh For Did Not Vote Management 1.2 Elect Director George H. Bristol For Did Not Vote Management 1.3 Elect Director Mark H. Davis For Did Not Vote Management 1.4 Elect Director D. Russell Pflueger For Did Not Vote Management 1.5 Elect Director Steven T. Plochocki For Did Not Vote Management 1.6 Elect Director Sheldon Razin For Did Not Vote Management 1.7 Elect Director Lance E. Rosenzweig For Did Not Vote Management 1.8 Elect Director Maureen A. Spivack For Did Not Vote Management 2 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 3 Ratify Auditors For Did Not Vote Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1.1 Elect Director Ahmed D. Hussein For Did Not Vote Shareholder 1.2 Elect Director Murray F. Brennan For Did Not Vote Shareholder 1.3 Elect Director Patrick B. Cline For Did Not Vote Shareholder 1.4 Elect Director John J. Mueller For Did Not Vote Shareholder 1.5 Elect Director John M. McDuffie For Did Not Vote Shareholder 1.6 Elect Director Thomas R. DiBenedetto For Did Not Vote Shareholder 1.7 Elect Director Ian A. Gordon For Did Not Vote Shareholder 2 Advisory Vote to Ratify Named None Did Not Vote Management Executive Officers' Compensation 3 Ratify Auditors None Did Not Vote Management RAVEN INDUSTRIES, INC. Ticker: RAVN Security ID: 754212108 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jason M. Andringa For For Management 1.2 Elect Director Thomas S. Everist For For Management 1.3 Elect Director Mark E. Griffin For For Management 1.4 Elect Director Kevin T. Kirby For For Management 1.5 Elect Director Marc E. LeBaron For For Management 1.6 Elect Director Cynthia H. Milligan For For Management 1.7 Elect Director Daniel A. Rykhus For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management RAYONIER INC. Ticker: RYN Security ID: 754907103 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown, II For For Management 1.2 Elect Director John E. Bush For For Management 1.3 Elect Director Thomas I. Morgan For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management REGAL ENTERTAINMENT GROUP Ticker: RGC Security ID: 758766109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas D. Bell, Jr. For For Management 1.2 Elect Director David H. Keyte For For Management 1.3 Elect Director Amy E. Miles For For Management 1.4 Elect Director Lee M. Thomas For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Bundled Compensation Plans For For Management 4 Ratify Auditors For For Management RESMED INC. Ticker: RMD Security ID: 761152107 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Election Director Peter Farrell For Against Management 1b Election Director Gary Pace For Against Management 1c Election Director Ronald Taylor For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management RIVERBED TECHNOLOGY, INC. Ticker: RVBD Security ID: 768573107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Floyd For For Management 1.2 Elect Director Christopher J. Schaepe For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan ROBERT HALF INTERNATIONAL INC. Ticker: RHI Security ID: 770323103 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew S. Berwick, Jr. For For Management 1.2 Elect Director Harold M. Messmer, Jr. For For Management 1.3 Elect Director Barbara J. Novogradac For For Management 1.4 Elect Director Robert J. Pace For For Management 1.5 Elect Director Frederick A. Richman For For Management 1.6 Elect Director M. Keith Waddell For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ROSETTA RESOURCES INC. Ticker: ROSE Security ID: 777779307 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard W. Beckler For For Management 1.2 Elect Director James E. Craddock For For Management 1.3 Elect Director Matthew D. Fitzgerald For For Management 1.4 Elect Director Philip L. Frederickson For For Management 1.5 Elect Director D. Henry Houston For For Management 1.6 Elect Director Carin S. Knickel For For Management 1.7 Elect Director Donald D. Patteson, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management ROYAL GOLD, INC. Ticker: RGLD Security ID: 780287108 Meeting Date: NOV 14, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stanley Dempsey For For Management 2 Elect Director Tony Jensen For For Management 3 Elect Director Gordon J. Bogden For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SAIA, INC. Ticker: SAIA Security ID: 78709Y105 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John J. Holland For For Management 1.2 Elect Director Richard D. O'Dell For For Management 1.3 Elect Director Douglas W. Rockel For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management SALIX PHARMACEUTICALS, LTD. Ticker: SLXP Security ID: 795435106 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Chappell For For Management 1.2 Elect Director Thomas W. D'Alonzo For For Management 1.3 Elect Director William P. Keane For For Management 1.4 Elect Director Carolyn J. Logan For For Management 1.5 Elect Director Mark A. Sirgo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SALLY BEAUTY HOLDINGS, INC. Ticker: SBH Security ID: 79546E104 Meeting Date: JAN 30, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christian A. Brickman For For Management 1.2 Elect Director Marshall E. Eisenberg For For Management 1.3 Elect Director John A. Miller For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder SANDRIDGE ENERGY, INC. Ticker: SD Security ID: 80007P307 Meeting Date: MAR 13, 2013 Meeting Type: Proxy Contest Record Date: DEC 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1 Revoke Consent to Amend Articles to Against Did Not Vote Shareholder Declassify the Board; Fix Size of the Board; Fill Vacancies and Remove Directors With or Without Cause 2 Revoke Consent to Remove Existing Against Did Not Vote Shareholder Director Jim J. Brewer 3 Revoke Consent to Remove Existing Against Did Not Vote Shareholder Director Everett R. Dobson 4 Revoke Consent to Remove Existing Against Did Not Vote Shareholder Director William A. Gilliland 5 Revoke Consent to Remove Existing Against Did Not Vote Shareholder Director Daniel W. Jordan 6 Revoke Consent to Remove Existing Against Did Not Vote Shareholder Director Roy T. Oliver, Jr. 7 Revoke Consent to Remove Existing Against Did Not Vote Shareholder Director Jeffrey S. Serota 8 Revoke Consent to Remove Existing Against Did Not Vote Shareholder Director Tom L. Ward 9 Revoke Consent to Elect Director Against Did Not Vote Shareholder Stephen C. Beasley 10 Revoke Consent to Elect Director Against Did Not Vote Shareholder Edward W. Moneypenny 11 Revoke Consent to Elect Director Against Did Not Vote Shareholder Fredric G. Reynolds 12 Revoke Consent to Elect Director Peter Against Did Not Vote Shareholder H. Rothschild 13 Revoke Consent to Elect Director Against Did Not Vote Shareholder Dinakar Singh 14 Revoke Consent to Elect Director Alan Against Did Not Vote Shareholder J. Weber 15 Revoke Consent to Elect Director Dan A. Against Did Not Vote Shareholder Westbrook # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Green Card) None 1 Consent to Amend Articles to For For Shareholder Declassify the Board; Fix Size of the Board; Fill Vacancies and Remove Directors With or Without Cause 2 Consent to Remove Existing Director For For Shareholder Jim J. Brewer 3 Consent to Remove Existing Director For For Shareholder Everett R. Dobson 4 Consent to Remove Existing Director For For Shareholder William A. Gilliland 5 Consent to Remove Existing Director For For Shareholder Daniel W. Jordan 6 Consent to Remove Existing Director For For Shareholder Roy T. Oliver, Jr. 7 Consent to Remove Existing Director For For Shareholder Jeffrey S. Serota 8 Consent to Remove Existing Director For For Shareholder Tom L. Ward 9 Consent to Remove Each Member of the For For Shareholder Board, if any, Appointed to the Board to Fill Any Vacancy or Newly-Created Directorship since the Election of Directors at the Company's 2012 Annual Meeting and Immediately prior to the Effectiveness of Proposals 10-16 10 Consent to Elect Director Stephen C. For For Shareholder Beasley 11 Consent to Elect Director Edward W. For For Shareholder Moneypenny 12 Consent to Elect Director Fredric G. For For Shareholder Reynolds 13 Consent to Elect Director Peter H. For For Shareholder Rothschild 14 Consent to Elect Director Dinakar Singh For For Shareholder 15 Consent to Elect Director Alan J. Weber For For Shareholder 16 Consent to Elect Director Dan A. For For Shareholder Westbrook SBA COMMUNICATIONS CORPORATION Ticker: SBAC Security ID: 78388J106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin L. Beebe For For Management 1.2 Elect Director Jack Langer For For Management 1.3 Elect Director Jeffrey A. Stoops For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SEATTLE GENETICS, INC. Ticker: SGEN Security ID: 812578102 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc E. Lippman For For Management 1.2 Elect Director Franklin M. Berger For For Management 1.3 Elect Director Daniel G. Welch For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SEI INVESTMENTS COMPANY Ticker: SEIC Security ID: 784117103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alfred P. West, Jr. For For Management 1b Elect Director William M. Doran For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SEMTECH CORPORATION Ticker: SMTC Security ID: 816850101 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glen M. Antle For For Management 1.2 Elect Director W. Dean Baker For For Management 1.3 Elect Director James P. Burra For For Management 1.4 Elect Director Bruce C. Edwards For For Management 1.5 Elect Director Rockell N. Hankin For For Management 1.6 Elect Director James T. Lindstrom For For Management 1.7 Elect Director Mohan R. Maheswaran For For Management 1.8 Elect Director John L. Piotrowski For For Management 1.9 Elect Director Carmelo J. Santoro For For Management 1.10 Elect Director Sylvia Summers For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management SIGNATURE BANK Ticker: SBNY Security ID: 82669G104 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judith Huntington For For Management 1.2 Elect Director Michael Pappagallo For For Management 1.3 Elect Director John Tamberlane For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SILICON MOTION TECHNOLOGY CORPORATION Ticker: SIMO Security ID: 82706C108 Meeting Date: SEP 26, 2012 Meeting Type: Annual Record Date: AUG 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Mr. Yung-Chien Wang as Director For For Management 1.2 Elect Mr. Steve Chen as Director For For Management 2 Approve to Appoint Deloitte & Touche For For Management as the Audit Firm and Authorize the Board to Fix the Audit Fee SIX FLAGS ENTERTAINMENT CORPORATION Ticker: SIX Security ID: 83001A102 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Baker For For Management 1.2 Elect Director Kurt M. Cellar For For Management 1.3 Elect Director Charles A. Koppelman For For Management 1.4 Elect Director Jon L. Luther For For Management 1.5 Elect Director Usman Nabi For For Management 1.6 Elect Director Stephen D. Owens For For Management 1.7 Elect Director James Reid-Anderson For For Management 1.8 Elect Director Richard W. Roedel For For Management 2 Ratify Auditors For For Management SKYWORKS SOLUTIONS, INC. Ticker: SWKS Security ID: 83088M102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. McLachlan For For Management 1.2 Elect Director David J. Aldrich For For Management 1.3 Elect Director Kevin L. Beebe For For Management 1.4 Elect Director Timothy R. Furey For For Management 1.5 Elect Director Balakrishnan S. Iyer For For Management 1.6 Elect Director Thomas C. Leonard For For Management 1.7 Elect Director David P. McGlade For For Management 1.8 Elect Director Robert A. Schriesheim For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management SMITH & WESSON HOLDING CORPORATION Ticker: SWHC Security ID: 831756101 Meeting Date: OCT 01, 2012 Meeting Type: Annual Record Date: AUG 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry M. Monheit For For Management 1.2 Elect Director Robert L. Scott For For Management 1.3 Elect Director Michael F. Golden For For Management 1.4 Elect Director Robert H. Brust For For Management 1.5 Elect Director P. James Debney For For Management 1.6 Elect Director John B. Furman For For Management 1.7 Elect Director Mitchell A. Saltz For For Management 1.8 Elect Director I. Marie Wadecki For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SOLARWINDS, INC. Ticker: SWI Security ID: 83416B109 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Benjamin Nye For Withhold Management 1.2 Elect Director Kevin B. Thompson For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adjourn Meeting For Against Management SOLERA HOLDINGS, INC. Ticker: SLH Security ID: 83421A104 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: OCT 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tony Aquila For For Management 1.2 Elect Director Arthur F. Kingsbury For For Management 1.3 Elect Director Kenneth A. Viellieu For For Management 1.4 Elect Director Thomas C. Wajnert For For Management 1.5 Elect Director Stuart J. Yarbrough For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SOVRAN SELF STORAGE, INC. Ticker: SSS Security ID: 84610H108 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Attea For For Management 1.2 Elect Director Kenneth F. Myszka For For Management 1.3 Elect Director Anthony P. Gammie For For Management 1.4 Elect Director Charles E. Lannon For For Management 1.5 Elect Director James R. Boldt For For Management 1.6 Elect Director Stephen R. Rusmisel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SPARTAN STORES, INC. Ticker: SPTN Security ID: 846822104 Meeting Date: AUG 15, 2012 Meeting Type: Annual Record Date: JUN 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M. Shan Atkins For For Management 1.2 Elect Director Wendy A. Beck For For Management 1.3 Elect Director Frank M. Gambino For For Management 1.4 Elect Director Yvonne R. Jackson For For Management 1.5 Elect Director Elizabeth A. Nickels For For Management 1.6 Elect Director Timothy J. O'Donovan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management STANDARD PACIFIC CORP. Ticker: SPF Security ID: 85375C101 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce A. Choate For For Management 1.2 Elect Director Ronald R. Foell For For Management 1.3 Elect Director Douglas C. Jacobs For For Management 1.4 Elect Director David J. Matlin For For Management 1.5 Elect Director John R. Peshkin For For Management 1.6 Elect Director Peter Schoels For For Management 1.7 Elect Director Scott D. Stowell For For Management 2 Ratify Auditors For For Management STANDEX INTERNATIONAL CORPORATION Ticker: SXI Security ID: 854231107 Meeting Date: OCT 31, 2012 Meeting Type: Annual Record Date: SEP 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles H. Cannon, Jr. For For Management 1.2 Elect Director Gerald H. Fickenscher For For Management 1.3 Elect Director Edward J. Trainor For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management STERIS CORPORATION Ticker: STE Security ID: 859152100 Meeting Date: JUL 26, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Breeden For For Management 1.2 Elect Director Cynthia L. Feldmann For For Management 1.3 Elect Director Jacqueline B. Kosecoff For For Management 1.4 Elect Director David B. Lewis For For Management 1.5 Elect Director Kevin M. McMullen For For Management 1.6 Elect Director Walter M Rosebrough, Jr. For For Management 1.7 Elect Director Mohsen M. Sohi For For Management 1.8 Elect Director John P. Wareham For For Management 1.9 Elect Director Loyal W. Wilson For For Management 1.10 Elect Director Michael B. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SXC HEALTH SOLUTIONS CORP. Ticker: SXCI Security ID: 78505P100 Meeting Date: JUL 02, 2012 Meeting Type: Special Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Amend Omnibus Stock Plan For Against Management 3 Change Company Name to Catamaran For For Management Corporation 4 Adjourn Meeting For Against Management SYNCHRONOSS TECHNOLOGIES, INC. Ticker: SNCR Security ID: 87157B103 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Hoffman For For Management 1.2 Elect Director James M. McCormick For For Management 1.3 Elect Director Donnie M. Moore For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TANGOE, INC. Ticker: TNGO Security ID: 87582Y108 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Coit For For Management 1.2 Elect Director Jackie R. Kimzey For For Management 1.3 Elect Director Noah J. Walley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management TECHNE CORPORATION Ticker: TECH Security ID: 878377100 Meeting Date: OCT 25, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors to Nine For For Management 2.1 Elect Director Thomas E. Oland For For Management 2.2 Elect Director Roger C. Lucas For For Management 2.3 Elect Director Howard V. O'Connell For For Management 2.4 Elect Director Randolph C Steer For For Management 2.5 Elect Director Robert V. Baumgartner For For Management 2.6 Elect Director Charles A. Dinarello For For Management 2.7 Elect Director Karen A. Holbrook For For Management 2.8 Elect Director John L. Higgins For Withhold Management 2.9 Elect Director Roeland Nusse For Withhold Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Ratify Auditors For For Management TEXAS CAPITAL BANCSHARES, INC. Ticker: TCBI Security ID: 88224Q107 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George F. Jones, Jr. For For Management 1.2 Elect Director Peter B. Bartholow For For Management 1.3 Elect Director James H. Browning For For Management 1.4 Elect Director Preston M. Geren, III For For Management 1.5 Elect Director Frederick B. Hegi, Jr. For For Management 1.6 Elect Director Larry L. Helm For For Management 1.7 Elect Director James R. Holland, Jr. For For Management 1.8 Elect Director W. W. McAllister, III For For Management 1.9 Elect Director Elysia Holt Ragusa For For Management 1.10 Elect Director Steven P. Rosenberg For For Management 1.11 Elect Director Grant E. Sims For For Management 1.12 Elect Director Robert W. Stallings For For Management 1.13 Elect Director Dale W. Tremblay For For Management 1.14 Elect Director Ian J. Turpin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE ADVISORY BOARD COMPANY Ticker: ABCO Security ID: 00762W107 Meeting Date: SEP 11, 2012 Meeting Type: Annual Record Date: JUL 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sanju K. Bansal For For Management 1.2 Elect Director Peter J. Grua For For Management 1.3 Elect Director Kelt Kindick For For Management 1.4 Elect Director Robert W. Musslewhite For For Management 1.5 Elect Director Mark R. Neaman For For Management 1.6 Elect Director Leon D. Shapiro For For Management 1.7 Elect Director Frank J. Williams For For Management 1.8 Elect Director LeAnne M. Zumwalt For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE ANDERSONS, INC. Ticker: ANDE Security ID: 034164103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Anderson For For Management 1.2 Elect Director Gerard M. Anderson For Withhold Management 1.3 Elect Director Catherine M. Kilbane For For Management 1.4 Elect Director Robert J. King, Jr. For For Management 1.5 Elect Director Ross W. Manire For For Management 1.6 Elect Director Donald L. Mennel For For Management 1.7 Elect Director David L. Nichols For For Management 1.8 Elect Director John T. Stout, Jr. For For Management 1.9 Elect Director Jacqueline F. Woods For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE BOSTON BEER COMPANY, INC. Ticker: SAM Security ID: 100557107 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Burwick For For Management 1.2 Elect Director Pearson C. Cummin, III For For Management 1.3 Elect Director Jeanne-Michel Valette For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE COOPER COMPANIES, INC. Ticker: COO Security ID: 216648402 Meeting Date: MAR 21, 2013 Meeting Type: Annual Record Date: JAN 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Thomas Bender For For Management 1.2 Elect Director Michael H. Kalkstein For For Management 1.3 Elect Director Jody S. Lindell For For Management 1.4 Elect Director Gary S. Petersmeyer For For Management 1.5 Elect Director Donald Press For For Management 1.6 Elect Director Steven Rosenberg For For Management 1.7 Elect Director Allan E. Rubenstein For For Management 1.8 Elect Director Robert S. Weiss For For Management 1.9 Elect Director Stanley Zinberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE GOODYEAR TIRE & RUBBER COMPANY Ticker: GT Security ID: 382550101 Meeting Date: APR 15, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William J. Conaty For For Management 1b Elect Director James A. Firestone For For Management 1c Elect Director Werner Geissler For For Management 1d Elect Director Peter S. Hellman For For Management 1e Elect Director Richard J. Kramer For For Management 1f Elect Director W. Alan McCollough For For Management 1g Elect Director John E. McGlade For For Management 1h Elect Director Roderick A. Palmore For For Management 1i Elect Director Shirley D. Peterson For For Management 1j Elect Director Stephanie A. Streeter For For Management 1k Elect Director Thomas H. Weidemeyer For For Management 1l Elect Director Michael R. Wessel For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Reduce Supermajority Vote Requirement For For Management to Remove Directors 5 Reduce Supermajority Vote Requirement For For Management for Certain Business Combinations 6 Eliminate Cumulative Voting For Against Management 7 Amend Right to Call Special Meeting For For Management 8 Opt Out of State's Control Share For For Management Acquisition Law 9 Ratify Auditors For For Management THE MEDICINES COMPANY Ticker: MDCO Security ID: 584688105 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William W. Crouse For For Management 1.2 Elect Director John C. Kelly For For Management 1.3 Elect Director Hiroaki Shigeta For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management THE MIDDLEBY CORPORATION Ticker: MIDD Security ID: 596278101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Selim A. Bassoul For For Management 1.2 Elect Director Robert B. Lamb For For Management 1.3 Elect Director John R. Miller, III For For Management 1.4 Elect Director Gordon O'Brien For For Management 1.5 Elect Director Philip G. Putnam For For Management 1.6 Elect Director Sabin C. Streeter For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Require Majority Vote for the Election For For Management of Directors 4 Ratify Auditors For For Management THE ULTIMATE SOFTWARE GROUP, INC. Ticker: ULTI Security ID: 90385D107 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Scott Scherr For For Management 2 Elect Director Alois T. Leiter For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation THE VALSPAR CORPORATION Ticker: VAL Security ID: 920355104 Meeting Date: FEB 21, 2013 Meeting Type: Annual Record Date: DEC 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William M. Cook For For Management 1.2 Elect Director Gary E. Hendrickson For For Management 1.3 Elect Director Mae C. Jemison For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management THERAVANCE, INC. Ticker: THRX Security ID: 88338T104 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rick E Winningham For For Management 1.2 Elect Director Henrietta Holsman Fore For For Management 1.3 Elect Director Robert V. Gunderson, Jr. For For Management 1.4 Elect Director Arnold J. Levine For For Management 1.5 Elect Director Burton G. Malkiel For For Management 1.6 Elect Director Peter S. Ringrose For For Management 1.7 Elect Director William H. Waltrip For For Management 1.8 Elect Director George M. Whitesides For For Management 1.9 Elect Director William D. Young For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management THOR INDUSTRIES, INC. Ticker: THO Security ID: 885160101 Meeting Date: DEC 11, 2012 Meeting Type: Annual Record Date: OCT 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew E. Graves For For Management 1.2 Elect Director Alan Siegel For For Management 1.3 Elect Director Geoffrey A. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THORATEC CORPORATION Ticker: THOR Security ID: 885175307 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil F. Dimick For For Management 1.2 Elect Director Gerhard F. Burbach For For Management 1.3 Elect Director J. Daniel Cole For For Management 1.4 Elect Director Steven H. Collis For For Management 1.5 Elect Director D. Keith Grossman For For Management 1.6 Elect Director William A. Hawkins, III For For Management 1.7 Elect Director Paul A. LaViolette For For Management 1.8 Elect Director Daniel M. Mulvena For For Management 1.9 Elect Director Todd C. Schermerhorn For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TIBCO SOFTWARE INC. Ticker: TIBX Security ID: 88632Q103 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Vivek Y. Ranadive For For Management 1.2 Elect Director Nanci E. Caldwell For For Management 1.3 Elect Director Eric C.W. Dunn For For Management 1.4 Elect Director Narendra K. Gupta For For Management 1.5 Elect Director Peter J. Job For For Management 1.6 Elect Director Philip K. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TITAN INTERNATIONAL, INC. Ticker: TWI Security ID: 88830M102 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Maurice Taylor, Jr. For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation TITAN MACHINERY INC. Ticker: TITN Security ID: 88830R101 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Bode For For Management 1.2 Elect Director Stanley Dardis For For Management 1.3 Elect Director David Meyer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management TOTAL SYSTEM SERVICES, INC. Ticker: TSS Security ID: 891906109 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James H. Blanchard For For Management 1.2 Elect Director Richard Y. Bradley For For Management 1.3 Elect Director Kriss Cloninger III For For Management 1.4 Elect Director Walter W. Driver, Jr. For For Management 1.5 Elect Director Gardiner W. Garrard, Jr. For For Management 1.6 Elect Director Sidney E. Harris For For Management 1.7 Elect Director Mason H. Lampton For For Management 1.8 Elect Director H. Lynn Page For For Management 1.9 Elect Director Philip W. Tomlinson For For Management 1.10 Elect Director John T. Turner For For Management 1.11 Elect Director Richard W. Ussery For For Management 1.12 Elect Director M. Troy Woods For For Management 1.13 Elect Director James D. Yancey For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TRACTOR SUPPLY COMPANY Ticker: TSCO Security ID: 892356106 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James F. Wright For For Management 1.2 Elect Director Johnston C. Adams For For Management 1.3 Elect Director Peter D. Bewley For For Management 1.4 Elect Director Jack C. Bingleman For For Management 1.5 Elect Director Richard W. Frost For For Management 1.6 Elect Director Cynthia T. Jamison For For Management 1.7 Elect Director George MacKenzie For For Management 1.8 Elect Director Edna K. Morris For For Management 1.9 Elect Director Gregory A. Sandfort For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TRANSDIGM GROUP INCORPORATED Ticker: TDG Security ID: 893641100 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: JAN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mervin Dunn For For Management 1.2 Elect Director Michael S. Graff For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors None For Shareholder TRIANGLE CAPITAL CORPORATION Ticker: TCAP Security ID: 895848109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Garland S. Tucker, III For For Management 1.2 Elect Director Brent P.W. Burgess For For Management 1.3 Elect Director Steven C. Lilly For For Management 1.4 Elect Director W. McComb Dunwoody For For Management 1.5 Elect Director Mark M. Gambill For For Management 1.6 Elect Director Benjamin S. Goldstein For For Management 1.7 Elect Director Simon B. Rich, Jr. For For Management 1.8 Elect Director Sherwood H. Smith, Jr. For For Management 2 Approve Issuance of Shares Below Net For For Management Asset Value (NAV) 3 Amend Omnibus Stock Plan For Against Management 4 Amend Omnibus Stock Plan For For Management TRIMBLE NAVIGATION LIMITED Ticker: TRMB Security ID: 896239100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven W. Berglund For For Management 1.2 Elect Director John B. Goodrich For For Management 1.3 Elect Director William Hart For For Management 1.4 Elect Director Merit E. Janow For For Management 1.5 Elect Director Ulf J. Johansson For For Management 1.6 Elect Director Ronald S. Nersesian For For Management 1.7 Elect Director Mark S. Peek For For Management 1.8 Elect Director Nickolas W. Vande Steeg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TRINITY INDUSTRIES, INC. Ticker: TRN Security ID: 896522109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Adams For For Management 1.2 Elect Director Rhys J. Best For For Management 1.3 Elect Director David W. Biegler For For Management 1.4 Elect Director Leldon E. Echols For For Management 1.5 Elect Director Ronald J. Gafford For For Management 1.6 Elect Director Adrian Lajous For For Management 1.7 Elect Director Melendy E. Lovett For For Management 1.8 Elect Director Charles W. Matthews For For Management 1.9 Elect Director Douglas L. Rock For For Management 1.10 Elect Director Timothy R. Wallace For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management TRIUMPH GROUP, INC. Ticker: TGI Security ID: 896818101 Meeting Date: JUL 19, 2012 Meeting Type: Annual Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Bourgon For For Management 1.2 Elect Director Elmer L. Doty For For Management 1.3 Elect Director Ralph E. Eberhart For For Management 1.4 Elect Director Jeffry D. Frisby For For Management 1.5 Elect Director Richard C. Gozon For For Management 1.6 Elect Director Richard C. Ill For For Management 1.7 Elect Director Adam J. Palmer For For Management 1.8 Elect Director Joseph M. Silvestri For For Management 1.9 Elect Director George Simpson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Eliminate Cumulative Voting For For Management 4 Ratify Auditors For For Management TUPPERWARE BRANDS CORPORATION Ticker: TUP Security ID: 899896104 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Catherine A. Bertini For For Management 1.2 Elect Director Susan M. Cameron For For Management 1.3 Elect Director Kriss Cloninger, III For For Management 1.4 Elect Director E. V. Goings For For Management 1.5 Elect Director Joe R. Lee For For Management 1.6 Elect Director Angel R. Martinez For For Management 1.7 Elect Director Antonio Monteiro de For For Management Castro 1.8 Elect Director Robert J. Murray For For Management 1.9 Elect Director David R. Parker For For Management 1.10 Elect Director Joyce M. Roche For For Management 1.11 Elect Director M. Anne Szostak For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management TW TELECOM INC. Ticker: TWTC Security ID: 87311L104 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory J. Attorri For For Management 1.2 Elect Director Spencer B. Hays For For Management 1.3 Elect Director Larissa L. Herda For For Management 1.4 Elect Director Kevin W. Mooney For For Management 1.5 Elect Director Kirby G. Pickle For For Management 1.6 Elect Director Roscoe C. Young, II For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder TYLER TECHNOLOGIES, INC. Ticker: TYL Security ID: 902252105 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald R. Brattain For For Management 1.2 Elect Director J. Luther King, Jr. For For Management 1.3 Elect Director John S. Marr, Jr. For For Management 1.4 Elect Director G. Stuart Reeves For For Management 1.5 Elect Director Michael D. Richards For For Management 1.6 Elect Director Dustin R. Womble For For Management 1.7 Elect Director John M. Yeaman For For Management 2 Ratify Auditors For For Management ULTA SALON, COSMETICS & FRAGRANCE, INC. Ticker: ULTA Security ID: 90384S303 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles Heilbronn For For Management 1.2 Elect Director Michael R. MacDonald For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ULTRATECH, INC. Ticker: UTEK Security ID: 904034105 Meeting Date: JUL 17, 2012 Meeting Type: Annual Record Date: MAY 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur W. Zafiropoulo For For Management 1.2 Elect Director Michael Child For For Management 1.3 Elect Director Joel F. Gemunder For For Management 1.4 Elect Director Nicholas Konidaris For For Management 1.5 Elect Director Dennis R. Raney For For Management 1.6 Elect Director Henri Richard For For Management 1.7 Elect Director Rick Timmins For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNDER ARMOUR, INC. Ticker: UA Security ID: 904311107 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin A. Plank For For Management 1.2 Elect Director Byron K. Adams, Jr. For For Management 1.3 Elect Director Douglas E. Coltharp For For Management 1.4 Elect Director Anthony W. Deering For For Management 1.5 Elect Director A.B. Krongard For For Management 1.6 Elect Director William R. McDermott For For Management 1.7 Elect Director Eric T. Olson For For Management 1.8 Elect Director Brenda Piper For For Management 1.9 Elect Director Harvey L. Sanders For For Management 1.10 Elect Director Thomas J. Sippel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management UNITED NATURAL FOODS, INC. Ticker: UNFI Security ID: 911163103 Meeting Date: DEC 12, 2012 Meeting Type: Annual Record Date: OCT 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter A. Roy For For Management 1b Elect Director Richard J. Schnieders For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Declassify the Board of Directors Against For Shareholder UNITED RENTALS, INC. Ticker: URI Security ID: 911363109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Bobby J. Griffin For For Management 1.4 Elect Director Michael J. Kneeland For For Management 1.5 Elect Director Pierre E. Leroy For For Management 1.6 Elect Director Singleton B. McAllister For For Management 1.7 Elect Director Brian D. McAuley For For Management 1.8 Elect Director John S. McKinney For For Management 1.9 Elect Director James H. Ozanne For For Management 1.10 Elect Director Jason D. Papastavrou For For Management 1.11 Elect Director Filippo Passerini For For Management 1.12 Elect Director Donald C. Roof For For Management 1.13 Elect Director Keith Wimbush For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNITED THERAPEUTICS CORPORATION Ticker: UTHR Security ID: 91307C102 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher Causey For For Management 1.2 Elect Director Richard Giltner For For Management 1.3 Elect Director R. Paul Gray For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management US ECOLOGY, INC. Ticker: ECOL Security ID: 91732J102 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Victor J. Barnhart For For Management 1.2 Elect Director Joe F. Colvin For For Management 1.3 Elect Director Daniel Fox For For Management 1.4 Elect Director Jeffrey S. Merrifield For For Management 1.5 Elect Director Stephen A. Romano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VALUECLICK, INC. Ticker: VCLK Security ID: 92046N102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Zarley For For Management 1.2 Elect Director David S. Buzby For For Management 1.3 Elect Director Martin T. Hart For For Management 1.4 Elect Director Jeffrey F. Rayport For For Management 1.5 Elect Director James R. Peters For For Management 1.6 Elect Director James A. Crouthamel For For Management 1.7 Elect Director John Giuliani For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation VERIFONE SYSTEMS, INC. Ticker: PAY Security ID: 92342Y109 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert W. Alspaugh For For Management 1.2 Elect Director Leslie G. Denend For For Management 1.3 Elect Director Alex W. (Pete) Hart For For Management 1.4 Elect Director Robert B. Henske For For Management 1.5 Elect Director Richard A. McGinn For For Management 1.6 Elect Director Wenda Harris Millard For For Management 1.7 Elect Director Eitan Raff For For Management 1.8 Elect Director Jeffrey E. Stiefler For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management VIEWPOINT FINANCIAL GROUP, INC. Ticker: VPFG Security ID: 92672A101 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bruce W. Hunt For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management VISHAY INTERTECHNOLOGY, INC. Ticker: VSH Security ID: 928298108 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald Paul For For Management 1.2 Elect Director Frank Dieter Maier For For Management 1.3 Elect Director Timothy V. Talbert For For Management 1.4 Elect Director Thomas C. Wertheimer For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management VOLCANO CORPORATION Ticker: VOLC Security ID: 928645100 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kieran T. Gallahue For For Management 1.2 Elect Director Alexis V. Lukianov For For Management 1.3 Elect Director Eric J. Topol For For Management 2 Authorize Board to Fill Vacancies For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Approve Conversion of Securities For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation WABCO HOLDINGS INC. Ticker: WBC Security ID: 92927K102 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Esculier For For Management 1.2 Elect Director Kenneth J. Martin For For Management 1.3 Elect Director Donald J. Stebbins For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WATSCO, INC. Ticker: WSO Security ID: 942622200 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David C. Darnell For Withhold Management WEB.COM GROUP, INC. Ticker: WWWW Security ID: 94733A104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip J. Facchina For For Management 1.2 Elect Director Robert S. McCoy, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WEINGARTEN REALTY INVESTORS Ticker: WRI Security ID: 948741103 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew M. Alexander For For Management 1.2 Elect Director Stanford Alexander For For Management 1.3 Elect Director Shelaghmichael Brown For For Management 1.4 Elect Director James W. Crownover For For Management 1.5 Elect Director Robert J. Cruikshank For For Management 1.6 Elect Director Melvin A. Dow For For Management 1.7 Elect Director Stephen A. Lasher For For Management 1.8 Elect Director Thomas L. Ryan For For Management 1.9 Elect Director Douglas W. Schnitzer For For Management 1.10 Elect Director C. Park Shaper For For Management 1.11 Elect Director Marc J. Shapiro For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WELLCARE HEALTH PLANS, INC. Ticker: WCG Security ID: 94946T106 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol J. Burt For For Management 1b Elect Director Roel C. Campos For For Management 1c Elect Director Alec Cunningham For For Management 1d Elect Director David J. Gallitano For For Management 1e Elect Director D. Robert Graham For For Management 1f Elect Director Kevin F. Hickey For For Management 1g Elect Director Christian P. Michalik For For Management 1h Elect Director Glenn D. Steele, Jr. For For Management 1i Elect Director William L. Trubeck For For Management 1j Elect Director Paul E. Weaver For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WESTERN REFINING, INC. Ticker: WNR Security ID: 959319104 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William D. Sanders For For Management 1.2 Elect Director Ralph A. Schmidt For For Management 1.3 Elect Director Jeff A. Stevens For For Management 2 Ratify Auditors For For Management WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION Ticker: WAB Security ID: 929740108 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Brooks For For Management 1.2 Elect Director William E. Kassling For For Management 1.3 Elect Director Albert J. Neupaver For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For For Management 4 Ratify Auditors For For Management WEX INC. Ticker: WEX Security ID: 96208T104 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shikhar Ghosh For For Management 1.2 Elect Director Kirk P. Pond For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management WINNEBAGO INDUSTRIES, INC. Ticker: WGO Security ID: 974637100 Meeting Date: DEC 18, 2012 Meeting Type: Annual Record Date: OCT 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irvin E. Aal For For Management 1.2 Elect Director Martha 'Marti' Tomson For For Management Rodamaker 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation WISDOMTREE INVESTMENTS, INC. Ticker: WETF Security ID: 97717P104 Meeting Date: JUL 24, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Steinhardt For For Management 1.2 Elect Director Anthony Bossone For For Management 1.3 Elect Director Bruce Lavine For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency None Three Years Management NT Growth ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Edward J. Rapp For For Management 1.3 Elect Director Roy S. Roberts For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management AGRIUM INC. Ticker: AGU Security ID: 008916108 Meeting Date: APR 09, 2013 Meeting Type: Proxy Contest Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1 Re-appoint KPMG LLP as Auditors For For Management 2 Advisory Vote on Executive For For Management Compensation Approach 3 Approve Shareholder Rights Plan For For Management 4.1 Elect Director David C. Everitt For For Management 4.2 Elect Director Russell K. Girling For For Management 4.3 Elect Director Susan A. Henry For For Management 4.4 Elect Director Russell J. Horner For For Management 4.5 Elect Director David J. Lesar For For Management 4.6 Elect Director John E. Lowe For For Management 4.7 Elect Director A. Anne McLellan For For Management 4.8 Elect Director Derek G. Pannell For For Management 4.9 Elect Director Frank W. Proto For For Management 4.10 Elect Director Mayo M. Schmidt For For Management 4.11 Elect Director Michael M. Wilson For For Management 4.12 Elect Director Victor J. Zaleschuk For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None 1 Re-appoint KPMG LLP as Auditors For Did Not Vote Management 2 Advisory Vote on Executive Against Did Not Vote Management Compensation Approach 3 Approve Shareholder Rights Plan For Did Not Vote Management 4.1 Elect Director Barry Rosenstein For Did Not Vote Shareholder 4.2 Elect Director David Bullock For Did Not Vote Shareholder 4.3 Elect Director Mitchell Jacobson For Did Not Vote Shareholder 4.4 Elect Director Hon. Lyle Vanclief For Did Not Vote Shareholder 4.5 Elect Director Stephen Clark For Did Not Vote Shareholder 4.6 Management Nominee- David Everitt For Did Not Vote Shareholder 4.7 Management Nominee- John Lowe For Did Not Vote Shareholder 4.8 Management Nominee- Victor Zaleschuk For Did Not Vote Shareholder 4.9 Management Nominee- Russell Girling For Did Not Vote Shareholder 4.10 Management Nominee- A. Anne McLellan For Did Not Vote Shareholder 4.11 Management Nominee- David Lesar For Did Not Vote Shareholder 4.12 Management Nominee- Michael Wilson For Did Not Vote Shareholder ALASKA AIR GROUP, INC. Ticker: ALK Security ID: 011659109 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William S. Ayer For For Management 1.2 Elect Director Patricia M. Bedient For For Management 1.3 Elect Director Marion C. Blakey For For Management 1.4 Elect Director Phyllis J. Campbell For For Management 1.5 Elect Director Jessie J. Knight, Jr. For For Management 1.6 Elect Director R. Marc Langland For For Management 1.7 Elect Director Dennis F. Madsen For For Management 1.8 Elect Director Byron I. Mallott For For Management 1.9 Elect Director J. Kenneth Thompson For For Management 1.10 Elect Director Bradley D. Tilden For For Management 1.11 Elect Director Eric K. Yeaman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Awards Against Against Shareholder ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director William R. Keller For For Management 1.4 Elect Director Joseph A. Madri For For Management 1.5 Elect Director Larry L. Mathis For For Management 1.6 Elect Director R. Douglas Norby For For Management 1.7 Elect Director Alvin S. Parven For For Management 1.8 Elect Director Andreas Rummelt For For Management 1.9 Elect Director Ann M. Veneman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David E.I. Pyott For For Management 1b Elect Director Michael R. Gallagher For For Management 1c Elect Director Deborah Dunsire For For Management 1d Elect Director Dawn Hudson For For Management 1e Elect Director Trevor M. Jones For For Management 1f Elect Director Louis J. Lavigne, Jr. For For Management 1g Elect Director Peter J. McDonnell For For Management 1h Elect Director Timothy D. Proctor For For Management 1i Elect Director Russell T. Ray For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5.1 Provide Right to Act by Written Consent Against For Shareholder 5.2 Report on Lobbying Payments and Policy Against Against Shareholder AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director William B. Gordon For For Management 1e Elect Director Jamie S. Gorelick For For Management 1f Elect Director Alain Monie For For Management 1g Elect Director Jonathan J. Rubinstein For For Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For For Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against Against Shareholder AMERICAN CAMPUS COMMUNITIES, INC. Ticker: ACC Security ID: 024835100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Bayless Jr. For For Management 1.2 Elect Director R.D. Burck For For Management 1.3 Elect Director G. Steven Dawson For For Management 1.4 Elect Director Cydney C. Donnell For For Management 1.5 Elect Director Edward Lowenthal For For Management 1.6 Elect Director Oliver Luck For For Management 1.7 Elect Director Winston W. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERISOURCEBERGEN CORPORATION Ticker: ABC Security ID: 03073E105 Meeting Date: FEB 28, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven H. Collis For For Management 1.2 Elect Director Douglas R. Conant For For Management 1.3 Elect Director Richard W. Gochnauer For For Management 1.4 Elect Director Richard C. Gozon For For Management 1.5 Elect Director Edward E. Hagenlocker For For Management 1.6 Elect Director Kathleen W. Hyle For For Management 1.7 Elect Director Michael J. Long For For Management 1.8 Elect Director Henry W. McGee For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Baltimore For For Management 1.2 Elect Director Frank J. Biondi, Jr. For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Francois de Carbonnel For For Management 1.5 Elect Director Vance D. Coffman For For Management 1.6 Elect Director Robert A. Eckert For For Management 1.7 Elect Director Rebecca M. Henderson For For Management 1.8 Elect Director Frank C. Herringer For For Management 1.9 Elect Director Tyler Jacks For For Management 1.10 Elect Director Gilbert S. Omenn For For Management 1.11 Elect Director Judith C. Pelham For For Management 1.12 Elect Director Leonard D. Schaeffer For For Management 1.13 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management ANNIE'S INC. Ticker: BNNY Security ID: 03600T104 Meeting Date: SEP 10, 2012 Meeting Type: Annual Record Date: JUL 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Behnke For For Management 1.2 Elect Director Julie D. Klapstein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: 053015103 Meeting Date: NOV 13, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ellen R. Alemany For For Management 1.2 Elect Director Gregory D. Brenneman For For Management 1.3 Elect Director Leslie A. Brun For For Management 1.4 Elect Director Richard T. Clark For For Management 1.5 Elect Director Eric C. Fast For For Management 1.6 Elect Director Linda R. Gooden For For Management 1.7 Elect Director R. Glenn Hubbard For For Management 1.8 Elect Director John P. Jones For For Management 1.9 Elect Director Carlos A. Rodriguez For For Management 1.10 Elect Director Enrique T. Salem For For Management 1.11 Elect Director Gregory L. Summe For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BEAM INC. Ticker: BEAM Security ID: 073730103 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard A. Goldstein For For Management 1b Elect Director Stephen W. Golsby For For Management 1c Elect Director Ann F. Hackett For For Management 1d Elect Director A. D. David Mackay For For Management 1e Elect Director Gretchen W. Price For For Management 1f Elect Director Matthew J. Shattock For For Management 1g Elect Director Robert A. Steele For For Management 1h Elect Director Peter M. Wilson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Lamberto Andreotti For For Management 1B Elect Director Lewis B. Campbell For For Management 1C Elect Director James M. Cornelius For For Management 1D Elect Director Laurie H. Glimcher For For Management 1E Elect Director Michael Grobstein For For Management 1F Elect Director Alan J. Lacy For For Management 1G Elect Director Vicki L. Sato For For Management 1H Elect Director Elliott Sigal For For Management 1I Elect Director Gerald L. Storch For For Management 1J Elect Director Togo D. West, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BROWN-FORMAN CORPORATION Ticker: BF.A Security ID: 115637209 Meeting Date: JUL 26, 2012 Meeting Type: Annual Record Date: JUN 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management CADENCE DESIGN SYSTEMS, INC. Ticker: CDNS Security ID: 127387108 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan L. Bostrom For For Management 1.2 Elect Director James D. Plummer For For Management 1.3 Elect Director Alberto For For Management Sangiovanni-Vincentelli 1.4 Elect Director George M. Scalise For For Management 1.5 Elect Director John B. Shoven For For Management 1.6 Elect Director Roger S. Siboni For For Management 1.7 Elect Director Young K. Sohn For For Management 1.8 Elect Director Lip-Bu Tan For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management CAMERON INTERNATIONAL CORPORATION Ticker: CAM Security ID: 13342B105 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James T. Hackett For For Management 1.2 Elect Director Michael E. Patrick For For Management 1.3 Elect Director Jon Erik Reinhardsen For For Management 1.4 Elect Director Bruce W. Wilkinson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management CAREFUSION CORPORATION Ticker: CFN Security ID: 14170T101 Meeting Date: APR 15, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Philip L. Francis For For Management 1b Elect Director Robert F. Friel For For Management 1c Elect Director Gregory T. Lucier For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Reduce Supermajority Vote Requirement Against For Shareholder 5 Declassify the Board of Directors Against For Shareholder CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Calhoun For For Management 1.2 Elect Director Daniel M. Dickinson For For Management 1.3 Elect Director Juan Gallardo For For Management 1.4 Elect Director David R. Goode For For Management 1.5 Elect Director Jesse J. Greene, Jr. For For Management 1.6 Elect Director Jon M. Huntsman, Jr. For For Management 1.7 Elect Director Peter A. Magowan For For Management 1.8 Elect Director Dennis A. Muilenburg For For Management 1.9 Elect Director Douglas R. Oberhelman For For Management 1.10 Elect Director William A. Osborn For For Management 1.11 Elect Director Charles D. Powell For For Management 1.12 Elect Director Edward B. Rust, Jr. For For Management 1.13 Elect Director Susan C. Schwab For For Management 1.14 Elect Director Joshua I. Smith For For Management 1.15 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Include Sustainability as a Against Against Shareholder Performance Measure for Senior Executive Compensation 8 Review and Assess Human Rights Policies Against Against Shareholder 9 Prohibit Sales to the Government of Against Against Shareholder Sudan CBRE GROUP, INC. Ticker: CBG Security ID: 12504L109 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Blum For For Management 1.2 Elect Director Brandon B. Boze For For Management 1.3 Elect Director Curtis F. Feeny For For Management 1.4 Elect Director Bradford M. Freeman For For Management 1.5 Elect Director Michael Kantor For For Management 1.6 Elect Director Frederic V. Malek For For Management 1.7 Elect Director Jane J. Su For For Management 1.8 Elect Director Robert E. Sulentic For For Management 1.9 Elect Director Laura D. Tyson For For Management 1.10 Elect Director Gary L. Wilson For For Management 1.11 Elect Director Ray Wirta For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHICO'S FAS, INC. Ticker: CHS Security ID: 168615102 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Verna K. Gibson For For Management 1.2 Elect Director David F. Dyer For For Management 1.3 Elect Director Janice L. Fields For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHURCH & DWIGHT CO., INC. Ticker: CHD Security ID: 171340102 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bradley C. Irwin For For Management 1b Elect Director Penry W. Price For For Management 1c Elect Director Arthur B. Winkleblack For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director M. Michele Burns For For Management 1d Elect Director Michael D. Capellas For For Management 1e Elect Director Larry R. Carter For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Richard M. Kovacevich For For Management 1k Elect Director Roderick C. McGeary For For Management 1l Elect Director Arun Sarin For For Management 1m Elect Director Steven M. West For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Eliminating Conflict Against Against Shareholder Minerals from Supply Chain COACH, INC. Ticker: COH Security ID: 189754104 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lew Frankfort For For Management 1.2 Elect Director Susan Kropf For For Management 1.3 Elect Director Gary Loveman For For Management 1.4 Elect Director Ivan Menezes For For Management 1.5 Elect Director Irene Miller For For Management 1.6 Elect Director Michael Murphy For For Management 1.7 Elect Director Stephanie Tilenius For For Management 1.8 Elect Director Jide Zeitlin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COEUR D'ALENE MINES CORPORATION Ticker: CDE Security ID: 192108504 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda L. Adamany For For Management 1.2 Elect Director Kevin S. Crutchfield For For Management 1.3 Elect Director Sebastian Edwards For For Management 1.4 Elect Director Randolph E. Gress For For Management 1.5 Elect Director Mitchell J. Krebs For For Management 1.6 Elect Director Robert E. Mellor For For Management 1.7 Elect Director John H. Robinson For For Management 1.8 Elect Director J. Kenneth Thompson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Change State of Incorporation [from For For Management Idaho to Delaware] COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: 194162103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nikesh Arora For For Management 1b Elect Director John T. Cahill For For Management 1c Elect Director Ian Cook For For Management 1d Elect Director Helene D. Gayle For For Management 1e Elect Director Ellen M. Hancock For For Management 1f Elect Director Joseph Jimenez For For Management 1g Elect Director Richard J. Kogan For For Management 1h Elect Director Delano E. Lewis For For Management 1i Elect Director J. Pedro Reinhard For For Management 1j Elect Director Stephen I. Sadove For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Adopt Share Retention Policy For Against Against Shareholder Senior Executives COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Joseph J. Collins For For Management 1.4 Elect Director J. Michael Cook For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director Brian L. Roberts For For Management 1.9 Elect Director Ralph J. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For For Management 2 Ratify Auditors For For Management 3 Pro-rata Vesting of Equity Awards Against For Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share COMMVAULT SYSTEMS, INC. Ticker: CVLT Security ID: 204166102 Meeting Date: AUG 22, 2012 Meeting Type: Annual Record Date: JUL 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director N. Robert Hammer For For Management 1.2 Elect Director Keith Geeslin For For Management 1.3 Elect Director Gary B. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CORE LABORATORIES N.V. Ticker: CLB Security ID: N22717107 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: APR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director D. John Ogren For For Management 1b Elect Director Lucia van Geuns For For Management 1c Elect Director Charles L. Dunlap For For Management 2 Ratify PricewaterhouseCoopers as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Financial Statements and For For Management Statutory Reports 5 Approve Cancellation of Repurchased For For Management Shares 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Grant Board Authority to Issue For For Management Ordinary and Preference Shares Up To 10 Percent of Issued Capital 8 Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 7 COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin S. Carson, Sr. For For Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director W. Craig Jelinek For For Management 1.5 Elect Director Jill S. Ruckelshaus For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder COVIDIEN PLC Ticker: COV Security ID: G2554F113 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jose E. Almeida For For Management 1b Elect Director Joy A. Amundson For For Management 1c Elect Director Craig Arnold For For Management 1d Elect Director Robert H. Brust For For Management 1e Elect Director John M. Connors, Jr. For For Management 1f Elect Director Christopher J. Coughlin For For Management 1g Elect Director Randall J. Hogan, III For For Management 1h Elect Director Martin D. Madaus For For Management 1i Elect Director Dennis H. Reilley For For Management 1j Elect Director Joseph A. Zaccagnino For For Management 2 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Authorize Open-Market Purchases of For For Management Ordinary Shares 6 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares 7 Amend Articles of Association to For For Management expand the authority to execute instruments of transfer 8 Approve Creation of Distributable For For Management Reserves DANAHER CORPORATION Ticker: DHR Security ID: 235851102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald J. Ehrlich For For Management 1.2 Elect Director Linda Hefner Filler For For Management 1.3 Elect Director Teri List-Stoll For For Management 1.4 Elect Director Walter G. Lohr, Jr. For For Management 1.5 Elect Director Steven M. Rales For For Management 1.6 Elect Director John T. Schwieters For For Management 1.7 Elect Director Alan G. Spoon For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Political Contributions Against Against Shareholder DEERE & COMPANY Ticker: DE Security ID: 244199105 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel R. Allen For For Management 1b Elect Director Crandall C. Bowles For For Management 1c Elect Director Vance D. Coffman For For Management 1d Elect Director Charles O. Holliday, Jr. For For Management 1e Elect Director Dipak C. Jain For For Management 1f Elect Director Clayton M. Jones For For Management 1g Elect Director Joachim Milberg For For Management 1h Elect Director Richard B. Myers For For Management 1i Elect Director Thomas H. Patrick For For Management 1j Elect Director Aulana L. Peters For For Management 1k Elect Director Sherry M. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management DELL INC. Ticker: DELL Security ID: 24702R101 Meeting Date: JUL 13, 2012 Meeting Type: Annual Record Date: MAY 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James W. Breyer For For Management 2 Elect Director Donald J. Carty For For Management 3 Elect Director Janet F. Clark For For Management 4 Elect Director Laura Conigliaro For For Management 5 Elect Director Michael S. Dell For For Management 6 Elect Director Kenneth M. Duberstein For For Management 7 Elect Director William H. Gray, III For For Management 8 Elect Director Gerard J. Kleisterlee For For Management 9 Elect Director Klaus S. Luft For For Management 10 Elect Director Alex J. Mandl For For Management 11 Elect Director Shantanu Narayen For For Management 12 Elect Director H. Ross Perot, Jr. For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management DENTSPLY INTERNATIONAL INC. Ticker: XRAY Security ID: 249030107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paula H. Cholmondeley For For Management 1b Elect Director Michael J. Coleman For For Management 1c Elect Director John C. Miles, II For For Management 1d Elect Director John L. Miclot For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Political Contributions Against Against Shareholder DOLBY LABORATORIES, INC. Ticker: DLB Security ID: 25659T107 Meeting Date: FEB 05, 2013 Meeting Type: Annual Record Date: DEC 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin Yeaman For For Management 1.2 Elect Director Peter Gotcher For For Management 1.3 Elect Director David Dolby For For Management 1.4 Elect Director Nicholas Donatiello, Jr. For For Management 1.5 Elect Director Micheline Chau For For Management 1.6 Elect Director Bill Jasper For For Management 1.7 Elect Director Sanford Robertson For For Management 1.8 Elect Director Roger Siboni For For Management 1.9 Elect Director Avadis Tevanian, Jr. For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management DTE ENERGY COMPANY Ticker: DTE Security ID: 233331107 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerard M. Anderson For For Management 1.2 Elect Director David A. Brandon For For Management 1.3 Elect Director Charles G. McClure, Jr. For For Management 1.4 Elect Director Gail J. McGovern For For Management 1.5 Elect Director James B. Nicholson For For Management 1.6 Elect Director Charles W. Pryor, Jr. For For Management 1.7 Elect Director Ruth G. Shaw For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against Against Shareholder EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David M. Moffett For For Management 1b Elect Director Richard T. Schlosberg, For For Management III 1c Elect Director Thomas J. Tierney For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Report on Lobbying Payments and Policy Against Against Shareholder 4 Report on Privacy and Data Security Against Against Shareholder 5 Ratify Auditors For For Management ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph Alvarez For For Management 2 Elect Director Winfried Bischoff For For Management 3 Elect Director R. David Hoover For For Management 4 Elect Director Franklyn G. Prendergast For For Management 5 Elect Director Kathi P. Seifert For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Omnibus Stock Plan For Against Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director Edmund F. Kelly For For Management 1g Elect Director Judith A. Miscik For For Management 1h Elect Director Windle B. Priem For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent For For Management 7 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles R. Crisp For For Management 1b Elect Director James C. Day For For Management 1c Elect Director Mark G. Papa For For Management 1d Elect Director H. Leighton Steward For For Management 1e Elect Director Donald F. Textor For For Management 1f Elect Director William R. Thomas For For Management 1g Elect Director Frank G. Wisner For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George (Skip) Battle For For Management 1.2 Elect Director Pamela L. Coe For Withhold Management 1.3 Elect Director Barry Diller For Withhold Management 1.4 Elect Director Jonathan L. Dolgen For Withhold Management 1.5 Elect Director Craig A. Jacobson For Withhold Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For Withhold Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Samuel K. Skinner For For Management 1l Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FLOWSERVE CORPORATION Ticker: FLS Security ID: 34354P105 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gayla J. Delly For For Management 1.2 Elect Director Rick J. Mills For For Management 1.3 Elect Director Charles M. Rampacek For For Management 1.4 Elect Director William C. Rusnack For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For For Management 4 Ratify Auditors For For Management 5 Provide Right to Act by Written Consent Against For Shareholder FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ken C. Hicks For For Management 1.2 Elect Director Guillermo G. Marmol For For Management 1.3 Elect Director Dona D. Young For For Management 1.4 Elect Director Maxine Clark For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder FREESCALE SEMICONDUCTOR, LTD. Ticker: FSL Security ID: G3727Q101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Chinh E. Chu For Withhold Management 1.2 Elect Director John T. Dickson For For Management 1.3 Elect Director Daniel J. Heneghan For For Management 1.4 Elect Director Thomas H. Lister For For Management 1.5 Elect Director Gregg A. Lowe For For Management 1.6 Elect Director John W. Marren For Withhold Management 1.7 Elect Director J. Daniel McCranie For For Management 1.8 Elect Director James A. Quella For Withhold Management 1.9 Elect Director Peter Smitham For Withhold Management 1.10 Elect Director Gregory L. Summe For Withhold Management 1.11 Elect Director Claudius E. Watts, IV For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Cogan For For Management 1.2 Elect Director Etienne F. Davignon For For Management 1.3 Elect Director Carla A. Hills For For Management 1.4 Elect Director Kevin E. Lofton For For Management 1.5 Elect Director John W. Madigan For For Management 1.6 Elect Director John C. Martin For For Management 1.7 Elect Director Nicholas G. Moore For For Management 1.8 Elect Director Richard J. Whitley For For Management 1.9 Elect Director Gayle E. Wilson For For Management 1.10 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Increase Authorized Common Stock For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Require Independent Board Chairman Against Against Shareholder 7 Provide Right to Act by Written Consent Against For Shareholder GNC HOLDINGS, INC. Ticker: GNC Security ID: 36191G107 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip E. Mallott For For Management 1.2 Elect Director C. Scott O'Hara For For Management 1.3 Elect Director Richard J. Wallace For For Management 2 Eliminate Class of Common Stock For For Management 3 Establish Range For Board Size For For Management 4 Declassify the Board of Directors For For Management 5 Amendment to Delete Various Provisions For For Management Related to the Company's Former 'Sponsors' which are Now Inapplicable 6 Provide Right to Act by Written Consent For For Management 7 Ratify Auditors For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against Against Shareholder 6 Adopt Policy on Succession Planning Against Against Shareholder HARLEY-DAVIDSON, INC. Ticker: HOG Security ID: 412822108 Meeting Date: APR 27, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry K. Allen For For Management 1.2 Elect Director R. John Anderson For For Management 1.3 Elect Director Richard R. Beattie For For Management 1.4 Elect Director Martha F. Brooks For For Management 1.5 Elect Director Michael J. Cave For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Donald A. James For For Management 1.8 Elect Director Sara L. Levinson For For Management 1.9 Elect Director N. Thomas Linebarger For For Management 1.10 Elect Director George L. Miles, Jr. For For Management 1.11 Elect Director James A. Norling For For Management 1.12 Elect Director Keith E. Wandell For For Management 1.13 Elect Director Jochen Zeitz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 22, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Gordon M. Bethune For For Management 1B Elect Director Kevin Burke For For Management 1C Elect Director Jaime Chico Pardo For For Management 1D Elect Director David M. Cote For For Management 1E Elect Director D. Scott Davis For For Management 1F Elect Director Linnet F. Deily For For Management 1G Elect Director Judd Gregg For For Management 1H Elect Director Clive Hollick For For Management 1I Elect Director Grace D. Lieblein For For Management 1J Elect Director George Paz For For Management 1K Elect Director Bradley T. Sheares For For Management 1L Elect Director Robin L. Washington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against For Shareholder HUNTSMAN CORPORATION Ticker: HUN Security ID: 447011107 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nolan D. Archibald For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director Jon M. Huntsman, Jr. For For Management 1.4 Elect Director Robert J. Margetts For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder IDEXX LABORATORIES, INC. Ticker: IDXX Security ID: 45168D104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan W. Ayers For For Management 1.2 Elect Director Robert J. Murray For For Management 1.3 Elect Director M. Anne Szostak For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Ian E.L. Davis For For Management 1.4 Elect Director Alex Gorsky For For Management 1.5 Elect Director Michael M.E. Johns For For Management 1.6 Elect Director Susan L. Lindquist For For Management 1.7 Elect Director Anne M. Mulcahy For For Management 1.8 Elect Director Leo F. Mullin For For Management 1.9 Elect Director William D. Perez For For Management 1.10 Elect Director Charles Prince For For Management 1.11 Elect Director A. Eugene Washington For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values 6 Require Independent Board Chairman Against Against Shareholder LINCOLN ELECTRIC HOLDINGS, INC. Ticker: LECO Security ID: 533900106 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen G. Hanks For For Management 1.2 Elect Director Kathryn Jo Lincoln For For Management 1.3 Elect Director William E. MacDonald, For For Management III 1.4 Elect Director George H. Walls, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LINEAR TECHNOLOGY CORPORATION Ticker: LLTC Security ID: 535678106 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H. Swanson, Jr. For For Management 1.2 Elect Director Lothar Maier For For Management 1.3 Elect Director Arthur C. Agnos For For Management 1.4 Elect Director John J. Gordon For For Management 1.5 Elect Director David S. Lee For For Management 1.6 Elect Director Richard M. Moley For For Management 1.7 Elect Director Thomas S. Volpe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management LKQ CORPORATION Ticker: LKQ Security ID: 501889208 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Clinton Allen For For Management 1.2 Elect Director Kevin F. Flynn For For Management 1.3 Elect Director Ronald G. Foster For For Management 1.4 Elect Director Joseph M. Holsten For For Management 1.5 Elect Director Blythe J. McGarvie For For Management 1.6 Elect Director Paul M. Meister For For Management 1.7 Elect Director John F. O'Brien For For Management 1.8 Elect Director Guhan Subramanian For For Management 1.9 Elect Director Robert L. Wagman For For Management 1.10 Elect Director William M. Webster, IV For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Increase Authorized Common Stock For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LOWE'S COMPANIES, INC. Ticker: LOW Security ID: 548661107 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director David W. Bernauer For For Management 1.3 Elect Director Leonard L. Berry For For Management 1.4 Elect Director Peter C. Browning For For Management 1.5 Elect Director Richard W. Dreiling For For Management 1.6 Elect Director Dawn E. Hudson For For Management 1.7 Elect Director Robert L. Johnson For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Richard K. Lochridge For For Management 1.10 Elect Director Robert A. Niblock For For Management 1.11 Elect Director Eric C. Wisemen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder MARRIOTT INTERNATIONAL, INC. Ticker: MAR Security ID: 571903202 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J.W. Marriott, Jr. For For Management 1.2 Elect Director John W. Marriott, III For For Management 1.3 Elect Director Mary K. Bush For For Management 1.4 Elect Director Frederick A. Henderson For For Management 1.5 Elect Director Lawrence W. Kellner For For Management 1.6 Elect Director Debra L. Lee For For Management 1.7 Elect Director George Munoz For For Management 1.8 Elect Director Harry J. Pearce For For Management 1.9 Elect Director Steven S Reinemund For For Management 1.10 Elect Director W. Mitt Romney For For Management 1.11 Elect Director Lawrence M. Small For For Management 1.12 Elect Director Arne M. Sorenson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard Haythornthwaite For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Silvio Barzi For For Management 1d Elect Director David R. Carlucci For For Management 1e Elect Director Steven J. Freiberg For For Management 1f Elect Director Nancy J. Karch For For Management 1g Elect Director Marc Olivie For For Management 1h Elect Director Rima Qureshi For For Management 1i Elect Director Jose Octavio Reyes For For Management Lagunes 1j Elect Director Mark Schwartz For For Management 1k Elect Director Jackson P. Tai For For Management 1l Elect Director Edward Suning Tian For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Walter E. Massey For For Management 1b Elect Director John W. Rogers, Jr. For For Management 1c Elect Director Roger W. Stone For For Management 1d Elect Director Miles D. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Pay Disparity Against Against Shareholder 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Human Rights Risk Assessment Against Against Shareholder Process 7 Report on Nutrition Initiatives and Against Against Shareholder Childhood Obesity Concerns MEAD JOHNSON NUTRITION COMPANY Ticker: MJN Security ID: 582839106 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Steven M. Altschuler For For Management 1b Elect Director Howard B. Bernick For For Management 1c Elect Director Kimberly A. Casiano For For Management 1d Elect Director Anna C. Catalano For For Management 1e Elect Director Celeste A. Clark For For Management 1f Elect Director James M. Cornelius For For Management 1g Elect Director Stephen W. Golsby For For Management 1h Elect Director Peter Kasper Jakobsen For For Management 1i Elect Director Peter G. Ratcliffe For For Management 1j Elect Director Elliott Sigal For For Management 1k Elect Director Robert S. Singer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MEDIVATION, INC. Ticker: MDVN Security ID: 58501N101 Meeting Date: JUL 13, 2012 Meeting Type: Annual Record Date: MAY 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel D. Adams For For Management 1.2 Elect Director Gregory H. Bailey For For Management 1.3 Elect Director Kim D. Blickenstaff For For Management 1.4 Elect Director David T. Hung For For Management 1.5 Elect Director W. Anthony Vernon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Increase Authorized Common Stock For For Management 4 Approve Stock Split For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder MOHAWK INDUSTRIES, INC. Ticker: MHK Security ID: 608190104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Fiedler For For Management 1.2 Elect Director W. Christopher Wellborn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 31, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Chicoine For For Management 1b Elect Director Arthur H. Harper For For Management 1c Elect Director Gwendolyn S. King For For Management 1d Elect Director Jon R. Moeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Risk of Genetically Against Against Shareholder Engineered Products MONSTER BEVERAGE CORPORATION Ticker: MNST Security ID: 611740101 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney C. Sacks For For Management 1.2 Elect Director Hilton H. Schlosberg For For Management 1.3 Elect Director Norman C. Epstein For For Management 1.4 Elect Director Benjamin M. Polk For For Management 1.5 Elect Director Sydney Selati For For Management 1.6 Elect Director Harold C. Taber, Jr. For For Management 1.7 Elect Director Mark S. Vidergauz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NETSUITE INC. Ticker: N Security ID: 64118Q107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Beane III For For Management 1.2 Elect Director Deborah Farrington For For Management 1.3 Elect Director Edward Zander For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management NOBLE ENERGY, INC. Ticker: NBL Security ID: 655044105 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey L. Berenson For For Management 1.2 Elect Director Michael A. Cawley For For Management 1.3 Elect Director Edward F. Cox For For Management 1.4 Elect Director Charles D. Davidson For For Management 1.5 Elect Director Thomas J. Edelman For For Management 1.6 Elect Director Eric P. Grubman For For Management 1.7 Elect Director Kirby L. Hedrick For For Management 1.8 Elect Director Scott D. Urban For For Management 1.9 Elect Director William T. Van Kleef For For Management 1.10 Elect Director Molly K. Williamson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 6 Amend Bylaws to Change Certain For For Management Provisions NUCOR CORPORATION Ticker: NUE Security ID: 670346105 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter C. Browning For For Management 1.2 Elect Director Clayton C. Daley, Jr. For For Management 1.3 Elect Director Daniel R. DiMicco For For Management 1.4 Elect Director John J. Ferriola For For Management 1.5 Elect Director Harvey B. Gantt For For Management 1.6 Elect Director Victoria F. Haynes For For Management 1.7 Elect Director Bernard L. Kasriel For For Management 1.8 Elect Director Christopher J. Kearney For For Management 1.9 Elect Director Raymond J. Milchovich For For Management 1.10 Elect Director John H. Walker For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Reduce Supermajority Vote Requirement For For Management for Amendments to the Certificate of Incorporation 5 Reduce Supermajority Vote Requirement For For Management for Amendments to the Bylaws 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Report on Lobbying Payments and Policy Against Against Shareholder OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For Against Management 1.2 Elect Director Howard I. Atkins For Against Management 1.3 Elect Director Stephen I. Chazen For For Management 1.4 Elect Director Edward P. Djerejian For Against Management 1.5 Elect Director John E. Feick For For Management 1.6 Elect Director Margaret M. Foran For For Management 1.7 Elect Director Carlos M. Gutierrez For For Management 1.8 Elect Director Ray R. Irani For Against Management 1.9 Elect Director Avedick B. Poladian For Against Management 1.10 Elect Director Aziz D. Syriani For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder OCEANEERING INTERNATIONAL, INC. Ticker: OII Security ID: 675232102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul B. Murphy, Jr. For For Management 1.2 Elect Director Harris J. Pappas For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Stock For Against Management Option Plan 4 Ratify Auditors For For Management 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Retention Ratio for Against Against Shareholder Executives/Directors 8 Pro-rata Vesting of Equity Awards Against For Shareholder PALO ALTO NETWORKS, INC. Ticker: PANW Security ID: 697435105 Meeting Date: DEC 12, 2012 Meeting Type: Annual Record Date: OCT 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John M. Donovan For For Management 1b Elect Director Nir Zuk For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shona L. Brown For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Ian M. Cook For For Management 1.4 Elect Director Dina Dublon For For Management 1.5 Elect Director Victor J. Dzau For For Management 1.6 Elect Director Ray L. Hunt For For Management 1.7 Elect Director Alberto Ibarguen For For Management 1.8 Elect Director Indra K. Nooyi For For Management 1.9 Elect Director Sharon Percy Rockefeller For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director Lloyd G. Trotter For For Management 1.12 Elect Director Daniel Vasella For For Management 1.13 Elect Director Alberto Weisser For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PRECISION CASTPARTS CORP. Ticker: PCP Security ID: 740189105 Meeting Date: AUG 14, 2012 Meeting Type: Annual Record Date: JUN 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark Donegan For For Management 1.2 Elect Director Vernon E. Oechsle For For Management 1.3 Elect Director Ulrich Schmidt For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management PVH CORP. Ticker: PVH Security ID: 693656100 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Baglivo For For Management 1.2 Elect Director Emanuel Chirico For For Management 1.3 Elect Director Juan R. Figuereo For For Management 1.4 Elect Director Joseph B. Fuller For For Management 1.5 Elect Director Fred Gehring For For Management 1.6 Elect Director Margaret L. Jenkins For For Management 1.7 Elect Director Bruce Maggin For For Management 1.8 Elect Director V. James Marino For For Management 1.9 Elect Director Helen McCluskey For For Management 1.10 Elect Director Henry Nasella For For Management 1.11 Elect Director Rita M. Rodriguez For For Management 1.12 Elect Director Craig Rydin For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For For Management 1b Elect Director Donald G. Cruickshank For For Management 1c Elect Director Raymond V. Dittamore For For Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For For Management 1f Elect Director Paul E. Jacobs For For Management 1g Elect Director Sherry Lansing For For Management 1h Elect Director Duane A. Nelles For For Management 1i Elect Director Francisco Ros For For Management 1j Elect Director Brent Scowcroft For For Management 1k Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RED HAT, INC. Ticker: RHT Security ID: 756577102 Meeting Date: AUG 09, 2012 Meeting Type: Annual Record Date: JUN 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marye Anne Fox For For Management 2 Elect Director Donald H. Livingstone For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend Omnibus Stock Plan For Against Management 6 Declassify the Board of Directors Against For Shareholder REGENERON PHARMACEUTICALS, INC. Ticker: REGN Security ID: 75886F107 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael S. Brown For For Management 1.2 Elect Director Leonard S. Schleifer For For Management 1.3 Elect Director Eric M. Shooter For For Management 1.4 Elect Director George D. Yancopoulos For For Management 2 Ratify Auditors For For Management RESMED INC. Ticker: RMD Security ID: 761152107 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Election Director Peter Farrell For Against Management 1b Election Director Gary Pace For Against Management 1c Election Director Ronald Taylor For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management RIVERBED TECHNOLOGY, INC. Ticker: RVBD Security ID: 768573107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Floyd For For Management 1.2 Elect Director Christopher J. Schaepe For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: MAR 20, 2013 Meeting Type: Special Record Date: FEB 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For Against Management SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stratton Sclavos For For Management 1.2 Elect Director Lawrence Tomlinson For For Management 1.3 Elect Director Shirley Young For For Management 2 Declassify the Board of Directors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SBA COMMUNICATIONS CORPORATION Ticker: SBAC Security ID: 78388J106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin L. Beebe For For Management 1.2 Elect Director Jack Langer For For Management 1.3 Elect Director Jeffrey A. Stoops For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter L.S. Currie For For Management 1b Elect Director Tony Isaac For For Management 1c Elect Director K. Vaman Kamath For For Management 1d Elect Director Paal Kibsgaard For For Management 1e Elect Director Nikolay Kudryavtsev For For Management 1f Elect Director Adrian Lajous For For Management 1g Elect Director Michael E. Marks For For Management 1h Elect Director Lubna S. Olayan For For Management 1i Elect Director L. Rafael Reif For For Management 1j Elect Director Tore I. Sandvold For For Management 1k Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Approve Omnibus Stock Plan For Against Management 6 Amend Employee Stock Purchase Plan For For Management SCRIPPS NETWORKS INTERACTIVE, INC. Ticker: SNI Security ID: 811065101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Galloway For For Management 1.2 Elect Director Nicholas B. Paumgarten For For Management 1.3 Elect Director Jeffrey Sagansky For For Management 1.4 Elect Director Ronald W. Tysoe For For Management SIMON PROPERTY GROUP, INC. Ticker: SPG Security ID: 828806109 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Melvyn E. Bergstein For For Management 1b Elect Director Larry C. Glasscock For For Management 1c Elect Director Karen N. Horn For For Management 1d Elect Director Allan Hubbard For For Management 1e Elect Director Reuben S. Leibowitz For For Management 1f Elect Director Daniel C. Smith For For Management 1g Elect Director J. Albert Smith, Jr. For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management SPLUNK INC. Ticker: SPLK Security ID: 848637104 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Hornik For For Management 1.2 Elect Director Thomas M. Neustaetter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Howard Schultz For For Management 1b Elect Director William W. Bradley For For Management 1c Elect Director Robert M. Gates For For Management 1d Elect Director Mellody Hobson For For Management 1e Elect Director Kevin R. Johnson For For Management 1f Elect Director Olden Lee For For Management 1g Elect Director Joshua Cooper Ramo For For Management 1h Elect Director James G. Shennan, Jr. For For Management 1i Elect Director Clara Shih For For Management 1j Elect Director Javier G. Teruel For For Management 1k Elect Director Myron E. Ullman, III For For Management 1l Elect Director Craig E. Weatherup For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Prohibit Political Spending Against For Shareholder SUNTRUST BANKS, INC. Ticker: STI Security ID: 867914103 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Beall, II For For Management 1.2 Elect Director Alston D. Correll For For Management 1.3 Elect Director Jeffrey C. Crowe For For Management 1.4 Elect Director David H. Hughes For For Management 1.5 Elect Director M. Douglas Ivester For For Management 1.6 Elect Director Kyle Prechtl Legg For For Management 1.7 Elect Director William A. Linnenbringer For For Management 1.8 Elect Director Donna S. Morea For For Management 1.9 Elect Director David M. Ratcliffe For For Management 1.10 Elect Director William H. Rogers, Jr. For For Management 1.11 Elect Director Frank W. Scruggs For For Management 1.12 Elect Director Thomas R. Watjen For For Management 1.13 Elect Director Phail Wynn, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TERADYNE, INC. Ticker: TER Security ID: 880770102 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James W. Bagley For For Management 1b Elect Director Michael A. Bradley For For Management 1c Elect Director Albert Carnesale For For Management 1d Elect Director Daniel W. Christman For For Management 1e Elect Director Edwin J. Gillis For For Management 1f Elect Director Timothy E. Guertin For For Management 1g Elect Director Paul J. Tufano For For Management 1h Elect Director Roy A. Vallee For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management TEXTRON INC. Ticker: TXT Security ID: 883203101 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott C. Donnelly For For Management 1.2 Elect Director Kathleen M. Bader For For Management 1.3 Elect Director R. Kerry Clark For For Management 1.4 Elect Director James T. Conway For For Management 1.5 Elect Director Ivor J. Evans For For Management 1.6 Elect Director Lawrence K. Fish For For Management 1.7 Elect Director Paul E. Gagne For For Management 1.8 Elect Director Dain M. Hancock For For Management 1.9 Elect Director Lord Powell For For Management 1.10 Elect Director Lloyd G. Trotter For For Management 1.11 Elect Director James L. Ziemer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: JUL 10, 2012 Meeting Type: Special Record Date: MAY 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Split For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Richard M. Daley For For Management 1.5 Elect Director Barry Diller For For Management 1.6 Elect Director Helene D. Gayle For For Management 1.7 Elect Director Evan G. Greenberg For For Management 1.8 Elect Director Alexis M. Herman For For Management 1.9 Elect Director Muhtar Kent For For Management 1.10 Elect Director Robert A. Kotick For For Management 1.11 Elect Director Maria Elena Lagomasino For For Management 1.12 Elect Director Donald F. McHenry For For Management 1.13 Elect Director Sam Nunn For For Management 1.14 Elect Director James D. Robinson, III For For Management 1.15 Elect Director Peter V. Ueberroth For For Management 1.16 Elect Director Jacob Wallenberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Establish Board Committee on Human Against Against Shareholder Rights THE COOPER COMPANIES, INC. Ticker: COO Security ID: 216648402 Meeting Date: MAR 21, 2013 Meeting Type: Annual Record Date: JAN 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Thomas Bender For For Management 1.2 Elect Director Michael H. Kalkstein For For Management 1.3 Elect Director Jody S. Lindell For For Management 1.4 Elect Director Gary S. Petersmeyer For For Management 1.5 Elect Director Donald Press For For Management 1.6 Elect Director Steven Rosenberg For For Management 1.7 Elect Director Allan E. Rubenstein For For Management 1.8 Elect Director Robert S. Weiss For For Management 1.9 Elect Director Stanley Zinberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE ESTEE LAUDER COMPANIES INC. Ticker: EL Security ID: 518439104 Meeting Date: NOV 09, 2012 Meeting Type: Annual Record Date: SEP 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rose Marie Bravo For For Management 1.2 Elect Director Paul J. Fribourg For For Management 1.3 Elect Director Mellody Hobson For For Management 1.4 Elect Director Irvine O. Hockaday, Jr. For For Management 1.5 Elect Director Barry S. Sternlicht For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For Against Management 4 Ratify Auditors For For Management THE HERSHEY COMPANY Ticker: HSY Security ID: 427866108 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pamela M. Arway For For Management 1.2 Elect Director John P. Bilbrey For For Management 1.3 Elect Director Robert F. Cavanaugh For For Management 1.4 Elect Director Charles A. Davis For For Management 1.5 Elect Director Robert M. Malcolm For For Management 1.6 Elect Director James M. Mead For For Management 1.7 Elect Director James E. Nevels For For Management 1.8 Elect Director Anthony J. Palmer For For Management 1.9 Elect Director Thomas J. Ridge For For Management 1.10 Elect Director David L. Shedlarz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Ari Bousbib For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Bonnie G. Hill For For Management 1i Elect Director Karen L. Katen For For Management 1j Elect Director Mark Vadon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Prepare Employment Diversity Report Against Against Shareholder 7 Adopt Stormwater Run-off Management Against Against Shareholder Policy THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize New Class of Preferred Stock For For Management 5 Report on Political Contributions Against Against Shareholder TRIMBLE NAVIGATION LIMITED Ticker: TRMB Security ID: 896239100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven W. Berglund For For Management 1.2 Elect Director John B. Goodrich For For Management 1.3 Elect Director William Hart For For Management 1.4 Elect Director Merit E. Janow For For Management 1.5 Elect Director Ulf J. Johansson For For Management 1.6 Elect Director Ronald S. Nersesian For For Management 1.7 Elect Director Mark S. Peek For For Management 1.8 Elect Director Nickolas W. Vande Steeg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: H89128104 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3.1 Elect Director Edward D. Breen For For Management 3.2 Elect Director Michael E. Daniels For For Management 3.3 Elect Director Frank M. Drendel For For Management 3.4 Elect Director Brian Duperreault For For Management 3.5 Elect Director Rajiv L. Gupta For For Management 3.6 Elect Director John A. Krol For For Management 3.7 Elect Director George R. Oliver For For Management 3.8 Elect Director Brendan R. O'Neill For For Management 3.9 Elect Director Sandra S. Wijnberg For For Management 3.10 Elect Director R. David Yost For For Management 4a Ratify Deloitte AG as Auditors For For Management 4b Appoint Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2012/2013 4c Ratify PricewaterhouseCoopers AG as For For Management Special Auditors 5a Approve Allocation of Income For For Management 5b Approve Ordinary Cash Dividend For For Management 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 7 Renew Authorized Capital For For Management 8 Approve Reduction in Share Capital For For Management UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director Thomas J. Donohue For For Management 1.4 Elect Director Archie W. Dunham For For Management 1.5 Elect Director Judith Richards Hope For For Management 1.6 Elect Director John J. Koraleski For For Management 1.7 Elect Director Charles C. Krulak For For Management 1.8 Elect Director Michael R. McCarthy For For Management 1.9 Elect Director Michael W. McConnell For For Management 1.10 Elect Director Thomas F. McLarty, III For For Management 1.11 Elect Director Steven R. Rogel For For Management 1.12 Elect Director Jose H. Villarreal For For Management 1.13 Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Report on Lobbying Payments and Policy Against Against Shareholder UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Michael J. Burns For For Management 1c Elect Director D. Scott Davis For For Management 1d Elect Director Stuart E. Eizenstat For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director William R. Johnson For For Management 1g Elect Director Candace Kendle For For Management 1h Elect Director Ann M. Livermore For For Management 1i Elect Director Rudy H. P. Markham For For Management 1j Elect Director Clark T. Randt, Jr. For For Management 1k Elect Director Carol B. Tome For For Management 1l Elect Director Kevin M. Warsh For For Management 2 Ratify Auditors For For Management 3 Report on Lobbying Payments and Policy Against Against Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Louis R. Chenevert For For Management 1b Elect Director John V. Faraci For For Management 1c Elect Director Jean-Pierre Garnier For For Management 1d Elect Director Jamie S. Gorelick For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director Ellen J. Kullman For For Management 1g Elect Director Marshall O. Larsen For For Management 1h Elect Director Harold McGraw, III For For Management 1i Elect Director Richard B. Myers For For Management 1j Elect Director H. Patrick Swygert For For Management 1k Elect Director Andre Villeneuve For For Management 1l Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation URBAN OUTFITTERS, INC. Ticker: URBN Security ID: 917047102 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Belair For Withhold Management 1.2 Elect Director Robert H. Strouse For For Management 1.3 Elect Director Margaret A. Hayne For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Eliminate Cumulative Voting and Adopt For For Management Majority Vote Standard 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Carrion For For Management 1.2 Elect Director Melanie L. Healey For For Management 1.3 Elect Director M. Frances Keeth For For Management 1.4 Elect Director Robert W. Lane For For Management 1.5 Elect Director Lowell C. McAdam For For Management 1.6 Elect Director Sandra O. Moose For For Management 1.7 Elect Director Joseph Neubauer For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Hugh B. Price For For Management 1.11 Elect Director Rodney E. Slater For For Management 1.12 Elect Director Kathryn A. Tesija For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Commit to Wireless Network Neutrality Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 9 Amend Articles/Bylaws/Charter- Call Against For Shareholder Special Meetings 10 Provide Right to Act by Written Consent Against For Shareholder WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Douglas N. Daft For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Marissa A. Mayer For For Management 1h Elect Director Gregory B. Penner For For Management 1i Elect Director Steven S. Reinemund For For Management 1j Elect Director H. Lee Scott, Jr. For For Management 1k Elect Director Jim C. Walton For For Management 1l Elect Director S. Robson Walton For For Management 1m Elect Director Christopher J. Williams For For Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Disclosure of Recoupment Activity from Against Against Shareholder Senior Officers WATERS CORPORATION Ticker: WAT Security ID: 941848103 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua Bekenstein For For Management 1.2 Elect Director Michael J. Berendt For For Management 1.3 Elect Director Douglas A. Berthiaume For For Management 1.4 Elect Director Edward Conard For For Management 1.5 Elect Director Laurie H. Glimcher For For Management 1.6 Elect Director Christopher A. Kuebler For For Management 1.7 Elect Director William J. Miller For For Management 1.8 Elect Director JoAnn A. Reed For For Management 1.9 Elect Director Thomas P. Salice For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director Howard V. Richardson For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For Against Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Review Fair Housing and Fair Lending Against For Shareholder Compliance WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Elstrott For For Management 1.2 Elect Director Gabrielle Greene For For Management 1.3 Elect Director Shahid 'Hass' Hassan For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director John Mackey For For Management 1.6 Elect Director Walter Robb For For Management 1.7 Elect Director Jonathan Seiffer For For Management 1.8 Elect Director Morris 'Mo' Siegel For For Management 1.9 Elect Director Jonathan Sokoloff For For Management 1.10 Elect Director Ralph Sorenson For For Management 1.11 Elect Director William 'Kip' Tindell, For For Management III 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Require Independent Board Chairman Against Against Shareholder XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 08, 2012 Meeting Type: Annual Record Date: JUN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philip T. Gianos For For Management 2 Elect Director Moshe N. Gavrielov For For Management 3 Elect Director John L. Doyle For For Management 4 Elect Director Jerald G. Fishman For For Management 5 Elect Director William G. Howard, Jr. For For Management 6 Elect Director J. Michael Patterson For For Management 7 Elect Director Albert A. Pimentel For For Management 8 Elect Director Marshall C. Turner For For Management 9 Elect Director Elizabeth W. Vanderslice For For Management 10 Amend Qualified Employee Stock For For Management Purchase Plan 11 Amend Omnibus Stock Plan For Against Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management NT Vista ACTAVIS, INC. Ticker: ACT Security ID: 00507K103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jack Michelson For For Management 1b Elect Director Ronald R. Taylor For For Management 1c Elect Director Andrew L. Turner For For Management 1d Elect Director Paul M. Bisaro For For Management 1e Elect Director Christopher W. Bodine For For Management 1f Elect Director Michael J. Feldman For For Management 1g Elect Director Fred G. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention Against Against Shareholder AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel T. Byrne For For Management 1b Elect Director Dwight D. Churchill For For Management 1c Elect Director Sean M. Healey For For Management 1d Elect Director Harold J. Meyerman For For Management 1e Elect Director William J. Nutt For For Management 1f Elect Director Tracy P. Palandjian For For Management 1g Elect Director Rita M. Rodriguez For For Management 1h Elect Director Patrick T. Ryan For For Management 1i Elect Director Jide J. Zeitlin For For Management 2 Approve Restricted Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management AIRGAS, INC. Ticker: ARG Security ID: 009363102 Meeting Date: AUG 14, 2012 Meeting Type: Annual Record Date: JUN 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Hovey For For Management 1.2 Elect Director Michael L. Molinini For For Management 1.3 Elect Director Paula A. Sneed For For Management 1.4 Elect Director David M. Stout For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director William R. Keller For For Management 1.4 Elect Director Joseph A. Madri For For Management 1.5 Elect Director Larry L. Mathis For For Management 1.6 Elect Director R. Douglas Norby For For Management 1.7 Elect Director Alvin S. Parven For For Management 1.8 Elect Director Andreas Rummelt For For Management 1.9 Elect Director Ann M. Veneman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management ALLIANCE DATA SYSTEMS CORPORATION Ticker: ADS Security ID: 018581108 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence M. Benveniste For For Management 1.2 Elect Director D. Keith Cobb For For Management 1.3 Elect Director Kenneth R. Jensen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Provide Right to Call Special Meeting For For Management 5 Ratify Auditors For For Management AMETEK, INC. Ticker: AME Security ID: 031100100 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ruby R. Chandy For For Management 1.2 Elect Director Charles D. Klein For For Management 1.3 Elect Director Steven W. Kohlhagen For For Management 2 Increase Authorized Common Stock For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management ARM HOLDINGS PLC Ticker: ARM Security ID: G0483X122 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: APR 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Re-elect Sir John Buchanan as Director For For Management 5 Re-elect Warren East as Director For For Management 6 Re-elect Andy Green as Director For For Management 7 Re-elect Larry Hirst as Director For For Management 8 Re-elect Mike Muller as Director For For Management 9 Re-elect Kathleen O'Donovan as Director For For Management 10 Re-elect Janice Roberts as Director For For Management 11 Re-elect Philip Rowley as Director For For Management 12 Re-elect Tim Score as Director For For Management 13 Re-elect Simon Segars as Director For For Management 14 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Approve Long Term Incentive Plan For Against Management 17 Authorise Issue of Equity with For Against Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise the Company to Call EGM with For For Management Two Weeks' Notice ATWOOD OCEANICS, INC. Ticker: ATW Security ID: 050095108 Meeting Date: FEB 14, 2013 Meeting Type: Annual Record Date: DEC 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Deborah A. Beck For For Management 1.2 Elect Director George S. Dotson For For Management 1.3 Elect Director Jack E. Golden For For Management 1.4 Elect Director Hans Helmerich For For Management 1.5 Elect Director James R. Montague For For Management 1.6 Elect Director Robert J. Saltiel For For Management 1.7 Elect Director Phil D. Wedemeyer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Change Range for Size of the Board For Against Management 5 Ratify Auditors For For Management AVAGO TECHNOLOGIES LIMITED Ticker: AVGO Security ID: Y0486S104 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: FEB 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hock E. Tan For For Management 1b Elect Director John T. Dickson For For Management 1c Elect Director James V. Diller For For Management 1d Elect Director Kenneth Y. Hao For For Management 1e Elect Director John Min-Chih Hsuan For Against Management 1f Elect Director Justine F. Lien For For Management 1g Elect Director Donald Macleod For For Management 2 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors and Authorize Board to Fix Their Remuneration 3 Approve Issuance of Shares without For For Management Preemptive Rights 4 Approve Repurchase of Up to 10 Percent For For Management of Issued Capital BE AEROSPACE, INC. Ticker: BEAV Security ID: 073302101 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard G. Hamermesh For For Management 1.2 Elect Director Amin J. Khoury For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Change Company Name For For Management 4 Ratify Auditors For For Management 5 Amend Omnibus Stock Plan For Against Management BEAM INC. Ticker: BEAM Security ID: 073730103 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard A. Goldstein For For Management 1b Elect Director Stephen W. Golsby For For Management 1c Elect Director Ann F. Hackett For For Management 1d Elect Director A. D. David Mackay For For Management 1e Elect Director Gretchen W. Price For For Management 1f Elect Director Matthew J. Shattock For For Management 1g Elect Director Robert A. Steele For For Management 1h Elect Director Peter M. Wilson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BORGWARNER INC. Ticker: BWA Security ID: 099724106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jere A. Drummond For For Management 2 Elect Director John R. McKernan, Jr. For For Management 3 Elect Director Ernest J. Novak, Jr. For For Management 4 Elect Director James R. Verrier For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Shareholder CABOT OIL & GAS CORPORATION Ticker: COG Security ID: 127097103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert L. Keiser For For Management 1b Elect Director W. Matt Ralls For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Plans Against For Shareholder CAMERON INTERNATIONAL CORPORATION Ticker: CAM Security ID: 13342B105 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James T. Hackett For For Management 1.2 Elect Director Michael E. Patrick For For Management 1.3 Elect Director Jon Erik Reinhardsen For For Management 1.4 Elect Director Bruce W. Wilkinson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management CANADIAN PACIFIC RAILWAY LIMITED Ticker: CP Security ID: 13645T100 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Deloitte LLP as Auditors For For Management 2 Advisory Vote on Executive For Against Management Compensation Approach 3.1 Elect Director William A. Ackman For For Management 3.2 Elect Director Gary F. Colter For For Management 3.3 Elect Director Isabelle Courville For For Management 3.4 Elect Director Paul G. Haggis For For Management 3.5 Elect Director E. Hunter Harrison For For Management 3.6 Elect Director Paul C. Hilal For For Management 3.7 Elect Director Krystyna T. Hoeg For For Management 3.8 Elect Director Richard C. Kelly For For Management 3.9 Elect Director Rebecca MacDonald For For Management 3.10 Elect Director Anthony R. Melman For For Management 3.11 Elect Director Linda J. Morgan For For Management 3.12 Elect Director Andrew F. Reardon For For Management 3.13 Elect Director Stephen C. Tobias For For Management CARPENTER TECHNOLOGY CORPORATION Ticker: CRS Security ID: 144285103 Meeting Date: OCT 08, 2012 Meeting Type: Annual Record Date: AUG 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl G. Anderson, Jr. For For Management 1.2 Elect Director Philip M. Anderson For For Management 1.3 Elect Director Jeffrey Wadsworth For For Management 1.4 Elect Director William A. Wulfsohn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CATAMARAN CORPORATION Ticker: CTRX Security ID: 148887102 Meeting Date: MAY 14, 2013 Meeting Type: Annual/Special Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Thierer For For Management 1.2 Elect Director Peter J. Bensen For For Management 1.3 Elect Director Steven Cosler For For Management 1.4 Elect Director William J. Davis For For Management 1.5 Elect Director Steven B. Epstein For For Management 1.6 Elect Director Betsy D. Holden For For Management 1.7 Elect Director Karen L. Katen For For Management 1.8 Elect Director Harry M. Kraemer For For Management 1.9 Elect Director Anthony Masso For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration CBRE GROUP, INC. Ticker: CBG Security ID: 12504L109 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Blum For For Management 1.2 Elect Director Brandon B. Boze For For Management 1.3 Elect Director Curtis F. Feeny For For Management 1.4 Elect Director Bradford M. Freeman For For Management 1.5 Elect Director Michael Kantor For For Management 1.6 Elect Director Frederic V. Malek For For Management 1.7 Elect Director Jane J. Su For For Management 1.8 Elect Director Robert E. Sulentic For For Management 1.9 Elect Director Laura D. Tyson For For Management 1.10 Elect Director Gary L. Wilson For For Management 1.11 Elect Director Ray Wirta For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CELANESE CORPORATION Ticker: CE Security ID: 150870103 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jay V. Ihlenfeld For For Management 1b Elect Director Mark C. Rohr For For Management 1c Elect Director Farah M. Walters For For Management 1d Elect Director Edward G. Galante For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CERNER CORPORATION Ticker: CERN Security ID: 156782104 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gerald E. Bisbee, Jr. For For Management 1b Elect Director Denis A. Cortese For For Management 1c Elect Director Linda M. Dillman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Increase Authorized Common Stock For For Management CHART INDUSTRIES, INC. Ticker: GTLS Security ID: 16115Q308 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel F. Thomas For For Management 1.2 Elect Director W. Douglas Brown For For Management 1.3 Elect Director Richard E. Goodrich For For Management 1.4 Elect Director Steven W. Krablin For For Management 1.5 Elect Director Michael W. Press For For Management 1.6 Elect Director James M. Tidwell For For Management 1.7 Elect Director Thomas L. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHICAGO BRIDGE & IRON COMPANY N.V. Ticker: CBI Security ID: 167250109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Deborah M. Fretz as Director For For Management 1b Elect Michael L. Underwood as Director For For Management 2 Approve Remuneration Report Containing For For Management Remuneration Policy for Management Board Members 3 Approve Financial Statements, Discuss For For Management Statutory Reports, and Approve Publication of Information in English 4 Approve Financial Statements, For For Management Allocation of Income and Dividends of 0.20 per Share, and Discharge Directors 5 Approve Discharge of Management Board For For Management 6 Approve Discharge of Supervisory Board For For Management 7 Ratify Ernst & Young LLP as Auditors For For Management 8 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 9 Grant Board Authority to Issue Shares For Against Management 10 Amend Qualified Employee Stock For For Management Purchase Plan CHICAGO BRIDGE & IRON COMPANY NV Ticker: CBI Security ID: 167250109 Meeting Date: DEC 18, 2012 Meeting Type: Special Record Date: NOV 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement between The For Against Management Shaw Group Inc. and Crystal Acquisition Subsidiary Inc. 2 Adjourn Meeting For Against Management CHURCH & DWIGHT CO., INC. Ticker: CHD Security ID: 171340102 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bradley C. Irwin For For Management 1b Elect Director Penry W. Price For For Management 1c Elect Director Arthur B. Winkleblack For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management CINCINNATI FINANCIAL CORPORATION Ticker: CINF Security ID: 172062101 Meeting Date: APR 27, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Bahl For For Management 1.2 Elect Director Gregory T. Bier For For Management 1.3 Elect Director Linda Clement-Holmes For For Management 1.4 Elect Director Dirk J. Debbink For For Management 1.5 Elect Director Steven J. Johnston For For Management 1.6 Elect Director Kenneth C. Lichtendahl For For Management 1.7 Elect Director W. Rodney McMullen For For Management 1.8 Elect Director Gretchen W. Price For For Management 1.9 Elect Director John J. Schiff, Jr. For For Management 1.10 Elect Director Thomas R. Schiff For For Management 1.11 Elect Director Douglas S. Skidmore For For Management 1.12 Elect Director Kenneth W. Stecher For For Management 1.13 Elect Director John F. Steele, Jr. For For Management 1.14 Elect Director Larry R. Webb For For Management 1.15 Elect Director E. Anthony Woods For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Sustainability Against For Shareholder CITRIX SYSTEMS, INC. Ticker: CTXS Security ID: 177376100 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark B. Templeton For For Management 1b Elect Director Stephen M. Dow For For Management 1c Elect Director Godfrey R. Sullivan For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Ticker: CTSH Security ID: 192446102 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Maureen Breakiron-Evans For For Management 1b Elect Director John E. Klein For For Management 1c Elect Director Lakshmi Narayanan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management 6 Provide Right to Act by Written Consent Against For Shareholder CONCHO RESOURCES INC. Ticker: CXO Security ID: 20605P101 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary A. Merriman For For Management 1.2 Elect Director Ray M. Poage For For Management 1.3 Elect Director A. Wellford Tabor For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin S. Carson, Sr. For For Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director W. Craig Jelinek For For Management 1.5 Elect Director Jill S. Ruckelshaus For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder COVANCE INC. Ticker: CVD Security ID: 222816100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph L. Herring For For Management 1.2 Elect Director John McCartney For For Management 1.3 Elect Director Bradley T. Sheares For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management CYTEC INDUSTRIES INC. Ticker: CYT Security ID: 232820100 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Chris A. Davis For For Management 1b Elect Director Shane D. Fleming For For Management 1c Elect Director Louis L. Hoynes, Jr. For For Management 1d Elect Director William P. Powell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DELPHI AUTOMOTIVE PLC Ticker: DLPH Security ID: G27823106 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect Gary L. Cowger as a Director For For Management 1.2 Reelect Nicholas M. Donofrio as a For For Management Director 1.3 Reelect Mark P. Frissora as a Director For For Management 1.4 Reelect Rajiv L. Gupta as a Director For For Management 1.5 Reelect John A. Krol as a Director For For Management 1.6 Reelect J. Randall MacDonald as a For For Management Director 1.7 Reelect Sean O. Mahoney as a Director For For Management 1.8 Reelect Rodney O'Neal as a Director For For Management 1.9 Reelect Thomas W. Sidlik as a Director For For Management 1.10 Reelect Bernd Wiedemann as a Director For For Management 1.11 Reelect Lawrence A. Zimmerman as a For For Management Director 2 Ratify Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DIGITAL REALTY TRUST, INC. Ticker: DLR Security ID: 253868103 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Dennis E. Singleton For For Management 1B Elect Director Michael F. Foust For For Management 1C Elect Director Laurence A. Chapman For For Management 1D Elect Director Kathleen Earley For For Management 1E Elect Director Ruann F. Ernst For For Management 1F Elect Director Kevin J. Kennedy For For Management 1G Elect Director William G. LaPerch For For Management 1H Elect Director Robert H. Zerbst For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DISCOVER FINANCIAL SERVICES Ticker: DFS Security ID: 254709108 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Aronin For For Management 1.2 Elect Director Mary K. Bush For For Management 1.3 Elect Director Gregory C. Case For For Management 1.4 Elect Director Cynthia A. Glassman For For Management 1.5 Elect Director Richard H. Lenny For For Management 1.6 Elect Director Thomas G. Maheras For For Management 1.7 Elect Director Michael H. Moskow For For Management 1.8 Elect Director David W. Nelms For For Management 1.9 Elect Director E. Follin Smith For For Management 1.10 Elect Director Mark A. Thierer For For Management 1.11 Elect Director Lawrence A. Weinbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DISCOVERY COMMUNICATIONS, INC. Ticker: DISCA Security ID: 25470F104 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul A. Gould For Withhold Management 1.2 Elect Director John S. Hendricks For Withhold Management 1.3 Elect Director M. LaVoy Robison For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management DSW INC. Ticker: DSW Security ID: 23334L102 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry L. Aaron For Withhold Management 1.2 Elect Director Elaine J. Eisenman For For Management 1.3 Elect Director Joanna T. Lau For For Management 1.4 Elect Director Joseph A. Schottenstein For For Management 2 Elect Director James O'Donnell For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DUNKIN' BRANDS GROUP, INC. Ticker: DNKN Security ID: 265504100 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director Anthony DiNovi For For Management 1.3 Elect Director Nigel Travis For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management EASTMAN CHEMICAL COMPANY Ticker: EMN Security ID: 277432100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary E. Anderson For For Management 1.2 Elect Director Brett D. Begemann For For Management 1.3 Elect Director Stephen R. Demeritt For For Management 1.4 Elect Director Robert M. Hernandez For For Management 1.5 Elect Director Julie F. Holder For For Management 1.6 Elect Director Renee J. Hornbaker For For Management 1.7 Elect Director Lewis M. Kling For For Management 1.8 Elect Director David W. Raisbeck For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder EATON CORPORATION PLC Ticker: ETN Security ID: G29183103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George S. Barrett For For Management 1b Elect Director Todd M. Bluedorn For For Management 1c Elect Director Christopher M. Connor For For Management 1d Elect Director Michael J. Critelli For For Management 1e Elect Director Alexander M. Cutler For For Management 1f Elect Director Charles E. Golden For For Management 1g Elect Director Linda A. Hill For For Management 1h Elect Director Arthur E. Johnson For For Management 1i Elect Director Ned C. Lautenbach For For Management 1j Elect Director Deborah L. McCoy For For Management 1k Elect Director Gregory R. Page For For Management 1l Elect Director Gerald B. Smith For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Approval of Overseas Market Purchases For For Management of the Company Shares 7 Approve the Price Range for the For For Management Reissuance of Shares EDWARDS LIFESCIENCES CORPORATION Ticker: EW Security ID: 28176E108 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Ingram For For Management 1.2 Elect Director William J. Link For For Management 1.3 Elect Director Wesley W. von Schack For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Nonqualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management 6 Declassify the Board of Directors For For Management 7 Reduce Supermajority Vote Requirement For For Management 8 Amend Bylaws Call Special Meetings Against For Shareholder EQUINIX, INC. Ticker: EQIX Security ID: 29444U502 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tom Bartlett For For Management 1.2 Elect Director Gary Hromadko For For Management 1.3 Elect Director Scott Kriens For For Management 1.4 Elect Director William Luby For For Management 1.5 Elect Director Irving Lyons, III For For Management 1.6 Elect Director Christopher Paisley For For Management 1.7 Elect Director Stephen Smith For For Management 1.8 Elect Director Peter Van Camp For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George (Skip) Battle For For Management 1.2 Elect Director Pamela L. Coe For Withhold Management 1.3 Elect Director Barry Diller For Withhold Management 1.4 Elect Director Jonathan L. Dolgen For Withhold Management 1.5 Elect Director Craig A. Jacobson For Withhold Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For Withhold Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Samuel K. Skinner For For Management 1l Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FAMILY DOLLAR STORES, INC. Ticker: FDO Security ID: 307000109 Meeting Date: JAN 17, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark R. Bernstein For For Management 1.2 Elect Director Pamela L. Davies For For Management 1.3 Elect Director Sharon Allred Decker For For Management 1.4 Elect Director Edward C. Dolby For For Management 1.5 Elect Director Glenn A. Eisenberg For For Management 1.6 Elect Director Edward P. Garden For For Management 1.7 Elect Director Howard R. Levine For For Management 1.8 Elect Director George R. Mahoney, Jr. For For Management 1.9 Elect Director James G. Martin For For Management 1.10 Elect Director Harvey Morgan For For Management 1.11 Elect Director Dale C. Pond For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Adopt ILO Based Code of Conduct Against Against Shareholder FASTENAL COMPANY Ticker: FAST Security ID: 311900104 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert A. Kierlin For For Management 1b Elect Director Stephen M. Slaggie For For Management 1c Elect Director Michael M. Gostomski For For Management 1d Elect Director Willard D. Oberton For For Management 1e Elect Director Michael J. Dolan For For Management 1f Elect Director Reyne K. Wisecup For For Management 1g Elect Director Hugh L. Miller For For Management 1h Elect Director Michael J. Ancius For For Management 1i Elect Director Scott A. Satterlee For For Management 1j Elect Director Rita J. Heise For For Management 1k Elect Director Darren R. Jackson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FMC CORPORATION Ticker: FMC Security ID: 302491303 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pierre Brondeau For For Management 1.2 Elect Director Dirk A. Kempthorne For For Management 1.3 Elect Director Robert C. Pallash For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management FORTUNE BRANDS HOME & SECURITY, INC. Ticker: FBHS Security ID: 34964C106 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard A. Goldstein For For Management 1b Elect Director Christopher J. Klein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management GENESEE & WYOMING INC. Ticker: GWR Security ID: 371559105 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Bott For For Management 1.2 Elect Director Oivind Lorentzen, III For For Management 1.3 Elect Director Philip J. Ringo For For Management 1.4 Elect Director Mark A. Scudder For For Management 1.5 Elect Director Gregory S. Ledford For For Management 2 Ratify Auditors For For Management GNC HOLDINGS, INC. Ticker: GNC Security ID: 36191G107 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip E. Mallott For For Management 1.2 Elect Director C. Scott O'Hara For For Management 1.3 Elect Director Richard J. Wallace For For Management 2 Eliminate Class of Common Stock For For Management 3 Establish Range For Board Size For For Management 4 Declassify the Board of Directors For For Management 5 Amendment to Delete Various Provisions For For Management Related to the Company's Former 'Sponsors' which are Now Inapplicable 6 Provide Right to Act by Written Consent For For Management 7 Ratify Auditors For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GRIFOLS SA Ticker: GRF Security ID: E5706X124 Meeting Date: DEC 03, 2012 Meeting Type: Special Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Capitalization of Reserves For For Management of EUR 1.63 Million for a 1:20 Bonus Issue 2 Approve 2:1 Stock Split For For Management 3 Authorize Increase in Capital up to 50 For Against Management Percent via Issuance of Equity or Equity-Linked Securities without Preemptive Rights 4 Approve Listing of Class A Shares on For For Management NASDAQ 5 Authorize Board to Ratify and Execute For For Management Approved Resolutions GRIFOLS SA Ticker: GRF Security ID: E5706X124 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAY 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Standalone Financial For For Management Statements, Allocation of Income, and Dividend Payment 2 Approve Consolidated Financial For For Management Statements 3 Approve Discharge of Board For For Management 4 Renew Appointment of KPMG as Auditor For For Management of Standalone Financial Statements 5 Renew Appointment of KPMG as Auditor For For Management of Consolidated Financial Statements 6.1 Elect Belen Villalonga Morenes as For For Management Director 6.2 Fix Number of Directors at 12 For For Management 7 Approve Remuneration of Directors For For Management 8 Advisory Vote on Remuneration Policy For Against Management Report 9 Authorize Board to Ratify and Execute For For Management Approved Resolutions HARLEY-DAVIDSON, INC. Ticker: HOG Security ID: 412822108 Meeting Date: APR 27, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry K. Allen For For Management 1.2 Elect Director R. John Anderson For For Management 1.3 Elect Director Richard R. Beattie For For Management 1.4 Elect Director Martha F. Brooks For For Management 1.5 Elect Director Michael J. Cave For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Donald A. James For For Management 1.8 Elect Director Sara L. Levinson For For Management 1.9 Elect Director N. Thomas Linebarger For For Management 1.10 Elect Director George L. Miles, Jr. For For Management 1.11 Elect Director James A. Norling For For Management 1.12 Elect Director Keith E. Wandell For For Management 1.13 Elect Director Jochen Zeitz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management IDEXX LABORATORIES, INC. Ticker: IDXX Security ID: 45168D104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan W. Ayers For For Management 1.2 Elect Director Robert J. Murray For For Management 1.3 Elect Director M. Anne Szostak For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management JOY GLOBAL INC. Ticker: JOY Security ID: 481165108 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven L. Gerard For For Management 1.2 Elect Director John T. Gremp For For Management 1.3 Elect Director John Nils Hanson For For Management 1.4 Elect Director Gale E. Klappa For For Management 1.5 Elect Director Richard B. Loynd For For Management 1.6 Elect Director P. Eric Siegert For For Management 1.7 Elect Director Michael W. Sutherlin For For Management 1.8 Elect Director James H. Tate For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested None For Management Election of Directors KANSAS CITY SOUTHERN Ticker: KSU Security ID: 485170302 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terrence P. Dunn For For Management 1.2 Elect Director Antonio O. Garza, Jr. For For Management 1.3 Elect Director David L. Starling For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder LENNAR CORPORATION Ticker: LEN Security ID: 526057104 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irving Bolotin For For Management 1.2 Elect Director Steven L. Gerard For For Management 1.3 Elect Director Theron I. (Tig) Gilliam For For Management 1.4 Elect Director Sherrill W. Hudson For For Management 1.5 Elect Director R. Kirk Landon For For Management 1.6 Elect Director Sidney Lapidus For For Management 1.7 Elect Director Stuart A. Miller For For Management 1.8 Elect Director Jeffrey Sonnenfeld For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management LENNOX INTERNATIONAL INC. Ticker: LII Security ID: 526107107 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Todd M. Bluedorn For For Management 1.2 Elect Director C.L. (Jerry) Henry For For Management 1.3 Elect Director Terry D. Stinson For For Management 1.4 Elect Director Richard L. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIBERTY GLOBAL, INC. Ticker: LBTYA Security ID: 530555101 Meeting Date: JUN 03, 2013 Meeting Type: Special Record Date: APR 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Approve Merger Agreement For For Management 3 Adjourn Meeting For Against Management LINKEDIN CORPORATION Ticker: LNKD Security ID: 53578A108 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. George "Skip" Battle For For Management 1.2 Elect Director Michael J. Moritz For For Management 2 Ratify Auditors For For Management LUMBER LIQUIDATORS HOLDINGS, INC. Ticker: LL Security ID: 55003T107 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Macon F. Brock, Jr. For For Management 1.2 Elect Director John M. Presley For For Management 1.3 Elect Director Thomas D. Sullivan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MARTIN MARIETTA MATERIALS, INC. Ticker: MLM Security ID: 573284106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Howard Nye For For Management 1.2 Elect Director Laree E. Perez For For Management 1.3 Elect Director Dennis L. Rediker For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MASTEC, INC. Ticker: MTZ Security ID: 576323109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Dwyer For For Management 1.2 Elect Director Frank E. Jaumot For For Management 1.3 Elect Director Jose S. Sorzano For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Approve Omnibus Stock Plan For Against Management MEAD JOHNSON NUTRITION COMPANY Ticker: MJN Security ID: 582839106 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Steven M. Altschuler For For Management 1b Elect Director Howard B. Bernick For For Management 1c Elect Director Kimberly A. Casiano For For Management 1d Elect Director Anna C. Catalano For For Management 1e Elect Director Celeste A. Clark For For Management 1f Elect Director James M. Cornelius For For Management 1g Elect Director Stephen W. Golsby For For Management 1h Elect Director Peter Kasper Jakobsen For For Management 1i Elect Director Peter G. Ratcliffe For For Management 1j Elect Director Elliott Sigal For For Management 1k Elect Director Robert S. Singer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management METTLER-TOLEDO INTERNATIONAL INC. Ticker: MTD Security ID: 592688105 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Spoerry For For Management 1.2 Elect Director Wah-Hui Chu For For Management 1.3 Elect Director Francis A. Contino For For Management 1.4 Elect Director Olivier A. Filliol For For Management 1.5 Elect Director Michael A. Kelly For For Management 1.6 Elect Director Martin D. Madaus For For Management 1.7 Elect Director Hans Ulrich Maerki For For Management 1.8 Elect Director George M. Milne, Jr. For For Management 1.9 Elect Director Thomas P. Salice For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management MICHAEL KORS HOLDINGS LTD. Ticker: KORS Security ID: G60754101 Meeting Date: AUG 08, 2012 Meeting Type: Annual Record Date: JUN 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect M. William Benedetto as Director For For Management 2b Elect Stephen F. Reitman as a Director For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors MOHAWK INDUSTRIES, INC. Ticker: MHK Security ID: 608190104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Fiedler For For Management 1.2 Elect Director W. Christopher Wellborn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NETSUITE INC. Ticker: N Security ID: 64118Q107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Beane III For For Management 1.2 Elect Director Deborah Farrington For For Management 1.3 Elect Director Edward Zander For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management NXP SEMICONDUCTORS NV Ticker: NXPI Security ID: N6596X109 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: MAY 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2a Adopt Financial Statements and For For Management Statutory Reports 2b Receive Explanation on Company's None None Management Reserves and Dividend Policy 2c Approve Discharge of Board of Directors For For Management 3a Elect R.L. Clemmer as Director For For Management 3b Elect Peter Bonfield as Director For For Management 3c Elect J.P. Huth as Director For Against Management 3d Elect E. Durban as Director For Against Management 3e Elect K.A. Goldman as Director For For Management 3f Elect J. Kaeser as Director For For Management 3g Elect I. Loring as Director For Against Management 3h Elect M. Plantevin as Director For Against Management 3i Elect V. Bhatia as Director For For Management 3j Elect R. MacKenzie as Director For Against Management 3k Elect Jean-Pierre Saad as Director For Against Management 4 Authorize Repurchase of Up to 50 For Against Management Percent of Issued Share Capital 5 Other Business (Non-Voting) None None Management O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 67103H107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Larry O'Reilly For For Management 1b Elect Director Rosalie O'Reilly-Wooten For For Management 1c Elect Director Thomas T. Hendrickson For For Management 2 Declassify the Board of Directors For For Management 3 Provide Right to Call Special Meeting For For Management 4 Amend Articles of Incorporation to For For Management Eliminate Unnecessary and Outdated Provisions and to Make Minor Revisions to Conform to Current State Laws and Clarify 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management OASIS PETROLEUM INC. Ticker: OAS Security ID: 674215108 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael McShane For For Management 1.2 Elect Director Thomas B. Nusz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation OCEANEERING INTERNATIONAL, INC. Ticker: OII Security ID: 675232102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul B. Murphy, Jr. For For Management 1.2 Elect Director Harris J. Pappas For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management ONEOK, INC. Ticker: OKE Security ID: 682680103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Day For For Management 1.2 Elect Director Julie H. Edwards For For Management 1.3 Elect Director William L. Ford For For Management 1.4 Elect Director John W. Gibson For For Management 1.5 Elect Director Bert H. Mackie For For Management 1.6 Elect Director Steven J. Malcolm For For Management 1.7 Elect Director Jim W. Mogg For For Management 1.8 Elect Director Pattye L. Moore For For Management 1.9 Elect Director Gary D. Parker For For Management 1.10 Elect Director Eduardo A. Rodriguez For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Methane Emissions Against Against Shareholder ONYX PHARMACEUTICALS, INC. Ticker: ONXX Security ID: 683399109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Corinne H. Nevinny For For Management 1.2 Elect Director Thomas G. Wiggans For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management PALO ALTO NETWORKS, INC. Ticker: PANW Security ID: 697435105 Meeting Date: DEC 12, 2012 Meeting Type: Annual Record Date: OCT 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John M. Donovan For For Management 1b Elect Director Nir Zuk For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management PANERA BREAD COMPANY Ticker: PNRA Security ID: 69840W108 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry J. Franklin For For Management 1.2 Elect Director Diane Hessan For For Management 1.3 Elect Director William W. Moreton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PATTERSON-UTI ENERGY, INC. Ticker: PTEN Security ID: 703481101 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark S. Siegel For For Management 1.2 Elect Director Kenneth N. Berns For For Management 1.3 Elect Director Charles O. Buckner For For Management 1.4 Elect Director Michael W. Conlon For For Management 1.5 Elect Director Curtis W. Huff For For Management 1.6 Elect Director Terry H. Hunt For For Management 1.7 Elect Director Cloyce A. Talbott For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PERRIGO COMPANY Ticker: PRGO Security ID: 714290103 Meeting Date: NOV 06, 2012 Meeting Type: Annual Record Date: SEP 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary M. Cohen For For Management 1.2 Elect Director David T. Gibbons For Withhold Management 1.3 Elect Director Ran Gottfried For For Management 1.4 Elect Director Ellen R. Hoffing For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Angel Cabrera For For Management 1b Elect Director Rita V. Foley For For Management 1c Elect Director Rakesh Gangwal For For Management 1d Elect Director Joseph S. Hardin, Jr. For For Management 1e Elect Director Gregory P. Josefowicz For For Management 1f Elect Director Richard K. Lochridge For For Management 1g Elect Director Robert F. Moran For For Management 1h Elect Director Barbara Munder For For Management 1i Elect Director Thomas G. Stemberg For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PRICELINE.COM INCORPORATED Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tim Armstrong For For Management 1.2 Elect Director Howard W. Barker, Jr. For For Management 1.3 Elect Director Jeffery H. Boyd For For Management 1.4 Elect Director Jan L. Docter For For Management 1.5 Elect Director Jeffrey E. Epstein For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Nancy B. Peretsman For For Management 1.8 Elect Director Thomas E. Rothman For For Management 1.9 Elect Director Craig W. Rydin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Pro-rata Vesting of Equity Awards Against Against Shareholder PVH CORP. Ticker: PVH Security ID: 693656100 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Baglivo For For Management 1.2 Elect Director Emanuel Chirico For For Management 1.3 Elect Director Juan R. Figuereo For For Management 1.4 Elect Director Joseph B. Fuller For For Management 1.5 Elect Director Fred Gehring For For Management 1.6 Elect Director Margaret L. Jenkins For For Management 1.7 Elect Director Bruce Maggin For For Management 1.8 Elect Director V. James Marino For For Management 1.9 Elect Director Helen McCluskey For For Management 1.10 Elect Director Henry Nasella For For Management 1.11 Elect Director Rita M. Rodriguez For For Management 1.12 Elect Director Craig Rydin For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management QUANTA SERVICES, INC. Ticker: PWR Security ID: 74762E102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Ball For For Management 1.2 Elect Director J. Michal Conaway For For Management 1.3 Elect Director Vincent D. Foster For For Management 1.4 Elect Director Bernard Fried For For Management 1.5 Elect Director Louis C. Golm For For Management 1.6 Elect Director Worthing F. Jackman For For Management 1.7 Elect Director James F. O'Neil III For For Management 1.8 Elect Director Bruce Ranck For For Management 1.9 Elect Director Margaret B. Shannon For For Management 1.10 Elect Director Pat Wood, III For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RACKSPACE HOSTING, INC. Ticker: RAX Security ID: 750086100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Lanham Napier For For Management 1.2 Elect Director George J. Still, Jr. For For Management 1.3 Elect Director Michael Sam Gilliland For For Management 2 Ratify Auditors For For Management REALOGY HOLDINGS CORP. Ticker: RLGY Security ID: 75605Y106 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director V. Ann Hailey For For Management 1.2 Elect Director M. Ali Rashid For Withhold Management 1.3 Elect Director Brett White For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management REGENERON PHARMACEUTICALS, INC. Ticker: REGN Security ID: 75886F107 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael S. Brown For For Management 1.2 Elect Director Leonard S. Schleifer For For Management 1.3 Elect Director Eric M. Shooter For For Management 1.4 Elect Director George D. Yancopoulos For For Management 2 Ratify Auditors For For Management ROSS STORES, INC. Ticker: ROST Security ID: 778296103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael Balmuth For For Management 1b Elect Director K. Gunnar Bjorklund For For Management 1c Elect Director Sharon D. Garrett For For Management 1d Elect Director Michael J. Bush For For Management 1e Elect Director Norman A. Ferber For For Management 1f Elect Director Gregory L. Quesnel For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management ROYAL CARIBBEAN CRUISES LTD. Ticker: RCL Security ID: V7780T103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William L. Kimsey For For Management 1b Elect Director Thomas J. Pritzker For For Management 1c Elect Director Bernt Reitan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Declassify the Board of Directors Against For Shareholder SALLY BEAUTY HOLDINGS, INC. Ticker: SBH Security ID: 79546E104 Meeting Date: JAN 30, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christian A. Brickman For For Management 1.2 Elect Director Marshall E. Eisenberg For For Management 1.3 Elect Director John A. Miller For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder SBA COMMUNICATIONS CORPORATION Ticker: SBAC Security ID: 78388J106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin L. Beebe For For Management 1.2 Elect Director Jack Langer For For Management 1.3 Elect Director Jeffrey A. Stoops For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SCRIPPS NETWORKS INTERACTIVE, INC. Ticker: SNI Security ID: 811065101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Galloway For For Management 1.2 Elect Director Nicholas B. Paumgarten For For Management 1.3 Elect Director Jeffrey Sagansky For For Management 1.4 Elect Director Ronald W. Tysoe For For Management SEAGATE TECHNOLOGY PLC Ticker: STX Security ID: G7945M107 Meeting Date: OCT 24, 2012 Meeting Type: Annual Record Date: SEP 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen J. Luczo For For Management 1b Elect Director Frank J. Biondi, Jr. For For Management 1c Elect Director Michael R. Cannon For For Management 1d Elect Director Mei-Wei Cheng For For Management 1e Elect Director William T. Coleman For For Management 1f Elect Director Jay L. Geldmacher For For Management 1g Elect Director Seh-Woong Jeong For For Management 1h Elect Director Lydia M. Marshall For For Management 1i Elect Director Kristen M. Onken For For Management 1j Elect Director Chong Sup Park For For Management 1k Elect Director Gregorio Reyes For For Management 1l Elect Director Edward J. Zander For For Management 2 Amend Employee Stock Purchase Plan For For Management 3 Determine Price Range for Reissuance For For Management of Treasury Shares 4 Authorize the Holding of the 2or For Management at a Location Outside Ireland 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management SIRIUS XM RADIO INC. Ticker: SIRI Security ID: 82967N108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joan L. Amble For For Management 1.2 Elect Director Mark D. Carleton For For Management 1.3 Elect Director David J.A. Flowers For Withhold Management 1.4 Elect Director Eddy W. Hartenstein For For Management 1.5 Elect Director James P. Holden For For Management 1.6 Elect Director Gregory B. Maffei For Withhold Management 1.7 Elect Director Evan D. Malone For For Management 1.8 Elect Director James E. Meyer For For Management 1.9 Elect Director James F. Mooney For For Management 1.10 Elect Director Robin S. Pringle For For Management 1.11 Elect Director Carl E. Vogel For For Management 1.12 Elect Director Vanessa A. Wittman For For Management 1.13 Elect Director David Zaslav For For Management 2 Ratify Auditors For For Management 3 Adopt Policy on Succession Planning Against Against Shareholder SPLUNK INC. Ticker: SPLK Security ID: 848637104 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Hornik For For Management 1.2 Elect Director Thomas M. Neustaetter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management STERICYCLE, INC. Ticker: SRCL Security ID: 858912108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark C. Miller For For Management 1b Elect Director Jack W. Schuler For For Management 1c Elect Director Charles A. Alutto For For Management 1d Elect Director Thomas D. Brown For For Management 1e Elect Director Rod F. Dammeyer For For Management 1f Elect Director William K. Hall For For Management 1g Elect Director Jonathan T. Lord For For Management 1h Elect Director John Patience For For Management 1i Elect Director Ronald G. Spaeth For For Management 1j Elect Director Mike S. Zafirovski For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder SXC HEALTH SOLUTIONS CORP. Ticker: SXCI Security ID: 78505P100 Meeting Date: JUL 02, 2012 Meeting Type: Special Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Amend Omnibus Stock Plan For Against Management 3 Change Company Name to Catamaran For For Management Corporation 4 Adjourn Meeting For Against Management TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward P. Boykin For For Management 1b Elect Director Cary T. Fu For For Management 1c Elect Director Victor L. Lund For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Shareholder THE COOPER COMPANIES, INC. Ticker: COO Security ID: 216648402 Meeting Date: MAR 21, 2013 Meeting Type: Annual Record Date: JAN 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Thomas Bender For For Management 1.2 Elect Director Michael H. Kalkstein For For Management 1.3 Elect Director Jody S. Lindell For For Management 1.4 Elect Director Gary S. Petersmeyer For For Management 1.5 Elect Director Donald Press For For Management 1.6 Elect Director Steven Rosenberg For For Management 1.7 Elect Director Allan E. Rubenstein For For Management 1.8 Elect Director Robert S. Weiss For For Management 1.9 Elect Director Stanley Zinberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HAIN CELESTIAL GROUP, INC. Ticker: HAIN Security ID: 405217100 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irwin D. Simon For For Management 1.2 Elect Director Richard C. Berke For For Management 1.3 Elect Director Jack Futterman For For Management 1.4 Elect Director Marina Hahn For For Management 1.5 Elect Director Andrew R. Heyer For For Management 1.6 Elect Director Brett Icahn For For Management 1.7 Elect Director Roger Meltzer For For Management 1.8 Elect Director Scott M. O'Neil For For Management 1.9 Elect Director David Schechter For For Management 1.10 Elect Director Lawrence S. Zilavy For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management THE SHERWIN-WILLIAMS COMPANY Ticker: SHW Security ID: 824348106 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur F. Anton For For Management 1.2 Elect Director Christopher M. Connor For For Management 1.3 Elect Director David F. Hodnik For For Management 1.4 Elect Director Thomas G. Kadien For For Management 1.5 Elect Director Richard J. Kramer For For Management 1.6 Elect Director Susan J. Kropf For For Management 1.7 Elect Director Richard K. Smucker For For Management 1.8 Elect Director John M. Stropki For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management TOLL BROTHERS, INC. Ticker: TOL Security ID: 889478103 Meeting Date: MAR 13, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas C. Yearley, Jr. For For Management 1.2 Elect Director Robert S. Blank For For Management 1.3 Elect Director Edward G. Boehne For For Management 1.4 Elect Director Richard J. Braemer For For Management 1.5 Elect Director Carl E. Marbach For For Management 1.6 Elect Director Stephen A. Novick For For Management 1.7 Elect Director Paul E. Shapiro For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Require a Majority Vote for the Against For Shareholder Election of Directors TRACTOR SUPPLY COMPANY Ticker: TSCO Security ID: 892356106 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James F. Wright For For Management 1.2 Elect Director Johnston C. Adams For For Management 1.3 Elect Director Peter D. Bewley For For Management 1.4 Elect Director Jack C. Bingleman For For Management 1.5 Elect Director Richard W. Frost For For Management 1.6 Elect Director Cynthia T. Jamison For For Management 1.7 Elect Director George MacKenzie For For Management 1.8 Elect Director Edna K. Morris For For Management 1.9 Elect Director Gregory A. Sandfort For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TRANSDIGM GROUP INCORPORATED Ticker: TDG Security ID: 893641100 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: JAN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mervin Dunn For For Management 1.2 Elect Director Michael S. Graff For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors None For Shareholder TRIMBLE NAVIGATION LIMITED Ticker: TRMB Security ID: 896239100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven W. Berglund For For Management 1.2 Elect Director John B. Goodrich For For Management 1.3 Elect Director William Hart For For Management 1.4 Elect Director Merit E. Janow For For Management 1.5 Elect Director Ulf J. Johansson For For Management 1.6 Elect Director Ronald S. Nersesian For For Management 1.7 Elect Director Mark S. Peek For For Management 1.8 Elect Director Nickolas W. Vande Steeg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TRINITY INDUSTRIES, INC. Ticker: TRN Security ID: 896522109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Adams For For Management 1.2 Elect Director Rhys J. Best For For Management 1.3 Elect Director David W. Biegler For For Management 1.4 Elect Director Leldon E. Echols For For Management 1.5 Elect Director Ronald J. Gafford For For Management 1.6 Elect Director Adrian Lajous For For Management 1.7 Elect Director Melendy E. Lovett For For Management 1.8 Elect Director Charles W. Matthews For For Management 1.9 Elect Director Douglas L. Rock For For Management 1.10 Elect Director Timothy R. Wallace For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management TW TELECOM INC. Ticker: TWTC Security ID: 87311L104 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory J. Attorri For For Management 1.2 Elect Director Spencer B. Hays For For Management 1.3 Elect Director Larissa L. Herda For For Management 1.4 Elect Director Kevin W. Mooney For For Management 1.5 Elect Director Kirby G. Pickle For For Management 1.6 Elect Director Roscoe C. Young, II For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder ULTA SALON, COSMETICS & FRAGRANCE, INC. Ticker: ULTA Security ID: 90384S303 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles Heilbronn For For Management 1.2 Elect Director Michael R. MacDonald For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNDER ARMOUR, INC. Ticker: UA Security ID: 904311107 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin A. Plank For For Management 1.2 Elect Director Byron K. Adams, Jr. For For Management 1.3 Elect Director Douglas E. Coltharp For For Management 1.4 Elect Director Anthony W. Deering For For Management 1.5 Elect Director A.B. Krongard For For Management 1.6 Elect Director William R. McDermott For For Management 1.7 Elect Director Eric T. Olson For For Management 1.8 Elect Director Brenda Piper For For Management 1.9 Elect Director Harvey L. Sanders For For Management 1.10 Elect Director Thomas J. Sippel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management UNITED RENTALS, INC. Ticker: URI Security ID: 911363109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Bobby J. Griffin For For Management 1.4 Elect Director Michael J. Kneeland For For Management 1.5 Elect Director Pierre E. Leroy For For Management 1.6 Elect Director Singleton B. McAllister For For Management 1.7 Elect Director Brian D. McAuley For For Management 1.8 Elect Director John S. McKinney For For Management 1.9 Elect Director James H. Ozanne For For Management 1.10 Elect Director Jason D. Papastavrou For For Management 1.11 Elect Director Filippo Passerini For For Management 1.12 Elect Director Donald C. Roof For For Management 1.13 Elect Director Keith Wimbush For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation URBAN OUTFITTERS, INC. Ticker: URBN Security ID: 917047102 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Belair For Withhold Management 1.2 Elect Director Robert H. Strouse For For Management 1.3 Elect Director Margaret A. Hayne For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Eliminate Cumulative Voting and Adopt For For Management Majority Vote Standard 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity VALMONT INDUSTRIES, INC. Ticker: VMI Security ID: 920253101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kaj den Daas For For Management 1.2 Elect Director James B. Milliken For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management VENTAS, INC. Ticker: VTR Security ID: 92276F100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Debra A. Cafaro For For Management 1b Elect Director Douglas Crocker, II For For Management 1c Elect Director Ronald G. Geary For For Management 1d Elect Director Jay M. Gellert For For Management 1e Elect Director Richard I. Gilchrist For For Management 1f Elect Director Matthew J. Lustig For For Management 1g Elect Director Douglas M. Pasquale For For Management 1h Elect Director Robert D. Reed For For Management 1i Elect Director Sheli Z. Rosenberg For For Management 1j Elect Director Glenn J. Rufrano For For Management 1k Elect Director James D. Shelton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder 6 Pro-rata Vesting of Equity Awards Against For Shareholder 7 Adopt Anti Gross-up Policy Against For Shareholder VF CORPORATION Ticker: VFC Security ID: 918204108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard T. Carucci For For Management 1.2 Elect Director Juliana L. Chugg For For Management 1.3 Elect Director George Fellows For For Management 1.4 Elect Director Clarence Otis, Jr. For For Management 1.5 Elect Director Matthew J. Shattock For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management WESTLAKE CHEMICAL CORPORATION Ticker: WLK Security ID: 960413102 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert T. Blakely For For Management 1.2 Elect Director Albert Chao For Withhold Management 1.3 Elect Director Michael J. Graff For For Management 1.4 Elect Director R. Bruce Northcutt For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Elstrott For For Management 1.2 Elect Director Gabrielle Greene For For Management 1.3 Elect Director Shahid 'Hass' Hassan For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director John Mackey For For Management 1.6 Elect Director Walter Robb For For Management 1.7 Elect Director Jonathan Seiffer For For Management 1.8 Elect Director Morris 'Mo' Siegel For For Management 1.9 Elect Director Jonathan Sokoloff For For Management 1.10 Elect Director Ralph Sorenson For For Management 1.11 Elect Director William 'Kip' Tindell, For For Management III 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Require Independent Board Chairman Against Against Shareholder XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 08, 2012 Meeting Type: Annual Record Date: JUN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philip T. Gianos For For Management 2 Elect Director Moshe N. Gavrielov For For Management 3 Elect Director John L. Doyle For For Management 4 Elect Director Jerald G. Fishman For For Management 5 Elect Director William G. Howard, Jr. For For Management 6 Elect Director J. Michael Patterson For For Management 7 Elect Director Albert A. Pimentel For For Management 8 Elect Director Marshall C. Turner For For Management 9 Elect Director Elizabeth W. Vanderslice For For Management 10 Amend Qualified Employee Stock For For Management Purchase Plan 11 Amend Omnibus Stock Plan For Against Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management Select ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David E.I. Pyott For For Management 1b Elect Director Michael R. Gallagher For For Management 1c Elect Director Deborah Dunsire For For Management 1d Elect Director Dawn Hudson For For Management 1e Elect Director Trevor M. Jones For For Management 1f Elect Director Louis J. Lavigne, Jr. For For Management 1g Elect Director Peter J. McDonnell For For Management 1h Elect Director Timothy D. Proctor For For Management 1i Elect Director Russell T. Ray For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5.1 Provide Right to Act by Written Consent Against For Shareholder 5.2 Report on Lobbying Payments and Policy Against Against Shareholder AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director William B. Gordon For For Management 1e Elect Director Jamie S. Gorelick For For Management 1f Elect Director Alain Monie For For Management 1g Elect Director Jonathan J. Rubinstein For For Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For For Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against Against Shareholder AMERICAN TOWER CORPORATION Ticker: AMT Security ID: 03027X100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Raymond P. Dolan For For Management 1b Elect Director Ronald M. Dykes For For Management 1c Elect Director Carolyn F. Katz For For Management 1d Elect Director Gustavo Lara Cantu For For Management 1e Elect Director JoAnn A. Reed For For Management 1f Elect Director Pamela D.A. Reeve For For Management 1g Elect Director David E. Sharbutt For For Management 1h Elect Director James D. Taiclet, Jr. For For Management 1i Elect Director Samme L. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Right to Call Special Meeting For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights AUTOZONE, INC. Ticker: AZO Security ID: 053332102 Meeting Date: DEC 12, 2012 Meeting Type: Annual Record Date: OCT 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sue E. Gove For For Management 1.2 Elect Director Earl G. Graves, Jr. For For Management 1.3 Elect Director Enderson Guimaraes For For Management 1.4 Elect Director J. R. Hyde, III For For Management 1.5 Elect Director W. Andrew McKenna For For Management 1.6 Elect Director George R. Mrkonic, Jr. For For Management 1.7 Elect Director Luis P. Nieto For For Management 1.8 Elect Director William C. Rhodes, III For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BIOGEN IDEC INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Caroline D. Dorsa For For Management 1.2 Elect Director Stelios Papadopoulos For For Management 1.3 Elect Director George A. Scangos For For Management 1.4 Elect Director Lynn Schenk For For Management 1.5 Elect Director Alexander J. Denner For For Management 1.6 Elect Director Nancy L. Leaming For For Management 1.7 Elect Director Richard C. Mulligan For For Management 1.8 Elect Director Robert W. Pangia For For Management 1.9 Elect Director Brian S. Posner For For Management 1.10 Elect Director Eric K. Rowinsky For For Management 1.11 Elect Director Stephen A. Sherwin For For Management 1.12 Elect Director William D. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Stock Retention/Holding Period Against Against Shareholder BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Lamberto Andreotti For For Management 1B Elect Director Lewis B. Campbell For For Management 1C Elect Director James M. Cornelius For For Management 1D Elect Director Laurie H. Glimcher For For Management 1E Elect Director Michael Grobstein For For Management 1F Elect Director Alan J. Lacy For For Management 1G Elect Director Vicki L. Sato For For Management 1H Elect Director Elliott Sigal For For Management 1I Elect Director Gerald L. Storch For For Management 1J Elect Director Togo D. West, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BROADCOM CORPORATION Ticker: BRCM Security ID: 111320107 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Finocchio, Jr. For For Management 1.2 Elect Director Nancy H. Handel For For Management 1.3 Elect Director Eddy W. Hartenstein For For Management 1.4 Elect Director Maria M. Klawe For For Management 1.5 Elect Director John E. Major For For Management 1.6 Elect Director Scott A. McGregor For For Management 1.7 Elect Director William T. Morrow For For Management 1.8 Elect Director Henry Samueli For For Management 1.9 Elect Director Robert E. Switz For For Management 2 Ratify Auditors For For Management COACH, INC. Ticker: COH Security ID: 189754104 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lew Frankfort For For Management 1.2 Elect Director Susan Kropf For For Management 1.3 Elect Director Gary Loveman For For Management 1.4 Elect Director Ivan Menezes For For Management 1.5 Elect Director Irene Miller For For Management 1.6 Elect Director Michael Murphy For For Management 1.7 Elect Director Stephanie Tilenius For For Management 1.8 Elect Director Jide Zeitlin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin S. Carson, Sr. For For Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director W. Craig Jelinek For For Management 1.5 Elect Director Jill S. Ruckelshaus For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder DIAGEO PLC Ticker: DGE Security ID: G42089113 Meeting Date: OCT 17, 2012 Meeting Type: Annual Record Date: OCT 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Peggy Bruzelius as Director For For Management 5 Re-elect Laurence Danon as Director For For Management 6 Re-elect Lord Davies of Abersoch as For For Management Director 7 Re-elect Betsy Holden as Director For For Management 8 Re-elect Dr Franz Humer as Director For For Management 9 Re-elect Deirdre Mahlan as Director For For Management 10 Re-elect Philip Scott as Director For For Management 11 Re-elect Todd Stitzer as Director For For Management 12 Re-elect Paul Walsh as Director For For Management 13 Elect Ho KwonPing as Director For For Management 14 Elect Ivan Menezes as Director For For Management 15 Reappoint KPMG Audit plc as Auditors For For Management 16 Authorise Board to Fix Remuneration of For For Management Auditors 17 Authorise Issue of Equity with For Against Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise EU Political Donations and For For Management Expenditure 21 Authorise the Company to Call EGM with For For Management Two Weeks' Notice EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director Edmund F. Kelly For For Management 1g Elect Director Judith A. Miscik For For Management 1h Elect Director Windle B. Priem For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent For For Management 7 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 05, 2013 Meeting Type: Annual Record Date: NOV 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. A. H. Boersig For For Management 1.2 Elect Director J. B. Bolten For For Management 1.3 Elect Director M. S. Levatich For For Management 1.4 Elect Director R. L. Stephenson For For Management 1.5 Elect Director A.A. Busch, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Management 5 Report on Sustainability Against Against Shareholder EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George (Skip) Battle For For Management 1.2 Elect Director Pamela L. Coe For Withhold Management 1.3 Elect Director Barry Diller For Withhold Management 1.4 Elect Director Jonathan L. Dolgen For Withhold Management 1.5 Elect Director Craig A. Jacobson For Withhold Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For Withhold Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Samuel K. Skinner For For Management 1l Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director U.M. Burns For For Management 1.4 Elect Director L.R. Faulkner For For Management 1.5 Elect Director J.S. Fishman For For Management 1.6 Elect Director H.H. Fore For For Management 1.7 Elect Director K.C. Frazier For For Management 1.8 Elect Director W.W. George For For Management 1.9 Elect Director S.J. Palmisano For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.W. Tillerson For For Management 1.12 Elect Director W.C. Weldon For For Management 1.13 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Limit Directors to a Maximum of Three Against Against Shareholder Board Memberships in Companies with Sales over $500 Million Annually 7 Report on Lobbying Payments and Policy Against Against Shareholder 8 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions 9 Adopt Sexual Orientation Anti-bias Against Against Shareholder Policy 10 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Erskine B. Bowles For For Management 1.3 Elect Director Susan D. For For Management Desmond-Hellmann 1.4 Elect Director Donald E. Graham For For Management 1.5 Elect Director Reed Hastings For For Management 1.6 Elect Director Sheryl K. Sandberg For For Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 4 Ratify Auditors For For Management FLEETCOR TECHNOLOGIES, INC. Ticker: FLT Security ID: 339041105 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald F. Clarke For For Management 1.2 Elect Director Richard Macchia For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management FRANKLIN RESOURCES, INC. Ticker: BEN Security ID: 354613101 Meeting Date: MAR 13, 2013 Meeting Type: Annual Record Date: JAN 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel H. Armacost For For Management 1b Elect Director Peter K. Barker For For Management 1c Elect Director Charles Crocker For For Management 1d Elect Director Charles B. Johnson For For Management 1e Elect Director Gregory E. Johnson For For Management 1f Elect Director Rupert H. Johnson, Jr. For For Management 1g Elect Director Mark C. Pigott For For Management 1h Elect Director Chutta Ratnathicam For For Management 1i Elect Director Laura Stein For For Management 1j Elect Director Anne M. Tatlock For For Management 1k Elect Director Geoffrey Y. Yang For For Management 2 Ratify Auditors For For Management 3 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity GENERAL DYNAMICS CORPORATION Ticker: GD Security ID: 369550108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary T. Barra For For Management 1.2 Elect Director Nicholas D. Chabraja For For Management 1.3 Elect Director James S. Crown For For Management 1.4 Elect Director William P. Fricks For For Management 1.5 Elect Director Paul G. Kaminski For For Management 1.6 Elect Director John M. Keane For For Management 1.7 Elect Director Lester L. Lyles For For Management 1.8 Elect Director Phebe N. Novakovic For For Management 1.9 Elect Director William A. Osborn For For Management 1.10 Elect Director Robert Walmsley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Review and Assess Human Rights Policy Against For Shareholder GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Cogan For For Management 1.2 Elect Director Etienne F. Davignon For For Management 1.3 Elect Director Carla A. Hills For For Management 1.4 Elect Director Kevin E. Lofton For For Management 1.5 Elect Director John W. Madigan For For Management 1.6 Elect Director John C. Martin For For Management 1.7 Elect Director Nicholas G. Moore For For Management 1.8 Elect Director Richard J. Whitley For For Management 1.9 Elect Director Gayle E. Wilson For For Management 1.10 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Increase Authorized Common Stock For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Require Independent Board Chairman Against Against Shareholder 7 Provide Right to Act by Written Consent Against For Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against Against Shareholder 6 Adopt Policy on Succession Planning Against Against Shareholder GRACO INC. Ticker: GGG Security ID: 384109104 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric P. Etchart For For Management 1.2 Elect Director J. Kevin Gilligan For For Management 1.3 Elect Director William G. Van Dyke For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED Ticker: HAR Security ID: 413086109 Meeting Date: DEC 05, 2012 Meeting Type: Annual Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jiren Liu For For Management 1b Elect Director Edward H. Meyer For For Management 1c Elect Director Dinesh C. Paliwal For For Management 1d Elect Director Hellene S. Runtagh For For Management 1e Elect Director Frank Sklarsky For For Management 1f Elect Director Gary G. Steel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation HASBRO, INC. Ticker: HAS Security ID: 418056107 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Alan R. Batkin For For Management 1.3 Elect Director Frank J. Biondi, Jr. For For Management 1.4 Elect Director Kenneth A. Bronfin For For Management 1.5 Elect Director John M. Connors, Jr. For For Management 1.6 Elect Director Michael W. O. Garrett For For Management 1.7 Elect Director Lisa Gersh For For Management 1.8 Elect Director Brian D. Goldner For For Management 1.9 Elect Director Jack M. Greenberg For For Management 1.10 Elect Director Alan G. Hassenfeld For For Management 1.11 Elect Director Tracy A. Leinbach For For Management 1.12 Elect Director Edward M. Philip For For Management 1.13 Elect Director Alfred J. Verrecchia For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Require Suppliers to Publish Against Against Shareholder Sustainability Report IHS INC. Ticker: IHS Security ID: 451734107 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger Holtback For For Management 1.2 Elect Director Jean-Paul Montupet For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation INTUITIVE SURGICAL, INC. Ticker: ISRG Security ID: 46120E602 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Amal M. Johnson For For Management 1.2 Elect Director Eric H. Halvorson For For Management 1.3 Elect Director Alan J. Levy For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James A. Bell For For Management 1b Elect Director Crandall C.Bowles For For Management 1c Elect Director Stephen B. Burke For For Management 1d Elect Director David M. Cote For For Management 1e Elect Director James S. Crown For Against Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Ellen V. Futter For Against Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 9 Report on Lobbying Payments and Policy Against Against Shareholder L BRANDS, INC. Ticker: LTD Security ID: 501797104 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis S. Hersch For For Management 1.2 Elect Director David T. Kollat For For Management 1.3 Elect Director William R. Loomis, Jr. For For Management 1.4 Elect Director Leslie H. Wexner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Pro-rata Vesting of Equity Plans Against Against Shareholder LINEAR TECHNOLOGY CORPORATION Ticker: LLTC Security ID: 535678106 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H. Swanson, Jr. For For Management 1.2 Elect Director Lothar Maier For For Management 1.3 Elect Director Arthur C. Agnos For For Management 1.4 Elect Director John J. Gordon For For Management 1.5 Elect Director David S. Lee For For Management 1.6 Elect Director Richard M. Moley For For Management 1.7 Elect Director Thomas S. Volpe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard Haythornthwaite For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Silvio Barzi For For Management 1d Elect Director David R. Carlucci For For Management 1e Elect Director Steven J. Freiberg For For Management 1f Elect Director Nancy J. Karch For For Management 1g Elect Director Marc Olivie For For Management 1h Elect Director Rima Qureshi For For Management 1i Elect Director Jose Octavio Reyes For For Management Lagunes 1j Elect Director Mark Schwartz For For Management 1k Elect Director Jackson P. Tai For For Management 1l Elect Director Edward Suning Tian For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Walter E. Massey For For Management 1b Elect Director John W. Rogers, Jr. For For Management 1c Elect Director Roger W. Stone For For Management 1d Elect Director Miles D. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Pay Disparity Against Against Shareholder 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Human Rights Risk Assessment Against Against Shareholder Process 7 Report on Nutrition Initiatives and Against Against Shareholder Childhood Obesity Concerns MEAD JOHNSON NUTRITION COMPANY Ticker: MJN Security ID: 582839106 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Steven M. Altschuler For For Management 1b Elect Director Howard B. Bernick For For Management 1c Elect Director Kimberly A. Casiano For For Management 1d Elect Director Anna C. Catalano For For Management 1e Elect Director Celeste A. Clark For For Management 1f Elect Director James M. Cornelius For For Management 1g Elect Director Stephen W. Golsby For For Management 1h Elect Director Peter Kasper Jakobsen For For Management 1i Elect Director Peter G. Ratcliffe For For Management 1j Elect Director Elliott Sigal For For Management 1k Elect Director Robert S. Singer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 31, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Chicoine For For Management 1b Elect Director Arthur H. Harper For For Management 1c Elect Director Gwendolyn S. King For For Management 1d Elect Director Jon R. Moeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Risk of Genetically Against Against Shareholder Engineered Products NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: 637071101 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Merrill A. Miller, Jr. For For Management 1B Elect Director Greg L. Armstrong For For Management 1C Elect Director Ben A. Guill For For Management 1D Elect Director David D. Harrison For For Management 1E Elect Director Roger L. Jarvis For For Management 1F Elect Director Eric L. Mattson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management NORDSON CORPORATION Ticker: NDSN Security ID: 655663102 Meeting Date: FEB 26, 2013 Meeting Type: Annual Record Date: DEC 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lee C. Banks For For Management 1.2 Elect Director Randolph W. Carson For For Management 1.3 Elect Director Michael F. Hilton For For Management 1.4 Elect Director Victor L. Richey, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management NORDSTROM, INC. Ticker: JWN Security ID: 655664100 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Phyllis J. Campbell For For Management 1b Elect Director Michelle M. Ebanks For For Management 1c Elect Director Enrique Hernandez, Jr. For For Management 1d Elect Director Robert G. Miller For For Management 1e Elect Director Blake W. Nordstrom For For Management 1f Elect Director Erik B. Nordstrom For For Management 1g Elect Director Peter E. Nordstrom For For Management 1h Elect Director Philip G. Satre For For Management 1i Elect Director B. Kevin Turner For For Management 1j Elect Director Robert D. Walter For For Management 1k Elect Director Alison A. Winter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For Against Management 1.2 Elect Director Howard I. Atkins For Against Management 1.3 Elect Director Stephen I. Chazen For For Management 1.4 Elect Director Edward P. Djerejian For Against Management 1.5 Elect Director John E. Feick For For Management 1.6 Elect Director Margaret M. Foran For For Management 1.7 Elect Director Carlos M. Gutierrez For For Management 1.8 Elect Director Ray R. Irani For Against Management 1.9 Elect Director Avedick B. Poladian For Against Management 1.10 Elect Director Aziz D. Syriani For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Stock For Against Management Option Plan 4 Ratify Auditors For For Management 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Retention Ratio for Against Against Shareholder Executives/Directors 8 Pro-rata Vesting of Equity Awards Against For Shareholder PANERA BREAD COMPANY Ticker: PNRA Security ID: 69840W108 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry J. Franklin For For Management 1.2 Elect Director Diane Hessan For For Management 1.3 Elect Director William W. Moreton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PARKER-HANNIFIN CORPORATION Ticker: PH Security ID: 701094104 Meeting Date: OCT 24, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Bohn For For Management 1.2 Elect Director Linda S. Harty For For Management 1.3 Elect Director William E. Kassling For For Management 1.4 Elect Director Robert J. Kohlhepp For For Management 1.5 Elect Director Klaus-Peter Muller For For Management 1.6 Elect Director Candy M. Obourn For For Management 1.7 Elect Director Joseph M. Scaminace For For Management 1.8 Elect Director Wolfgang R. Schmitt For For Management 1.9 Elect Director Ake Svensson For For Management 1.10 Elect Director James L. Wainscott For For Management 1.11 Elect Director Donald E. Washkewicz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Require Independent Board Chairman Against Against Shareholder PEET'S COFFEE & TEA, INC. Ticker: PEET Security ID: 705560100 Meeting Date: OCT 26, 2012 Meeting Type: Special Record Date: SEP 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For Against Management PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Andre Calantzopoulos For For Management 1.4 Elect Director Louis C. Camilleri For For Management 1.5 Elect Director J. Dudley Fishburn For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Graham Mackay For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect DirectorLucio A. Noto For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Carlos Slim Helu For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation POTASH CORPORATION OF SASKATCHEWAN INC. Ticker: POT Security ID: 73755L107 Meeting Date: MAY 16, 2013 Meeting Type: Annual/Special Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher M. Burley For For Management 1.2 Elect Director Donald G. Chynoweth For For Management 1.3 Elect Director Daniel Clauw For For Management 1.4 Elect Director William J. Doyle For For Management 1.5 Elect Director John W. Estey For For Management 1.6 Elect Director Gerald W. Grandey For For Management 1.7 Elect Director C. Steven Hoffman For For Management 1.8 Elect Director Dallas J. Howe For For Management 1.9 Elect Director Alice D. Laberge For For Management 1.10 Elect Director Keith G. Martell For For Management 1.11 Elect Director Jeffrey J. McCaig For For Management 1.12 Elect Director Mary Mogford For For Management 1.13 Elect Director Elena Viyella de Paliza For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Approve 2013 Performance Option Plan For Against Management 4 Advisory Vote on Executive For For Management Compensation Approach PRICESMART, INC. Ticker: PSMT Security ID: 741511109 Meeting Date: JAN 22, 2013 Meeting Type: Annual Record Date: NOV 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sherry S. Bahrambeygui For For Management 1.2 Elect Director Gonzalo Barrutieta For For Management 1.3 Elect Director Katherine L. Hensley For For Management 1.4 Elect Director Leon C. Janks For For Management 1.5 Elect Director Jose Luis Laparte For For Management 1.6 Elect Director Mitchell G. Lynn For For Management 1.7 Elect Director Robert E. Price For Withhold Management 1.8 Elect Director Edgar Zurcher For Withhold Management 2 Approve Omnibus Stock Plan For Against Management QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For For Management 1b Elect Director Donald G. Cruickshank For For Management 1c Elect Director Raymond V. Dittamore For For Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For For Management 1f Elect Director Paul E. Jacobs For For Management 1g Elect Director Sherry Lansing For For Management 1h Elect Director Duane A. Nelles For For Management 1i Elect Director Francisco Ros For For Management 1j Elect Director Brent Scowcroft For For Management 1k Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ROCKWELL COLLINS, INC. Ticker: COL Security ID: 774341101 Meeting Date: FEB 07, 2013 Meeting Type: Annual Record Date: DEC 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Edwardson For For Management 1.2 Elect Director Andrew J. Policano For For Management 1.3 Elect Director Jeffrey L. Turner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Declassify the Board of Directors None For Shareholder SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter L.S. Currie For For Management 1b Elect Director Tony Isaac For For Management 1c Elect Director K. Vaman Kamath For For Management 1d Elect Director Paal Kibsgaard For For Management 1e Elect Director Nikolay Kudryavtsev For For Management 1f Elect Director Adrian Lajous For For Management 1g Elect Director Michael E. Marks For For Management 1h Elect Director Lubna S. Olayan For For Management 1i Elect Director L. Rafael Reif For For Management 1j Elect Director Tore I. Sandvold For For Management 1k Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Approve Omnibus Stock Plan For Against Management 6 Amend Employee Stock Purchase Plan For For Management TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward P. Boykin For For Management 1b Elect Director Cary T. Fu For For Management 1c Elect Director Victor L. Lund For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Shareholder TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: SEP 12, 2012 Meeting Type: Annual Record Date: AUG 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive and Discuss Consolidated None None Management Balance Sheet as of Dec. 31, 2011 and Consolidated Income Statements for 2011 2 Distribute Cash Dividends for the Year For For Management Ended Dec. 31, 2011, Paid In Four Installments in an Aggregate Amount of NIS 3.40 Per Ordinary Share 3.1 Reelect Phillip Frost as Director For For Management 3.2 Reelect Roger Abravanel as Director For For Management 3.3 Elect Galia Maor as Director For For Management 3.4 Reelect Richard A. Lerner as Director For For Management 3.5 Reelect Erez Vigodman as Director For For Management 4 Approve Payment to Each of the Company For For Management Directors, Other Than the Chairman and Vice Chairman, of an Annual Fee Plus a Per Meeting Fee 5 Approve Annual Fee and Reimbursement For For Management of Expenses of Chairman 6 Approve Annual Fee and Reimbursement For For Management of Expenses of Vice Chairman 7 Approve Certain Amendments to Articles For For Management of Association 8 Approve Indemnification and Release For For Management Agreements for Directors of the Company 9 Reappoint Kesselman & Kesselman as For For Management Independent Registered Public Accounting Firm of the Company and Authorize Board To Determine Its Compensation THE ESTEE LAUDER COMPANIES INC. Ticker: EL Security ID: 518439104 Meeting Date: NOV 09, 2012 Meeting Type: Annual Record Date: SEP 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rose Marie Bravo For For Management 1.2 Elect Director Paul J. Fribourg For For Management 1.3 Elect Director Mellody Hobson For For Management 1.4 Elect Director Irvine O. Hockaday, Jr. For For Management 1.5 Elect Director Barry S. Sternlicht For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For Against Management 4 Ratify Auditors For For Management THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Ari Bousbib For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Bonnie G. Hill For For Management 1i Elect Director Karen L. Katen For For Management 1j Elect Director Mark Vadon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Prepare Employment Diversity Report Against Against Shareholder 7 Adopt Stormwater Run-off Management Against Against Shareholder Policy THE MIDDLEBY CORPORATION Ticker: MIDD Security ID: 596278101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Selim A. Bassoul For For Management 1.2 Elect Director Robert B. Lamb For For Management 1.3 Elect Director John R. Miller, III For For Management 1.4 Elect Director Gordon O'Brien For For Management 1.5 Elect Director Philip G. Putnam For For Management 1.6 Elect Director Sabin C. Streeter For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Require Majority Vote for the Election For For Management of Directors 4 Ratify Auditors For For Management THE TJX COMPANIES, INC. Ticker: TJX Security ID: 872540109 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zein Abdalla For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Alan M. Bennett For For Management 1.4 Elect Director Bernard Cammarata For For Management 1.5 Elect Director David T. Ching For For Management 1.6 Elect Director Michael F. Hines For For Management 1.7 Elect Director Amy B. Lane For For Management 1.8 Elect Director Dawn G. Lepore For For Management 1.9 Elect Director Carol Meyrowitz For For Management 1.10 Elect Director John F. O'Brien For For Management 1.11 Elect Director Willow B. Shire For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize New Class of Preferred Stock For For Management 5 Report on Political Contributions Against Against Shareholder THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.a Elect Director Susan E. Arnold For For Management 1.b Elect Director John S. Chen For For Management 1.c Elect Director Judith L. Estrin For For Management 1.d Elect Director Robert A. Iger For For Management 1.e Elect Director Fred H. Langhammer For For Management 1.f Elect Director Aylwin B. Lewis For For Management 1.g Elect Director Monica C. Lozano For For Management 1.h Elect Director Robert W. Matschullat For For Management 1.i Elect Director Sheryl K. Sandberg For For Management 1.j Elect Director Orin C. Smith For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Adopt Proxy Access Right Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Michael J. Burns For For Management 1c Elect Director D. Scott Davis For For Management 1d Elect Director Stuart E. Eizenstat For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director William R. Johnson For For Management 1g Elect Director Candace Kendle For For Management 1h Elect Director Ann M. Livermore For For Management 1i Elect Director Rudy H. P. Markham For For Management 1j Elect Director Clark T. Randt, Jr. For For Management 1k Elect Director Carol B. Tome For For Management 1l Elect Director Kevin M. Warsh For For Management 2 Ratify Auditors For For Management 3 Report on Lobbying Payments and Policy Against Against Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Ballard, Jr. For For Management 1b Elect Director Edson Bueno For For Management 1c Elect Director Richard T. Burke For For Management 1d Elect Director Robert J. Darretta For For Management 1e Elect Director Stephen J. Hemsley For For Management 1f Elect Director Michele J. Hooper For For Management 1g Elect Director Rodger A. Lawson For For Management 1h Elect Director Douglas W. Leatherdale For For Management 1i Elect Director Glenn M. Renwick For For Management 1j Elect Director Kenneth I. Shine For For Management 1k Elect Director Gail R. Wilensky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder VERISK ANALYTICS, INC. Ticker: VRSK Security ID: 92345Y106 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Lehman, Jr. For For Management 1.2 Elect Director Andrew G. Mills For For Management 1.3 Elect Director Constantine P. Iordanou For For Management 1.4 Elect Director Scott G. Stephenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management VERTEX PHARMACEUTICALS INCORPORATED Ticker: VRTX Security ID: 92532F100 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua Boger For For Management 1.2 Elect Director Terrence C. Kearney For For Management 1.3 Elect Director Yuchun Lee For For Management 1.4 Elect Director Elaine S. Ullian For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation XYLEM INC. Ticker: XYL Security ID: 98419M100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Curtis J. Crawford For For Management 1b Elect Director Robert F. Friel For For Management 1c Elect Director Surya N. Mohapatra For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings Small Cap Growth ABAXIS, INC. Ticker: ABAX Security ID: 002567105 Meeting Date: NOV 08, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Clinton H. Severson For For Management 1.2 Elect Director Vernon E. Altman For For Management 1.3 Elect Director Richard J. Bastiani For For Management 1.4 Elect Director Michael D. Casey For For Management 1.5 Elect Director Henk J. Evenhuis For For Management 1.6 Elect Director Prithipal Singh For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management ACADIA HEALTHCARE COMPANY, INC. Ticker: ACHC Security ID: 00404A109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Grieco For For Management 1.2 Elect Director Joey A. Jacobs For For Management 1.3 Elect Director Kyle D. Lattner For For Management 1.4 Elect Director Reeve B. Waud For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Ratify Auditors For For Management ACORDA THERAPEUTICS, INC. Ticker: ACOR Security ID: 00484M106 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peder K. Jensen For For Management 1.2 Elect Director John P. Kelley For For Management 1.3 Elect Director Sandra Panem For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ACUITY BRANDS, INC. Ticker: AYI Security ID: 00508Y102 Meeting Date: JAN 04, 2013 Meeting Type: Annual Record Date: NOV 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dominic J. Pileggi For For Management 1.2 Elect Director George C. Guynn For For Management 1.3 Elect Director Vernon J. Nagel For For Management 1.4 Elect Director Julia B. North For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management AEGERION PHARMACEUTICALS, INC. Ticker: AEGR Security ID: 00767E102 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc D. Beer For For Management 1.2 Elect Director David I. Scheer For Withhold Management 2 Ratify Auditors For For Management AFC ENTERPRISES, INC. Ticker: AFCE Security ID: 00104Q107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Krishnan Anand For Withhold Management 1.2 Elect Director Victor Arias, Jr. For For Management 1.3 Elect Director Cheryl A. Bachelder For For Management 1.4 Elect Director Carolyn Hogan Byrd For For Management 1.5 Elect Director John M. Cranor, III For For Management 1.6 Elect Director R. William Ide, III For For Management 1.7 Elect Director Kelvin J. Pennington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AIR METHODS CORPORATION Ticker: AIRM Security ID: 009128307 Meeting Date: DEC 03, 2012 Meeting Type: Special Record Date: OCT 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Preferred and For Against Management Common Stock 2 Amend Omnibus Stock Plan For Against Management AIR METHODS CORPORATION Ticker: AIRM Security ID: 009128307 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George W. Belsey For For Management 1.2 Elect Director C. David Kikumoto For For Management 1.3 Elect Director Carl H. McNair, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AKORN, INC. Ticker: AKRX Security ID: 009728106 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John N. Kapoor For For Management 1.2 Elect Director Ronald M. Johnson For For Management 1.3 Elect Director Brian Tambi For For Management 1.4 Elect Director Steven J. Meyer For For Management 1.5 Elect Director Alan Weinstein For For Management 1.6 Elect Director Kenneth S. Abramowitz For For Management 1.7 Elect Director Adrienne L. Graves For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALIGN TECHNOLOGY, INC. Ticker: ALGN Security ID: 016255101 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David E. Collins For For Management 1.2 Elect Director Joseph Lacob For For Management 1.3 Elect Director C. Raymond Larkin, Jr. For For Management 1.4 Elect Director George J. Morrow For For Management 1.5 Elect Director David C. Nagel For For Management 1.6 Elect Director Thomas M. Prescott For For Management 1.7 Elect Director Greg J. Santora For For Management 1.8 Elect Director Warren S. Thaler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management ALKERMES PLC. Ticker: ALKS Security ID: G01767105 Meeting Date: AUG 01, 2012 Meeting Type: Annual Record Date: JUN 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Floyd E. Bloom For For Management 1.2 Elect Director Geraldine A. Henwood For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Change Location of Annual Meeting For For Management 6 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration ALLOT COMMUNICATIONS LTD. Ticker: ALLT Security ID: M0854Q105 Meeting Date: SEP 12, 2012 Meeting Type: Annual Record Date: AUG 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect Rami Hadar as Director For Against Management 1.2 Reelect Yigal Jacoby as Director For Against Management 2 Reelect Nurit Benjamini as External For For Management Director 2a Vote FOR If You Are a Controlling None Against Management Shareholder or Have a Personal Interest in the Previous Item; Vote AGAINST If You Are NOT a Controlling Shareholder and Do NOT Have a Personal Interest in the Previous Item 3.1 Approve Cash Compensation of For For Management Non-Employee Directors 3.2 Approve Stock Option Plan Grants of For For Management Non-Employee Directors 3.3 Amend Compensation Plan of the Company For Against Management to Incorporate an Automatic Option Grant Program for Non-Employee Directors 4.1 Approve Cash Compensation of External For For Management Directors 4.2 If 4.1 is Not Approved, Approve Cash For For Management Compensation of External Directors Equal to Minimum Statutory Amount Applicable to Companies of Similar Size 4.3 Approve Stock Option Plan Grants of For For Management External Directors 4.4 Amend Compensation Plan of the Company For Against Management to Incorporate an Automatic Option Grant Program for External Directors 5.1 Approve Salary Increase of President For For Management and CEO who is a Director 5.2 Approve Bonus of President and CEO who For For Management is a Director 5.3 Approve Stock Option Plan Grants of For Against Management President and CEO who is a Director 6 Amend Articles Re: Indemnification of For For Management Directors and Officers 7 Amend Director Indemnification For For Management Agreements 8 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration ALNYLAM PHARMACEUTICALS, INC. Ticker: ALNY Security ID: 02043Q107 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Victor J. Dzau For For Management 1.2 Elect Director Steven M. Paul For For Management 1.3 Elect Director Kevin P. Starr For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management AMERICA'S CAR-MART, INC. Ticker: CRMT Security ID: 03062T105 Meeting Date: SEP 14, 2012 Meeting Type: Annual Record Date: JUL 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Englander For For Management 1.2 Elect Director William H. Henderson For For Management 1.3 Elect Director William M. Sams For For Management 1.4 Elect Director John David Simmons For For Management 1.5 Elect Director Robert Cameron Smith For For Management 1.6 Elect Director Jeffrey A. Williams For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMERICAN AXLE & MANUFACTURING HOLDINGS, INC. Ticker: AXL Security ID: 024061103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Elizabeth A. Chappell For Withhold Management 1.2 Elect Director Steven B. Hantler For Withhold Management 1.3 Elect Director John F. Smith For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMERISAFE, INC. Ticker: AMSF Security ID: 03071H100 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jared A. Morris For For Management 1.2 Elect Director Daniel Phillips For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMTRUST FINANCIAL SERVICES, INC. Ticker: AFSI Security ID: 032359309 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald T. DeCarlo For For Management 1.2 Elect Director Susan C. Fisch For For Management 1.3 Elect Director Abraham Gulkowitz For For Management 1.4 Elect Director George Karfunkel For For Management 1.5 Elect Director Michael Karfunkel For Withhold Management 1.6 Elect Director Jay J. Miller For For Management 1.7 Elect Director Barry D. Zyskind For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management ANALOGIC CORPORATION Ticker: ALOG Security ID: 032657207 Meeting Date: JAN 22, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bernard C. Bailey For For Management 1b Elect Director Jeffrey P. Black For For Management 1c Elect Director James W. Green For For Management 1d Elect Director James J. Judge For For Management 1e Elect Director Kevin C. Melia For For Management 1f Elect Director Michael T. Modic For For Management 1g Elect Director Fred B. Parks For For Management 1h Elect Director Sophie V. Vandebroek For For Management 1i Elect Director Edward F. Voboril For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ANGIE'S LIST, INC. Ticker: ANGI Security ID: 034754101 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Biddinger For For Management 1.2 Elect Director Angela R. Hicks Bowman For For Management 1.3 Elect Director Steven M. Kapner For For Management 1.4 Elect Director Keith J. Krach For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation APOGEE ENTERPRISES, INC. Ticker: APOG Security ID: 037598109 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerome L. Davis For For Management 1.2 Elect Director Sara L. Hays For For Management 1.3 Elect Director Richard V. Reynolds For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management APPLIED INDUSTRIAL TECHNOLOGIES, INC. Ticker: AIT Security ID: 03820C105 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: AUG 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter A. Dorsman For For Management 1.2 Elect Director J. Michael Moore For For Management 1.3 Elect Director Vincent K. Petrella For For Management 1.4 Elect Director Jerry Sue Thornton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ARENA PHARMACEUTICALS, INC. Ticker: ARNA Security ID: 040047102 Meeting Date: JUN 10, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jack Lief For For Management 1.2 Elect Director Dominic P. Behan For For Management 1.3 Elect Director Donald D. Belcher For For Management 1.4 Elect Director Scott H. Bice For For Management 1.5 Elect Director Harry F. Hixson, Jr. For For Management 1.6 Elect Director Tina S. Nova For For Management 1.7 Elect Director Phillip M. Schneider For For Management 1.8 Elect Director Christine A. White For For Management 1.9 Elect Director Randall E. Woods For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management ARTHROCARE CORPORATION Ticker: ARTC Security ID: 043136100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christian P. Ahrens For For Management 1.2 Elect Director Gregory A. Belinfanti For For Management 1.3 Elect Director Barbara D. Boyan For For Management 1.4 Elect Director David Fitzgerald For For Management 1.5 Elect Director James G. Foster For For Management 1.6 Elect Director Terrence E. Geremski For For Management 1.7 Elect Director Tord B. Lendau For For Management 1.8 Elect Director Peter L. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ARUBA NETWORKS, INC. Ticker: ARUN Security ID: 043176106 Meeting Date: NOV 29, 2012 Meeting Type: Annual Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dominic P. Orr For Withhold Management 1.2 Elect Director Keerti Melkote For For Management 1.3 Elect Director Bernard Guidon For Withhold Management 1.4 Elect Director Emmanuel Hernandez For For Management 1.5 Elect Director Michael R. Kourey For For Management 1.6 Elect Director Willem P. Roelandts For For Management 1.7 Elect Director Juergen Rottler For For Management 1.8 Elect Director Daniel Warmenhoven For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ASCENA RETAIL GROUP, INC. Ticker: ASNA Security ID: 04351G101 Meeting Date: DEC 11, 2012 Meeting Type: Annual Record Date: OCT 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Usdan For For Management 1.2 Elect Director Randy L. Pearce For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management ASPEN TECHNOLOGY, INC. Ticker: AZPN Security ID: 045327103 Meeting Date: DEC 06, 2012 Meeting Type: Annual Record Date: OCT 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark E. Fusco For Withhold Management 1.2 Elect Director Gary E. Haroian For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ATHENAHEALTH, INC. Ticker: ATHN Security ID: 04685W103 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles D. Baker For For Management 1.2 Elect Director Dev Ittycheria For For Management 1.3 Elect Director John A. Kane For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AUDIENCE, INC. Ticker: ADNC Security ID: 05070J102 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter B. Santos For For Management 1.2 Elect Director Forest Baskett For For Management 1.3 Elect Director Marvin D. Burkett For For Management 1.4 Elect Director Barry L. Cox For For Management 1.5 Elect Director Rich Geruson For For Management 1.6 Elect Director Mohan S. Gyani For For Management 1.7 Elect Director George A. Pavlov For For Management 2 Ratify Auditors For For Management AUXILIUM PHARMACEUTICALS, INC. Ticker: AUXL Security ID: 05334D107 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rolf A. Classon For For Management 1.2 Elect Director Adrian Adams For For Management 1.3 Elect Director Peter C. Brandt For For Management 1.4 Elect Director Oliver S. Fetzer For For Management 1.5 Elect Director Paul A. Friedman For For Management 1.6 Elect Director Nancy S. Lurker For For Management 1.7 Elect Director William T. McKee For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BALLY TECHNOLOGIES, INC. Ticker: BYI Security ID: 05874B107 Meeting Date: DEC 04, 2012 Meeting Type: Annual Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Andrew McKenna For For Management 1.2 Elect Director David Robbins For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BANCO LATINOAMERICANO DE COMERCIO EXTERIOR SA Ticker: BLX Security ID: P16994132 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Consolidated Financial For For Management Statements and Statutory Reports for Fiscal Year 2012 2 Ratify Deloitte as Auditor For For Management 3.1 Reelect Herminio A. Blanco as Director For For Management to Represent Holders of Class E Shares 3.2 Reelect Maria da Graca Franca as For For Management Director to Represent Holders of Class E Shares 3.3 Reelect William D. Hayes as Director For For Management to Represent Holders of Class E Shares 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Transact Other Business (Non-Voting) None None Management BARRETT BUSINESS SERVICES, INC. Ticker: BBSI Security ID: 068463108 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Carley For For Management 1.2 Elect Director Michael L. Elich For For Management 1.3 Elect Director James B. Hicks For For Management 1.4 Elect Director Roger L. Johnson For For Management 1.5 Elect Director Jon L. Justesen For For Management 1.6 Elect Director Anthony Meeker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BEACON ROOFING SUPPLY, INC. Ticker: BECN Security ID: 073685109 Meeting Date: FEB 13, 2013 Meeting Type: Annual Record Date: DEC 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert R. Buck For For Management 1.2 Elect Director Paul M. Isabella For For Management 1.3 Elect Director Richard W. Frost For For Management 1.4 Elect Director James J. Gaffney For For Management 1.5 Elect Director Peter M. Gotsch For For Management 1.6 Elect Director Neil S. Novich For For Management 1.7 Elect Director Stuart A. Randle For For Management 1.8 Elect Director Wilson B. Sexton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BELDEN INC. Ticker: BDC Security ID: 077454106 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Aldrich For For Management 1.2 Elect Director Lance C. Balk For For Management 1.3 Elect Director Judy L. Brown For For Management 1.4 Elect Director Bryan C. Cressey For For Management 1.5 Elect Director Glenn Kalnasy For For Management 1.6 Elect Director George Minnich For For Management 1.7 Elect Director John M. Monter For For Management 1.8 Elect Director John S. Stroup For For Management 1.9 Elect Director Dean Yoost For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management BIO-REFERENCE LABORATORIES, INC. Ticker: BRLI Security ID: 09057G602 Meeting Date: JUL 12, 2012 Meeting Type: Annual Record Date: JUN 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph Benincasa For For Management 1.2 Elect Director John Roglieri For For Management 1.3 Elect Director Gary Lederman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Other Business For Against Management BOTTOMLINE TECHNOLOGIES (DE), INC. Ticker: EPAY Security ID: 101388106 Meeting Date: JAN 17, 2013 Meeting Type: Special Record Date: DEC 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management BRANDYWINE REALTY TRUST Ticker: BDN Security ID: 105368203 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter D'Alessio For For Management 1.2 Elect Director Anthony A. Nichols, Sr. For For Management 1.3 Elect Director Gerard H. Sweeney For For Management 1.4 Elect Director Wyche Fowler For For Management 1.5 Elect Director Michael J. Joyce For For Management 1.6 Elect Director Charles P. Pizzi For For Management 1.7 Elect Director James C. Diggs For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation BRINKER INTERNATIONAL, INC. Ticker: EAT Security ID: 109641100 Meeting Date: NOV 08, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas H. Brooks For For Management 1.2 Elect Director Joseph M. DePinto For For Management 1.3 Elect Director Michael J. Dixon For For Management 1.4 Elect Director Harriet Edelman For For Management 1.5 Elect Director Jon L. Luther For For Management 1.6 Elect Director John W. Mims For For Management 1.7 Elect Director George R. Mrkonic For For Management 1.8 Elect Director Rosendo G. Parra For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BRUNSWICK CORPORATION Ticker: BC Security ID: 117043109 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nolan D. Archibald For For Management 1.2 Elect Director David C. Everitt For For Management 1.3 Elect Director Roger J. Wood For For Management 1.4 Elect Director Lawrence A. Zimmerman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management BUCKEYE TECHNOLOGIES INC. Ticker: BKI Security ID: 118255108 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: SEP 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Red Cavaney For For Management 1.2 Elect Director John B. Crowe For For Management 1.3 Elect Director David B. Ferraro For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Amend Omnibus Stock Plan For Against Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BUILDERS FIRSTSOURCE, INC. Ticker: BLDR Security ID: 12008R107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel Agroskin For Withhold Management 1.2 Elect Director Kevin J. Kruse For Withhold Management 1.3 Elect Director Floyd F. Sherman For Withhold Management 2 Ratify Auditors For For Management CABELA'S INCORPORATED Ticker: CAB Security ID: 126804301 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Theodore M. Armstrong For For Management 1.2 Elect Director James W. Cabela For For Management 1.3 Elect Director John H. Edmondson For For Management 1.4 Elect Director John Gottschalk For For Management 1.5 Elect Director Dennis Highby For For Management 1.6 Elect Director Reuben Mark For For Management 1.7 Elect Director Michael R. McCarthy For For Management 1.8 Elect Director Thomas L. Millner For For Management 1.9 Elect Director Beth M. Pritchard For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Approve Qualified Employee Stock For For Management Purchase Plan 6 Approve Executive Incentive Bonus Plan For For Management CATHAY GENERAL BANCORP Ticker: CATY Security ID: 149150104 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kelly L. Chan For For Management 1.2 Elect Director Dunson K. Cheng For For Management 1.3 Elect Director Thomas C.T. Chiu For For Management 1.4 Elect Director Joseph C.H. Poon For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management CAVIUM, INC. Ticker: CAVM Security ID: 14964U108 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Syed B. Ali For For Management 1.2 Elect Director Anthony S. Thornley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CBL & ASSOCIATES PROPERTIES, INC. Ticker: CBL Security ID: 124830100 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen D. Lebovitz For For Management 1.2 Elect Director Thomas J. DeRosa For For Management 1.3 Elect Director Matthew S. Dominski For For Management 1.4 Elect Director Kathleen M. Nelson For For Management 1.5 Elect Director Winston W. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CEDAR FAIR, L.P. Ticker: FUN Security ID: 150185106 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric L. Affeldt For For Management 1.2 Elect Director John M. Scott III For For Management 1.3 Elect Director D. Scott Olivet For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CENTENE CORPORATION Ticker: CNC Security ID: 15135B101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Orlando Ayala For For Management 1.2 Elect Director Pamela A. Joseph For For Management 1.3 Elect Director Tommy G. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CEPHEID Ticker: CPHD Security ID: 15670R107 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas L. Gutshall For For Management 1.2 Elect Director Cristina H. Kepner For For Management 1.3 Elect Director David H. Persing For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHART INDUSTRIES, INC. Ticker: GTLS Security ID: 16115Q308 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel F. Thomas For For Management 1.2 Elect Director W. Douglas Brown For For Management 1.3 Elect Director Richard E. Goodrich For For Management 1.4 Elect Director Steven W. Krablin For For Management 1.5 Elect Director Michael W. Press For For Management 1.6 Elect Director James M. Tidwell For For Management 1.7 Elect Director Thomas L. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHEMED CORPORATION Ticker: CHE Security ID: 16359R103 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin J. McNamara For For Management 1.2 Elect Director Joel F. Gemunder For For Management 1.3 Elect Director Patrick P. Grace For For Management 1.4 Elect Director Thomas C. Hutton For For Management 1.5 Elect Director Walter L. Krebs For For Management 1.6 Elect Director Andrea R. Lindell For For Management 1.7 Elect Director Thomas P. Rice For For Management 1.8 Elect Director Donald E. Saunders For For Management 1.9 Elect Director George J. Walsh, III For For Management 1.10 Elect Director Frank E. Wood For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CIRRUS LOGIC, INC. Ticker: CRUS Security ID: 172755100 Meeting Date: JUL 26, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John C. Carter For For Management 1.2 Elect Director Timothy R. Dehne For For Management 1.3 Elect Director Jason P. Rhode For For Management 1.4 Elect Director Alan R. Schuele For For Management 1.5 Elect Director William D. Sherman For For Management 1.6 Elect Director Susan Wang For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CITY NATIONAL CORPORATION Ticker: CYN Security ID: 178566105 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth L. Coleman For For Management 1.2 Elect Director Bruce Rosenblum For For Management 1.3 Elect Director Peter M. Thomas For For Management 1.4 Elect Director Christopher J. Warmuth For For Management 1.5 Elect Director Russell Goldsmith For For Management 1.6 Elect Director Ronald L. Olson For For Management 1.7 Elect Director Robert H. Tuttle For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CLARCOR INC. Ticker: CLC Security ID: 179895107 Meeting Date: MAR 26, 2013 Meeting Type: Annual Record Date: FEB 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Burgstahler For For Management 1.2 Elect Director Paul Donovan For For Management 1.3 Elect Director Christopher L. Conway For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management COGNEX CORPORATION Ticker: CGNX Security ID: 192422103 Meeting Date: APR 25, 2013 Meeting Type: Special Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Shillman For For Management 1.2 Elect Director Anthony Sun For For Management 1.3 Elect Director Robert J. Willett For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management COLLECTIVE BRANDS, INC. Ticker: PSS Security ID: 19421W100 Meeting Date: AUG 21, 2012 Meeting Type: Special Record Date: JUL 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management COMPUTER PROGRAMS AND SYSTEMS, INC. Ticker: CPSI Security ID: 205306103 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Boyd Douglas For Against Management 1.2 Elect Director Charles P. Huffman For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COMPUTER TASK GROUP, INCORPORATED Ticker: CTGX Security ID: 205477102 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Clark For For Management 1.2 Elect Director David H. Klein For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management CONN'S, INC. Ticker: CONN Security ID: 208242107 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jon E.M. Jacoby For For Management 1.2 Elect Director Kelly M. Malson For For Management 1.3 Elect Director Bob L. Martin For For Management 1.4 Elect Director Douglas H. Martin For For Management 1.5 Elect Director David Schofman For For Management 1.6 Elect Director Scott L. Thompson For For Management 1.7 Elect Director Theodore M. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Other Business For Against Management COSTAR GROUP, INC. Ticker: CSGP Security ID: 22160N109 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Klein For For Management 1.2 Elect Director Andrew C. Florance For For Management 1.3 Elect Director David Bonderman For For Management 1.4 Elect Director Michael J. Glosserman For For Management 1.5 Elect Director Warren H. Haber For For Management 1.6 Elect Director John W. Hill For For Management 1.7 Elect Director Christopher J. Nassetta For For Management 1.8 Elect Director David J. Steinberg For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CUBIST PHARMACEUTICALS, INC. Ticker: CBST Security ID: 229678107 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Bonney For For Management 1.2 Elect Director Mark Corrigan For For Management 1.3 Elect Director Alison Lawton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Amend Bylaws to Make Changes Related For For Management to Cubist's Recent Separation of the Roles of Chief Executive Officer and President 5 Amend Bylaws Regarding the Conduct of For For Management Stockholder Meetings 6 Amend the Charter to Give the CEO For For Management Authority to Call Special Meetings 7 Ratify Auditors For For Management CYBERONICS, INC. Ticker: CYBX Security ID: 23251P102 Meeting Date: SEP 19, 2012 Meeting Type: Annual Record Date: JUL 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Guy C. Jackson For For Management 1.2 Elect Director Joseph E. Laptewicz, Jr. For For Management 1.3 Elect Director Daniel J. Moore For For Management 1.4 Elect Director Hugh M. Morrison For For Management 1.5 Elect Director Alfred J. Novak For For Management 1.6 Elect Director Arthur L. Rosenthal For For Management 1.7 Elect Director Jon T. Tremmel For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DELUXE CORPORATION Ticker: DLX Security ID: 248019101 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald C. Baldwin For For Management 1.2 Elect Director Charles A. Haggerty For For Management 1.3 Elect Director Cheryl E. Mayberry For For Management McKissack 1.4 Elect Director Don J. McGrath For For Management 1.5 Elect Director Neil J. Metviner For For Management 1.6 Elect Director Stephen P. Nachtsheim For For Management 1.7 Elect Director Mary Ann O'Dwyer For For Management 1.8 Elect Director Martyn R. Redgrave For For Management 1.9 Elect Director Lee J. Schram For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DENDREON CORPORATION Ticker: DNDN Security ID: 24823Q107 Meeting Date: APR 22, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bogdan Dziurzynski For For Management 1.2 Elect Director Douglas G. Watson For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Amend NOL Rights Plan (NOL Pill) For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Ratify Auditors For For Management DEXCOM, INC. Ticker: DXCM Security ID: 252131107 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara E. Kahn For For Management 1b Elect Director Jay S. Skyler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DILLARD'S, INC. Ticker: DDS Security ID: 254067101 Meeting Date: MAY 18, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Frank R. Mori For For Management 1b Elect Director Reynie Rutledge For For Management 1c Elect Director J.C. Watts, Jr. For For Management 1d Elect Director Nick White For For Management 2 Ratify Auditors For For Management DIODES INCORPORATED Ticker: DIOD Security ID: 254543101 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C.H. Chen For For Management 1.2 Elect Director Michael R. Giordano For For Management 1.3 Elect Director L.P. Hsu For For Management 1.4 Elect Director Keh-Shew Lu For For Management 1.5 Elect Director Raymond Soong For For Management 1.6 Elect Director John M. Stich For For Management 1.7 Elect Director Michael K.C. Tsai For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management DRIL-QUIP, INC. Ticker: DRQ Security ID: 262037104 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alexander P. Shukis For For Management 1.2 Elect Director Terence B. Jupp For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DSW INC. Ticker: DSW Security ID: 23334L102 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry L. Aaron For Withhold Management 1.2 Elect Director Elaine J. Eisenman For For Management 1.3 Elect Director Joanna T. Lau For For Management 1.4 Elect Director Joseph A. Schottenstein For For Management 2 Elect Director James O'Donnell For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DXP ENTERPRISES, INC. Ticker: DXPE Security ID: 233377407 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David R. Little For For Management 1.2 Elect Director Cletus Davis For For Management 1.3 Elect Director Timothy P. Halter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EAGLE MATERIALS INC. Ticker: EXP Security ID: 26969P108 Meeting Date: AUG 07, 2012 Meeting Type: Annual Record Date: JUN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. William Barnett For For Management 2 Elect Director Ed H. Bowman For For Management 3 Elect Director David W. Quinn For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Ratify Auditors For For Management ECHO GLOBAL LOGISTICS, INC. Ticker: ECHO Security ID: 27875T101 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel K. Skinner For For Management 1.2 Elect Director Douglas R. Waggoner For For Management 1.3 Elect Director John R. Walter For For Management 1.4 Elect Director John F. Sandner For For Management 1.5 Elect Director Bradley A. Keywell For Withhold Management 1.6 Elect Director Matthew Ferguson For For Management 1.7 Elect Director David Habiger For For Management 1.8 Elect Director Nelda J. Connors For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management ELECTRONICS FOR IMAGING, INC. Ticker: EFII Security ID: 286082102 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric Brown For For Management 1.2 Elect Director Gill Cogan For For Management 1.3 Elect Director Guy Gecht For For Management 1.4 Elect Director Thomas Georgens For For Management 1.5 Elect Director Richard A. Kashnow For For Management 1.6 Elect Director Dan Maydan For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management EMERITUS CORPORATION Ticker: ESC Security ID: 291005106 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stanley L. Baty For For Management 1.2 Elect Director Granger Cobb For For Management 1.3 Elect Director Richard W. Macedonia For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management ENDOLOGIX, INC. Ticker: ELGX Security ID: 29266S106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory D. Waller For For Management 1.2 Elect Director Thomas C. Wilder, III For For Management 1.3 Elect Director Thomas F. Zenty, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management ENTRAVISION COMMUNICATIONS CORPORATION Ticker: EVC Security ID: 29382R107 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter F. Ulloa For Withhold Management 1.2 Elect Director Philip C. Wilkinson For Withhold Management 1.3 Elect Director Paul A. Zevnik For Withhold Management 1.4 Elect Director Esteban E. Torres For For Management 1.5 Elect Director Gilbert R. Vasquez For For Management 1.6 Elect Director Jules G. Buenabenta For For Management 2 Ratify Auditors For For Management EXELIXIS, INC. Ticker: EXEL Security ID: 30161Q104 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl B. Feldbaum For For Management 1.2 Elect Director Alan M. Garber For For Management 1.3 Elect Director Vincent T. Marchesi For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FIRST FINANCIAL BANKSHARES, INC. Ticker: FFIN Security ID: 32020R109 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven L. Beal For For Management 1.2 Elect Director Tucker S. Bridwell For For Management 1.3 Elect Director Joseph E. Canon For For Management 1.4 Elect Director David Copeland For For Management 1.5 Elect Director F. Scott Dueser For For Management 1.6 Elect Director Murray Edwards For For Management 1.7 Elect Director Ron Giddiens For For Management 1.8 Elect Director Tim Lancaster For For Management 1.9 Elect Director Kade L. Matthews For For Management 1.10 Elect Director Johnny E. Trotter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FLEETCOR TECHNOLOGIES, INC. Ticker: FLT Security ID: 339041105 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald F. Clarke For For Management 1.2 Elect Director Richard Macchia For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management FLOTEK INDUSTRIES, INC. Ticker: FTK Security ID: 343389102 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Chisholm For For Management 1.2 Elect Director L. Melvin Cooper For For Management 1.3 Elect Director Kenneth T. Hern For For Management 1.4 Elect Director L.V.'Bud' McGuire For For Management 1.5 Elect Director John S. Reiland For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Auditors For For Management FORTUNE BRANDS HOME & SECURITY, INC. Ticker: FBHS Security ID: 34964C106 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard A. Goldstein For For Management 1b Elect Director Christopher J. Klein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management FRANCESCA'S HOLDING CORPORATION Ticker: FRAN Security ID: 351793104 Meeting Date: JUL 10, 2012 Meeting Type: Annual Record Date: MAY 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patricia Bender For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years FRANKLIN ELECTRIC CO., INC. Ticker: FELE Security ID: 353514102 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Scott Trumbull For For Management 1.2 Elect Director Thomas L. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation G&K SERVICES, INC. Ticker: GKSR Security ID: 361268105 Meeting Date: NOV 08, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas A. Milroy For For Management 1.2 Elect Director Jeffrey L. Wright For For Management 1.3 Elect Director Alice M. Richter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation G-III APPAREL GROUP, LTD. Ticker: GIII Security ID: 36237H101 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Morris Goldfarb For For Management 1.2 Elect Director Sammy Aaron For For Management 1.3 Elect Director Thomas J. Brosig For For Management 1.4 Elect Director Alan Feller For For Management 1.5 Elect Director Jeffrey Goldfarb For For Management 1.6 Elect Director Laura Pomerantz For For Management 1.7 Elect Director Allen Sirkin For For Management 1.8 Elect Director Willem van Bokhorst For For Management 1.9 Elect Director Cheryl Vitali For Withhold Management 1.10 Elect Director Richard White For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management GRAND CANYON EDUCATION, INC. Ticker: LOPE Security ID: 38526M106 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brent D. Richardson For For Management 1.2 Elect Director Brian E. Mueller For For Management 1.3 Elect Director David J. Johnson For For Management 1.4 Elect Director Jack A. Henry For For Management 1.5 Elect Director Bradley A. Casper For For Management 1.6 Elect Director Kevin F. Warren For For Management 1.7 Elect Director Sara R. Dial For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GROUP 1 AUTOMOTIVE, INC. Ticker: GPI Security ID: 398905109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Adams For For Management 1.2 Elect Director J. Terry Strange For For Management 1.3 Elect Director Max P. Watson, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GULFPORT ENERGY CORPORATION Ticker: GPOR Security ID: 402635304 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald L. Dillingham For For Management 1.2 Elect Director Craig Groeschel For For Management 1.3 Elect Director David L. Houston For For Management 1.4 Elect Director James D. Palm For For Management 1.5 Elect Director Scott E. Streller For For Management 2 Increase Authorized Common Stock For Against Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Ratify Auditors For For Management H&E EQUIPMENT SERVICES, INC. Ticker: HEES Security ID: 404030108 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary W. Bagley For For Management 1.2 Elect Director John M. Engquist For For Management 1.3 Elect Director Paul N. Arnold For For Management 1.4 Elect Director Bruce C. Bruckmann For For Management 1.5 Elect Director Patrick L. Edsell For For Management 1.6 Elect Director Thomas J. Galligan, III For For Management 1.7 Elect Director Lawrence C. Karlson For For Management 1.8 Elect Director John T. Sawyer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation H.B. FULLER COMPANY Ticker: FUL Security ID: 359694106 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dante C. Parrini For For Management 1.2 Elect Director John C. van Roden, Jr. For For Management 1.3 Elect Director James J. Owens For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Omnibus Stock Plan For Against Management HAEMONETICS CORPORATION Ticker: HAE Security ID: 405024100 Meeting Date: JUL 27, 2012 Meeting Type: Annual Record Date: JUN 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Size of Board For For Management 2.1 Elect Directors Paul Black For For Management 2.2 Elect Directors Ronald Gelbman For For Management 2.3 Elect Directors Richard Meelia For For Management 2.4 Elect Directors Ellen Zane For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management HALOZYME THERAPEUTICS, INC. Ticker: HALO Security ID: 40637H109 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Engler For For Management 1.2 Elect Director Gregory I. Frost For For Management 1.3 Elect Director Connie L. Matsui For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Increase Authorized Common Stock For For Management 5 Ratify Auditors For For Management HAVERTY FURNITURE COMPANIES, INC. Ticker: HVT Security ID: 419596101 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John T. Glover For For Management 1.2 Elect Director Rawson Haverty, Jr. For For Management 1.3 Elect Director L. Phillip Humann For For Management 1.4 Elect Director Mylle H. Mangum For For Management 1.5 Elect Director Frank S. McGaughey, III For For Management 1.6 Elect Director Clarence H. Smith For For Management 1.7 Elect Director Al Trujillo For For Management 2.8 Elect Director Terence F. McGuirk For For Management 2.9 Elect Director Vicki R. Palmer For For Management 2.10 Elect Director Fred L. Schuermann For For Management 3 Ratify Auditors For For Management HEADWATERS INCORPORATED Ticker: HW Security ID: 42210P102 Meeting Date: FEB 21, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R Sam Christensen For For Management 1.2 Elect Director Malyn K. Malquist For For Management 1.3 Elect Director Sylvia Summers For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HEALTHSOUTH CORPORATION Ticker: HLS Security ID: 421924309 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Chidsey For For Management 1.2 Elect Director Donald L. Correll For For Management 1.3 Elect Director Yvonne M. Curl For For Management 1.4 Elect Director Charles M. Elson For For Management 1.5 Elect Director Jay Grinney For For Management 1.6 Elect Director Jon F. Hanson For For Management 1.7 Elect Director Joan E. Herman For For Management 1.8 Elect Director Leo I. Higdon, Jr. For For Management 1.9 Elect Director Leslye G. Katz For For Management 1.10 Elect Director John E. Maupin, Jr. For For Management 1.11 Elect Director L. Edward Shaw, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HEARTLAND PAYMENT SYSTEMS, INC. Ticker: HPY Security ID: 42235N108 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert O. Carr For For Management 1.2 Elect Director Maureen Breakiron-Evans For For Management 1.3 Elect Director Mitchell L. Hollin For For Management 1.4 Elect Director Robert H. Niehaus For For Management 1.5 Elect Director Marc J. Ostro For For Management 1.6 Elect Director Jonathan J. Palmer For For Management 1.7 Elect Director Richard W. Vague For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HEARTWARE INTERNATIONAL, INC. Ticker: HTWR Security ID: 422368100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas Godshall For For Management 1.2 Elect Director Seth Harrison For For Management 1.3 Elect Director Robert Stockman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Restricted Stock Unit Grants For Against Management to Douglas Godshall 5 Approve Restricted Stock Unit and For Against Management Stock Option Grants to Robert Thomas 6 Approve Restricted Stock Unit and For Against Management Stock Option Grants to Seth Harrison 7 Approve Restricted Stock Unit and For Against Management Stock Option Grants to Timothy Barberich 8 Approve Restricted Stock Unit and For Against Management Stock Option Grants to Cynthia Feldman 9 Approve Restricted Stock Unit and For Against Management Stock Option Grants to Charles Raymond Larkin, Jr. 10 Approve Restricted Stock Unit and For Against Management Stock Option Grants to Robert Stockman 11 Approve Restricted Stock Unit and For Against Management Stock Option Grants to Denis Wade 12 Ratify Past Issuance of 1,725,000 For For Management Shares HERSHA HOSPITALITY TRUST Ticker: HT Security ID: 427825104 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hasu P. Shah For For Management 1b Elect Director Dianna F. Morgan For For Management 1c Elect Director Kiran P. Patel For For Management 1d Elect Director John M. Sabin For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management HNI CORPORATION Ticker: HNI Security ID: 404251100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary H. Bell For For Management 1b Elect Director James R. Jenkins For For Management 1c Elect Director Dennis J. Martin For For Management 1d Elect Director Abbie J. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management HOME BANCSHARES, INC. Ticker: HOMB Security ID: 436893200 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Allison For For Management 1.2 Elect Director C. Randall Sims For For Management 1.3 Elect Director Randy E. Mayor For For Management 1.4 Elect Director Milburn Adams For For Management 1.5 Elect Director Robert H. Adcock, Jr. For Withhold Management 1.6 Elect Director Richard H. Ashley For For Management 1.7 Elect Director Dale A. Bruns For Withhold Management 1.8 Elect Director Richard A. Buckheim For For Management 1.9 Elect Director Jack E. Engelkes For For Management 1.10 Elect Director James G. Hinkle For For Management 1.11 Elect Director Alex R. Lieblong For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For For Management 4 Ratify Auditors For For Management HORNBECK OFFSHORE SERVICES, INC. Ticker: HOS Security ID: 440543106 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce W. Hunt For For Management 1.2 Elect Director Kevin O. Meyers For For Management 1.3 Elect Director Bernie W. Stewart For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HSN, INC. Ticker: HSNI Security ID: 404303109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Costello For For Management 1.2 Elect Director James M. Follo For For Management 1.3 Elect Director Mindy Grossman For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director Arthur C. Martinez For For Management 1.6 Elect Director Thomas J. McInerney For Withhold Management 1.7 Elect Director John B. (Jay) Morse For For Management 1.8 Elect Director Ann Sarnoff For For Management 1.9 Elect Director Courtnee Ulrich For For Management 2 Ratify Auditors For For Management HURON CONSULTING GROUP INC. Ticker: HURN Security ID: 447462102 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James D. Edwards For For Management 1.2 Elect Director John McCartney For For Management 1.3 Elect Director James H. Roth For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ICONIX BRAND GROUP, INC. Ticker: ICON Security ID: 451055107 Meeting Date: AUG 15, 2012 Meeting Type: Annual Record Date: JUN 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil Cole For For Management 1.2 Elect Director Barry Emanuel For For Management 1.3 Elect Director Drew Cohen For For Management 1.4 Elect Director F. Peter Cuneo For For Management 1.5 Elect Director Mark Friedman For For Management 1.6 Elect Director James A. Marcum For For Management 1.7 Elect Director Laurence N. Charney For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management ICU MEDICAL, INC. Ticker: ICUI Security ID: 44930G107 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George A. Lopez For For Management 1.2 Elect Director Robert S. Swinney For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation IMMUNOGEN, INC. Ticker: IMGN Security ID: 45253H101 Meeting Date: NOV 13, 2012 Meeting Type: Annual Record Date: SEP 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Ten For For Management 2.1 Elect Director Mark Skaletsky For For Management 2.2 Elect Director Joseph J. Villafranca For For Management 2.3 Elect Director Nicole Onetto For For Management 2.4 Elect Director Stephen C. McCluski For For Management 2.5 Elect Director Richard J. Wallace For For Management 2.6 Elect Director Daniel M. Junius For For Management 2.7 Elect Director Howard H. Pien For For Management 2.8 Elect Director Mark Goldberg For For Management 2.9 Elect Director Dean J. Mitchell For For Management 2.10 Elect Director Kristine Peterson For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Increase Authorized Common Stock For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management IMPAX LABORATORIES, INC. Ticker: IPXL Security ID: 45256B101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leslie Z. Benet For Withhold Management 1.2 Elect Director Robert L. Burr For Withhold Management 1.3 Elect Director Allen Chao For Withhold Management 1.4 Elect Director Nigel Ten Fleming For Withhold Management 1.5 Elect Director Larry Hsu For Withhold Management 1.6 Elect Director Michael Markbreiter For Withhold Management 1.7 Elect Director Peter R. Terreri For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management INFINITY PHARMACEUTICALS, INC. Ticker: INFI Security ID: 45665G303 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin Babler For For Management 1.2 Elect Director Anthony B. Evnin For For Management 1.3 Elect Director Gwen A. Fyfe For Against Management 1.4 Elect Director Eric S. Lander For Against Management 1.5 Elect Director Thomas J. Lynch For Against Management 1.6 Elect Director Adelene Q. Perkins For For Management 1.7 Elect Director Norman C. Selby For For Management 1.8 Elect Director Ian F. Smith For For Management 1.9 Elect Director Michael C. Venuti For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management INFORMATICA CORPORATION Ticker: INFA Security ID: 45666Q102 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark Garrett For For Management 1b Elect Director Gerald Held For For Management 1c Elect Director Charles J. Robel For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation INSULET CORPORATION Ticker: PODD Security ID: 45784P101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Duane DeSisto For For Management 1.2 Elect Director Steven Sobieski For For Management 1.3 Elect Director W. Mark Lortz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management INTERACTIVE INTELLIGENCE GROUP, INC. Ticker: ININ Security ID: 45841V109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark E. Hill For For Management 1.2 Elect Director Michael C. Heim For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management INTERDIGITAL, INC. Ticker: IDCC Security ID: 45867G101 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gilbert F. Amelio For For Management 1b Elect Director Jeffrey K. Belk For For Management 1c Elect Director Steven T. Clontz For For Management 1d Elect Director Edward B. Kamins For For Management 1e Elect Director John A. Kritzmacher For For Management 1f Elect Director William J. Merritt For For Management 1g Elect Director Jean F. Rankin For For Management 1h Elect Director Robert S. Roath For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management IPC THE HOSPITALIST COMPANY, INC. Ticker: IPCM Security ID: 44984A105 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Francesco Federico For For Management 1.2 Elect Director C. Thomas Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation IRONWOOD PHARMACEUTICALS, INC. Ticker: IRWD Security ID: 46333X108 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marsha H. Fanucci For For Management 1.2 Elect Director Terrance G. McGuire For For Management 1.3 Elect Director Edward P. Owens For For Management 1.4 Elect Director Christopher T. Walsh For Withhold Management 2 Ratify Auditors For For Management ISIS PHARMACEUTICALS, INC. Ticker: ISIS Security ID: 464330109 Meeting Date: JUN 25, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stanley T. Crooke For For Management 1.2 Elect Director Joseph Klein, III For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management ITT CORPORATION Ticker: ITT Security ID: 450911201 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Denise L. Ramos For For Management 1b Elect Director Frank T. MacInnis For For Management 1c Elect Director Orlando D. Ashford For For Management 1d Elect Director Peter D'Aloia For For Management 1e Elect Director Donald DeFosset, Jr. For For Management 1f Elect Director Christina A. Gold For For Management 1g Elect Director Richard P. Lavin For For Management 1h Elect Director Donald J. Stebbins For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation IXIA Ticker: XXIA Security ID: 45071R109 Meeting Date: JUN 19, 2013 Meeting Type: Annual Record Date: APR 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Victor Alston For For Management 1.2 Elect Director Laurent Asscher For For Management 1.3 Elect Director Jonathan Fram For For Management 1.4 Elect Director Errol Ginsberg For For Management 1.5 Elect Director Gail Hamilton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock For For Management Purchase Plan J & J SNACK FOODS CORP. Ticker: JJSF Security ID: 466032109 Meeting Date: FEB 07, 2013 Meeting Type: Annual Record Date: DEC 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sidney R. Brown For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation JAZZ PHARMACEUTICALS PLC Ticker: JAZZ Security ID: G50871105 Meeting Date: JUL 27, 2012 Meeting Type: Annual Record Date: MAY 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kenneth W. O'Keefe For For Management 2 Elect Director Alan M. Sebulsky For For Management 3 Elect Director Catherine A. Sohn For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Three Three Years Management Years JOHN BEAN TECHNOLOGIES CORPORATION Ticker: JBT Security ID: 477839104 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward (Ted) L. Doheny For For Management II 1.2 Elect Director Alan D. Feldman For For Management 1.3 Elect Director James E. Goodwin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management KAPSTONE PAPER AND PACKAGING CORPORATION Ticker: KS Security ID: 48562P103 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian R. Gamache For For Management 1.2 Elect Director S. Jay Stewart For For Management 1.3 Elect Director David P. Storch For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management KERYX BIOPHARMACEUTICALS, INC. Ticker: KERX Security ID: 492515101 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ron Bentsur For For Management 1.2 Elect Director Kevin J. Cameron For For Management 1.3 Elect Director Joseph M. Feczko For For Management 1.4 Elect Director Wyche Fowler, Jr. For For Management 1.5 Elect Director Jack Kaye For For Management 1.6 Elect Director Michael P. Tarnok For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KODIAK OIL & GAS CORP. Ticker: KOG Security ID: 50015Q100 Meeting Date: JUN 19, 2013 Meeting Type: Annual Record Date: MAY 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lynn A. Peterson For For Management 1.2 Elect Director James E. Catlin For For Management 1.3 Elect Director Rodney D. Knutson For For Management 1.4 Elect Director Herrick K. Lidstone, Jr. For For Management 1.5 Elect Director William J. Krysiak For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LANDAUER, INC. Ticker: LDR Security ID: 51476K103 Meeting Date: FEB 21, 2013 Meeting Type: Annual Record Date: DEC 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael T. Leatherman For For Management 1.2 Elect Director David E. Meador For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management LENNOX INTERNATIONAL INC. Ticker: LII Security ID: 526107107 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Todd M. Bluedorn For For Management 1.2 Elect Director C.L. (Jerry) Henry For For Management 1.3 Elect Director Terry D. Stinson For For Management 1.4 Elect Director Richard L. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIBBEY INC. Ticker: LBY Security ID: 529898108 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carlos V. Duno For For Management 1.2 Elect Director Peter C. McC. Howell For For Management 1.3 Elect Director Richard I. Reynolds For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management LINDSAY CORPORATION Ticker: LNN Security ID: 535555106 Meeting Date: JAN 28, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard G. Buffett For For Management 1.2 Elect Director Michael C. Nahl For For Management 1.3 Elect Director William F. Welsh, II For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LITHIA MOTORS, INC. Ticker: LAD Security ID: 536797103 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sidney B. DeBoer For For Management 1.2 Elect Director Thomas R. Becker For For Management 1.3 Elect Director Susan O. Cain For For Management 1.4 Elect Director Bryan B. DeBoer For For Management 1.5 Elect Director M.L. Dick Heimann For For Management 1.6 Elect Director Kenneth E. Roberts For For Management 1.7 Elect Director William J. Young For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management LITTELFUSE, INC. Ticker: LFUS Security ID: 537008104 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tzau-Jin Chung For For Management 1.2 Elect Director Carry T. Fu For For Management 1.3 Elect Director Anthony Grillo For For Management 1.4 Elect Director Gordon Hunter For For Management 1.5 Elect Director John E. Major For For Management 1.6 Elect Director William P. Noglows For For Management 1.7 Elect Director Ronald L. Schubel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LOUISIANA-PACIFIC CORPORATION Ticker: LPX Security ID: 546347105 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lizanne C. Gottung For For Management 1.2 Elect Director Dustan E. McCoy For For Management 1.3 Elect Director Colin D. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management LUMINEX CORPORATION Ticker: LMNX Security ID: 55027E102 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Cresci For For Management 1.2 Elect Director Thomas W. Erickson For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management M.D.C. HOLDINGS, INC. Ticker: MDC Security ID: 552676108 Meeting Date: MAR 18, 2013 Meeting Type: Annual Record Date: JAN 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael A. Berman For For Management 1.2 Elect Director Herbert T. Buchwald For For Management 1.3 Elect Director Larry A. Mizel For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management M/I HOMES, INC. Ticker: MHO Security ID: 55305B101 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Friedrich K.M. Bohm For For Management 1.2 Elect Director William H. Carter For For Management 1.3 Elect Director Michael P. Glimcher For For Management 1.4 Elect Director Robert H. Schottenstein For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MARKETAXESS HOLDINGS INC. Ticker: MKTX Security ID: 57060D108 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard M. McVey For For Management 1.2 Elect Director Steven L. Begleiter For For Management 1.3 Elect Director Stephen P. Casper For For Management 1.4 Elect Director David G. Gomach For For Management 1.5 Elect Director Carlos M. Hernandez For For Management 1.6 Elect Director Ronald M. Hersch For For Management 1.7 Elect Director John Steinhardt For For Management 1.8 Elect Director James J. Sullivan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MASTEC, INC. Ticker: MTZ Security ID: 576323109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Dwyer For For Management 1.2 Elect Director Frank E. Jaumot For For Management 1.3 Elect Director Jose S. Sorzano For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Approve Omnibus Stock Plan For Against Management MAXIMUS, INC. Ticker: MMS Security ID: 577933104 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul R. Lederer For For Management 1.2 Elect Director Peter B. Pond For For Management 1.3 Elect Director James R. Thompson, Jr. For For Management 2 Increase Authorized Common Stock For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management MEDICIS PHARMACEUTICAL CORPORATION Ticker: MRX Security ID: 584690309 Meeting Date: DEC 07, 2012 Meeting Type: Special Record Date: OCT 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For Against Management 3 Advisory Vote on Golden Parachutes For Against Management MEDIDATA SOLUTIONS, INC. Ticker: MDSO Security ID: 58471A105 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tarek A. Sherif For For Management 1.2 Elect Director Glen M. de Vries For For Management 1.3 Elect Director Carlos Dominguez For For Management 1.4 Elect Director Neil M. Kurtz For For Management 1.5 Elect Director George W. McCulloch For For Management 1.6 Elect Director Lee A. Shapiro For For Management 1.7 Elect Director Robert B. Taylor For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management MEDIVATION, INC. Ticker: MDVN Security ID: 58501N101 Meeting Date: JUL 13, 2012 Meeting Type: Annual Record Date: MAY 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel D. Adams For For Management 1.2 Elect Director Gregory H. Bailey For For Management 1.3 Elect Director Kim D. Blickenstaff For For Management 1.4 Elect Director David T. Hung For For Management 1.5 Elect Director W. Anthony Vernon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Increase Authorized Common Stock For For Management 4 Approve Stock Split For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MERIDIAN BIOSCIENCE, INC. Ticker: VIVO Security ID: 589584101 Meeting Date: JAN 23, 2013 Meeting Type: Annual Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James M. Anderson For For Management 1.2 Elect Director John A. Kraeutler For For Management 1.3 Elect Director William J. Motto For For Management 1.4 Elect Director David C. Phillips For For Management 1.5 Elect Director Robert J. Ready For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management MITCHAM INDUSTRIES, INC. Ticker: MIND Security ID: 606501104 Meeting Date: JUL 26, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Billy F. Mitcham, Jr. For Withhold Management 1.2 Elect Director Peter H. Blum For Withhold Management 1.3 Elect Director Robert P. Capps For Withhold Management 1.4 Elect Director R. Dean Lewis For For Management 1.5 Elect Director John F. Schwalbe For For Management 1.6 Elect Director Robert J. Albers For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management MONOTYPE IMAGING HOLDINGS INC. Ticker: TYPE Security ID: 61022P100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Givens For Withhold Management 1.2 Elect Director Roger J. Heinen, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MOVADO GROUP, INC. Ticker: MOV Security ID: 624580106 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Margaret Hayes Adame For For Management 1.2 Elect Director Richard Cote For For Management 1.3 Elect Director Efraim Grinberg For For Management 1.4 Elect Director Alan H. Howard For For Management 1.5 Elect Director Richard Isserman For For Management 1.6 Elect Director Nathan Leventhal For For Management 1.7 Elect Director Alex Grinberg For For Management 1.8 Elect Director Maurice Reznik For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Deferred Share Bonus Plan For For Management MUELLER WATER PRODUCTS, INC. Ticker: MWA Security ID: 624758108 Meeting Date: JAN 30, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard L. Clark, Jr. For For Management 1.2 Elect Director Shirley C. Franklin For For Management 1.3 Elect Director Thomas J. Hansen For For Management 1.4 Elect Director Gregory E. Hyland For For Management 1.5 Elect Director Jerry W. Kolb For For Management 1.6 Elect Director Joseph B. Leonard For For Management 1.7 Elect Director Mark J. O'Brien For For Management 1.8 Elect Director Bernard G. Rethore For For Management 1.9 Elect Director Neil A. Springer For For Management 1.10 Elect Director Lydia W. Thomas For For Management 1.11 Elect Director Michael T. Tokarz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MWI VETERINARY SUPPLY, INC. Ticker: MWIV Security ID: 55402X105 Meeting Date: FEB 05, 2013 Meeting Type: Annual Record Date: DEC 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith E. Alessi For For Management 1.2 Elect Director Bruce C. Bruckmann For For Management 1.3 Elect Director James F. Cleary, Jr. For For Management 1.4 Elect Director John F. McNamara For For Management 1.5 Elect Director A. Craig Olson For For Management 1.6 Elect Director Robert N. Rebholtz, Jr. For For Management 1.7 Elect Director William J. Robison For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management NATIONAL RETAIL PROPERTIES, INC. Ticker: NNN Security ID: 637417106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don DeFosset For For Management 1.2 Elect Director David M. Fick For For Management 1.3 Elect Director Edward J. Fritsch For For Management 1.4 Elect Director Kevin B. Habicht For For Management 1.5 Elect Director Richard B. Jennings For For Management 1.6 Elect Director Ted B. Lanier For For Management 1.7 Elect Director Robert C. Legler For For Management 1.8 Elect Director Craig Macnab For For Management 1.9 Elect Director Robert Martinez For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management NEENAH PAPER, INC. Ticker: NP Security ID: 640079109 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sean T. Erwin For For Management 1.2 Elect Director Edward Grzedzinski For For Management 1.3 Elect Director John F. McGovern For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management NEKTAR THERAPEUTICS Ticker: NKTR Security ID: 640268108 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director R. Scott Greer For For Management 1b Elect Director Christopher A. Kuebler For For Management 1c Elect Director Lutz Lingnau For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation NEOGEN CORPORATION Ticker: NEOG Security ID: 640491106 Meeting Date: OCT 04, 2012 Meeting Type: Annual Record Date: AUG 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lon M. Bohannon For For Management 1.2 Elect Director Richard T. Crowder For For Management 1.3 Elect Director A. Charles Fischer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management NETSCOUT SYSTEMS, INC. Ticker: NTCT Security ID: 64115T104 Meeting Date: AUG 21, 2012 Meeting Type: Annual Record Date: JUN 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Victor A. DeMarines For For Management 1.2 Elect Director Vincent J. Mullarkey For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NEUROCRINE BIOSCIENCES, INC. Ticker: NBIX Security ID: 64125C109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Corinne H. Nevinny For For Management 1.2 Elect Director Richard F. Pops For For Management 1.3 Elect Director Stephen A. Sherwin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management NIC INC. Ticker: EGOV Security ID: 62914B100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harry H. Herington For For Management 1.2 Elect Director Art N. Burtscher For For Management 1.3 Elect Director Daniel J. Evans For For Management 1.4 Elect Director Karen S. Evans For For Management 1.5 Elect Director Ross C. Hartley For Withhold Management 1.6 Elect Director C. Brad Henry For For Management 1.7 Elect Director Alexander C. Kemper For For Management 1.8 Elect Director William M. Lyons For For Management 1.9 Elect Director Pete Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management NXSTAGE MEDICAL, INC. Ticker: NXTM Security ID: 67072V103 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey H. Burbank For For Management 1.2 Elect Director Robert G. Funari For For Management 1.3 Elect Director Daniel A. Giannini For For Management 1.4 Elect Director Earl R. Lewis For For Management 1.5 Elect Director Jean K. Mixer For For Management 1.6 Elect Director Craig W. Moore For For Management 1.7 Elect Director Reid S. Perper For For Management 1.8 Elect Director Barry M. Straube For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management OMEGA HEALTHCARE INVESTORS, INC. Ticker: OHI Security ID: 681936100 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward Lowenthal For For Management 1.2 Elect Director Stephen D. Plavin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management ON ASSIGNMENT, INC. Ticker: ASGN Security ID: 682159108 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William E. Brock For For Management 1.2 Elect Director Edwin A. Sheridan, IV For Withhold Management 1.3 Elect Director Brian J. Callaghan For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management OPENTABLE, INC. Ticker: OPEN Security ID: 68372A104 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas H. Layton For For Management 1.2 Elect Director Matthew Roberts For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation OPTIMER PHARMACEUTICALS, INC. Ticker: OPTR Security ID: 68401H104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark Auerbach For Withhold Management 1.2 Elect Director Joseph Y. Chang For Withhold Management 1.3 Elect Director Stephen L. Newman For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ORTHOFIX INTERNATIONAL N.V. Ticker: OFIX Security ID: N6748L102 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James F. Gero For For Management 1.2 Elect Director Guy J. Jordan For For Management 1.3 Elect Director Michael R. Mainelli For For Management 1.4 Elect Director Bradley R. Mason For For Management 1.5 Elect Director Maria Sainz For For Management 1.6 Elect Director Davey S. Scoon For For Management 1.7 Elect Director Walter P. von Wartburg For For Management 1.8 Elect Director Kenneth R. Weisshaar For For Management 2 Accept Financial Statements and For For Management Statutory Reports (Voting) 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation OSI SYSTEMS, INC. Ticker: OSIS Security ID: 671044105 Meeting Date: DEC 12, 2012 Meeting Type: Annual Record Date: OCT 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Deepak Chopra For For Management 1.2 Elect Director Ajay Mehra For For Management 1.3 Elect Director Steven C. Good For For Management 1.4 Elect Director Meyer Luskin For For Management 1.5 Elect Director David T. Feinberg For For Management 1.6 Elect Director William F. Ballhaus For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation OWENS & MINOR, INC. Ticker: OMI Security ID: 690732102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard E. Fogg For For Management 1.2 Elect Director John W. Gerdelman For For Management 1.3 Elect Director Lemuel E. Lewis For For Management 1.4 Elect Director Martha H. Marsh For For Management 1.5 Elect Director Eddie N. Moore, Jr. For For Management 1.6 Elect Director James E. Rogers For For Management 1.7 Elect Director Robert C. Sledd For For Management 1.8 Elect Director Craig R. Smith For For Management 1.9 Elect Director Anne Marie Whittemore For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PACKAGING CORPORATION OF AMERICA Ticker: PKG Security ID: 695156109 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl K. Beebe For For Management 1.2 Elect Director Hasan Jameel For For Management 1.3 Elect Director Mark W. Kowlzan For For Management 1.4 Elect Director Robert C. Lyons For For Management 1.5 Elect Director Samuel M. Mencoff For For Management 1.6 Elect Director Roger B. Porter For For Management 1.7 Elect Director Thomas S. Souleles For For Management 1.8 Elect Director Paul T. Stecko For For Management 1.9 Elect Director James D. Woodrum For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PAPA JOHN'S INTERNATIONAL, INC. Ticker: PZZA Security ID: 698813102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Norborne P. Cole, Jr. For For Management 1b Elect Director Christopher L. Coleman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Policy to Require Suppliers to Against Against Shareholder Eliminate Cattle Dehorning PAR PHARMACEUTICAL COMPANIES, INC. Ticker: PRX Security ID: 69888P106 Meeting Date: SEP 27, 2012 Meeting Type: Special Record Date: AUG 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For Against Management PAREXEL INTERNATIONAL CORPORATION Ticker: PRXL Security ID: 699462107 Meeting Date: DEC 06, 2012 Meeting Type: Annual Record Date: OCT 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eduard E. Holdener For For Management 1.2 Elect Director Richard L. Love For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Increase Authorized Common Stock For For Management 5 Ratify Auditors For For Management PDL BIOPHARMA, INC. Ticker: PDLI Security ID: 69329Y104 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold E. Selick For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PENNYMAC MORTGAGE INVESTMENT TRUST Ticker: PMT Security ID: 70931T103 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Matthew Botein For For Management 1.2 Elect Director Scott W. Carnahan For For Management 1.3 Elect Director Frank P. Willey For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PENSKE AUTOMOTIVE GROUP, INC. Ticker: PAG Security ID: 70959W103 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Barr For For Management 1.2 Elect Director Michael R. Eisenson For For Management 1.3 Elect Director Robert H. Kurnick, Jr. For For Management 1.4 Elect Director William J. Lovejoy For For Management 1.5 Elect Director Kimberly J. McWaters For For Management 1.6 Elect Director Yoshimi Namba For For Management 1.7 Elect Director Lucio A. Noto For Withhold Management 1.8 Elect Director Roger S. Penske For For Management 1.9 Elect Director Richard J. Peters For For Management 1.10 Elect Director Sandra E. Pierce For For Management 1.11 Elect Director Ronald G. Steinhart For For Management 1.12 Elect Director H. Brian Thompson For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Other Business For Against Management PERFICIENT, INC. Ticker: PRFT Security ID: 71375U101 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Davis For For Management 1.2 Elect Director Ralph C. Derrickson For For Management 1.3 Elect Director John S. Hamlin For For Management 1.4 Elect Director James R. Kackley For For Management 1.5 Elect Director David S. Lundeen For For Management 1.6 Elect Director David D. May For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PHARMACYCLICS, INC. Ticker: PCYC Security ID: 716933106 Meeting Date: NOV 09, 2012 Meeting Type: Annual Record Date: SEP 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Booth For For Management 1.2 Elect Director Kenneth A. Clark For For Management 1.3 Elect Director Robert W. Duggan For For Management 1.4 Elect Director Eric H. Halvorson For For Management 1.5 Elect Director Minesh P. Mehta For Withhold Management 1.6 Elect Director David D. Smith For For Management 1.7 Elect Director Richard A. van den Broek For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PHARMACYCLICS, INC. Ticker: PCYC Security ID: 716933106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Booth For For Management 1.2 Elect Director Kenneth A. Clark For For Management 1.3 Elect Director Robert W. Duggan For For Management 1.4 Elect Director Eric H. Halvorson For For Management 1.5 Elect Director Minesh P. Mehta For For Management 1.6 Elect Director David D. Smith For For Management 1.7 Elect Director Richard A. van den Broek For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PHOTRONICS, INC. Ticker: PLAB Security ID: 719405102 Meeting Date: APR 03, 2013 Meeting Type: Annual Record Date: FEB 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter M. Fiederowicz For For Management 1.2 Elect Director Joseph A. Fiorita, Jr. For For Management 1.3 Elect Director Liang-Choo Hsia For For Management 1.4 Elect Director Constantine S. For For Management Macricostas 1.5 Elect Director George Macricostas For For Management 1.6 Elect Director Mitchell G. Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PINNACLE FINANCIAL PARTNERS, INC. Ticker: PNFP Security ID: 72346Q104 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sue G. Atkinson For For Management 1.2 Elect Director Harold Gordon Bone For For Management 1.3 Elect Director Gregory L. Burns For For Management 1.4 Elect Director Gary L. Scott For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management POLARIS INDUSTRIES INC. Ticker: PII Security ID: 731068102 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian C. Cornell For For Management 1.2 Elect Director Bernd F. Kessler For For Management 1.3 Elect Director Scott W. Wine For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation POOL CORPORATION Ticker: POOL Security ID: 73278L105 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wilson B. Sexton For For Management 1.2 Elect Director Andrew W. Code For For Management 1.3 Elect Director James J. Gaffney For For Management 1.4 Elect Director George T. Haymaker, Jr. For For Management 1.5 Elect Director Manuel J. Perez de la For For Management Mesa 1.6 Elect Director Harlan F. Seymour For For Management 1.7 Elect Director Robert C. Sledd For For Management 1.8 Elect Director John E. Stokely For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management POST HOLDINGS, INC. Ticker: POST Security ID: 737446104 Meeting Date: JAN 31, 2013 Meeting Type: Annual Record Date: DEC 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory L. Curl For For Management 1.2 Elect Director William H. Danforth For For Management 1.3 Elect Director David P. Skarie For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management POWER INTEGRATIONS, INC. Ticker: POWI Security ID: 739276103 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Balu Balakrishnan For For Management 1.2 Elect Director Alan D. Bickell For For Management 1.3 Elect Director Nicholas E. Brathwaite For For Management 1.4 Elect Director William George For For Management 1.5 Elect Director Balakrishnan S. Iyer For For Management 1.6 Elect Director E. Floyd Kvamme For For Management 1.7 Elect Director Steven J. Sharp For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PROASSURANCE CORPORATION Ticker: PRA Security ID: 74267C106 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Listwan For For Management 1.2 Elect Director John J. McMahon, Jr. For For Management 1.3 Elect Director W. Stancil Starnes For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation PROCERA NETWORKS, INC. Ticker: PKT Security ID: 74269U203 Meeting Date: AUG 27, 2012 Meeting Type: Annual Record Date: JUL 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott McClendon For For Management 1.2 Elect Director James F. Brear For For Management 1.3 Elect Director Staffan Hillberg For For Management 1.4 Elect Director B.G. Kumar For For Management 1.5 Elect Director Alan B. Lefkof For For Management 1.6 Elect Director Mary Losty For For Management 1.7 Elect Director Thomas Saponas For For Management 1.8 Elect Director William Slavin For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PROS HOLDINGS, INC. Ticker: PRO Security ID: 74346Y103 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andres D. Reiner For For Management 1.2 Elect Director Ronald F. Woestemeyer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan PSS WORLD MEDICAL, INC. Ticker: PSSI Security ID: 69366A100 Meeting Date: AUG 16, 2012 Meeting Type: Annual Record Date: JUN 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey C. Crowe For For Management 2 Elect Director A. Hugh Greene For For Management 3 Elect Director Steven T. Halverson For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PSS WORLD MEDICAL, INC. Ticker: PSSI Security ID: 69366A100 Meeting Date: FEB 19, 2013 Meeting Type: Special Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For Against Management QLIK TECHNOLOGIES INC. Ticker: QLIK Security ID: 74733T105 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Gavin, Jr. For For Management 1.2 Elect Director Alexander Ott For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation QUALITY SYSTEMS, INC. Ticker: QSII Security ID: 747582104 Meeting Date: AUG 16, 2012 Meeting Type: Proxy Contest Record Date: JUN 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Craig A. Barbarosh For Did Not Vote Management 1.2 Elect Director George H. Bristol For Did Not Vote Management 1.3 Elect Director Mark H. Davis For Did Not Vote Management 1.4 Elect Director D. Russell Pflueger For Did Not Vote Management 1.5 Elect Director Steven T. Plochocki For Did Not Vote Management 1.6 Elect Director Sheldon Razin For Did Not Vote Management 1.7 Elect Director Lance E. Rosenzweig For Did Not Vote Management 1.8 Elect Director Maureen A. Spivack For Did Not Vote Management 2 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 3 Ratify Auditors For Did Not Vote Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1.1 Elect Director Ahmed D. Hussein For Did Not Vote Shareholder 1.2 Elect Director Murray F. Brennan For Did Not Vote Shareholder 1.3 Elect Director Patrick B. Cline For Did Not Vote Shareholder 1.4 Elect Director John J. Mueller For Did Not Vote Shareholder 1.5 Elect Director John M. McDuffie For Did Not Vote Shareholder 1.6 Elect Director Thomas R. DiBenedetto For Did Not Vote Shareholder 1.7 Elect Director Ian A. Gordon For Did Not Vote Shareholder 2 Advisory Vote to Ratify Named None Did Not Vote Management Executive Officers' Compensation 3 Ratify Auditors None Did Not Vote Management QUESTCOR PHARMACEUTICALS, INC. Ticker: QCOR Security ID: 74835Y101 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don M. Bailey For For Management 1.2 Elect Director Neal C. Bradsher For For Management 1.3 Elect Director Stephen C. Farrell For For Management 1.4 Elect Director Louis Silverman For For Management 1.5 Elect Director Virgil D. Thompson For For Management 1.6 Elect Director Scott M. Whitcup For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management RAVEN INDUSTRIES, INC. Ticker: RAVN Security ID: 754212108 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jason M. Andringa For For Management 1.2 Elect Director Thomas S. Everist For For Management 1.3 Elect Director Mark E. Griffin For For Management 1.4 Elect Director Kevin T. Kirby For For Management 1.5 Elect Director Marc E. LeBaron For For Management 1.6 Elect Director Cynthia H. Milligan For For Management 1.7 Elect Director Daniel A. Rykhus For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management REACHLOCAL, INC. Ticker: RLOC Security ID: 75525F104 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zorik Gordon For For Management 1.2 Elect Director Robert Dykes For For Management 1.3 Elect Director Alan Salzman For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management REGAL ENTERTAINMENT GROUP Ticker: RGC Security ID: 758766109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas D. Bell, Jr. For For Management 1.2 Elect Director David H. Keyte For For Management 1.3 Elect Director Amy E. Miles For For Management 1.4 Elect Director Lee M. Thomas For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Bundled Compensation Plans For For Management 4 Ratify Auditors For For Management RIGEL PHARMACEUTICALS, INC. Ticker: RIGL Security ID: 766559603 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bradford S. Goodwin For For Management 1.2 Elect Director Peter S. Ringrose For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Non-Employee Director Stock For Against Management Option Plan 4 Amend Omnibus Stock Plan For Against Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Ratify Auditors For For Management ROCKVILLE FINANCIAL, INC. Ticker: RCKB Security ID: 774188106 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph F. Jeamel, Jr. For For Management 1.2 Elect Director Raymond H. Lefurge, Jr. For For Management 1.3 Elect Director Stuart E. Magdefrau For For Management 2 Ratify Auditors For For Management ROSETTA RESOURCES INC. Ticker: ROSE Security ID: 777779307 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard W. Beckler For For Management 1.2 Elect Director James E. Craddock For For Management 1.3 Elect Director Matthew D. Fitzgerald For For Management 1.4 Elect Director Philip L. Frederickson For For Management 1.5 Elect Director D. Henry Houston For For Management 1.6 Elect Director Carin S. Knickel For For Management 1.7 Elect Director Donald D. Patteson, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management SAIA, INC. Ticker: SAIA Security ID: 78709Y105 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John J. Holland For For Management 1.2 Elect Director Richard D. O'Dell For For Management 1.3 Elect Director Douglas W. Rockel For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management SANTARUS, INC. Ticker: SNTS Security ID: 802817304 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel D. Burgess For For Management 1.2 Elect Director Michael G. Carter For For Management 1.3 Elect Director Alessandro E. Della Cha For For Management 2 Increase Authorized Common Stock For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management SEATTLE GENETICS, INC. Ticker: SGEN Security ID: 812578102 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc E. Lippman For For Management 1.2 Elect Director Franklin M. Berger For For Management 1.3 Elect Director Daniel G. Welch For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SEMTECH CORPORATION Ticker: SMTC Security ID: 816850101 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glen M. Antle For For Management 1.2 Elect Director W. Dean Baker For For Management 1.3 Elect Director James P. Burra For For Management 1.4 Elect Director Bruce C. Edwards For For Management 1.5 Elect Director Rockell N. Hankin For For Management 1.6 Elect Director James T. Lindstrom For For Management 1.7 Elect Director Mohan R. Maheswaran For For Management 1.8 Elect Director John L. Piotrowski For For Management 1.9 Elect Director Carmelo J. Santoro For For Management 1.10 Elect Director Sylvia Summers For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management SIGNATURE BANK Ticker: SBNY Security ID: 82669G104 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judith Huntington For For Management 1.2 Elect Director Michael Pappagallo For For Management 1.3 Elect Director John Tamberlane For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SILICON MOTION TECHNOLOGY CORPORATION Ticker: SIMO Security ID: 82706C108 Meeting Date: SEP 26, 2012 Meeting Type: Annual Record Date: AUG 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Mr. Yung-Chien Wang as Director For For Management 1.2 Elect Mr. Steve Chen as Director For For Management 2 Approve to Appoint Deloitte & Touche For For Management as the Audit Firm and Authorize the Board to Fix the Audit Fee SIX FLAGS ENTERTAINMENT CORPORATION Ticker: SIX Security ID: 83001A102 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Baker For For Management 1.2 Elect Director Kurt M. Cellar For For Management 1.3 Elect Director Charles A. Koppelman For For Management 1.4 Elect Director Jon L. Luther For For Management 1.5 Elect Director Usman Nabi For For Management 1.6 Elect Director Stephen D. Owens For For Management 1.7 Elect Director James Reid-Anderson For For Management 1.8 Elect Director Richard W. Roedel For For Management 2 Ratify Auditors For For Management SKYWORKS SOLUTIONS, INC. Ticker: SWKS Security ID: 83088M102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. McLachlan For For Management 1.2 Elect Director David J. Aldrich For For Management 1.3 Elect Director Kevin L. Beebe For For Management 1.4 Elect Director Timothy R. Furey For For Management 1.5 Elect Director Balakrishnan S. Iyer For For Management 1.6 Elect Director Thomas C. Leonard For For Management 1.7 Elect Director David P. McGlade For For Management 1.8 Elect Director Robert A. Schriesheim For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management SMITH & WESSON HOLDING CORPORATION Ticker: SWHC Security ID: 831756101 Meeting Date: OCT 01, 2012 Meeting Type: Annual Record Date: AUG 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry M. Monheit For For Management 1.2 Elect Director Robert L. Scott For For Management 1.3 Elect Director Michael F. Golden For For Management 1.4 Elect Director Robert H. Brust For For Management 1.5 Elect Director P. James Debney For For Management 1.6 Elect Director John B. Furman For For Management 1.7 Elect Director Mitchell A. Saltz For For Management 1.8 Elect Director I. Marie Wadecki For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SOLARWINDS, INC. Ticker: SWI Security ID: 83416B109 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Benjamin Nye For Withhold Management 1.2 Elect Director Kevin B. Thompson For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adjourn Meeting For Against Management SOVRAN SELF STORAGE, INC. Ticker: SSS Security ID: 84610H108 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Attea For For Management 1.2 Elect Director Kenneth F. Myszka For For Management 1.3 Elect Director Anthony P. Gammie For For Management 1.4 Elect Director Charles E. Lannon For For Management 1.5 Elect Director James R. Boldt For For Management 1.6 Elect Director Stephen R. Rusmisel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SPARTAN STORES, INC. Ticker: SPTN Security ID: 846822104 Meeting Date: AUG 15, 2012 Meeting Type: Annual Record Date: JUN 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M. Shan Atkins For For Management 1.2 Elect Director Wendy A. Beck For For Management 1.3 Elect Director Frank M. Gambino For For Management 1.4 Elect Director Yvonne R. Jackson For For Management 1.5 Elect Director Elizabeth A. Nickels For For Management 1.6 Elect Director Timothy J. O'Donovan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management STANDARD PACIFIC CORP. Ticker: SPF Security ID: 85375C101 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce A. Choate For For Management 1.2 Elect Director Ronald R. Foell For For Management 1.3 Elect Director Douglas C. Jacobs For For Management 1.4 Elect Director David J. Matlin For For Management 1.5 Elect Director John R. Peshkin For For Management 1.6 Elect Director Peter Schoels For For Management 1.7 Elect Director Scott D. Stowell For For Management 2 Ratify Auditors For For Management STANDEX INTERNATIONAL CORPORATION Ticker: SXI Security ID: 854231107 Meeting Date: OCT 31, 2012 Meeting Type: Annual Record Date: SEP 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles H. Cannon, Jr. For For Management 1.2 Elect Director Gerald H. Fickenscher For For Management 1.3 Elect Director Edward J. Trainor For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management STERIS CORPORATION Ticker: STE Security ID: 859152100 Meeting Date: JUL 26, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Breeden For For Management 1.2 Elect Director Cynthia L. Feldmann For For Management 1.3 Elect Director Jacqueline B. Kosecoff For For Management 1.4 Elect Director David B. Lewis For For Management 1.5 Elect Director Kevin M. McMullen For For Management 1.6 Elect Director Walter M Rosebrough, Jr. For For Management 1.7 Elect Director Mohsen M. Sohi For For Management 1.8 Elect Director John P. Wareham For For Management 1.9 Elect Director Loyal W. Wilson For For Management 1.10 Elect Director Michael B. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SYNAPTICS INCORPORATED Ticker: SYNA Security ID: 87157D109 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey D. Buchanan For For Management 1.2 Elect Director Keith B. Geeslin For For Management 1.3 Elect Director James L. Whims For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SYNCHRONOSS TECHNOLOGIES, INC. Ticker: SNCR Security ID: 87157B103 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Hoffman For For Management 1.2 Elect Director James M. McCormick For For Management 1.3 Elect Director Donnie M. Moore For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TANGOE, INC. Ticker: TNGO Security ID: 87582Y108 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Coit For For Management 1.2 Elect Director Jackie R. Kimzey For For Management 1.3 Elect Director Noah J. Walley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management TEAM HEALTH HOLDINGS, INC. Ticker: TMH Security ID: 87817A107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H. Lynn Massingale For For Management 1.2 Elect Director Neil P. Simpkins For For Management 1.3 Elect Director Earl P. Holland For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management TELULAR CORPORATION Ticker: WRLS Security ID: 87970T208 Meeting Date: FEB 05, 2013 Meeting Type: Annual Record Date: DEC 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence S. Barker For For Management 1.2 Elect Director Joseph A. Beatty For For Management 1.3 Elect Director Betsy J. Bernard For For Management 1.4 Elect Director Brian J. Clucas For For Management 1.5 Elect Director John W. Handy For For Management 1.6 Elect Director Jeffrey Jacobowitz For For Management 1.7 Elect Director M. Brian McCarthy For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Non-Employee Director Omnibus For Against Management Stock Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management TESSCO TECHNOLOGIES INCORPORATED Ticker: TESS Security ID: 872386107 Meeting Date: JUL 26, 2012 Meeting Type: Annual Record Date: JUN 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert B. Barnhill, Jr. For For Management 1.2 Elect Director John D. Beletic For For Management 1.3 Elect Director Benn R. Konsynski For For Management 1.4 Elect Director Daniel Okrent For For Management 1.5 Elect Director Morton F. Zifferer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years TEXAS CAPITAL BANCSHARES, INC. Ticker: TCBI Security ID: 88224Q107 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George F. Jones, Jr. For For Management 1.2 Elect Director Peter B. Bartholow For For Management 1.3 Elect Director James H. Browning For For Management 1.4 Elect Director Preston M. Geren, III For For Management 1.5 Elect Director Frederick B. Hegi, Jr. For For Management 1.6 Elect Director Larry L. Helm For For Management 1.7 Elect Director James R. Holland, Jr. For For Management 1.8 Elect Director W. W. McAllister, III For For Management 1.9 Elect Director Elysia Holt Ragusa For For Management 1.10 Elect Director Steven P. Rosenberg For For Management 1.11 Elect Director Grant E. Sims For For Management 1.12 Elect Director Robert W. Stallings For For Management 1.13 Elect Director Dale W. Tremblay For For Management 1.14 Elect Director Ian J. Turpin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE ADVISORY BOARD COMPANY Ticker: ABCO Security ID: 00762W107 Meeting Date: SEP 11, 2012 Meeting Type: Annual Record Date: JUL 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sanju K. Bansal For For Management 1.2 Elect Director Peter J. Grua For For Management 1.3 Elect Director Kelt Kindick For For Management 1.4 Elect Director Robert W. Musslewhite For For Management 1.5 Elect Director Mark R. Neaman For For Management 1.6 Elect Director Leon D. Shapiro For For Management 1.7 Elect Director Frank J. Williams For For Management 1.8 Elect Director LeAnne M. Zumwalt For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE ANDERSONS, INC. Ticker: ANDE Security ID: 034164103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Anderson For For Management 1.2 Elect Director Gerard M. Anderson For Withhold Management 1.3 Elect Director Catherine M. Kilbane For For Management 1.4 Elect Director Robert J. King, Jr. For For Management 1.5 Elect Director Ross W. Manire For For Management 1.6 Elect Director Donald L. Mennel For For Management 1.7 Elect Director David L. Nichols For For Management 1.8 Elect Director John T. Stout, Jr. For For Management 1.9 Elect Director Jacqueline F. Woods For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE BOSTON BEER COMPANY, INC. Ticker: SAM Security ID: 100557107 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Burwick For For Management 1.2 Elect Director Pearson C. Cummin, III For For Management 1.3 Elect Director Jeanne-Michel Valette For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE MEDICINES COMPANY Ticker: MDCO Security ID: 584688105 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William W. Crouse For For Management 1.2 Elect Director John C. Kelly For For Management 1.3 Elect Director Hiroaki Shigeta For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management THE MIDDLEBY CORPORATION Ticker: MIDD Security ID: 596278101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Selim A. Bassoul For For Management 1.2 Elect Director Robert B. Lamb For For Management 1.3 Elect Director John R. Miller, III For For Management 1.4 Elect Director Gordon O'Brien For For Management 1.5 Elect Director Philip G. Putnam For For Management 1.6 Elect Director Sabin C. Streeter For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Require Majority Vote for the Election For For Management of Directors 4 Ratify Auditors For For Management THE ULTIMATE SOFTWARE GROUP, INC. Ticker: ULTI Security ID: 90385D107 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Scott Scherr For For Management 2 Elect Director Alois T. Leiter For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation THERAVANCE, INC. Ticker: THRX Security ID: 88338T104 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rick E Winningham For For Management 1.2 Elect Director Henrietta Holsman Fore For For Management 1.3 Elect Director Robert V. Gunderson, Jr. For For Management 1.4 Elect Director Arnold J. Levine For For Management 1.5 Elect Director Burton G. Malkiel For For Management 1.6 Elect Director Peter S. Ringrose For For Management 1.7 Elect Director William H. Waltrip For For Management 1.8 Elect Director George M. Whitesides For For Management 1.9 Elect Director William D. Young For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management THOR INDUSTRIES, INC. Ticker: THO Security ID: 885160101 Meeting Date: DEC 11, 2012 Meeting Type: Annual Record Date: OCT 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew E. Graves For For Management 1.2 Elect Director Alan Siegel For For Management 1.3 Elect Director Geoffrey A. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TITAN INTERNATIONAL, INC. Ticker: TWI Security ID: 88830M102 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Maurice Taylor, Jr. For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation TITAN MACHINERY INC. Ticker: TITN Security ID: 88830R101 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Bode For For Management 1.2 Elect Director Stanley Dardis For For Management 1.3 Elect Director David Meyer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management TRACTOR SUPPLY COMPANY Ticker: TSCO Security ID: 892356106 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James F. Wright For For Management 1.2 Elect Director Johnston C. Adams For For Management 1.3 Elect Director Peter D. Bewley For For Management 1.4 Elect Director Jack C. Bingleman For For Management 1.5 Elect Director Richard W. Frost For For Management 1.6 Elect Director Cynthia T. Jamison For For Management 1.7 Elect Director George MacKenzie For For Management 1.8 Elect Director Edna K. Morris For For Management 1.9 Elect Director Gregory A. Sandfort For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TRIANGLE CAPITAL CORPORATION Ticker: TCAP Security ID: 895848109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Garland S. Tucker, III For For Management 1.2 Elect Director Brent P.W. Burgess For For Management 1.3 Elect Director Steven C. Lilly For For Management 1.4 Elect Director W. McComb Dunwoody For For Management 1.5 Elect Director Mark M. Gambill For For Management 1.6 Elect Director Benjamin S. Goldstein For For Management 1.7 Elect Director Simon B. Rich, Jr. For For Management 1.8 Elect Director Sherwood H. Smith, Jr. For For Management 2 Approve Issuance of Shares Below Net For For Management Asset Value (NAV) 3 Amend Omnibus Stock Plan For Against Management 4 Amend Omnibus Stock Plan For For Management TRINITY INDUSTRIES, INC. Ticker: TRN Security ID: 896522109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Adams For For Management 1.2 Elect Director Rhys J. Best For For Management 1.3 Elect Director David W. Biegler For For Management 1.4 Elect Director Leldon E. Echols For For Management 1.5 Elect Director Ronald J. Gafford For For Management 1.6 Elect Director Adrian Lajous For For Management 1.7 Elect Director Melendy E. Lovett For For Management 1.8 Elect Director Charles W. Matthews For For Management 1.9 Elect Director Douglas L. Rock For For Management 1.10 Elect Director Timothy R. Wallace For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management TRIUMPH GROUP, INC. Ticker: TGI Security ID: 896818101 Meeting Date: JUL 19, 2012 Meeting Type: Annual Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Bourgon For For Management 1.2 Elect Director Elmer L. Doty For For Management 1.3 Elect Director Ralph E. Eberhart For For Management 1.4 Elect Director Jeffry D. Frisby For For Management 1.5 Elect Director Richard C. Gozon For For Management 1.6 Elect Director Richard C. Ill For For Management 1.7 Elect Director Adam J. Palmer For For Management 1.8 Elect Director Joseph M. Silvestri For For Management 1.9 Elect Director George Simpson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Eliminate Cumulative Voting For For Management 4 Ratify Auditors For For Management TYLER TECHNOLOGIES, INC. Ticker: TYL Security ID: 902252105 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald R. Brattain For For Management 1.2 Elect Director J. Luther King, Jr. For For Management 1.3 Elect Director John S. Marr, Jr. For For Management 1.4 Elect Director G. Stuart Reeves For For Management 1.5 Elect Director Michael D. Richards For For Management 1.6 Elect Director Dustin R. Womble For For Management 1.7 Elect Director John M. Yeaman For For Management 2 Ratify Auditors For For Management ULTRATECH, INC. Ticker: UTEK Security ID: 904034105 Meeting Date: JUL 17, 2012 Meeting Type: Annual Record Date: MAY 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur W. Zafiropoulo For For Management 1.2 Elect Director Michael Child For For Management 1.3 Elect Director Joel F. Gemunder For For Management 1.4 Elect Director Nicholas Konidaris For For Management 1.5 Elect Director Dennis R. Raney For For Management 1.6 Elect Director Henri Richard For For Management 1.7 Elect Director Rick Timmins For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNITED NATURAL FOODS, INC. Ticker: UNFI Security ID: 911163103 Meeting Date: DEC 12, 2012 Meeting Type: Annual Record Date: OCT 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter A. Roy For For Management 1b Elect Director Richard J. Schnieders For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Declassify the Board of Directors Against For Shareholder UNITED RENTALS, INC. Ticker: URI Security ID: 911363109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Bobby J. Griffin For For Management 1.4 Elect Director Michael J. Kneeland For For Management 1.5 Elect Director Pierre E. Leroy For For Management 1.6 Elect Director Singleton B. McAllister For For Management 1.7 Elect Director Brian D. McAuley For For Management 1.8 Elect Director John S. McKinney For For Management 1.9 Elect Director James H. Ozanne For For Management 1.10 Elect Director Jason D. Papastavrou For For Management 1.11 Elect Director Filippo Passerini For For Management 1.12 Elect Director Donald C. Roof For For Management 1.13 Elect Director Keith Wimbush For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation US ECOLOGY, INC. Ticker: ECOL Security ID: 91732J102 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Victor J. Barnhart For For Management 1.2 Elect Director Joe F. Colvin For For Management 1.3 Elect Director Daniel Fox For For Management 1.4 Elect Director Jeffrey S. Merrifield For For Management 1.5 Elect Director Stephen A. Romano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VALUECLICK, INC. Ticker: VCLK Security ID: 92046N102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Zarley For For Management 1.2 Elect Director David S. Buzby For For Management 1.3 Elect Director Martin T. Hart For For Management 1.4 Elect Director Jeffrey F. Rayport For For Management 1.5 Elect Director James R. Peters For For Management 1.6 Elect Director James A. Crouthamel For For Management 1.7 Elect Director John Giuliani For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation VIEWPOINT FINANCIAL GROUP, INC. Ticker: VPFG Security ID: 92672A101 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bruce W. Hunt For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management VISHAY INTERTECHNOLOGY, INC. Ticker: VSH Security ID: 928298108 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald Paul For For Management 1.2 Elect Director Frank Dieter Maier For For Management 1.3 Elect Director Timothy V. Talbert For For Management 1.4 Elect Director Thomas C. Wertheimer For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management VOLCANO CORPORATION Ticker: VOLC Security ID: 928645100 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kieran T. Gallahue For For Management 1.2 Elect Director Alexis V. Lukianov For For Management 1.3 Elect Director Eric J. Topol For For Management 2 Authorize Board to Fill Vacancies For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Approve Conversion of Securities For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation WATSCO, INC. Ticker: WSO Security ID: 942622200 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David C. Darnell For Withhold Management WEB.COM GROUP, INC. Ticker: WWWW Security ID: 94733A104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip J. Facchina For For Management 1.2 Elect Director Robert S. McCoy, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WEINGARTEN REALTY INVESTORS Ticker: WRI Security ID: 948741103 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew M. Alexander For For Management 1.2 Elect Director Stanford Alexander For For Management 1.3 Elect Director Shelaghmichael Brown For For Management 1.4 Elect Director James W. Crownover For For Management 1.5 Elect Director Robert J. Cruikshank For For Management 1.6 Elect Director Melvin A. Dow For For Management 1.7 Elect Director Stephen A. Lasher For For Management 1.8 Elect Director Thomas L. Ryan For For Management 1.9 Elect Director Douglas W. Schnitzer For For Management 1.10 Elect Director C. Park Shaper For For Management 1.11 Elect Director Marc J. Shapiro For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WELLCARE HEALTH PLANS, INC. Ticker: WCG Security ID: 94946T106 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol J. Burt For For Management 1b Elect Director Roel C. Campos For For Management 1c Elect Director Alec Cunningham For For Management 1d Elect Director David J. Gallitano For For Management 1e Elect Director D. Robert Graham For For Management 1f Elect Director Kevin F. Hickey For For Management 1g Elect Director Christian P. Michalik For For Management 1h Elect Director Glenn D. Steele, Jr. For For Management 1i Elect Director William L. Trubeck For For Management 1j Elect Director Paul E. Weaver For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WEST PHARMACEUTICAL SERVICES, INC. Ticker: WST Security ID: 955306105 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Buthman For For Management 1.2 Elect Director William F. Feehery For For Management 1.3 Elect Director Thomas W. Hofmann For For Management 1.4 Elect Director L. Robert Johnson For For Management 1.5 Elect Director Paula A. Johnson For For Management 1.6 Elect Director Douglas A. Michels For For Management 1.7 Elect Director Donald E. Morel, Jr. For For Management 1.8 Elect Director John H. Weiland For For Management 1.9 Elect Director Anthony Welters For For Management 1.10 Elect Director Patrick J. Zenner For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management WESTERN REFINING, INC. Ticker: WNR Security ID: 959319104 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William D. Sanders For For Management 1.2 Elect Director Ralph A. Schmidt For For Management 1.3 Elect Director Jeff A. Stevens For For Management 2 Ratify Auditors For For Management WEX INC. Ticker: WEX Security ID: 96208T104 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shikhar Ghosh For For Management 1.2 Elect Director Kirk P. Pond For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management WINNEBAGO INDUSTRIES, INC. Ticker: WGO Security ID: 974637100 Meeting Date: DEC 18, 2012 Meeting Type: Annual Record Date: OCT 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irvin E. Aal For For Management 1.2 Elect Director Martha 'Marti' Tomson For For Management Rodamaker 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation WISDOMTREE INVESTMENTS, INC. Ticker: WETF Security ID: 97717P104 Meeting Date: JUL 24, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Steinhardt For For Management 1.2 Elect Director Anthony Bossone For For Management 1.3 Elect Director Bruce Lavine For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency None Three Years Management ZALE CORPORATION Ticker: ZLC Security ID: 988858106 Meeting Date: DEC 06, 2012 Meeting Type: Annual Record Date: OCT 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neale Attenborough For For Management 1.2 Elect Director Yuval Braverman For For Management 1.3 Elect Director David F. Dyer For For Management 1.4 Elect Director Kenneth B. Gilman For For Management 1.5 Elect Director Theo Killion For For Management 1.6 Elect Director John B. Lowe, Jr. For For Management 1.7 Elect Director Joshua Olshansky For For Management 1.8 Elect Director Beth M. Pritchard For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management Ultra ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director William R. Keller For For Management 1.4 Elect Director Joseph A. Madri For For Management 1.5 Elect Director Larry L. Mathis For For Management 1.6 Elect Director R. Douglas Norby For For Management 1.7 Elect Director Alvin S. Parven For For Management 1.8 Elect Director Andreas Rummelt For For Management 1.9 Elect Director Ann M. Veneman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management ALTERA CORPORATION Ticker: ALTR Security ID: 021441100 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John P. Daane For For Management 1b Elect Director T. Michael Nevens For For Management 1c Elect Director A. Blaine Bowman For For Management 1d Elect Director Elisha W. Finney For For Management 1e Elect Director Kevin McGarity For For Management 1f Elect Director Shane V. Robison For For Management 1g Elect Director John Shoemaker For For Management 1h Elect Director Thomas H. Waechter For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director William B. Gordon For For Management 1e Elect Director Jamie S. Gorelick For For Management 1f Elect Director Alain Monie For For Management 1g Elect Director Jonathan J. Rubinstein For For Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For For Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against Against Shareholder AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charlene Barshefsky For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Peter Chernin For For Management 1.5 Elect Director Anne Lauvergeon For For Management 1.6 Elect Director Theodore J. Leonsis For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S Reinemund For For Management 1.11 Elect Director Daniel L. Vasella For For Management 1.12 Elect Director Robert D. Walter For For Management 1.13 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights BORGWARNER INC. Ticker: BWA Security ID: 099724106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jere A. Drummond For For Management 2 Elect Director John R. McKernan, Jr. For For Management 3 Elect Director Ernest J. Novak, Jr. For For Management 4 Elect Director James R. Verrier For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Shareholder CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard Barker For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder CERNER CORPORATION Ticker: CERN Security ID: 156782104 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gerald E. Bisbee, Jr. For For Management 1b Elect Director Denis A. Cortese For For Management 1c Elect Director Linda M. Dillman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Increase Authorized Common Stock For For Management COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: 194162103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nikesh Arora For For Management 1b Elect Director John T. Cahill For For Management 1c Elect Director Ian Cook For For Management 1d Elect Director Helene D. Gayle For For Management 1e Elect Director Ellen M. Hancock For For Management 1f Elect Director Joseph Jimenez For For Management 1g Elect Director Richard J. Kogan For For Management 1h Elect Director Delano E. Lewis For For Management 1i Elect Director J. Pedro Reinhard For For Management 1j Elect Director Stephen I. Sadove For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Adopt Share Retention Policy For Against Against Shareholder Senior Executives COOPER INDUSTRIES PLC Ticker: CBE Security ID: G24140111 Meeting Date: OCT 26, 2012 Meeting Type: Special Record Date: SEP 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement For For Management 2 Approve Cancellation of Capital For For Management Authorization 3 Authority to Allot Securities and For For Management Application of Reserves 4 Amend Articles of Association For For Management 5 Issue Shares in Connection with For For Management Acquisition 6 Advisory Vote on Golden Parachutes For Against Management 7 Adjourn Meeting For Against Management COOPER INDUSTRIES PLC Ticker: CBE Security ID: G24140108 Meeting Date: OCT 26, 2012 Meeting Type: Court Record Date: SEP 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement For For Management CORE LABORATORIES N.V. Ticker: CLB Security ID: N22717107 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: APR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director D. John Ogren For For Management 1b Elect Director Lucia van Geuns For For Management 1c Elect Director Charles L. Dunlap For For Management 2 Ratify PricewaterhouseCoopers as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Financial Statements and For For Management Statutory Reports 5 Approve Cancellation of Repurchased For For Management Shares 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Grant Board Authority to Issue For For Management Ordinary and Preference Shares Up To 10 Percent of Issued Capital 8 Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 7 COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin S. Carson, Sr. For For Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director W. Craig Jelinek For For Management 1.5 Elect Director Jill S. Ruckelshaus For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director William I. Miller For For Management 3 Elect Director Alexis M. Herman For For Management 4 Elect Director Georgia R. Nelson For For Management 5 Elect Director Carl Ware For For Management 6 Elect Director Robert K. Herdman For For Management 7 Elect Director Robert J. Bernhard For For Management 8 Elect Director Franklin R. Chang Diaz For For Management 9 Elect Director Stephen B. Dobbs For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management 12 Require Independent Board Chairman Against Against Shareholder DONALDSON COMPANY, INC. Ticker: DCI Security ID: 257651109 Meeting Date: NOV 16, 2012 Meeting Type: Annual Record Date: SEP 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William M. Cook For For Management 1.2 Elect Director Paul David Miller For For Management 2 Ratify Auditors For For Management EATON CORPORATION PLC Ticker: ETN Security ID: G29183103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George S. Barrett For For Management 1b Elect Director Todd M. Bluedorn For For Management 1c Elect Director Christopher M. Connor For For Management 1d Elect Director Michael J. Critelli For For Management 1e Elect Director Alexander M. Cutler For For Management 1f Elect Director Charles E. Golden For For Management 1g Elect Director Linda A. Hill For For Management 1h Elect Director Arthur E. Johnson For For Management 1i Elect Director Ned C. Lautenbach For For Management 1j Elect Director Deborah L. McCoy For For Management 1k Elect Director Gregory R. Page For For Management 1l Elect Director Gerald B. Smith For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Approval of Overseas Market Purchases For For Management of the Company Shares 7 Approve the Price Range for the For For Management Reissuance of Shares ECOLAB INC. Ticker: ECL Security ID: 278865100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas M. Baker, Jr. For For Management 1.2 Elect Director Barbara J. Beck For For Management 1.3 Elect Director Leslie S. Biller For For Management 1.4 Elect Director Stephen I. Chazen For For Management 1.5 Elect Director Jerry A. Grundhofer For For Management 1.6 Elect Director Arthur J. Higgins For For Management 1.7 Elect Director Joel W. Johnson For For Management 1.8 Elect Director Michael Larson For For Management 1.9 Elect Director Jerry W. Levin For For Management 1.10 Elect Director Robert L. Lumpkins For For Management 1.11 Elect Director Victoria J. Reich For For Management 1.12 Elect Director Mary M. VanDeWeghe For For Management 1.13 Elect Director John J. Zillmer For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against For Shareholder 6 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions ELECTRONIC ARTS INC. Ticker: EA Security ID: 285512109 Meeting Date: JUL 26, 2012 Meeting Type: Annual Record Date: JUN 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leonard S. Coleman For For Management 2 Elect Director Jay C. Hoag For For Management 3 Elect Director Jeffrey T. Huber For For Management 4 Elect Director Geraldine B. Laybourne For For Management 5 Elect Director Gregory B. Maffei For For Management 6 Elect Director Vivek Paul For For Management 7 Elect Director Lawrence F. Probst, III For For Management 8 Elect Director John S. Riccitiello For For Management 9 Elect Director Richard A. Simonson For For Management 10 Elect Director Luis A. Ubinas For For Management 11 Amend Omnibus Stock Plan For For Management 12 Approve Executive Incentive Bonus Plan For For Management 13 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 14 Ratify Auditors For For Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director Edmund F. Kelly For For Management 1g Elect Director Judith A. Miscik For For Management 1h Elect Director Windle B. Priem For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent For For Management 7 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 05, 2013 Meeting Type: Annual Record Date: NOV 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. A. H. Boersig For For Management 1.2 Elect Director J. B. Bolten For For Management 1.3 Elect Director M. S. Levatich For For Management 1.4 Elect Director R. L. Stephenson For For Management 1.5 Elect Director A.A. Busch, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Management 5 Report on Sustainability Against Against Shareholder EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles R. Crisp For For Management 1b Elect Director James C. Day For For Management 1c Elect Director Mark G. Papa For For Management 1d Elect Director H. Leighton Steward For For Management 1e Elect Director Donald F. Textor For For Management 1f Elect Director William R. Thomas For For Management 1g Elect Director Frank G. Wisner For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Samuel K. Skinner For For Management 1l Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director U.M. Burns For For Management 1.4 Elect Director L.R. Faulkner For For Management 1.5 Elect Director J.S. Fishman For For Management 1.6 Elect Director H.H. Fore For For Management 1.7 Elect Director K.C. Frazier For For Management 1.8 Elect Director W.W. George For For Management 1.9 Elect Director S.J. Palmisano For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.W. Tillerson For For Management 1.12 Elect Director W.C. Weldon For For Management 1.13 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Limit Directors to a Maximum of Three Against Against Shareholder Board Memberships in Companies with Sales over $500 Million Annually 7 Report on Lobbying Payments and Policy Against Against Shareholder 8 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions 9 Adopt Sexual Orientation Anti-bias Against Against Shareholder Policy 10 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Erskine B. Bowles For For Management 1.3 Elect Director Susan D. For For Management Desmond-Hellmann 1.4 Elect Director Donald E. Graham For For Management 1.5 Elect Director Reed Hastings For For Management 1.6 Elect Director Sheryl K. Sandberg For For Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 4 Ratify Auditors For For Management GENERAL DYNAMICS CORPORATION Ticker: GD Security ID: 369550108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary T. Barra For For Management 1.2 Elect Director Nicholas D. Chabraja For For Management 1.3 Elect Director James S. Crown For For Management 1.4 Elect Director William P. Fricks For For Management 1.5 Elect Director Paul G. Kaminski For For Management 1.6 Elect Director John M. Keane For For Management 1.7 Elect Director Lester L. Lyles For For Management 1.8 Elect Director Phebe N. Novakovic For For Management 1.9 Elect Director William A. Osborn For For Management 1.10 Elect Director Robert Walmsley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Review and Assess Human Rights Policy Against For Shareholder GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Cogan For For Management 1.2 Elect Director Etienne F. Davignon For For Management 1.3 Elect Director Carla A. Hills For For Management 1.4 Elect Director Kevin E. Lofton For For Management 1.5 Elect Director John W. Madigan For For Management 1.6 Elect Director John C. Martin For For Management 1.7 Elect Director Nicholas G. Moore For For Management 1.8 Elect Director Richard J. Whitley For For Management 1.9 Elect Director Gayle E. Wilson For For Management 1.10 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Increase Authorized Common Stock For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Require Independent Board Chairman Against Against Shareholder 7 Provide Right to Act by Written Consent Against For Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against Against Shareholder 6 Adopt Policy on Succession Planning Against Against Shareholder HEARTWARE INTERNATIONAL, INC. Ticker: HTWR Security ID: 422368100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas Godshall For For Management 1.2 Elect Director Seth Harrison For For Management 1.3 Elect Director Robert Stockman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Restricted Stock Unit Grants For Against Management to Douglas Godshall 5 Approve Restricted Stock Unit and For Against Management Stock Option Grants to Robert Thomas 6 Approve Restricted Stock Unit and For Against Management Stock Option Grants to Seth Harrison 7 Approve Restricted Stock Unit and For Against Management Stock Option Grants to Timothy Barberich 8 Approve Restricted Stock Unit and For Against Management Stock Option Grants to Cynthia Feldman 9 Approve Restricted Stock Unit and For Against Management Stock Option Grants to Charles Raymond Larkin, Jr. 10 Approve Restricted Stock Unit and For Against Management Stock Option Grants to Robert Stockman 11 Approve Restricted Stock Unit and For Against Management Stock Option Grants to Denis Wade 12 Ratify Past Issuance of 1,725,000 For For Management Shares INTUITIVE SURGICAL, INC. Ticker: ISRG Security ID: 46120E602 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Amal M. Johnson For For Management 1.2 Elect Director Eric H. Halvorson For For Management 1.3 Elect Director Alan J. Levy For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management JOY GLOBAL INC. Ticker: JOY Security ID: 481165108 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven L. Gerard For For Management 1.2 Elect Director John T. Gremp For For Management 1.3 Elect Director John Nils Hanson For For Management 1.4 Elect Director Gale E. Klappa For For Management 1.5 Elect Director Richard B. Loynd For For Management 1.6 Elect Director P. Eric Siegert For For Management 1.7 Elect Director Michael W. Sutherlin For For Management 1.8 Elect Director James H. Tate For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested None For Management Election of Directors JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James A. Bell For For Management 1b Elect Director Crandall C.Bowles For For Management 1c Elect Director Stephen B. Burke For For Management 1d Elect Director David M. Cote For For Management 1e Elect Director James S. Crown For Against Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Ellen V. Futter For Against Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 9 Report on Lobbying Payments and Policy Against Against Shareholder LINEAR TECHNOLOGY CORPORATION Ticker: LLTC Security ID: 535678106 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H. Swanson, Jr. For For Management 1.2 Elect Director Lothar Maier For For Management 1.3 Elect Director Arthur C. Agnos For For Management 1.4 Elect Director John J. Gordon For For Management 1.5 Elect Director David S. Lee For For Management 1.6 Elect Director Richard M. Moley For For Management 1.7 Elect Director Thomas S. Volpe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management LINKEDIN CORPORATION Ticker: LNKD Security ID: 53578A108 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. George "Skip" Battle For For Management 1.2 Elect Director Michael J. Moritz For For Management 2 Ratify Auditors For For Management LULULEMON ATHLETICA INC. Ticker: LULU Security ID: 550021109 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert Bensoussan For For Management 1.2 Elect Director William H. Glenn For For Management 1.3 Elect Director Thomas G. Stemberg For For Management 1.4 Elect Director Dennis J. Wilson For For Management 2 Ratify Auditors For For Management MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard Haythornthwaite For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Silvio Barzi For For Management 1d Elect Director David R. Carlucci For For Management 1e Elect Director Steven J. Freiberg For For Management 1f Elect Director Nancy J. Karch For For Management 1g Elect Director Marc Olivie For For Management 1h Elect Director Rima Qureshi For For Management 1i Elect Director Jose Octavio Reyes For For Management Lagunes 1j Elect Director Mark Schwartz For For Management 1k Elect Director Jackson P. Tai For For Management 1l Elect Director Edward Suning Tian For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Walter E. Massey For For Management 1b Elect Director John W. Rogers, Jr. For For Management 1c Elect Director Roger W. Stone For For Management 1d Elect Director Miles D. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Pay Disparity Against Against Shareholder 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Human Rights Risk Assessment Against Against Shareholder Process 7 Report on Nutrition Initiatives and Against Against Shareholder Childhood Obesity Concerns MEAD JOHNSON NUTRITION COMPANY Ticker: MJN Security ID: 582839106 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Steven M. Altschuler For For Management 1b Elect Director Howard B. Bernick For For Management 1c Elect Director Kimberly A. Casiano For For Management 1d Elect Director Anna C. Catalano For For Management 1e Elect Director Celeste A. Clark For For Management 1f Elect Director James M. Cornelius For For Management 1g Elect Director Stephen W. Golsby For For Management 1h Elect Director Peter Kasper Jakobsen For For Management 1i Elect Director Peter G. Ratcliffe For For Management 1j Elect Director Elliott Sigal For For Management 1k Elect Director Robert S. Singer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard For For Management 1.2 Elect Director Steven A. Kandarian For For Management 1.3 Elect Director John M. Keane For For Management 1.4 Elect Director Alfred F. Kelly, Jr. For For Management 1.5 Elect Director James M. Kilts For For Management 1.6 Elect Director Catherine R. Kinney For For Management 1.7 Elect Director Hugh B. Price For For Management 1.8 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROCHIP TECHNOLOGY INCORPORATED Ticker: MCHP Security ID: 595017104 Meeting Date: AUG 17, 2012 Meeting Type: Annual Record Date: JUN 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steve Sanghi For For Management 1.2 Elect Director Albert J. Hugo-Martinez For For Management 1.3 Elect Director L.B. Day For For Management 1.4 Elect Director Matthew W. Chapman For For Management 1.5 Elect Director Wade F. Meyercord For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Conversion of Securities For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 31, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Chicoine For For Management 1b Elect Director Arthur H. Harper For For Management 1c Elect Director Gwendolyn S. King For For Management 1d Elect Director Jon R. Moeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Risk of Genetically Against Against Shareholder Engineered Products NESTLE SA Ticker: NESN Security ID: H57312649 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.05 per Share 4.1.1 Reelect Peter Brabeck-Letmathe as For Against Management Director 4.1.2 Reelect Steven Hoch as Director For For Management 4.1.3 Reelect Titia de Lange as Director For For Management 4.1.4 Reelect Jean-Pierre Roth as Director For For Management 4.2 Elect Eva Cheng as Director For For Management 4.3 Ratify KPMG AG as Auditors For For Management NETSUITE INC. Ticker: N Security ID: 64118Q107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Beane III For For Management 1.2 Elect Director Deborah Farrington For For Management 1.3 Elect Director Edward Zander For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management NIKE, INC. Ticker: NKE Security ID: 654106103 Meeting Date: SEP 20, 2012 Meeting Type: Annual Record Date: JUL 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan B. Graf, Jr. For For Management 1.2 Elect Director John C. Lechleiter For For Management 1.3 Elect Director Phyllis M. Wise For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management 6 Report on Political Contributions Against Against Shareholder O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 67103H107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Larry O'Reilly For For Management 1b Elect Director Rosalie O'Reilly-Wooten For For Management 1c Elect Director Thomas T. Hendrickson For For Management 2 Declassify the Board of Directors For For Management 3 Provide Right to Call Special Meeting For For Management 4 Amend Articles of Incorporation to For For Management Eliminate Unnecessary and Outdated Provisions and to Make Minor Revisions to Conform to Current State Laws and Clarify 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For Against Management 1.2 Elect Director Howard I. Atkins For Against Management 1.3 Elect Director Stephen I. Chazen For For Management 1.4 Elect Director Edward P. Djerejian For Against Management 1.5 Elect Director John E. Feick For For Management 1.6 Elect Director Margaret M. Foran For For Management 1.7 Elect Director Carlos M. Gutierrez For For Management 1.8 Elect Director Ray R. Irani For Against Management 1.9 Elect Director Avedick B. Poladian For Against Management 1.10 Elect Director Aziz D. Syriani For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Stock For Against Management Option Plan 4 Ratify Auditors For For Management 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Retention Ratio for Against Against Shareholder Executives/Directors 8 Pro-rata Vesting of Equity Awards Against For Shareholder PALO ALTO NETWORKS, INC. Ticker: PANW Security ID: 697435105 Meeting Date: DEC 12, 2012 Meeting Type: Annual Record Date: OCT 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John M. Donovan For For Management 1b Elect Director Nir Zuk For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management PARKER-HANNIFIN CORPORATION Ticker: PH Security ID: 701094104 Meeting Date: OCT 24, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Bohn For For Management 1.2 Elect Director Linda S. Harty For For Management 1.3 Elect Director William E. Kassling For For Management 1.4 Elect Director Robert J. Kohlhepp For For Management 1.5 Elect Director Klaus-Peter Muller For For Management 1.6 Elect Director Candy M. Obourn For For Management 1.7 Elect Director Joseph M. Scaminace For For Management 1.8 Elect Director Wolfgang R. Schmitt For For Management 1.9 Elect Director Ake Svensson For For Management 1.10 Elect Director James L. Wainscott For For Management 1.11 Elect Director Donald E. Washkewicz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Require Independent Board Chairman Against Against Shareholder PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director W. Don Cornwell For For Management 1.4 Elect Director Frances D. Fergusson For For Management 1.5 Elect Director William H. Gray, III For For Management 1.6 Elect Director Helen H. Hobbs For For Management 1.7 Elect Director Constance J. Horner For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director George A. Lorch For For Management 1.10 Elect Director Suzanne Nora Johnson For For Management 1.11 Elect Director Ian C. Read For For Management 1.12 Elect Director Stephen W. Sanger For For Management 1.13 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Andre Calantzopoulos For For Management 1.4 Elect Director Louis C. Camilleri For For Management 1.5 Elect Director J. Dudley Fishburn For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Graham Mackay For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect DirectorLucio A. Noto For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Carlos Slim Helu For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation POTASH CORPORATION OF SASKATCHEWAN INC. Ticker: POT Security ID: 73755L107 Meeting Date: MAY 16, 2013 Meeting Type: Annual/Special Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher M. Burley For For Management 1.2 Elect Director Donald G. Chynoweth For For Management 1.3 Elect Director Daniel Clauw For For Management 1.4 Elect Director William J. Doyle For For Management 1.5 Elect Director John W. Estey For For Management 1.6 Elect Director Gerald W. Grandey For For Management 1.7 Elect Director C. Steven Hoffman For For Management 1.8 Elect Director Dallas J. Howe For For Management 1.9 Elect Director Alice D. Laberge For For Management 1.10 Elect Director Keith G. Martell For For Management 1.11 Elect Director Jeffrey J. McCaig For For Management 1.12 Elect Director Mary Mogford For For Management 1.13 Elect Director Elena Viyella de Paliza For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Approve 2013 Performance Option Plan For Against Management 4 Advisory Vote on Executive For For Management Compensation Approach QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For For Management 1b Elect Director Donald G. Cruickshank For For Management 1c Elect Director Raymond V. Dittamore For For Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For For Management 1f Elect Director Paul E. Jacobs For For Management 1g Elect Director Sherry Lansing For For Management 1h Elect Director Duane A. Nelles For For Management 1i Elect Director Francisco Ros For For Management 1j Elect Director Brent Scowcroft For For Management 1k Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: MAR 20, 2013 Meeting Type: Special Record Date: FEB 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For Against Management SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stratton Sclavos For For Management 1.2 Elect Director Lawrence Tomlinson For For Management 1.3 Elect Director Shirley Young For For Management 2 Declassify the Board of Directors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter L.S. Currie For For Management 1b Elect Director Tony Isaac For For Management 1c Elect Director K. Vaman Kamath For For Management 1d Elect Director Paal Kibsgaard For For Management 1e Elect Director Nikolay Kudryavtsev For For Management 1f Elect Director Adrian Lajous For For Management 1g Elect Director Michael E. Marks For For Management 1h Elect Director Lubna S. Olayan For For Management 1i Elect Director L. Rafael Reif For For Management 1j Elect Director Tore I. Sandvold For For Management 1k Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Approve Omnibus Stock Plan For Against Management 6 Amend Employee Stock Purchase Plan For For Management ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: 790849103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stuart M. Essig For For Management 1b Elect Director Barbara B. Hill For For Management 1c Elect Director Michael A. Rocca For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Howard Schultz For For Management 1b Elect Director William W. Bradley For For Management 1c Elect Director Robert M. Gates For For Management 1d Elect Director Mellody Hobson For For Management 1e Elect Director Kevin R. Johnson For For Management 1f Elect Director Olden Lee For For Management 1g Elect Director Joshua Cooper Ramo For For Management 1h Elect Director James G. Shennan, Jr. For For Management 1i Elect Director Clara Shih For For Management 1j Elect Director Javier G. Teruel For For Management 1k Elect Director Myron E. Ullman, III For For Management 1l Elect Director Craig E. Weatherup For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Prohibit Political Spending Against For Shareholder T. ROWE PRICE GROUP, INC. Ticker: TROW Security ID: 74144T108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward C. Bernard For For Management 1b Elect Director James T. Brady For For Management 1c Elect Director Mary K. Bush For For Management 1d Elect Director Donald B. Hebb, Jr. For For Management 1e Elect Director Freeman A. Hrabowski, For For Management III 1f Elect Director James A.C. Kennedy For For Management 1g Elect Director Robert F. MacLellan For For Management 1h Elect Director Brian C. Rogers For For Management 1i Elect Director Alfred Sommer For For Management 1j Elect Director Dwight S. Taylor For For Management 1k Elect Director Anne Marie Whittemore For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TENCENT HOLDINGS LTD. Ticker: 00700 Security ID: G87572148 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAY 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a1 Elect Zhang Zhidong as Director For For Management 3a2 Elect Ian Charles Stone as Director For For Management 3a3 Elect Jacobus Petrus Bekker as Director For Against Management 3b Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Share Repurchase Program For For Management 7 Authorize Reissuance of Repurchased For Against Management Shares TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward P. Boykin For For Management 1b Elect Director Cary T. Fu For For Management 1c Elect Director Victor L. Lund For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Shareholder TESLA MOTORS, INC. Ticker: TSLA Security ID: 88160R101 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brad W. Buss For Withhold Management 1.2 Elect Director Ira Ehrenpreis For Withhold Management 2 Ratify Auditors For For Management TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: SEP 12, 2012 Meeting Type: Annual Record Date: AUG 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive and Discuss Consolidated None None Management Balance Sheet as of Dec. 31, 2011 and Consolidated Income Statements for 2011 2 Distribute Cash Dividends for the Year For For Management Ended Dec. 31, 2011, Paid In Four Installments in an Aggregate Amount of NIS 3.40 Per Ordinary Share 3.1 Reelect Phillip Frost as Director For For Management 3.2 Reelect Roger Abravanel as Director For For Management 3.3 Elect Galia Maor as Director For For Management 3.4 Reelect Richard A. Lerner as Director For For Management 3.5 Reelect Erez Vigodman as Director For For Management 4 Approve Payment to Each of the Company For For Management Directors, Other Than the Chairman and Vice Chairman, of an Annual Fee Plus a Per Meeting Fee 5 Approve Annual Fee and Reimbursement For For Management of Expenses of Chairman 6 Approve Annual Fee and Reimbursement For For Management of Expenses of Vice Chairman 7 Approve Certain Amendments to Articles For For Management of Association 8 Approve Indemnification and Release For For Management Agreements for Directors of the Company 9 Reappoint Kesselman & Kesselman as For For Management Independent Registered Public Accounting Firm of the Company and Authorize Board To Determine Its Compensation THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: JUL 10, 2012 Meeting Type: Special Record Date: MAY 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Split For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Richard M. Daley For For Management 1.5 Elect Director Barry Diller For For Management 1.6 Elect Director Helene D. Gayle For For Management 1.7 Elect Director Evan G. Greenberg For For Management 1.8 Elect Director Alexis M. Herman For For Management 1.9 Elect Director Muhtar Kent For For Management 1.10 Elect Director Robert A. Kotick For For Management 1.11 Elect Director Maria Elena Lagomasino For For Management 1.12 Elect Director Donald F. McHenry For For Management 1.13 Elect Director Sam Nunn For For Management 1.14 Elect Director James D. Robinson, III For For Management 1.15 Elect Director Peter V. Ueberroth For For Management 1.16 Elect Director Jacob Wallenberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Establish Board Committee on Human Against Against Shareholder Rights THE ESTEE LAUDER COMPANIES INC. Ticker: EL Security ID: 518439104 Meeting Date: NOV 09, 2012 Meeting Type: Annual Record Date: SEP 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rose Marie Bravo For For Management 1.2 Elect Director Paul J. Fribourg For For Management 1.3 Elect Director Mellody Hobson For For Management 1.4 Elect Director Irvine O. Hockaday, Jr. For For Management 1.5 Elect Director Barry S. Sternlicht For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For Against Management 4 Ratify Auditors For For Management THE HERSHEY COMPANY Ticker: HSY Security ID: 427866108 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pamela M. Arway For For Management 1.2 Elect Director John P. Bilbrey For For Management 1.3 Elect Director Robert F. Cavanaugh For For Management 1.4 Elect Director Charles A. Davis For For Management 1.5 Elect Director Robert M. Malcolm For For Management 1.6 Elect Director James M. Mead For For Management 1.7 Elect Director James E. Nevels For For Management 1.8 Elect Director Anthony J. Palmer For For Management 1.9 Elect Director Thomas J. Ridge For For Management 1.10 Elect Director David L. Shedlarz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE TJX COMPANIES, INC. Ticker: TJX Security ID: 872540109 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zein Abdalla For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Alan M. Bennett For For Management 1.4 Elect Director Bernard Cammarata For For Management 1.5 Elect Director David T. Ching For For Management 1.6 Elect Director Michael F. Hines For For Management 1.7 Elect Director Amy B. Lane For For Management 1.8 Elect Director Dawn G. Lepore For For Management 1.9 Elect Director Carol Meyrowitz For For Management 1.10 Elect Director John F. O'Brien For For Management 1.11 Elect Director Willow B. Shire For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TIFFANY & CO. Ticker: TIF Security ID: 886547108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Kowalski For For Management 1.2 Elect Director Rose Marie Bravo For For Management 1.3 Elect Director Gary E. Costley For For Management 1.4 Elect Director Lawrence K. Fish For For Management 1.5 Elect Director Abby F. Kohnstamm For For Management 1.6 Elect Director Charles K. Marquis For For Management 1.7 Elect Director Peter W. May For For Management 1.8 Elect Director William A. Shutzer For For Management 1.9 Elect Director Robert S. Singer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director William P. Barr For For Management 1.3 Elect Director Jeffrey L. Bewkes For For Management 1.4 Elect Director Stephen F. Bollenbach For For Management 1.5 Elect Director Robert C. Clark For For Management 1.6 Elect Director Mathias Dopfner For For Management 1.7 Elect Director Jessica P. Einhorn For For Management 1.8 Elect Director Fred Hassan For For Management 1.9 Elect Director Kenneth J. Novack For For Management 1.10 Elect Director Paul D. Wachter For For Management 1.11 Elect Director Deborah C. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management UNDER ARMOUR, INC. Ticker: UA Security ID: 904311107 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin A. Plank For For Management 1.2 Elect Director Byron K. Adams, Jr. For For Management 1.3 Elect Director Douglas E. Coltharp For For Management 1.4 Elect Director Anthony W. Deering For For Management 1.5 Elect Director A.B. Krongard For For Management 1.6 Elect Director William R. McDermott For For Management 1.7 Elect Director Eric T. Olson For For Management 1.8 Elect Director Brenda Piper For For Management 1.9 Elect Director Harvey L. Sanders For For Management 1.10 Elect Director Thomas J. Sippel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Ballard, Jr. For For Management 1b Elect Director Edson Bueno For For Management 1c Elect Director Richard T. Burke For For Management 1d Elect Director Robert J. Darretta For For Management 1e Elect Director Stephen J. Hemsley For For Management 1f Elect Director Michele J. Hooper For For Management 1g Elect Director Rodger A. Lawson For For Management 1h Elect Director Douglas W. Leatherdale For For Management 1i Elect Director Glenn M. Renwick For For Management 1j Elect Director Kenneth I. Shine For For Management 1k Elect Director Gail R. Wilensky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder VARIAN MEDICAL SYSTEMS, INC. Ticker: VAR Security ID: 92220P105 Meeting Date: FEB 14, 2013 Meeting Type: Annual Record Date: DEC 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Andrew Eckert For For Management 1.2 Elect Director Mark R. Laret For For Management 1.3 Elect Director Erich R. Reinhardt For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder VMWARE, INC. Ticker: VMW Security ID: 928563402 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan WABCO HOLDINGS INC. Ticker: WBC Security ID: 92927K102 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Esculier For For Management 1.2 Elect Director Kenneth J. Martin For For Management 1.3 Elect Director Donald J. Stebbins For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Douglas N. Daft For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Marissa A. Mayer For For Management 1h Elect Director Gregory B. Penner For For Management 1i Elect Director Steven S. Reinemund For For Management 1j Elect Director H. Lee Scott, Jr. For For Management 1k Elect Director Jim C. Walton For For Management 1l Elect Director S. Robson Walton For For Management 1m Elect Director Christopher J. Williams For For Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Disclosure of Recoupment Activity from Against Against Shareholder Senior Officers WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION Ticker: WAB Security ID: 929740108 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Brooks For For Management 1.2 Elect Director William E. Kassling For For Management 1.3 Elect Director Albert J. Neupaver For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For For Management 4 Ratify Auditors For For Management WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Elstrott For For Management 1.2 Elect Director Gabrielle Greene For For Management 1.3 Elect Director Shahid 'Hass' Hassan For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director John Mackey For For Management 1.6 Elect Director Walter Robb For For Management 1.7 Elect Director Jonathan Seiffer For For Management 1.8 Elect Director Morris 'Mo' Siegel For For Management 1.9 Elect Director Jonathan Sokoloff For For Management 1.10 Elect Director Ralph Sorenson For For Management 1.11 Elect Director William 'Kip' Tindell, For For Management III 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Require Independent Board Chairman Against Against Shareholder WORKDAY, INC. Ticker: WDAY Security ID: 98138H101 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. George ('Skip') For For Management Battle 1.2 Elect Director Michael M. McNamara For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management Veedot 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Vance D. Coffman For For Management 1c Elect Director Michael L. Eskew For For Management 1d Elect Director W. James Farrell For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Muhtar Kent For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director Robert S. Morrison For For Management 1i Elect Director Aulana L. Peters For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Robert J. Ulrich For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Edward J. Rapp For For Management 1.3 Elect Director Roy S. Roberts For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert M. Hernandez as Director For For Management 1.2 Elect Peter Menikoff as Director For For Management 1.3 Elect Robert Ripp as Director For For Management 1.4 Elect Theodore E. Shasta as Director For For Management 2 Declassify the Board of Directors For For Management 3.1 Approve Annual Report For For Management 3.2 Accept Statutory Financial Statements For For Management 3.3 Accept Consolidated Financial For For Management Statements 4 Approve Allocation of Income and For For Management Dividends 5 Approve Discharge of Board and Senior For For Management Management 6.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 6.2 Ratify PricewaterhouseCoopers LLP as For For Management Independent Registered Public Accounting Firm as Auditors 6.3 Ratify BDO AG as Special Auditors For For Management 7 Amend Omnibus Stock Plan For Against Management 8 Approve Dividend Distribution From For For Management Legal Reserves Through Reduction of Par Value 9 Advisory Vote to ratify Named For For Management Executive Officers' Compensation ALLEGHANY CORPORATION Ticker: Y Security ID: 017175100 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen P. Bradley For For Management 1b Elect Director Karen Brenner For For Management 1c Elect Director Thomas S. Johnson For For Management 1d Elect Director James F. Will For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALPHA NATURAL RESOURCES, INC. Ticker: ANR Security ID: 02076X102 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin S. Crutchfield For For Management 1.2 Elect Director Angelo C. Brisimitzakis For For Management 1.3 Elect Director William J. Crowley, Jr. For For Management 1.4 Elect Director E. Linn Draper, Jr. For For Management 1.5 Elect Director Glenn A. Eisenberg For For Management 1.6 Elect Director Deborah M. Fretz For For Management 1.7 Elect Director P. Michael Giftos For For Management 1.8 Elect Director L. Patrick Hassey For For Management 1.9 Elect Director Joel Richards, III For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management 6 Report on Appalachian Mining Against Against Shareholder Environmental and Health Hazard Reduction Efforts 7 Report on Financial Risks of Climate Against Against Shareholder Change AMDOCS LIMITED Ticker: DOX Security ID: G02602103 Meeting Date: JUL 31, 2012 Meeting Type: Special Record Date: JUN 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Dividends For For Management AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Baltimore For For Management 1.2 Elect Director Frank J. Biondi, Jr. For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Francois de Carbonnel For For Management 1.5 Elect Director Vance D. Coffman For For Management 1.6 Elect Director Robert A. Eckert For For Management 1.7 Elect Director Rebecca M. Henderson For For Management 1.8 Elect Director Frank C. Herringer For For Management 1.9 Elect Director Tyler Jacks For For Management 1.10 Elect Director Gilbert S. Omenn For For Management 1.11 Elect Director Judith C. Pelham For For Management 1.12 Elect Director Leonard D. Schaeffer For For Management 1.13 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management AMSURG CORP. Ticker: AMSG Security ID: 03232P405 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James A. Deal For For Management 1.2 Elect Director Steven I. Geringer For For Management 1.3 Elect Director Claire M. Gulmi For For Management 1.4 Elect Director Joey A. Jacobs For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ANADARKO PETROLEUM CORPORATION Ticker: APC Security ID: 032511107 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kevin P. Chilton For For Management 1b Elect Director Luke R. Corbett For For Management 1c Elect Director H. Paulett Eberhart For For Management 1d Elect Director Peter J. Fluor For For Management 1e Elect Director Richard L. George For For Management 1f Elect Director Preston M. Geren, III For For Management 1g Elect Director Charles W. Goodyear For For Management 1h Elect Director John R. Gordon For For Management 1i Elect Director Eric D. Mullins For For Management 1j Elect Director Paula Rosput Reynolds For For Management 1k Elect Director R. A. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against Against Shareholder APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aart J. de Geus For For Management 1b Elect Director Stephen R. Forrest For For Management 1c Elect Director Thomas J. Iannotti For For Management 1d Elect Director Susan M. James For For Management 1e Elect Director Alexander A. Karsner For For Management 1f Elect Director Gerhard H. Parker For For Management 1g Elect Director Dennis D. Powell For For Management 1h Elect Director Willem P. Roelandts For For Management 1i Elect Director James E. Rogers For For Management 1j Elect Director Michael R. Splinter For For Management 1k Elect Director Robert H. Swan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ASCENT CAPITAL GROUP, INC. Ticker: ASCMA Security ID: 043632108 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip J. Holthouse For Withhold Management 2 Ratify Auditors For For Management 3 Submit Shareholder Rights Plan (Poison Against For Shareholder Pill) to Shareholder Vote BANCO MACRO SA Ticker: BMA Security ID: 05961W105 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Designate Two Shareholders to Sign For For Management Minutes of Meeting 2 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year 2012 3 Approve Discharge of Directors and For For Management Internal Statutory Auditors Committee 4 Allocate Non-Assigned Income of Fiscal For For Management Year 2012 5 Approve Remuneration of Directors for For For Management Fiscal Year 2012 6 Approve Remuneration of Internal For For Management Statutory Auditors Committee for Fiscal Year 2012 7 Approve Remuneration of External For For Management Auditors for Fiscal Year 2012 8 Elect Five Directors for a Three-Year For Against Management Term 9 Fix Number of and Elect Members of For For Management Internal Statutory Auditors Committee and Alternates 10 Elect External Auditors for Fiscal For For Management Year 2013 11 Approve Budget of Audit Committee For For Management 12 Extend Authorization Granted to Board For For Management to Set Terms of Debenture Issuance BANK OF HAWAII CORPORATION Ticker: BOH Security ID: 062540109 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director S. Haunani Apoliona For For Management 1.2 Elect Director Mary G.F. Bitterman For For Management 1.3 Elect Director Mark A. Burak For For Management 1.4 Elect Director Michael J. Chun For For Management 1.5 Elect Director Clinton R. Churchill For For Management 1.6 Elect Director David A. Heenan For For Management 1.7 Elect Director Peter S. Ho For For Management 1.8 Elect Director Robert Huret For For Management 1.9 Elect Director Kent T. Lucien For For Management 1.10 Elect Director Martin A. Stein For For Management 1.11 Elect Director Donald M. Takaki For For Management 1.12 Elect Director Barbara J. Tanabe For For Management 1.13 Elect Director Raymond P. Vara, Jr. For For Management 1.14 Elect Director Robert W. Wo For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BARRICK GOLD CORPORATION Ticker: ABX Security ID: 067901108 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard L. Beck For For Management 1.2 Elect Director William D. Birchall For For Management 1.3 Elect Director Donald J. Carty For For Management 1.4 Elect Director Gustavo Cisneros For For Management 1.5 Elect Director Robert M. Franklin For For Management 1.6 Elect Director J. Brett Harvey For For Management 1.7 Elect Director Dambisa Moyo For For Management 1.8 Elect Director Brian Mulroney For For Management 1.9 Elect Director Anthony Munk For For Management 1.10 Elect Director Peter Munk For For Management 1.11 Elect Director Steven J. Shapiro For For Management 1.12 Elect Director Jamie C. Sokalsky For For Management 1.13 Elect Director John L. Thornton For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For Against Management Compensation Approach BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: JAN 29, 2013 Meeting Type: Annual Record Date: DEC 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Henry P. Becton, Jr. For For Management 1.3 Elect Director Catherine M. Burzik For For Management 1.4 Elect Director Edward F. DeGraan For For Management 1.5 Elect Director Vincent A. Forlenza For For Management 1.6 Elect Director Claire M. Fraser For For Management 1.7 Elect Director Christopher Jones For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Adel A.F. Mahmoud For For Management 1.10 Elect Director Gary A. Mecklenburg For For Management 1.11 Elect Director James F. Orr For For Management 1.12 Elect Director Willard J. Overlock, Jr. For For Management 1.13 Elect Director Rebecca W. Rimel For For Management 1.14 Elect Director Bertram L. Scott For For Management 1.15 Elect Director Alfred Sommer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Rescind Fair Price Provision For For Management 5 Amend Omnibus Stock Plan For Against Management BIOMED REALTY TRUST, INC. Ticker: BMR Security ID: 09063H107 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan D. Gold For For Management 1.2 Elect Director Daniel M. Bradbury For For Management 1.3 Elect Director Barbara R. Cambon For For Management 1.4 Elect Director Edward A. Dennis For For Management 1.5 Elect Director Richard I. Gilchrist For For Management 1.6 Elect Director Gary A. Kreitzer For For Management 1.7 Elect Director Theodore D. Roth For For Management 1.8 Elect Director M. Faye Wilson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management BLACKROCK, INC. Ticker: BLK Security ID: 09247X101 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Abdlatif Yousef Al-Hamad For For Management 1b Elect Director Mathis Cabiallavetta For For Management 1c Elect Director Dennis D. Dammerman For For Management 1d Elect Director Jessica P. Einhorn For For Management 1e Elect Director Fabrizio Freda For For Management 1f Elect Director David H. Komansky For For Management 1g Elect Director James E. Rohr For For Management 1h Elect Director Susan L. Wagner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Lamberto Andreotti For For Management 1B Elect Director Lewis B. Campbell For For Management 1C Elect Director James M. Cornelius For For Management 1D Elect Director Laurie H. Glimcher For For Management 1E Elect Director Michael Grobstein For For Management 1F Elect Director Alan J. Lacy For For Management 1G Elect Director Vicki L. Sato For For Management 1H Elect Director Elliott Sigal For For Management 1I Elect Director Gerald L. Storch For For Management 1J Elect Director Togo D. West, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CABOT OIL & GAS CORPORATION Ticker: COG Security ID: 127097103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert L. Keiser For For Management 1b Elect Director W. Matt Ralls For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Plans Against For Shareholder CACI INTERNATIONAL INC Ticker: CACI Security ID: 127190304 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel D. Allen For For Management 1.2 Elect Director James S. Gilmore, III For For Management 1.3 Elect Director Gregory G. Johnson For For Management 1.4 Elect Director Richard L. Leatherwood For For Management 1.5 Elect Director J. Phillip London For For Management 1.6 Elect Director James L. Pavitt For For Management 1.7 Elect Director Warren R. Phillips For For Management 1.8 Elect Director Charles P. Revoile For For Management 1.9 Elect Director William S. Wallace For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CANON INC. Ticker: 7751 Security ID: 138006309 Meeting Date: MAR 28, 2013 Meeting Type: Annual Record Date: DEC 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 70 2.1 Elect Director Mitarai, Fujio For Against Management 2.2 Elect Director Tanaka, Toshizo For For Management 2.3 Elect Director Ikoma, Toshiaki For For Management 2.4 Elect Director Watanabe, Kunio For For Management 2.5 Elect Director Adachi, Yoroku For For Management 2.6 Elect Director Mitsuhashi, Yasuo For For Management 2.7 Elect Director Matsumoto, Shigeyuki For For Management 2.8 Elect Director Homma, Toshio For For Management 2.9 Elect Director Nakaoka, Masaki For For Management 2.10 Elect Director Honda, Haruhisa For For Management 2.11 Elect Director Ozawa, Hideki For For Management 2.12 Elect Director Maeda, Masaya For For Management 2.13 Elect Director Tani, Yasuhiro For For Management 2.14 Elect Director Araki, Makoto For For Management 2.15 Elect Director Suematsu, Hiroyuki For For Management 2.16 Elect Director Uzawa, Shigeyuki For For Management 2.17 Elect Director Nagasawa, Kenichi For For Management 2.18 Elect Director Otsuka, Naoji For For Management 2.19 Elect Director Yamada, Masanori For For Management 2.20 Elect Director Wakiya, Aitake For For Management 2.21 Elect Director Ono, Kazuto For For Management 3 Approve Special Payments in Connection For Against Management with Abolition of Retirement Bonus System 4 Approve Adjustment to Aggregate For For Management Compensation Ceiling for Directors 5 Approve Annual Bonus Payment to For For Management Directors CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 02, 2012 Meeting Type: Annual Record Date: SEP 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Colleen F. Arnold For For Management 1.2 Elect Director George S. Barrett For For Management 1.3 Elect Director Glenn A. Britt For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Calvin Darden For For Management 1.6 Elect Director Bruce L. Downey For For Management 1.7 Elect Director John F. Finn For For Management 1.8 Elect Director Clayton M. Jones For For Management 1.9 Elect Director Gregory B. Kenny For For Management 1.10 Elect Director David P. King For For Management 1.11 Elect Director Richard C. Notebaert For For Management 1.12 Elect Director Jean G. Spaulding For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Calhoun For For Management 1.2 Elect Director Daniel M. Dickinson For For Management 1.3 Elect Director Juan Gallardo For For Management 1.4 Elect Director David R. Goode For For Management 1.5 Elect Director Jesse J. Greene, Jr. For For Management 1.6 Elect Director Jon M. Huntsman, Jr. For For Management 1.7 Elect Director Peter A. Magowan For For Management 1.8 Elect Director Dennis A. Muilenburg For For Management 1.9 Elect Director Douglas R. Oberhelman For For Management 1.10 Elect Director William A. Osborn For For Management 1.11 Elect Director Charles D. Powell For For Management 1.12 Elect Director Edward B. Rust, Jr. For For Management 1.13 Elect Director Susan C. Schwab For For Management 1.14 Elect Director Joshua I. Smith For For Management 1.15 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Include Sustainability as a Against Against Shareholder Performance Measure for Senior Executive Compensation 8 Review and Assess Human Rights Policies Against Against Shareholder 9 Prohibit Sales to the Government of Against Against Shareholder Sudan CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director George L. Kirkland For For Management 1f Elect Director Charles W. Moorman, IV For For Management 1g Elect Director Kevin W. Sharer For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Carl Ware For For Management 1k Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 6 Report on Offshore Oil Wells and Spill Against Against Shareholder Mitigation Measures 7 Report on Financial Risks of Climate Against Against Shareholder Change 8 Report on Lobbying Payments and Policy Against Against Shareholder 9 Prohibit Political Contributions Against Against Shareholder 10 Provide for Cumulative Voting Against For Shareholder 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Require Director Nominee with Against Against Shareholder Environmental Expertise 13 Adopt Guidelines for Country Selection Against Against Shareholder CHINA MOBILE LIMITED Ticker: 00941 Security ID: 16941M109 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3.1 Elect Li Yue as Director For For Management 3.2 Elect Xue Taohai as Director For For Management 3.3 Elect Huang Wenlin as Director For For Management 4 Appoint PricewaterhouseCoopers and For For Management PricewaterhouseCoopers Zhong Tian CPAs Limited as Auditors of the Company and its Subsidiaries for Hong Kong Financial Reporting and U.S. Financial Reporting, Respectively and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CIGNA CORPORATION Ticker: CI Security ID: 125509109 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Cordani For For Management 1.2 Elect Director Isaiah Harris, Jr. For For Management 1.3 Elect Director Jane E. Henney For For Management 1.4 Elect Director Donna F. Zarcone For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Report on Lobbying Payments and Policy Against Against Shareholder CNO FINANCIAL GROUP, INC. Ticker: CNO Security ID: 12621E103 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward J. Bonach For For Management 1b Elect Director Ellyn L. Brown For For Management 1c Elect Director Robert C. Greving For For Management 1d Elect Director Mary R. Henderson For For Management 1e Elect Director R. Keith Long For For Management 1f Elect Director Neal C. Schneider For For Management 1g Elect Director Frederick J. Sievert For For Management 1h Elect Director Michael T. Tokarz For For Management 1i Elect Director John G. Turner For For Management 2 Amend Securities Transfer Restrictions For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COLFAX CORPORATION Ticker: CFX Security ID: 194014106 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mitchell P. Rales For For Management 1b Elect Director Steven E. Simms For For Management 1c Elect Director Clay H. Kiefaber For For Management 1d Elect Director Patrick W. Allender For For Management 1e Elect Director Thomas S. Gayner For For Management 1f Elect Director Rhonda L. Jordan For For Management 1g Elect Director San W. Orr, III For For Management 1h Elect Director A. Clayton Perfall For For Management 1i Elect Director Rajiv Vinnakota For For Management 2 Ratify Auditors For For Management CONSOLIDATED EDISON, INC. Ticker: ED Security ID: 209115104 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin Burke For For Management 1.2 Elect Director Vincent A. Calarco For For Management 1.3 Elect Director George Campbell, Jr. For For Management 1.4 Elect Director Gordon J. Davis For For Management 1.5 Elect Director Michael J. Del Giudice For For Management 1.6 Elect Director Ellen V. Futter For For Management 1.7 Elect Director John F. Hennessy, III For For Management 1.8 Elect Director John F. Killian For For Management 1.9 Elect Director Eugene R. McGrath For For Management 1.10 Elect Director Sally H. Pinero For For Management 1.11 Elect Director Michael W. Ranger For For Management 1.12 Elect Director L. Frederick Sutherland For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Cease CEO Compensation Benchmarking Against Against Shareholder Policy CORNING INCORPORATED Ticker: GLW Security ID: 219350105 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Seely Brown For For Management 1.2 Elect Director Stephanie A. Burns For For Management 1.3 Elect Director John A. Canning, Jr. For For Management 1.4 Elect Director Richard T. Clark For For Management 1.5 Elect Director Robert F. Cummings, Jr. For For Management 1.6 Elect Director James B. Flaws For For Management 1.7 Elect Director Kurt M. Landgraf For For Management 1.8 Elect Director Kevin J. Martin For For Management 1.9 Elect Director Deborah D. Rieman For For Management 1.10 Elect Director Hansel E. Tookes, II For For Management 1.11 Elect Director Wendell P. Weeks For For Management 1.12 Elect Director Mark S. Wrighton For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown II For For Management 1.2 Elect Director David W. Dorman For For Management 1.3 Elect Director Anne M. Finucane For For Management 1.4 Elect Director Kristen Gibney Williams For For Management 1.5 Elect Director Larry J. Merlo For For Management 1.6 Elect Director Jean-Pierre Millon For For Management 1.7 Elect Director Richard J. Swift For For Management 1.8 Elect Director William C. Weldon For For Management 1.9 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Reduce Vote Requirement Under the Fair For For Management Price Provision 6 Report on Political Contributions Against Against Shareholder 7 Pro-rata Vesting of Equity Awards Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Against Shareholder DARDEN RESTAURANTS, INC. Ticker: DRI Security ID: 237194105 Meeting Date: SEP 18, 2012 Meeting Type: Annual Record Date: JUL 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael W. Barnes For For Management 1.2 Elect Director Leonard L. Berry For For Management 1.3 Elect Director Christopher J. (CJ) For For Management Fraleigh 1.4 Elect Director Victoria D. Harker For For Management 1.5 Elect Director David H. Hughes For For Management 1.6 Elect Director Charles A. Ledsinger, For For Management Jr. 1.7 Elect Director William M. Lewis, Jr. For For Management 1.8 Elect Director Connie Mack, III For For Management 1.9 Elect Director Andrew H. (Drew) Madsen For For Management 1.10 Elect Director Clarence Otis, Jr. For For Management 1.11 Elect Director Michael D. Rose For For Management 1.12 Elect Director Maria A. Sastre For For Management 1.13 Elect Director William S. Simon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DEVON ENERGY CORPORATION Ticker: DVN Security ID: 25179M103 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H. Henry For For Management 1.2 Elect Director John A. Hill For For Management 1.3 Elect Director Michael M. Kanovsky For For Management 1.4 Elect Director Robert A. Mosbacher, Jr. For For Management 1.5 Elect Director J. Larry Nichols For For Management 1.6 Elect Director Duane C. Radtke For For Management 1.7 Elect Director Mary P. Ricciardello For For Management 1.8 Elect Director John Richels For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Provide Right to Act by Written Consent Against For Shareholder DOMINION RESOURCES, INC. Ticker: D Security ID: 25746U109 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William P. Barr For For Management 1.2 Elect Director Peter W. Brown For For Management 1.3 Elect Director Helen E. Dragas For For Management 1.4 Elect Director James O. Ellis, Jr. For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director John W. Harris For Against Management 1.7 Elect Director Robert S. Jepson, Jr. For For Management 1.8 Elect Director Mark J. Kington For For Management 1.9 Elect Director Pamela J. Royal For For Management 1.10 Elect Director Robert H. Spilman, Jr. For For Management 1.11 Elect Director Michael E. Szymanczyk For For Management 1.12 Elect Director David A. Wollard For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Report on Coal Use from Mountaintop Against Against Shareholder Removal Mining 6 Include Sustainability as a Against Against Shareholder Performance Measure for Senior Executive Compensation 7 Minimize Pool Storage of Spent Nuclear Against Against Shareholder Fuel 8 Report on Financial Risks of Climate Against Against Shareholder Change DUPONT FABROS TECHNOLOGY, INC. Ticker: DFT Security ID: 26613Q106 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael A. Coke For For Management 1.2 Elect Director Lammot J. du Pont For For Management 1.3 Elect Director Thomas D. Eckert For For Management 1.4 Elect Director Hossein Fateh For For Management 1.5 Elect Director Jonathan G. Heiliger For For Management 1.6 Elect Director Frederic V. Malek For For Management 1.7 Elect Director John T. Roberts, Jr. For For Management 1.8 Elect Director John H. Toole For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 05, 2013 Meeting Type: Annual Record Date: NOV 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. A. H. Boersig For For Management 1.2 Elect Director J. B. Bolten For For Management 1.3 Elect Director M. S. Levatich For For Management 1.4 Elect Director R. L. Stephenson For For Management 1.5 Elect Director A.A. Busch, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Management 5 Report on Sustainability Against Against Shareholder ENSCO PLC Ticker: ESV Security ID: G3157S106 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Francis S. Kalman as Director For For Management 2 Re-elect Roxanne J. Decyk as Director For For Management 3 Re-elect Mary Francis CBE as Director For For Management 4 Reappoint KPMG LLP as Auditors of the For For Management Company 5 Reappoint KPMG Audit Plc as Auditors For For Management of the Company 6 Authorize Board to Fix Remuneration of For For Management Auditors 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Advisory Vote to Approve Directors' For For Management Remuneration Report 9 Accept Auditors' and Directors' For For Management Reports and Statutory Reports 10 Amend Articles of Association For For Management Declassifying the Board and Conversion of American Depositary Shares to Class A ordinary Shares 11 Authorize Share Repurchase Program For For Management EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles R. Crisp For For Management 1b Elect Director James C. Day For For Management 1c Elect Director Mark G. Papa For For Management 1d Elect Director H. Leighton Steward For For Management 1e Elect Director Donald F. Textor For For Management 1f Elect Director William R. Thomas For For Management 1g Elect Director Frank G. Wisner For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ESSEX PROPERTY TRUST, INC. Ticker: ESS Security ID: 297178105 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith R. Guericke For For Management 1.2 Elect Director Issie N. Rabinovitch For For Management 1.3 Elect Director Thomas E. Randlett For For Management 2 Declassify the Board of Directors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director U.M. Burns For For Management 1.4 Elect Director L.R. Faulkner For For Management 1.5 Elect Director J.S. Fishman For For Management 1.6 Elect Director H.H. Fore For For Management 1.7 Elect Director K.C. Frazier For For Management 1.8 Elect Director W.W. George For For Management 1.9 Elect Director S.J. Palmisano For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.W. Tillerson For For Management 1.12 Elect Director W.C. Weldon For For Management 1.13 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Limit Directors to a Maximum of Three Against Against Shareholder Board Memberships in Companies with Sales over $500 Million Annually 7 Report on Lobbying Payments and Policy Against Against Shareholder 8 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions 9 Adopt Sexual Orientation Anti-bias Against Against Shareholder Policy 10 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FORTRESS INVESTMENT GROUP LLC Ticker: FIG Security ID: 34958B106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter L. Briger, Jr. For Withhold Management 1.2 Elect Director Wesley R. Edens For Withhold Management 1.3 Elect Director Douglas L. Jacobs For For Management 2 Ratify Auditors For For Management FORTUNE BRANDS HOME & SECURITY, INC. Ticker: FBHS Security ID: 34964C106 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard A. Goldstein For For Management 1b Elect Director Christopher J. Klein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management FXCM INC. Ticker: FXCM Security ID: 302693106 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Ahdout For For Management 1.2 Elect Director James Brown For For Management 1.3 Elect Director Robin Davis For For Management 1.4 Elect Director Perry Fish For For Management 1.5 Elect Director Kenneth Grossman For For Management 1.6 Elect Director Arthur Gruen For For Management 1.7 Elect Director Eric LeGoff For For Management 1.8 Elect Director Dror (Drew) Niv For For Management 1.9 Elect Director David Sakhai For For Management 1.10 Elect Director Ryan Silverman For For Management 1.11 Elect Director Eduard Yusupov For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GANNETT CO., INC. Ticker: GCI Security ID: 364730101 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John E. Cody For For Management 1b Elect Director Howard D. Elias For For Management 1c Elect Director John Jeffry Louis For For Management 1d Elect Director Marjorie Magner For For Management 1e Elect Director Gracia C. Martore For For Management 1f Elect Director Scott K. McCune For For Management 1g Elect Director Duncan M. McFarland For For Management 1h Elect Director Susan Ness For For Management 1i Elect Director Neal Shapiro For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Double Trigger on Equity Plans Against For Shareholder GENERAL DYNAMICS CORPORATION Ticker: GD Security ID: 369550108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary T. Barra For For Management 1.2 Elect Director Nicholas D. Chabraja For For Management 1.3 Elect Director James S. Crown For For Management 1.4 Elect Director William P. Fricks For For Management 1.5 Elect Director Paul G. Kaminski For For Management 1.6 Elect Director John M. Keane For For Management 1.7 Elect Director Lester L. Lyles For For Management 1.8 Elect Director Phebe N. Novakovic For For Management 1.9 Elect Director William A. Osborn For For Management 1.10 Elect Director Robert Walmsley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Review and Assess Human Rights Policy Against For Shareholder GENERAL MILLS, INC. Ticker: GIS Security ID: 370334104 Meeting Date: SEP 24, 2012 Meeting Type: Annual Record Date: JUL 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bradbury H. Anderson For For Management 2 Elect Director R. Kerry Clark For For Management 3 Elect Director Paul Danos For For Management 4 Elect Director William T. Esrey For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Judith Richards Hope For For Management 7 Elect Director Heidi G. Miller For For Management 8 Elect Director Hilda Ochoa-Brillembourg For For Management 9 Elect Director Steve Odland For For Management 10 Elect Director Kendall J. Powell For For Management 11 Elect Director Michael D. Rose For For Management 12 Elect Director Robert L. Ryan For For Management 13 Elect Director Dorothy A. Terrell For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management GIANT INTERACTIVE GROUP INC. Ticker: GA Security ID: 374511103 Meeting Date: SEP 17, 2012 Meeting Type: Annual Record Date: AUG 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Peter Andrew Schloss as a For For Management Director 2 Reelect Lu Zhang as a Director For Against Management 3 Amend the 2007 Performance Incentive For Against Management Plan 4 Ratify Ernst & Young Hua Ming as For For Management Auditors GREEN MOUNTAIN COFFEE ROASTERS, INC. Ticker: GMCR Security ID: 393122106 Meeting Date: MAR 07, 2013 Meeting Type: Annual Record Date: JAN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara D. Carlini For For Management 1.2 Elect Director Hinda Miller For For Management 1.3 Elect Director Norman H. Wesley For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Shumeet Banerji For For Management 1.3 Elect Director Rajiv L. Gupta For For Management 1.4 Elect Director John H. Hammergren For For Management 1.5 Elect Director Raymond J. Lane For For Management 1.6 Elect Director Ann M. Livermore For For Management 1.7 Elect Director Gary M. Reiner For For Management 1.8 Elect Director Patricia F. Russo For For Management 1.9 Elect Director G. Kennedy Thompson For For Management 1.10 Elect Director Margaret C. Whitman For For Management 1.11 Elect Director Ralph V. Whitworth For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Proxy Access Right For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Establish Environmental/Social Issue Against Against Shareholder Board Committee 7 Amend Human Rights Policies Against Against Shareholder 8 Stock Retention/Holding Period Against Against Shareholder HHGREGG, INC. Ticker: HGG Security ID: 42833L108 Meeting Date: JUL 31, 2012 Meeting Type: Annual Record Date: JUN 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence P. Castellani For For Management 1.2 Elect Director Benjamin D. Geiger For For Management 1.3 Elect Director Catherine A. Langham For For Management 1.4 Elect Director Dennis L. May For For Management 1.5 Elect Director John M. Roth For For Management 1.6 Elect Director Charles P. Rullman For For Management 1.7 Elect Director Michael L. Smith For For Management 1.8 Elect Director Peter M. Starrett For For Management 1.9 Elect Director Gregg W. Throgmartin For For Management 1.10 Elect Director Kathleen C. Tierney For For Management 1.11 Elect Director Darell E. Zink For For Management 2 Ratify Auditors For For Management HYATT HOTELS CORPORATION Ticker: H Security ID: 448579102 Meeting Date: JUN 10, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark S. Hoplamazian For For Management 1.2 Elect Director Cary D. McMillan For For Management 1.3 Elect Director Penny Pritzker For For Management 1.4 Elect Director Michael A. Rocca For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Andy D. Bryant For For Management 1c Elect Director Susan L. Decker For For Management 1d Elect Director John J. Donahoe For For Management 1e Elect Director Reed E. Hundt For For Management 1f Elect Director James D. Plummer For For Management 1g Elect Director David S. Pottruck For For Management 1h Elect Director Frank D. Yeary For For Management 1i Elect Director David B. Yoffie For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Stock Retention/Holding Period Against Against Shareholder INTERCONTINENTALEXCHANGE, INC. Ticker: ICE Security ID: 45865V100 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles R. Crisp For For Management 1b Elect Director Jean-Marc Forneri For For Management 1c Elect Director Judd A. Gregg For For Management 1d Elect Director Fred W. Hatfield For For Management 1e Elect Director Terrence F. Martell For For Management 1f Elect Director Callum McCarthy For For Management 1g Elect Director Robert Reid For For Management 1h Elect Director Frederic V. Salerno For For Management 1i Elect Director Jeffrey C. Sprecher For For Management 1j Elect Director Judith A. Sprieser For For Management 1k Elect Director Vincent Tese For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Approve Non-Employee Director Stock For For Management Option Plan 5 Ratify Auditors For For Management INTERCONTINENTALEXCHANGE, INC. Ticker: ICE Security ID: 45865V100 Meeting Date: JUN 03, 2013 Meeting Type: Special Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2A Increase Authorized Preferred and For For Management Common Stock 2B Approve Stock Ownership Limitations For For Management 2C Provisions Related to Disqualification For For Management of Officers and Directors and Certain Powers of the Board of Directors 2D Provisions Related to Considerations For For Management of the Board of Directors 2E Amend ICE Group Certificate of For For Management Incorporation 3 Adjourn Meeting For Against Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David J. Bronczek For For Management 1b Elect Director Ahmet C. Dorduncu For For Management 1c Elect Director John V. Faraci For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Stacey J. Mobley For For Management 1f Elect Director Joan E. Spero For For Management 1g Elect Director John L. Townsend, III For For Management 1h Elect Director John F. Turner For For Management 1i Elect Director William G. Walter For For Management 1j Elect Director J. Steven Whisler For For Management 2 Ratify Auditors For For Management 3 Provide Right to Act by Written Consent For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Pro-rata Vesting of Equity Plans Against For Shareholder JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Ian E.L. Davis For For Management 1.4 Elect Director Alex Gorsky For For Management 1.5 Elect Director Michael M.E. Johns For For Management 1.6 Elect Director Susan L. Lindquist For For Management 1.7 Elect Director Anne M. Mulcahy For For Management 1.8 Elect Director Leo F. Mullin For For Management 1.9 Elect Director William D. Perez For For Management 1.10 Elect Director Charles Prince For For Management 1.11 Elect Director A. Eugene Washington For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values 6 Require Independent Board Chairman Against Against Shareholder KELLOGG COMPANY Ticker: K Security ID: 487836108 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gordon Gund For For Management 1.2 Elect Director Mary Laschinger For For Management 1.3 Elect Director Ann McLaughlin Korologos For For Management 1.4 Elect Director Cynthia Milligan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Declassify the Board of Directors Against For Shareholder LOCKHEED MARTIN CORPORATION Ticker: LMT Security ID: 539830109 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nolan D. Archibald For For Management 1.2 Elect Director Rosalind G. Brewer For For Management 1.3 Elect Director David B. Burritt For For Management 1.4 Elect Director James O. Ellis, Jr. For For Management 1.5 Elect Director Thomas J. Falk For For Management 1.6 Elect Director Marillyn A. Hewson For For Management 1.7 Elect Director Gwendolyn S. King For For Management 1.8 Elect Director James M. Loy For For Management 1.9 Elect Director Douglas H. McCorkindale For For Management 1.10 Elect Director Joseph W. Ralston For For Management 1.11 Elect Director Anne Stevens For For Management 1.12 Elect Director Robert J. Stevens For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder LORILLARD, INC. Ticker: LO Security ID: 544147101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director Andrew H. Card, Jr. For For Management 2.2 Elect Director Virgis W. Colbert For For Management 2.3 Elect Director Richard W. Roedel For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Report on Lobbying Payments and Policy Against Against Shareholder MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Deirdre P. Connelly For For Management 1c Elect Director Meyer Feldberg For For Management 1d Elect Director Sara Levinson For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Joyce M. Roche For For Management 1h Elect Director Paul C. Varga For For Management 1i Elect Director Craig E. Weatherup For For Management 1j Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MAGELLAN HEALTH SERVICES, INC. Ticker: MGLN Security ID: 559079207 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael P. Ressner For For Management 1.2 Elect Director Michael S. Diament For For Management 1.3 Elect Director Barry M. Smith For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Zachary W. Carter For For Management 1b Elect Director Oscar Fanjul For For Management 1c Elect Director Daniel S. Glaser For For Management 1d Elect Director H. Edward Hanway For For Management 1e Elect Director Lord Lang For For Management 1f Elect Director Elaine La Roche For For Management 1g Elect Director Steven A. Mills For For Management 1h Elect Director Bruce P. Nolop For For Management 1i Elect Director Marc D. Oken For For Management 1j Elect Director Morton O. Schapiro For For Management 1k Elect Director Adele Simmons For For Management 1l Elect Director Lloyd M. Yates For For Management 1m Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Walter E. Massey For For Management 1b Elect Director John W. Rogers, Jr. For For Management 1c Elect Director Roger W. Stone For For Management 1d Elect Director Miles D. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Pay Disparity Against Against Shareholder 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Human Rights Risk Assessment Against Against Shareholder Process 7 Report on Nutrition Initiatives and Against Against Shareholder Childhood Obesity Concerns MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andy D. Bryant For For Management 2 Elect Director Wayne A. Budd For For Management 3 Elect Director John H. Hammergren For For Management 4 Elect Director Alton F. Irby, III For For Management 5 Elect Director M. Christine Jacobs For For Management 6 Elect Director Marie L. Knowles For For Management 7 Elect Director David M. Lawrence For For Management 8 Elect Director Edward A. Mueller For For Management 9 Elect Director Jane E. Shaw For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Provide Right to Act by Written Consent Against For Shareholder 13 Require Independent Board Chairman Against Against Shareholder 14 Stock Retention Against Against Shareholder 15 Pro-rata Vesting of Equity Awards Against For Shareholder METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard For For Management 1.2 Elect Director Steven A. Kandarian For For Management 1.3 Elect Director John M. Keane For For Management 1.4 Elect Director Alfred F. Kelly, Jr. For For Management 1.5 Elect Director James M. Kilts For For Management 1.6 Elect Director Catherine R. Kinney For For Management 1.7 Elect Director Hugh B. Price For For Management 1.8 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder NEUSTAR, INC. Ticker: NSR Security ID: 64126X201 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director C. C. Chang For For Management 1b Elect Director Lisa A. Hook For For Management 1c Elect Director Hellene S. Runtagh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NEWMONT MINING CORPORATION Ticker: NEM Security ID: 651639106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce R. Brook For For Management 1.2 Elect Director J. Kofi Bucknor For For Management 1.3 Elect Director Vincent A. Calarco For For Management 1.4 Elect Director Joseph A. Carrabba For For Management 1.5 Elect Director Noreen Doyle For For Management 1.6 Elect Director Gary J. Goldberg For For Management 1.7 Elect Director Veronica M. Hagen For For Management 1.8 Elect Director Jane Nelson For For Management 1.9 Elect Director Donald C. Roth For For Management 1.10 Elect Director Simon R. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management NEXTERA ENERGY, INC. Ticker: NEE Security ID: 65339F101 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sherry S. Barrat For For Management 1b Elect Director Robert M. Beall, II For For Management 1c Elect Director James L. Camaren For For Management 1d Elect Director Kenneth B. Dunn For For Management 1e Elect Director Lewis Hay, III For For Management 1f Elect Director Toni Jennings For For Management 1g Elect Director James L. Robo For For Management 1h Elect Director Rudy E. Schupp For For Management 1i Elect Director John L. Skolds For For Management 1j Elect Director William H. Swanson For For Management 1k Elect Director Michael H. Thaman For For Management 1l Elect Director Hansel E. Tookes, II For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Minimize Pool Storage of Spent Nuclear Against Against Shareholder Fuel NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley G. Bush For For Management 1.2 Elect Director Victor H. Fazio For For Management 1.3 Elect Director Donald E. Felsinger For For Management 1.4 Elect Director Stephen E. Frank For For Management 1.5 Elect Director Bruce S. Gordon For For Management 1.6 Elect Director Madeleine A. Kleiner For For Management 1.7 Elect Director Karl J. Krapek For For Management 1.8 Elect Director Richard B. Myers For For Management 1.9 Elect Director Aulana L. Peters For For Management 1.10 Elect Director Gary Roughead For For Management 1.11 Elect Director Thomas M. Schoewe For For Management 1.12 Elect Director Kevin W. Sharer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder NRG ENERGY, INC. Ticker: NRG Security ID: 629377508 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kirbyjon H. Caldwell For For Management 1.2 Elect Director David Crane For For Management 1.3 Elect Director Kathleen A. McGinty For For Management 1.4 Elect Director Evan J. Silverstein For For Management 1.5 Elect Director Thomas H. Weidemeyer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management NTT DOCOMO INC. Ticker: 9437 Security ID: 62942M201 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 3000 2 Amend Articles To Change Company Name For For Management - Limit Rights of Odd-Lot Holders - Amend Business Lines 3.1 Elect Director Tokuhiro, Kiyoshi For For Management 3.2 Elect Director Murakami, Teruyasu For For Management 3.3 Elect Director Nakamura, Takashi For For Management 4.1 Appoint Statutory Auditor Ota, Kenji For For Management 4.2 Appoint Statutory Auditor Shiotsuka For Against Management Naoto NU SKIN ENTERPRISES, INC. Ticker: NUS Security ID: 67018T105 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nevin N. Andersen For For Management 1.2 Elect Director Daniel W. Campbell For For Management 1.3 Elect Director M. Truman Hunt For For Management 1.4 Elect Director Andrew D. Lipman For For Management 1.5 Elect Director Steven J. Lund For For Management 1.6 Elect Director Patricia A. Negron For For Management 1.7 Elect Director Neil H. Offen For For Management 1.8 Elect Director Thomas R. Pisano For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For Against Management 1.2 Elect Director Howard I. Atkins For Against Management 1.3 Elect Director Stephen I. Chazen For For Management 1.4 Elect Director Edward P. Djerejian For Against Management 1.5 Elect Director John E. Feick For For Management 1.6 Elect Director Margaret M. Foran For For Management 1.7 Elect Director Carlos M. Gutierrez For For Management 1.8 Elect Director Ray R. Irani For Against Management 1.9 Elect Director Avedick B. Poladian For Against Management 1.10 Elect Director Aziz D. Syriani For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder OCWEN FINANCIAL CORPORATION Ticker: OCN Security ID: 675746309 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Erbey For For Management 1.2 Elect Director Ronald M. Faris For For Management 1.3 Elect Director Ronald J. Korn For For Management 1.4 Elect Director William H. Lacy For For Management 1.5 Elect Director Wilbur L. Ross, Jr. For For Management 1.6 Elect Director Robert A. Salcetti For For Management 1.7 Elect Director Barry N. Wish For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PAYCHEX, INC. Ticker: PAYX Security ID: 704326107 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: AUG 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director B. Thomas Golisano For For Management 1b Elect Director Joseph G. Doody For For Management 1c Elect Director David J. S. Flaschen For For Management 1d Elect Director Phillip Horsley For For Management 1e Elect Director Grant M. Inman For For Management 1f Elect Director Pamela A. Joseph For For Management 1g Elect Director Martin Mucci For For Management 1h Elect Director Joseph M. Tucci For For Management 1i Elect Director Joseph M. Velli For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PEGASYSTEMS INC. Ticker: PEGA Security ID: 705573103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter Gyenes For For Management 1.2 Elect Director Richard H. Jones For For Management 1.3 Elect Director Steven F. Kaplan For For Management 1.4 Elect Director James P. O'Halloran For For Management 1.5 Elect Director Alan Trefler For For Management 1.6 Elect Director Larry Weber For For Management 1.7 Elect Director William W. Wyman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PHILLIPS 66 Ticker: PSX Security ID: 718546104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Greg C. Garland For For Management 1b Elect Director John E. Lowe For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management PORTFOLIO RECOVERY ASSOCIATES, INC. Ticker: PRAA Security ID: 73640Q105 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John H. Fain For For Management 1.2 Elect Director David N. Roberts For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management PULTEGROUP, INC. Ticker: PHM Security ID: 745867101 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian P. Anderson For For Management 1.2 Elect Director Bryce Blair For For Management 1.3 Elect Director Richard J. Dugas, Jr. For For Management 1.4 Elect Director Thomas Folliard For For Management 1.5 Elect Director Cheryl W. Grise For For Management 1.6 Elect Director Andre J. Hawaux For For Management 1.7 Elect Director Debra J. Kelly-Ennis For For Management 1.8 Elect Director Patrick J. O'Leary For For Management 1.9 Elect Director James J. Postl For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Approve Omnibus Stock Plan For Against Management 6 Amend NOL Rights Plan (NOL Pill) For For Management 7 Require a Majority Vote for the Against For Shareholder Election of Directors 8 Performance-Based and/or Time-Based Against For Shareholder Equity Awards RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James E. Cartwright For For Management 1b Elect Director Vernon E. Clark For For Management 1c Elect Director Stephen J. Hadley For For Management 1d Elect Director Michael C. Ruettgers For For Management 1e Elect Director Ronald L. Skates For For Management 1f Elect Director William R. Spivey For For Management 1g Elect Director Linda G. Stuntz For For Management 1h Elect Director William H. Swanson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Submit SERP to Shareholder Vote Against Against Shareholder 7 Pro-rata Vesting of Equity Awards Against For Shareholder SANDRIDGE ENERGY, INC. Ticker: SD Security ID: 80007P307 Meeting Date: MAR 13, 2013 Meeting Type: Proxy Contest Record Date: DEC 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1 Revoke Consent to Amend Articles to Against Did Not Vote Shareholder Declassify the Board; Fix Size of the Board; Fill Vacancies and Remove Directors With or Without Cause 2 Revoke Consent to Remove Existing Against Did Not Vote Shareholder Director Jim J. Brewer 3 Revoke Consent to Remove Existing Against Did Not Vote Shareholder Director Everett R. Dobson 4 Revoke Consent to Remove Existing Against Did Not Vote Shareholder Director William A. Gilliland 5 Revoke Consent to Remove Existing Against Did Not Vote Shareholder Director Daniel W. Jordan 6 Revoke Consent to Remove Existing Against Did Not Vote Shareholder Director Roy T. Oliver, Jr. 7 Revoke Consent to Remove Existing Against Did Not Vote Shareholder Director Jeffrey S. Serota 8 Revoke Consent to Remove Existing Against Did Not Vote Shareholder Director Tom L. Ward 9 Revoke Consent to Elect Director Against Did Not Vote Shareholder Stephen C. Beasley 10 Revoke Consent to Elect Director Against Did Not Vote Shareholder Edward W. Moneypenny 11 Revoke Consent to Elect Director Against Did Not Vote Shareholder Fredric G. Reynolds 12 Revoke Consent to Elect Director Peter Against Did Not Vote Shareholder H. Rothschild 13 Revoke Consent to Elect Director Against Did Not Vote Shareholder Dinakar Singh 14 Revoke Consent to Elect Director Alan Against Did Not Vote Shareholder J. Weber 15 Revoke Consent to Elect Director Dan A. Against Did Not Vote Shareholder Westbrook # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Green Card) None 1 Consent to Amend Articles to For For Shareholder Declassify the Board; Fix Size of the Board; Fill Vacancies and Remove Directors With or Without Cause 2 Consent to Remove Existing Director For For Shareholder Jim J. Brewer 3 Consent to Remove Existing Director For For Shareholder Everett R. Dobson 4 Consent to Remove Existing Director For For Shareholder William A. Gilliland 5 Consent to Remove Existing Director For For Shareholder Daniel W. Jordan 6 Consent to Remove Existing Director For For Shareholder Roy T. Oliver, Jr. 7 Consent to Remove Existing Director For For Shareholder Jeffrey S. Serota 8 Consent to Remove Existing Director For For Shareholder Tom L. Ward 9 Consent to Remove Each Member of the For For Shareholder Board, if any, Appointed to the Board to Fill Any Vacancy or Newly-Created Directorship since the Election of Directors at the Company's 2012 Annual Meeting and Immediately prior to the Effectiveness of Proposals 10-16 10 Consent to Elect Director Stephen C. For For Shareholder Beasley 11 Consent to Elect Director Edward W. For For Shareholder Moneypenny 12 Consent to Elect Director Fredric G. For For Shareholder Reynolds 13 Consent to Elect Director Peter H. For For Shareholder Rothschild 14 Consent to Elect Director Dinakar Singh For For Shareholder 15 Consent to Elect Director Alan J. Weber For For Shareholder 16 Consent to Elect Director Dan A. For For Shareholder Westbrook SBA COMMUNICATIONS CORPORATION Ticker: SBAC Security ID: 78388J106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin L. Beebe For For Management 1.2 Elect Director Jack Langer For For Management 1.3 Elect Director Jeffrey A. Stoops For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SEAGATE TECHNOLOGY PLC Ticker: STX Security ID: G7945M107 Meeting Date: OCT 24, 2012 Meeting Type: Annual Record Date: SEP 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen J. Luczo For For Management 1b Elect Director Frank J. Biondi, Jr. For For Management 1c Elect Director Michael R. Cannon For For Management 1d Elect Director Mei-Wei Cheng For For Management 1e Elect Director William T. Coleman For For Management 1f Elect Director Jay L. Geldmacher For For Management 1g Elect Director Seh-Woong Jeong For For Management 1h Elect Director Lydia M. Marshall For For Management 1i Elect Director Kristen M. Onken For For Management 1j Elect Director Chong Sup Park For For Management 1k Elect Director Gregorio Reyes For For Management 1l Elect Director Edward J. Zander For For Management 2 Amend Employee Stock Purchase Plan For For Management 3 Determine Price Range for Reissuance For For Management of Treasury Shares 4 Authorize the Holding of the 2or For Management at a Location Outside Ireland 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management SOUFUN HOLDINGS LTD. Ticker: SFUN Security ID: 836034108 Meeting Date: AUG 01, 2012 Meeting Type: Annual Record Date: JUL 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend the Current Memorandum and For Against Management Articles of the Company STANCORP FINANCIAL GROUP, INC. Ticker: SFG Security ID: 852891100 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Debora D. Horvath For For Management 1.2 Elect Director Duane C. McDougall For For Management 1.3 Elect Director E. Kay Stepp For For Management 1.4 Elect Director Michael G. Thorne For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation STANLEY BLACK & DECKER, INC. Ticker: SWK Security ID: 854502101 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George W. Buckley For For Management 1.2 Elect Director Patrick D. Campbell For For Management 1.3 Elect Director Carlos M. Cardoso For For Management 1.4 Elect Director Robert B. Coutts For For Management 1.5 Elect Director Benjamin H. Griswold, IV For For Management 1.6 Elect Director John F. Lundgren For For Management 1.7 Elect Director Anthony Luiso For For Management 1.8 Elect Director Marianne M. Parrs For For Management 1.9 Elect Director Robert L. Ryan For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation STERICYCLE, INC. Ticker: SRCL Security ID: 858912108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark C. Miller For For Management 1b Elect Director Jack W. Schuler For For Management 1c Elect Director Charles A. Alutto For For Management 1d Elect Director Thomas D. Brown For For Management 1e Elect Director Rod F. Dammeyer For For Management 1f Elect Director William K. Hall For For Management 1g Elect Director Jonathan T. Lord For For Management 1h Elect Director John Patience For For Management 1i Elect Director Ronald G. Spaeth For For Management 1j Elect Director Mike S. Zafirovski For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder SYNNEX CORPORATION Ticker: SNX Security ID: 87162W100 Meeting Date: MAR 19, 2013 Meeting Type: Annual Record Date: FEB 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dwight Steffensen For For Management 1.2 Elect Director Kevin Murai For For Management 1.3 Elect Director Fred Breidenbach For For Management 1.4 Elect Director Hau Lee For For Management 1.5 Elect Director Matthew Miau For For Management 1.6 Elect Director Dennis Polk For For Management 1.7 Elect Director Gregory Quesnel For For Management 1.8 Elect Director Thomas Wurster For For Management 1.9 Elect Director Duane Zitzner For For Management 1.10 Elect Director Andrea Zulberti For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Ticker: 2330 Security ID: 874039100 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on Profit Distribution For For Management 3 Approve Amendments to Procedures For For Management Governing the Acquisition or Disposal of Assets, Lending Funds to Other Parties, and Endorsement and Guarantees 4 Transact Other Business (Non-Voting) None None Management TARGET CORPORATION Ticker: TGT Security ID: 87612E106 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Roxanne S. Austin For For Management 1b Elect Director Douglas M. Baker, Jr. For For Management 1c Elect Director Henrique De Castro For For Management 1d Elect Director Calvin Darden For For Management 1e Elect Director Mary N. Dillon For For Management 1f Elect Director James A. Johnson For For Management 1g Elect Director Mary E. Minnick For For Management 1h Elect Director Anne M. Mulcahy For For Management 1i Elect Director Derica W. Rice For For Management 1j Elect Director Gregg W. Steinhafel For For Management 1k Elect Director John G. Stumpf For For Management 1l Elect Director Solomon D. Trujillo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Electronics Recycling and Against Against Shareholder Preventing E-Waste Export TE CONNECTIVITY LTD. Ticker: TEL Security ID: H84989104 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pierre R. Brondeau For For Management 1.2 Elect Director Juergen W. Gromer For For Management 1.3 Elect Director William A. Jeffrey For For Management 1.4 Elect Director Thomas J. Lynch For For Management 1.5 Elect Director Yong Nam For For Management 1.6 Elect Director Daniel J. Phelan For For Management 1.7 Elect Director Frederic M. Poses For For Management 1.8 Elect Director Lawrence S. Smith For For Management 1.9 Elect Director Paula A. Sneed For For Management 1.10 Elect Director David P. Steiner For For Management 1.11 Elect Director John C. Van Scoter For For Management 2.1 Accept Annual Report for Fiscal For For Management 2011/2012 2.2 Accept Statutory Financial Statements For For Management for Fiscal 2012/2013 2.3 Accept Consolidated Financial For For Management Statements for Fiscal 2012/2013 3 Approve Discharge of Board and Senior For For Management Management 4.1 Ratify Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2012/2013 4.2 Ratify Deloitte AG as Swiss Registered For For Management Auditors for Fiscal 2012/2013 4.3 Ratify PricewaterhouseCoopers AG as For For Management Special Auditor for Fiscal 2012/2013 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Approve Ordinary Cash Dividend For For Management 7 Renew Authorized Capital For For Management 8 Approve Reduction in Share Capital For For Management 9 Adjourn Meeting For Against Management TESLA MOTORS, INC. Ticker: TSLA Security ID: 88160R101 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brad W. Buss For Withhold Management 1.2 Elect Director Ira Ehrenpreis For Withhold Management 2 Ratify Auditors For For Management THE BOEING COMPANY Ticker: BA Security ID: 097023105 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Calhoun For For Management 1b Elect Director Arthur D. Collins, Jr. For For Management 1c Elect Director Linda Z. Cook For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Edmund P. Giambastiani, For For Management Jr. 1f Elect Director Lawrence W. Kellner For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director W. James McNerney, Jr. For For Management 1i Elect Director Susan C. Schwab For For Management 1j Elect Director Ronald A. Williams For For Management 1k Elect Director Mike S. Zafirovski For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Submit SERP to Shareholder Vote Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder THE CHILDREN'S PLACE RETAIL STORES, INC. Ticker: PLCE Security ID: 168905107 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jane Elfers For For Management 1.2 Elect Director Susan Patricia Griffith For For Management 1.3 Elect Director Louis Lipschitz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation THE FRESH MARKET, INC. Ticker: TFM Security ID: 35804H106 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ray Berry For For Management 1.2 Elect Director Jeffrey Naylor For For Management 1.3 Elect Director Jane Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE GAP, INC. Ticker: GPS Security ID: 364760108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Adrian D. P. Bellamy For For Management 1b Elect Director Domenico De Sole For For Management 1c Elect Director Robert J. Fisher For Against Management 1d Elect Director William S. Fisher For For Management 1e Elect Director Isabella D. Goren For For Management 1f Elect Director Bob L. Martin For For Management 1g Elect Director Jorge P. Montoya For For Management 1h Elect Director Glenn K. Murphy For For Management 1i Elect Director Mayo A. Shattuck, III For For Management 1j Elect Director Katherine Tsang For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE KROGER CO. Ticker: KR Security ID: 501044101 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: APR 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Reuben V. Anderson For For Management 1b Elect Director Robert D. Beyer For For Management 1c Elect Director David B. Dillon For For Management 1d Elect Director Susan J. Kropf For For Management 1e Elect Director John T. LaMacchia For For Management 1f Elect Director David B. Lewis For For Management 1g Elect Director W. Rodney McMullen For For Management 1h Elect Director Jorge P. Montoya For For Management 1i Elect Director Clyde R. Moore For For Management 1j Elect Director Susan M. Phillips For For Management 1k Elect Director Steven R. Rogel For For Management 1l Elect Director James A. Runde For For Management 1m Elect Director Ronald L. Sargent For For Management 1n Elect Director Bobby S. Shackouls For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Supply Chain Human Rights Against Against Shareholder Risks and Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 7 Adopt and Implement Sustainable Palm Against Against Shareholder Oil Policy THE MADISON SQUARE GARDEN COMPANY Ticker: MSG Security ID: 55826P100 Meeting Date: NOV 29, 2012 Meeting Type: Annual Record Date: OCT 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard D. Parsons For For Management 1.2 Elect Director Alan D. Schwartz For For Management 1.3 Elect Director Vincent Tese For For Management 2 Ratify Auditors For For Management THE SHERWIN-WILLIAMS COMPANY Ticker: SHW Security ID: 824348106 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur F. Anton For For Management 1.2 Elect Director Christopher M. Connor For For Management 1.3 Elect Director David F. Hodnik For For Management 1.4 Elect Director Thomas G. Kadien For For Management 1.5 Elect Director Richard J. Kramer For For Management 1.6 Elect Director Susan J. Kropf For For Management 1.7 Elect Director Richard K. Smucker For For Management 1.8 Elect Director John M. Stropki For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management THE SOUTHERN COMPANY Ticker: SO Security ID: 842587107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Juanita Powell Baranco For For Management 1b Elect Director Jon A. Boscia For For Management 1c Elect Director Henry A. 'Hal' Clark, For For Management III 1d Electi Director Thomas A. Fanning For For Management 1e Elect Director David J. Grain For For Management 1f Elect Director H. William Habermeyer, For For Management Jr. 1g Elect Director Veronica M. Hagen For For Management 1h Elect Director Warren A. Hood, Jr. For For Management 1i Elect Director Donald M. James For For Management 1j Elect Director Dale E. Klein For For Management 1k Elect Director William G. Smith, Jr. For For Management 1l Elect Director Steven R. Specker For For Management 1m Elect Director E. Jenner Wood, III For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Alter Mandatory Retirement Policy for For For Management Directors 5 Reduce Supermajority Vote Requirement For For Management 6 Reduce Supermajority Vote Requirement For For Management TIME WARNER CABLE INC. Ticker: TWC Security ID: 88732J207 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carole Black For For Management 1b Elect Director Glenn A. Britt For For Management 1c Elect Director Thomas H. Castro For For Management 1d Elect Director David C. Chang For For Management 1e Elect Director James E. Copeland, Jr. For For Management 1f Elect Director Peter R. Haje For For Management 1g Elect Director Donna A. James For For Management 1h Elect Director Don Logan For For Management 1i Elect Director N.J. Nicholas, Jr. For For Management 1j Elect Director Wayne H. Pace For For Management 1k Elect Director Edward D. Shirley For For Management 1l Elect Director John E. Sununu For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Pro-rata Vesting of Equity Plan Against Against Shareholder UGI CORPORATION Ticker: UGI Security ID: 902681105 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lon R. Greenberg For For Management 1.2 Elect Director Marvin O. Schlanger For For Management 1.3 Elect Director Anne Pol For For Management 1.4 Elect Director Ernest E. Jones For For Management 1.5 Elect Director John L. Walsh For For Management 1.6 Elect Director Roger B. Vincent For For Management 1.7 Elect Director M. Shawn Puccio For For Management 1.8 Elect Director Richard W. Gochnauer For For Management 1.9 Elect Director Frank S. Hermance For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Michael J. Burns For For Management 1c Elect Director D. Scott Davis For For Management 1d Elect Director Stuart E. Eizenstat For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director William R. Johnson For For Management 1g Elect Director Candace Kendle For For Management 1h Elect Director Ann M. Livermore For For Management 1i Elect Director Rudy H. P. Markham For For Management 1j Elect Director Clark T. Randt, Jr. For For Management 1k Elect Director Carol B. Tome For For Management 1l Elect Director Kevin M. Warsh For For Management 2 Ratify Auditors For For Management 3 Report on Lobbying Payments and Policy Against Against Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Ballard, Jr. For For Management 1b Elect Director Edson Bueno For For Management 1c Elect Director Richard T. Burke For For Management 1d Elect Director Robert J. Darretta For For Management 1e Elect Director Stephen J. Hemsley For For Management 1f Elect Director Michele J. Hooper For For Management 1g Elect Director Rodger A. Lawson For For Management 1h Elect Director Douglas W. Leatherdale For For Management 1i Elect Director Glenn M. Renwick For For Management 1j Elect Director Kenneth I. Shine For For Management 1k Elect Director Gail R. Wilensky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder VIMPELCOM LTD. Ticker: VIP Security ID: 92719A106 Meeting Date: DEC 21, 2012 Meeting Type: Annual Record Date: NOV 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Nine For For Management 2 Elect Jon Baksaas as Director None Against Management 3 Elect Andrei Baranov as Director None Against Management 4 Elect Augie Fabela as Director None Against Management 5 Elect Mikhail Fridman as Director None Against Management 6 Elect Kjell Johnsen as Director None Against Management 7 Elect Hans-Peter Kohlhammer as Director None For Management 8 Elect Yuri Musatov as Director None Against Management 9 Elect Leonid Novoselsky as Director None For Management 10 Elect Aleksey Reznikovich as Director None Against Management 11 Elect Ole Sjulstad as Director None Against Management 12 Elect Morten Sorby as Director None Against Management 13 Elect Sergei Tesliuk as Director None Against Management 14 Elect Torbjorn Wist as Director None Against Management 15 Ratify Ernst & Young Accountants LLP For For Management as Auditors 16 Approve Cancellation of 50 Million For For Management Authorized Unissued Ordinary Shares WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Douglas N. Daft For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Marissa A. Mayer For For Management 1h Elect Director Gregory B. Penner For For Management 1i Elect Director Steven S. Reinemund For For Management 1j Elect Director H. Lee Scott, Jr. For For Management 1k Elect Director Jim C. Walton For For Management 1l Elect Director S. Robson Walton For For Management 1m Elect Director Christopher J. Williams For For Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Disclosure of Recoupment Activity from Against Against Shareholder Senior Officers WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 09, 2013 Meeting Type: Annual Record Date: NOV 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janice M. Babiak For For Management 1b Elect Director David J. Brailer For For Management 1c Elect Director Steven A. Davis For For Management 1d Elect Director William C. Foote For For Management 1e Elect Director Mark P. Frissora For For Management 1f Elect Director Ginger L. Graham For For Management 1g Elect Director Alan G. McNally For For Management 1h Elect Director Dominic P. Murphy For For Management 1i Elect Director Stefano Pessina For For Management 1j Elect Director Nancy M. Schlichting For For Management 1k Elect Director Alejandro Silva For For Management 1l Elect Director James A. Skinner For For Management 1m Elect Director Gregory D. Wasson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Pro-rata Vesting of Equity Awards Against For Shareholder WASTE MANAGEMENT, INC. Ticker: WM Security ID: 94106L109 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bradbury H. Anderson For For Management 1b Elect Director Frank M. Clark, Jr. For For Management 1c Elect Director Patrick W. Gross For For Management 1d Elect Director Victoria M. Holt For For Management 1e Elect Director John C. Pope For For Management 1f Elect Director W. Robert Reum For For Management 1g Elect Director David P. Steiner For For Management 1h Elect Director Thomas H. Weidemeyer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention Against Against Shareholder 5 Report on Political Contributions Against Against Shareholder 6 Adopt Compensation Benchmarking Policy Against For Shareholder WELLPOINT, INC. Ticker: WLP Security ID: 94973V107 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sheila P. Burke For For Management 1b Elect Director George A. Schaefer, Jr. For For Management 1c Elect Director Joseph R. Swedish For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against Against Shareholder WESTERN REFINING, INC. Ticker: WNR Security ID: 959319104 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William D. Sanders For For Management 1.2 Elect Director Ralph A. Schmidt For For Management 1.3 Elect Director Jeff A. Stevens For For Management 2 Ratify Auditors For For Management Vista ACTAVIS, INC. Ticker: ACT Security ID: 00507K103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jack Michelson For For Management 1b Elect Director Ronald R. Taylor For For Management 1c Elect Director Andrew L. Turner For For Management 1d Elect Director Paul M. Bisaro For For Management 1e Elect Director Christopher W. Bodine For For Management 1f Elect Director Michael J. Feldman For For Management 1g Elect Director Fred G. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention Against Against Shareholder AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel T. Byrne For For Management 1b Elect Director Dwight D. Churchill For For Management 1c Elect Director Sean M. Healey For For Management 1d Elect Director Harold J. Meyerman For For Management 1e Elect Director William J. Nutt For For Management 1f Elect Director Tracy P. Palandjian For For Management 1g Elect Director Rita M. Rodriguez For For Management 1h Elect Director Patrick T. Ryan For For Management 1i Elect Director Jide J. Zeitlin For For Management 2 Approve Restricted Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management AIRGAS, INC. Ticker: ARG Security ID: 009363102 Meeting Date: AUG 14, 2012 Meeting Type: Annual Record Date: JUN 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Hovey For For Management 1.2 Elect Director Michael L. Molinini For For Management 1.3 Elect Director Paula A. Sneed For For Management 1.4 Elect Director David M. Stout For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director William R. Keller For For Management 1.4 Elect Director Joseph A. Madri For For Management 1.5 Elect Director Larry L. Mathis For For Management 1.6 Elect Director R. Douglas Norby For For Management 1.7 Elect Director Alvin S. Parven For For Management 1.8 Elect Director Andreas Rummelt For For Management 1.9 Elect Director Ann M. Veneman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management ALLIANCE DATA SYSTEMS CORPORATION Ticker: ADS Security ID: 018581108 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence M. Benveniste For For Management 1.2 Elect Director D. Keith Cobb For For Management 1.3 Elect Director Kenneth R. Jensen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Provide Right to Call Special Meeting For For Management 5 Ratify Auditors For For Management AMETEK, INC. Ticker: AME Security ID: 031100100 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ruby R. Chandy For For Management 1.2 Elect Director Charles D. Klein For For Management 1.3 Elect Director Steven W. Kohlhagen For For Management 2 Increase Authorized Common Stock For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management ARM HOLDINGS PLC Ticker: ARM Security ID: G0483X122 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: APR 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Re-elect Sir John Buchanan as Director For For Management 5 Re-elect Warren East as Director For For Management 6 Re-elect Andy Green as Director For For Management 7 Re-elect Larry Hirst as Director For For Management 8 Re-elect Mike Muller as Director For For Management 9 Re-elect Kathleen O'Donovan as Director For For Management 10 Re-elect Janice Roberts as Director For For Management 11 Re-elect Philip Rowley as Director For For Management 12 Re-elect Tim Score as Director For For Management 13 Re-elect Simon Segars as Director For For Management 14 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Approve Long Term Incentive Plan For Against Management 17 Authorise Issue of Equity with For Against Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise the Company to Call EGM with For For Management Two Weeks' Notice ATWOOD OCEANICS, INC. Ticker: ATW Security ID: 050095108 Meeting Date: FEB 14, 2013 Meeting Type: Annual Record Date: DEC 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Deborah A. Beck For For Management 1.2 Elect Director George S. Dotson For For Management 1.3 Elect Director Jack E. Golden For For Management 1.4 Elect Director Hans Helmerich For For Management 1.5 Elect Director James R. Montague For For Management 1.6 Elect Director Robert J. Saltiel For For Management 1.7 Elect Director Phil D. Wedemeyer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Change Range for Size of the Board For Against Management 5 Ratify Auditors For For Management AVAGO TECHNOLOGIES LIMITED Ticker: AVGO Security ID: Y0486S104 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: FEB 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hock E. Tan For For Management 1b Elect Director John T. Dickson For For Management 1c Elect Director James V. Diller For For Management 1d Elect Director Kenneth Y. Hao For For Management 1e Elect Director John Min-Chih Hsuan For Against Management 1f Elect Director Justine F. Lien For For Management 1g Elect Director Donald Macleod For For Management 2 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors and Authorize Board to Fix Their Remuneration 3 Approve Issuance of Shares without For For Management Preemptive Rights 4 Approve Repurchase of Up to 10 Percent For For Management of Issued Capital BE AEROSPACE, INC. Ticker: BEAV Security ID: 073302101 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard G. Hamermesh For For Management 1.2 Elect Director Amin J. Khoury For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Change Company Name For For Management 4 Ratify Auditors For For Management 5 Amend Omnibus Stock Plan For Against Management BEAM INC. Ticker: BEAM Security ID: 073730103 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard A. Goldstein For For Management 1b Elect Director Stephen W. Golsby For For Management 1c Elect Director Ann F. Hackett For For Management 1d Elect Director A. D. David Mackay For For Management 1e Elect Director Gretchen W. Price For For Management 1f Elect Director Matthew J. Shattock For For Management 1g Elect Director Robert A. Steele For For Management 1h Elect Director Peter M. Wilson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BORGWARNER INC. Ticker: BWA Security ID: 099724106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jere A. Drummond For For Management 2 Elect Director John R. McKernan, Jr. For For Management 3 Elect Director Ernest J. Novak, Jr. For For Management 4 Elect Director James R. Verrier For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Shareholder CABOT OIL & GAS CORPORATION Ticker: COG Security ID: 127097103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert L. Keiser For For Management 1b Elect Director W. Matt Ralls For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Plans Against For Shareholder CAMERON INTERNATIONAL CORPORATION Ticker: CAM Security ID: 13342B105 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James T. Hackett For For Management 1.2 Elect Director Michael E. Patrick For For Management 1.3 Elect Director Jon Erik Reinhardsen For For Management 1.4 Elect Director Bruce W. Wilkinson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management CANADIAN PACIFIC RAILWAY LIMITED Ticker: CP Security ID: 13645T100 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Deloitte LLP as Auditors For For Management 2 Advisory Vote on Executive For Against Management Compensation Approach 3.1 Elect Director William A. Ackman For For Management 3.2 Elect Director Gary F. Colter For For Management 3.3 Elect Director Isabelle Courville For For Management 3.4 Elect Director Paul G. Haggis For For Management 3.5 Elect Director E. Hunter Harrison For For Management 3.6 Elect Director Paul C. Hilal For For Management 3.7 Elect Director Krystyna T. Hoeg For For Management 3.8 Elect Director Richard C. Kelly For For Management 3.9 Elect Director Rebecca MacDonald For For Management 3.10 Elect Director Anthony R. Melman For For Management 3.11 Elect Director Linda J. Morgan For For Management 3.12 Elect Director Andrew F. Reardon For For Management 3.13 Elect Director Stephen C. Tobias For For Management CARPENTER TECHNOLOGY CORPORATION Ticker: CRS Security ID: 144285103 Meeting Date: OCT 08, 2012 Meeting Type: Annual Record Date: AUG 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl G. Anderson, Jr. For For Management 1.2 Elect Director Philip M. Anderson For For Management 1.3 Elect Director Jeffrey Wadsworth For For Management 1.4 Elect Director William A. Wulfsohn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CATAMARAN CORPORATION Ticker: CTRX Security ID: 148887102 Meeting Date: MAY 14, 2013 Meeting Type: Annual/Special Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Thierer For For Management 1.2 Elect Director Peter J. Bensen For For Management 1.3 Elect Director Steven Cosler For For Management 1.4 Elect Director William J. Davis For For Management 1.5 Elect Director Steven B. Epstein For For Management 1.6 Elect Director Betsy D. Holden For For Management 1.7 Elect Director Karen L. Katen For For Management 1.8 Elect Director Harry M. Kraemer For For Management 1.9 Elect Director Anthony Masso For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration CBRE GROUP, INC. Ticker: CBG Security ID: 12504L109 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Blum For For Management 1.2 Elect Director Brandon B. Boze For For Management 1.3 Elect Director Curtis F. Feeny For For Management 1.4 Elect Director Bradford M. Freeman For For Management 1.5 Elect Director Michael Kantor For For Management 1.6 Elect Director Frederic V. Malek For For Management 1.7 Elect Director Jane J. Su For For Management 1.8 Elect Director Robert E. Sulentic For For Management 1.9 Elect Director Laura D. Tyson For For Management 1.10 Elect Director Gary L. Wilson For For Management 1.11 Elect Director Ray Wirta For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CELANESE CORPORATION Ticker: CE Security ID: 150870103 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jay V. Ihlenfeld For For Management 1b Elect Director Mark C. Rohr For For Management 1c Elect Director Farah M. Walters For For Management 1d Elect Director Edward G. Galante For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CERNER CORPORATION Ticker: CERN Security ID: 156782104 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gerald E. Bisbee, Jr. For For Management 1b Elect Director Denis A. Cortese For For Management 1c Elect Director Linda M. Dillman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Increase Authorized Common Stock For For Management CHART INDUSTRIES, INC. Ticker: GTLS Security ID: 16115Q308 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel F. Thomas For For Management 1.2 Elect Director W. Douglas Brown For For Management 1.3 Elect Director Richard E. Goodrich For For Management 1.4 Elect Director Steven W. Krablin For For Management 1.5 Elect Director Michael W. Press For For Management 1.6 Elect Director James M. Tidwell For For Management 1.7 Elect Director Thomas L. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHICAGO BRIDGE & IRON COMPANY N.V. Ticker: CBI Security ID: 167250109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Deborah M. Fretz as Director For For Management 1b Elect Michael L. Underwood as Director For For Management 2 Approve Remuneration Report Containing For For Management Remuneration Policy for Management Board Members 3 Approve Financial Statements, Discuss For For Management Statutory Reports, and Approve Publication of Information in English 4 Approve Financial Statements, For For Management Allocation of Income and Dividends of 0.20 per Share, and Discharge Directors 5 Approve Discharge of Management Board For For Management 6 Approve Discharge of Supervisory Board For For Management 7 Ratify Ernst & Young LLP as Auditors For For Management 8 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 9 Grant Board Authority to Issue Shares For Against Management 10 Amend Qualified Employee Stock For For Management Purchase Plan CHICAGO BRIDGE & IRON COMPANY NV Ticker: CBI Security ID: 167250109 Meeting Date: DEC 18, 2012 Meeting Type: Special Record Date: NOV 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement between The For Against Management Shaw Group Inc. and Crystal Acquisition Subsidiary Inc. 2 Adjourn Meeting For Against Management CHURCH & DWIGHT CO., INC. Ticker: CHD Security ID: 171340102 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bradley C. Irwin For For Management 1b Elect Director Penry W. Price For For Management 1c Elect Director Arthur B. Winkleblack For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management CINCINNATI FINANCIAL CORPORATION Ticker: CINF Security ID: 172062101 Meeting Date: APR 27, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Bahl For For Management 1.2 Elect Director Gregory T. Bier For For Management 1.3 Elect Director Linda Clement-Holmes For For Management 1.4 Elect Director Dirk J. Debbink For For Management 1.5 Elect Director Steven J. Johnston For For Management 1.6 Elect Director Kenneth C. Lichtendahl For For Management 1.7 Elect Director W. Rodney McMullen For For Management 1.8 Elect Director Gretchen W. Price For For Management 1.9 Elect Director John J. Schiff, Jr. For For Management 1.10 Elect Director Thomas R. Schiff For For Management 1.11 Elect Director Douglas S. Skidmore For For Management 1.12 Elect Director Kenneth W. Stecher For For Management 1.13 Elect Director John F. Steele, Jr. For For Management 1.14 Elect Director Larry R. Webb For For Management 1.15 Elect Director E. Anthony Woods For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Sustainability Against For Shareholder CITRIX SYSTEMS, INC. Ticker: CTXS Security ID: 177376100 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark B. Templeton For For Management 1b Elect Director Stephen M. Dow For For Management 1c Elect Director Godfrey R. Sullivan For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Ticker: CTSH Security ID: 192446102 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Maureen Breakiron-Evans For For Management 1b Elect Director John E. Klein For For Management 1c Elect Director Lakshmi Narayanan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management 6 Provide Right to Act by Written Consent Against For Shareholder CONCHO RESOURCES INC. Ticker: CXO Security ID: 20605P101 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary A. Merriman For For Management 1.2 Elect Director Ray M. Poage For For Management 1.3 Elect Director A. Wellford Tabor For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin S. Carson, Sr. For For Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director W. Craig Jelinek For For Management 1.5 Elect Director Jill S. Ruckelshaus For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder COVANCE INC. Ticker: CVD Security ID: 222816100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph L. Herring For For Management 1.2 Elect Director John McCartney For For Management 1.3 Elect Director Bradley T. Sheares For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management CYTEC INDUSTRIES INC. Ticker: CYT Security ID: 232820100 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Chris A. Davis For For Management 1b Elect Director Shane D. Fleming For For Management 1c Elect Director Louis L. Hoynes, Jr. For For Management 1d Elect Director William P. Powell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DELPHI AUTOMOTIVE PLC Ticker: DLPH Security ID: G27823106 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect Gary L. Cowger as a Director For For Management 1.2 Reelect Nicholas M. Donofrio as a For For Management Director 1.3 Reelect Mark P. Frissora as a Director For For Management 1.4 Reelect Rajiv L. Gupta as a Director For For Management 1.5 Reelect John A. Krol as a Director For For Management 1.6 Reelect J. Randall MacDonald as a For For Management Director 1.7 Reelect Sean O. Mahoney as a Director For For Management 1.8 Reelect Rodney O'Neal as a Director For For Management 1.9 Reelect Thomas W. Sidlik as a Director For For Management 1.10 Reelect Bernd Wiedemann as a Director For For Management 1.11 Reelect Lawrence A. Zimmerman as a For For Management Director 2 Ratify Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DIGITAL REALTY TRUST, INC. Ticker: DLR Security ID: 253868103 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Dennis E. Singleton For For Management 1B Elect Director Michael F. Foust For For Management 1C Elect Director Laurence A. Chapman For For Management 1D Elect Director Kathleen Earley For For Management 1E Elect Director Ruann F. Ernst For For Management 1F Elect Director Kevin J. Kennedy For For Management 1G Elect Director William G. LaPerch For For Management 1H Elect Director Robert H. Zerbst For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DISCOVER FINANCIAL SERVICES Ticker: DFS Security ID: 254709108 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Aronin For For Management 1.2 Elect Director Mary K. Bush For For Management 1.3 Elect Director Gregory C. Case For For Management 1.4 Elect Director Cynthia A. Glassman For For Management 1.5 Elect Director Richard H. Lenny For For Management 1.6 Elect Director Thomas G. Maheras For For Management 1.7 Elect Director Michael H. Moskow For For Management 1.8 Elect Director David W. Nelms For For Management 1.9 Elect Director E. Follin Smith For For Management 1.10 Elect Director Mark A. Thierer For For Management 1.11 Elect Director Lawrence A. Weinbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DISCOVERY COMMUNICATIONS, INC. Ticker: DISCA Security ID: 25470F104 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul A. Gould For Withhold Management 1.2 Elect Director John S. Hendricks For Withhold Management 1.3 Elect Director M. LaVoy Robison For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management DSW INC. Ticker: DSW Security ID: 23334L102 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry L. Aaron For Withhold Management 1.2 Elect Director Elaine J. Eisenman For For Management 1.3 Elect Director Joanna T. Lau For For Management 1.4 Elect Director Joseph A. Schottenstein For For Management 2 Elect Director James O'Donnell For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DUNKIN' BRANDS GROUP, INC. Ticker: DNKN Security ID: 265504100 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director Anthony DiNovi For For Management 1.3 Elect Director Nigel Travis For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management EASTMAN CHEMICAL COMPANY Ticker: EMN Security ID: 277432100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary E. Anderson For For Management 1.2 Elect Director Brett D. Begemann For For Management 1.3 Elect Director Stephen R. Demeritt For For Management 1.4 Elect Director Robert M. Hernandez For For Management 1.5 Elect Director Julie F. Holder For For Management 1.6 Elect Director Renee J. Hornbaker For For Management 1.7 Elect Director Lewis M. Kling For For Management 1.8 Elect Director David W. Raisbeck For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder EATON CORPORATION PLC Ticker: ETN Security ID: G29183103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George S. Barrett For For Management 1b Elect Director Todd M. Bluedorn For For Management 1c Elect Director Christopher M. Connor For For Management 1d Elect Director Michael J. Critelli For For Management 1e Elect Director Alexander M. Cutler For For Management 1f Elect Director Charles E. Golden For For Management 1g Elect Director Linda A. Hill For For Management 1h Elect Director Arthur E. Johnson For For Management 1i Elect Director Ned C. Lautenbach For For Management 1j Elect Director Deborah L. McCoy For For Management 1k Elect Director Gregory R. Page For For Management 1l Elect Director Gerald B. Smith For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Approval of Overseas Market Purchases For For Management of the Company Shares 7 Approve the Price Range for the For For Management Reissuance of Shares EDWARDS LIFESCIENCES CORPORATION Ticker: EW Security ID: 28176E108 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Ingram For For Management 1.2 Elect Director William J. Link For For Management 1.3 Elect Director Wesley W. von Schack For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Nonqualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management 6 Declassify the Board of Directors For For Management 7 Reduce Supermajority Vote Requirement For For Management 8 Amend Bylaws Call Special Meetings Against For Shareholder EQUINIX, INC. Ticker: EQIX Security ID: 29444U502 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tom Bartlett For For Management 1.2 Elect Director Gary Hromadko For For Management 1.3 Elect Director Scott Kriens For For Management 1.4 Elect Director William Luby For For Management 1.5 Elect Director Irving Lyons, III For For Management 1.6 Elect Director Christopher Paisley For For Management 1.7 Elect Director Stephen Smith For For Management 1.8 Elect Director Peter Van Camp For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George (Skip) Battle For For Management 1.2 Elect Director Pamela L. Coe For Withhold Management 1.3 Elect Director Barry Diller For Withhold Management 1.4 Elect Director Jonathan L. Dolgen For Withhold Management 1.5 Elect Director Craig A. Jacobson For Withhold Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For Withhold Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Samuel K. Skinner For For Management 1l Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FAMILY DOLLAR STORES, INC. Ticker: FDO Security ID: 307000109 Meeting Date: JAN 17, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark R. Bernstein For For Management 1.2 Elect Director Pamela L. Davies For For Management 1.3 Elect Director Sharon Allred Decker For For Management 1.4 Elect Director Edward C. Dolby For For Management 1.5 Elect Director Glenn A. Eisenberg For For Management 1.6 Elect Director Edward P. Garden For For Management 1.7 Elect Director Howard R. Levine For For Management 1.8 Elect Director George R. Mahoney, Jr. For For Management 1.9 Elect Director James G. Martin For For Management 1.10 Elect Director Harvey Morgan For For Management 1.11 Elect Director Dale C. Pond For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Adopt ILO Based Code of Conduct Against Against Shareholder FASTENAL COMPANY Ticker: FAST Security ID: 311900104 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert A. Kierlin For For Management 1b Elect Director Stephen M. Slaggie For For Management 1c Elect Director Michael M. Gostomski For For Management 1d Elect Director Willard D. Oberton For For Management 1e Elect Director Michael J. Dolan For For Management 1f Elect Director Reyne K. Wisecup For For Management 1g Elect Director Hugh L. Miller For For Management 1h Elect Director Michael J. Ancius For For Management 1i Elect Director Scott A. Satterlee For For Management 1j Elect Director Rita J. Heise For For Management 1k Elect Director Darren R. Jackson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FMC CORPORATION Ticker: FMC Security ID: 302491303 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pierre Brondeau For For Management 1.2 Elect Director Dirk A. Kempthorne For For Management 1.3 Elect Director Robert C. Pallash For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management FORTUNE BRANDS HOME & SECURITY, INC. Ticker: FBHS Security ID: 34964C106 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard A. Goldstein For For Management 1b Elect Director Christopher J. Klein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management GENESEE & WYOMING INC. Ticker: GWR Security ID: 371559105 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Bott For For Management 1.2 Elect Director Oivind Lorentzen, III For For Management 1.3 Elect Director Philip J. Ringo For For Management 1.4 Elect Director Mark A. Scudder For For Management 1.5 Elect Director Gregory S. Ledford For For Management 2 Ratify Auditors For For Management GNC HOLDINGS, INC. Ticker: GNC Security ID: 36191G107 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip E. Mallott For For Management 1.2 Elect Director C. Scott O'Hara For For Management 1.3 Elect Director Richard J. Wallace For For Management 2 Eliminate Class of Common Stock For For Management 3 Establish Range For Board Size For For Management 4 Declassify the Board of Directors For For Management 5 Amendment to Delete Various Provisions For For Management Related to the Company's Former 'Sponsors' which are Now Inapplicable 6 Provide Right to Act by Written Consent For For Management 7 Ratify Auditors For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GRIFOLS SA Ticker: GRF Security ID: E5706X124 Meeting Date: DEC 03, 2012 Meeting Type: Special Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Capitalization of Reserves For For Management of EUR 1.63 Million for a 1:20 Bonus Issue 2 Approve 2:1 Stock Split For For Management 3 Authorize Increase in Capital up to 50 For Against Management Percent via Issuance of Equity or Equity-Linked Securities without Preemptive Rights 4 Approve Listing of Class A Shares on For For Management NASDAQ 5 Authorize Board to Ratify and Execute For For Management Approved Resolutions GRIFOLS SA Ticker: GRF Security ID: E5706X124 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAY 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Standalone Financial For For Management Statements, Allocation of Income, and Dividend Payment 2 Approve Consolidated Financial For For Management Statements 3 Approve Discharge of Board For For Management 4 Renew Appointment of KPMG as Auditor For For Management of Standalone Financial Statements 5 Renew Appointment of KPMG as Auditor For For Management of Consolidated Financial Statements 6.1 Elect Belen Villalonga Morenes as For For Management Director 6.2 Fix Number of Directors at 12 For For Management 7 Approve Remuneration of Directors For For Management 8 Advisory Vote on Remuneration Policy For Against Management Report 9 Authorize Board to Ratify and Execute For For Management Approved Resolutions HARLEY-DAVIDSON, INC. Ticker: HOG Security ID: 412822108 Meeting Date: APR 27, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry K. Allen For For Management 1.2 Elect Director R. John Anderson For For Management 1.3 Elect Director Richard R. Beattie For For Management 1.4 Elect Director Martha F. Brooks For For Management 1.5 Elect Director Michael J. Cave For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Donald A. James For For Management 1.8 Elect Director Sara L. Levinson For For Management 1.9 Elect Director N. Thomas Linebarger For For Management 1.10 Elect Director George L. Miles, Jr. For For Management 1.11 Elect Director James A. Norling For For Management 1.12 Elect Director Keith E. Wandell For For Management 1.13 Elect Director Jochen Zeitz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management IDEXX LABORATORIES, INC. Ticker: IDXX Security ID: 45168D104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan W. Ayers For For Management 1.2 Elect Director Robert J. Murray For For Management 1.3 Elect Director M. Anne Szostak For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management JOY GLOBAL INC. Ticker: JOY Security ID: 481165108 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven L. Gerard For For Management 1.2 Elect Director John T. Gremp For For Management 1.3 Elect Director John Nils Hanson For For Management 1.4 Elect Director Gale E. Klappa For For Management 1.5 Elect Director Richard B. Loynd For For Management 1.6 Elect Director P. Eric Siegert For For Management 1.7 Elect Director Michael W. Sutherlin For For Management 1.8 Elect Director James H. Tate For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested None For Management Election of Directors KANSAS CITY SOUTHERN Ticker: KSU Security ID: 485170302 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terrence P. Dunn For For Management 1.2 Elect Director Antonio O. Garza, Jr. For For Management 1.3 Elect Director David L. Starling For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder LENNAR CORPORATION Ticker: LEN Security ID: 526057104 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irving Bolotin For For Management 1.2 Elect Director Steven L. Gerard For For Management 1.3 Elect Director Theron I. (Tig) Gilliam For For Management 1.4 Elect Director Sherrill W. Hudson For For Management 1.5 Elect Director R. Kirk Landon For For Management 1.6 Elect Director Sidney Lapidus For For Management 1.7 Elect Director Stuart A. Miller For For Management 1.8 Elect Director Jeffrey Sonnenfeld For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management LENNOX INTERNATIONAL INC. Ticker: LII Security ID: 526107107 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Todd M. Bluedorn For For Management 1.2 Elect Director C.L. (Jerry) Henry For For Management 1.3 Elect Director Terry D. Stinson For For Management 1.4 Elect Director Richard L. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIBERTY GLOBAL, INC. Ticker: LBTYA Security ID: 530555101 Meeting Date: JUN 03, 2013 Meeting Type: Special Record Date: APR 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Approve Merger Agreement For For Management 3 Adjourn Meeting For Against Management LINKEDIN CORPORATION Ticker: LNKD Security ID: 53578A108 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. George "Skip" Battle For For Management 1.2 Elect Director Michael J. Moritz For For Management 2 Ratify Auditors For For Management LORILLARD, INC. Ticker: LO Security ID: 544147101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director Andrew H. Card, Jr. For For Management 2.2 Elect Director Virgis W. Colbert For For Management 2.3 Elect Director Richard W. Roedel For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Report on Lobbying Payments and Policy Against Against Shareholder LUMBER LIQUIDATORS HOLDINGS, INC. Ticker: LL Security ID: 55003T107 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Macon F. Brock, Jr. For For Management 1.2 Elect Director John M. Presley For For Management 1.3 Elect Director Thomas D. Sullivan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MARTIN MARIETTA MATERIALS, INC. Ticker: MLM Security ID: 573284106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Howard Nye For For Management 1.2 Elect Director Laree E. Perez For For Management 1.3 Elect Director Dennis L. Rediker For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MASTEC, INC. Ticker: MTZ Security ID: 576323109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Dwyer For For Management 1.2 Elect Director Frank E. Jaumot For For Management 1.3 Elect Director Jose S. Sorzano For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Approve Omnibus Stock Plan For Against Management MEAD JOHNSON NUTRITION COMPANY Ticker: MJN Security ID: 582839106 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Steven M. Altschuler For For Management 1b Elect Director Howard B. Bernick For For Management 1c Elect Director Kimberly A. Casiano For For Management 1d Elect Director Anna C. Catalano For For Management 1e Elect Director Celeste A. Clark For For Management 1f Elect Director James M. Cornelius For For Management 1g Elect Director Stephen W. Golsby For For Management 1h Elect Director Peter Kasper Jakobsen For For Management 1i Elect Director Peter G. Ratcliffe For For Management 1j Elect Director Elliott Sigal For For Management 1k Elect Director Robert S. Singer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management METTLER-TOLEDO INTERNATIONAL INC. Ticker: MTD Security ID: 592688105 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Spoerry For For Management 1.2 Elect Director Wah-Hui Chu For For Management 1.3 Elect Director Francis A. Contino For For Management 1.4 Elect Director Olivier A. Filliol For For Management 1.5 Elect Director Michael A. Kelly For For Management 1.6 Elect Director Martin D. Madaus For For Management 1.7 Elect Director Hans Ulrich Maerki For For Management 1.8 Elect Director George M. Milne, Jr. For For Management 1.9 Elect Director Thomas P. Salice For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management MICHAEL KORS HOLDINGS LTD. Ticker: KORS Security ID: G60754101 Meeting Date: AUG 08, 2012 Meeting Type: Annual Record Date: JUN 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect M. William Benedetto as Director For For Management 2b Elect Stephen F. Reitman as a Director For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors MOHAWK INDUSTRIES, INC. Ticker: MHK Security ID: 608190104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Fiedler For For Management 1.2 Elect Director W. Christopher Wellborn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NETSUITE INC. Ticker: N Security ID: 64118Q107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Beane III For For Management 1.2 Elect Director Deborah Farrington For For Management 1.3 Elect Director Edward Zander For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management NXP SEMICONDUCTORS NV Ticker: NXPI Security ID: N6596X109 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: MAY 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2a Adopt Financial Statements and For For Management Statutory Reports 2b Receive Explanation on Company's None None Management Reserves and Dividend Policy 2c Approve Discharge of Board of Directors For For Management 3a Elect R.L. Clemmer as Director For For Management 3b Elect Peter Bonfield as Director For For Management 3c Elect J.P. Huth as Director For Against Management 3d Elect E. Durban as Director For Against Management 3e Elect K.A. Goldman as Director For For Management 3f Elect J. Kaeser as Director For For Management 3g Elect I. Loring as Director For Against Management 3h Elect M. Plantevin as Director For Against Management 3i Elect V. Bhatia as Director For For Management 3j Elect R. MacKenzie as Director For Against Management 3k Elect Jean-Pierre Saad as Director For Against Management 4 Authorize Repurchase of Up to 50 For Against Management Percent of Issued Share Capital 5 Other Business (Non-Voting) None None Management O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 67103H107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Larry O'Reilly For For Management 1b Elect Director Rosalie O'Reilly-Wooten For For Management 1c Elect Director Thomas T. Hendrickson For For Management 2 Declassify the Board of Directors For For Management 3 Provide Right to Call Special Meeting For For Management 4 Amend Articles of Incorporation to For For Management Eliminate Unnecessary and Outdated Provisions and to Make Minor Revisions to Conform to Current State Laws and Clarify 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management OASIS PETROLEUM INC. Ticker: OAS Security ID: 674215108 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael McShane For For Management 1.2 Elect Director Thomas B. Nusz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation OCEANEERING INTERNATIONAL, INC. Ticker: OII Security ID: 675232102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul B. Murphy, Jr. For For Management 1.2 Elect Director Harris J. Pappas For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management ONEOK, INC. Ticker: OKE Security ID: 682680103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Day For For Management 1.2 Elect Director Julie H. Edwards For For Management 1.3 Elect Director William L. Ford For For Management 1.4 Elect Director John W. Gibson For For Management 1.5 Elect Director Bert H. Mackie For For Management 1.6 Elect Director Steven J. Malcolm For For Management 1.7 Elect Director Jim W. Mogg For For Management 1.8 Elect Director Pattye L. Moore For For Management 1.9 Elect Director Gary D. Parker For For Management 1.10 Elect Director Eduardo A. Rodriguez For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Methane Emissions Against Against Shareholder ONYX PHARMACEUTICALS, INC. Ticker: ONXX Security ID: 683399109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Corinne H. Nevinny For For Management 1.2 Elect Director Thomas G. Wiggans For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management PALO ALTO NETWORKS, INC. Ticker: PANW Security ID: 697435105 Meeting Date: DEC 12, 2012 Meeting Type: Annual Record Date: OCT 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John M. Donovan For For Management 1b Elect Director Nir Zuk For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management PANERA BREAD COMPANY Ticker: PNRA Security ID: 69840W108 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry J. Franklin For For Management 1.2 Elect Director Diane Hessan For For Management 1.3 Elect Director William W. Moreton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PATTERSON-UTI ENERGY, INC. Ticker: PTEN Security ID: 703481101 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark S. Siegel For For Management 1.2 Elect Director Kenneth N. Berns For For Management 1.3 Elect Director Charles O. Buckner For For Management 1.4 Elect Director Michael W. Conlon For For Management 1.5 Elect Director Curtis W. Huff For For Management 1.6 Elect Director Terry H. Hunt For For Management 1.7 Elect Director Cloyce A. Talbott For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PERRIGO COMPANY Ticker: PRGO Security ID: 714290103 Meeting Date: NOV 06, 2012 Meeting Type: Annual Record Date: SEP 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary M. Cohen For For Management 1.2 Elect Director David T. Gibbons For Withhold Management 1.3 Elect Director Ran Gottfried For For Management 1.4 Elect Director Ellen R. Hoffing For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Angel Cabrera For For Management 1b Elect Director Rita V. Foley For For Management 1c Elect Director Rakesh Gangwal For For Management 1d Elect Director Joseph S. Hardin, Jr. For For Management 1e Elect Director Gregory P. Josefowicz For For Management 1f Elect Director Richard K. Lochridge For For Management 1g Elect Director Robert F. Moran For For Management 1h Elect Director Barbara Munder For For Management 1i Elect Director Thomas G. Stemberg For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PRICELINE.COM INCORPORATED Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tim Armstrong For For Management 1.2 Elect Director Howard W. Barker, Jr. For For Management 1.3 Elect Director Jeffery H. Boyd For For Management 1.4 Elect Director Jan L. Docter For For Management 1.5 Elect Director Jeffrey E. Epstein For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Nancy B. Peretsman For For Management 1.8 Elect Director Thomas E. Rothman For For Management 1.9 Elect Director Craig W. Rydin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Pro-rata Vesting of Equity Awards Against Against Shareholder PVH CORP. Ticker: PVH Security ID: 693656100 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Baglivo For For Management 1.2 Elect Director Emanuel Chirico For For Management 1.3 Elect Director Juan R. Figuereo For For Management 1.4 Elect Director Joseph B. Fuller For For Management 1.5 Elect Director Fred Gehring For For Management 1.6 Elect Director Margaret L. Jenkins For For Management 1.7 Elect Director Bruce Maggin For For Management 1.8 Elect Director V. James Marino For For Management 1.9 Elect Director Helen McCluskey For For Management 1.10 Elect Director Henry Nasella For For Management 1.11 Elect Director Rita M. Rodriguez For For Management 1.12 Elect Director Craig Rydin For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management QUANTA SERVICES, INC. Ticker: PWR Security ID: 74762E102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Ball For For Management 1.2 Elect Director J. Michal Conaway For For Management 1.3 Elect Director Vincent D. Foster For For Management 1.4 Elect Director Bernard Fried For For Management 1.5 Elect Director Louis C. Golm For For Management 1.6 Elect Director Worthing F. Jackman For For Management 1.7 Elect Director James F. O'Neil III For For Management 1.8 Elect Director Bruce Ranck For For Management 1.9 Elect Director Margaret B. Shannon For For Management 1.10 Elect Director Pat Wood, III For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RACKSPACE HOSTING, INC. Ticker: RAX Security ID: 750086100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Lanham Napier For For Management 1.2 Elect Director George J. Still, Jr. For For Management 1.3 Elect Director Michael Sam Gilliland For For Management 2 Ratify Auditors For For Management REALOGY HOLDINGS CORP. Ticker: RLGY Security ID: 75605Y106 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director V. Ann Hailey For For Management 1.2 Elect Director M. Ali Rashid For Withhold Management 1.3 Elect Director Brett White For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management REGENERON PHARMACEUTICALS, INC. Ticker: REGN Security ID: 75886F107 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael S. Brown For For Management 1.2 Elect Director Leonard S. Schleifer For For Management 1.3 Elect Director Eric M. Shooter For For Management 1.4 Elect Director George D. Yancopoulos For For Management 2 Ratify Auditors For For Management ROSS STORES, INC. Ticker: ROST Security ID: 778296103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael Balmuth For For Management 1b Elect Director K. Gunnar Bjorklund For For Management 1c Elect Director Sharon D. Garrett For For Management 1d Elect Director Michael J. Bush For For Management 1e Elect Director Norman A. Ferber For For Management 1f Elect Director Gregory L. Quesnel For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management ROYAL CARIBBEAN CRUISES LTD. Ticker: RCL Security ID: V7780T103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William L. Kimsey For For Management 1b Elect Director Thomas J. Pritzker For For Management 1c Elect Director Bernt Reitan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Declassify the Board of Directors Against For Shareholder SALLY BEAUTY HOLDINGS, INC. Ticker: SBH Security ID: 79546E104 Meeting Date: JAN 30, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christian A. Brickman For For Management 1.2 Elect Director Marshall E. Eisenberg For For Management 1.3 Elect Director John A. Miller For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder SBA COMMUNICATIONS CORPORATION Ticker: SBAC Security ID: 78388J106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin L. Beebe For For Management 1.2 Elect Director Jack Langer For For Management 1.3 Elect Director Jeffrey A. Stoops For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SCRIPPS NETWORKS INTERACTIVE, INC. Ticker: SNI Security ID: 811065101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Galloway For For Management 1.2 Elect Director Nicholas B. Paumgarten For For Management 1.3 Elect Director Jeffrey Sagansky For For Management 1.4 Elect Director Ronald W. Tysoe For For Management SEAGATE TECHNOLOGY PLC Ticker: STX Security ID: G7945M107 Meeting Date: OCT 24, 2012 Meeting Type: Annual Record Date: SEP 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen J. Luczo For For Management 1b Elect Director Frank J. Biondi, Jr. For For Management 1c Elect Director Michael R. Cannon For For Management 1d Elect Director Mei-Wei Cheng For For Management 1e Elect Director William T. Coleman For For Management 1f Elect Director Jay L. Geldmacher For For Management 1g Elect Director Seh-Woong Jeong For For Management 1h Elect Director Lydia M. Marshall For For Management 1i Elect Director Kristen M. Onken For For Management 1j Elect Director Chong Sup Park For For Management 1k Elect Director Gregorio Reyes For For Management 1l Elect Director Edward J. Zander For For Management 2 Amend Employee Stock Purchase Plan For For Management 3 Determine Price Range for Reissuance For For Management of Treasury Shares 4 Authorize the Holding of the 2or For Management at a Location Outside Ireland 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management SIRIUS XM RADIO INC. Ticker: SIRI Security ID: 82967N108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joan L. Amble For For Management 1.2 Elect Director Mark D. Carleton For For Management 1.3 Elect Director David J.A. Flowers For Withhold Management 1.4 Elect Director Eddy W. Hartenstein For For Management 1.5 Elect Director James P. Holden For For Management 1.6 Elect Director Gregory B. Maffei For Withhold Management 1.7 Elect Director Evan D. Malone For For Management 1.8 Elect Director James E. Meyer For For Management 1.9 Elect Director James F. Mooney For For Management 1.10 Elect Director Robin S. Pringle For For Management 1.11 Elect Director Carl E. Vogel For For Management 1.12 Elect Director Vanessa A. Wittman For For Management 1.13 Elect Director David Zaslav For For Management 2 Ratify Auditors For For Management 3 Adopt Policy on Succession Planning Against Against Shareholder SPLUNK INC. Ticker: SPLK Security ID: 848637104 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Hornik For For Management 1.2 Elect Director Thomas M. Neustaetter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management STERICYCLE, INC. Ticker: SRCL Security ID: 858912108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark C. Miller For For Management 1b Elect Director Jack W. Schuler For For Management 1c Elect Director Charles A. Alutto For For Management 1d Elect Director Thomas D. Brown For For Management 1e Elect Director Rod F. Dammeyer For For Management 1f Elect Director William K. Hall For For Management 1g Elect Director Jonathan T. Lord For For Management 1h Elect Director John Patience For For Management 1i Elect Director Ronald G. Spaeth For For Management 1j Elect Director Mike S. Zafirovski For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder SXC HEALTH SOLUTIONS CORP. Ticker: SXCI Security ID: 78505P100 Meeting Date: JUL 02, 2012 Meeting Type: Special Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Amend Omnibus Stock Plan For Against Management 3 Change Company Name to Catamaran For For Management Corporation 4 Adjourn Meeting For Against Management TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward P. Boykin For For Management 1b Elect Director Cary T. Fu For For Management 1c Elect Director Victor L. Lund For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Shareholder THE COOPER COMPANIES, INC. Ticker: COO Security ID: 216648402 Meeting Date: MAR 21, 2013 Meeting Type: Annual Record Date: JAN 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Thomas Bender For For Management 1.2 Elect Director Michael H. Kalkstein For For Management 1.3 Elect Director Jody S. Lindell For For Management 1.4 Elect Director Gary S. Petersmeyer For For Management 1.5 Elect Director Donald Press For For Management 1.6 Elect Director Steven Rosenberg For For Management 1.7 Elect Director Allan E. Rubenstein For For Management 1.8 Elect Director Robert S. Weiss For For Management 1.9 Elect Director Stanley Zinberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HAIN CELESTIAL GROUP, INC. Ticker: HAIN Security ID: 405217100 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irwin D. Simon For For Management 1.2 Elect Director Richard C. Berke For For Management 1.3 Elect Director Jack Futterman For For Management 1.4 Elect Director Marina Hahn For For Management 1.5 Elect Director Andrew R. Heyer For For Management 1.6 Elect Director Brett Icahn For For Management 1.7 Elect Director Roger Meltzer For For Management 1.8 Elect Director Scott M. O'Neil For For Management 1.9 Elect Director David Schechter For For Management 1.10 Elect Director Lawrence S. Zilavy For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management THE SHERWIN-WILLIAMS COMPANY Ticker: SHW Security ID: 824348106 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur F. Anton For For Management 1.2 Elect Director Christopher M. Connor For For Management 1.3 Elect Director David F. Hodnik For For Management 1.4 Elect Director Thomas G. Kadien For For Management 1.5 Elect Director Richard J. Kramer For For Management 1.6 Elect Director Susan J. Kropf For For Management 1.7 Elect Director Richard K. Smucker For For Management 1.8 Elect Director John M. Stropki For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management TOLL BROTHERS, INC. Ticker: TOL Security ID: 889478103 Meeting Date: MAR 13, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas C. Yearley, Jr. For For Management 1.2 Elect Director Robert S. Blank For For Management 1.3 Elect Director Edward G. Boehne For For Management 1.4 Elect Director Richard J. Braemer For For Management 1.5 Elect Director Carl E. Marbach For For Management 1.6 Elect Director Stephen A. Novick For For Management 1.7 Elect Director Paul E. Shapiro For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Require a Majority Vote for the Against For Shareholder Election of Directors TRACTOR SUPPLY COMPANY Ticker: TSCO Security ID: 892356106 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James F. Wright For For Management 1.2 Elect Director Johnston C. Adams For For Management 1.3 Elect Director Peter D. Bewley For For Management 1.4 Elect Director Jack C. Bingleman For For Management 1.5 Elect Director Richard W. Frost For For Management 1.6 Elect Director Cynthia T. Jamison For For Management 1.7 Elect Director George MacKenzie For For Management 1.8 Elect Director Edna K. Morris For For Management 1.9 Elect Director Gregory A. Sandfort For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TRANSDIGM GROUP INCORPORATED Ticker: TDG Security ID: 893641100 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: JAN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mervin Dunn For For Management 1.2 Elect Director Michael S. Graff For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors None For Shareholder TRIMBLE NAVIGATION LIMITED Ticker: TRMB Security ID: 896239100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven W. Berglund For For Management 1.2 Elect Director John B. Goodrich For For Management 1.3 Elect Director William Hart For For Management 1.4 Elect Director Merit E. Janow For For Management 1.5 Elect Director Ulf J. Johansson For For Management 1.6 Elect Director Ronald S. Nersesian For For Management 1.7 Elect Director Mark S. Peek For For Management 1.8 Elect Director Nickolas W. Vande Steeg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TRINITY INDUSTRIES, INC. Ticker: TRN Security ID: 896522109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Adams For For Management 1.2 Elect Director Rhys J. Best For For Management 1.3 Elect Director David W. Biegler For For Management 1.4 Elect Director Leldon E. Echols For For Management 1.5 Elect Director Ronald J. Gafford For For Management 1.6 Elect Director Adrian Lajous For For Management 1.7 Elect Director Melendy E. Lovett For For Management 1.8 Elect Director Charles W. Matthews For For Management 1.9 Elect Director Douglas L. Rock For For Management 1.10 Elect Director Timothy R. Wallace For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management TW TELECOM INC. Ticker: TWTC Security ID: 87311L104 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory J. Attorri For For Management 1.2 Elect Director Spencer B. Hays For For Management 1.3 Elect Director Larissa L. Herda For For Management 1.4 Elect Director Kevin W. Mooney For For Management 1.5 Elect Director Kirby G. Pickle For For Management 1.6 Elect Director Roscoe C. Young, II For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder ULTA SALON, COSMETICS & FRAGRANCE, INC. Ticker: ULTA Security ID: 90384S303 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles Heilbronn For For Management 1.2 Elect Director Michael R. MacDonald For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNDER ARMOUR, INC. Ticker: UA Security ID: 904311107 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin A. Plank For For Management 1.2 Elect Director Byron K. Adams, Jr. For For Management 1.3 Elect Director Douglas E. Coltharp For For Management 1.4 Elect Director Anthony W. Deering For For Management 1.5 Elect Director A.B. Krongard For For Management 1.6 Elect Director William R. McDermott For For Management 1.7 Elect Director Eric T. Olson For For Management 1.8 Elect Director Brenda Piper For For Management 1.9 Elect Director Harvey L. Sanders For For Management 1.10 Elect Director Thomas J. Sippel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management UNITED RENTALS, INC. Ticker: URI Security ID: 911363109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Bobby J. Griffin For For Management 1.4 Elect Director Michael J. Kneeland For For Management 1.5 Elect Director Pierre E. Leroy For For Management 1.6 Elect Director Singleton B. McAllister For For Management 1.7 Elect Director Brian D. McAuley For For Management 1.8 Elect Director John S. McKinney For For Management 1.9 Elect Director James H. Ozanne For For Management 1.10 Elect Director Jason D. Papastavrou For For Management 1.11 Elect Director Filippo Passerini For For Management 1.12 Elect Director Donald C. Roof For For Management 1.13 Elect Director Keith Wimbush For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation URBAN OUTFITTERS, INC. Ticker: URBN Security ID: 917047102 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Belair For Withhold Management 1.2 Elect Director Robert H. Strouse For For Management 1.3 Elect Director Margaret A. Hayne For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Eliminate Cumulative Voting and Adopt For For Management Majority Vote Standard 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity VALMONT INDUSTRIES, INC. Ticker: VMI Security ID: 920253101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kaj den Daas For For Management 1.2 Elect Director James B. Milliken For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management VENTAS, INC. Ticker: VTR Security ID: 92276F100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Debra A. Cafaro For For Management 1b Elect Director Douglas Crocker, II For For Management 1c Elect Director Ronald G. Geary For For Management 1d Elect Director Jay M. Gellert For For Management 1e Elect Director Richard I. Gilchrist For For Management 1f Elect Director Matthew J. Lustig For For Management 1g Elect Director Douglas M. Pasquale For For Management 1h Elect Director Robert D. Reed For For Management 1i Elect Director Sheli Z. Rosenberg For For Management 1j Elect Director Glenn J. Rufrano For For Management 1k Elect Director James D. Shelton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder 6 Pro-rata Vesting of Equity Awards Against For Shareholder 7 Adopt Anti Gross-up Policy Against For Shareholder VF CORPORATION Ticker: VFC Security ID: 918204108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard T. Carucci For For Management 1.2 Elect Director Juliana L. Chugg For For Management 1.3 Elect Director George Fellows For For Management 1.4 Elect Director Clarence Otis, Jr. For For Management 1.5 Elect Director Matthew J. Shattock For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management WESTLAKE CHEMICAL CORPORATION Ticker: WLK Security ID: 960413102 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert T. Blakely For For Management 1.2 Elect Director Albert Chao For Withhold Management 1.3 Elect Director Michael J. Graff For For Management 1.4 Elect Director R. Bruce Northcutt For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Elstrott For For Management 1.2 Elect Director Gabrielle Greene For For Management 1.3 Elect Director Shahid 'Hass' Hassan For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director John Mackey For For Management 1.6 Elect Director Walter Robb For For Management 1.7 Elect Director Jonathan Seiffer For For Management 1.8 Elect Director Morris 'Mo' Siegel For For Management 1.9 Elect Director Jonathan Sokoloff For For Management 1.10 Elect Director Ralph Sorenson For For Management 1.11 Elect Director William 'Kip' Tindell, For For Management III 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Require Independent Board Chairman Against Against Shareholder XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 08, 2012 Meeting Type: Annual Record Date: JUN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philip T. Gianos For For Management 2 Elect Director Moshe N. Gavrielov For For Management 3 Elect Director John L. Doyle For For Management 4 Elect Director Jerald G. Fishman For For Management 5 Elect Director William G. Howard, Jr. For For Management 6 Elect Director J. Michael Patterson For For Management 7 Elect Director Albert A. Pimentel For For Management 8 Elect Director Marshall C. Turner For For Management 9 Elect Director Elizabeth W. Vanderslice For For Management 10 Amend Qualified Employee Stock For For Management Purchase Plan 11 Amend Omnibus Stock Plan For Against Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ( Registrant) AMERICAN CENTURY MUTUAL FUNDS, INC. By (Signature and Title)* /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date August 29, 2013 *Print the name and title of each signing officer under his or her signature.
